Exhibit 10.1

 

 

 

$1,440,000,000

 

CREDIT AGREEMENT

 

among

 

CDRT MERGER SUB, INC.,
as Borrower,

 

THE LENDERS
FROM TIME TO TIME PARTIES HERETO,

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Collateral Agent,

 

BARCLAYS CAPITAL,
as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A., MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS
and UBS SECURITIES LLC,
as Documentation Agents,

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., BARCLAYS CAPITAL,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS and UBS SECURITIES LLC,
as Joint Lead Arrangers

 

and

 

DEUTSCHE BANK SECURITIES INC., BARCLAYS CAPITAL,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS, UBS SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

and

NATIXIS,

 

as Joint Bookmanagers

 

dated as of May 25, 2011

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1 Definitions

2

 

 

 

1.1

Defined Terms

2

 

1.2

Other Definitional Provisions

65

 

 

 

 

SECTION 2 Amount and Terms of Commitments

66

 

 

 

2.1

Initial Term Loans

66

 

2.2

Notes

67

 

2.3

Procedure for Initial Term Loan Borrowing

67

 

2.4

[Reserved]

68

 

2.5

Repayment of Loans

68

 

2.6

Incremental Facilities

68

 

2.7

Permitted Debt Exchanges

71

 

2.8

Extension of Term Loans

73

 

 

 

 

SECTION 3 [Reserved]

76

 

 

SECTION 4 General Provisions Applicable to Loans

76

 

 

 

4.1

Interest Rates and Payment Dates

76

 

4.2

Conversion and Continuation Options

77

 

4.3

Minimum Amounts; Maximum Sets

78

 

4.4

Optional and Mandatory Prepayments

78

 

4.5

Administrative Agent’s Fee; Other Fees

88

 

4.6

Computation of Interest and Fees

89

 

4.7

Inability to Determine Interest Rate

89

 

4.8

Pro Rata Treatment and Payments

90

 

4.9

Illegality

91

 

4.10

Requirements of Law

91

 

4.11

Taxes

93

 

4.12

Indemnity

98

 

4.13

Certain Rules Relating to the Payment of Additional Amounts

98

 

 

 

 

SECTION 5 Representations and Warranties

100

 

 

 

5.1

Financial Condition

100

 

5.2

No Change; Solvent

101

 

5.3

Corporate Existence; Compliance with Law

102

 

5.4

Corporate Power; Authorization; Enforceable Obligations

102

 

5.5

No Legal Bar

103

 

5.6

No Material Litigation

103

 

5.7

No Default

103

 

5.8

Ownership of Property; Liens

103

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

 

5.9

Intellectual Property

103

 

5.10

Taxes

103

 

5.11

Federal Regulations

104

 

5.12

ERISA

104

 

5.13

Collateral

105

 

5.14

Investment Company Act; Other Regulations

105

 

5.15

Subsidiaries

106

 

5.16

Purpose of Loans

106

 

5.17

Environmental Matters

106

 

5.18

No Material Misstatements

107

 

5.19

Labor Matters

107

 

5.20

Insurance

107

 

5.21

Anti-Terrorism

107

 

 

 

 

SECTION 6 Conditions Precedent

108

 

 

 

6.1

Conditions to Initial Extension of Credit

108

 

6.2

Conditions to Each Extension of Credit After the Closing Date

114

 

 

 

 

SECTION 7 Affirmative Covenants

114

 

 

 

7.1

Financial Statements

115

 

7.2

Certificates; Other Information

116

 

7.3

Payment of Obligations

117

 

7.4

Conduct of Business and Maintenance of Existence; Compliance with Contractual
Obligations and Requirements of Law

117

 

7.5

Maintenance of Property; Insurance

118

 

7.6

Inspection of Property; Books and Records; Discussions

119

 

7.7

Notices

120

 

7.8

Environmental Laws

121

 

7.9

After-Acquired Real Property and Fixtures; Subsidiaries

122

 

7.10

[Reserved]

124

 

7.11

Use of Proceeds

124

 

7.12

Post-Closing Security Perfection

124

 

7.13

Post-Closing Matters

124

 

7.14

Commercially Reasonable Efforts to Maintain Ratings

125

 

7.15

Accounting Changes

125

 

 

 

 

SECTION 8 Negative Covenants

125

 

 

 

8.1

Limitation on Indebtedness

125

 

8.2

Limitation on Restricted Payments

130

 

8.3

Limitation on Restrictive Agreements

135

 

8.4

Limitation on Sales of Assets and Subsidiary Stock

138

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

 

8.5

Limitations on Transactions with Affiliates

140

 

8.6

Limitation on Liens

142

 

8.7

Limitation on Fundamental Changes

142

 

8.8

Change of Control; Limitation on Amendments

144

 

8.9

Limitation on Lines of Business

145

 

 

 

 

SECTION 9 Events of Default

145

 

 

 

9.1

Events of Default

145

 

9.2

Remedies Upon an Event of Default

148

 

 

 

 

SECTION 10 The Agents and the Other Representatives

148

 

 

 

10.1

Appointment

148

 

10.2

The Administrative Agent and Affiliates

149

 

10.3

Action by an Agent

149

 

10.4

Exculpatory Provisions

150

 

10.5

Acknowledgement and Representations by Lenders

151

 

10.6

Indemnity; Reimbursement by Lenders

151

 

10.7

Right to Request and Act on Instructions; Reliance

152

 

10.8

Collateral Matters

153

 

10.9

Successor Agent

154

 

10.10

[Reserved]

155

 

10.11

Withholding Tax

155

 

10.12

Other Representatives

155

 

10.13

[Reserved]

156

 

10.14

Application of Proceeds

156

 

 

 

 

SECTION 11 Miscellaneous

156

 

 

 

11.1

Amendments and Waivers

156

 

11.2

Notices

159

 

11.3

No Waiver; Cumulative Remedies

161

 

11.4

Survival of Representations and Warranties

162

 

11.5

Payment of Expenses and Taxes

162

 

11.6

Successors and Assigns; Participations and Assignments

163

 

11.7

Adjustments; Set-off; Calculations; Computations

171

 

11.8

Judgment

172

 

11.9

Counterparts

172

 

11.10

Severability

173

 

11.11

Integration

173

 

11.12

Governing Law

173

 

11.13

Submission to Jurisdiction; Waivers

173

 

11.14

Acknowledgements

174

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

 

11.15

Waiver Of Jury Trial

174

 

11.16

Confidentiality

174

 

11.17

Incremental Indebtedness; Additional Indebtedness

175

 

11.18

USA Patriot Act Notice

176

 

11.19

Electronic Execution of Assignments and Certain Other Documents

176

 

11.20

Reinstatement

176

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

A

—

Commitments and Addresses

1.1(c)

—

Assumed Indebtedness

1.1(d)

—

Existing Capitalized Lease Obligations

1.1(e)

—

Existing Liens

1.1(f)

—

Existing Investments

5.1

—

Financial Condition

5.2

—

Material Adverse Effect Disclosure

5.3

—

Good Standing Disclosure

5.4

—

Consents Required

5.6

—

Litigation

5.8

—

Real Property

5.9

—

Intellectual Property Claims

5.15

—

Subsidiaries

5.17

—

Environmental Matters

5.20

—

Insurance

7.2

—

Website Address for Electronic Financial Reporting

7.12

—

Post-Closing Collateral Requirements

8.1

—

Existing Indebtedness

8.5

—

Affiliate Transactions

 

 

 

EXHIBITS

 

A

—

Form of Note

B

—

Form of Guarantee and Collateral Agreement

C

—

Form of Mortgage

D

—

Form of U.S. Tax Compliance Certificate

E

—

Form of Assignment and Acceptance

F

—

Form of Secretary’s Certificate

G

—

Form of Officer’s Certificate

H

—

Form of Solvency Certificate

I-1

—

Form of Increase Supplement

I-2

—

Form of Lender Joinder Agreement

J-1

—

Opinion of Debevoise & Plimpton LLP, Special New York Counsel to the Loan
Parties

J-2

—

Opinion of Richards, Layton & Finger, P.A., Special Delaware Counsel to Certain
of the Loan Parties

J-3

—

Opinion of Brownstein Hyatt Farber Schreck, LLP, Special Nevada Counsel to
Certain of the Loan Parties

J-4

—

Opinion of Greenberg Traurig LLP, Special Massachusetts, Connecticut and
Pennsylvania Counsel to Certain of the Loan Parties

J-5

—

Opinion of Holme Roberts & Owen LLP, Special California and Colorado Counsel to
Certain of the Loan Parties

J-6

—

Opinion of Stoel Rives LLP, Special Oregon Counsel to Certain of the Loan
Parties

 

v

--------------------------------------------------------------------------------


 

J-7

—

Opinion of Bryan Cave LLP, Special Arizona and Missouri Counsel to Certain of
the Loan Parties

K

—

Form of ABL/Term Loan Intercreditor Agreement

L

—

Form of Junior Lien Intercreditor Agreement

M

—

Form of Affiliated Lender Assignment and Assumption

N

—

Form of Acceptance and Prepayment Notice

O

—

Form of Discount Range Prepayment Notice

P

—

Form of Discount Range Prepayment Offer

Q

—

Form of Solicited Discounted Prepayment Notice

R

—

Form of Solicited Discounted Prepayment Offer

S

—

Form of Specified Discount Prepayment Notice

T

—

Form of Specified Discount Prepayment Response

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of May 25, 2011, among CDRT Merger Sub, Inc. (“Merger
Sub” and, at any time prior to the consummation of the Merger (as defined
below), the “Borrower”), a Delaware corporation that is to be merged with and
into Emergency Medical Services Corporation (and as further defined in
Subsection 1.1, the “Company” and, upon and at any time after the consummation
of the Merger, the “Borrower”), a Delaware corporation, the several banks and
other financial institutions from time to time party hereto (as further defined
in Subsection 1.1, the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity and as further defined in Subsection 1.1,
the “Administrative Agent”) for the Lenders hereunder and as collateral agent
(in such capacity and as further defined in Subsection 1.1, the “Collateral
Agent”) for the Secured Parties (as defined below), BARCLAYS CAPITAL, the
investment banking division of BARCLAYS BANK PLC as Syndication Agent, BANK OF
AMERICA, N.A., MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and UBS
SECURITIES LLC as Documentation Agents, DEUTSCHE BANK SECURITIES INC., BARCLAYS
CAPITAL, the investment banking division of BARCLAYS BANK PLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, MORGAN STANLEY SENIOR FUNDING, INC., RBC
CAPITAL MARKETS, the marketing name for the investment banking activities of
ROYAL BANK OF CANADA, and UBS SECURITIES LLC, as Joint Lead Arrangers, and
DEUTSCHE BANK SECURITIES INC., BARCLAYS CAPITAL, the investment banking division
of BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN
STANLEY SENIOR FUNDING, INC. RBC CAPITAL MARKETS, the marketing name for the
investment banking activities of ROYAL BANK OF CANADA, UBS SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC. and NATIXIS, as  Joint Bookmanagers.

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Merger Agreement, Merger Sub will merge with and into
the Company (the “Merger”), with the Company surviving the Merger as a
wholly-owned Subsidiary of Holdings;

 

WHEREAS, to fund a portion of the Merger consideration, it is intended that CD&R
Fund VIII and certain other Permitted Holders will contribute an amount in cash
to Holdings and/or a direct or indirect parent thereof in exchange for Capital
Stock (which cash will be contributed to the Borrower in exchange for Capital
Stock of the Borrower) (such contribution, the “Equity Financing”), which, when
combined with the fair market value of the equity of management and existing
shareholders of the Company being rolled over or invested (in an amount not to
exceed $100.0 million) in connection with the Transactions (together with the
Equity Financing, the “Equity Contribution”), shall be no less than 25.0% of the
pro forma total capitalization of Holdings and its Subsidiaries after giving
effect to the Transactions (the “Minimum Equity Amount”);

 

WHEREAS, to consummate the transactions contemplated by the Merger Agreement,
(A) the Borrower has requested that the Lenders make the Term Loans provided for
herein and (B) it is intended that the Borrower will issue senior unsecured
notes in sales pursuant

 

--------------------------------------------------------------------------------


 

to Rule 144A and Regulation S under the Securities Act (the “Senior Notes
Offering”), under the Senior Notes Indenture, generating (unless reduced in
accordance with Subsection 6.1(b)) aggregate gross proceeds of up to $950.0
million, to finance a portion of the Transactions; and

 

WHEREAS, in order to (i) effect the Refinancing and to finance a portion of the
other Transactions, including the payments of fees and expenses relating thereto
and (ii) finance the working capital, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries following the
consummation of the Merger, it is intended that the Borrower and certain of its
Subsidiaries will enter into the Senior ABL Facility, which will initially
provide for an aggregate principal amount of up to $350.0 million of ABL
Facility Loans (including the issuance of letters of credit as provided for in
the Senior ABL Facility Agreement).

 

Defined terms used in these Recitals and not previously defined are as defined
below.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1

 

Definitions

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABL Agent”:  Deutsche Bank AG New York Branch, in its capacity as
administrative agent and collateral agent under the ABL Facility Documents, or
any successor administrative agent or collateral agent under the ABL Facility
Documents.

 

“ABL Facility Documents”:  the “Loan Documents” as defined in the Senior ABL
Facility Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

 

“ABL Facility Loans”:  the loans borrowed under the Senior ABL Facility.

 

“ABL Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

 

“ABL/Term Loan Intercreditor Agreement”:  the Intercreditor Agreement, dated as
of the date hereof, between the Collateral Agent and the ABL Agent (in its
capacity as collateral agent under the ABL Facility Documents), and acknowledged
by certain of the Loan Parties in the form attached hereto as Exhibit K, as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms hereof and thereof.

 

“ABR”:  when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

--------------------------------------------------------------------------------


 

“ABR Loans”:  Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

 

“Acceleration”:  as defined in Subsection 9.1(e).

 

“Acceptable Discount”:  as defined in Subsection 4.4(h)(iv)(2).

 

“Acceptable Prepayment Amount”:  as defined in Subsection 4.4(h)(iv)(3).

 

“Acceptance and Prepayment Notice”:  a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(h)(iv)(2) substantially
in the form of Exhibit N.

 

“Accounts”:  “accounts” as defined in the UCC (including any
“health-care-insurance receivables” as defined in the UCC) and, with respect to
any Person, all such Accounts of such Person, whether now existing or existing
in the future, including (a) all accounts receivable of such Person (whether or
not specifically listed on schedules furnished to the Administrative Agent),
including all accounts receivable created by or arising from all of such
Person’s sales of goods or rendition of services made under any of its trade
names, or through any of its divisions, (b) all unpaid rights of such Person
(including rescission, replevin, reclamation and stopping in transit) relating
to the foregoing or arising therefrom, (c) all rights to any goods represented
by any of the foregoing, including returned or repossessed goods, (d) all
reserves and credit balances held by such Person with respect to any such
accounts receivable of any Obligors, (e) all letters of credit, guarantees or
collateral for any of the foregoing and (f) all insurance policies or rights
relating to any of the foregoing.

 

“Acceptance Date”:  as defined in Subsection 4.4(h)(iv)(2).

 

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Additional ABL Credit Facility”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures on any property or assets already so used); (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

--------------------------------------------------------------------------------


 

“Additional Indebtedness”:  as defined in the ABL/Term Loan Intercreditor
Agreement or the Junior Lien Intercreditor Agreement, as applicable.

 

“Additional Lender”:  as defined in Subsection 2.6(b).

 

“Additional Obligations”:  subordinated or senior Indebtedness (which
Indebtedness may be (x) unsecured, (y) secured by a Lien ranking pari passu to
the Lien securing the First Lien Obligations or (z) secured by a Lien ranking
junior to the Lien securing the First Lien Obligations), including customary
bridge financings, in each case issued or incurred by the Borrower or a
Guarantor, the terms of which Indebtedness (i) do not provide for a maturity
date or weighted average life to maturity earlier than the Maturity Date of the
Initial Term Loans or shorter than the weighted average life to maturity of the
Initial Term Loans, as the case may be (other than an earlier maturity date
and/or shorter weighted average life to maturity for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter weighted
average life to maturity than the Maturity Date of the Initial Term Loans or the
weighted average life to maturity of the Initial Term Loans, as applicable),
(ii) to the extent such Indebtedness is subordinated, provide for customary
payment subordination to the Term Facility Obligations under the Loan Documents
as reasonably determined by the Borrower in good faith and (iii) do not provide
for any mandatory repayment or redemption from asset sales, casualty or
condemnation events or excess cash flow on more than a ratable basis with Term
Loans (other than, in the case of any customary bridge financing, prepayments of
such bridge financing from the issuance of equity or other Indebtedness
permitted hereunder which meets the requirements of this definition); provided
that (a) such Indebtedness shall not be secured by any Lien on any asset of any
Loan Party that does not also secure the Term Facility Obligations, or be
guaranteed by any Person other than the Guarantors, and (b) if secured by
Collateral, such Indebtedness (and all related Obligations) shall be subject to
the terms of the ABL/Term Loan Intercreditor Agreement (if such Indebtedness and
related Obligations constitute First Lien Obligations), the Junior Lien
Intercreditor Agreement (if such Indebtedness and related Obligations do not
constitute First Lien Obligations) or an Other Intercreditor Agreement (if
otherwise agreed by the Administrative Agent and the Borrower).

 

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered with respect to any
Additional Obligations by any Loan Party.

 

“Adjusted LIBOR Rate”:  with respect to any Borrowing of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1.00%) determined by the Administrative Agent to be
equal to the higher of (a) (i) the LIBOR Rate for such Borrowing of Eurodollar
Loans in effect for such Interest Period divided by (ii) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Loans for such Interest
Period and (b) 1.50%.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

 

--------------------------------------------------------------------------------


 

“Affected Eurodollar Rate”:  as defined in Subsection 4.7.

 

“Affected Loans”:  as defined in Subsection 4.9.

 

“Affiliate”:  as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”:  as defined in Subsection 8.5(a).

 

“Affiliated Debt Fund”:  any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor and any Affiliate of Sponsor that is not
primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and
Sponsor and any Affiliate of Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither Holdings nor any of its
Subsidiaries directs or causes the direction of the investment policies of such
entity.

 

“Affiliated Lender”:  any Lender that is a Permitted Affiliated Assignee.

 

“Affiliated Lender Assignment and Assumption”:  as defined in Subsection
11.6(h)(i)(1).

 

“Agent Default”:  an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent-Related Distress Event.

 

“Agent-Related Distress Event”:  with respect to any Agent (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt; provided that an Agent-Related Distress
Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Agent or any person that directly or
indirectly controls such Agent by a Governmental Authority or an instrumentality
thereof.

 

“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate”:  for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, (c) the Adjusted LIBOR Rate for an Interest
Period of one-month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) plus 1.00% and (d) 2.50%.  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBOR Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c) above, as the case may
be, of the preceding sentence until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
Rate shall be effective on the effective date of such change in the Base Rate,
the Federal Funds Effective Rate or the Adjusted LIBOR Rate, respectively.

 

“Amendment”:  as defined in Subsection 8.3(c).

 

“Applicable Discount”:  as defined in Subsection 4.4(h)(iii)(2).

 

“Applicable Margin”:  (a) 3.75% per annum for Eurodollar Loans and (b) 2.75% per
annum for ABR Loans.

 

“Approved Fund”:  as defined in Subsection 11.6(b).

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction) other than (i) a disposition to the Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents or Temporary Cash Investments, (iv) the
sale or discount (with or without recourse, and on customary or commercially
reasonable terms) of accounts receivable or notes receivable arising in the
ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable, (v) any Restricted Payment Transaction, (vi) a
disposition that is governed by Subsection 8.7, (vii) any Financing Disposition,
(viii) any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by the Borrower or any Restricted Subsidiary after
the Closing Date, including without limitation any sale/leaseback transaction or
asset securitization, (xi) any disposition arising from foreclosure,
condemnation or similar action with respect to any property or other assets, or
exercise of termination rights under any lease, license, concession or other
agreement or pursuant to buy/sell arrangements under any joint

 

--------------------------------------------------------------------------------


 

venture or similar agreement or arrangement, (xii) any disposition of Capital
Stock, Indebtedness or other securities of an Unrestricted Subsidiary, (xiii) a
disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement
or other obligation with or to a Person (other than the Borrower or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), entered into in connection with such
acquisition, (xiv) a disposition of not more than 5.00% of the outstanding
Capital Stock of a Foreign Subsidiary that has been approved by the Board of
Directors, (xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $25.0 million, (xvi) the abandonment or other
disposition of patents, trademarks or other intellectual property that are, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole, (xvii) any license, sublicense or other grant of
right-to-use of any trademark, copyright, patent or other intellectual property,
(xviii) any disposition arising from foreclosure or similar action with respect
to any property or assets subject to a Municipal Contract Lien or (xix) the
conversion of any Restricted Subsidiary into a Related Professional Corporation
in a manner consistent with past practices on or prior to the Closing Date or in
the ordinary course of business, including the entry into applicable Related
Corporation Contracts in connection therewith.

 

“Assignee”:  as defined in Subsection 11.6(b)(i).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

 

“Assumed Indebtedness”:  Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries outstanding on the Closing Date and disclosed on
Schedule 1.1(c).

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Restricted Subsidiary (other than letters of credit and other than loans and
advances except indebtedness arising from services described in
clauses (a) through (c) of this definition).

 

“Bank Products Obligations”:  of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Bankruptcy Proceeding”:  as defined in Subsection 11.6(h)(iv).

 

“Base Rate”:  for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent as its “prime rate” in
effect at its principal office in New York City from time to time; each change
in the Base Rate shall be effective on

 

--------------------------------------------------------------------------------


 

the date such change is effective.  The corporate base rate is not necessarily
the lowest rate charged by the Administrative Agent to its customers.

 

“Benefited Lender”:  as defined in Subsection 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors.  Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

 

“Borrower”:  as defined in the Preamble hereto.

 

“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(h)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrower of offers for, and the corresponding acceptance by a Lender of a
voluntary prepayment of Term Loans at a specified range at a discount to par
pursuant to Subsection 4.4(h)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrower of offers for, and the subsequent acceptance, if any, by a Lender
of a voluntary prepayment of Term Loans at a discount to par pursuant to
Subsection 4.4(h)(iv).

 

“Borrowing”:  the borrowing of one Type of Loans of a given Tranche from all the
Lenders having Initial Term Loan Commitments or other commitments under such
Tranche, as the case may be, on a given date (or resulting from a conversion or
conversions on such date) having, in the case of Eurodollar Loans, the same
Interest Period.

 

“Borrowing Base”:  the sum of (1) 50.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 80.0% of the net trade and other
accounts receivables of the Borrower and its Restricted Subsidiaries (as
reported on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries in accordance with GAAP), and (3) cash, Cash Equivalents and
Temporary Cash Investments of the Borrower and its Restricted Subsidiaries (in
each case, determined as of the end of the most recently ended fiscal month of
the Borrower for which internal consolidated financial statements of the
Borrower are available, and, in the case of any determination relating to any
Incurrence of Indebtedness, on a pro forma basis including (x) any property or
assets of a type described above acquired since the end of such fiscal month and
(y) any property or assets of a type described above being acquired in
connection therewith).

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
Subsection 2.3 as a date on which the Borrower requests the Lenders to make
Loans hereunder.

 

--------------------------------------------------------------------------------


 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, “Business
Day” shall mean any Business Day on which dealings in Dollars between banks may
be carried on in London, England and New York, New York.

 

“Capital Expenditures”:  for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Capitalized Lease
Obligations) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of the Borrower and its
Restricted Subsidiaries.

 

“Capital Stock”:  as to any Person, any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof), including
EMCA Insurance Company Ltd.

 

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
the European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any bank or
other institutional lender under this Agreement or the Senior ABL Facility or
any affiliate thereof or (ii) any commercial bank having capital and surplus in
excess of $500.0 million (or the foreign currency equivalent thereof as of the
date of such investment) and the commercial paper of the holding company which
is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency),
(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (f) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act of 1940, as amended, (g) investments similar to any of
the foregoing denominated in foreign currencies approved by the Board of
Directors, and (h) solely with respect to any Captive Insurance Subsidiary, any
investment that person is permitted to make in accordance with applicable law.

 

--------------------------------------------------------------------------------


 

“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto,
and any successor to its investment management business.

 

“CD&R Fund VIII”:  Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, and any successor in interest thereto.

 

“CD&R Indemnification Agreement”:  the Indemnification Agreement to be dated as
of the Closing Date among CDRT Parent, the Company, CD&R Fund VIII, CD&R EMS
Co-Investor, L.P., a Cayman Islands exempted limited partnership, CD&R Advisor
Fund VIII Co-Investor, L.P., a Cayman Islands exempted limited partnership, CD&R
Friends and Family Fund VIII, L.P., a Cayman Islands exempted partnership and
CD&R as amended, supplemented, waived or otherwise modified from time to time.

 

“CD&R Investors”:  collectively, (i) CD&R Fund VIII, (ii) CD&R Friends & Family
Fund VIII, L.P., a Cayman Islands exempted limited partnership, and any
successor in interest thereto, (iii) CD&R Advisor Fund VIII Co-Investor, L.P., a
Cayman Islands exempted limited partnership, and any successor in interest
thereto, (iv) CD&R EMS Co-Investor, L.P., a Cayman Islands exempted limited
partnership, and any successor in interest thereto, and (v) any Affiliate of any
CD&R Investor identified in clause (i) through (iv) of this definition.

 

“CDRT Parent”:  CDRT Holding Corporation, a Delaware corporation, and any
successor in interest thereto.

 

“CHAMPVA”: collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program
including, without limitation, (a) all federal statutes (whether set forth in 38
U.S.C. § 1713 or elsewhere) affecting such program to the extent applicable to
CHAMPVA and (b) all rules, regulations (including 38 C.F.R. § 17.54), manuals,
orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Change in Law”:  as defined in Subsection 4.11(a).

 

“Change of Control”:  (i) (x) the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act as in effect on the Closing Date) of (A) so long as Holdings is a Subsidiary
of any Parent Entity, shares of Voting Stock having less than 35.0% of the total
voting power of all outstanding shares of such Parent Entity (other than a
Parent Entity that is a Subsidiary of another Parent Entity) and (B) if Holdings
is not a Subsidiary of any Parent Entity, shares of Voting Stock having less
than 35.0% of the total voting power of all outstanding shares of Holdings and
(y) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Closing Date), other than one or
more Permitted Holders, shall be the “beneficial owner” of (A) so long as
Holdings is a Subsidiary of any Parent Entity, shares of Voting Stock having
more than 35.0% of the total voting power of all outstanding shares of such
Parent Entity (other than a

 

--------------------------------------------------------------------------------


 

Parent Entity that is a Subsidiary of another Parent Entity) and (B) if Holdings
is not a Subsidiary of any Parent Entity, shares of Voting Stock having more
than 35.0% of the total voting power of all outstanding shares of Holdings;
(ii) the Continuing Directors shall cease to constitute a majority of the
members of the Board of Directors of Holdings; (iii) Holdings shall cease to
own, directly or indirectly, 100.0% of the Capital Stock of the Borrower (or any
Successor Borrower); or (iv) a “Change of Control” as defined in the Senior ABL
Facility Agreement or the Senior Notes Indenture (or any indenture or agreement
governing Refinancing Indebtedness in respect of the Senior Notes, in each case
relating to Indebtedness in an aggregate principal amount equal to or greater
than $50.0 million).  Notwithstanding anything to the contrary in the foregoing,
the Transactions shall not constitute or give rise to a Change of Control.

 

“Claim”:  as defined in Subsection 11.6(h)(iv).

 

“Closing Date”:  the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waived.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the Preamble hereto.

 

“Commitment Letter”:  the Commitment Letter (including the annexes and exhibits
thereto) dated as of February 13, 2011, as amended by the letter agreement dated
as of February 25, 2011, as further amended by the letter agreement dated as of
March 7, 2011, and as further amended by the letter agreement dated as of
March 25, 2011, among Barclays Bank PLC, Deutsche Bank AG New York Branch,
Deutsche Bank AG Cayman Islands Branch, Deutsche Bank Securities Inc., Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan
Stanley Senior Funding, Inc., Royal Bank of Canada, UBS Loan Finance LLC, UBS
Securities LLC, Citigroup Global Markets Inc., Natixis and Merger Sub.

 

“Committed Lenders”:  Deutsche Bank AG New York Branch, Barclays Bank PLC, Bank
of America, N.A., Morgan Stanley Senior Funding, Inc., Royal Bank of Canada, UBS
Loan Finance LLC, Citibank, N.A. and Natixis.

 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

--------------------------------------------------------------------------------


 

“Company”:  as defined in the Preamble hereto and shall include any successor in
interest thereto.

 

“Company Material Adverse Effect”:  as defined in Subsection 6.1(m).

 

“Compliance Certificate”:  as defined in Subsection 7.2(b).

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation Subsection
4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Initial Term Loan Commitment or (c) be designated if such
designation would otherwise increase the costs of any Facility to the Borrower.

 

“Confidential Healthcare Information”:  as defined in Subsection 7.6(b).

 

“Confidential Information Memorandum”:  that certain Confidential Information
Memorandum dated April 4, 2011, and furnished to the Lenders.

 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available to (ii) Consolidated Interest Expense for such four fiscal quarters
(in each of the foregoing clauses (i) and (ii), determined for any fiscal
quarter (or portion thereof) ending prior to the Closing Date, on a pro forma
basis to give effect to the Merger as if it had occurred at the beginning of
such four-quarter period); provided that

 

(1)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio is an Incurrence of Indebtedness,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Indebtedness as if
such Indebtedness had been Incurred on the first day of such period (except that
in making such computation, the amount of Indebtedness under any revolving
credit facility outstanding on the date of such calculation shall be computed
based on (A) the average daily balance of such Indebtedness during such four
fiscal quarters or such shorter period for which such facility was outstanding
or (B) if such facility was created after the end of such four fiscal quarters,
the

 

--------------------------------------------------------------------------------


 

average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation),

 

(2)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness that is no longer outstanding
on such date of determination (each, a “Discharge”) or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio involves a
Discharge of Indebtedness (in each case other than Indebtedness Incurred under
any revolving credit facility unless such Indebtedness has been permanently
repaid), Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period,

 

(3)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale,

 

(4)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

(5)           if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such

 

--------------------------------------------------------------------------------


 

period shall be calculated after giving pro forma effect thereto as if such
Discharge, Sale or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.  If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest expense on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness).  If any
Indebtedness bears, at the option of the Borrower or a Restricted Subsidiary, a
rate of interest based on a prime or similar rate, a eurocurrency interbank
offered rate or other fixed or floating rate, and such Indebtedness is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate.  If any Indebtedness that is being given pro forma
effect was incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:  (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense
and any Special Purpose Financing Fees, (iii) depreciation, (iv) amortization
(including but not limited to amortization of goodwill and intangibles and
amortization and write-off of financing costs), (v) any non-cash charges or
non-cash losses, (vi) any expenses or charges related to any Equity
Offering, Investment or Indebtedness permitted by this Agreement (whether or not
consummated or incurred, and including any offering or sale of Capital Stock to
the extent the proceeds thereof were intended to be contributed to the equity
capital of the Borrower or its Restricted Subsidiaries), (vii) the amount of any
loss attributable to non-controlling interests, (viii) all deferred financing
costs written off and premiums paid in connection with any early extinguishment
of Hedging Obligations or other derivative instruments, and (ix) any management,
monitoring, consulting and advisory fees and related expenses paid to any of
CD&R and its Affiliates, plus (y) the amount of net cost savings projected by
the Borrower in good faith to be realized as the result of actions taken or to
be taken on or prior to the date that is 12 months after the Closing Date, or 12
months after the consummation of any operational change, respectively, and prior
to or during such period (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions

 

--------------------------------------------------------------------------------


 

(which adjustments shall not be duplicative of pro forma adjustments made
pursuant to the proviso to the definition of “Consolidated Coverage Ratio” or
“Consolidated First-Lien Leverage Ratio”), provided that such cost savings are
reasonably identifiable and factually supportable.

 

“Consolidated First-Lien Net Indebtedness” shall mean, at any time, (x) the
aggregate amount of Consolidated First-Lien Secured Indebtedness at such time
minus (y) the Unrestricted Cash of the Borrower and its Restricted Subsidiaries
at such time.

 

“Consolidated First-Lien Net Leverage Ratio”:  as of any date of determination,
the ratio of (i) Consolidated First-Lien Net Indebtedness as at such date (after
giving effect to any Incurrence or Discharge of Indebtedness on such Date) to
(ii) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available (determined, for any fiscal quarter (or portion thereof) ending prior
to the Closing Date, on a pro forma basis to give effect to the Merger as if it
had occurred at the beginning of such four-quarter period), provided that:

 

(1)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)           if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of the
Borrower; provided that with respect to cost savings or synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination.

 

--------------------------------------------------------------------------------


 

“Consolidated First-Lien Secured Indebtedness”:  as of any date of
determination, an amount equal to the Consolidated Secured Indebtedness as of
such date (excluding any Consolidated Secured Indebtedness secured by a Lien on
Collateral ranking junior to the Lien securing the Term Loan Facility
Obligations; provided that, any Indebtedness that is then being or was
previously Incurred in reliance on clause (ii) of the definition “Maximum
Incremental Facilities Amount” on a junior lien basis or on an unsecured basis
(together with Refinancing Indebtedness in respect thereof) shall be treated as,
and included in the amount of, Consolidated First-Lien Secured Indebtedness);
provided that, on any date on which Incremental Revolving Commitments are being
provided pursuant to Subsection 2.6, such Incremental Revolving Commitments will
be treated as fully drawn for purposes of determining the amount of Consolidated
First-Lien Secured Indebtedness as of and solely on such date.

 

“Consolidated Interest Expense”:  for any period, (i) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including without limitation, any such interest
expense consisting of (A) interest expense attributable to Capitalized Lease
Obligations, (B) amortization of debt discount, (C) interest in respect of
Indebtedness of any other Person that has been Guaranteed by the Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Borrower or any Restricted Subsidiary, (D) non-cash interest
expense, (E) the interest portion of any deferred payment obligation, and
(F) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus (ii) Preferred Stock
dividends paid in cash in respect of Disqualified Stock of the Borrower held by
Persons other than the Borrower or a Restricted Subsidiary, and minus (iii) to
the extent otherwise included in such interest expense referred to in
clause (i) above, amortization or write-off of financing costs, in each case
under clauses (i) through (iii) above as determined on a Consolidated basis in
accordance with GAAP; provided that gross interest expense shall be determined
after giving effect to any net payments made or received by the Borrower and its
Restricted Subsidiaries with respect to Interest Rate Agreements.

 

“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

 

(i)            any net income (loss) of any Person if such Person is not the
Borrower or a Restricted Subsidiary, except that (A) the Borrower’s or any
Restricted Subsidiary’s equity in the net income of any such Person for such
period shall be included in such Consolidated Net Income up to the aggregate
amount actually distributed by such Person during such period to the Borrower or
a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below) and (B) the Borrower’s or any
Restricted Subsidiary’s equity in the net loss of such Person shall be included
to the extent of the aggregate Investment of the Borrower or any of its
Restricted Subsidiaries in such Person,

 

(ii)           solely for purposes of determining the amount available for
Restricted Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net
income (or loss) of any

 

--------------------------------------------------------------------------------


 

Restricted Subsidiary that is not a Subsidiary Guarantor if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of similar distributions by such Restricted Subsidiary,
directly or indirectly, to the Borrower by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to this Agreement or the
other Loan Documents, and (z) restrictions in effect on the Closing Date with
respect to a Restricted Subsidiary and other restrictions with respect to such
Restricted Subsidiary that taken as a whole are not materially less favorable to
the Lenders than such restrictions in effect on the Closing Date as determined
by the Borrower in good faith), except that (A) the Borrower’s equity in the net
income of any such Restricted Subsidiary for such period shall be included in
such Consolidated Net Income up to the aggregate amount of any dividend or
distribution that was or that could have been made by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary (subject, in
the case of a dividend that could have been made to another Restricted
Subsidiary, to the limitation contained in this clause (ii)) and (B) the net
loss of such Restricted Subsidiary shall be included to the extent of the
aggregate Investment of the Borrower or any of its other Restricted Subsidiaries
in such Restricted Subsidiary,

 

(iii)          any gain or loss realized upon the sale or other disposition of
any asset of the Borrower or any Restricted Subsidiary (including pursuant to
any sale/leaseback transaction) that is not sold or otherwise disposed of in the
ordinary course of business (as determined in good faith by the Board of
Directors),

 

(iv)          any item classified as an extraordinary, unusual or nonrecurring
gain, loss or charge (including fees, expenses and charges associated with the
Transactions and any acquisition, merger or consolidation after the Closing
Date),

 

(v)           the cumulative effect of a change in accounting principles,

 

(vi)          all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness,

 

(vii)         any unrealized gains or losses in respect of Hedge Agreements,

 

(viii)        any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

 

(ix)           any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards,

 

(x)            to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

--------------------------------------------------------------------------------


 

(xi)           any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase or recapitalization accounting adjustments), and

 

(xii)          expenses related to the conversion of various employee benefit
programs in connection with the Transactions, and non-cash compensation related
expenses.

 

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (iv) above in any determination
thereof, the Borrower will deliver a certificate of a Responsible Officer to the
Administrative Agent promptly after the date on which Consolidated Net Income is
so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge.  Notwithstanding the foregoing, for the
purpose of Subsection 8.2(a)(3)(A) only, there shall be excluded from
Consolidated Net Income, without duplication, any income consisting of
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary, and any
income consisting of return of capital, repayment or other proceeds from
dispositions or repayments of Investments consisting of Restricted Payments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Borrower to increase the amount of Restricted
Payments permitted under Subsection 8.2(a)(3)(C) or (D).

 

In addition, Consolidated Net Income for any period ending on or prior to the
Closing Date shall be determined based upon the net income (loss) reflected in
the consolidated financial statements of the Company for such period; and each
Person that is a Restricted Subsidiary upon giving effect to the Transactions
shall be deemed to be a Restricted Subsidiary and the Transactions shall not
constitute a sale or disposition under clause (iii) above, for purposes of such
determination.

 

“Consolidated Net Indebtedness” shall mean, at any time, (x) the aggregate
amount of Consolidated Total Indebtedness at such time minus (y) the
Unrestricted Cash of the Borrower and its Restricted Subsidiaries at such time.

 

“Consolidated Net Leverage Ratio”:  as of any date of determination, the ratio
of (i) Consolidated Net Indebtedness as at such date (after giving effect to any
Incurrence or Discharge of Indebtedness on such date) to (ii) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available (determined, for
any fiscal quarter (or portion thereof) ending prior to the Closing Date, on a
pro forma basis to give effect to the Merger as if it had occurred at the
beginning of such four-quarter period), provided that:

 

(1)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are

 

--------------------------------------------------------------------------------


 

the subject of such Sale for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such period;

 

(2)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)           if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of the
Borrower; provided that with respect to cost savings or synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination.

 

“Consolidated Secured Indebtedness”:  as of any date of determination, an amount
equal to the Consolidated Total Indebtedness as of such date that in each case
is then secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby).

 

“Consolidated Total Assets”:  as of any date of determination, the total assets
in each case of the Borrower and its Restricted Subsidiaries as at the end of
the most recently ended fiscal quarter of the Borrower for which such financial
statements of the Borrower and its Restricted Subsidiaries are available,
determined on a Consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any Incurrence of Indebtedness or any Investment,
on a pro forma basis including any property or assets being acquired in
connection therewith).

 

“Consolidated Total Indebtedness”:  as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations; debt obligations evidenced by bonds,
debentures, notes or similar instruments; Disqualified Stock; and (in the case
of any Restricted Subsidiary that is not a Subsidiary Guarantor) Preferred
Stock, determined

 

--------------------------------------------------------------------------------


 

on a Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations)
minus (ii) the sum of (A) the amount of such Indebtedness consisting of
Indebtedness of a type referred to in, or Incurred pursuant to, Subsection
8.1(b)(ix) and (B) cash, Cash Equivalents and Temporary Cash Investments held by
the Borrower and its Restricted Subsidiaries as of the end of the most recent
four consecutive fiscal quarters ending prior to the date of such determination
for which consolidated financial statements of the Borrower are available.

 

“Consolidated Working Capital”:  at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date excluding the current portion of
current and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.  For purposes of
this Agreement for periods ending on or prior to the Closing Date, references to
the consolidated financial statements of the Borrower shall be to the
consolidated financial statements of the Company (with Subsidiaries of the
Company being deemed Subsidiaries of the Borrower), as the context may require.

 

“Continuing Directors”:  the directors of Holdings on the Closing Date, after
giving effect to the Transactions and the other transactions contemplated
thereby, and each other director if, in each case, such other director’s
nomination for election to the Board of Directors of Holdings is recommended by
at least a majority of the then Continuing Directors or the election of such
other director is approved by one or more Permitted Holders.

 

“Contract Consideration”:  as defined in the definition of “Excess Cash Flow”.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to Subsection 8.1(b)(xi).

 

--------------------------------------------------------------------------------


 

“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Closing Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
Incurred within 180 days after the making of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of the Borrower on the date of Incurrence thereof.

 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Debt Financing”:  the debt financing transactions contemplated under (a) the
Loan Documents, (b) the ABL Facility Documents and (c) the Senior Notes Debt
Documents, in each case including any Interest Rate Agreements related thereto.

 

“Default”:  any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

 

“Default Notice”:  as defined in Subsection 9.1(e).

 

“Defaulting Lender”:  any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of Agent Default.

 

“Deposit Account”:  any deposit account (as such term is defined in Article 9 of
the UCC).

 

“Designated Noncash Consideration”:  the Fair Market Value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation.

 

“Designation Date”:  as defined in Subsection 2.8(f).

 

“Discharge”:  as defined in clause (2) of the definition of “Consolidated
Coverage Ratio”.

 

“Discount Prepayment Accepting Lender”:  as defined in Subsection 4.4(h)(ii)(2).

 

“Discount Range”:  as defined in Subsection 4.4(h)(iii)(1).

 

“Discount Range Prepayment Amount”:  as defined in Subsection 4.4(h)(iii)(1).

 

--------------------------------------------------------------------------------


 

“Discount Range Prepayment Notice”:  a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Subsection 4.4(h) substantially in the form of Exhibit O.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit P, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”:  as defined in
Subsection 4.4(h)(iii)(1).

 

“Discount Range Proration”:  as defined in Subsection 4.4(h)(iii)(3).

 

“Discounted Prepayment Determination Date”:  as defined in Subsection
4.4(h)(iv)(3).

 

“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with
Subsection 4.4(h)(ii), Subsection 4.4(h)(iii) or Subsection 4.4(h)(iv), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

 

“Discounted Term Loan Prepayment”:  as defined in Subsection 4.4(h)(i).

 

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent Entity, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction.  A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent Entity or any options, warrants or other rights in
respect of such Capital Stock.

 

“Disposition”:  as defined in the definition of the term “Asset Disposition” in
this Subsection 1.1.

 

“Disqualified Lender”:  (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor designated
in writing by the Borrower or CD&R to the Administrative Agent from time to time
and (ii) any Persons designated in writing by the Borrower or CD&R to the
Administrative Agent prior to February 13, 2011.

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition) (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is convertible or
exchangeable for

 

--------------------------------------------------------------------------------


 

Indebtedness or Disqualified Stock or (iii) is redeemable at the option of the
holder thereof (other than following the occurrence of a Change of Control or
other similar event described under such terms as a “change of control” or an
Asset Disposition), in whole or in part, in each case on or prior to the
Maturity Date; provided that Capital Stock issued to any employee benefit plan,
or by any such plan to any employees of the Borrower or any Subsidiary, shall
not constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower which is not a Foreign
Subsidiary.

 

“ECF Payment Date”:  as defined in Subsection 4.4(b).

 

“Effective Yield”: as to any Term Loans of any Tranche, the effective yield on
such Term Loans as reasonably determined by the Administrative Agent in
consultation with the Borrower utilizing (a) any interest rate “floor” (or
similar device) applicable to such Term Loans on such date, (b) the interest
rate margin for such Term Loans on such date (or any recurring fee or similar
form of consideration payable in lieu thereof), and (c) the “issue price” of
such Term Loans (after giving effect to any original issue discount or upfront
fees (amortized over the shorter of (x) the life of such Term Loans and (y) the
four years following the date of incurrence thereof) payable generally to
Lenders making such Term Loans, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
the relevant Lenders and customary amendment and consent fees paid generally to
consenting Lenders.  Any such determination by the Administrative Agent shall be
conclusive and binding on all Lenders.  The Administrative Agent shall not have
any liability to any Person with respect to such determination absent gross
negligence, bad faith or willful misconduct.

 

“EMSLP”: Emergency Medical Services L.P., a Delaware limited partnership, and
any successor in interest thereto.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental

 

--------------------------------------------------------------------------------


 

Concern) or the environment, as have been, or now or at any relevant time
hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Contribution”:  as defined in the Recitals hereto.

 

“Equity Financing”:  as defined in the Recitals hereto.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Adjusted LIBOR Rate.

 

“Event of Default”:  any of the events specified in Subsection 9.1, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Excess Cash Flow”:  for any period, an amount equal to the excess of

 

(a)           the sum, without duplication, of

 

(i)           Consolidated Net Income for such period,

 

(ii)          an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income and cash receipts to
the extent excluded in arriving at such Consolidated Net Income,

 

(iii)         decreases in Consolidated Working Capital and decreases in
long-term accounts receivable (not otherwise included in the determination of
Consolidated Working Capital) for such period (other than any such decreases
arising from acquisitions by the Borrower and the Restricted Subsidiaries
completed during such period or the application of purchase accounting),

 

(iv)         an amount equal to the aggregate net non-cash loss on Asset
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Asset Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; and

 

(v)          cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in Consolidated Net Income;

 

--------------------------------------------------------------------------------


 

over (b) the sum, without duplication, of

 

(i)           an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent deducted
in arriving at such Consolidated Net Income,

 

(ii)            without duplication of amounts deducted pursuant to
clause (xi) below in prior years, the amount of Capital Expenditures either made
in cash or accrued during such period (provided that, whether any such Capital
Expenditures shall be deducted for the period in which cash payments for such
Capital Expenditures have been paid or the period in which such Capital
Expenditures have been accrued shall be at the Borrower’s election; provided,
further that, in no case shall any accrual of a Capital Expenditure which has
previously been deducted give rise to a subsequent deduction upon the making of
such Capital Expenditure in cash in the same or any subsequent period), except
to the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of the Borrower or the Restricted Subsidiaries (unless such
Indebtedness has been repaid),

 

(iii)            the aggregate amount of all principal payments, purchases or
other retirements of Indebtedness of the Borrower and the Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capitalized Lease Obligations, (B) the amount of any repayment of Term Loans
pursuant to Subsection 2.2(b) and (C) the amount of a mandatory prepayment of
Term Loans pursuant to Subsection 4.4(b)(i) to the extent required due to a
Asset Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase, but excluding (x) all other
prepayments of Term Loans and Incremental Revolving Loans, (y) all prepayments
of loans under the ABL Facility and (z) all prepayments of any other revolving
loans (other than Incremental Revolving Loans), to the extent there is not an
equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
the Borrower or the Restricted Subsidiaries,

 

(iv)           an amount equal to the aggregate net non-cash gain on Asset
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Asset Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,

 

(v)           increases in Consolidated Working Capital and increases in long
term accounts receivable (not otherwise included in the determination of
Consolidated Working Capital) for such period (other than any such increases
arising from acquisitions by the Borrower and the Restricted Subsidiaries
completed during such period or the application of purchase accounting),

 

(vi)           payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted

 

--------------------------------------------------------------------------------


 

Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,

 

(vii)            without duplication of amounts deducted pursuant to
clause (xi) below in prior fiscal years, the aggregate amount of cash
consideration paid by the Borrower and the Restricted Subsidiaries (on a
consolidated basis) in connection with Investments (including acquisitions) made
during such period constituting “Permitted Investments” (other than Investments
of the type described in clause (iii) of the definition thereof and intercompany
Investments by and among the Borrower and its Restricted Subsidiaries) or made
pursuant to Subsection 8.2 to the extent that such Investments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 

(viii)            the amount of Restricted Payments (other than Investments)
made in cash during such period (on a consolidated basis) by the Borrower and
the Restricted Subsidiaries pursuant to Subsection 8.2(b) (other than
Subsection 8.2(b)(vi)), to the extent such Restricted Payments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 

(ix)            the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

 

(x)            the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income,

 

(xi)            at the Borrower’s election, without duplication of amounts
deducted from Excess Cash Flow in prior periods, the aggregate consideration
required to be paid in cash by the Borrower or any of the Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Investments constituting
“Permitted Investments” (other than Investments of the type described in
clause (iii) of the definition thereof and intercompany Investments by and among
the Borrower and its Restricted Subsidiaries) or made pursuant to Subsection 8.2
or Capital Expenditures to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Permitted Investments and Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

 

--------------------------------------------------------------------------------


 

(xii)             the amount of taxes (including penalties and interest) paid in
cash or tax reserves set aside or payable (without duplication) in such period
to the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and

 

(xiii)             cash expenditures in respect of Hedge Agreements during such
period to the extent not deducted in arriving at such Consolidated Net Income.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.

 

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Borrower as capital contributions to the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock) of the
Borrower, in each case to the extent designated as an Excluded Contribution
pursuant to a certificate of a Responsible Officer of the Borrower and not
previously included in the calculation set forth in Subsection
8.2(a)(3)(B)(x) for purposes of determining whether a Restricted Payment may be
made.

 

“Excluded Subsidiary”:  at any date of determination, any Subsidiary of the
Borrower designated as such in writing by the Borrower to the Administrative
Agent that:

 

(a)           is an Immaterial Subsidiary;

 

(b)           is prohibited by Requirement of Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing or granting Liens to secure the Term Loan Facility
Obligations or if Guaranteeing or granting Liens to secure the Term Loan
Facility Obligations would require governmental (including regulatory) consent,
approval, license or authorization unless such consent, approval, license or
authorization has been received;

 

(c)           with respect to which the Borrower and the Administrative Agent
reasonably agree that the burden or cost or other consequences of providing a
guarantee of the Term Loan Facility Obligations shall be excessive in view of
the benefits to be obtained by the Lenders therefrom;

 

(d)           with respect to which the provision of such guarantee of the Term
Loan Facility Obligations would result in material adverse tax consequences to
the Borrower or one of its Subsidiaries (as reasonably determined by the
Borrower and notified in writing to the Administrative Agent);

 

(e)           is a Subsidiary of a Foreign Subsidiary;

 

(f)            joint ventures or any non-Wholly Owned Subsidiaries, but only to
the extent that the Organizational Documents or other agreements with equity or
debt holders of

 

--------------------------------------------------------------------------------


 

such joint ventures or non-Wholly Owned Subsidiaries do not permit such entity
to guarantee or grant Liens to secure the Term Loan Facility Obligations;

 

(g)           is an Unrestricted Subsidiary;

 

(h)           is a Captive Insurance Subsidiary;

 

(i)            Special Purpose Entities; or

 

(j)            EMS Executive Investco LLC, a Delaware limited liability company;

 

provided, however, that no Subsidiary of the Borrower shall be an “Excluded
Subsidiary” if such Subsidiary is not an “Excluded Subsidiary” (or comparable
term) for purposes of the Senior ABL Facility.  Subject to the proviso in the
preceding sentence, any Subsidiary so designated as an Excluded Subsidiary that
fails to meet the foregoing requirements as of the last day of the period of the
most recent four consecutive fiscal quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is sixty (60) days following the date
on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1 with respect to such period.

 

“Excluded Taxes”:  (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed:  (i) by the jurisdiction under the laws of which such
Agent or Lender, applicable lending office, branch or affiliate is organized or
is located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Agent or Lender having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Notes, and (b) any Tax imposed by FATCA.

 

“Existing Capitalized Lease Obligations”:  Capitalized Lease Obligations of the
Borrower and its Restricted Subsidiaries existing on the Closing Date or
permitted to be incurred under the Merger Agreement and disclosed on Schedule
1.1(d).

 

“Existing Term Loans”:  as defined in Subsection 2.8(a).

 

“Existing Term Tranche”:  as defined in Subsection 2.8(a).

 

“Extended Term Loans”:  as defined in Subsection 2.8(a).

 

“Extended Term Tranche”:  as defined in Subsection 2.8(a).

 

“Extending Lender”:  as defined in Subsection 2.8(b).

 

“Extension”: as defined in Subsection 2.8(b).

 

--------------------------------------------------------------------------------


 

“Extension Amendment”:  as defined in Subsection 2.8(c).

 

“Extension Date”:  as defined in Subsection 2.8(d).

 

“Extension Election”:  as defined in Subsection 2.8(b).

 

“Extension of Credit”:  as to any Lender, the making of a Loan.

 

“Extension Request”:  as defined in Subsection 2.8(a).

 

“Extension Series”:  all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins, extension fees and amortization
schedule.

 

“Facility”:  each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder and (b) any other committed facility hereunder and the
Extensions of Credit made thereunder.

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

 

“FATCA”:  Sections 1471 through 1474 of the Code as in effect on the Closing
Date (and any amended or successor provisions that are substantially
comparable), and any regulations or other administrative authority promulgated
thereunder.

 

“Federal District Court”: as defined in Subsection 11.13(a).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter”:  the fee letter agreement, dated as of February 13, 2011 as
amended by the letter agreement dated as of February 25, 2011, and as further
amended by the letter agreement dated as of March 7, 2011, among Barclays Bank
PLC, Deutsche Bank AG New York Branch, Deutsche Bank AG Cayman Islands Branch,
Deutsche Bank Securities Inc., Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc., Royal Bank of
Canada, UBS Loan Finance LLC, UBS Securities LLC, Citigroup Global Markets Inc.,
Natixis and Merger Sub, as amended, restated, modified or supplemented.

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets by the Borrower
or any Subsidiary thereof to or in favor of any Special Purpose Entity, or by
any Special Purpose Subsidiary, in

 

--------------------------------------------------------------------------------


 

each case in connection with the Incurrence by a Special Purpose Entity of
Indebtedness, or obligations to make payments to the obligor on Indebtedness,
which may be secured by a Lien in respect of such property or assets.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Lien Obligations”: (i) the Term Facility Obligations and (ii) the
Additional Obligations, the Permitted Debt Exchange Notes and Refinancing
Indebtedness in respect of the  Indebtedness described in this clause
(ii) (other than any such Additional Obligations, Permitted Debt Exchange Notes
and Refinancing Indebtedness that are unsecured or secured by a Lien ranking
junior to the Lien securing the Term Facility Obligations) secured by a first
priority interest in the Term Loan Priority Collateral and a second priority
interest in the ABL Priority Collateral, collectively.

 

“first priority”:  with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens applicable
to such Collateral which have priority over the respective Liens on such
Collateral created pursuant to the relevant Security Document (or, in the case
of Collateral constituting Pledged Stock (as defined in the Guarantee and
Collateral Agreement), Permitted Liens of the type described in clauses (a),
(l), (m), (n), (p)(1) and, solely with respect to Permitted Liens described in
the foregoing clauses, (o) of the definition thereof).  For purposes of this
definition, a Lien purported to be created in any Collateral pursuant to any
Security Document will be construed as the “most senior Lien” to which such
Collateral is subject, notwithstanding the existence of a Permitted Lien on the
Collateral that is pari passu with the Lien on such Collateral, so long as such
Permitted Lien is subject to the terms of the ABL/Term Loan Intercreditor
Agreement or an Other Intercreditor Agreement.

 

“Fiscal Year”:  any period of 12 consecutive months ending on December 31 of any
calendar year.

 

“Fixed GAAP Date”:  the Closing Date, provided that at any time after the
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to change the Fixed GAAP Date to be the date specified in such notice, and
upon such notice, the Fixed GAAP Date shall be such date for all periods
beginning on and after the date specified in such notice.

 

“Fixed GAAP Terms”:  (a) the definitions of the terms “Borrowing Base”, “Capital
Expenditures”, “Capitalized Lease Obligation”, “Consolidated Coverage Ratio”,
“Consolidated EBITDA”, “Consolidated First-Lien Net Leverage Ratio”,
“Consolidated First-Lien Net Indebtedness”, “Consolidated First-Lien Secured
Indebtedness”, “Consolidated Interest Expense”, “Consolidated Net Income”,
“Consolidated Net Leverage Ratio”, “Consolidated Secured Indebtedness”,
“Consolidated Total Assets”, “Consolidated Total Indebtedness”, “Consolidated
Working Capital”, “Consolidation”, “Excess Cash Flow”, “Inventory” or
“Receivables”, (b) all defined terms in this Agreement to the extent used in or
relating to any of the foregoing definitions, and all ratios and computations
based on any of the foregoing

 

--------------------------------------------------------------------------------


 

definitions, and (c) any other term or provision of this Agreement or the Loan
Documents that, at the Borrower’s election, may be specified by the Borrower by
written notice to the Administrative Agent from time to time.

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Restricted
Subsidiary sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.  Any subsidiary of the Borrower
which is organized and existing under the laws of Puerto Rico or any other
territory of the United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower, so long
as such Restricted Subsidiary has no material assets other than securities or
Indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof), and
intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
thereof) and other assets (including cash, Cash Equivalents or Temporary Cash
Investments) relating to an ownership interest in any such
securities, Indebtedness, intellectual property or Subsidiaries; provided, that
no Subsidiary of the Borrower shall be a “Foreign Subsidiary Holdco” if such
Subsidiary is not a “Foreign Subsidiary Holdco” (or comparable term) for
purposes of the Senior ABL Facility.

 

“Funded Debt”:  all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence.  If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the

 

--------------------------------------------------------------------------------


 

Exchange Act to use IFRS in lieu of GAAP for financial reporting purposes, the
Borrower may elect by written notice to the Administrative Agent to so use IFRS
in lieu of GAAP and, upon any such notice, references herein to GAAP shall
thereafter be construed to mean (a) for periods beginning on and after the date
specified in such notice, IFRS as in effect on the date specified in such notice
(for purposes of the Fixed GAAP Terms) and as in effect from time to time (for
all other purposes of this Agreement) and (b) for prior periods, GAAP as defined
in the first sentence of this definition.  All ratios and computations based on
GAAP contained in this Agreement shall be computed in conformity with GAAP.

 

“Government Accounts Receivable”:  any right to payment for goods sold or
services rendered for Restricted Government Accounts.

 

“Government Accounts Receivable Bank”:  any bank at which a Government
Receivables Deposit Account is maintained.

 

“Government Receivables Deposit Account”:  any Deposit Accounts containing or
receiving Government Accounts Receivable deposited or transferred by
Governmental Authorities.

 

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit B hereto, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property,

 

--------------------------------------------------------------------------------


 

securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guaranty pursuant to a written agreement.

 

“Guarantors”:  the collective reference to Holdings and each Subsidiary
Guarantor; individually, a “Guarantor”.

 

“Hedge Agreements”:  collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”:  as to any Person, the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.

 

“HIPAA”:  has the meaning provided in Subsection 7.6(b).

 

“Holdings”:  CDRT Acquisition Corporation, a Delaware corporation, and any
successor in interest thereto.

 

“Identified Participating Lenders”:  as defined in Subsection 4.4(h)(iii)(3).

 

“Identified Qualifying Lenders”:  as defined in Subsection 4.4(h)(iv)(3).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  any Subsidiary of the Borrower designated as such in
writing by the Borrower to the Administrative Agent that (i) (x) contributed
2.50% or less of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, and
(y) had consolidated assets representing 2.50% or less of

 

--------------------------------------------------------------------------------


 

Consolidated Total Assets as of the end of the most recently ended financial
period for which consolidated financial statements of the Borrower are
available; and (ii) together with all other Immaterial Subsidiaries designated
pursuant to the preceding clause (i), (x) contributed 5.00% or less of
Consolidated EBITDA for the period of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which consolidated
financial statements of the Borrower are available, and (y) had consolidated
assets representing 5.00% or less of Consolidated Total Assets as of the end of
the most recently ended financial period for which consolidated financial
statements of the Borrower are available; provided, however, that no Subsidiary
of the Borrower shall be an “Immaterial Subsidiary” if such Subsidiary is not an
“Immaterial Subsidiary” (or comparable term) for purposes of the Senior ABL
Facility.  Subject to the proviso in the preceding sentence, any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing
requirements as of the last day of the period of the most recent four
consecutive fiscal quarters for which consolidated financial statements of the
Borrower are available shall continue to be deemed an “Immaterial Subsidiary”
hereunder until the date that is sixty (60) days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to Subsection 7.1 with respect to such period.

 

“Increase Supplement”:  as defined in Subsection 2.6(c).

 

“Incremental Commitment Amendment”:  as defined in Subsection 2.6(d).

 

“Incremental Commitments”:  as defined in Subsection 2.6(a).

 

“Incremental Indebtedness”:  Indebtedness Incurred by the Borrower pursuant to
and in accordance with Subsection 2.6.

 

“Incremental Loans”:  as defined in Subsection 2.6(d).

 

“Incremental Revolving Commitments”:  as defined in Subsection 2.6(a).

 

“Incremental Revolving Loans”:  any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan”:  any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

“Incremental Term Loan Commitments”:  as defined in Subsection 2.6(a).

 

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness.  Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed

 

--------------------------------------------------------------------------------


 

Incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):

 

(i)            the principal of indebtedness of such Person for borrowed money;

 

(ii)           the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

(iii)          all reimbursement obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (the amount
of such obligations being equal at any time to the aggregate then undrawn and
unexpired amount of such letters of credit, bankers’ acceptances or other
instruments plus the aggregate amount of drawings thereunder that have not then
been reimbursed);

 

(iv)          all obligations of such Person to pay the deferred and unpaid
purchase price of property (except Trade Payables), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto;

 

(v)           all Capitalized Lease Obligations of such Person;

 

(vi)          the redemption, repayment or other repurchase amount of such
Person with respect to any Disqualified Stock of such Person or (if such Person
is a Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by the Board of Directors
or the board of directors or other governing body of the issuer of such Capital
Stock);

 

(vii)         all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons;

 

(viii)        all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person; and

 

(ix)           to the extent not otherwise included in this definition, net
Hedging Obligations of such Person (the amount of any such obligation to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time).

 

--------------------------------------------------------------------------------


 

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

 

“Indebtedness to be Refinanced”:  the Indebtedness under that certain Credit
Agreement, dated as of April 18, 2010, by and among AMR Holdco, Inc., EmCare
Holdco, Inc., the Company, various lenders and Bank of America, N.A., as
administrative agent (as amended, restated or otherwise modified through and
including the Closing Date).

 

“Individual Lender Exposure”:  of any Lender, at any time, the sum of the
aggregate principal amount of all Term Loans made by such Lender and then
outstanding.

 

“Initial Agreement”:  as defined in Subsection 8.3(c).

 

“Initial Lien”:  as defined in Subsection 8.6.

 

“Initial Term Loan”:  as defined in Subsection 2.1.

 

“Initial Term Loan Commitment”:  as to any Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Subsection 2.1 in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name in Schedule A under the heading “Initial Term Loan
Commitment”; collectively, as to all the Lenders, the “Initial Term Loan
Commitments”.  The original aggregate amount of the Initial Term Loan
Commitments on the Closing Date is $1,440.0 million.

 

“Initial Term Loan Refinancing Debt”: Any Incremental Term Loans incurred under
this Agreement the proceeds of which are used to (a) voluntarily prepay all or a
portion of the Initial Term Loans on a dollar-for-dollar basis and (b) pay the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in Subsection 5.9.

 

“Intercreditor Agreement Supplement”:  as defined in Subsection 10.8(a).

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

 

--------------------------------------------------------------------------------


 

“Interest Period”:  with respect to any Eurodollar Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months (or, if required pursuant to Subsection 2.1, or agreed
to by each affected Lender nine months, 12 months or a shorter period)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or if required pursuant to Subsection 2.1 or agreed to
by each affected Lender nine months, 12 months or a shorter period) thereafter,
as selected by the Borrower by irrevocable notice to the Administrative Agent
not less than three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the
Maturity Date shall (for all purposes other than Subsection 4.12) end on the
Maturity Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”:  in any Person by any other Person, any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such
Person.  For purposes of

 

--------------------------------------------------------------------------------


 

the definition of “Unrestricted Subsidiary” and Subsection 8.2 only,
(i) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary, provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (y) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation, and (ii) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer.  Guarantees shall not be deemed to be
Investments.  The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to Subsection 8.2(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
Subsection 8.2(a).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Junior Debt” shall mean (i) the Senior Notes and Guarantees thereof (and
Refinancing Indebtedness in respect thereof), (ii) any Subordinated Obligations
and Guarantor Subordinated Obligations, (iii) any unsecured Additional
Obligations (and any unsecured Refinancing Indebtedness in respect thereof), and
(iv) any unsecured Permitted Debt Exchange Notes (and any unsecured Refinancing
Indebtedness in respect thereof).

 

“Junior Lien Intercreditor Agreement”:  the intercreditor agreement
substantially in the form of Exhibit L to be entered into as required by the
terms hereof, as amended, supplemented, waived or otherwise modified, from time
to time.

 

“Lead Arrangers”:  Deutsche Bank Securities Inc., Barclays Capital, Merrill
Lynch, Pierce, Fenner & Smith Inc., Morgan Stanley Senior Funding, Inc., RBC
Capital Markets, and UBS Securities LLC, as Joint Lead Arrangers.

 

“Lender Joinder Agreement”:  as defined in Subsection 2.6(c).

 

“Lenders”:  the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent and the Borrower to make any Loans
available to the Borrower, provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to Subsection
11.1, the bank or financial institution

 

--------------------------------------------------------------------------------


 

making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.

 

“LIBOR Rate”:  with respect each day during each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be:

 

(a)           the arithmetic average (rounded upwards to the nearest 1/100th of
1.00% per annum) of the London Interbank Offered Rates for United States Dollar
deposits for a duration equal to or comparable to the duration of such Interest
Period which appear on the relevant Reuters Monitor Money Rates Service
page (being currently the page designated as “LIBO”) at or about 11:00 A.M.
(London time) two London Business Days before the first day of such Interest
Period; or

 

(b)           if no such page is available, the arithmetic mean of the rates
(rounded upwards to the nearest 1/100th of 1.00% per annum) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market two London Business Days before the first
day of such Interest Period for United States Dollar deposits of a duration
equal to the duration of such Interest Period.

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Loan”:  each Initial Term Loan, Incremental Loan and Extended Loan;
collectively, the “Loans”.

 

“Loan Documents”:  this Agreement, any Notes, the ABL/Term Loan Intercreditor
Agreement, the Guarantee and Collateral Agreement, the Junior Lien Intercreditor
Agreement (on and after the execution thereof) each Other Intercreditor
Agreement (on and after the execution thereof) and any other Security Documents,
each as amended, supplemented, waived or otherwise modified from time to time.

 

“Loan Parties”:  Holdings, the Borrower and the Subsidiary Guarantors;
individually, a “Loan Party”.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent Entity, the Borrower or any Restricted
Subsidiary or to Related Physicians (x) in respect of travel, entertainment or
moving related expenses incurred in the ordinary course of business, (y) in
respect of moving related expenses incurred in connection with any closing or
consolidation of any facility, or (z) in the ordinary course of business and (in
the case of this clause (z)) not exceeding $5.0 million in the aggregate
outstanding at any time, (2) promissory notes of Management Investors acquired
in connection with the issuance of Management Stock to such Management
Investors, (3) Management Guarantees, or (4) other Guarantees of borrowings by
Management Investors in connection with the purchase of Management Stock, which
Guarantees are permitted under Subsection 8.1.

 

--------------------------------------------------------------------------------


 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $20.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers or employees of
any Parent Entity, the Borrower or any Restricted Subsidiary or to any Related
Physicians (1) in respect of travel, entertainment and moving related expenses
incurred in the ordinary course of business, or (2) in the ordinary course of
business and (in the case of this clause (2)) not exceeding $5.0 million in the
aggregate outstanding at any time.

 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent Entity, the Borrower or any of their respective
Subsidiaries, and Related Physicians, or family members or relatives of any of
the foregoing (provided that, solely for purposes of the definition of
“Permitted Holders,” such relatives shall include only those Persons who are or
become Management Investors in connection with estate planning for or
inheritance from other Management Investors, as determined in good faith by the
Borrower, which determination shall be conclusive), or trusts, partnerships or
limited liability companies for the benefit of any of the foregoing, or any of
their heirs, executors, successors and legal representatives, who at any date
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of the Borrower or any Parent Entity.

 

“Management Stock”:  Capital Stock of the Borrower or any Parent Entity
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Holdings and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
as to any Loan Party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents and the Lenders under the Loan
Documents or with respect to the Collateral taken as a whole.

 

“Material Subsidiaries”:  Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S-X.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”:  May 25, 2018.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, the sum
of (i) $250.0 million minus the aggregate principal amount of all Indebtedness
Incurred in reliance on this clause (i) pursuant to
Subsection 8.1(b)(i)(II) prior to such date (and, in the case of Incremental
Revolving Commitments provided in reliance on this clause (i) pursuant to
Subsection 8.1(b)(i)(II) prior to such date, the unused portion of such
Incremental Revolving

 

--------------------------------------------------------------------------------


 

Commitments) plus (ii) an additional amount if, after giving effect to the
Incurrence of such additional amount, the Consolidated First-Lien Net Leverage
Ratio shall not exceed 4.00 to 1.00 (as set forth in an officer’s certificate of
a Responsible Officer delivered to the Administrative Agent at the time of such
Incurrence, together with calculations demonstrating compliance with such
ratio).

 

“Medicaid”: collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Medicare”: collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et
seq.) and any statutes succeeding thereto, and all laws, rules, regulations
manuals, orders or guidelines (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Merger”:  as defined in the Recitals hereto.

 

“Merger Agreement”:  that certain Agreement and Plan of Merger (together with
the Company Disclosure Schedule (as defined in the Merger Agreement) and Parent
Disclosure Schedule (as defined in the Merger Agreement) delivered in connection
therewith), dated as of February 13, 2011, among Holdings, Merger Sub and the
Company, as the same may be amended, modified and/or supplemented from time to
time in accordance with the terms thereof and in accordance with the terms of
this Agreement.

 

“Merger Documents”:  collectively, (i) the Merger Agreement and (ii) the
Unitholders Agreement, dated as of February 13, 2011, among Holdings, Merger
Sub, the Company, EMSLP, Onex Corporation, a corporation existing under the laws
of Canada, and the limited partners of EMSLP party thereto.

 

“Merger Sub”:  as defined in the Preamble hereto.

 

“Minimum Equity Amount”:  as defined in the Recitals hereto.

 

“Minimum Exchange Tender Condition”:  as defined in Subsection 2.7(b).

 

“Minimum Extension Condition”:  as defined in Subsection 2.8(g).

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Fee Properties”:  the collective reference to each real property
owned in fee by the Loan Parties required to be mortgaged as Collateral pursuant
to the requirements of Subsection 7.9, including the land and all buildings,
improvements, structures and fixtures now or subsequently located thereon and
owned by any such Loan Party.

 

--------------------------------------------------------------------------------


 

“Mortgages”:  each of the mortgages and deeds of trust, or similar security
instruments executed and delivered by any Loan Party to the Collateral Agent,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Municipal Contract Lien”:  any Lien incurred in connection with any of the
Borrower’s or its Subsidiaries’ contracts with Governmental Authorities,
including municipalities, providing for emergency 911 ambulance services.

 

“Net Available Cash”:  from an Asset Disposition or Recovery Event, an amount
equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the properties or assets that are the subject of
such Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, as a consequence of such Asset Disposition or Recovery
Event (including as a consequence of any transfer of funds in connection with
the application thereof in accordance with Subsection 8.4), (ii) all payments
made, and all installment payments required to be made, on any Indebtedness
(other than Additional Obligations, Permitted Debt Exchange Notes and
Refinancing Indebtedness in respect of each of the foregoing) (x) that is
secured by any assets subject to such Asset Disposition or involved in such
Recovery Event, in accordance with the terms of any Lien upon such assets, or
(y) that must by its terms, or in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition or Recovery Event, including but not limited to any payments
required to be made to increase borrowing availability under any revolving
credit facility, (iii) all distributions and other payments required to be made
to minority interest holders in Subsidiaries or joint ventures as a result of
such Asset Disposition or Recovery Event, or to any other Person (other than the
Borrower or a Restricted Subsidiary) owning a beneficial interest in the assets
disposed of in such Asset Disposition or Recovery Event, (iv) any liabilities or
obligations associated with the assets disposed of in such Asset Disposition or
involved in such Recovery Event and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Disposition or Recovery
Event, including without limitation pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition or Recovery Event, (v) in the case of an Asset Disposition, the
amount of any purchase price or similar adjustment (x) claimed by any Person to
be owed by the Borrower or any Restricted Subsidiary, until such time as such
claim shall have been settled or otherwise finally resolved, or (y) paid or
payable by the Borrower or any Restricted Subsidiary, in either case in respect
of such Asset Disposition and (vi)  in the case of any Recovery Event, any
amount thereof that constitutes or represents reimbursement or compensation for
any amount previously paid or to be paid by the Borrower or any of its
Subsidiaries.

 

--------------------------------------------------------------------------------


 

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities of
the Borrower or any Subsidiary by the Borrower or any Subsidiary, or any capital
contribution, or any Incurrence of Indebtedness, the cash proceeds of such
issuance, sale, contribution or Incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees actually incurred in connection with such
issuance, sale, contribution or Incurrence and net of taxes paid or payable as a
result thereof.

 

“New York Courts”: as defined in Subsection 11.13(a).

 

“New York Supreme Court”: as defined in Subsection 11.13(a).

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”:  as defined in Subsection 2.8(e).

 

“Notes”:  as defined in Subsection 2.2(a).

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Restricted Subsidiaries (other than any
Restricted Subsidiary that is not a Loan Party) in respect of a purchase of such
goods or services.

 

“Offered Amount”:  as defined in Subsection 4.4(h)(iv)(1).

 

“Offered Discount”:  as defined in Subsection 4.4(h)(iv)(1).

 

“Organizational Documents”:  with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

 

“Other Intercreditor Agreement”:  an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Other Representatives”:  each of Deutsche Bank Securities Inc., Barclays
Capital, Merrill Lynch, Pierce, Fenner & Smith Inc., Morgan Stanley Senior
Funding, Inc., RBC Capital Markets, and UBS Securities LLC, in their collective
capacity as Joint Lead Arrangers,

 

--------------------------------------------------------------------------------


 

and Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith Inc., Morgan Stanley
Senior Funding, Inc., RBC Capital Markets, UBS Securities LLC, Citigroup Global
Markets Inc. and Natixis, in their collective capacity as Joint Bookmanagers.

 

“Outstanding Amount”:  with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Parent Entity”:  any of CDRT Parent, Holdings, any Other Parent, and any other
Person that is a Subsidiary of Holdings or any Other Parent and of which the
Borrower is a Subsidiary.  As used herein, “Other Parent” means a Person of
which the Borrower becomes a Subsidiary after the Closing Date, provided that
either (x) immediately after the Borrower first becomes a Subsidiary of such
Person, more than 50.0% of the Voting Stock of such Person shall be held by one
or more Persons that held more than 50.0% of the Voting Stock of a Parent Entity
of the Borrower immediately prior to the Borrower first becoming such Subsidiary
or (y) such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of the
Borrower first becoming a Subsidiary of such Person.

 

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent Entity in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent Entity in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent Entity
owing to directors, officers, employees or other Persons under its charter or
by-laws or pursuant to written agreements with or for the benefit of any such
Person (including the CD&R Indemnification Agreement), or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent Entity incurred in the
ordinary course of business, and (v) fees and expenses incurred by any Parent
Entity in connection with any offering of Capital Stock or Indebtedness,
(w) which offering is not completed, or (x) where the net proceeds of such
offering are intended to be received by or contributed or loaned to the Borrower
or a Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent Entity shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed.

 

--------------------------------------------------------------------------------


 

“Participant”:  as defined in Subsection 11.6(c).

 

“Participant Register”:  as defined in Subsection 11.6(b)(v).

 

“Participating Lender”:  as defined in Subsection 4.4(h)(iii)(2).

 

“Patient Receivables”:  with respect to any Restricted Subsidiary, the patient
accounts receivable of such Restricted Subsidiary existing or hereafter created,
any and all rights to receive payments due on such accounts receivable from any
Governmental Authority payor under or in respect of such accounts receivable
(including, without limitation, Medicare, Medicaid, CHAMPVA and TRICARE), and
all proceeds of or in any way derived, whether directly or indirectly, from any
of the foregoing (including, without limitation, all interest, finance charges
and other amounts payable by any Governmental Authority obligor, directly or
indirectly, in respect thereof).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Affiliated Assignee”:  CD&R, any investment fund managed or
controlled by CD&R and any special purpose vehicle established by CD&R or by one
or more of such investment funds.

 

“Permitted Debt Exchange”:  as defined in Subsection 2.7(a).

 

“Permitted Debt Exchange Notes”:  as defined in Subsection 2.7(a).

 

“Permitted Debt Exchange Offer”:  as defined in Subsection 2.7(a).

 

“Permitted Holders”:  any of the following:  (i) any of the CD&R Investors;
(ii) any of the Management Investors, CD&R and their respective Affiliates;
(iii) any investment fund or vehicle managed, sponsored or advised by CD&R or
any Affiliate thereof, and any Affiliate of or successor to any such investment
fund or vehicle; (iv) any limited or general partners of, or other investors in,
any CD&R Investor or any Affiliate thereof, or any such investment fund or
vehicle; (v) any “group” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act as in effect on the Closing Date) of which any of the Persons
specified in clause (i), (ii), (iii) or (iv) above is a member (provided that
(without giving effect to the existence of such “group” or any other “group”)
one or more of such Persons collectively have beneficial ownership, directly or
indirectly, of more than 50.0% of the total voting power of the Voting Stock of
the Parent Entity held by such “group”), and any other Person that is a member
of such “group”; and (vi) any Person acting in the capacity of an underwriter
(solely to the extent that and for so long as such Person is acting in such
capacity) in connection with a public or private offering of Capital Stock of
any Parent Entity or the Borrower.  In addition, any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date) whose status as a “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date) constitutes or results
in a Change of Control in respect of which the Borrower makes all payments of
the Term Loans and other amounts required by Subsection 8.8(a), together with
its Affiliates, shall thereafter constitute Permitted Holders.

 

--------------------------------------------------------------------------------


 

“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)            a Restricted Subsidiary, the Borrower, or a Person that will,
upon the making of such Investment, become a Restricted Subsidiary (and any
Investment held by such Person that was not acquired by such Person in
contemplation of so becoming a Restricted Subsidiary);

 

(ii)           another Person if as a result of such Investment such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 

(iii)          Temporary Cash Investments or Cash Equivalents;

 

(iv)          receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)           any securities or other Investments received as consideration in,
or retained in connection with, sales or other dispositions of property or
assets, including Asset Dispositions made in compliance with Subsection 8.4;

 

(vi)          securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)         Investments in existence or made pursuant to legally binding
written commitments in existence on the Closing Date and set forth on
Schedule 1.1(f);

 

(viii)        Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with Subsection 8.1;

 

(ix)           pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
described in the definition of “Permitted Liens” or made in connection with
Liens permitted under Subsection 8.6;

 

(x)            (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition by, to, in or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower, or any Parent
Entity, provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to the Borrower;

 

--------------------------------------------------------------------------------


 

(xi)           bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;

 

(xii)          [reserved];

 

(xiii)         any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), or Capital Stock of any Parent Entity,
as consideration;

 

(xiv)        Management Advances;

 

(xv)         Investments in Related Businesses in an aggregate amount
outstanding at any time not to exceed an amount equal to the greater of
$100.0 million and 2.75% of Consolidated Total Assets;

 

(xvi)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of
Subsection 8.5(b) (except transactions described in clauses (i), (ii)(4), (iii),
(v), (vi), (ix), (x) and (xi) therein), including any Investment pursuant to any
transaction described in Subsection 8.5(b)(ii) (whether or not any Person party
thereto is at any time an Affiliate of the Borrower);

 

(xvii)       other Investments in an aggregate amount outstanding at any time
not to exceed an amount equal to the greater of $100.0 million and 2.75% of
Consolidated Total Assets; and

 

(xviii)      loans and advances to and other Investments in Related Corporations
(a) made on a basis consistent with past practices on or prior to the Closing
Date or made in the ordinary course of business, pursuant to or in connection
with Related Corporation Contracts, including obtaining letters of credit on
behalf of Related Corporations or (b) in connection with the acquisition of, or
Investment in, any Person that becomes a Related Corporation (promptly following
such acquisition or Investment), in any such case by the Related Corporation in
which such loans, advances or other Investments were made in or to on a basis
consistent with past practices on or prior to the Closing Date or made in the
ordinary course of business, including the entry into applicable Related
Corporation Contracts in connection therewith.

 

If any Investment pursuant to clause (xv) or (xvii) above, or
Subsection 8.2(b)(vi), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not
clause (xv) or (xvii) above, or Subsection 8.2(b)(vi), as applicable.

 

“Permitted Liens”:

 

(a)           Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to

 

--------------------------------------------------------------------------------


 

have a material adverse effect on the Borrower and its Restricted Subsidiaries
or that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower or a Subsidiary thereof, as the case may be, in accordance with GAAP;

 

(b)           Liens with respect to outstanding motor vehicle fines and
carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business in respect of
obligations that are not overdue for a period of more than 60 days or that are
bonded or that are being contested in good faith and by appropriate proceedings;

 

(c)           pledges, deposits or Liens in connection with workers’
compensation, professional liability insurance, insurance programs, unemployment
insurance and other social security and other similar legislation or other
insurance related obligations (including, without limitation, pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

 

(d)           pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)           easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

 

(f)            Liens existing on, or provided for under written arrangements
existing on, the Closing Date and set forth on Schedule 1.1(e), or (in the case
of any such Liens securing Indebtedness of the Borrower or any of its
Subsidiaries existing or arising under written arrangements existing on the
Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness, so long as the Lien securing such Refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

 

(g)           (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary of the Borrower has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

 

--------------------------------------------------------------------------------


 

(h)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Capitalized Lease Obligations
Incurred in compliance with Subsection 8.1;

 

(i)            Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

 

(j)            leases, subleases, licenses or sublicenses to or from third
parties;

 

(k)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (1) Indebtedness Incurred in
compliance with Subsection 8.1(b)(i) pursuant to (a) this Agreement and the
other Loan Documents, (b) the Senior ABL Facility, (c) any Permitted Debt
Exchange Notes (and any Refinancing Indebtedness in respect thereof) and (d) any
Additional Obligations (and any Refinancing Indebtedness in respect thereof),
provided, that any Liens on Collateral pursuant to this clause (k)(1) shall be
subject to the ABL/Term Loan Intercreditor Agreement, the Junior Lien
Intercreditor Agreement or an Other Intercreditor Agreement, (2) Indebtedness
Incurred in compliance with clauses (b)(iv), (b)(v), (b)(vii), (b)(viii) and, so
long as same are limited to Liens on cash, Cash Equivalents and Temporary Cash
Investments, (b)(xiv)(C) and (b)(xiv)(D) of Subsection 8.1, or clauses
(b)(iii)(B) and (C) of Subsection 8.1 (other than Refinancing Indebtedness
Incurred in respect of Indebtedness described in Subsections 8.1(a) and
8.1(b)(iii)(A)), (3) any Indebtedness Incurred in compliance with Subsection
8.1(b)(xiii), provided that any Liens securing such Indebtedness shall rank
junior to the Liens securing the Term Loan Facility Obligations and shall be
subject to the Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement, (4) Indebtedness of any Restricted Subsidiary that is not a
Subsidiary Guarantor (limited, in the case of this clause (k)(4), to Liens on
any of the property and assets of any Restricted Subsidiary that is not a
Subsidiary Guarantor), or (5) obligations in respect of Management Advances or
Management Guarantees; in each case including Liens securing any Guarantee of
any thereof;

 

(l)            Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary); provided, however, that such Liens are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided, further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Borrower with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Borrower;

 

--------------------------------------------------------------------------------


 

(m)                               Liens on Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary that secure Indebtedness or other
obligations of such Unrestricted Subsidiary;

 

(n)                                 any encumbrance or restriction (including,
but not limited to, pursuant to put and call agreements or buy/sell
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(o)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Refinancing
Indebtedness (other than any Indebtedness described in clause (k)(1) above of
this definition) Incurred in respect of any Indebtedness secured by, or securing
any refinancing, refunding, extension, renewal or replacement (in whole or in
part) of any other obligation secured by, any other Permitted Liens, provided
that any such new Lien is limited to all or part of the same property or assets
(plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
the original Lien arose, could secure) the obligations to which such Liens
relate;

 

(p)                                 Liens (1) arising by operation of law (or by
agreement to the same effect) in the ordinary course of business, including
Liens arising under or by reason of the Perishable Agricultural Commodities Act
of 1930, as amended from time to time, (2) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (3) [reserved], (4) on cash set aside at the time of the
Incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent that such cash or government securities
prefund the payment of interest on such Indebtedness and are held in an escrow
account or similar arrangement to be applied for such purpose, (5) securing or
arising by reason of any netting or set-off arrangement entered into in the
ordinary course of banking or other trading activities (including in connection
with purchase orders and other agreements with customers), (6) in favor of the
Borrower or any Subsidiary (other than Liens on property or assets of the
Borrower or any Subsidiary Guarantor in favor of any Subsidiary that is not a
Subsidiary Guarantor), (7) arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business, (8) on inventory or other goods and proceeds
securing obligations in respect of bankers’ acceptances issued or created to
facilitate the purchase, shipment or storage of such inventory or other goods,
(9) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft, cash pooling or similar obligations incurred in the ordinary course
of business, (10) attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business, or (11) arising in connection with
repurchase agreements permitted under Subsection 8.1 on assets that are the
subject of such repurchase agreements;

 

(q)                                 other Liens securing obligations incurred in
the ordinary course of business, which obligations do not exceed an amount equal
to the greater of $60.0 million and 1.75% of Consolidated Total Assets at any
time outstanding;

 

(r)                                    Liens (1) in favor of any Special Purpose
Entity in connection with any Financing Disposition, or (2) Incurred in
connection with a Special Purpose Financing pursuant to Subsection 8.1(b)(ix);

 

--------------------------------------------------------------------------------


 

(s)                                  Retained Rights; and

 

(t)                                    Municipal Contract Liens.

 

For purposes of determining compliance with this definition, (x) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories or
subcategories (including in part under one such category or subcategory and in
part under any other such category) and (y) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories or
subcategories of Permitted Liens, the Borrower shall, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with this definition.

 

“Permitted Payment”:  as defined in Subsection 8.2(b).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform”: Intralinks, SyndTrak Online or any other similar electronic
distribution system.

 

“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Prepayment Date”:  as defined in Subsection 4.4(d).

 

“Projections”:  those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facility and provided to the Lenders on or about April, 2011,
covering the Fiscal Years ending in 2011 through 2015, inclusive.

 

“Purchase”:  as defined in clause (4) of the definition of “Consolidated
Coverage Ratio”.

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”:  as defined in Subsection 4.4(h)(iv)(3).

 

--------------------------------------------------------------------------------


 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party giving rise to Net Available Cash to such Loan Party, as the case
may be, in excess of $5.0 million, to the extent that such settlement or payment
does not constitute reimbursement or compensation for amounts previously paid by
the Borrower or any other Loan Party in respect of such casualty or
condemnation.

 

“Reference Banks”:  Deutsche Bank AG New York Branch, Barclays Bank PLC,
Citibank, N.A., and Bank of America, N.A., or such additional or other banks as
may be appointed by the Administrative Agent and reasonably acceptable to the
Borrower, provided that at any time the maximum number of Reference Banks does
not exceed six (6).

 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing”:  the repayment, repurchase, prepayment or defeasance in full of
Indebtedness to be refinanced of the Company or any of its Subsidiaries,
together with the payment of all fees and other amounts owing thereon, the
permanent cancellation of all commitments thereunder and the rolling,
termination, back-stopping, cash collateralization of or otherwise providing
for, in a manner reasonably acceptable to the Administrative Agent, all
reimbursement obligations in respect of letters of credit issued pursuant
thereto.

 

“Refinancing Agreement”:  as defined in Subsection 8.3(c).

 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date and set forth on Schedule 8.1 or
Incurred in compliance with this Agreement (including Indebtedness of the
Borrower that refinances Indebtedness of any Restricted Subsidiary (to the
extent permitted in this Agreement) and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness; provided, that
(1) if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness (x) has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or, if shorter, the Maturity Date of the Initial Term Loans),
(y) has a weighted average life to maturity at the time such Refinancing
Indebtedness is Incurred that is equal to or longer than the weighted average
life to maturity of the Indebtedness being refinanced (or, if shorter, the
weighted average life to maturity of the Initial Term Loans) and (z) if an Event
of Default under Subsection 9.1(a) or (f) is continuing, is subordinated in
right of payment to the Term Loan Facility Obligations to the same extent as the
Indebtedness being refinanced, (2) such Refinancing Indebtedness is Incurred in
an aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum

 

--------------------------------------------------------------------------------


 

of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being refinanced, plus (y) fees, underwriting discounts, premiums and other
costs and expenses Incurred in connection with such Refinancing Indebtedness,
(3) Refinancing Indebtedness shall not include (x) Indebtedness of a Restricted
Subsidiary that is not a Subsidiary Guarantor that refinances Indebtedness of
the Borrower or a Subsidiary Guarantor that could not have been initially
Incurred by such Restricted Subsidiary pursuant to Subsection 8.1 or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary, (4) if the Indebtedness being
refinanced constitutes Additional Obligations, Permitted Debt Exchange Notes or
Term Loan Facility Obligations incurred pursuant to Subsection
8.1(b)(i)(II)(a) (or Refinancing Indebtedness in respect of the foregoing
Indebtedness), (w) the Refinancing Indebtedness complies with the requirements
of the definition of “Additional Obligations”, (x) if the Indebtedness being
refinanced is unsecured and an Event of Default under Subsection 9.1(a) or
(f) is continuing, the Refinancing Indebtedness is unsecured, (y) if the
Indebtedness being refinanced is secured by a Lien ranking junior to the Liens
securing the Term Facility Obligations and an Event of Default under Subsection
9.1(a) or (f) is continuing, the Refinancing Indebtedness is unsecured or
secured by a Lien ranking junior to the Liens securing the Term Facility
Obligations and (z) if the Indebtedness being refinanced constitutes Term Loan
Facility Obligations of the type described above in this clause (4), the
Refinancing Indebtedness is incurred pursuant to (and evidenced by) Additional
Obligations Documents (and not this Agreement and the other Loan Documents), and
(5) if the Indebtedness being refinanced is the Senior Notes (or Refinancing
Indebtedness in respect thereof), (x) if no Event of Default under Subsection
9.1(a) or (f) is continuing, such Refinancing Indebtedness shall comply with the
requirements of clauses (i) and (iii) of the definition of “Additional
Obligations” and (y) in all other cases, the terms of such Refinancing
Indebtedness (A) shall not provide for a maturity date earlier than the maturity
date of the Senior Notes or a weighted average life to maturity shorter than the
weighted average life to maturity of the Senior Notes and (B) shall not provide
for any mandatory repayment or redemption from asset sales, casualty or
condemnation events or excess cash flow on terms no less favorable to the
Lenders than those under the Senior Notes Indenture.

 

“Register”:  as defined in Subsection 11.6(b)(iv).

 

“Regulation D”:  Regulation D of the Board as in effect from time to time.

 

“Regulation S-X”:  Regulation S-X promulgated by the United States Securities
and Exchange Commission, as in effect on the Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reinvestment Period”:  as defined in Subsection 8.4(b)(i).

 

“Related Billing Entity”:  any Person whose only substantial activity is
invoicing and collecting payments for professional medical services on behalf of
a Related Professional Corporation or a Subsidiary of the Borrower.

 

--------------------------------------------------------------------------------


 

“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Closing Date, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.

 

“Related Corporation”:  (i) a Related Professional Corporation or (ii) a Related
Billing Entity.

 

“Related Corporation Contracts”:  management, practice support, consulting and
similar agreements, entered into on a basis consistent with past practices on or
prior to the Closing Date or entered into in the ordinary course of business,
with Related Corporations.

 

“Related Parties”:  with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, employees, shareholders,
members, attorneys and other advisors, agents and controlling persons of such
person and of such person’s affiliates and “Related Party” shall mean any of
them.

 

“Related Physicians”:  physicians or independent contractors that own, are
employed by, or are under contract with, a Related Professional Corporation or a
Subsidiary of the Borrower.

 

“Related Professional Corporation”:  any Person that is owned by one or more
physicians and/or independent contractor physicians, in each case to whom a
Subsidiary of the Borrower or another Related Professional Corporation provides
management services pursuant to a management services, practice support or
similar agreement.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Subsidiaries or any Parent Entity), or being a holding company parent of
the Borrower, any of its Subsidiaries or any Parent Entity or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, any of its Subsidiaries or any Parent Entity, or having guaranteed any
obligations of the Borrower or any Subsidiary thereof, or having made any
payment in respect of any of the items for which the Borrower or any of its
Subsidiaries is permitted to make payments to any Parent Entity pursuant to
Subsection 8.2, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes attributable to any taxable period (or portion thereof)
ending on or prior to the Closing Date, or to the consummation of any of the
Transactions, or to any Parent Entity’s receipt of (or entitlement to) any
payment in connection with the Transactions, including any payment received
after the Closing Date pursuant to any agreement related to the Transactions or
(z) any other federal, state, foreign, provincial or local taxes measured by
income for which any Parent

 

--------------------------------------------------------------------------------


 

Entity is liable up to an amount not to exceed, with respect to federal taxes,
the amount of any such taxes that the Borrower and its Subsidiaries would have
been required to pay on a separate company basis, or on a consolidated basis as
if the Borrower had filed a consolidated return on behalf of an affiliated group
(as defined in Section 1504 of the Code) of which it were the common parent, or
with respect to state and local taxes, the amount of any such taxes that the
Borrower and its Subsidiaries would have been required to pay on a separate
company basis, or on a consolidated, combined, unitary or affiliated basis as if
the Borrower had filed a consolidated, combined, unitary or affiliated return on
behalf of an affiliated group (as defined in the applicable state or local tax
laws for filing such return) consisting only of the Borrower and its
Subsidiaries.  Taxes include all interest, penalties and additions relating
thereto.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto.

 

“Repricing Transaction”: shall mean (a) the Incurrence by the Borrower or any of
its Subsidiaries of any Indebtedness (including, without limitation, any
Incremental Term Loans under this Agreement) made available by banks, funds
and/or other institutional investors in term loan financings similar to the
facilities provided for in this Agreement (i) having an Effective Yield for the
respective Type of such Indebtedness that is less than the Effective Yield for
Initial Term Loans of the respective Type, and (ii) the proceeds of which are
used to prepay, in whole or in part, the outstanding principal of the Initial
Term Loans or (b) any effective reduction in the Effective Yield for the Initial
Term Loans (e.g., by way of amendment, amendment and restatement, modification
or otherwise); provided that, in each case, the primary purpose of such
prepayment, amendment, amendment and restatement, modification or otherwise as
reasonably determined by the Borrower in good faith, is to refinance the Initial
Term Loans at a lower Effective Yield and the Borrower shall deliver a
certificate of a Responsible Officer setting out the basis of such
determination.

 

“Required Lenders”:  Lenders, the sum of whose outstanding Individual Lender
Exposures represents a majority of the sum of the Individual Lender Exposures at
such time.

 

“Requirement of Law”:  as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or

 

--------------------------------------------------------------------------------


 

assistant controller of such Person, in each case who has been designated in
writing to the Administrative Agent or the Collateral Agent as a Responsible
Officer by such chief executive officer or president of such Person or, with
respect to financial matters, by such chief financial officer of such Person,
(c) with respect to Subsection 7.7 and without limiting the foregoing, the
general counsel of such Person and (d) with respect to ERISA matters, the senior
vice president—human resources (or substantial equivalent) of such Person.

 

“Restricted Government Accounts”: collectively, any and all Accounts which are
(a) Medicare Accounts, (b) Medicaid Accounts, (c) TRICARE Accounts, (d) CHAMPVA
Accounts, in each case, pursuant to Medicare, Medicaid, TRICARE, CHAMPVA or any
other similar or replacement laws, rules or regulations of a Governmental
Authority as amended or re-enacted from time to time and (e) Accounts arising
from services provided under agreements with the U.S. Department of Health and
Human Services but only to the extent such Accounts are subject to Medicare,
Medicaid, TRICARE, CHAMPVA or any other similar or replacement laws, rules or
regulations of a Governmental Authority as amended or re-enacted from time to
time.

 

“Restricted Payment”:  as defined in Subsection 8.2(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and
(iii) of such definition).

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Retained Rights”:  with respect to any Patient Receivable owing from any
Governmental Authority, the rights of any payee granted by applicable law and
regulation over such Patient Receivable, which in the absence of a court order
in the manner expressly contemplated by applicable state and federal law are
subject to restrictions on assignment, pledging or are otherwise encumbered by
applicable law or regulation, including, without limitation, and as applicable,
restrictions on the collection thereof and discretion over the transfer thereof,
to any party and restrictions on any such party’s ability to enforce the claim
giving rise to such Patient Receivable against such Governmental Authority.

 

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sale”:  as defined in clause (3) of the definition of “Consolidated Coverage
Ratio”.

 

“SEC”:  the Securities and Exchange Commission.

 

“Secured Parties”:  the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

 

--------------------------------------------------------------------------------


 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of the Loan Parties hereunder and/or under any of
the other Loan Documents or to secure any guarantee of any such obligations and
liabilities, including any security documents executed and delivered or caused
to be delivered to the Collateral Agent pursuant to Subsection 7.9(a), 7.9(b) or
7.9(c), in each case, as amended, supplemented, waived or otherwise modified
from time to time.

 

“Senior ABL Facility”:  the collective reference to the Senior ABL Facility
Agreement, any ABL Facility Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Senior ABL Agreement or one or more other credit agreements, indentures
(including the Senior Notes Indenture) or financing agreements or otherwise,
unless such agreement, instrument or document expressly provides that it is not
intended to be and is not a Senior ABL Facility).  Without limiting the
generality of the foregoing, the term “Senior ABL Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Company as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

 

“Senior ABL Facility Agreement”:  the Credit Agreement, dated as of the date
hereof, among the Borrower, the other borrowers party thereto from time to time,
the lenders and other financial institutions party thereto from time to time and
Deutsche Bank AG New York Branch, as administrative agent and collateral agent
thereunder, as such agreement may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original administrative agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Senior ABL
Facility Agreement or one or more other credit agreements or otherwise, unless
such agreement, instrument or other document expressly provides that it is not
intended to be and is not a Senior ABL Facility Agreement).  Any reference to
the Senior ABL Facility Agreement hereunder shall be deemed a reference to each
Senior ABL Facility Agreement then in existence.

 

“Senior Notes”:  8.125% Senior Notes due 2019 of the Borrower issued on the date
hereof, as the same may be exchanged for substantially similar senior notes that
have been registered under the Securities Act, and as the same or such
substantially similar notes may be amended, supplemented, waived or otherwise
modified from time to time.

 

--------------------------------------------------------------------------------


 

“Senior Notes Debt Documents”:  the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee, obligation, security or other right in
respect thereof.

 

“Senior Notes Indenture”:  the Indenture dated as of the date hereof, under
which the Senior Notes are issued, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Senior Notes Offering”:  as defined in the Recitals hereto.

 

“Set”:  the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Settlement Service”:  as defined in Subsection 11.6(b).

 

“Single Employer Plan”:  any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 

“Solicited Discount Proration”:  as defined in Subsection 4.4(h)(iv)(3).

 

“Solicited Discounted Prepayment Amount”:  as defined in
Subsection 4.4(h)(iv)(1).

 

“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of the
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Subsection 4.4(h)(iv) substantially in the form of Exhibit Q.

 

“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”:  as defined in
Subsection 4.4(h)(iv)(1).

 

“Solvent” and “Solvency”:  with respect to the Borrower and its Restricted
Subsidiaries on the Closing Date on a consolidated basis means (i) the Fair
Value and Present Fair Salable Value of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) the Borrower and its Restricted
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Restricted Subsidiaries taken as a whole will be able
to pay their Stated Liabilities and Identified Contingent Liabilities as they
mature (all capitalized terms used in this definition other than “Borrower” and
“Restricted Subsidiary” shall have the meaning assigned to such terms in the
form of solvency certificate attached hereto as Exhibit H).

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing

 

--------------------------------------------------------------------------------


 

Receivables, accounts (as defined in the Uniform Commercial Code as in effect in
any jurisdiction from time to time), other accounts and/or other receivables,
and/or related assets.

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  any Subsidiary of the Borrower that (a) is
engaged solely in (x) the business of acquiring, selling, collecting, financing
or refinancing Receivables, accounts (as defined in the Uniform Commercial Code
as in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, and
(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Specified Discount”:  as defined in Subsection 4.4(h)(ii)(1).

 

“Specified Discount Prepayment Amount”:  as defined in Subsection 4.4(h)(ii)(1).

 

“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(h)(ii) substantially in the form of Exhibit S.

 

“Specified Discount Prepayment Response”:  the written response by each Lender,
substantially in the form of Exhibit T, to a Specified Discount Prepayment
Notice.

 

--------------------------------------------------------------------------------

 


 

“Specified Discount Prepayment Response Date”:  as defined in
Subsection 4.4(h)(ii)(1).

 

“Specified Discount Proration”:  as defined in Subsection 4.4(h)(ii)(3).

 

“Specified Existing Term Tranche”:  as defined in Subsection 2.8(a).

 

“Specified Representations”:  the representations set forth in the last sentence
of Subsection 5.2 and Subsections 5.3(a), 5.4 (other than the second sentence
thereof), 5.5(c), 5.11, 5.13, 5.14 and 5.21.

 

“Sponsor”:  CD&R.

 

“Sponsor Management Agreement”:  the letter agreement, dated as of the date
hereof, among CDRT Parent, Holdings, the Company and CD&R, for CD&R to provide
management, consulting and advisory services, as the same may be amended,
supplemented, waived or otherwise modified from time to time so long as such
amendment, supplement, waiver or modification is not, when taken as a whole,
materially disadvantageous to the Lenders compared to the Sponsor Management
Agreement in effect on the date hereof, as determined by the Borrower in good
faith.

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Statutory Reserves”:  for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D).  Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

 

“Submitted Amount”:  as defined in Subsection 4.4(h)(iii)(1).

 

“Submitted Discount”:  as defined in Subsection 4.4(h)(iii)(1).

 

“Subordinated Obligations”:  any Indebtedness of the Borrower (whether
outstanding on the date of the Indenture or thereafter Incurred) that is
expressly subordinated in right of payment to the Term Loan Facility Obligations
pursuant to a written agreement.

 

“Subsection 2.8 Additional Amendment”:  as defined in Subsection 2.8(c).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary

 

--------------------------------------------------------------------------------


 

voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the Board of Directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned by such Person,
or (b) the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person and, in the case of
this clause (b), which is treated as a consolidated subsidiary for accounting
purposes.  The term “Subsidiary” shall not include any Related Corporation,
provided that, for the avoidance of doubt, nothing in this sentence shall limit
or otherwise affect the treatment of Related Corporations (including with
respect to consolidation) for financial reporting purposes under and in
accordance with GAAP.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than any Excluded Subsidiary) of the Borrower which executes
and delivers a Subsidiary Guaranty pursuant to Subsection 7.9 or otherwise, in
each case, unless and until such time as the respective Subsidiary Guarantor
(a) ceases to constitute a Domestic Subsidiary of the Borrower in accordance
with the terms and provisions hereof, (b) is designated an Unrestricted
Subsidiary pursuant to the terms of this Agreement or (c) is released from all
of its obligations under the Subsidiary Guaranty in accordance with terms and
provisions thereof.

 

“Subsidiary Guaranty”:  the guaranty of the Term Loan Facility Obligations of
the Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement.

 

“Successor Borrower”:  as defined in Subsection 8.7(a)(i).

 

“Supplemental Term Loan Commitments”:  as defined in Subsection 2.6(a).

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement among the Borrower and CDRT
Parent to be entered into on or prior to the Closing Date, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof, or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of

 

--------------------------------------------------------------------------------


 

such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(ii) overnight bank deposits, and investments in time deposit accounts,
certificates of deposit, bankers’ acceptances and money market deposits (or,
with respect to foreign banks, similar instruments) maturing not more than one
year after the date of acquisition thereof issued by (x) any bank or other
institutional lender under this Agreement or any Senior ABL Facility or any
affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations with a term of not more than 30 days for
underlying securities or instruments of the types described in clause (i) or
(ii) above entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a Person (other than that of
the Borrower or any of its Subsidiaries), with a rating at the time as of which
any Investment therein is made of “P-2” (or higher) according to Moody’s or
“A-2” (or higher) according to S&P (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Preferred Stock (other than of the
Borrower or any of its Subsidiaries) having a rating of “A” or higher by S&P or
“A2” or higher by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization),
(vii) investment funds investing 95.0% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution), (viii) any
money market deposit accounts issued or offered by a domestic commercial bank or
a commercial bank organized and located in a country recognized by the United
States of America, in each case, having capital and surplus in excess of
$250.0 million (or the foreign currency equivalent thereof), or investments in
money market funds subject to the risk limiting conditions of Rule 2a-7 (or any
successor rule) of the SEC under the Investment Company Act of 1940, as amended,
and (ix) similar investments approved by the Board of Directors in the ordinary
course of business.

 

“Term Loan Facility Obligations”:  obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or would accrue but for) the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Term Loans, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including

 

--------------------------------------------------------------------------------


 

monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents.

 

“Term Loan Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement, whether or not the same remains in full force and effect.

 

“Term Loan Refinancing Debt”:  (i) any Additional Obligations, the proceeds of
which are used to (a) repay or prepay all or a portion of the Term Loans on a
dollar-for-dollar basis and (b) pay the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing and (ii) any Refinancing Indebtedness in respect of the
Indebtedness described in preceding clause (i).

 

“Term Loans”:  the Initial Term Loans, Incremental Term Loans and Extended Term
Loans, as the context shall require.

 

“Total Liquidity”:  at any time, the sum of (a) the aggregate amount available
(without duplication) to be borrowed by any Loan Party under the ABL Facility
plus (b) the Unrestricted Cash of the Borrower and its Restricted Subsidiaries
(including any Person so acquired).

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”:  with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Commitments with the same
terms and conditions made on the same day, or (3) Extended Term Loans (of the
same Extension Series).

 

“Transaction Documents”:  collectively, (i) the Merger Documents, (ii) the CD&R
Indemnification Agreement, (iii) the Sponsor Management Agreement, (iv) the
Registration Rights Agreement, to be dated as of the Closing Date, among CDRT
Parent, each of the stockholders of CDRT Parent whose name appears on the
signature pages thereof and any person who becomes a party thereto pursuant to
Section 9(d) thereof, and (v) any agreement primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities to, for or in respect of any Parent Entity or any of its
Subsidiaries, (b) any offering of securities or other financing activity or
arrangement of or by any Parent Entity or any of its Subsidiaries or (c) any
action or failure to act of or by any Parent Entity or any of its Subsidiaries
(or any of their respective predecessors), in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

 

“Transactions”:  collectively, any or all of the following:  (i) the
consummation of the Equity Contribution, (ii) the exchange of LP exchangeable
units of Emergency Medical

 

--------------------------------------------------------------------------------


 

Services L.P., a Delaware limited partnership, for Capital Stock of Emergency
Medical Services Corporation, a Delaware corporation, (iii) the entry into the
Merger Documents and the consummation of the Merger, (iv) the conversion of
Emergency Medical Services L.P. into a Delaware corporation, (v) the
consummation of the Refinancing, (vi) the entry into this Agreement, and the
execution, delivery and performance by each Loan Party of the Term Loan
Documents to which it is a party, the incurrence of Term Loans on the Closing
Date and the use of proceeds thereof, (vii) the entry into the Senior Notes
Indenture, and the execution, delivery and performance by each party thereto of
the Senior Notes Debt Documents to which it is a party, the consummation of the
Senior Notes Offering and issuance of the Senior Notes on the Closing Date and
the use of proceeds thereof, (viii) the entry into the Senior ABL Facility
Agreement and the execution, delivery and performance by each Loan Party of the
ABL Facility Documents to which it is a party and incurrence of Indebtedness
thereunder by one or more of Holdings, the Borrower and its Restricted
Subsidiaries and (ix) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

 

“Transferee”:  any Participant or Assignee.

 

“TRICARE”: collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all Governmental Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Type”:  the type of Term Loan determined based on the interest option
applicable thereto, with there being two Types of Term Loans hereunder, namely
ABR Loans and Eurodollar Loans.

 

“U.S. Tax Compliance Certificate”:  as defined in Subsection 4.11(b)(ii)(2).

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“United States Person”:  any United States person within the meaning of
Section 7701(a)(30) of the Code.

 

“Unrestricted Cash”:  as at any date of determination, the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries prepared in accordance with GAAP as at such date
to the extent such cash is not classified as “restricted” for financial
statement purposes (excluding, however, (x) proceeds from any

 

--------------------------------------------------------------------------------


 

Incurrence of Incremental Term Loans that are not (in the good faith judgment of
the Borrower) intended to be used for working capital purposes at the date of
determination and (y) the Net Cash Proceeds from any Excluded Contribution that
are not intended (in the good faith judgment of the Borrower) to be used for
working capital purposes at the date of determination).

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary.  The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless (x) such Subsidiary or any of
its Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated or
(y) such Subsidiary or any of its Subsidiaries is a “Restricted Subsidiary” for
the purpose of the ABL Facility Documents, the Senior Notes Debt Documents or
any other Indebtedness of the Borrower or its Restricted Subsidiaries; provided,
that (A) such designation was made at or prior to the Closing Date, or (B) the
Subsidiary to be so designated has total consolidated assets of $1,000 or less
or (C) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Subsection 8.2 and (D) immediately before
and after such designation, no Event of Default under Subsection 9.1(a) or
(f) shall have occurred and be continuing.  The Board of Directors may designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that
immediately after giving effect to such designation (w) the Borrower could Incur
at least $1.00 of additional Indebtedness under Subsection 8.1(a) or (x) the
Consolidated Coverage Ratio would be greater than it was immediately prior to
giving effect to such designation or (y) such Subsidiary shall be a Special
Purpose Subsidiary with no Indebtedness outstanding other than Indebtedness that
can be Incurred (and upon such designation shall be deemed to be Incurred and
outstanding) Subsection 8.1(b) and (z) immediately before and after such
designation, no Event of Default under Subsection 9.1(a) or (f) shall have
occurred and be continuing.  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of the Borrower’s Board of
Directors giving effect to such designation and a certificate of a Responsible
Officer of the Borrower certifying that such designation complied with the
foregoing provisions.

 

“Vehicles”:  as defined in the Guarantee and Collateral Agreement.

 

“Voting Stock”:  as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

“Wholly Owned Subsidiary”:  as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

1.2                                 Other Definitional Provisions.  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes, any other Loan Document or any
certificate or other document made or delivered pursuant hereto.

 

--------------------------------------------------------------------------------


 

(a)                                  As used herein and in any Notes and any
other Loan Document, and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to the Borrower and its
Restricted Subsidiaries not defined in Subsection 1.1 and accounting terms
partly defined in Subsection 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, Subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(c)                                  For purposes of determining any financial
ratio or making any financial calculation for any fiscal quarter (or portion
thereof) ending prior to the Closing Date, the components of such financial
ratio or financial calculation shall be determined on a pro forma basis to give
effect to the Merger as if it had occurred at the beginning of such four quarter
period; and each Person that is a Restricted Subsidiary upon giving effect to
the Transaction shall be deemed to be a Restricted Subsidiary for purposes of
the components of such financial ratio or financial calculation as of the
beginning of such four quarter period.

 

(d)                                 For purposes of this Agreement for periods
ending on or prior to the Closing Date, references to the consolidated financial
statements of the Borrower shall be to the consolidated financial statements of
the Company (with Subsidiaries of the Company being deemed Subsidiaries of the
Borrower), as the context may require.

 

(e)                                  Any financial ratios required to be
satisfied in order for a specific action to be permitted under this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

(f)                                    Any references in this Agreement to “cash
and/or Cash Equivalents”, “cash, Cash Equivalents and/or Temporary Cash
Investments” or any similar combination of the foregoing shall be construed as
not double counting cash or any other applicable amount which would otherwise be
duplicated therein.

 

(g)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2

 

Amount and Terms of Commitments

 

2.1                                 Initial Term Loans.  Subject to the terms
and conditions hereof, each Lender holding an Initial Term Loan Commitment
severally agrees to make, in Dollars, in a single draw on the Closing Date, one
or more term loans (each, an “Initial Term Loan”) to the Borrower in an
aggregate principal amount not to exceed the amount set forth opposite such

 

--------------------------------------------------------------------------------


 

Lender’s name in Schedule A under the heading “Initial Term Loan Commitment”, as
such amount may be adjusted or reduced pursuant to the terms hereof, which
Initial Term Loans:

 

(i)                                     except as hereinafter provided, shall,
at the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or Eurodollar Loans; and

 

(ii)                                  shall be made by each such Lender in an
aggregate principal amount which does not exceed the Initial Term Loan
Commitment of such Lender.

 

Once repaid, Initial Term Loans incurred hereunder may not be reborrowed.  On
the Closing Date (after giving effect to the incurrence of Initial Term Loans on
such date), the Initial Term Loan Commitment of each Lender shall terminate.

 

2.2                                 Notes.  (a) The Borrower agrees that, upon
the request to the Administrative Agent by any Lender made on or prior to the
Closing Date or in connection with any assignment pursuant to Subsection
11.6(b), in order to evidence such Lender’s Loan, the Borrower will execute and
deliver to such Lender a promissory note substantially in the form of Exhibit A
(each, as amended, supplemented, replaced or otherwise modified from time to
time, a “Note”), in each case with appropriate insertions therein as to payee,
date and principal amount, payable to such Lender and in a principal amount
equal to the unpaid principal amount of the applicable Loans made (or acquired
by assignment pursuant to Subsection 11.6(b)) by such Lender to the Borrower. 
Each Note shall be dated the Closing Date and shall be payable as provided in
Subsection 2.2(b) and provide for the payment of interest in accordance with
Subsection 4.1.

 

(b)                                 The Initial Term Loans of all the Lenders
shall be payable in consecutive quarterly installments up to and including the
Maturity Date (subject to reduction as provided in Subsection 4.4), on the dates
and in the principal amounts, subject to adjustment as set forth below, equal to
the respective amounts set forth below (together with all accrued interest
thereon) opposite the applicable installment dates (or, if less, the aggregate
amount of such Initial Term Loans then outstanding):

 

Date

 

Amount

 

 

 

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date

 

0.25% of the aggregate principal amount of the aggregate initial principal
amount of the Initial Term Loans on the Closing Date

 

 

 

Maturity Date

 

all unpaid aggregate principal amounts of any outstanding Initial Term Loans

 

2.3                                 Procedure for Initial Term Loan Borrowing. 
The Borrower shall have given the Administrative Agent notice (which notice must
have been received by the Administrative Agent prior to 9:00 A.M., New York City
time, and shall be irrevocable after

 

--------------------------------------------------------------------------------


 

funding) on the Closing Date specifying the amount of the Initial Term Loans to
be borrowed.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each applicable Lender thereof.  Each Lender having an Initial
Term Loan Commitment will make the amount of its pro rata share of the Initial
Term Loan Commitments available to the Administrative Agent, in each case for
the account of the Borrower at the office of the Administrative Agent specified
in Subsection 11.2 prior to 10:00 A.M., New York City time, on the Closing Date
in funds immediately available to the Administrative Agent.  The Administrative
Agent shall on such date credit the account of the Borrower on the books of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

2.4                                 [Reserved].

 

2.5                                 Repayment of Loans.  (a)  The Borrower
hereby unconditionally promises to pay to the Administrative Agent (in the
currency in which such Term Loan is denominated) for the account of each Lender
the then unpaid principal amount of each Initial Term Loan of such Lender made
to the Borrower, on the Maturity Date (or such earlier date on which the Initial
Term Loans become due and payable pursuant to Section 9).  The Borrower hereby
further agrees to pay interest on the unpaid principal amount of such Initial
Term Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Subsection
4.1.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Subsection 11.6(b), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder,
the Type thereof and each Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each applicable Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
applicable Lender’s share thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Subsection 2.5(c) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 

2.6                                 Incremental Facilities.  (a) So long as no
Event of Default under Subsection 9.1 (a) or (f) exists or would arise
therefrom, the Borrower shall have the right, at any time and from time to time
after the Closing Date, (i) to request new term loan commitments under one or
more new term loan credit facilities to be included in this Agreement (the

 

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitments”), (ii) to increase the Existing Term Loans
by requesting new term loan commitments to be added to an existing Tranche of
Term Loans (the “Supplemental Term Loan Commitments”), (iii) to request new
commitments under one or more new revolving facilities to be included in this
Agreement (the “Incremental Revolving Commitments”), and (iv) to request new
letter of credit facility commitments under one or more new letter of credit
facilities to be included in this Agreement (together with the Incremental Term
Loan Commitments, Supplemental Term Loan Commitments and the Incremental
Revolving Commitments, the “Incremental Commitments”), provided that, (i) the
aggregate amount of Incremental Commitments permitted pursuant to this
Subsection 2.6 shall not exceed, at the time the respective Incremental
Commitment becomes effective (and after giving effect to the Incurrence of
Indebtedness in connection therewith), the Maximum Incremental Facilities
Amount, (ii) if any portion of an Incremental Commitment is to be incurred in
reliance on clause (ii) of the definition of “Maximum Incremental Facilities
Amount”, the Borrower shall have delivered a certificate to the Administrative
Agent, certifying compliance with the financial test set forth in such clause
(together with calculations demonstrating compliance with such ratio) and
(iii) if any portion of an Incremental Commitment is to be incurred in reliance
on clause (i) of the definition of “Maximum Incremental Facilities Amount”, the
Borrower shall have delivered a certificate to the Administrative Agent,
certifying the amount of the available basket in such clause to be used for the
incurrence of such Incremental Commitment.  Any loans made in respect of any
such Incremental Commitment (other than Supplemental Term Loan Commitments)
shall be made by creating a new Tranche.  Each Incremental Commitment made
available pursuant to this Subsection 2.6 shall be in a minimum aggregate amount
of at least $15,000,000 and in integral multiples of $5,000,000 in excess
thereof.

 

(b)                                 Each request from the Borrower pursuant to
this Subsection 2.6 shall set forth the requested amount and proposed terms of
the relevant Incremental Commitments.  The Incremental Commitments (or any
portion thereof) may be made by any existing Lender or by any other bank or
financial institution (any such bank or other financial institution, an
“Additional Lender”), provided, that if such Additional Lender is not already a
Lender hereunder or an Affiliate of a Lender hereunder, to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and the consent of any swingline lender or issuing lender, as the case may be,
that may be required pursuant to Subsection 11.6 (it being understood that any
such Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Subsection 11.6(h), mutatis mutandis, to the same extent as if
such Incremental Commitments and related Obligations had been obtained by such
Lender by way of assignment).

 

(c)                                  Supplemental Term Loan Commitments shall
become commitments under this Agreement pursuant to a supplement specifying the
Term Loan Tranche to be increased, executed by the Borrower and each increasing
Lender substantially in the form attached hereto as Exhibit I-1 (the “Increase
Supplement”) or by each Additional Lender substantially in the form attached
hereto as Exhibit I-2 (the “Lender Joinder Agreement”), as the case may be,
which shall be delivered to the Administrative Agent for recording in the
Register.  Upon effectiveness of the Lender Joinder Agreement each Additional
Lender shall be a Lender for all intents and purposes of this Agreement and the
term loan made pursuant to such Supplemental Term Loan Commitment shall be a
Term Loan.

 

--------------------------------------------------------------------------------

 


 

(d)                                 Incremental Commitments (other than
Supplemental Term Loan Commitments) shall become commitments under this
Agreement pursuant to an amendment (an “Incremental Commitment Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower and each Additional Lender.  An Incremental Commitment Amendment may,
without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Subsection 2.6,
provided, however, that (i) (A) the Incremental Commitments will not be
guaranteed by any Subsidiary of the Borrower other than the Subsidiary
Guarantors, and will be secured on a pari passu or (at the Borrower’s option)
junior basis by the same Collateral securing the Initial Term Loans (so long as
any such Incremental Commitments (and related Obligations) are subject to the
Junior Lien Intercreditor Agreement or an Other Intercreditor Agreement),
(B) the Incremental Commitments and any incremental loans drawn thereunder (the
“Incremental Loans”) shall rank pari passu in right of payment with or (at the
Borrower’s option) junior to the Initial Term Loans (so long as any such
Incremental Commitments (and related Obligations) are subject to the Junior Lien
Intercreditor Agreement or an Other Intercreditor Agreement) and (C) no
Incremental Commitment Amendment may provide for (I) any Incremental Commitment
or any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Term Loans and (II) so long as any
Initial Term Loans are outstanding, any mandatory or voluntary prepayment
provisions that do not also apply to the Term Loans (other than Incremental Term
Loans secured on a junior basis by the Collateral or ranking junior in right of
payment, which shall be subject to junior prepayment provisions) on a pro rata
basis (or otherwise provide for more favorable prepayment treatment for the
Initial Term Loans than such Incremental Term Loans as contemplated by the
proviso appearing in Subsection 4.4(c)), provided that any Incremental Term
Loans constituting Initial Term Loan Refinancing Debt may provide for more
favorable amortization payments than the Initial Term Loans; (ii) no Lender will
be required to provide any such Incremental Commitment unless it so agrees;
(iii) the maturity date and the weighted average life to maturity of such
Incremental Commitments shall be no earlier than or shorter than, as the case
may be, the Maturity Date or the weighted average life to maturity of the
Initial Term Loans, as applicable (other than any Incremental Commitments and
related Incremental Term Loans constituting Initial Term Loan Refinancing Debt
that may provide for an earlier maturity date and/or a shorter average life to
maturity than the Initial Term Loans); (iv) the interest rate margins applicable
to the loans made pursuant to the Incremental Commitments shall be determined by
the Borrower and the applicable Additional Lenders; provided that in the event
that the applicable interest rate margins for any term loans Incurred by the
Borrower under any Incremental Term Loan Commitment are higher than the
applicable interest rate margin for the Initial Term Loans by more than 50 basis
points, then the Applicable Margin for the Initial Term Loans shall be increased
to the extent necessary so that the applicable interest rate margin for the
Initial Term Loans is equal to the applicable interest rate margins for such
Incremental Term Loan Commitment minus 50 basis points; provided further that,
in determining the applicable interest rate margins for the Initial Term Loans
and the Incremental Term Loans, (A) original issue discount (“OID”) or upfront
fees payable generally to all participating Additional Lenders in lieu of OID
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders under the Initial Term Loans or any Incremental Term
Loan in the initial primary syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity);
(B) any arrangement,

 

--------------------------------------------------------------------------------


 

structuring or other fees payable in connection with the Incremental Term Loans
that are not shared with all Additional Lenders providing such Incremental Term
Loans shall be excluded; (C) any amendments to the Applicable Margin on the
Initial Term Loans that became effective subsequent to the Closing Date but
prior to the time of such Incremental Term Loans shall also be included in such
calculations and (D) if the Incremental Term Loans include an interest rate
floor greater than the interest rate floor applicable to the Initial Term Loans,
such increased amount shall be equated to the applicable interest rate margin
for purposes of determining whether an increase to the Applicable Margin for the
Initial Term Loans shall be required, to the extent an increase in the interest
rate floor for the Initial Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the interest rate floor (but
not the Applicable Margin) applicable to the Initial Term Loans shall be
increased by such amount; (v) such Incremental Commitment Amendment may provide
(1) for the inclusion, as appropriate, of Additional Lenders in any required
vote or action of the Required Lenders or of the Lenders of each Tranche
hereunder, (2) class voting and other class protections for any additional
credit facilities, (3) for the amendment of the definitions of “Additional
Obligations” and “Refinancing Indebtedness” and Subsection 8.8(b), in each case
only to extend the maturity date and the weighted average life to maturity
requirements, from the Maturity Date of the Initial Term Loans and weighted
average life to maturity of the Initial Term Loans to the extended maturity date
and the weighted average life to maturity of such Incremental Term Loans, as
applicable, and (4) in the case of an Incremental Revolving Commitment, provide
for adjustments to the definition of “Agent Default”, “Defaulting Lender”
protections and appropriate modifications to Subsection 2.8 to provide for
“amend and extend” mechanics for Incremental Revolving Commitments (and related
Obligations), in each case on terms substantially similar to the equivalent
provisions in the Senior ABL Facility Agreement (as in effect on the Closing
Date), or as otherwise agreed by the Borrower, the Administrative Agent and the
Lenders providing such Commitments (including any swingline lender or issuing
lender); and (vi) the other terms and documentation in respect thereof, to the
extent not consistent with this Agreement as in effect prior to giving effect to
the Incremental Commitment Amendment, shall otherwise be reasonably satisfactory
to the Borrower, provided that to the extent such terms and documentation are
not consistent with, in the case of Incremental Term Loans, the terms and
documentation governing the Initial Term Loans (except to the extent permitted
by clause (iii), (iv) or (v) above), they shall be reasonably satisfactory to
the Administrative Agent.

 

2.7                                 Permitted Debt Exchanges. 
(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans of such Tranche for Additional
Obligations in the form of notes (such notes, “Permitted Debt Exchange Notes,”
and each such exchange a “Permitted Debt Exchange”), so long as the following
conditions are satisfied:  (i) no Event of Default under Subsection 9.1(a) or
(f) shall have occurred and be continuing at the time the relevant offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face

 

--------------------------------------------------------------------------------


 

amount thereof) of Permitted Debt Exchange Notes issued in exchange for such
Term Loans, (iii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged by the Borrower pursuant to any Permitted
Debt Exchange shall automatically be cancelled and retired by the Borrower on
the date of the settlement thereof (and, if requested by the Administrative
Agent, any applicable exchanging Lender shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, or such other form as may be
reasonably requested by the Administrative Agent, in respect thereof pursuant to
which the respective Lender assigns its interest in the Term Loans being
exchanged pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount of the
applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (v) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (vi) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing, and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent, and (vii) any applicable Minimum Exchange Tender Condition
shall be satisfied.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by the Borrower pursuant to this Subsection 2.7, (i) such Permitted
Debt Exchanges (and the cancellation of the exchanged Term Loans in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall
be made for not less than $25.0 million in aggregate principal amount of Term
Loans, provided that subject to the foregoing clause (ii), the Borrower may at
its election specify as a condition (a “Minimum Exchange Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans be tendered.

 

(c)                                  In connection with each Permitted Debt
Exchange, the Borrower shall provide the Administrative Agent at least ten
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent) prior written notice thereof, and the Borrower and the Administrative
Agent, acting reasonably, shall mutually agree to such procedures as may be
necessary or advisable to accomplish the purposes of this Subsection 2.7 and
without conflict with Subsection 2.7(d); provided that the terms of any
Permitted Debt Exchange Offer shall provide that the date by which the relevant
Lenders are required to indicate their election to participate in such Permitted
Debt Exchange shall be not less than five Business Days following the date on
which the Permitted Debt Exchange Offer is made.

 

--------------------------------------------------------------------------------


 

(d)                                 The Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (x) neither the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange (other than the Borrower’s reliance
on any certificate delivered by a Lender pursuant to Subsection 2.7(a) above for
which such Lender shall bear sole responsibility) and (y) each Lender shall be
solely responsible for its compliance with any applicable “insider trading” laws
and regulations to which such Lender may be subject under the Securities
Exchange Act of 1934, as amended.

 

2.8                                 Extension of Term Loans.  (a)  The Borrower
may at any time and from time to time request that all or a portion of the Term
Loans of one or more Tranches (including any Extended Term Loans) existing at
the time of such request (each, an “Existing Term Tranche” and the Term Loans of
such Tranche, the “Existing Term Loans”) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of any Existing Term Tranche (any such Existing Term
Tranche which has been so extended, an “Extended Term Tranche” and the Term
Loans of such Tranche, the “Extended Term Loans”) and to provide for other terms
consistent with this Subsection 2.8; provided that (i) any such request shall be
made by the Borrower to all Lenders with Term Loans with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans), (ii) no Event of
Default under Subsection 9.1(a) or (f) shall have occurred and be continuing at
the time of any such request and (iii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower.  In order to
establish any Extended Term Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Tranche) (an “Extension Request”)
setting forth the proposed terms of the Extended Term Tranche to be established,
which terms shall be identical to those applicable to the Existing Term Tranche
from which they are to be extended (the “Specified Existing Term Tranche”),
except (x) all or any of the final maturity dates of such Extended Term Tranches
may be delayed to later dates than the final maturity dates of the Specified
Existing Term Tranche and (y) (A) the interest margins with respect to the
Extended Term Tranche may be higher or lower than the interest margins for the
Specified Existing Term Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Term Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A), in each case to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Subsection 2.8 or otherwise,
(1) assignments and participations of Extended Term Tranches shall be governed
by the same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions applicable to Initial Term Loans set forth in
Subsection 11.6, and (2) no repayment of Extended Term Tranches shall be
permitted unless such repayment is accompanied by an at least pro rata repayment
of all earlier maturing Tranches (including Extended Term Tranches) (or all
earlier maturing Tranches (including Extended Term Tranches) shall otherwise be
or have been terminated and repaid in full).  No Lender shall have any
obligation to agree to have any of its Existing Term Loans converted into an
Extended Term Tranche pursuant to any Extension Request.  Any Extended Term
Tranche shall constitute a separate Tranche of Term Loans from the Specified
Existing Term Tranches and from any other Existing Term Tranches (together with
any other Extended Term Tranches so established on such date).

 

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall provide the applicable
Extension Request at least ten (10) Business Days prior to the date on which
Lenders under the applicable Existing Term Tranche or Existing Term Tranches are
requested to respond.  Any Lender (an “Extending Lender”) wishing to have all or
a portion of its Specified Existing Term Tranche converted into an Extended Term
Tranche shall notify the Administrative Agent (each, an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Specified Existing Term Tranche that it has elected to convert into an Extended
Term Tranche.  In the event that the aggregate amount of the Specified Existing
Term Tranche subject to Extension Elections exceeds the amount of Extended Term
Tranches requested pursuant to the Extension Request, the Specified Existing
Term Tranches subject to Extension Elections shall be converted to Extended Term
Tranches on a pro rata basis based on the amount of Specified Existing Term
Tranches included in each such Extension Election. In connection with any
extension of Term Loans pursuant to this Subsection 2.8 (each, an “Extension”),
the Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Subsection 2.8.

 

(c)                                  Extended Term Tranches shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to (i) provisions related to maturity or interest margins or
fees referenced in clauses (x) and (y) of Subsection 2.8(a), (ii) the
definitions of “Additional Obligations” and “Refinancing Indebtedness” and
Subsection 8.8(b) to extend the maturity date and the weighted average life to
maturity requirements, from the Maturity Date of the Initial Term Loans and
weighted average life to maturity of the Initial Term Loans to the extended
maturity date and the weighted average life to maturity of such Extended Term
Tranche, as applicable, and which, in each case, except to the extent expressly
contemplated by the penultimate sentence of this Subsection 2.8(c) and
notwithstanding anything to the contrary set forth in Subsection 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Tranches established thereby) executed by the Loan Parties,
the Administrative Agent, and the Extending Lenders.  No Extension Amendment
shall provide for any Extended Term Tranche in an aggregate principal amount
that is less than $50,000,000.  Notwithstanding anything to the contrary in this
Agreement and without limiting the generality or applicability of
Subsection 11.1 to any Subsection 2.8 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Subsection 2.8 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Subsection 2.8 Additional Amendments do not become
effective prior to the time that such Subsection 2.8 Additional Amendments have
been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Term Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Subsection 2.8 Additional Amendments
to become effective in accordance with Subsection 11.1; provided, further, that
no Extension Amendment may provide for (i) any Extended Term Tranche to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Existing Term Tranches and (ii) so long as any Existing Term Tranches
are outstanding, any mandatory or voluntary prepayment provisions that do not
also apply to the Existing Term Tranches (other than Existing Term Tranches
secured on a junior basis by the

 

--------------------------------------------------------------------------------


 

Collateral or ranking junior in right of payment, which shall be subject to
junior prepayment provisions) on a pro rata basis (or otherwise provide for more
favorable prepayment treatment for Existing Term Tranches than such Extended
Term Tranches as contemplated by the proviso appearing in Subsection 4.4(c)). 
It is understood and agreed that each Lender has consented for all purposes
requiring its consent, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Subsection 2.8 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Subsection 2.8 Additional Amendment. 
In connection with any Extension Amendment, the Borrower shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, on any date on which any Existing Term Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
clause (a) above (an “Extension Date”), in the case of the Specified Existing
Term Tranche of each Extending Lender, the aggregate principal amount of such
Specified Existing Term Tranche shall be deemed reduced by an amount equal to
the aggregate principal amount of Extended Term Tranche so converted by such
Lender on such date, and such Extended Term Tranches shall be established as a
separate Tranche from the Specified Existing Term Tranche and from any other
Existing Term Tranches (together with any other Extended Term Tranches so
established on such date).

 

(e)                                  If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the applicable extension
on the terms and by the deadline set forth in the applicable Extension Request
(each such other Lender, a “Non-Extending Lender”) then the Borrower may, on
notice to the Administrative Agent and the Non-Extending Lender, (i) replace
such Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Subsection 11.6 (with the assignment fee and
any other costs and expenses to be paid by the Borrower in such instance) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender; provided, further, that
the applicable assignee shall have agreed to provide Extended Loans on the terms
set forth in such Extension Amendment; and provided, further, that all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Term Loans so assigned shall be paid in full by the assignee Lender to
such Non-Extending Lender concurrently with such Assignment and Acceptance or
(ii) if no Event of Default exists under Subsection 9.1(a) or (f), upon notice
to the Administrative Agent, prepay the Existing Term Loans, in whole or in
part, subject to Subsection 4.12, without premium or penalty.   In connection
with any such replacement under this Subsection 2.8, if the Non-Extending Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement by the later of (A) the date on which the replacement Lender
executes and delivers such Assignment and Acceptance and/or such other
documentation and (B) the date as of which all obligations of the Borrower owing
to the Non-Extending Lender relating to the Existing Term Loans so assigned
shall be paid in full by the assignee Lender to such Non-Extending Lender, then
such Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and

 

--------------------------------------------------------------------------------


 

the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

 

(f)                                    Following any Extension Date, with the
written consent of the Borrower, any Non-Extending Lender may elect to have all
or a portion of its Existing Term Loans deemed to be an Extended Term Loan under
the applicable Extended Term Tranche on any date (each date a “Designation
Date”) prior to the maturity date of such Extended Term Tranche; provided that
(i) such Lender shall have provided written notice to the Borrower and the
Administrative Agent at least 10 Business Days prior to such Designation Date
(or such shorter period as the Administrative Agent may agree in its reasonable
discretion) and (ii) no more than three Designation Dates may occur in any one
year period without the written consent of the Administrative Agent.  Following
a Designation Date, the Existing Term Loans held by such Lender so elected to be
extended will be deemed to be Extended Term Loans of the applicable Extended
Term Tranche, and any Existing Term Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Term Loans” of the applicable
Tranche.

 

(g)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Subsection 2.8, (i) such Extensions shall not
constitute optional or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) no Extension Request is required to be in any minimum
amount or any minimum increment, provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Request in the Borrower’s sole discretion and may be waived
by the Borrower) of Existing Term Loans of any or all applicable Tranches be
extended.  The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Subsection 2.8 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans on such terms as may be set forth in the relevant Extension Request)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Subsections 4.4 and 4.8) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Subsection 2.8.

 

SECTION 3

 

[Reserved]

 

SECTION 4

 

General Provisions Applicable to Loans

 

4.1                                 Interest Rates and Payment Dates.  (a) Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Adjusted LIBOR Rate
determined for such day plus the Applicable Margin in effect for such day.

 

--------------------------------------------------------------------------------


 

(b)                                 Each ABR Loan shall bear interest for each
day that it is outstanding at a rate per annum equal to the Alternate Base Rate
in effect for such day plus the Applicable Margin in effect for such day.

 

(c)                                  If all or a portion of (i) the principal
amount of any Term Loan, (ii) any interest payable thereon or (iii) any other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto pursuant to the relevant foregoing
provisions of this Subsection 4.1, plus 2.00% and (y) in the case of overdue
interest, the rate that would be otherwise applicable to principal of the
related Term Loan pursuant to the relevant foregoing provisions of this
Subsection 4.1 (other than clause (x) above) plus 2.00% and (z) in the case of
other amounts, the rate described in clause (b) of this Subsection 4.1 for ABR
Loans accruing interest at the Alternate Base Rate plus 2.00%, in each case from
the date of such nonpayment until such amount is paid in full (as well after as
before judgment).

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to clause (c) of
this Subsection 4.1 shall be payable from time to time on demand.

 

(e)                                  It is the intention of the parties hereto
to comply strictly with applicable usury laws; accordingly, it is stipulated and
agreed that the aggregate of all amounts which constitute interest under
applicable usury laws, whether contracted for, charged, taken, reserved, or
received, in connection with the indebtedness evidenced by this Agreement or any
Notes, or any other document relating or referring hereto or thereto, now or
hereafter existing, shall never exceed under any circumstance whatsoever the
maximum amount of interest allowed by applicable usury laws.

 

4.2                                 Conversion and Continuation Options. 
(a) Subject to its obligations pursuant to Subsection 4.12(c), the Borrower may
elect from time to time to convert outstanding Loans of a given Tranche from
Eurodollar Loans to ABR Loans by the Borrower giving the Administrative Agent
irrevocable notice of such election prior to 1:00 P.M., New York City time two
Business Days prior to such election.  The Borrower may elect from time to time
to convert outstanding Term Loans of a given Tranche from ABR Loans to
Eurodollar Loans, by the Borrower giving the Administrative Agent irrevocable
notice of such election prior to 1:00 P.M., New York City time at least three
Business Days prior to such election.  Any such notice of conversion to
Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender thereof.  All or any part of
outstanding Eurodollar Loans or ABR Loans may be converted as provided herein,
provided that (i) (unless the Required Lenders otherwise consent) no Loan may be
converted into a Eurodollar Loan when any Default or Event of Default has
occurred and is continuing and, in the case of any Default (other than a Default
under Subsection 9.1(f)), the Administrative Agent has given notice to the
Borrower that no such conversions may be made and (ii) no Term Loan may be
converted into a Eurodollar Loan after the date that is one month prior to the
Maturity Date.

 

--------------------------------------------------------------------------------


 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving notice to the Administrative Agent of the length of the next
Interest Period to be applicable to such Eurodollar Loan, determined in
accordance with the applicable provisions of the term “Interest Period” set
forth in Subsection 1.1, provided that no Eurodollar Loan may be continued as
such (i) (unless the Required Lenders otherwise consent) when any Default or
Event of Default has occurred and is continuing and, in the case of any Default
(other than a Default under Subsection 9.1(f)), the Administrative Agent has
given notice to the Borrower that no such continuations may be made or
(ii) after the date that is one month prior to either the Maturity Date, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this clause (b) or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period. 
Upon receipt of any such notice of continuation pursuant to this
Subsection 4.2(b), the Administrative Agent shall promptly notify each affected
Lender thereof.

 

4.3                                 Minimum Amounts; Maximum Sets.  All
borrowings, conversions and continuations of Term Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, after giving effect thereto, the aggregate
principal amount of the Eurodollar Loans comprising each Set shall be equal to
$1.0 million or a whole multiple of $250,000 in excess thereof and so that there
shall not be more than 15 Sets at any one time outstanding.

 

4.4                                 Optional and Mandatory Prepayments.  (a) 
The Borrower may at any time and from time to time prepay the Term Loans made to
it, in whole or in part, subject to Subsection 4.12, without premium or penalty
(except as provided in Subsection 4.5(b)), upon notice by the Borrower to the
Administrative Agent prior to 1:00 P.M., New York City time three Business Days
prior to the date of prepayment (in the case of Eurodollar Loans), or prior to
12:00 P.M., New York City time at least one Business Day prior to the date of
prepayment (in the case of ABR Loans).  Such notice shall specify, in the case
of any prepayment of Term Loans, the applicable Tranche being repaid, and if a
combination thereof, the principal amount allocable to each, the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans or
a combination thereof, and, in each case if a combination thereof, the principal
amount allocable to each.  Any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof.  If any such notice is given and
not revoked, the amount specified in such notice shall be due and payable on the
date specified therein, together with (if a Eurodollar Loan is prepaid other
than at the end of the Interest Period applicable thereto) any amounts payable
pursuant to Subsection 4.12.  Partial prepayments pursuant to this
Subsection 4.4(a) shall be in multiples of $1.0 million; provided that,
notwithstanding the foregoing, any Term Loan may be prepaid in its entirety. 
Each prepayment of Initial Term Loans pursuant to this Subsection 4.4(a) made on
or prior to the first anniversary of the Closing Date in connection with a
Repricing Transaction shall be accompanied by the payment of the fee required by
Subsection 4.5(b).

 

--------------------------------------------------------------------------------

 


 

(b)                                 (i) The Borrower shall, in accordance with
Subsection 4.4(c), prepay the Term Loans to the extent required by
Subsection 8.4(b) (subject to Subsection 8.4(c)), (ii) if on or after the
Closing Date, the Borrower or any of its Restricted Subsidiaries shall Incur
Indebtedness for borrowed money (excluding Indebtedness permitted pursuant to
Subsection 8.1), the Borrower shall, in accordance with Subsection 4.4(c),
prepay the Term Loans in an amount equal to 100.0% of the Net Cash Proceeds
thereof minus the portion of such Net Cash Proceeds applied (to the extent
Borrower or any of its Subsidiaries is required by the terms thereof) to prepay,
repay or purchase other Indebtedness that is pari passu with the Term Loan
Facility Obligations on a pro rata basis with the Term Loans, in each case with
such prepayment to be made on or before the fifth Business Day following notice
given to each Lender of the Prepayment Date, as contemplated by
Subsection 4.4(d), and (iii) the Borrower shall, in accordance with Subsection
4.4(c), prepay the Term Loans within 120 days following the last day of the
immediately preceding Fiscal Year (commencing with the Fiscal Year ending on or
about December 31, 2012) (each, an “ECF Payment Date”), in an amount equal to
(1) 50.0% (as may be adjusted pursuant to the last proviso of this clause (iii))
of the Borrower’s Excess Cash Flow for such Fiscal Year minus (2) the sum of
(w) the aggregate principal amount of Term Loans (including Incremental Term
Loans) and Incremental Revolving Loans to the extent accompanied by a
corresponding permanent Incremental Revolving Commitment reduction prepaid
pursuant to Subsection 4.4(a) during such Fiscal Year (which, in any event,
shall not include any designated prepayment pursuant to clause (x) below),
(x) the aggregate principal amount of Term Loans (including Incremental Term
Loans) and Incremental Revolving Loans to the extent accompanied by a
corresponding permanent Incremental Revolving Commitment reduction prepaid
pursuant to Subsection 4.4(a) during the period beginning with the day following
the last day of such Fiscal Year and ending on the ECF Payment Date and stated
by the Borrower as prepaid pursuant to this Subsection 4.4(b)(iii) (provided
that no prepayments made pursuant to Subsection 4.4(h) or the other clauses of
this Subsection 4.4(b) shall be so designated), (y) any ABL Facility Loans
prepaid to the extent accompanied by a corresponding permanent commitment
reduction under the ABL Facility during such Fiscal Year (which, in any event,
shall not include any designated prepayment pursuant to clause (z) below), and
(z)  the aggregate principal amount of ABL Facility Loans prepaid to the extent
accompanied by a corresponding permanent commitment reduction under the ABL
Facility during the period beginning with the day following the last day of such
Fiscal Year and ending on the ECF Payment Date and stated by the Borrower as
prepaid pursuant to this Subsection 4.4(b)(iii) (provided that no prepayments
made pursuant to the other clauses of this Subsection 4.4(b) shall be so
designated), in each case, excluding prepayments funded with proceeds from the
Incurrence of long-term Indebtedness (including a revolving credit facility);
provided that such percentage in clause (1) above shall be reduced to 0% if the
Consolidated Net Leverage Ratio as of the last day of the immediately preceding
Fiscal Year was less than 5.75:1.00.  Nothing in this Subsection 4.4(b) shall
limit the rights of the Agents and the Lenders set forth in Section 9.

 

(c)                                  Subject to the last sentence of Subsection
4.4(d) and Subsection 4.4(g), each prepayment of Term Loans pursuant to
Subsections 4.4(a) and (b) shall be allocated pro rata among the Initial Term
Loans, the Incremental Term Loans and the Extended Term Loans and shall be
applied within each Tranche of Term Loans to the respective installments of
principal thereof in the manner directed by the Borrower (or, if no such
direction is given, in direct order of maturity); provided, that at the request
of the Borrower, in lieu of such application on a pro

 

--------------------------------------------------------------------------------


 

rata basis among all Tranches of Term Loans, such prepayment may be applied to
any Tranche of Term Loans so long as the maturity date of such Tranche of Term
Loans precedes the maturity date of each other Tranche of Term Loans then
outstanding or, in the event more than one Tranche of Term Loans shall have an
identical maturity date that precedes the maturity date of each other Tranche of
Term Loans then outstanding, to such Tranches on a pro rata basis.

 

(d)                                 The Borrower shall give notice to the
Administrative Agent of any mandatory prepayment of the Term Loans (x) pursuant
to Subsection 4.4(b)(iii), three Business Days prior to the date on which such
payment is due and (y) pursuant to Subsection 4.4(b)(i) or (ii), promptly (and
in any event within five Business Days) upon becoming obligated to make such
prepayment.  Such notice shall state that the Borrower is offering to make or
will make such mandatory prepayment (i) in the case of mandatory prepayments
pursuant to Subsection 4.4(b)(i), on or before the date specified in Subsection
8.4(b) and (ii) in the case of mandatory prepayments pursuant to Subsection
4.4(b)(ii) or (iii), on or before the date specified in Subsection 4.4(b)(ii) or
(iii), as the case may be (each, a “Prepayment Date”).  Once given, such notice
shall be irrevocable and all amounts subject to such notice shall be due and
payable on the Prepayment Date (except as otherwise provided in the last
sentence of this Subsection 4.4(d)).  Upon receipt by the Administrative Agent
of such notice, the Administrative Agent shall immediately give notice to each
Lender of the prepayment and the Prepayment Date.  The Borrower (in its sole
discretion) may give each Lender the option (in its sole discretion) to elect to
decline any such prepayment by giving notice of such election in writing to the
Administrative Agent by 11:00 A.M., New York City time, on the date that is
three Business Days prior to the Prepayment Date.  Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
notify the Borrower of such election.  Any amount so declined by any Lender
shall be retained by the Borrower and its Restricted Subsidiaries and/or applied
by the Borrower or any of its Restricted Subsidiaries in any manner not
inconsistent with this Agreement.

 

(e)                                  Amounts prepaid on account of Term Loans
pursuant to Subsection 4.4(a), (b) or (h) may not be reborrowed.

 

(f)                                    Notwithstanding the foregoing provisions
of this Subsection 4.4, if at any time any prepayment of the Term Loans pursuant
to Subsection 4.4(a) or (b) would result, after giving effect to the procedures
set forth in this Agreement, in the Borrower incurring breakage costs under
Subsection 4.12 as a result of Eurodollar Loans being prepaid other than on the
last day of an Interest Period with respect thereto, then, the Borrower may, so
long as no Default or Event of Default shall have occurred and be continuing, in
its sole discretion, initially (i) deposit a portion (up to 100.0%) of the
amounts that otherwise would have been paid in respect of such Eurodollar Loans
with the Administrative Agent (which deposit must be equal in amount to the
amount of such Eurodollar Loans not immediately prepaid), to be held as security
for the obligations of the Borrower to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurodollar Loans (or such earlier date or dates as shall be requested by
the Borrower) or (ii) make a prepayment of the Term Loans in accordance with
Subsection 4.4(a) with an amount equal to a portion (up to 100.0%) of the
amounts that otherwise would have been paid in respect of such Eurodollar Loans
(which prepayment,

 

--------------------------------------------------------------------------------


 

together with any deposits pursuant to clause (i) above, must be equal in amount
to the amount of such Eurodollar Loans not immediately prepaid); provided that,
in the case of either clause (i) or (ii) above, such unpaid Eurodollar Loans
shall continue to bear interest in accordance with Subsection 4.1 until such
unpaid Eurodollar Loans or the related portion of such Eurodollar Loans, as the
case may be, have or has been prepaid.

 

(g)                                 Notwithstanding anything to the contrary
herein, this Subsection 4.4 may be amended (and the Lenders hereby irrevocably
authorize the Administrative Agent to enter into any such amendments) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of Term Loans
added pursuant to Subsections 2.6 and 2.8, as applicable.

 

(h)                                 Notwithstanding anything in any Loan
Document to the contrary, so long as no Event of Default under Subsection
9.1(a) or (f) has occurred and is continuing, the Borrower may prepay the
outstanding Term Loans on the following basis:

 

(i)                                     The Borrower shall have the right to
make a voluntary prepayment of Term Loans at a discount to par (such prepayment,
the “Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, a Borrower Solicitation of Discount Range Prepayment
Offers, or a Borrower Solicitation of Discounted Prepayment Offers, in each case
made in accordance with this Subsection 4.4(h); provided that (x) at the time of
such Discounted Term Loan Prepayment, after giving effect thereto, Total
Liquidity is equal to or greater than $100.0 million, (y) the Borrower shall not
initiate any action under this Subsection 4.4(h) in order to make a Discounted
Term Loan Prepayment unless (1) at least ten Business Days shall have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date or (2) at least three Business Days shall have passed
since the date the Borrower was notified that no Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.  Any Term Loans prepaid pursuant to this Subsection 4.4(h) shall be
immediately and automatically cancelled.

 

(ii)                                  Borrower Offer of Specified Discount
Prepayment.

 

(1)                          The Borrower may from time to time offer to make a
Discounted Term Loan Prepayment by providing the Administrative Agent with three
Business Days’ notice in the form of a Specified Discount Prepayment Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of the Borrower, to each Lender or to each Lender with respect to any Tranche on
an individual Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranches of Term Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Term Loans to be prepaid, (III) the Specified Discount

 

--------------------------------------------------------------------------------


 

Prepayment Amount shall be in an aggregate amount not less than $10.0 million
and whole increments of $1.0 million, and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date.  The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date designated by the Administrative Agent and
approved by the Borrower) (the “Specified Discount Prepayment Response Date”).

 

(2)                          Each relevant Lender receiving such offer shall
notify the Administrative Agent (or its delegate) by the Specified Discount
Prepayment Response Date whether or not it agrees to accept a prepayment of any
of its relevant then outstanding Term Loans at the Specified Discount and, if so
(such accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of
such Lender’s Outstanding Amount and Tranches of Term Loans to be prepaid at
such offered discount.  Each acceptance of a Discounted Term Loan Prepayment by
a Discount Prepayment Accepting Lender shall be irrevocable.  Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept such Borrower Offer of Specified Discount Prepayment.

 

(3)                          If there is at least one Discount Prepayment
Accepting Lender, the Borrower will make prepayment of outstanding Term Loans
pursuant to this Subsection 4.4(h)(ii) to each Discount Prepayment Accepting
Lender in accordance with the respective Outstanding Amount and Tranches of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to the foregoing clause (2); provided that, if the aggregate
Outstanding Amount of Term Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount,
such prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the respective Outstanding Amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Administrative
Agent (in consultation with the Borrower and subject to rounding requirements of
the Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”).  The Administrative Agent shall
promptly, and in any case within three Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and the
Tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, and the aggregate Outstanding Amount and the Tranches of all Term Loans to
be prepaid at the Specified Discount on such date, and (III) each Discount

 

--------------------------------------------------------------------------------


 

Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the Outstanding Amount, Tranche and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date.  Each determination
by the Administrative Agent of the amounts stated in the foregoing notices to
the Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with Subsection 4.4(h)(vi) below (subject to
Subsection 4.4(h)(x) below).

 

(iii)                               Borrower Solicitation of Discount Range
Prepayment Offers.

 

(1)                          The Borrower may from time to time solicit Discount
Range Prepayment Offers by providing the Administrative Agent with three
Business Days’ notice in the form of a Discount Range Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on an individual Tranche basis, (II) any such notice shall specify the
maximum aggregate Outstanding Amount of the relevant Term Loans that the
Borrower is willing to prepay at a discount (the “Discount Range Prepayment
Amount”), the Tranches of Term Loans subject to such offer and the maximum and
minimum percentage discounts to par (the “Discount Range”) of the Outstanding
Amount of such Term Loans willing to be prepaid by the Borrower, (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$10.0 million and whole increments of $1.0 million, and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date.  The Administrative Agent will promptly provide each
relevant Lender with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding relevant
Lender to the Administrative Agent (or its delegate) by no later than 5:00 P.M.,
New York time, on the third Business Day after the date of delivery of such
notice to the relevant Lenders (or such later date as may be designated by the
Administrative Agent and approved by the Borrower) (the “Discount Range
Prepayment Response Date”).  Each relevant Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans and the
maximum aggregate Outstanding Amount and Tranches of such Term Loans such Lender
is willing to have prepaid at the Submitted Discount (the “Submitted Amount”). 
Any Lender whose Discount Range Prepayment Offer is not received by the
Administrative Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

 

(2)                          The Administrative Agent shall review all Discount
Range Prepayment Offers received by it by the Discount Range Prepayment Response

 

--------------------------------------------------------------------------------


 

Date and will determine (in consultation with the Borrower and subject to
rounding requirements of the Administrative Agent made in its reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this Subsection 4.4(h)(iii).  The
Borrower agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Administrative Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
Outstanding Amount equal to the lesser of (I) the Discount Range Prepayment
Amount and (II) the sum of all Submitted Amounts.  Each Lender that has
submitted a Discount Range Prepayment Offer to accept prepayment at a discount
to par that is larger than or equal to the Applicable Discount shall be deemed
to have irrevocably consented to prepayment of Term Loans equal to its Submitted
Amount (subject to any required proration pursuant to the following
Subsection 4.4(h)(iii)(3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)                          If there is at least one Participating Lender, the
Borrower will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than the Applicable Discount exceeds the Discounted Range
Prepayment Amount, prepayment of the Outstanding Amount of the relevant Term
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Administrative Agent (in consultation
with the Borrower and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) will calculate such proration (the
“Discount Range Proration”).  The Administrative Agent shall promptly, and in
any case within three Business Days following the Discount Range Prepayment
Response Date, notify (w) the Borrower of the respective Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate Outstanding Amount of the Discounted Term Loan
Prepayment and the Tranches to be prepaid, (x) each Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate
Outstanding Amount and Tranches of all Term Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by

 

--------------------------------------------------------------------------------


 

the Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with Subsection 4.4(h)(vi) below (subject to
Subsection 4.4(h)(x) below).

 

(iv)                              Borrower Solicitation of Discounted Prepayment
Offers.

 

(1)                          The Borrower may from time to time solicit
Solicited Discounted Prepayment Offers by providing the Administrative Agent
with three Business Days’ notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Lender or to each Lender with
respect to any Tranche on an individual Tranche basis, (II) any such notice
shall specify the maximum aggregate Outstanding Amount of the Term Loans and the
Tranches of Term Loans the Borrower is willing to prepay at a discount (the
“Solicited Discounted Prepayment Amount”), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $10.0 million
and whole increments of $1.0 million, and (IV) each such solicitation by the
Borrower shall remain outstanding through the Solicited Discounted Prepayment
Response Date.  The Administrative Agent will promptly provide each relevant
Lender with a copy of such Solicited Discounted Prepayment Notice and a form of
the Solicited Discounted Prepayment Offer to be submitted by a responding Lender
to the Administrative Agent (or its delegate) by no later than 5:00 P.M., New
York time on the third Business Day after the date of delivery of such notice to
the relevant Lenders (or such later date as may be designated by the
Administrative Agent and approved by Borrower) (the “Solicited Discounted
Prepayment Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer
shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Term Loans and the
maximum aggregate Outstanding Amount and Tranches of such Term Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Administrative Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount to their par value.

 

(2)                          The Administrative Agent shall promptly provide the
Borrower with a copy of all Solicited Discounted Prepayment Offers received by
it by the Solicited Discounted Prepayment Response Date.  The Borrower shall
review all such Solicited Discounted Prepayment Offers and select, at its sole
discretion, the smallest of the Offered Discounts specified by the relevant
responding Lenders in the Solicited Discounted Prepayment Offers that the
Borrower is willing to accept (the “Acceptable Discount”), if any.  If the
Borrower elects to accept any Offered Discount as the Acceptable Discount, then
as soon as

 

--------------------------------------------------------------------------------


 

practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by the Borrower
from the Administrative Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Administrative Agent setting forth the Acceptable Discount.  If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)                          Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Administrative Agent by the
Solicited Discounted Prepayment Response Date, within three Business Days after
receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Administrative Agent will determine (in consultation
with the Borrower and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) the aggregate Outstanding Amount and
the Tranches of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by
the Borrower at the Acceptable Discount in accordance with this Subsection
4.4(h)(iv).  If the Borrower elects to accept any Acceptable Discount, then the
Borrower agrees to accept all Solicited Discounted Prepayment Offers received by
the Administrative Agent by the Solicited Discounted Prepayment Response Date,
in the order from largest Offered Discount to smallest Offered Discount, up to
and including the Acceptable Discount.  Each Lender that has submitted a
Solicited Discounted Prepayment Offer to accept prepayment at an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required proration pursuant to the following
sentence) at the Acceptable Discount (each such Lender, a “Qualifying Lender”). 
The Borrower will prepay outstanding Term Loans pursuant to this Subsection
4.4(h)(iv) to each Qualifying Lender in the aggregate Outstanding Amount and of
the Tranches specified in such Lender’s Solicited Discounted Prepayment Offer at
the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the Outstanding Amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Administrative Agent shall promptly notify (w) the Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the Discounted Prepayment Effective

 

--------------------------------------------------------------------------------


 

Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Term
Loans and the Tranches to be prepaid at the Applicable Discount on such date,
(y) each Qualifying Lender of the aggregate Outstanding Amount and the Tranches
of such Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(h)(vi)
below (subject to Subsection 4.4(h)(x) below).

 

(v)                                 Expenses.  In connection with any Discounted
Term Loan Prepayment, the Borrower and the Lenders acknowledge and agree that
the Administrative Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of reasonable out-of-pocket costs and expenses from the
Borrower in connection therewith.

 

(vi)                              Payment.  If any Term Loan is prepaid in
accordance with Subsections 4.4(h)(ii) through (iv) above, the Borrower shall
prepay such Term Loans on the Discounted Prepayment Effective Date.  The
Borrower shall make such prepayment to the Administrative Agent, for the account
of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 11:00 A.M. (New York time) on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the Term Loans in inverse order of
maturity.  The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of the outstanding
Term Loans pursuant to this Subsection 4.4(h) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable.  The aggregate Outstanding Amount of the Tranches of the Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
Outstanding Amount of the Tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.  The Lenders
hereby agree that, in connection with a prepayment of Term Loans pursuant to
this Subsection 4.4(h) and notwithstanding anything to the contrary contained in
this Agreement, (i) interest in respect of the Term Loans may be made on a
non-pro rata basis among the Lenders holding such Term Loans to reflect the
payment of accrued interest to certain Lenders as provided in this Subsection
4.4(h)(vi) and (ii) all subsequent prepayments and repayments of the Term Loans
(except as otherwise contemplated by this Agreement) shall be made on a pro rata
basis among the respective Lenders based upon the then outstanding principal
amounts of the Term Loans then held by the respective Lenders after giving
effect to any prepayment pursuant to this Subsection 4.4(h) as if made at par. 
It is also understood and agreed that prepayments pursuant to this Subsection
4.4(h) shall not be subject to Subsection 4.4(a), or, for the avoidance of
doubt, Subsection 11.7(a) or the pro rata allocation requirements of Subsection
4.8(a).

 

--------------------------------------------------------------------------------

 


 

(vii)         Other Procedures.  To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Subsection 4.4(h), established
by the Administrative Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(viii)        Notice.  Notwithstanding anything in any Loan Document to the
contrary, for purposes of this Subsection 4.4(h), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)           Actions of Administrative Agent.  Each of the Borrower and the
Lenders acknowledges and agrees that Administrative Agent may perform any and
all of its duties under this Subsection 4.4(h) by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this Subsection 4.4(h) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this Subsection 4.4(h).

 

(x)            Revocation.  The Borrower shall have the right, by written notice
to the Administrative Agent, to revoke in full (but not in part) its offer to
make a Discounted Term Loan Payment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Specified Discount Prepayment Response Date (and if such offer
is so revoked, any failure by the Borrower to make any prepayment to a Lender
pursuant to this Subsection 4.4(h) shall not constitute a Default or Event of
Default under Subsection 9.1 or otherwise).

 

(xi)           No Obligation.  This Subsection 4.4(h) shall not (i) require the
Borrower to undertake any prepayment pursuant to this Subsection 4.4(h) or
(ii) limit or restrict the Borrower from making voluntary prepayments of the
Term Loans in accordance with the other provisions of this Agreement.

 

4.5           Administrative Agent’s Fee; Other Fees.  (a) The Borrower agrees
to pay to the Administrative Agent the fees set forth in the fourth paragraph
under the heading “Senior Secured Facilities Fees” of the Fee Letter (without
duplication of fees paid to the ABL Agent pursuant to such section of the Fee
Letter).

 

(b)           At the time of the effectiveness of any Repricing Transaction that
is consummated prior to the first anniversary of the Closing Date, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
Lender with Initial Term Loans that are prepaid or repaid, as applicable, in
connection with such Repricing Transaction and to each Non-

 

--------------------------------------------------------------------------------


 

Consenting Lender that withholds its consent to such Repricing Transaction and
is replaced or repaid pursuant to Subsection 11.1(g), a fee in an amount equal
to 1.0% of (x) in the case of a Repricing Transaction described in clause (a) of
the definition thereof, the aggregate principal amount of all Term Loans prepaid
in connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of all Term Loans of each Non-Consenting Lender that is
replaced or prepaid pursuant to Subsection 11.1(g).  Such fees shall be earned,
due and payable upon the date of the effectiveness of such Repricing
Transaction.

 

4.6           Computation of Interest and Fees.  (a) Interest (other than
interest based on the Base Rate) shall be calculated on the basis of a 360-day
year for the actual days elapsed; and interest based on the Base Rate shall be
calculated on the basis of a 365-day year (or 366-day year, as the case may be)
for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of each determination
of an Adjusted LIBOR Rate.  Any change in the interest rate on a Term Loan
resulting from a change in the Alternate Base Rate or the Statutory Reserves
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the affected Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to Subsection 4.1, excluding any LIBOR Rate which is based upon
the Reuters Monitor Money Rates Service page and any ABR Loan which is based
upon the Alternate Base Rate.

 

4.7           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate with respect to any
Eurodollar Loan for such Interest Period (the “Affected Eurodollar Rate”), the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (a) any Eurodollar Loans the rate of interest applicable to which is based
on the Affected Eurodollar Rate requested to be made on the first day of such
Interest Period shall be made as ABR Loans and (b) any Term Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be converted to or continued as ABR Loans.  Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans, the rate of
interest applicable to which is based upon the Affected Eurodollar Rate.

 

--------------------------------------------------------------------------------


 

4.8           Pro Rata Treatment and Payments.  (a) Except as expressly
otherwise provided herein, each payment (including each prepayment, but
excluding payments made pursuant to Subsection 2.7, 2.8, 4.5(b), 4.9, 4.10,
4.11, 4.12, 4.13(d) or 11.1(g)) by the Borrower on account of principal of and
interest on any Term Loans of a given Tranche (other than (x) any payments
pursuant to Subsection 4.4(b) to the extent declined by any Lender in accordance
with Subsection 4.4(d) and (y) any payments pursuant to Subsection 4.4(h) which
shall be allocated as set forth in Subsection 4.4(h)) shall be allocated by the
Administrative Agent pro rata according to the respective outstanding principal
amounts of such Term Loans then held by the respective Lenders.  All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set-off or
counterclaim and shall be made on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 P.M., New York City time), on the due
date thereof to the Administrative Agent for the account of the Lenders holding
the relevant Term Loans, the Lenders, the Administrative Agent, or the Other
Representatives, as the case may be, at the Administrative Agent’s office
specified in Subsection 11.2, in Dollars in immediately available funds. 
Payments received by the Administrative Agent after such time shall be deemed to
have been received on the next Business Day.  The Administrative Agent shall
distribute such payments to such Lenders or Other Representatives, as the case
may be, if any such payment is received prior to 2:00 P.M., New York City time,
on a Business Day, in like funds as received prior to the end of such Business
Day and otherwise the Administrative Agent shall distribute such payment to such
Lenders or Other Representatives, as the case may be, on the next succeeding
Business Day.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  This
Subsection 4.8(a) may be amended in accordance with Subsection 11.1(d) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new Tranches added pursuant to
Subsections 2.6 and 2.8, as applicable.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower in
respect of such borrowing a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
Subsection 4.8(b) shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is

 

--------------------------------------------------------------------------------


 

not made available to the Administrative Agent by such Lender within three
Business Days of such Borrowing Date, the Administrative Agent shall notify the
Borrower of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder on demand from the Borrower; provided that the foregoing
notice and recovery provisions shall not apply to the funding of Initial Term
Loans on the Closing Date.

 

4.9           Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof in each case occurring after the Closing Date shall make it
unlawful for any Lender to make or maintain any Eurodollar Loans as contemplated
by this Agreement (“Affected Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower and the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), (b) the commitment of such Lender hereunder to make Affected Loans,
continue Affected Loans as such and convert an ABR Loan to an Affected Loan
shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain such Affected Loans, such Lender
shall then have a commitment only to make an ABR Loan when an Affected Loan is
requested and (c) such Lender’s Loans then outstanding as Affected Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Affected Loans or
within such earlier period as required by law.  If any such conversion or
prepayment of an Affected Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Subsection
4.12.

 

4.10         Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):

 

(i)            shall subject such Lender to any Tax of any kind whatsoever with
respect to any Eurodollar Loans made or maintained by it or its obligation to
make or maintain Eurodollar Loans, or change the basis of taxation of payments
to such Lender in respect thereof, in each case, except for Non-Excluded Taxes,
Taxes imposed by FATCA and Taxes measured by or imposed upon net income, or
franchise Taxes, or Taxes measured by or imposed upon overall capital or net
worth, or branch Taxes (in the case of such capital, net worth or branch Taxes,
imposed in lieu of such net income Tax), of such Lender or its applicable
lending office, branch, or any affiliate thereof;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

--------------------------------------------------------------------------------


 

(iii)          shall impose on such Lender any other condition (excluding any
Tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurodollar Loans; provided
that, in any such case, the Borrower may elect to convert the Eurodollar Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s notice of such election, in which case the Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this
Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this clause (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof.  Such a
certificate as to any additional amounts payable pursuant to this
Subsection 4.10(a) submitted by such Lender, through the Administrative Agent,
to the Borrower shall be conclusive in the absence of manifest error.  This
covenant shall survive the termination of this Agreement and the payment of the
Term Loans and all other amounts payable hereunder.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such corporation could have achieved but for such
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within ten Business Days
after submission by such Lender to the Borrower (through the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this clause (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or corporation for such
reduction.  Such a certificate as to any additional amounts payable pursuant to
this Subsection 4.10(b) submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error. 
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

 

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything herein to the contrary, the Dodd Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
regulations, guidelines and directives promulgated thereunder or issued in
connection therewith, shall be deemed to have been enacted, adopted or issued,
as applicable, subsequent to the Closing Date for all purposes herein.

 

4.11         Taxes.  (a) Except as provided below in this Subsection 4.11 or as
required by law, all payments made by the Borrower or the Agents under this
Agreement and any Notes shall be made free and clear of, and without deduction
or withholding for or on account of any Taxes; provided that if any Non-Excluded
Taxes are required to be withheld from any amounts payable by the Borrower to
any Agent or any Lender hereunder or under any Notes, the amounts so payable by
the Borrower shall be increased to the extent necessary to yield to such Agent
or such Lender (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall be entitled to deduct and
withhold, and the Borrower shall not be required to indemnify for any
Non-Excluded Taxes, and any such amounts payable by the Borrower to or for the
account of any Agent or Lender, shall not be increased (x) if such Agent or
Lender fails to comply with the requirements of clause (b), (c) or (d) of this
Subsection 4.11 or with the requirements of Subsection 4.13, or (y) with respect
to any Non-Excluded Taxes imposed in connection with the payment of any fees
paid under this Agreement unless such Non-Excluded Taxes are imposed as a result
of a Change in Law, or (z) with respect to any Non-Excluded Taxes imposed by the
United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Agent became an Agent hereunder or such
Lender became a Lender hereunder (or, if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, after
the relevant beneficiary or member of such Agent or Lender became such a
beneficiary or member, if later) (any such change, at such time, a “Change in
Law”).  Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly
as possible thereafter the Borrower shall send to the Administrative Agent for
its own account or for the account of the respective Lender or Agent, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent, the Lenders and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  The agreements in this Subsection 4.11
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

 

(b)           Each Agent and each Lender that is not a United States Person
shall:

 

(i)            (1) on or before the date of any payment by the Borrower under
this Agreement or any Notes to, or for the account of, such Agent or Lender,
deliver to the Borrower and the Administrative Agent (A) two duly completed
copies of Internal Revenue Service Form W-8BEN (certifying that it is a resident
of the applicable country within the meaning of the income tax treaty between
the United States and that country) or Form W-8ECI, or successor applicable
form, as the case may be, in each case

 

--------------------------------------------------------------------------------


 

certifying that it is entitled to receive all payments under this Agreement and
any Notes without deduction or withholding of any United States federal income
taxes, and (B) such other forms, documentation or certifications, as the case
may be, certifying that it is entitled to an exemption from United States backup
withholding tax with respect to payments under this Agreement and any Notes;

 

(2)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification provided in Subsection 4.11(b)(i)(1) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form or certificate previously delivered by it to the Borrower;

 

(3)           obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

 

(4)           deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from withholding with respect to payments under
this Agreement and any Notes, provided that in determining the reasonableness of
a request under this clause (4) such Lender shall be entitled to consider the
cost (to the extent unreimbursed by any Loan Party) which would be imposed on
such Lender of complying with such request; or

 

(ii)           in the case of any such Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption”,

 

(1)           represent to the Borrower and the Administrative Agent that it is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;

 

(2)           deliver to the Borrower on or before the date of any payment by
the Borrower with a copy to the Administrative Agent, (A) two certificates
substantially in the form of Exhibit D hereto (any such certificate a “U.S. Tax
Compliance Certificate”) and (B) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such form to an
exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes and (C) such other forms, documentation or
certifications, as the case may be certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrower and
the

 

--------------------------------------------------------------------------------


 

Administrative Agent two further copies of such form or certificate on or before
the date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form or certificate and, if
necessary, obtain any extensions of time reasonably requested by the Borrower or
the Administrative Agent for filing and completing such forms or certificates);
and

 

(3)           deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from withholding with respect to payments under
this Agreement and any Notes, provided that in determining the reasonableness of
a request under this clause (3) such Lender shall be entitled to consider the
cost (to the extent unreimbursed by the Borrower) which would be imposed on such
Lender of complying with such request; or

 

(iii)          in the case of any such Agent or Lender that is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes,

 

(1)           on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY and, if any beneficiary or
member of such Lender is claiming the so-called “portfolio interest exemption”,
(I) represent to the Borrower and the Administrative Agent that such Lender is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (II) also deliver to the
Borrower and the Administrative Agent two U.S. Tax Compliance Certificates
certifying to such Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Agreement and any Notes;
and

 

(A)          with respect to each beneficiary or member of such Agent or Lender
that is not claiming the so-called “portfolio interest exemption”, also deliver
to the Borrower and the Administrative Agent (I) two duly completed copies of
Internal Revenue Service Form W-8BEN (certifying that such beneficiary or member
is a resident of the applicable country within the meaning of the income tax
treaty between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to

 

--------------------------------------------------------------------------------


 

an exemption from United States backup withholding tax with respect to all
payments under this Agreement and any Notes; and

 

(B)           with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the
Borrower and the Administrative Agent that such beneficiary or member is not
(1) a bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (II) also deliver to the
Borrower and the Administrative Agent two U.S. Tax Compliance Certificates from
each beneficiary or member and two accurate and complete original signed copies
of Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying to such beneficiary’s or member’s legal entitlement at the date of
such certificate to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any Notes, and (III) also delivers to Borrower and
the Administrative Agent such other forms, documentation or certifications, as
the case may be, certifying that it is entitled to an exemption from United
States backup withholding tax with respect to payments under this Agreement and
any Notes;

 

(2)           deliver to the Borrower and the Administrative Agent two further
copies of any such forms, certificates or certifications referred to above on or
before the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and obtain such extensions of time reasonably requested by the
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

 

(3)           deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or Lender (or beneficiary or member) to an exemption from
withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this
clause (3) such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;

 

unless in any such case there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

(c)           Each Lender and each Agent, in each case that is a United States
Person shall on or before the date of any payment by the Borrower under this
Agreement or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two duly completed copies of Internal Revenue Service
Form W-9, or successor form, certifying that such Lender or Agent is a United
States Person and that such Lender or Agent is entitled to complete exemption
from United States backup withholding tax.

 

(d)           Notwithstanding the foregoing, on or before the date of any
payment by the Borrower under this Agreement or any Notes to the Administrative
Agent, the Administrative Agent shall:

 

(i)            deliver to the Borrower (A) two duly completed copies of Internal
Revenue Service Form W-8ECI, or successor applicable form, with respect to any
amounts payable to the Administrative Agent for its own account, (B) two duly
completed copies of Internal Revenue Service Form W-8IMY, or successor
applicable form, with respect to any amounts payable to the Administrative Agent
for the account of others, certifying that it is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Borrower to be treated as
a U.S. person with respect to such payments (and the Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a U.S. person
with respect to such payments as contemplated by U.S. Treasury Regulation
§ 1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as may be
sufficient under applicable law to establish that the Administrative Agent is
entitled to receive any payment by the Borrower under this Agreement or any
Notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

 

(ii)           deliver to the Borrower two further copies of any such form or
certification provided in Subsection 4.11(d)(i) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certificate
previously delivered by it to the Borrower; and

 

(iii)          obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by the Borrower or the
Administrative Agent.

 

(e)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine that such
Lender has complied with such Lender’s

 

--------------------------------------------------------------------------------


 

obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

4.12         Indemnity.  The Borrower agrees to indemnify each Lender in respect
of Extensions of Credit made, or requested to be made, to the Borrower, and to
hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur (other than through such Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable decision) as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans or the conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurodollar Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market.  If any Lender becomes entitled to claim any amounts under the indemnity
contained in this Subsection 4.12, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof.  Such a certificate as to any
indemnification pursuant to this Subsection 4.12 submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error.  The Borrower shall pay such Lender the amount shown
as due on any such certificate within five Business Days after receipt thereof. 
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

 

4.13         Certain Rules Relating to the Payment of Additional Amounts. 
(a) Upon the request, and at the expense of the Borrower, each Lender to which
the Borrower is required to pay any additional amount pursuant to
Subsection 4.10 or 4.11, and any Participant in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender shall not be required to afford the Borrower the opportunity to
so contest unless the Borrower shall have confirmed in writing to such Lender
its obligation to pay such amounts pursuant to this Agreement and (ii) the
Borrower shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with the Borrower
in contesting

 

--------------------------------------------------------------------------------


 

the imposition of such Non-Excluded Tax; provided, however, that notwithstanding
the foregoing no Lender shall be required to afford the Borrower the opportunity
to contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Lender in its sole discretion in good faith
determines that to do so would have an adverse effect on it.

 

(b)           If a Lender changes its applicable lending office (other than
(i) pursuant to clause (c) below or (ii) after an Event of Default under
Subsection 9.1(a) or (f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amount under Subsection 4.10 or 4.11, the
Borrower shall not be obligated to pay such additional amount.

 

(c)           If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by the Borrower pursuant to Subsection 4.10 or 4.11 or
result in Affected Loans or commitments to make Affected Loans being
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, pursuant to Subsection 4.9, such Lender shall promptly notify the
Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Term Loans held by such Lender at
another lending office, or through another branch or an affiliate, of such
Lender); provided that such Lender shall not be required to take any step that,
in its reasonable judgment, would be materially disadvantageous to its business
or operations or would require it to incur additional costs (unless the Borrower
agrees to reimburse such Lender for the reasonable incremental out-of-pocket
costs thereof).

 

(d)           If the Borrower shall become obligated to pay additional amounts
pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under
Subsection 4.10 or 4.11 or if Affected Loans or commitments to make Affected
Loans are automatically converted to ABR Loans or commitments to make ABR Loans,
as the case may be, under Subsection 4.9 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for such conversion under
Subsection 4.9, the Borrower shall have the right, for so long as such
obligation remains, (i) with the assistance of the Administrative Agent to seek
one or more substitute Lenders reasonably satisfactory to the Administrative
Agent and the Borrower to purchase the affected Term Loan, in whole or in part,
at an aggregate price no less than such Term Loan’s principal amount plus
accrued interest, and assume the affected obligations under this Agreement, or
(ii) so long as no Event of Default under Subsection 9.1(a) or (f) then exists
or will exist immediately after giving effect to the respective prepayment, upon
notice to the Administrative Agent to prepay the affected Term Loan, in whole or
in part, subject to Subsection 4.12, without premium or penalty.  In the case of
the substitution of a Lender, then, the Borrower, the Administrative Agent, the
affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Acceptance pursuant to Subsection
11.6(b) to effect the assignment of rights to, and the assumption of obligations
by, the substitute Lender; provided that any fees required to be paid by
Subsection 11.6(b) in connection with such assignment shall be paid by the
Borrower or the substitute Lender.  In the case of a prepayment of an affected
Term Loan, the amount specified in the notice shall be due and payable on the
date specified therein, together with any accrued interest to such date on the
amount prepaid.  In the case of

 

--------------------------------------------------------------------------------


 

each of the substitution of a Lender and of the prepayment of an affected Term
Loan, the Borrower shall first pay the affected Lender any additional amounts
owing under Subsections 4.10 and 4.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under this
Subsection 4.13) prior to such substitution or prepayment. In the case of the
substitution of a Lender pursuant to this Subsection 4.13(d), if the Lender
being replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Acceptance and/or any other documentation necessary to
reflect such replacement by the later of (a) the date on which the assignee
Lender executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to such replaced Lender relating to the Term Loans and participations so
assigned shall be paid in full by the assignee Lender and/or the Borrower to
such Lender being replaced, then the Lender being replaced shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Lender.

 

(e)           If any Agent or any Lender receives a refund directly attributable
to Taxes for which the Borrower has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

 

(f)            The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.

 

SECTION 5

 

Representations and Warranties

 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Borrower with respect to itself and its Restricted Subsidiaries,
hereby represents and warrants, on the Closing Date, in each case after giving
effect to the Transactions, and on every Borrowing Date thereafter to the
Administrative Agent and each Lender that:

 

5.1           Financial Condition.  (a) (i) The audited consolidated balance
sheets of the Company and its Subsidiaries as of December 31, 2010, December 31,
2009 and December 31, 2008 and the related consolidated statements of income,
parent company equity and cash flows for the Fiscal Years ended December 31,
2010, December 31, 2009 and December 31, 2008, reported on by and accompanied by
unqualified reports from Ernst & Young LLP, and (ii) the unaudited consolidated
balance sheets of the Company and its Subsidiaries and the related consolidated
statements of income, parent company equity and cash flows for the fiscal
quarter

 

--------------------------------------------------------------------------------


 

ended March 31, 2011 present fairly, in all material respects, the consolidated
financial condition as at such dates, and the consolidated statements of
operations and consolidated cash flows for the respective Fiscal Years then
ended, of the Company and its Subsidiaries.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
(except as approved by a Responsible Officer, and disclosed in any such
schedules and notes).  Except as disclosed on Schedule 5.1, during the period
from December 31, 2010 to and including the Closing Date, except as provided in
or permitted under the Merger Agreement or in connection with the Transactions,
there has been no sale, transfer or other disposition by the Company and its
Subsidiaries of any material part of its business or property and no purchase or
other acquisition by the Company and its Subsidiaries of any business or
property (including any Capital Stock of any other Person) which in either case
is material in relation to the consolidated financial condition of the Company
and its Subsidiaries, taken as a whole, which is not reflected in the foregoing
financial statements or in the notes thereto or has not otherwise been disclosed
in writing to the Lenders on or prior to the Closing Date.

 

(b)           As of the Closing Date, except as set forth in the financial
statements referred to in Subsection 5.1(a), there are no liabilities of any
Loan Party of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect.

 

(c)           The pro forma balance sheet and statements of operations of the
Company and its Subsidiaries, copies of which have heretofore been furnished to
each Lender, are the balance sheet and statements of operations of the Company
and its Subsidiaries as of March 31, 2011, adjusted to give effect (as if such
events had occurred on such date for purposes of the balance sheet and on
April 1, 2010, for purposes of the statement of operations), to the consummation
of the Transactions, and the Extensions of Credit hereunder on the Closing Date.

 

(d)           The Projections have been prepared by management of the Borrower
in good faith based upon assumptions believed by management to be reasonable at
the time of preparation thereof (it being understood that such Projections, and
the assumptions on which they were based, may or may not prove to be correct).

 

5.2           No Change; Solvent.  Since the Closing Date, except as and to the
extent disclosed on Schedule 5.2, there has been no development or event
relating to or affecting any Loan Party which has had or would be reasonably
expected to have a Material Adverse Effect (after giving effect to (i) the
consummation of the Transactions, (ii) the making of the Extensions of Credit to
be made on the Closing Date and the application of the proceeds thereof as
contemplated hereby, and (iii) the payment of actual or estimated fees,
expenses, financing costs and tax payments related to the Transactions
contemplated hereby).  Since December 31, 2010, except (x) as contemplated or
permitted by the Merger Agreement on or prior to the Closing Date, (y) in
connection with the Transactions or (z) as otherwise permitted under this
Agreement and each other Loan Document, no dividends or other distributions have
been declared, paid or made upon the Capital Stock of the Borrower, nor has any
of the Capital Stock of the Borrower been redeemed, retired, purchased or
otherwise acquired for value by the Borrower or any of its Restricted
Subsidiaries.  As of the Closing Date, after giving effect to the consummation
of the

 

--------------------------------------------------------------------------------


 

transactions described in preceding clauses (i) through (iii) of the second
preceding sentence, the Borrower, together with its Restricted Subsidiaries on a
consolidated basis, is Solvent.

 

5.3           Corporate Existence; Compliance with Law.  Each of the Loan
Parties (a) except as set forth on Schedule 5.3, is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (b) has the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or limited
liability company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not be reasonably expected to have
a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

5.4           Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the corporate or other organizational power and authority, and
the legal right, to make, deliver and perform the Loan Documents to which it is
a party and, in the case of the Borrower, to obtain Extensions of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement and any Notes.  No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b) filings to
perfect the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Borrower and its Restricted Subsidiaries the Obligor
in respect of which is the United States of America or any department, agency or
instrumentality thereof, (d) establishment of assignment of Restricted
Government Accounts by or pursuant to the order of a court of competent
jurisdiction and (e) consents, authorizations, notices and filings which the
failure to obtain or make would not reasonably be expected to have a Material
Adverse Effect.  This Agreement has been duly executed and delivered by the
Borrower, and each other Loan Document to which any Loan Party is a party will
be duly executed and delivered on behalf of such Loan Party.  This Agreement
constitutes a legal, valid and binding obligation of the Borrower and each other
Loan Document to which any Loan Party is a party when executed and delivered
will constitute a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, in each case
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

--------------------------------------------------------------------------------


 

5.5           No Legal Bar.  The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect, (b) will not result in, or
require the creation or imposition of any Lien (other than Liens securing the
Term Loan Facility Obligations) on any of its properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation and (c) will not violate
any provision of the Organizational Documents of such Loan Party or any of the
Restricted Subsidiaries.

 

5.6           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 5.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or
(b) which would be reasonably expected to have a Material Adverse Effect.

 

5.7           No Default.  Neither the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would be reasonably expected to have a Material
Adverse Effect.  Since the Closing Date, no Default or Event of Default has
occurred and is continuing.

 

5.8           Ownership of Property; Liens.  Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, except those for which
the failure to have such good title or have such leasehold interest in would not
be reasonably expected to have a Material Adverse Effect, and none of such real
or other property is subject to any Lien, except for Permitted Liens.  Schedule
5.8 sets forth all Mortgaged Fee Properties as of the Closing Date.

 

5.9           Intellectual Property.  The Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business as currently conducted (the “Intellectual Property”) except
for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect.  Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
the Borrower or any of its Restricted Subsidiaries challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Borrower know of any such claim,
and, to the knowledge of the Borrower, the use of such Intellectual Property by
the Borrower and its Restricted Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements which in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.

 

5.10         Taxes.  To the knowledge of the Borrower, each of Holdings, the
Borrower and its Restricted Subsidiaries has filed or caused to be filed all
material tax returns which are required to be filed by it and has paid (a) all
Taxes shown to be due and payable on

 

--------------------------------------------------------------------------------


 

such returns and (b) all Taxes shown to be due and payable on any assessments of
which it has received notice made against it or any of its property (including
the Mortgaged Fee Properties) and all other Taxes imposed on it or any of its
property by any Governmental Authority (other than in respect of any (i) Taxes
with respect to which the failure to pay, in the aggregate, would not have a
Material Adverse Effect or (ii) Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which reserves in conformity with GAAP have been
provided on the books of Holdings, the Borrower or its Restricted Subsidiaries,
as the case may be); and no Tax Liens have been filed (except for Liens for
Taxes not yet due and payable), and no claim is being asserted in writing, with
respect to any such Taxes.

 

5.11         Federal Regulations.  No part of the proceeds of any Extensions of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including without limitation, Regulation T, Regulation
U or Regulation X of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, referred to in said Regulation U.

 

5.12         ERISA.  (a) During the five year period prior to each date as of
which this representation is made, or deemed made, with respect to any Plan,
none of the following events or conditions, either individually or in the
aggregate, has resulted or is reasonably likely to result in a Material Adverse
Effect:  (i) a Reportable Event; (ii) a failure to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA); (iii) any noncompliance with the applicable provisions of ERISA or the
Code; (iv) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of
the Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan;
(vi) a complete or partial withdrawal from any Multiemployer Plan by the
Borrower or any Commonly Controlled Entity; (vii) the Reorganization or
Insolvency of any Multiemployer Plan; or (viii) any transactions that resulted
or could reasonably be expected to result in any liability to the Borrower or
any Commonly Controlled Entity under Section 4069 of ERISA or Section 4212(c) of
ERISA.

 

(b)           With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: 
(i) substantial non-compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders; (ii) failure
to be maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan which is
a funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would

 

--------------------------------------------------------------------------------


 

reasonably be expected to result in a material liability to the Borrower or any
of its Restricted Subsidiaries concerning the assets of any Foreign Plan (other
than individual claims for the payment of benefits); and (vii) failure to make
all contributions in a timely manner to the extent required by applicable
non-U.S. law.

 

5.13         Collateral.  Upon execution and delivery thereof by the parties
thereto, the Guarantee and Collateral Agreement and the Mortgages (if any) will
be effective to create (to the extent described therein) in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in or liens on the Collateral described therein,
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing (and with respect to
Restricted Government Accounts, only after assignment thereof has been
established by or pursuant to the order of a court of competent jurisdiction). 
When (a) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (b) all applicable Instruments, Chattel Paper
and Documents (each as described therein) a security interest in which is
perfected by possession have been delivered to, and/or are in the continued
possession of, the Collateral Agent, (c) all Deposit Accounts and Pledged Stock
(each as defined in the Guarantee and Collateral Agreement) a security interest
in which is required to be or is perfected by “control” (as described in the
Uniform Commercial Code as in effect in each applicable jurisdiction (in the
case of Deposit Accounts) and the State of New York (in the case of Pledged
Stock) from time to time) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent, and (d) the Mortgages (if any) have been duly recorded in the
proper recorders’ offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof, if any, are paid and compliance is
otherwise had with the formal requirements of state or local law applicable to
the recording of real property mortgages generally, the security interests and
liens granted pursuant thereto shall constitute (to the extent described therein
and with respect to the Mortgages, only as relates to the real property security
interests and liens granted pursuant thereto) a perfected security interest in
(to the extent intended to be created thereby and required to be perfected under
the Loan Documents), all right, title and interest of each pledgor or mortgagor
(as applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Guarantee and Collateral Agreement,
other than such Commercial Tort Claims set forth on Schedule 6 thereto (if any))
with respect to such pledgor or mortgagor (as applicable).  Notwithstanding any
other provision of this Agreement, capitalized terms that are used in this
Subsection 5.13 and not defined in this Agreement are so used as defined in the
applicable Security Document.

 

5.14         Investment Company Act; Other Regulations.  The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act.  The Borrower is not subject
to regulation under any Federal or State statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness as
contemplated hereby.

 

--------------------------------------------------------------------------------


 

5.15         Subsidiaries.  Schedule 5.15 sets forth all the Subsidiaries of
Holdings at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of Holdings therein.

 

5.16         Purpose of Loans.  The proceeds of Term Loans shall be used by the
Borrower (i) in the case of the Initial Term Loans, to effect, in part, the
Refinancing and the other Transactions, and to pay certain fees and expenses
relating thereto and (ii) in the case of all other Term Loans, to finance the
working capital, capital expenditures, business requirements and other general
corporate purposes of the Borrower and its Restricted Subsidiaries.

 

5.17         Environmental Matters.  Other than as disclosed on Schedule 5.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

 

(a)           The Borrower and its Restricted Subsidiaries:  (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them and reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.

 

(b)           Materials of Environmental Concern have not been transported,
disposed of, emitted, discharged, or otherwise released or threatened to be
released, to or at any real property presently or formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or at any other
location, which would reasonably be expected to (i) give rise to liability or
other Environmental Costs of the Borrower or any of its Restricted Subsidiaries
under any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Borrower and its Restricted Subsidiaries, or
(iii) impair the fair saleable value of any real property owned by the Borrower
or any of its Restricted Subsidiaries that is part of the Collateral.

 

(c)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)           Neither the Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

 

--------------------------------------------------------------------------------


 

(e)           Neither the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 

5.18         No Material Misstatements.  The written information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of the Borrower to the Administrative
Agent, the Other Representatives and the Lenders on or prior to the Closing Date
in connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state as of the
Closing Date any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of the Borrower and its Restricted Subsidiaries taken as a
whole.  It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Borrower’s and its Subsidiaries’
industry, contained in any such information, reports, financial statements,
exhibits or schedules, except that, in the case of such forecasts, estimates,
pro forma information, projections and statements, as of the date such
forecasts, estimates, pro forma information, projections and statements were
generated, (i) such forecasts, estimates, pro forma information, projections and
statements were based on the good faith assumptions of the management of the
Borrower and (ii) such assumptions were believed by such management to be
reasonable and (b) such forecasts, estimates, pro forma information and
statements, and the assumptions on which they were based, may or may not prove
to be correct.

 

5.19         Labor Matters.  There are no strikes pending or, to the knowledge
of the Borrower, reasonably expected to be commenced against the Borrower or any
of its Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.  The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

 

5.20         Insurance.  Schedule 5.20 sets forth a complete and correct listing
of all insurance that is (a) maintained by the Loan Parties and (b) material to
the business and operations of the Borrower and its Restricted Subsidiaries
taken as a whole as of the Closing Date, with the amounts insured (and any
deductibles) set forth therein.

 

5.21         Anti-Terrorism.  As of the Closing Date, the Borrower and its
Restricted Subsidiaries are in compliance with the Uniting and Strengthening of
America by Providing the Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, except as would not reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

SECTION 6

 

Conditions Precedent

 

6.1           Conditions to Initial Extension of Credit.  This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

 

(a)           Loan Documents.  The Administrative Agent shall have received (or,
in the case of Holdings, shall receive substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Subsection 6.1)
the following Loan Documents, executed and delivered as required below:

 

(i)            this Agreement, executed and delivered by a duly authorized
officer of the Borrower;

 

(ii)           the Guarantee and Collateral Agreement, executed and delivered by
a duly authorized officer of Holdings, the Borrower and each wholly-owned
Domestic Subsidiary (other than any Excluded Subsidiary) of the Borrower and an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party; and

 

(iii)          the ABL/Term Loan Intercreditor Agreement, acknowledged by a duly
authorized officer of each Loan Party;

 

provided that, clause (ii) above notwithstanding, but without limiting the
requirements set forth in Subsections 6.1(h) and (i), to the extent any
collateral is not provided on the Closing Date and to the extent Holdings and
its Subsidiaries have used commercially reasonable efforts to provide such
collateral, the provisions of clause (ii) above shall be deemed to have been
satisfied and the Loan Parties shall be required to provide such collateral in
accordance with the provisions set forth in Subsection 7.12, if, and only if,
each Loan Party shall have executed and delivered the Guarantee and Collateral
Agreement and the Administrative Agent shall have a perfected security interest
in all Collateral of the type for which perfection may be accomplished by filing
a UCC financing statement or possession of Capital Stock of Domestic
Subsidiaries.

 

(b)           Merger Agreement.  The Merger shall be consummated substantially
concurrently with or prior to any funding pursuant to the Debt Financing
pursuant to the provisions of the Merger Agreement, without giving effect to any
amendment, waiver or other modification thereof or consent granted thereunder
that (in any such case) is materially adverse to the interests of the Lenders
that is not approved by the Lead Arrangers acting reasonably (it being agreed
that any reduction in the purchase price payable in respect of the Merger as
contemplated under the Merger Agreement shall not be deemed to be materially
adverse to the Lenders so long as 75.0% of such reduction is applied to reduce
the principal amount of Senior Notes (and, thereafter, the Facility) and

 

--------------------------------------------------------------------------------


 

25.0% of such reduction is applied to reduce the Equity Financing). It is
expressly acknowledged that the Merger Agreement and the disclosure schedules
and exhibits thereto in each case in the form submitted to the Lead Arrangers on
February 13, 2011 are satisfactory.

 

(c)           Debt Financings.  (i) Substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Subsection 6.1,
the Administrative Agent shall receive evidence, in form and substance
reasonably satisfactory to it, that the Borrower shall have (x) entered into the
Senior ABL Facility Agreement and (y) (unless reduced in accordance with
Subsection 6.1(b)) received gross cash proceeds of not less than $950.0 million
(calculated before applicable fees and original issue discount) from the
issuance of Senior Notes and (ii) on the Closing Date, the Administrative Agent
shall receive, substantially concurrently with the satisfaction of the other
conditions precedent set forth in this Subsection 6.1, complete and correct
copies of (x) the Senior ABL Facility Agreement and (y) the Senior Notes
Indenture, certified as such by an appropriate officer of the Borrower.

 

(d)           Outstanding Indebtedness and Preferred Equity.  After giving
effect to the consummation of the Merger, Holdings and its Subsidiaries shall
have no outstanding preferred equity or Indebtedness for borrowed money, in each
case held by third parties, except for indebtedness incurred pursuant to the
Debt Financing, and any Assumed Indebtedness and any Existing Capitalized Lease
Obligations.  Any Indebtedness to be Refinanced shall have been repaid, defeased
or otherwise discharged substantially concurrently with or prior to the
satisfaction of the other conditions precedent set forth in this Subsection 6.1
and the Administrative Agent shall have received payoff letters with respect to
any Indebtedness to be Refinanced that is to be repaid, defeased or otherwise
discharged on the Closing Date.

 

(e)           Financial Information.  The Committed Lenders shall have received
(i) audited financial statements of the Company and its Subsidiaries for the
three Fiscal Years ended December 31, 2010, December 31, 2009 and December 31,
2008, in each case, certified by the Borrower’s independent registered public
accountants, (ii) unaudited consolidated financial statements for the Company
and its Subsidiaries for each subsequent fiscal quarter after December 31, 2010
ended at least 45 days prior to the Closing Date and (iii) a pro forma
consolidated balance sheet and related consolidated statements of income of the
Company as of and for the 12-month period ending on the last day of the most
recently completed four-quarter fiscal period ended at least 45 days prior to
the Closing Date, in each case adjusted to give effect to the Transactions, the
other transactions related thereto and such other adjustments as shall be agreed
between the Borrower and the Lead Arrangers; provided that the filing of the
required financial statements on Form 10-K and Form 10-Q by the Company on or
prior to the Closing Date will satisfy the requirements set forth in
clauses (i) and (ii) above.

 

(f)            Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:

 

--------------------------------------------------------------------------------


 

(i)            executed legal opinion of Debevoise & Plimpton LLP, counsel to
the Borrower and the other Loan Parties, substantially in the form of
Exhibit J-1;

 

(ii)           executed legal opinions of Richards, Layton & Finger, P.A.,
special Delaware counsel to certain of the Loan Parties, substantially in the
form of Exhibit J-2;

 

(iii)          executed legal opinion of Brownstein Hyatt Farber Schreck, LLP,
special Nevada counsel to certain of the Loan Parties, substantially in the form
of Exhibit J-3;

 

(iv)          executed legal opinions of Greenberg Traurig LLP, special
Connecticut, Massachusetts and Pennsylvania counsel to certain of the Loan
Parties, substantially in the form of Exhibit J-4;

 

(v)           executed legal opinions of Holme Roberts & Owen LLP, special
California and Colorado counsel to certain of the Loan Parties, substantially in
the form of Exhibit J-5;

 

(vi)          executed legal opinion of Stoel Rives LLP, special Oregon counsel
to certain of the Loan Parties, substantially in the form of Exhibit J-6; and

 

(vii)         executed legal opinion of Bryan Cave LLP, special Arizona and
Missouri counsel to certain of the Loan Parties, substantially in the form of
Exhibit J-7.

 

(g)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate from the Borrower, dated the Closing Date, substantially
in the form of Exhibit G hereto, with appropriate insertions and attachments.

 

(h)           Perfected Liens.  The Collateral Agent shall have obtained a valid
security interest in the Collateral covered by the Guarantee and Collateral
Agreement (to the extent and with the priority contemplated therein and in the
ABL/Term Loan Intercreditor Agreement); and all documents, instruments, filings,
recordations and searches reasonably necessary in connection with the perfection
and, in the case of the filings with the United States Patent and Trademark
Office and the United States Copyright Office, protection of such security
interests shall have been executed and delivered or made, or, in the case of UCC
filings, written authorization to make such UCC filings shall have been
delivered to the Collateral Agent, and none of such Collateral shall be subject
to any other pledges, security interests or mortgages except for Permitted
Liens; provided that with respect to any such collateral the security interest
in which may not be perfected by filing of a UCC financing statement or by
possession of Capital Stock, if perfection of the Collateral Agent’s security
interest in such collateral may not be accomplished on or before the Closing
Date after the applicable Loan Party’s commercially reasonable efforts to do so,
then delivery of documents and instruments for perfection of such security
interest shall not constitute a condition precedent to the initial borrowings
hereunder if the applicable Loan Party agrees to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as may be reasonably

 

--------------------------------------------------------------------------------


 

necessary to perfect such security interests in accordance with Subsections 7.12
and 7.13 and otherwise pursuant to arrangements to be mutually agreed by the
applicable Loan Party and the Administrative Agent acting reasonably, but in no
event later than the 91st day after the Closing Date (unless otherwise agreed by
the Administrative Agent in its sole discretion) (and, in the case of Vehicles
and related documentation, no later than the 365th day after the Closing Date
with respect to Vehicles registered in the States of Hawaii or Connecticut and
no later than the 181st day after the Closing Date for all other Vehicles,
unless otherwise agreed by the Administrative Agent in its sole discretion).

 

(i)            Pledged Stock; Stock Powers.  The Collateral Agent shall have
received the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

 

(j)            [Reserved].

 

(k)           Fees.

 

(i)            The Committed Lenders, Agents and the Lenders, respectively,
shall have received all fees related to the Transactions payable to them to the
extent due (which may be offset against the proceeds of the Facility); and

 

(ii)           The Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of each Lender as of the Closing Date, an initial yield payment
equal to 0.50% of the aggregate principal amount of the Initial Term Loans held
by such Lender as of the Closing Date, with such payment to be earned by, and
payable to, each such Lender on the Closing Date.

 

(l)            Secretary’s Certificate.  The Administrative Agent shall have
received a certificate from the Borrower, dated the Closing Date, substantially
in the form of Exhibit F hereto, with appropriate insertions and attachments
reasonably satisfactory in form and substance to the Administrative Agent,
executed by a Responsible Officer and the Secretary or any Assistant Secretary
or other authorized representative of the Borrower.

 

(m)          Corporate Proceedings of the Loan Parties.  The Administrative
Agent shall have received a copy of the resolutions or equivalent action, in
form and substance reasonably satisfactory to the Administrative Agent, of the
Board of Directors of each Loan Party authorizing, as applicable, (i) the
execution, delivery and performance of this Agreement, any Notes and the other
Loan Documents to which it is or will be a party as of the Closing Date,
(ii) the Extensions of Credit to such Loan Party (if any) contemplated hereunder
and (iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary, any Assistant Secretary or other authorized representative of such
Loan Party as of the Closing Date, which certificate shall be in substantially
the form of Exhibit F hereto and shall state that the resolutions or other
action thereby certified have not been amended, modified (except as any later
such resolution or other action may modify any

 

--------------------------------------------------------------------------------


 

earlier such resolution or other action), superseded or revoked in any respect
and are in full force and effect as of the Closing Date.

 

(n)           Incumbency Certificates of the Loan Parties.  The Administrative
Agent shall have received a certificate of each Loan Party, dated as of the
Closing Date, as to the incumbency and signature of the officers or other
authorized signatories of such Loan Party executing any Loan Document with
respect to such Loan Party on the Closing Date.

 

(o)           Governing Documents.  The Administrative Agent shall have received
copies of the Organizational Documents of each Loan Party, in each case
certified as of the Closing Date as true, correct and complete copies (as
amended through the Closing Date) by the Secretary, an Assistant Secretary or
other authorized representative of such Loan Party and a certificate of good
standing of each Loan Party in the state of incorporation of such Loan Party, in
so-called “long-form” if available.

 

(p)           No Material Adverse Effect.  Since (1) September 30, 2010 through
February 13, 2011 except (I) as disclosed in the SEC Documents (as defined in
the Merger Agreement) filed with, or furnished to, the Securities and Exchange
Commission by the Company on or after January 1, 2010 and prior to the date
hereof, or incorporated by reference into such document, and publicly available
prior to the date hereof, other than any disclosures contained under the
captions “Risk Factors” or “Forward Looking Statements” and any other
disclosures contained therein that are predictive, cautionary or forward looking
in nature, or (II) as set forth on the Company Disclosure Schedule (as defined
in the Merger Agreement) (it being understood and agreed that the items in
Section 4.08 of the Company Disclosure Schedule apply, and any other item in any
other section of the Company Disclosure Schedule apply, if such item’s relevance
to whether or not a Company Material Adverse Effect has occurred or would
reasonably be expected to occur is reasonably apparent on its face), there shall
not have been any change, effect, event, state of facts, development or
occurrence that would, individually or in the aggregate, have had or reasonably
be expected to have a Company Material Adverse Effect and (2) February 13, 2011
through the date hereof, there shall not have occurred any change, event, state
of facts, development or occurrence that constitutes a Company Material Adverse
Effect, and Holdings shall have received a certificate signed on behalf of the
Company by the chief executive officer or chief financial officer thereof to
such effect.  “Company Material Adverse Effect” means any change, effect, event,
state of facts, development or occurrence that, individually or in the aggregate
with all other changes, effects, state of facts, developments or occurrences is,
or would be reasonably expected to be, materially adverse to the business,
assets, condition (financial or otherwise) or results of operation of the
Company and its Subsidiaries (as defined in the Merger Agreement) taken as a
whole; provided, that none of the following shall either alone or in combination
constitute, or be taken into account in determining whether there has been, a
Company Material Adverse Effect:  any change, effect, event, state of facts,
development or occurrence that arises out of or results from (i) general
economic, credit, capital or financial markets or political conditions in the
United States or elsewhere in the world, including with respect to interest
rates or currency exchange rates, (ii) any outbreak or escalation of
hostilities, acts of war (whether or not declared), sabotage or

 

--------------------------------------------------------------------------------


 

terrorism, (iii) any hurricane, tornado, flood, volcano, earthquake or other
natural or man-made disaster occurring after the date of this Agreement,
(iv) any change in applicable Law or GAAP (each as defined in the Merger
Agreement) (or authoritative interpretation or enforcement thereof), (v) general
conditions in the industries in which the Company and its Subsidiaries primarily
operate, (vi) any failure, in and of itself, by the Company to meet any analyst
projections or any internal or published projections, forecasts, estimates or
predictions of revenue, earnings or other financial or operating metrics before,
on or after the date hereof (provided that the underlying factors contributing
to such failure shall not be excluded), (vii) any change in the market price or
trading volume of the Company’s Class A Common Stock (as defined in the Merger
Agreement) or the credit rating of the Company (provided that the underlying
factors contributing to such changes shall not be excluded), (viii) the
announcement and pendency of the Merger Agreement and the transactions
contemplated thereby, (ix) any action taken by the Company or its Subsidiaries
required by the Merger Agreement or the Commitment Letter, or (x) the identity
of, or any facts or circumstances relating to Holdings, Merger Sub or its
Affiliates (as defined in the Merger Agreement), except in the case of
clause (i), (ii), (iii), (iv) or (v) above, to the extent that the Company and
its Subsidiaries, taken as a whole, are materially disproportionately affected
thereby as compared with other participants in the industries in which the
Company and its Subsidiaries primarily operate (in which case the incremental
materially disproportionate impact or impacts may be taken into account in
determining whether there has been, or is reasonably expected to be, a Company
Material Adverse Effect).

 

(q)           Solvency.  The Administrative Agent shall have received a
certificate of the chief financial officer of the Borrower certifying the
Solvency, after giving effect to the Transactions, of the Borrower and its
Restricted Subsidiaries on a consolidated basis in substantially the form of
Exhibit H hereto.

 

(r)            Equity Financing.  The Borrower shall have received, or
substantially concurrently with the funding pursuant to the Debt Financing shall
receive, the Equity Contribution in an amount of not less than the Minimum
Equity Amount.

 

(s)           PATRIOT Act.  The Administrative Agent and the Committed Lenders
shall have received at least three days prior to the Closing Date all
documentation and other information about the Guarantors required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act that has
been requested in writing at least ten days prior to the Closing Date.

 

(t)            Merger Agreement Conditions; Specified Representations.  (i) The
condition in Section 7.2(a) of the Merger Agreement (but only with respect to
the representations that are material to the interests of the Lenders, and only
to the extent that Merger Sub has the right to terminate its obligations under
the Merger Agreement as a result of a breach of such representations in
the Merger Agreement) shall have been satisfied, as certified by a Responsible
Officer in an officer’s certificate substantially in the form of Exhibit G
hereto and (ii) the Specified Representations shall, except to the

 

--------------------------------------------------------------------------------


 

extent they relate to a particular date, be true and correct in all material
respects on and as of such date as if made on and as of such date.

 

(u)           Borrowing Notice.  With respect to the initial Extensions of
Credit, the Administrative Agent shall have received a notice of such Borrowing
as required by Subsection 2.3 (or such notice shall have been deemed given in
accordance with Subsection 2.3).

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
(except as explicitly set forth in the proviso to Subsection 6.1(a) and as set
forth in Subsections 6.1(h) and (t)) conclusively be deemed to constitute an
acknowledgement by the Administrative Agent and each Lender that each of the
conditions precedent set forth in this Subsection 6.1 shall have been satisfied
in accordance with its respective terms or shall have been irrevocably waived by
such Person.

 

6.2           Conditions to Each Extension of Credit After the Closing Date. 
The agreement of each Lender to make any Extension of Credit requested to be
made by it on any date after the Closing Date is subject to the satisfaction or
waiver of the following conditions precedent:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date.

 

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the Extensions of
Credit requested to be made on such date.

 

Each borrowing of Term Loans by the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such borrowing
that the conditions contained in this Subsection 6.2 have been satisfied
(excluding, for the avoidance of doubt, the initial Extensions of Credit
hereunder).

 

SECTION 7

 

Affirmative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date until payment
in full of the Term Loans and all other Term Loan Facility Obligations then due
and owing to any Lender or Agent hereunder, the Borrower shall and (except in
the case of delivery of financial information, reports and notices) shall cause
each of its respective Restricted Subsidiaries to:

 

--------------------------------------------------------------------------------


 

7.1           Financial Statements.  Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

 

(a)           as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each Fiscal Year of the
Borrower ending on or after the Closing Date, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such year and the
related consolidated statements of operations, changes in common stockholders’
equity and cash flows for such year, setting forth, in each case, in comparative
form the figures for and as of the end of the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing not unacceptable
to the Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of Holdings’ or the Borrower’s annual report on Form 10-K for such
year, as filed with the United States Securities and Exchange Commission, will
satisfy the Borrower’s obligation under this Subsection 7.1(a) with respect to
such year except with respect to the requirement that such financial statements
be reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit);

 

(b)           as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each Fiscal Year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of operations and
cash flows of the Borrower and its Subsidiaries for such quarter and the portion
of the Fiscal Year through the end of such quarter, setting forth, in each case,
in comparative form the figures for and as of the corresponding periods of the
previous year, certified by a Responsible Officer of the Borrower as being
fairly stated in all material respects (subject to normal year-end audit and
other adjustments) (it being agreed that the furnishing of Holdings’ or the
Borrower’s quarterly report on Form 10-Q for such quarter, as filed with the
United States Securities and Exchange Commission, will satisfy the Borrower’s
obligations under this Subsection 7.1(b) with respect to such quarter);

 

(c)           all such financial statements delivered pursuant to
Subsection 7.1(a) or (b) to (and, in the case of any financial statements
delivered pursuant to Subsection 7.1(b) shall be certified by a Responsible
Officer of the Borrower to) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries in conformity with GAAP
and to be (and, in the case of any financial statements delivered pursuant to
Subsection 7.1(b) shall be certified by a Responsible Officer of the Borrower as
being) in reasonable detail and prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Closing Date (except as disclosed therein, and
except, in the case of any financial statements delivered pursuant to
Subsection 7.1(b), for the absence of certain notes); and

 

--------------------------------------------------------------------------------


 

(d)           to the extent applicable, concurrently with any delivery of
consolidated financial statements referred to in Subsections 7.1(a) and
(b) above, related unaudited condensed consolidating financial statements and
appropriate reconciliations reflecting the material adjustments necessary (as
determined by the Borrower in good faith) to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 

7.2           Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):

 

(a)           [Reserved].

 

(b)           concurrently with the delivery of the financial statements and
reports referred to in Subsections 7.1(a) and (b), a certificate signed by a
Responsible Officer of the Borrower (a “Compliance Certificate”) (i) stating
that, to the best of such Responsible Officer’s knowledge, Holdings and the
Borrower and its Restricted Subsidiaries during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate and (ii) if
(A) delivered with the financial statements required by Subsection 7.1(a) and
(B) the Consolidated Net Leverage Ratio as of the last day of the immediately
preceding Fiscal Year was greater than or equal to 5.75:1.00, set forth in
reasonable detail the amount of (and the calculations required to establish the
amount of) Excess Cash Flow for the respective Fiscal Year covered by such
financial statements;

 

(c)           as soon as available, but in any event not later than the fifth
Business Day following the 120th day after the beginning of Fiscal Year 2012 of
the Borrower, and the 90th day after the beginning of each Fiscal Year of the
Borrower thereafter, a copy of the annual business plan by the Borrower of the
projected operating budget (including an annual consolidated balance sheet,
income statement and statement of cash flows of the Borrower and its
Subsidiaries for each fiscal quarter of such Fiscal Year prepared in reasonable
detail), each such business plan to be accompanied by a certificate signed by a
Responsible Officer of the Borrower to the effect that such Responsible Officer
believes such projections to have been prepared on the basis of reasonable
assumptions at the time of preparation and delivery thereof;

 

(d)           within five Business Days after the same are filed, copies of all
financial statements and periodic reports which Holdings or the Borrower may
file with the United States Securities and Exchange Commission or any successor
or analogous Governmental Authority;

 

(e)           within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holdings
or the

 

--------------------------------------------------------------------------------


 

Borrower may file with the United States Securities and Exchange Commission or
any successor or analogous Governmental Authority;

 

(f)            promptly, such additional financial and other information as any
Agent or Lender may from time to time reasonably request; and

 

(g)           promptly upon reasonable request from the Administrative Agent
(i) calculations of Consolidated EBITDA and other Fixed GAAP Terms as reasonably
requested by the Administrative Agent upon receipt of a written notice from the
Borrower electing to change the Fixed GAAP Date, which calculations shall show
the calculations of the respective Fixed GAAP Terms both before and after giving
effect to the change in the Fixed GAAP Date and identify the material
change(s) in GAAP giving rise to the change in such calculations and (ii) copies
of certificates of title for Vehicles provided to or required to be provided to
the Administrative Agent’s agent for perfection of a security interest in such
Vehicles in accordance with the Guarantee and Collateral Agreement.

 

Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b),
7.1(d), 7.2(d) or 7.2(e) may at the Borrower’s option be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s (or Holdings’ or any Parent Entity’s) website on the
Internet at the website address listed on Schedule 7.2 (or such other website
address as the Borrower may specify by written notice to the Administrative
Agent from time to time); or (ii) on which such documents are posted on the
Borrower’s (or Holdings’ or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

7.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all taxes
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings diligently conducted and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or any of its Restricted Subsidiaries, as the case may be, and except in each
case to the extent that failure to do so, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

7.4           Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law.  Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise permitted pursuant to Subsection 8.2 or 8.7,
provided that the Borrower and its Restricted Subsidiaries shall not be required
to maintain any such rights, privileges or franchises and the Borrower’s
Restricted Subsidiaries shall not be required to maintain such existence, if the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

7.5           Maintenance of Property; Insurance.  (a) (i) Keep all property
useful and necessary in the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in good working order and condition, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect; (ii) maintain with financially sound and reputable insurance
companies (or any Captive Insurance Subsidiary) insurance on, or self-insure,
all property material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in at least such amounts and against at least
such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; (iii) furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; (iv) use commercially reasonable efforts to maintain
property and liability policies that provide that in the event of any
cancellation thereof during the term of the policy, either by the insured or by
the insurance company, the insurance company shall provide to the secured party
at least 30 days prior written notice thereof, or in the case of cancellation
for non-payment of premium, ten days prior written notice thereof; (v) in the
event of any material change in any of the property or liability policies
referenced in the preceding clause (iv), use commercially reasonable efforts to
provide the Administrative Agent with at least 30 days prior written notice
thereof; and (vi) use commercially reasonable efforts to ensure that subject to
the ABL/Term Loan Intercreditor Agreement at all times the Collateral Agent for
the benefit of the Secured Parties, shall be named as an additional insured with
respect to liability policies and the Collateral Agent for the benefit of the
Secured Parties, shall be named as loss payee with respect to the property
insurance maintained by the Borrower and each Subsidiary Guarantor; provided
that, unless an Event of Default shall have occurred and be continuing, (A) the
Collateral Agent shall turn over to the Borrower any amounts received by it as
loss payee under any property insurance maintained by the Borrower and its
Restricted Subsidiaries, (B) the Collateral Agent agrees that the Borrower
and/or the applicable Subsidiary Guarantor shall have the sole right to adjust
or settle any claims under such insurance and (C) all proceeds from a Recovery
Event shall be paid to the Borrower.

 

(b)           With respect to each property of the Loan Parties subject to a
Mortgage:

 

(i)            If any portion of any such property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, such Loan Party shall maintain or cause to be
maintained, flood insurance to the extent required by, and in compliance with,
applicable law.

 

(ii)           The applicable Loan Party promptly shall comply with and conform
to (i) all provisions of each such insurance policy, and (ii) all requirements
of the insurers applicable to such party or to such property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of such property, except for such non-compliance or non-conformity as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The applicable Loan Party shall not use or permit the
use of such property in any manner which would reasonably be expected to result
in the cancellation of any insurance policy or would reasonably be expected to
void coverage required to be maintained with respect to such property pursuant
to clause (a) of this Subsection 7.5.

 

--------------------------------------------------------------------------------


 

(iii)          If the Borrower is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon ten days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which the Borrower or any Restricted Subsidiary had
insured such property, and pay the premium or premiums therefor, and the
Borrower shall pay to the Administrative Agent on demand such premium or
premiums so paid by the Administrative Agent with interest from the time of
payment at a rate per annum equal to 2.00%.

 

(iv)          If such property, or any part thereof, shall be destroyed or
damaged and the reasonably estimated cost thereof would exceed $10.0 million,
the Borrower shall give prompt notice thereof to the Administrative Agent.  All
insurance proceeds paid or payable in connection with any damage or casualty to
any property shall be applied in the manner specified in the proviso to
Subsection 7.5(a).

 

7.6           Inspection of Property; Books and Records; Discussions.  (a)  In
the case of the Borrower, keep proper books of records in a manner to allow
financial statements to be prepared in conformity with GAAP consistently applied
in respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers of the Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice, and as often as may
reasonably be desired; provided that representatives of the Borrower may be
present during any such visits, discussions and inspections.

 

(b)           During the course of the above-described visits, inspections,
examinations and discussions, representatives of the Administrative Agent and
the Lenders may encounter individually identifiable healthcare information as
defined under the Administrative Simplification (including privacy and security)
regulations promulgated pursuant to the Health Insurance Portability and
Accountability Act of 1996, as amended (collectively, “HIPAA”), or other
confidential information relating to healthcare patients whether protected under
HIPAA or otherwise (collectively, the “Confidential Healthcare Information”).
The Borrower or any Restricted Subsidiary shall, consistent with HIPAA’s
“minimum necessary” provisions, permit such disclosure of Confidential
Healthcare Information to representatives of the Administrative Agent or the
Lenders for their “healthcare operations” purposes only to the extent
permissible under applicable laws, regulations or ordinances intended to protect
the privacy rights of healthcare patients, including, without limitation, HIPAA
and its “minimum necessary” provision. Unless otherwise required by law, the
Administrative Agent, the Lenders and their respective representatives shall not
require or perform any act that would cause the Borrower or any of its
Subsidiaries to violate any laws, regulations or ordinances intended to protect
the privacy rights of healthcare patients, including, without limitation, HIPAA.

 

--------------------------------------------------------------------------------


 

7.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

 

(a)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of any Default or Event of Default;

 

(b)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, any default or event of default under any Contractual Obligation
of the Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which, if not cured, would reasonably be
expected to have a Material Adverse Effect;

 

(c)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of (i) any default or event of default under the
Senior ABL Facility Agreement or the Senior Notes Indenture (or any agreement or
indenture governing Refinancing Indebtedness in respect of the Senior Notes, in
each case relating to Indebtedness in an aggregate principal amount equal to or
greater than $50.0 million) or (ii) any payment default under any Additional
Obligations Documents or under any agreement or document governing other
Indebtedness, in each case relating to Indebtedness in an aggregate principal
amount equal to or greater than $50.0 million;

 

(d)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation, investigation or proceeding affecting the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

 

(e)           the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower or any of its Restricted
Subsidiaries knows thereof:  (i) the occurrence or expected occurrence of any
Reportable Event (or similar event) with respect to any Single Employer Plan (or
Foreign Plan), a failure to make any required contribution to a Single Employer
Plan, Multiemployer Plan or Foreign Plan, the creation of any Lien on the
property of the Borrower or its Restricted Subsidiaries in favor of the PBGC, a
Plan or a Foreign Plan or any withdrawal from, or the full or partial
termination, Reorganization or Insolvency of, any Multiemployer Plan or Foreign
Plan; (ii) the institution of proceedings or the taking of any other formal
action by the PBGC or the Borrower or any of its Restricted Subsidiaries or any
Commonly Controlled Entity or any Multiemployer Plan which would reasonably be
expected to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan, Multiemployer Plan or Foreign Plan;
provided, however, that no such notice will be required under clause (i) or
(ii) above unless the event giving rise to such notice, when aggregated with all
other such events under clause (i) or (ii) above, would be reasonably expected
to result in a Material Adverse Effect; or (iii) the first occurrence after the
Closing Date of an Underfunding under a Single Employer Plan or Foreign Plan
that exceeds 10.0% of the value of the assets of such Single Employer Plan or
Foreign Plan, in each case, determined as of the most recent annual valuation
date of such Single Employer Plan or Foreign Plan on the basis of the actuarial
assumptions used to

 

--------------------------------------------------------------------------------


 

determine the funding requirements of such Single Employer Plan or Foreign Plan
as of such date;

 

(f)            as soon as possible after a Responsible Officer of the Borrower
knows thereof, (i) any release or discharge by the Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge would not reasonably be expected to
have a Material Adverse Effect; (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect; and

 

(g)           any loss, damage, or destruction to a significant portion of the
Term Loan Priority Collateral, whether or not covered by insurance.

 

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Restricted Subsidiary) setting forth details of
the occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Restricted Subsidiary)
proposes to take with respect thereto.

 

7.8           Environmental Laws.  (a) (i) Comply substantially with, and
require substantial compliance by all tenants, subtenants, contractors, and
invitees with, all applicable Environmental Laws; (ii) obtain, comply
substantially with and maintain any and all Environmental Permits necessary for
its operations as conducted and as planned; and (iii) require that all tenants,
subtenants, contractors, and invitees obtain, comply substantially with and
maintain any and all Environmental Permits necessary for their operations as
conducted and as planned, with respect to any property leased or subleased from,
or operated by the Borrower or its Restricted Subsidiaries.  For purposes of
this Subsection 7.8(a), noncompliance shall not constitute a breach of this
covenant, provided that, upon learning of any actual or suspected noncompliance,
the Borrower and any such affected Restricted Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(b)           Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which:  (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to have a Material Adverse Effect.

 

7.9           After-Acquired Real Property and Fixtures; Subsidiaries.  (a) With
respect to any owned real property or fixtures thereon, in each case with a
purchase price or a fair market value at the time of acquisition of at least
$5.0 million, in which any Loan Party acquires ownership rights at any time
after the Closing Date (or owned by any Subsidiary that becomes a Loan Party
after the Closing Date), promptly grant to the Collateral Agent for the benefit
of the Secured Parties, a Lien of record on all such owned real property and
fixtures pursuant to a Mortgage or otherwise, upon terms reasonably satisfactory
in form and substance to the Collateral Agent and in accordance with any
applicable requirements of any Governmental Authority (including any required
appraisals of such property under FIRREA and flood determinations under
Regulation H of the Board); provided that (i) nothing in this Subsection 7.9
shall defer or impair the attachment or perfection of any security interest in
any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the Borrower, any of
its Restricted Subsidiaries or any other Person and (ii) no such Lien shall be
required to be granted as contemplated by this Subsection 7.9 on any owned real
property or fixtures the acquisition of which is, or is to be, within 180 days
of such acquisition, financed or refinanced, in whole or in part through the
incurrence of Indebtedness, until such Indebtedness is repaid in full (and not
refinanced) or, as the case may be, the Borrower determines not to proceed with
such financing or refinancing.  In connection with any such grant to the
Collateral Agent, for the benefit of the Secured Parties, of a Lien of record on
any such real property pursuant to a Mortgage or otherwise in accordance with
this Subsection 7.9, the Borrower or such Restricted Subsidiary shall deliver or
cause to be delivered to the Collateral Agent corresponding UCC fixture filings
and any surveys, appraisals (including any required appraisals of such property
under FIRREA or in connection with flood determinations under Regulation H of
the Board), title insurance policies, environmental reports, legal opinions and
other documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such UCC fixture filings,
surveys, appraisals, title insurance policies, environmental reports, legal
opinions and other documents and whether the delivery of such UCC fixture
filings, surveys, appraisals, title insurance policies, environmental reports,
legal opinions and other documents would be customary in connection with such
grant of such Lien in similar circumstances).

 

(b)           With respect to (i) any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than (x) an Excluded Subsidiary and (y) a Subsidiary that will
be (and, unless the Administrative Agent shall otherwise agree in its sole
discretion, within 90 days following its creation or acquisition, is) converted
into a Related Professional Corporation in a manner

 

--------------------------------------------------------------------------------


 

consistent with past practices on or prior to the Closing Date or in the
ordinary course of business) created or acquired (including by reason of any
Foreign Subsidiary Holdco ceasing to constitute same) subsequent to the Closing
Date by the Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (other than an Excluded Subsidiary), (ii) any Unrestricted
Subsidiary being designated as a Restricted Subsidiary, (iii) any Immaterial
Subsidiary or any other Excluded Subsidiary ceasing to be such as provided in
the applicable definition thereof after the expiry of any applicable period
referred to in such definition and (iv) any entity becoming a Domestic
Subsidiary as a result of a transaction pursuant to, and permitted by,
Subsection 8.2 or 8.7 (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) execute and deliver to the Collateral
Agent for the benefit of the Secured Parties such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent shall reasonably deem necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) deliver to the Collateral Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary and (iii) cause such new Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take all actions reasonably deemed by the Collateral Agent to be
necessary or advisable to cause the Lien created by the Guarantee and Collateral
Agreement in such new Domestic Subsidiary’s Collateral to be duly perfected in
accordance with all applicable Requirements of Law (as and to the extent
provided in the Guarantee and Collateral Agreement), including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Collateral Agent.

 

(c)           With respect to any Foreign Subsidiary or Domestic Subsidiary that
is not a Wholly Owned Subsidiary created or acquired subsequent to the Closing
Date by the Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (in each case, other than any Excluded Subsidiary and other than a
Subsidiary that will be (and, unless the Administrative Agent shall otherwise
agree in its sole discretion, within 90 days following its creation or
acquisition, is) converted into a Related Professional Corporation in a manner
consistent with past practices on or prior to the Closing Date or in the
ordinary course of business), the Capital Stock of which is owned directly by
the Borrower or a Domestic Subsidiary that is a Wholly Owned Subsidiary (other
than an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the Collateral Agent a new pledge agreement
or such amendments to the Guarantee and Collateral Agreement as the Collateral
Agent shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Subsidiary that is
directly owned by the Borrower or any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) and (ii) to the extent reasonably
deemed advisable by the Collateral Agent, deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent of such new Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral

 

--------------------------------------------------------------------------------


 

Agent’s security interest therein (provided that in either case in no event
shall more than 65.0% of each series of Capital Stock of any new Foreign
Subsidiary be required to be so pledged and, provided, further, that in either
case no such pledge or security shall be required with respect to any Subsidiary
that is not a Wholly Owned Subsidiary and a Restricted Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Borrower or any of its
Restricted Subsidiaries was made therein).

 

(d)           At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (including, without limitation, following
notice from the Collateral Agent, re-registering the certificate of title of any
Vehicle in any state in which such Vehicle primarily operates, to the extent the
Collateral Agent determines, in its reasonable discretion, that such action is
required to ensure the perfection or the enforceability as against third parties
of its security interest in such Collateral) in each case in accordance with,
and to the extent required by, the Guarantee and Collateral Agreement.

 

(e)           Notwithstanding anything to contrary in this Agreement, (A) no
security interest is or will be granted pursuant to any Loan Document or
otherwise in any right, title or interest of any of Holdings, the Borrower or
any of its Subsidiaries in, and “Collateral” shall not include, any Excluded
Asset (as defined in the Guarantee and Collateral Agreement); (B) no Loan Party
or any Affiliate thereof shall be required to take any action in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect any security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction) and (C) nothing in this Subsection 7.9 shall require that any
Subsidiary grant a Lien with respect to any property or assets in which such
Subsidiary acquires ownership rights to the extent that the Administrative
Agent, in its reasonable judgment, determines that the granting of such a Lien
is impracticable.

 

7.10         [Reserved].

 

7.11         Use of Proceeds.  (a) Use the proceeds of the Term Loans only for
the purposes set forth in Subsection 5.16.

 

7.12         Post-Closing Security Perfection.  The Borrower agrees to deliver
or cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests described in the proviso to Subsection 6.1(a) and
Subsection 6.1(h) that are not so provided on the Closing Date, and in any event
to provide such perfected security interests and to satisfy such other
conditions within the applicable time periods set forth on Schedule 7.12, as
such time periods may be extended by the Administrative Agent, in its sole
discretion.

 

7.13         Post-Closing Matters. (a) Not later than the thirtieth day after
the Closing Date (as such period may be extended in the sole discretion of
Administrative Agent), the Loan

 

--------------------------------------------------------------------------------


 

Parties shall have filed (or caused to be filed) any filings with the United
States Patent and Trademark Office or the United States Copyright Office
necessary to perfect the security interests purported to be created by the
Guarantee and Collateral Agreement.

 

(b)           Not later than the thirtieth day after the Closing Date (as such
period may be extended in the sole discretion of Administrative Agent), the Loan
Parties shall have delivered to the Administrative Agent endorsements to
casualty insurance policies as required by Subsection 7.5.

 

(c)           Not later than the forty-fifth day after the Closing Date (as such
period may be extended in the sole discretion of Administrative Agent), the
Borrower shall have entered into a Vehicles Collateral Agency Agreement (as
defined in the Guarantee and Collateral Agreement) and shall have delivered all
information, schedules, certificates, certificates of title and other
information required to be delivered thereunder.

 

(d)           Not later than one hundred eighty days after the Closing Date (as
such period may be extended in the sole discretion of Administrative Agent), the
Borrower shall use commercially reasonable efforts to take all steps necessary
to obtain and deliver a good standing certificate with respect to payment of
taxes, without qualification, with respect to each of the entities set forth on
Schedule 5.3.

 

7.14         Commercially Reasonable Efforts to Maintain Ratings.  At all times,
the Borrower shall use commercially reasonable efforts to maintain ratings of
the Initial Term Loans and a corporate rating and corporate family, as
applicable, for the Borrower by each of S&P and Moody’s.

 

7.15         Accounting Changes.  The Borrower will, for financial reporting
purposes, cause the Borrower’s and each of its Subsidiaries’ Fiscal Years to end
on December 31st of each calendar year; provided that the Borrower may, upon
written notice to the Administrative Agent, change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

 

SECTION 8

 

Negative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date until payment
in full of the Term Loans and all other Term Loan Facility Obligations then due
and owing to any Lender or any Agent hereunder:

 

8.1           Limitation on Indebtedness.  (a)  The Borrower will not, and will
not permit any Restricted Subsidiary to, Incur any Indebtedness; provided,
however, that the Borrower or any Restricted Subsidiary may Incur Indebtedness
if on the date of the Incurrence of such Indebtedness, after giving effect to
the Incurrence thereof, the Consolidated Coverage Ratio would be equal to or
greater than 2.00:1.00; provided, further, that the amount of Indebtedness

 

--------------------------------------------------------------------------------


 

that may be Incurred pursuant to this Subsection 8.1(a), together with any
amounts Incurred under Subsections 8.1(b)(x) and 8.1(b)(xiii) and Subsection
8.1(b)(iii)(C) (but only with respect to Refinancing Indebtedness in respect of
Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
incurred in reliance on Subsection 8.1(a) and Refinancing Indebtedness in
respect thereof), in each case by Restricted Subsidiaries that are not
Subsidiary Guarantors shall not exceed $200.0 million at any one time
outstanding.

 

(b)           Notwithstanding the foregoing Subsection 8.1(a), the Borrower and
its Restricted Subsidiaries may Incur the following Indebtedness:

 

(i)            (I) Indebtedness Incurred by the Borrower and the Guarantors
(a) pursuant to this Agreement and the other Loan Documents, (b) pursuant to the
Senior ABL Facility, (c) constituting Additional Obligations (and Refinancing
Indebtedness in respect thereof) and (d) in respect of Permitted Debt Exchange
Notes Incurred pursuant to a Permitted Debt Exchange in accordance with
Subsection 2.7 (and which does not generate any additional proceeds) and any
Refinancing Indebtedness in respect thereof, in a maximum principal amount for
all such Indebtedness at any time outstanding not exceeding in the aggregate the
amount equal to the sum of (A) $1,440.0 million, plus (B)  the greater of
(x) $350.0 million and (y) an amount equal to (1) the Borrowing Base less
(2) the aggregate principal amount of Indebtedness Incurred by Special Purpose
Entities that are Restricted Subsidiaries and then outstanding pursuant to
Subsection 8.1(b)(ix), plus (C) without duplication of incremental amounts
included in the definition of “Refinancing Indebtedness”, in the event of any
refinancing of any such Indebtedness, the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing, and (II) Indebtedness Incurred by the Borrower and the
Guarantors (a) pursuant to this Agreement and the other Loan Documents (for
purposes of determining the amount Incurred pursuant to clause (i) of the
definition of “Maximum Incremental Facilities Amount”, treating the unused
portion of Incremental Revolving Commitments made available in reliance on such
clause as Indebtedness Incurred on the date such Incremental Revolving
Commitments are made available pursuant to Subsection 2.6), (b) pursuant to the
Senior ABL Facility, (c) constituting Additional Obligations and (d) in respect
of Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt Exchange
in accordance with Subsection 2.7 (and which does not generate any additional
proceeds), in a maximum principal amount for all such Indebtedness not exceeding
in the aggregate the Maximum Incremental Facilities Amount, together with
Refinancing Indebtedness in respect of the Indebtedness described in subclauses
(a), (c) and (d) of this clause (II) (but, in the case of clause (a), only to
the extent constituting Term Loan Facility Obligations (or previous Refinancing
Indebtedness in respect thereof));

 

(ii)           Indebtedness (A) of any Restricted Subsidiary to the Borrower, or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that in the case of this Subsection 8.1(b)(ii), any subsequent issuance
or transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted

 

--------------------------------------------------------------------------------


 

Subsidiary) will be deemed, in each case, an Incurrence of such Indebtedness by
the issuer thereof not permitted by this Subsection 8.1(b)(ii);

 

(iii)          Indebtedness represented by (A) the Senior Notes, (B) any
Indebtedness (other than the Indebtedness described in Subsections 8.1(b)(i) and
(ii)) outstanding on the Closing Date and set forth on Schedule 8.1 and (C) any
Refinancing Indebtedness Incurred in respect of any Indebtedness described in
this Subsection 8.1(b)(iii) or Subsection 8.1(a); provided, that the amount of
Indebtedness that may be Incurred pursuant to this Subsection
8.1(b)(iii)(C) (but only with respect to Refinancing Indebtedness in respect of
Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
incurred in reliance on Subsection 8.1(a) and Refinancing Indebtedness in
respect thereof), together with any amounts Incurred under Subsections 8.1(a),
8.1(b)(x) and 8.1(b)(xiii), in each case by Restricted Subsidiaries that are not
Subsidiary Guarantors shall not exceed $200.0 million at any one time
outstanding;

 

(iv)          Purchase Money Obligations, Capitalized Lease Obligations, and in
each case any Refinancing Indebtedness with respect thereto, in an aggregate
principal amount at any time outstanding not exceeding an amount equal to the
greater of $90.0 million and 2.50% of Consolidated Total Assets;

 

(v)           Indebtedness consisting of accommodation guarantees for the
benefit of trade creditors of the Borrower or any of its Restricted
Subsidiaries;

 

(vi)          (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
Subsection 8.1), or (B) without limiting Subsection 8.6, Indebtedness of the
Borrower or any Restricted Subsidiary arising by reason of any Lien granted by
or applicable to such Person securing Indebtedness of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
Subsection 8.1); provided that Guarantees by, and other Indebtedness of the type
described in preceding clause (B) of, Restricted Subsidiaries of the Borrower
that are not Subsidiary Guarantors of or securing, as the case may be, other
Indebtedness of the Borrower and its Restricted Subsidiaries Incurred pursuant
to Subsections 8.1(a), 8.1(b)(x) and 8.1(b)(xiii) and Subsection
8.1(b)(iii)(C) (but only with respect to Refinancing Indebtedness in respect of
Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
incurred in reliance on Subsection 8.1(a) and Refinancing Indebtedness in
respect thereof) are subject to the limitations on Indebtedness of
non-Subsidiary Guarantors set forth in such Subsections;

 

(vii)         Indebtedness of the Borrower or any Restricted Subsidiary
(A) arising from the honoring of a check, draft or similar instrument of such
Person drawn against insufficient funds, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence, or (B) consisting of
guarantees, indemnities, obligations in respect of earnouts or other purchase
price adjustments, or similar obligations, Incurred in connection with the
acquisition or disposition of any business, assets or Person;

 

--------------------------------------------------------------------------------

 


 

(viii)        Indebtedness of the Borrower or any Restricted Subsidiary in
respect of (A) letters of credit, bankers’ acceptances or other similar
instruments or obligations issued, or relating to liabilities or obligations
incurred, in the ordinary course of business (including those issued to
governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), or (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, or (C) Hedging Obligations, entered into for bona fide
hedging purposes, or (D) Management Guarantees, or (E) the financing of
insurance premiums in the ordinary course of business, or (F) take-or-pay
obligations under supply arrangements incurred in the ordinary course of
business, or (G) netting, overdraft protection and other arrangements arising
under standard business terms of any bank at which the Borrower or any
Restricted Subsidiary maintains an overdraft, cash pooling or other similar
facility or arrangement, or (H) Bank Products Obligations;

 

(ix)           Indebtedness (A) of a Special Purpose Subsidiary secured by a
Lien on all or part of the assets disposed of in, or otherwise Incurred in
connection with, a Financing Disposition or (B) otherwise Incurred in connection
with a Special Purpose Financing; provided that (1) such Indebtedness is not
recourse to the Borrower or any Restricted Subsidiary that is not a Special
Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings); (2) in the event such Indebtedness shall become recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), such
Indebtedness will be deemed to be, and must be classified by the Borrower
as, Incurred at such time (or at the time initially Incurred) under one or more
of the other provisions of this Subsection 8.1 for so long as such Indebtedness
shall be so recourse; and (3) in the event that at any time thereafter such
Indebtedness shall comply with the provisions of the preceding subclause (1),
the Borrower may classify such Indebtedness in whole or in part as Incurred
under this Subsection 8.1(b)(ix);

 

(x)            Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with, any
acquisition of assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary;  or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower could Incur
at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(2) the Consolidated Coverage Ratio of the Borrower would equal or exceed the
Consolidated Coverage Ratio of the Borrower immediately prior to giving effect
thereto; and any Refinancing Indebtedness with respect to any such Indebtedness;
provided, further, that the amount of Indebtedness that may be Incurred pursuant
to this Subsection 8.1(b)(x), together with any amounts Incurred under
Subsections 8.1(a) and (b)(xiii) and Subsection 8.1(b)(iii)(C) (but only with
respect to Refinancing Indebtedness in respect of Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors incurred in reliance on
Subsection 8.1(a) and Refinancing Indebtedness in respect thereof), in each

 

--------------------------------------------------------------------------------


 

case by Restricted Subsidiaries that are not Subsidiary Guarantors shall not
exceed $200.0 million at any one time outstanding;

 

(xi)           Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xii)          Indebtedness issuable upon the conversion or exchange of shares
of Disqualified Stock issued in accordance with Subsection 8.1(a), and any
Refinancing Indebtedness with respect thereto;

 

(xiii)         Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $150.0 million and 4.00% of Consolidated Total Assets;
provided that the amount of Indebtedness that may be Incurred pursuant to this
Subsection 8.1(b)(xiii), together with any amounts Incurred under
Subsections 8.1(a) and (b)(x) and Subsection 8.1(b)(iii)(C) (but only with
respect to Refinancing Indebtedness in respect of Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors incurred in reliance on
Subsection 8.1(a) and Refinancing Indebtedness in respect thereof), in each case
by Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
$200.0 million at any one time outstanding; and

 

(xiv)        (A) Indebtedness of the Borrower or any Restricted Subsidiary to
any Related Corporation, incurred consistent with past practices on or prior to
the Closing Date or in the ordinary course of business, pursuant to or in
connection with Related Corporation Contracts, (B) Guarantees by the Borrower or
any Restricted Subsidiary of Indebtedness or any other obligation or liability
of any Related Corporation, incurred consistent with past practices on or prior
to the Closing Date or in the ordinary course of business, pursuant to or in
connection with Related Corporation Contracts, (C) without limiting
Subsection 8.6, Indebtedness of the Borrower or any Restricted Subsidiary
arising by reason of any Lien granted by or applicable to such Person securing
Indebtedness of any Related Corporation, incurred consistent with past practices
on or prior to the Closing Date or in the ordinary course of business, pursuant
to or in connection with Related Corporation Contracts, and (D) Indebtedness of
the Borrower or any Restricted Subsidiary in respect of letters of credit,
banker’s acceptances or other similar instruments or obligations, issued, or
relating to liabilities or obligations incurred on behalf of any Related
Corporation, incurred consistent with past practices on or prior to the Closing
Date or in the ordinary course of business, pursuant to or in connection with
Related Corporation Contracts.

 

(c)           For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Subsection 8.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this Subsection 8.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness;
(ii) in the event that Indebtedness incurred pursuant to

 

--------------------------------------------------------------------------------


 

Subsection 8.1(b) meets the criteria of more than one of the types of
Indebtedness described in Subsection 8.1(b), the Borrower, in its sole
discretion, shall classify such item of Indebtedness and may include the amount
and type of such Indebtedness in one or more of such clauses or subclauses
(including in part under one such clause or subclause and in part under another
such clause or subclauses); provided that any Indebtedness Incurred pursuant to
Subsection 8.1(b)(xiii) shall cease to be deemed Incurred or outstanding for
purposes of such clause but shall be deemed Incurred for the purposes of
Subsection 8.1(a) from and after the first date on which such Restricted
Subsidiary could have Incurred such Indebtedness under Subsection 8.1(a) without
reliance on such clause; (iii) the amount of Indebtedness issued at a price that
is less than the principal amount thereof shall be equal to the amount of the
liability in respect thereof determined in accordance with GAAP; and (iv) the
principal amount of Indebtedness outstanding under any subclause of
Subsection 8.1(b) shall be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness.

 

(d)           For purposes of determining compliance with any dollar denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the dollar equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness,
provided that (x) the dollar equivalent principal amount of any such
Indebtedness outstanding on the Closing Date shall be calculated based on the
relevant currency exchange rate in effect on the Closing Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable dollar denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such dollar denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses Incurred in connection with such refinancing and
(z) the dollar equivalent principal amount of Indebtedness denominated in a
foreign currency and Incurred pursuant to this Agreement or any Senior ABL
Facility shall be calculated based on the relevant currency exchange rate in
effect on, at the Borrower’s option, (A) the Closing Date, (B) any date on which
any of the respective commitments under this Agreement or the applicable Senior
ABL Facility shall be reallocated between or among facilities or subfacilities
thereunder, or on which such rate is otherwise calculated for any purpose
thereunder, or (C) the date of such Incurrence.  The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

8.2           Limitation on Restricted Payments.  (a)  The Borrower shall not,
and shall not permit any Restricted Subsidiary, directly or indirectly, to
(i) declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any such payment in connection with any merger or
consolidation to which the Borrower is a party) except (x) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock) and (y) dividends or distributions payable to the Borrower or any
Restricted Subsidiary (and, in

 

--------------------------------------------------------------------------------


 

the case of any such Restricted Subsidiary making such dividend or distribution,
to other holders of its Capital Stock on no more than a pro rata basis, measured
by value), (ii) purchase, redeem, retire or otherwise acquire for value any
Capital Stock of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary (other than any acquisition of Capital Stock deemed to
occur upon the exercise of options if such Capital Stock represents a portion of
the exercise price thereof), (iii) voluntarily purchase, repurchase, redeem,
defease or otherwise voluntarily acquire or retire for value, prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any Junior Debt
(other than a purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value), or (iv) make any Investment (other than a Permitted
Investment) in any Person (any such dividend, distribution, purchase,
repurchase, redemption, defeasance, other acquisition or retirement or
Investment being herein referred to as a “Restricted Payment”), if at the time
the Borrower or such Restricted Subsidiary makes such Restricted Payment and
after giving effect thereto:

 

(1)           an Event of Default under Subsection 9.1(a), (c), (e), (f), (h),
(i), (j) or (k), or another Event of Default known to the Borrower, shall have
occurred and be continuing (or would result therefrom);

 

(2)           the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to Subsection 8.1(a); or

 

(3)           the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

 

(A)          50.0% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on April 1, 2011 to the end of the
most recent fiscal quarter ending prior to the date of such Restricted Payment
for which consolidated financial statements of the Borrower are available (or,
in case such Consolidated Net Income shall be a negative number, 100.0% of such
negative number);

 

(B)           the aggregate Net Cash Proceeds and the fair value (as determined
in good faith by the Board of Directors) of property or assets received (x) by
the Borrower as capital contributions to the Borrower after the Closing Date or
from the issuance or sale (other than to a Restricted Subsidiary) of its Capital
Stock (other than Disqualified Stock) after the Closing Date (other than
Excluded Contributions and Contribution Amounts) or (y) by the Borrower or any
Restricted Subsidiary from the Incurrence by the Borrower or any Restricted
Subsidiary after the Closing Date of Indebtedness that shall have been converted
into or exchanged for

 

--------------------------------------------------------------------------------


 

Capital Stock of the Borrower (other than Disqualified Stock) or Capital Stock
of any Parent Entity, plus the amount of any cash and the fair value (as
determined in good faith by the Board of Directors) of any property or assets,
received by the Borrower or any Restricted Subsidiary upon such conversion or
exchange;

 

(C)           the aggregate amount equal to the net reduction in Investments in
Unrestricted Subsidiaries resulting from (i) dividends, distributions, interest
payments, return of capital, repayments of Investments or other transfers of
assets to the Borrower or any Restricted Subsidiary from any Unrestricted
Subsidiary, including dividends or other distributions related to dividends or
other distributions made pursuant to Subsection 8.2(b)(ix), or (ii) the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary (valued
in each case as provided in the definition of “Investment”), not to exceed in
the case of any such Unrestricted Subsidiary the aggregate amount of Investments
(other than Permitted Investments) made by the Borrower or any Restricted
Subsidiary in such Unrestricted Subsidiary after the Closing Date; and

 

(D)          in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), an amount in the aggregate equal to the lesser
of the return of capital, repayment or other proceeds with respect to all such
Investments received by the Borrower or a Restricted Subsidiary and the initial
amount of all such Investments constituting Restricted Payments.

 

(b)           The provisions of Subsection 8.2(a) do not prohibit any of the
following (each, a “Permitted Payment”):

 

(i)            any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower or any Junior Debt
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the issuance
or sale of, Capital Stock of the Borrower (other than Disqualified Stock and
other than Capital Stock issued or sold to a Subsidiary) or a capital
contribution to the Borrower, in each case other than Excluded Contributions and
Contribution Amounts; provided, that the Net Cash Proceeds from such issuance,
sale or capital contribution shall be excluded in subsequent calculations under
Subsection 8.2(a)(3)(B); provided, further, that, if the Net Cash Proceeds from
any such issuance, sale or contribution or any related series of issuances,
sales or contributions at any time exceeds $25.0 million in the aggregate, the
Borrower at its option may, within 180 days of such Net Cash Proceeds exceeding
$25.0 million in the aggregate (and so long as such Net Cash Proceeds have not
theretofore been used to effect a purchase, redemption, repurchase, defeasance
or other acquisition or retirement pursuant to this Subsection 8.2(b)(i)),
designate such Net Cash Proceeds as an Excluded Contribution

 

--------------------------------------------------------------------------------


 

pursuant to an Officer’s Certificate and if the Borrower chooses not to make
such a designation such Net Cash Proceeds will no longer be available under this
Subsection 8.2(b)(i) and will be included in calculations under
Subsection 8.2(a)(3)(B);

 

(ii)           any dividend paid or the consummation of any irrevocable
redemption within 60 days after the date of declaration thereof or of giving of
any irrevocable notice of redemption, as applicable, if at such date of
declaration or the giving of such notice, such dividend or redemption would have
complied with Subsection 8.2(a);

 

(iii)          Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

 

(iv)          loans, advances, dividends or distributions by the Borrower to any
Parent Entity to permit any Parent Entity to repurchase or otherwise acquire its
Capital Stock (including any options, warrants or other rights in respect
thereof), or payments by the Borrower to repurchase or otherwise acquire Capital
Stock of any Parent Entity or the Borrower (including any options, warrants or
other rights in respect thereof), in each case from Management Investors
(including any repurchase or acquisition by reason of the Borrower or any Parent
Entity retaining any Capital Stock, option, warrant or other right in respect of
tax withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed in any calendar year (net of repayments of any such loans or advances)
$30.0 million (with unused amounts in any calendar year being carried over to
the next two succeeding calendar years; provided that if any amount is so
carried over, the application of the amount available in any calendar year under
this Subsection 8.2(b)(iv) will be applied (1) first, from any amount carried
over from the second preceding calendar year, (2) second, from any amount
carried over from the immediately preceding calendar year, and (3) third, from
the amount for such calendar year); provided that such amount in any calendar
year may be increased by an amount not to exceed (x) the Net Cash Proceeds
received by the Borrower since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
Subsection 8.2(a)(3)(B)(x), plus (y) the cash proceeds of key man life insurance
policies received by the Borrower or any Restricted Subsidiary (or by any Parent
Entity and contributed to the Borrower) since the Closing Date to the extent
such cash proceeds are not included in any calculation under
Subsection 8.2(a)(3)(A);

 

(v)           the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to pay, dividends on the
common stock or equity of the Borrower or any Parent Entity following a public
offering of such common stock or equity in an amount not to exceed in any Fiscal
Year 6.00% of the aggregate gross proceeds received by the Borrower (whether
directly, or indirectly through a contribution to common equity capital) in or
from such public offering;

 

--------------------------------------------------------------------------------


 

(vi)          Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the greater of $100.0 million and 2.75% of
Consolidated Total Assets;

 

(vii)         loans, advances, dividends or distributions to any Parent Entity
or other payments by the Borrower or any Restricted Subsidiary (A) to satisfy or
permit any Parent Entity to satisfy obligations under the Transaction Documents,
(B) pursuant to the Tax Sharing Agreement, or (C) to pay or permit any Parent
Entity to pay (but without duplication) any Parent Expenses or any Related
Taxes;

 

(viii)        payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to make payments, to holders
of Capital Stock of the Borrower or any Parent Entity in lieu of issuance of
fractional shares of such Capital Stock;

 

(ix)           dividends or other distributions of, or Investments paid for or
made with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

(x)            any Restricted Payment pursuant to or in connection with the
Transactions;

 

(xi)           the declaration and payment of dividends to holders of any class
or series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Subsection 8.1; and

 

(xii)          any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of any Junior Debt (v) made by exchange for, or out of
the proceeds of the Incurrence of, (1) Refinancing Indebtedness Incurred in
compliance with Subsection 8.1 or (2) new Indebtedness of the Borrower, or a
Guarantor, as the case may be, Incurred in compliance with Subsection 8.1, so
long as such new Indebtedness satisfies all requirements for “Refinancing
Indebtedness” set forth in the definition thereof applicable to a refinancing of
such Junior Debt, (w) from Net Available Cash or any equivalent amount to the
extent permitted by Subsection 8.4, (x) from declined amounts as contemplated by
Subsection 4.4(d), (y) following the occurrence of a Change of Control, but only
if the Borrower shall have complied with Subsection 8.8(a) prior to purchasing,
redeeming, repurchasing, defeasing, acquiring or retiring such Junior Debt or
(z) constituting Acquired Indebtedness not to exceed in aggregate principal
amount, in the case of this Subsection 8.2(b)(xii)(z), an amount equal to the
greater of $50.0 million and 1.375% of Consolidated Total Assets;

 

provided that (A) in the case of Subsections 8.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in the case of
Subsection 8.2(b)(iv), at the time of any calculation of the amount of
Restricted Payments, the net amount of Permitted Payments that have then
actually been made under Subsection 8.2(b)(iv) that is in excess of 50.0% of the
total amount of Permitted Payments then permitted under
Subsection 8.2(b)(iv) shall be included in such calculation of the amount of
Restricted Payments, (C) in all cases other than pursuant to clauses (A) and
(B) immediately

 

--------------------------------------------------------------------------------


 

above, the net amount of any such Permitted Payment shall be excluded in
subsequent calculations of the amount of Restricted Payments, and (D) solely
with respect to Subsections 8.2(b)(vi) and (xii), no Event of Default under
Subsection 9.1(a), (c), (e), (f), (h), (i), (j) or (k) or other Event of Default
known to the Borrower shall have occurred and be continuing at the time of any
such Permitted Payment after giving effect thereto.  The Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the clauses or subclauses of this
Subsection 8.2(b) (or, in the case of any Investment, the clauses or subclauses
of Permitted Investments) and in part under one or more other such provisions
(or, as applicable, clauses or subclauses).

 

(c)           The Borrower will not, and will not permit any Restricted
Subsidiary to, voluntarily prepay, repurchase, redeem or otherwise defease or
acquire any Additional Obligations (or any Refinancing Indebtedness in respect
thereof) that, in each case, do not otherwise constitute Junior Debt or Term
Loan Refinancing Debt, unless the Borrower shall concurrently voluntarily prepay
Term Loans in accordance with the requirements of Subsection 4.4(a) and (c) (but
without regard to the proviso appearing in Subsection 4.4(c)), in an amount not
less than the product of (a) a fraction, the numerator of which is the aggregate
principal amount (calculated on the face amount thereof) of such Additional
Obligations or Refinancing Indebtedness that are proposed to be prepaid,
repurchased, redeemed, defeased or acquired and the denominator of which is the
aggregate principal amount (calculated on the face amount thereof) of all
Additional Obligations and all Refinancing Indebtedness, in respect thereof,
then outstanding (prior to giving effect to such proposed prepayment,
repurchase, redemption, defeasance or acquisition) and (b) the aggregate
principal amount (calculated on the face amount thereof) of all Term Loans then
outstanding; provided that, (i) if any such Additional Obligations (or
Refinancing Indebtedness in respect thereof) to be so prepaid, repurchased,
redeemed, defeased or acquired is refinanced in full with the net cash proceeds
of a concurrent Incurrence of Additional Obligations or Refinancing Indebtedness
otherwise permitted by this Agreement and having the same Lien priority with
respect to the Collateral as the Additional Obligations or Refinancing
Indebtedness then being refinanced, no such concurrent voluntary prepayments of
Term Loans shall be required pursuant to this Subsection 8.2(c) and (ii) for the
avoidance of doubt, Indebtedness Incurred in reliance on Subsection
8.1(b)(xiii) that may otherwise constitute Additional Obligations or Refinancing
Indebtedness in respect thereof shall not be subject to the restrictions set
forth above in this Subsection 8.2(c).

 

8.3           Limitation on Restrictive Agreements.  The Borrower will not, and
will not permit any Restricted Subsidiary to, create or otherwise cause to exist
or become effective any consensual encumbrance or restriction on (i) the ability
of the Borrower or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Term Loan Priority Collateral as and to the
extent contemplated by this Agreement and the other Loan Documents, whether now
owned or hereafter acquired or (ii) the ability of any Restricted Subsidiary to
(x) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower, (y) make any loans
or advances to the Borrower or (z) transfer any of its property or assets to the
Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation,

 

--------------------------------------------------------------------------------


 

will not be deemed to constitute such an encumbrance or restriction), except any
encumbrance or restriction:

 

(a)           pursuant to an agreement or instrument in effect at or entered
into on the Closing Date, this Agreement and the other Loan Documents, the ABL
Facility Documents, the ABL/Term Loan Intercreditor Agreement, the Senior Notes
Documents and, on and after the execution and delivery thereof, the Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement, any Permitted Debt
Exchange Notes (and any related documents) and any Additional Obligations
Documents;

 

(b)           pursuant to any agreement or instrument of a Person, or relating
to Indebtedness or Capital Stock of a Person, which Person is acquired by or
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
or which agreement or instrument is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets from such Person or any
other transaction entered into in connection with any such acquisition, merger
or consolidation, as in effect at the time of such acquisition, merger,
consolidation or transaction (except to the extent that such Indebtedness was
incurred to finance, or otherwise in connection with, such acquisition, merger,
consolidation or transaction); provided that for purposes of this
Subsection 8.3(b), if a Person other than the Borrower is the Successor Borrower
with respect thereto, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed, as the case
may be, by the Borrower or a Restricted Subsidiary, as the case may be, when
such Person becomes such Successor Borrower;

 

(c)           pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower);

 

(d)           (i) pursuant to any agreement or instrument that restricts in a
customary manner the assignment or transfer thereof, or the subletting,
assignment or transfer of any property or asset subject thereto, (ii) by virtue
of any transfer of, agreement to transfer, option or right with respect to, or
Lien on, any property or assets of the Borrower or any Restricted Subsidiary not
otherwise prohibited by this Agreement, (iii) contained in mortgages, pledges or
other security agreements securing Indebtedness or other obligations of the
Borrower or a Restricted Subsidiary to the extent restricting the transfer of
the property or assets subject thereto, (iv) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary, (v) pursuant
to Purchase Money Obligations

 

--------------------------------------------------------------------------------


 

that impose encumbrances or restrictions on the property or assets so acquired,
(vi) on cash or other deposits or net worth imposed by customers or suppliers
under agreements entered into in the ordinary course of business, (vii) pursuant
to customary provisions contained in agreements and instruments entered into in
the ordinary course of business (including but not limited to leases and joint
venture and other similar agreements entered into in the ordinary course of
business), (viii) that arises or is agreed to in the ordinary course of business
and does not detract from the value of property or assets of the Borrower or any
Restricted Subsidiary in any manner material to the Borrower or such Restricted
Subsidiary, (ix) pursuant to Hedging Obligations or Bank Products Obligations,
or (x) pursuant to Related Corporation Contracts;

 

(e)           with respect to any agreement for the direct or indirect
disposition of Capital Stock of any Person, property or assets, imposing
restrictions with respect to such Person, Capital Stock, property or assets
pending the closing of such disposition;

 

(f)            by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary;

 

(g)           pursuant to an agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Closing Date pursuant to
Subsection 8.1 (x) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower), or (y) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower) and either (1) the Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Borrower’s ability to
create and maintain the Liens on the Term Loan Priority Collateral pursuant to
the Security Documents and make principal or interest payments on the Term Loans
or (2) such encumbrance or restriction applies only if a default occurs in
respect of a payment or financial covenant relating to such Indebtedness,
(ii) relating to any sale of receivables by a Foreign Subsidiary or
(iii) relating to Indebtedness of or a Financing Disposition by or to or in
favor of any Special Purpose Entity;

 

(h)           any agreement relating to intercreditor arrangements and related
rights and obligations, to or by which the Lenders and/or the Administrative
Agent, the Collateral Agent or any other agent, trustee or representative on
their behalf may be party or bound at any time or from time to time, and any
agreement providing that in the event that a Lien is granted for the benefit of
the Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.6; or

 

(i)            any agreement governing or relating to Indebtedness and/or other
obligations and liabilities secured by a Lien permitted by Subsection 8.6 (in
which case

 

--------------------------------------------------------------------------------


 

any restriction shall only be effective against the assets subject to such Lien,
except as may be otherwise permitted under this Subsection 8.3).

 

8.4           Limitation on Sales of Assets and Subsidiary Stock.  (a)  The
Borrower will not, and will not permit any Restricted Subsidiary to, make any
Asset Disposition unless:

 

(i)            the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value of the shares and assets
subject to such Asset Disposition, as such fair market value may be determined
(and shall be determined, to the extent such Asset Disposition or any series of
related Asset Dispositions involves aggregate consideration in excess of
$25.0 million) in good faith by the Board of Directors, whose determination
shall be conclusive (including as to the value of all noncash consideration);

 

(ii)           in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $20.0 million or more, at least
75.0% of the consideration therefor (excluding, in the case of an Asset
Disposition (or series of related Asset Dispositions), any consideration by way
of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Borrower or such Restricted Subsidiary is in the form of cash; and

 

(iii)          to the extent required by Subsection 8.4(b), an amount equal to
100.0% of the Net Available Cash from such Asset Disposition is applied by the
Borrower (or any Restricted Subsidiary, as the case may be) as provided therein.

 

(b)           In the event that on or after the Closing Date the Borrower or any
Restricted Subsidiary shall make an Asset Disposition or a Recovery Event shall
occur, an amount equal to 100.0% of the Net Available Cash from such Asset
Disposition or Recovery Event shall be applied by the Borrower (or any
Restricted Subsidiary, as the case may be) as follows:

 

(i)            first, to the extent the Borrower or such Restricted Subsidiary
elects (by delivery of an officer’s certificate by a Responsible Officer to the
Administrative Agent promptly following such Asset Disposition or Recovery Event
that it is exercising its reinvestment option under this Subsection 8.4(b)(i))
to invest in Additional Assets (including by means of an investment in
Additional Assets by a Restricted Subsidiary with an amount equal to Net
Available Cash received by the Borrower or another Restricted Subsidiary) within
365 days after the later of the date of such Asset Disposition or Recovery
Event, as the case may be, and the date of receipt of such Net Available Cash
(such period, the “Reinvestment Period”) or, if such investment in Additional
Assets is a project authorized by the Board of Directors that will take longer
than such 365 days to complete and is subject to a binding written commitment
entered into during the Reinvestment Period, an additional 180 days after the
last day of the Reinvestment Period (it being understood and agreed that if no
such investment is made within the Reinvestment Period, the Borrower shall make
the prepayments required by

 

--------------------------------------------------------------------------------


 

Subsection 8.4(b)(ii) on the earlier to occur of (I) the last day of such
Reinvestment Period and (II) the date the Borrower elects not to pursue such
investment);

 

(ii)           second, (1) if no investment election is made pursuant to
preceding clause (i) with respect to such Asset Disposition or Recovery Event or
(2) if such election is made to the extent of the balance of such Net Available
Cash or equivalent amount after application in accordance with Subsection
8.4(b)(i), (x) to the extent such Asset Disposition or Recovery Event is an
Asset Disposition or Recovery Event of assets that constitute Collateral, to
purchase, redeem, repay or prepay, in accordance with
Subsection 4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or
instruments governing the relevant Indebtedness described in clause (B) below,
as applicable, (A) the Term Loans and (B) to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof, any Permitted Debt
Exchange Notes, Additional Obligations and any Refinancing Indebtedness in
respect of the foregoing with, in each case, a Lien on the Collateral ranking
pari passu with the Liens securing the Term Facility Obligations on a pro rata
basis with the Term Loans and (y) to the extent such Asset Disposition or
Recovery Event is an Asset Disposition or Recovery Event of assets that do not
constitute Collateral, to purchase, redeem, repay or prepay, in accordance with
Subsection 4.4(b)(i) (subject to Subsection 4.4(d)) or the agreements or
instruments governing any relevant Indebtedness permitted under Subsection 8.1,
as applicable, (A) the Term Loans and (B) to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof, any other Indebtedness
(other than Indebtedness subordinated in right of payment to the Term Loan
Facility Obligations) on a pro rata basis with the Term Loans; and

 

(iii)          third, to the extent of the balance of such Net Available Cash or
equivalent amount after application in accordance with Subsections
8.4 (b)(i) and (ii) above, to fund (to the extent consistent with any other
applicable provision of this Agreement) any general corporate purpose (including
but not limited to the repayment of Junior Debt);

 

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (ii) above, the Borrower or such Restricted
Subsidiary will retire such Indebtedness and will cause the related loan
commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased.

 

(c)           Notwithstanding the foregoing provisions of this Subsection 8.4,
the Borrower and the Restricted Subsidiaries shall not be required to apply any
Net Available Cash or equivalent amount in accordance with this Subsection 8.4
except to the extent that (x) the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events or equivalent amount that is not applied in
accordance with this Subsection 8.4 exceeds $25.0 million, in which case the
Borrower and its Subsidiaries shall apply all such Net Available Cash from such
Asset Dispositions and Recovery Events or equivalent amount in accordance with
Subsection 8.4(b) or (y) the terms of any Permitted Debt Exchange Notes,
Additional Obligations or any Refinancing Indebtedness in respect of the
foregoing with, in each case, a Lien on the Collateral ranking pari passu with
the Liens securing the Term Facility Obligations would require Net Available
Cash or the equivalent amount to be applied to purchase, redeem, repay or prepay
such Indebtedness prior to reaching such $25.0 million threshold.

 

--------------------------------------------------------------------------------

 


 

(d)           For the purposes of Subsection 8.4(a)(ii), the following are
deemed to be cash:  (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets, and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (7), not to exceed an aggregate amount at any time
outstanding equal to the greater of $90.0 million and 2.50% of Consolidated
Total Assets (with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

 

8.5           Limitations on Transactions with Affiliates.  (a)  The Borrower
will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, enter into or conduct any transaction or series of related
transactions (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate consideration in excess of $10.0 million
unless (i) the terms of such Affiliate Transaction are not materially less
favorable to the Borrower or such Restricted Subsidiary, as the case may be,
than those that could be obtained at the time in a transaction with a Person who
is not such an Affiliate and (ii) if such Affiliate Transaction involves
aggregate consideration in excess of $30.0 million, the terms of such Affiliate
Transaction have been approved by a majority of the Disinterested Directors. 
For purposes of this Subsection 8.5(a), any Affiliate Transaction shall be
deemed to have satisfied the requirements set forth in this Subsection 8.5(a) if
(x) such Affiliate Transaction is approved by a majority of the Disinterested
Directors or (y) in the event there are no Disinterested Directors, a fairness
opinion is provided by a nationally recognized appraisal or investment banking
firm with respect to such Affiliate Transaction.

 

(b)           The provisions of Subsection 8.5(a) will not apply to:

 

(i)            any Restricted Payment Transaction,

 

(ii)           (1) the entering into, maintaining or performance of any
employment or consulting contract, collective bargaining agreement, benefit
plan, program or arrangement, related trust agreement or any other similar
arrangement for or with any current or former employee, officer or director or
consultant of or to the Borrower, any Restricted Subsidiary or any Parent Entity
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or

 

--------------------------------------------------------------------------------


 

arrangements, (2) payments, compensation, performance of indemnification or
contribution obligations, the making or cancellation of loans or any issuance,
grant or award of stock, options, other equity related interests or other
securities, to any such employees, officers, directors or consultants in the
ordinary course of business, (3) the payment of reasonable fees to directors of
the Borrower or any of its Subsidiaries or any Parent Entity (as determined in
good faith by the Borrower, such Subsidiary or such Parent Entity), or (4) 
Management Advances and payments in respect thereof (or in reimbursement of any
expenses referred to in the definition of such term),

 

(iii)          any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,

 

(iv)          any transaction arising out of agreements or instruments in
existence on the Closing Date and set forth on Schedule 8.5 (other than any Tax
Sharing Agreement or Transaction Documents referred to in
Subsection 8.5(b)(vii)), and any payments made pursuant thereto,

 

(v)           any transaction in the ordinary course of business on terms that
are fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

(vi)          any transaction in the ordinary course of business, or approved by
a majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 

(vii)         (1) the execution, delivery and performance of any Tax Sharing
Agreement and any Transaction Document, and (2) payments to CD&R or any of its
Affiliates (x) for any management consulting, financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities pursuant to the Sponsor Management Agreement (or as may be approved
by a majority of the Disinterested Directors), (y) in connection with any
acquisition, disposition, merger, recapitalization or similar transactions,
which payments are made pursuant to the Transaction Documents or are approved by
a majority of the Board of Directors in good faith, and (z) of all out-of-pocket
expenses incurred in connection with such services or activities,

 

(viii)        the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions, including the fees and
out-of-pocket expenses of CD&R and its Affiliates,

 

(ix)           any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or any capital contribution to the Borrower,

 

--------------------------------------------------------------------------------


 

(x)            any investment by any CD&R Investor in securities of the Borrower
or any of its Restricted Subsidiaries so long as (i) such securities are being
offered generally to other investors on the same or more favorable terms and
(ii) such investment by all CD&R Investors constitutes less than 5.00% of the
proposed or outstanding issue amount of such class of securities, and

 

(xi)           any transaction between or among the Borrower or any Restricted
Subsidiary and any Related Corporation pursuant to or in connection with a
Related Corporation Contract.

 

8.6           Limitation on Liens.  (a)  The Borrower shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly, create or permit to
exist any Lien (other than Permitted Liens) on any of its property or assets
(including Capital Stock of any other Person), whether owned on the Closing Date
or thereafter acquired, securing any Indebtedness (the “Initial Lien”) unless,
in the case of Initial Liens on any asset or property other than Collateral, the
Term Loan Facility Obligations are equally and ratably secured with (or on a
senior basis to, in the case such Initial Lien secures any Junior Debt) the
obligations secured by such Initial Lien.  Any such Lien created in favor of the
Term Loan Facility Obligations pursuant to the subclause in the preceding
sentence requiring an equal and ratable (or senior, as applicable) Lien for the
benefit of the Term Loan Facility Obligations will be automatically and
unconditionally released and discharged upon (i) the release and discharge of
the Initial Lien to which it relates, (ii) in the case of any such Lien in favor
of any Subsidiary Guaranty, upon the termination and discharge of such
Subsidiary Guaranty in accordance with the terms thereof, hereof and the
ABL/Term Loan Intercreditor Agreement, or (iii) any sale, exchange or transfer
(other than a transfer constituting a transfer of all or substantially all of
the assets of the Borrower that is governed by the provisions of Subsection 8.7)
to any Person not an Affiliate of the Borrower of the property or assets secured
by such Initial Lien, or of all of the Capital Stock held by the Borrower or any
Restricted Subsidiary in, or all or substantially all the assets of, any
Restricted Subsidiary creating such Initial Lien.

 

8.7           Limitation on Fundamental Changes.  (a)  The Borrower will not
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person, unless:

 

(i)            the resulting, surviving or transferee Person (the “Successor
Borrower”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Borrower (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(ii)           immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

--------------------------------------------------------------------------------


 

(iii)          immediately after giving effect to such transaction, either
(A) the Borrower (or, if applicable, the Successor Borrower with respect
thereto) could Incur at least $1.00 of additional Indebtedness pursuant to
Subsection 8.1(a) or (B) the Consolidated Coverage Ratio of the Borrower (or, if
applicable, the Successor Borrower with respect thereto) would equal or exceed
the Consolidated Coverage Ratio of the Borrower immediately prior to giving
effect to such transaction;

 

(iv)          each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor
that will be released from its obligations under its Subsidiary Guaranty in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guaranty (other than any Subsidiary Guaranty that will be discharged or
terminated in connection with such transaction);

 

(v)           each Subsidiary Guarantor (other than (x) any Subsidiary that will
be released from its grant or pledge of Collateral under the Guarantee and
Collateral Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have by a supplement to the Guarantee
and Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iv) above;

 

(vi)          each mortgagor of a Mortgaged Fee Property (other than (x) any
Subsidiary that will be released from its grant or pledge of Collateral under
the Guarantee and Collateral Agreement in connection with such transaction and
(y) any party to any such consolidation or merger) shall have affirmed that its
obligations under the applicable Mortgage shall apply to its Guarantee as
reaffirmed pursuant to clause (iv); and

 

(vii)         the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion, each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this Subsection 8.7(a), provided that (x) in giving such opinion
such counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this
Subsection 8.7(a) and as to any matters of fact, and (y) no such legal opinion
will be required for a consolidation, merger or transfer described in
Subsection 8.7(d).

 

(b)           Any Indebtedness that becomes an obligation of the Borrower, any
Successor Borrower or any Restricted Subsidiary (or that is deemed to be
Incurred by any Restricted Subsidiary that becomes a Restricted Subsidiary) as a
result of any such transaction undertaken in compliance with this
Subsection 8.7, and any Refinancing Indebtedness with respect thereto, shall be
deemed to have been Incurred in compliance with Subsection 8.1(b)(x) (subject,
however, in the case of Indebtedness of any Restricted Subsidiary that is not a
Subsidiary Guarantor, to the restrictions on Indebtedness of non-Subsidiary
Guarantors contained in the proviso at the end of Subsection 8.1(b)(x)).

 

(c)           Upon any transaction involving the Borrower in accordance with
Subsection 8.7(a) in which the Borrower is not the Successor Borrower, the
Successor Borrower

 

--------------------------------------------------------------------------------


 

will succeed to, and be substituted for, and may exercise every right and power
of, the Borrower under the Loan Documents, and thereafter the predecessor
Borrower shall be relieved of all obligations and covenants under the Loan
Documents, except that the predecessor Borrower in the case of a lease of all or
substantially all its assets will not be released from the obligation to pay the
principal of and interest on the Term Loans.

 

(d)           Clauses (ii) and (iii) of Subsection 8.7(a) will not apply to any
transaction in which the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Restricted Subsidiary of the Borrower so
long as all assets of the Borrower and the Restricted Subsidiaries immediately
prior to such transaction (other than Capital Stock of such Restricted
Subsidiary) are owned by such Restricted Subsidiary and its Restricted
Subsidiaries immediately after the consummation thereof.  Subsection 8.7(a) will
not apply to any transaction in which any Restricted Subsidiary consolidates
with, merges into or transfers all or part of its assets to the Borrower.

 

8.8           Change of Control; Limitation on Amendments.  The Borrower shall
not and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

(a)           In the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any Junior Debt or any
portion thereof, unless the Borrower shall have (i) made payment in full of the
Term Loans and any other amounts then due and owing to any Lender or the
Administrative Agent hereunder and under any Note or (ii) made an offer to pay
the Term Loans and any amounts then due and owing to each Lender and the
Administrative Agent hereunder and under any Note and shall have made payment in
full thereof to each such Lender or the Administrative Agent which has accepted
such offer.  Upon the Borrower having made all payments of Term Loans and any
other amounts then due and owing to any Lender required by the preceding
sentence, any Event of Default arising under Subsection 9(j) by reason of such
Change of Control shall be deemed not to have occurred or be continuing.

 

(b)           (1) Amend, supplement, waive or otherwise modify any of the
provisions of any Senior Notes Documents or any indenture, instrument or
agreement governing any Refinancing Indebtedness in respect thereof in a manner
that shortens the maturity date of such Indebtedness to a date prior to the
Maturity Date of the Initial Term Loans or provides for a shorter weighted
average life to maturity than the Initial Term Loans and (2) if an Event of
Default under Subsection 9.1(a) or (f) is continuing, amend, supplement, waive
or otherwise modify any of the provisions of any indenture, instrument or
agreement evidencing Subordinated Obligations or Guarantor Obligations in a
manner that (i) changes the subordination provisions of such Indebtedness or
(ii) shortens the maturity date of such Indebtedness to a date prior to the
Maturity Date of the Initial Term Loans or provides for a shorter weighted
average life to maturity than the Initial Term Loans; provided that,
notwithstanding the foregoing, the provisions of this Subsection 8.8(b) shall
not restrict or prohibit any refinancing of Indebtedness (in whole or in part)
permitted pursuant to Subsection 8.1.

 

--------------------------------------------------------------------------------


 

(c)           Amend, supplement, waive or otherwise modify the terms of any
Permitted Debt Exchange Notes, any Additional Obligations or any Refinancing
Indebtedness in respect of the foregoing or any indenture or agreement pursuant
to which such Permitted Debt Exchange Notes, Additional Obligations or
Refinancing Indebtedness have been issued or incurred in any manner inconsistent
with the terms of Subsection 2.7(a), Subsection 8.1(b), Subsection 8.6 or the
definitions of “Additional Obligations”, “Refinancing Indebtedness” and
“Permitted Liens” or that would result in a Default hereunder if such Permitted
Debt Exchange Notes, Additional Obligations or Refinancing Indebtedness (as so
amended or modified) were then being issued or incurred or, if such Permitted
Debt Exchange Notes, Additional Obligations or Refinancing Indebtedness is
unsecured or secured by a Lien ranking junior to the Liens securing the Term
Facility Obligations and an Event of Default under Subsection 9.1(a) or (f) is
then continuing, that would provide for the addition of security or a Lien
ranking pari passu to the Liens securing the Term Facility Obligations, as the
case may be.

 

8.9           Limitation on Lines of Business.  The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into any business, either directly or through any Restricted Subsidiary,
except for those businesses of the same general type as those in which the
Borrower and its Restricted Subsidiaries are engaged in on the Closing Date or
which are reasonably related thereto and any business related thereto.

 

SECTION 9

 

Events of Default

 

9.1           Events of Default.  Any of the following from and after the
Closing Date shall constitute an event of default:

 

(a)           The Borrower shall fail to pay any principal of any Term Loan when
due in accordance with the terms hereof (whether at stated maturity, by
mandatory prepayment or otherwise); or the Borrower shall fail to pay any
interest on any Term Loan, or any other amount payable hereunder, within five
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; provided that the failure of
any representation or warranty (other than the representations and warranties
referenced in Subsection 6.1(t)(ii) and the representation contained in the
Officer’s Certificate delivered pursuant to Subsection 6.1(g) with respect to
the satisfaction of the condition set forth in Subsection 6.1(t)(i)) to be true
and correct on the Closing Date will not constitute an Event of Default for the
purposes of exercising any remedy under Subsection 9.2 of this Agreement or for
the purpose of determining any right to exercise enforcement rights under any
Loan Document; or

 

--------------------------------------------------------------------------------


 

(c)           Any Loan Party shall default in the payment, observance or
performance of any term, covenant or agreement contained in Section 8; or

 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in clauses (a) through (c) of this Subsection 9.1), and
such default shall continue unremedied for a period of 30 days after the earlier
of (A) the date on which a Responsible Officer of the Borrower becomes aware of
such failure and (B) the date on which written notice thereof shall have been
given to the Borrower by the Administrative Agent or the Required Lenders; or

 

(e)           Any Loan Party or any of its Restricted Subsidiaries shall
(i) default in (x) any payment of principal of or interest on any Indebtedness
(excluding the Term Loans) in excess of $50.0 million or (y) in the payment of
any Guarantee Obligation in excess of $50.0 million, beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Term Loans) or Guarantee Obligation referred to in
clause (i) above or contained in any instrument or agreement evidencing,
securing or relating thereto (other than a failure to provide notice of a
default or an event of default under such instrument or agreement), or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable (an “Acceleration”), and such time shall have
lapsed and, if any notice (a “Default Notice”) shall be required to commence a
grace period or declare the occurrence of an event of default before notice of
Acceleration may be delivered, such Default Notice shall have been given and
such default shall not have been remedied or waived by or on behalf of such
holder or holders and, in the case of any such Indebtedness under the Senior ABL
Facility or any Additional ABL Credit Facility only, either (x) such default (if
other than a default in the observance or performance of a financial maintenance
covenant) remains unremedied and not waived by or on behalf of such holders of
such Indebtedness for a period of 60 days or (y) such Indebtedness under the
Senior ABL Facility or such Additional ABL Credit Facility shall have been
Accelerated and such Acceleration shall not have been rescinded (provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder); or

 

(f)            If (i) the Borrower or any Material Subsidiaries of the Borrower
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect

 

--------------------------------------------------------------------------------


 

to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Borrower that is not a Loan
Party), or (B) seeking appointment of a receiver, interim receiver, receivers,
receiver and manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or the Borrower or any
Material Subsidiaries of the Borrower shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiaries of the Borrower any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of 60
days; or (iii) there shall be commenced against the Borrower or any Material
Subsidiaries of the Borrower any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) the Borrower or any Material Subsidiaries of the Borrower shall take any
corporate or other similar organizational action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any Material
Subsidiaries of the Borrower shall be generally unable to, or shall admit in
writing its general inability to, pay its debts as they become due; or

 

(g)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could be
reasonably expected to result in a Material Adverse Effect; or

 

(h)           One or more judgments or decrees shall be entered against the
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $50.0 million or more, and all such judgments or

 

--------------------------------------------------------------------------------


 

decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 days from the entry thereof; or

 

(i)            (i) Any of the Security Documents shall cease for any reason to
be in full force and effect (other than pursuant to the terms hereof or
thereof), or any Loan Party which is a party to any such Security Document shall
so assert in writing or (ii) the Lien created by any of the Security Documents
shall cease to be perfected and enforceable in accordance with its terms or of
the same effect as to perfection and priority purported to be created thereby
with respect to any significant portion of the Term Loan Priority Collateral
(other than in connection with any termination of such Lien in respect of any
Collateral as permitted hereby or by any Security Document) and such failure of
such Lien to be perfected and enforceable with such priority shall have
continued unremedied for a period of 20 days; or

 

(j)            Any Loan Party shall assert in writing that any of the ABL/Term
Loan Intercreditor Agreement, the Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

 

(k)           A Change of Control shall have occurred.

 

9.2           Remedies Upon an Event of Default.  (a) If any Event of Default
occurs and is continuing, then, and in any such event, (A) if such event is an
Event of Default specified in clause (i) or (ii) of Subsection 9.1(f) with
respect to the Borrower, automatically the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Term Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

 

(b)           Except as expressly provided above in this Section 9, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

 

SECTION 10

 

The Agents and the Other Representatives

 

10.1         Appointment.  (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by

 

--------------------------------------------------------------------------------


 

the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Agents and the Other
Representatives shall not have any duties or responsibilities, except, in the
case of the Administrative Agent and the Collateral Agent, those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent or the Other Representatives.

 

(b)           Each of the Agents may perform any of their respective duties
under this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates, or delegate any and all such rights
and powers to, any one or more sub agents appointed by such Agent (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and the Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates).  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)           Except solely to the extent of the Borrower’s rights to consent
pursuant to and subject to the conditions in Subsection 10.9 and except for
Subsection 10.8(a), (b), (c) and (e), the provisions of this Section 10 are
solely for the benefit of the Agents and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

10.2         The Administrative Agent and Affiliates.  Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity.  Such person and its
affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings, the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.3         Action by an Agent.  Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

--------------------------------------------------------------------------------


 

10.4         Exculpatory Provisions.  (a) No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:

 

(i)            shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

(iii)          shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

 

(b)           No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Subsection 11.1) or (y) in the absence of its own gross negligence
or willful misconduct.  No Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by the Borrower or a Lender.

 

(c)           No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term as used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(d)           Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the

 

--------------------------------------------------------------------------------


 

Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that any such service provider will be deemed to be acting at the
request and on behalf of the Borrower and the other Loan Parties.  No Agent
shall be liable for any action taken or not taken by any such service provider.

 

10.5         Acknowledgement and Representations by Lenders.  Each Lender
expressly acknowledges that none of the Agents or the Other Representatives nor
any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any Agent or any Other Representative hereafter taken, including any review of
the affairs of the Borrower or any other Loan Party, shall be deemed to
constitute any representation or warranty by such Agent or such Other
Representative to any Lender.  Each Lender further represents and warrants that
it has had the opportunity to review the Confidential Information Memorandum and
each other document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof.  Each Lender represents to the Agents, the Other
Representatives and each of the Loan Parties that, independently and without
reliance upon any Agent, the Other Representatives or any other Lender, and
based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings and the Borrower and the other Loan Parties, it has made its own
decision to make its Loans hereunder and enter into this Agreement and it will
make its own decisions in taking or not taking any action under this Agreement
and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter.  Each Lender represents to each other
party hereto that it is a bank, savings and loan association or other similar
savings institution, insurance company, investment fund or company or other
financial institution which makes or acquires commercial loans in the ordinary
course of its business, that it is participating hereunder as a Lender for such
commercial purposes, and that it has the knowledge and experience to be and is
capable of evaluating the merits and risks of being a Lender hereunder.  Each
Lender acknowledges and agrees to comply with the provisions of Subsection 11.6
applicable to the Lenders hereunder.

 

10.6         Indemnity; Reimbursement by Lenders.  (a) To the extent that the
Borrower or any other Loan Party for any reason fails to indefeasibly pay any
amount required under Subsection 11.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or the Collateral Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay ratably according to their respective outstanding Term Loans on
the date on which the applicable unreimbursed expense or indemnity payment is
sought under this Subsection 10.6 such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
the Collateral Agent (or any sub-agent thereof) in connection

 

--------------------------------------------------------------------------------


 

with such capacity.  The obligations of the Lenders under this Subsection 10.6
are subject to the provisions of Subsection 4.8.

 

(b)           Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)           All amounts due under this Subsection 10.6 shall be payable not
later than three Business Days after demand therefor.  The agreements in this
Subsection 10.6 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

10.7         Right to Request and Act on Instructions; Reliance.  (a) Each Agent
may at any time request instructions from the Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents an Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, the requesting Agent shall be absolutely
entitled as between itself and the Lenders to refrain from taking any action or
to withhold any approval and shall not be under any liability whatsoever to any
Lender for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement.  Without limiting the foregoing, no Lender shall have any right
of action whatsoever against any Agent as a result of an Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), an Agent shall have no obligation to any Lender to take
any action if it believes, in good faith, that such action would violate
applicable law or exposes an Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of
Subsection 10.6.

 

(b)           Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person.  Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan.  Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.

 

--------------------------------------------------------------------------------


 

10.8         Collateral Matters.  (a) Each Lender authorizes and directs the
Collateral Agent to enter into (x) the Security Documents and the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties, (y)  any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to the Security Documents
and the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and any Other Intercreditor Agreement or enter into other
intercreditor agreements in connection with the incurrence by any Loan Party or
any Subsidiary thereof of Additional Indebtedness (each an “Intercreditor
Agreement Supplement”) to permit such Additional Indebtedness to be secured by a
valid, perfected lien (with such priority as may be designated by the Borrower
or relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Incremental Commitment Amendment as provided in
Subsection 2.6, any Increase Supplement as provided in Subsection 2.6, any
Lender Joinder Agreement as provided in Subsection 2.6, any agreement required
in connection with a Permitted Debt Exchange Offer pursuant to Subsection 2.7
and any Extension Amendment as provided in Subsection 2.8).  Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Collateral Agent or the Required Lenders in accordance with the provisions of
this Agreement, the Security Documents, the ABL/Term Loan Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement, any Intercreditor Agreement Supplement, any Incremental Commitment
Amendment, any Increase Supplement, any Lender Joinder Agreement or any
agreement required in connection with a Permitted Debt Exchange Offer and the
exercise by the Agents or the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time, to take any
action with respect to any applicable Collateral or Security Documents which may
be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Security Documents.  Each
Lender agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Term
Loans unless instructed to do so by the Collateral Agent, it being understood
and agreed that such rights and remedies may be exercised only by the Collateral
Agent.  The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

 

(b)           The Lenders hereby authorize each Agent, in each case at its
option and in its discretion, (A) to release any Lien granted to or held by such
Agent upon any Collateral (i) upon termination of the Initial Term Loan
Commitments and payment and satisfaction of all of the Term Loan Facility
Obligations under the Loan Documents at any time arising under or in respect of
this Agreement or the Loan Documents or the transactions contemplated hereby or
thereby that are then due and unpaid, (ii) constituting property being sold or
otherwise disposed of (to Persons other than a Loan Party) upon the sale or
other disposition thereof, (iii) if

 

--------------------------------------------------------------------------------


 

approved, authorized or ratified in writing by the Required Lenders (or such
greater amount, to the extent required by Subsection 11.1) or (iv) as otherwise
may be expressly provided in the relevant Security Documents and (B) to
subordinate any Lien on any Excluded Assets (as defined in the Guarantee and
Collateral Agreement) or any other property granted to or held by such Agent, as
the case may be under any Loan Document to the holder of any Permitted Lien. 
Upon request by any Agent, at any time, the Lenders will confirm in writing any
Agent’s authority to release particular types or items of Collateral pursuant to
this Subsection 10.8.

 

(c)           The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Subsection 11.17.  Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).

 

(d)           No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by Holdings or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct.

 

(e)           Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with either
Subsection 11.1 or 11.17, as applicable, with the written consent of the Agent
party thereto and the Loan Party party thereto.

 

(f)            The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the collateral as such
Agents may from time to time agree.

 

10.9         Successor Agent.  Subject to the appointment of a successor as set
forth herein, (i) the Administrative Agent or the Collateral Agent may be
removed by the Required Lenders if the Administrative Agent, the Collateral
Agent or a controlling affiliate of the Administrative Agent or the Collateral
Agent is a Defaulting Lender and (ii) the Administrative Agent and the
Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon ten days’ notice to the Lenders and the
Borrower.  If the Administrative Agent or the Collateral Agent shall be removed
by the Required Lenders pursuant to clause (i) above or if the Administrative
Agent or the Collateral Agent shall resign as Administrative Agent or Collateral
Agent, as applicable, under this Agreement and the other

 

--------------------------------------------------------------------------------


 

Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which such successor agent shall be subject to
approval by the Borrower; provided that such approval by the Borrower in
connection with the appointment of any successor Administrative Agent shall only
be required so long as no Event of Default under Subsection 9.1(a) or (f) has
occurred and is continuing; provided further, that the Borrower shall not
unreasonably withhold its approval of any successor Administrative Agent if such
successor is a commercial bank with a consolidated combined capital and surplus
of at least $5.0 billion.  Upon the successful appointment of a successor agent,
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or the Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent”, as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as Administrative Agent or Collateral Agent,
as applicable, shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement or any
holders of the Term Loans.  After any retiring Agent’s resignation or removal as
Agent, the provisions of this Section 10 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents.  Additionally, after such retiring
Agent’s resignation as such Agent, the provisions of this Subsection 10.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was such Agent under this Agreement and the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.

 

10.10       [Reserved].

 

10.11       Withholding Tax.  To the extent required by any applicable law, each
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that any Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify such Agent of a change in circumstances which rendered the exemption from
or reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such issuing lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Subsection 10.11.  The agreements in this Subsection 10.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Term Loan Facility Obligations.

 

10.12       Other Representatives.  None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall

 

--------------------------------------------------------------------------------


 

have any duties or responsibilities hereunder or under any other Loan Document
in its capacity as such.  Without limiting the foregoing, no Other
Representative shall have nor be deemed to have a fiduciary relationship with
any Lender.  At any time that any Lender serving as an Other Representative
shall have transferred to any other Person (other than any of its affiliates)
all of its interests in the Loans, such Lender shall be deemed to have
concurrently resigned as such Other Representative.

 

10.13       [Reserved].

 

10.14       Application of Proceeds.  The Lenders, the Administrative Agent and
the Collateral Agent agree, as among such parties, as follows:  subject to the
terms of the ABL/Term Loan Intercreditor Agreement, the Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement or any Intercreditor
Agreement Supplement, after the occurrence and during the continuance of an
Event of Default, all amounts collected or received by the Administrative Agent,
the Collateral Agent or any Lender on account of amounts then due and
outstanding under any of the Loan Documents shall, except as otherwise expressly
provided herein, be applied as follows:  first, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of the Administrative Agent and
the Collateral Agent in connection with enforcing the rights of the Agents and
the Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
second, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders in connection with enforcing such Lender’s
rights under the Loan Documents, third, to pay interest on Loans then
outstanding, fourth, to pay principal of Loans then outstanding and obligations
under Interest Rate Agreements, Currency Agreements, Commodity Agreements and
Bank Product Agreements permitted hereunder and secured by the Guarantee and
Collateral Agreement, ratably among the applicable Secured Parties in proportion
to the respective amounts described in this clause “fourth” payable to them, and
fifth, to pay the surplus, if any, to whomever may be lawfully entitled to
receive such surplus.  To the extent any amounts available for distribution
pursuant to clause “third” or “fourth” above are insufficient to pay all
obligations described therein in full, such moneys shall be allocated pro rata
among the applicable Secured Parties in proportion to the respective amounts
described in this applicable clause at such time.  This Subsection 10.14 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendment) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of loans added pursuant to Subsections 2.6 and 2.8, as
applicable.

 

SECTION 11

 

Miscellaneous

 

11.1         Amendments and Waivers.  (a) Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this
Subsection 11.1.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to

 

--------------------------------------------------------------------------------


 

time, (x) enter into with the respective Loan Parties hereto or thereto, as the
case may be, written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or to the other Loan Documents or changing, in any manner the rights or
obligations of the Lenders or the Loan Parties hereunder or thereunder or
(y) waive at any Loan Party’s request, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that amendments pursuant to Subsections 11.1(d) and (f) may be effected
without the consent of the Required Lenders to the extent provided therein;
provided further, that no such waiver and no such amendment, supplement or
modification shall:

 

(i)            (A) reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or of any scheduled installment thereof (including
extending the Maturity Date), (B) reduce the stated rate of any interest,
commission or fee payable hereunder (other than as a result of any waiver of the
applicability of any post-default increase in interest rates), (C) (except as
provided in Subsection 11.1(d)) increase the principal amount or extend the
expiration date of any Lender’s Loans or extend the scheduled date of any
payment thereof or (D) change the currency in which any Loan is payable, in each
case without the consent of each Lender directly and adversely affected thereby
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory repayment of the
Loans of all Lenders shall not constitute an increase of the principal amount of
the Loans of any Lender);

 

(ii)           amend, modify or waive any provision of this Subsection 11.1(a)
or reduce the percentage specified in the definition of “Required Lenders,” or
consent to the assignment or transfer by Holdings or the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents, in
each case without the written consent of all the Lenders; provided that, as
further provided in Subsection 11.1(d), the definition of “Required Lenders” may
be amended in connection with any amendment, supplement or joinder pursuant to
Subsection 2.6 or 2.8 to include appropriately the Lenders participating in such
incremental facility, refinancing, or extension in any required vote or action
of the Required Lenders;

 

(iii)          release all or substantially all of the Guarantors under any
Security Document, or, in the aggregate (in a single transaction or a series of
related transactions), all or substantially all of the Collateral without the
consent of all of the Lenders, except as expressly permitted hereby or by any
Security Document (as such documents are in effect on the date hereof or, if
later, the date of execution and delivery thereof in accordance with the terms
hereof);

 

(iv)          require any Lender to make Loans having an Interest Period of
longer than six (6) months or shorter than one month without the consent of such
Lender;

 

(v)           amend, modify or waive any provision of Section 10 without the
written consent of the then Agents;

 

--------------------------------------------------------------------------------


 

(vi)          amend, modify or waive any provision of Subsection 10.1(a), 10.5
or 10.12 without the written consent of any Other Representative directly and
adversely affected thereby;

 

(vii)         [reserved];

 

(viii)        [reserved]; or

 

(ix)           amend, modify or waive the order of application of payments set
forth in the penultimate sentence of Subsection 4.4(a) or Subsection 4.4(d),
4.8(a), 10.14 or 11.7, in each case without the consent of all the Lenders;
provided that, as more fully set forth in Subsection 11.1(d), these sections may
be amended or modified in connection with any amendment, supplement or joinder
pursuant to Subsection 2.6 or 2.8 to reflect the priorities as permitted by, and
contemplated by, such Subsections with the consent of the Administrative Agent
and the Lenders participating in such incremental facility, refinancing, or
extension.

 

provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, in its discretion, release the
Lien on Collateral valued in the aggregate not in excess of $7.5 million in any
Fiscal Year without the consent of any Lender.

 

(b)           Any waiver and any amendment, supplement or modification pursuant
to this Subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans.  In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(c)           [Reserved].

 

(d)           Notwithstanding any provision herein to the contrary, this
Agreement and the other Loan Documents may be amended (i) to cure any ambiguity,
mistake, omission, defect, or inconsistency, (ii) in accordance with Subsection
2.6 to incorporate the terms of any Incremental Commitments (including to add a
new revolving facility under this Agreement with respect to any Incremental
Revolving Commitment) and (iii) in accordance with Subsection 2.8 to effectuate
an Extension and to provide for non-pro rata borrowings and payments of any
amounts hereunder as between the Loans and any commitments in connection
therewith, in each case with the consent of the Administrative Agent but without
the consent of any Lender (except as expressly provided in Subsection 2.6 or
2.8, as applicable) required, including, without limitation, as provided in
Subsection 4.4(g).

 

(e)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or deemed amended) or amended and restated with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the

 

--------------------------------------------------------------------------------


 

benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof, (y) to include,
as appropriate, the Lenders holding such credit facilities in any required vote
or action of the Required Lenders or of the Lenders of each Facility hereunder
and (z) to provide class protection for any additional credit facilities.

 

(f)            Notwithstanding any provision herein to the contrary, any
Security Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

(g)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such Lender, a
“Non-Consenting Lender”) then the Borrower may, on notice to the Administrative
and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Subsection 11.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender concurrently with such Assignment and
Acceptance or (B) so long as no Event of Default under Subsection 9.1(a) or (f)
then exists or will exist immediately after giving effect to the respective
prepayment, upon notice to the Administrative Agent, prepay the Loans and, if
applicable, terminate the commitments of such Non-Consenting Lender, in whole or
in part, subject to Subsection 4.12, without premium or penalty.  In connection
with any such replacement under this Subsection 11.1(g), if the Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement by the later of (a) the date on which the replacement Lender
executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to the Non-Consenting Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Consenting Lender.

 

11.2         Notices.  (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, or, in the case of delivery by a nationally recognized overnight
courier,

 

--------------------------------------------------------------------------------


 

when received, addressed as follows in the case of the Borrower, the
Administrative Agent and the Collateral Agent, and as set forth in Schedule A in
the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Loans:

 

The Borrower

Emergency Medical Services Corporation

 

6200 S. Syracuse Way

 

Suite 200

 

Greenwood Village, Colorado 80110

 

Attention: General Counsel

 

Facsimile: (303) 495-1800

 

Telephone: (303) 495-1254

 

 

 

and

 

 

 

Attention: Chief Financial Officer

 

Facsimile: (303) 495-1800

 

Telephone: (303) 495-1200

 

 

 

and

 

 

 

1717 Main Street

 

Suite 5200

 

Dallas, Texas 75201

 

Attention: Treasurer

 

Facsimile: (214) 712-2731

 

Telephone: (214) 712-2475

 

 

With copies to:

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention: Jeffrey E. Ross, Esq.

 

Facsimile: (212) 521-7465

 

Telephone: (212) 909-6000

 

 

The Administrative Agent/the Collateral

Deutsche Bank AG New York Branch

Agent:

60 Wall Street

 

New York, New York 10005

 

Attention: Carin Keegan

 

Facsimile: (212) 797-5690

 

Telephone: (212) 250-6083

 

--------------------------------------------------------------------------------


 

With copies to:

White & Case LLP

 

1155 Avenue of the Americas

 

New York, New York 10036

 

Attention: Eric Leicht

 

Facsimile: (212) 354-8113

 

Telephone: (212) 819-8796

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.

 

(b)           Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent in good faith to be from a Responsible
Officer of a Loan Party.

 

(c)           Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tif”).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(d)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes (with
the Borrower’s consent), (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the posting thereof.

 

11.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude

 

--------------------------------------------------------------------------------


 

any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

11.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder and in the other Loan Documents (or in any
amendment, modification or supplement hereto or thereto) and in any certificate
delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

 

11.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Term Loan Commitments) contemplated hereby and
thereby and (iii) efforts to monitor the Loans and verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, and (2) (i) the reasonable fees and disbursements of White & Case
LLP, and such other special or local counsel, consultants, advisors, appraisers
and auditors whose retention (other than during the continuance of an Event of
Default) is approved by the Borrower, (b) to pay or reimburse each Lender, each
Lead Arranger and the Agents for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents and the Lenders, (c) to pay, indemnify, or reimburse each
Lender, each Lead Arranger and the Agents for, and hold each Lender, each Lead
Arranger and the Agents harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
any stamp, documentary, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution, delivery
or enforcement of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Lead Arranger, each Agent (and any sub-agent thereof) and each Related
Party of any of the foregoing Persons (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans, the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower or any of its Restricted Subsidiaries or any of the
property of the Borrower or any of its Restricted Subsidiaries, of any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided that the
Borrower shall not have

 

--------------------------------------------------------------------------------


 

any obligation hereunder to the Administrative Agent, any Other Representative,
any other Agent or any Lender (or any Related Party of any of the foregoing
Persons) with respect to Indemnified Liabilities arising from (i) the gross
negligence, bad faith or willful misconduct of such Agent (and any sub-agent
thereof), such Other Representative or any such Lender (or any Related Party of
such Agent, Other Representative or Lender), as the case may be, as determined
by a court of competent jurisdiction in a final and non-appealable decision,
(ii) a material breach of the Loan Documents by such Agent, Other Representative
or Lender (or any Related Party of such Agent, Other Representative or Lender),
as the case may be, as determined by a court of competent jurisdiction in a
final and non-appealable decision or (iii) claims against such Indemnitee or any
Related Party brought by any other Indemnitee that do not involve any Lead
Arranger or Agent in its capacity as such and claims arising out of or in
connection with or by reason of any act or omission of any Loan Party or any of
its Affiliates.  No Indemnitee shall be liable for any consequential or punitive
damages in connection with the Facilities.  All amounts due under this
Subsection 11.5 shall be payable not later than 30 days after written demand
therefor.  Statements reflecting amounts payable by the Loan Parties pursuant to
this Subsection 11.5 shall be submitted to the address of the Borrower set forth
in Subsection 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent. 
Notwithstanding the foregoing, except as provided in Subsections 11.5(b) and (c)
above, the Borrower shall have no obligation under this Subsection 11.5 to any
Indemnitee with respect to any tax, levy, impost, duty, charge, fee, deduction
or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority.  The agreements in this Subsection 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

11.6         Successors and Assigns; Participations and Assignments.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than in accordance with Subsection 8.7, none of the Loan
Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Subsection 11.6.

 

(b)           (i) Subject to the conditions set forth in Subsection 11.6(b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to a
Disqualified Lender, any natural person or Holdings, the Borrower or any of
their respective Subsidiaries) to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
its Term Loans, pursuant to an Assignment and Acceptance) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment (x) to a Lender, an Affiliate of a Lender, or an
Approved Fund (as defined below); provided, that if any Lender assigns all or a
portion of its rights and obligations under this Agreement to one of its
Affiliates in connection with or in contemplation of the sale or other
disposition of its interest in such Affiliate, the Borrower’s prior written
consent shall be required

 

--------------------------------------------------------------------------------


 

for such assignment, and, (y) if an Event of Default under Subsection 9.1(a) or
(f) has occurred and is continuing, to any other Person; and

 

(B)           the Administrative Agent (such consent not to be unreasonably
withheld).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Term Loan Commitments, Incremental Commitments or Loans
under any Facility, the amount of the Term Loan Commitments, Incremental
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an amount of an
integral multiple of $1.0 million unless the Borrower and the Administrative
Agent otherwise consent , provided that (1) no such consent of the Borrower
shall be required if an Event of Default under Subsection 9.1(a) or (f) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

(D)          any assignment of Incremental Commitments or Loans to an Affiliated
Lender shall also be subject to the requirements of Subsections 11.6(h) and (i).

 

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning:  “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest

 

--------------------------------------------------------------------------------


 

assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and bound by any related obligations under) Subsections 4.10, 4.11,
4.12, 4.13 and 11.5, and bound by its continuing obligations under
Subsection 11.16).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Subsection 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Subsection 11.6.

 

(iv)          The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Initial
Term Loan Commitments or Incremental Commitments of, and interest and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and a Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(vi)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Subsection 11.6(b)
and any written consent to such assignment required by Subsection 11.6(b), the
Administrative Agent shall accept such Assignment and Acceptance, record the
information contained therein in the Register and give prompt notice of such
assignment and recordation to the

 

--------------------------------------------------------------------------------


 

Borrower.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this clause (vi).

 

(vii)         On or prior to the effective date of any assignment pursuant to
this Subsection 11.6(b), the assigning Lender shall surrender any outstanding
Notes held by it all or a portion of which are being assigned.  Any Notes
surrendered by the assigning Lender shall be returned by the Administrative
Agent to the Borrower marked “cancelled”.

 

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments and Initial Term Loan Commitments via an electronic settlement
system acceptable to Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”).  At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Subsection 11.6(b).  Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans, Incremental Commitments
and Initial Term Loan Commitments pursuant to the Settlement Service. 
Assignments and assumptions of Loans, Incremental Commitments and Initial Term
Loan Commitments shall be effected by the provisions otherwise set forth herein
until the Administrative Agent notifies the Lenders of the Settlement Service as
set forth herein.  The Borrower may withdraw its consent to the use of the
Settlement Service at any time upon notice to the Administrative Agent, and
thereafter assignments and assumptions of the Loans, Incremental Commitments and
Initial Term Loan Commitments shall be effected by the provisions otherwise set
forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such Subsections with respect to the
rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment
was made after an Event of Default under Subsection 9.1(a) or (f) has occurred
and is continuing or the Borrower has expressly consented in writing to waive
the benefit of this provision at the time of such assignment.

 

Notwithstanding the foregoing provisions of this Subsection 11.6(b), nothing in
this Subsection 11.6(b) is intended to or should be construed to limit the
Borrower’s right to prepay the Term Loans as provided in Subsection 4.4(c),
4.4(h), 4.13(d) or 11.1(g).

 

(c)           (i) Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to any Disqualified Lender, or a natural person or the Borrower or any of
the Borrower’s Affiliates or its Subsidiaries (other than

 

--------------------------------------------------------------------------------


 

Permitted Affiliated Assignees) to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Initial Term Loan Commitments,
Incremental Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall remain the holder of any
such Loan for all purposes under this Agreement and the other Loan Documents,
(D) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (E) in the case of any
participation to a Permitted Affiliated Assignee, such participation shall be
governed by the provisions of Subsection 11.6(h) (other than subclauses (i) and
(iii) thereof) to the same extent as if each reference therein to an assignment
of a Loan were to a participation of a Loan and the references to Affiliated
Lender were to such Permitted Affiliated Assignee in its capacity as a
participant.  Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the second proviso to the second sentence
of Subsection 11.1(a) and (2) directly affects such Participant.  Subject to
Subsection 11.6(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of (and shall have the related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Subsection
11.6(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Subsection 11.7(b) as though it were a Lender,
provided that such Participant shall be subject to Subsection 11.7(a) as though
it were a Lender.  Notwithstanding the foregoing, no Lender shall be permitted
to sell participations under this Agreement to any Disqualified Lender.

 

(ii)           No Loan Party shall be obligated to make any greater payment
under Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in
the absence of any participation, unless the sale of such participation is made
with the prior written consent of the Borrower and the Borrower expressly waives
the benefit of this provision at the time of such participation.  Any
Participant that is not incorporated under the laws of the United States of
America or a state thereof shall not be entitled to the benefits of Subsection
4.11 unless such Participant complies with Subsection 4.11(b) and provides the
forms and certificates referenced therein to the Lender that granted such
participation.

 

(d)           Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Subsection 11.6 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)           No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it

 

--------------------------------------------------------------------------------


 

would require the Borrower to make any filing with any Governmental Authority or
qualify any Loan or Note under the laws of any jurisdiction, and the Borrower
shall be entitled to request and receive such information and assurances as it
may reasonably request from any Lender or any Assignee or Participant to
determine whether any such filing or qualification is required or whether any
assignment or participation is otherwise in accordance with applicable law.

 

(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Subsection 11.6(b).  The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any domestic or foreign bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any state, federal or provincial
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.  Each such
indemnifying Lender shall pay in full any claim received from the Borrower
pursuant to this Subsection 11.6(f) within 30 Business Days of receipt of a
certificate from a Responsible Officer of the Borrower specifying in reasonable
detail the cause and amount of the loss, cost, damage or expense in respect of
which the claim is being asserted, which certificate shall be conclusive absent
manifest error.  Without limiting the indemnification obligations of any
indemnifying Lender pursuant to this Subsection 11.6(f), in the event that the
indemnifying Lender fails timely to compensate the Borrower for such claim, any
Loans held by the relevant Conduit Lender shall, if requested by the Borrower,
be assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.

 

(g)           If the Borrower wishes to replace the Loans under any Facility
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders under such Facility, instead of prepaying the Loans to be
replaced, to (i) require the Lenders under such Facility to assign such Loans to
the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Subsection 11.1.  Pursuant to any such assignment, all Loans to
be replaced shall be purchased at par (allocated among the Lenders under such
Facility in the same manner as would be required if such Loans were being
optionally prepaid by the Borrower), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Subsection 4.12.  By
receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans under such Facility pursuant
to the terms of the form of the Assignment and Acceptance, and accordingly no
other action by such Lenders shall be required in connection therewith.  The
provisions of this clause (g) are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

 

(h)           (i) Notwithstanding anything to the contrary in this Agreement,
with respect to any assignment to or by an Affiliated Lender that is not an
Affiliated Debt Fund:

 

--------------------------------------------------------------------------------


 

(1)           such Affiliated Lender and such other Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”);

 

(2)           at the time of such assignment after giving affect to such
assignment, the aggregate principal amount of all Term Loans held (or
participated in) by Affiliated Lenders that are not Affiliated Debt Funds shall
not exceed 25.0% of the aggregate principal amount of all Term Loans outstanding
under this Agreement;

 

(3)           any such assignment shall not be permitted so long as an Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing;

 

(4)           any such Term Loans acquired by an Affiliated Lender may, with the
consent of the Borrower, be contributed to the Borrower, whether through a
Parent or otherwise, and exchanged for debt or equity securities of the Borrower
or such Parent that are otherwise permitted to be issued at such time pursuant
to the terms of this Agreement, so long as any Term Loans so acquired by the
Borrower shall be retired and cancelled promptly upon the acquisition thereof;
and

 

(5)         no Incremental Revolving Commitments (or related Obligations) may be
assigned to any Affiliated Lender that is not an Affiliated Debt Fund.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.

 

(iii)          Notwithstanding anything in Subsection 11.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that no amendment, modification, waiver, consent or other
action with respect to any Loan Document shall deprive such Affiliated Lender of
its ratable share of

 

--------------------------------------------------------------------------------


 

any payments of Term Loans to which such Affiliated Lender is entitled under the
Loan Documents without such Affiliated Lender providing its consent; provided,
further, that such Affiliated Lender shall have the right to approve any
amendment, modification, waiver or consent that (x) disproportionately and
adversely affects such Affiliated Lender or (y) is of the type described in
Subsections 11.1(a)(i) through (ix) (other than subclauses (v) and (vi)); and in
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver to the Administrative Agent any instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Subsection 11.6(h)(iii); provided that if
the Affiliated Lender fails to promptly execute such instrument such failure
shall in no way prejudice any of the Administrative Agent’s rights under this
Subsection 11.6(h)(iii) and (y) the Administrative Agent is hereby appointed
(such appointment being coupled with an interest) by such Affiliated Lender as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this Subsection 11.6(h)(iii).

 

(iv)          Each Affiliated Lender that is not an Affiliated Debt Fund, solely
in its capacity as a Lender, hereby agrees, and each Affiliated Lender
Assignment and Assumption agreement shall provide a confirmation that, if any of
Holdings, the Borrower or any Restricted Subsidiary shall be subject to any
voluntary or involuntary bankruptcy, reorganization, insolvency or liquidation
proceeding (each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Affiliated Lender’s
claim with respect to its Term Loans (“Claim”) (including, without limitation,
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Affiliated Lender is treated in connection with
such exercise or action on the same or better terms as the other Lenders and
(ii) with respect to any matter requiring the vote of Lenders during the
pendency of a Bankruptcy Proceeding (including, without limitation, voting on
any plan of reorganization), the Term Loans held by such Affiliated Lender (and
any Claim with respect thereto) shall be deemed to be voted in accordance with
Subsection 11.6(h)(iii) above, so long as such Affiliate Lender is treated in
connection with the exercise of such right or taking of such action on the same
or better terms as the other Lenders.  For the avoidance of doubt, the Lenders
and each Affiliated Lender that is not an Affiliated Debt Fund agree and
acknowledge that the provisions set forth in this Subsection 11.6(h)(iv) and the
related provisions set forth in each Affiliated Lender Assignment and Assumption
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the United States Bankruptcy Code, and, as such,
would be enforceable for all purposes in any case where Holdings, the Borrower
or any Restricted Subsidiary has filed for protection under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors applicable to
Holdings, the Borrower or such Restricted Subsidiary, as applicable.  Each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an

 

--------------------------------------------------------------------------------


 

interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Term Loans and participations therein and not in
respect of any other claim or status such Affiliated Lender may otherwise have),
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this Subsection 11.6(h)(iv).

 

(i)             Notwithstanding anything to the contrary in this Agreement,
Subsection 11.1 or the definition of “Required Lenders” (x) with respect to any
assignment or participation to or by an Affiliated Debt Fund, such assignment or
participation shall be made pursuant to an open market purchase and (y) for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Term Loans held by Affiliated
Debt Funds may not account for more than 50.0% of the Term Loans of consenting
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Subsection 11.1.

 

11.7         Adjustments; Set-off; Calculations; Computations.  (a)  If any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.7, 2.8, 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d),
11.1(g) or 11.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower.  Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made

 

--------------------------------------------------------------------------------


 

by such Lender, provided that the failure to give such notice shall not affect
the validity of such set-off and application.  Notwithstanding anything to the
contrary in any Loan Document, any Secured Party and its Affiliates (and each
Participant of any Lender or any of its Affiliates) that is a Government
Receivables Bank shall not have the right and hereby expressly waives any rights
it might otherwise have, to set-off or appropriate and apply any or all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held by or owing to such Secured Party or its Affiliates (and each Participant
of any Lender or any of its Affiliates) or any branch or agency thereof in a
Government Receivables Deposit Account (but no other deposit account or any
subsequent accounts to which the proceeds of Government Accounts may be
transferred) to or for the credit or the account of the Borrower or any
Guarantor, in each case to the extent necessary for the Loan Parties to remain
in compliance with Medicare, Medicaid, TRICARE, CHAMPVA or any other similar or
replacement laws, rules or regulations of a Governmental Authority, as amended
or re-enacted from time to time.

 

11.8         Judgment.  (a) If, for the purpose of obtaining or enforcing
judgment against any Loan Party in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Subsection 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date, or the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

 

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Loan Party under this Subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)            The term “rate of exchange” in this Subsection 11.8 means the
rate of exchange at which the Administrative Agent, on the relevant date at or
about 12:00 noon (New York time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

11.9         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all

 

--------------------------------------------------------------------------------


 

of such counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be delivered to the Borrower and the Administrative Agent.

 

11.10       Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.11       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.12       Governing Law.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

11.13       Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court,” and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) any Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Term Loan Facility Obligations
(in which case any party shall be entitled to assert any claim or defense,
including any claim or defense that this Subsection 11.13 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment and (iii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction.

 

--------------------------------------------------------------------------------


 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)            agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or (subject to clause
(a) above) shall limit the right to sue in any other jurisdiction; and

 

(e)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 11.13 any consequential or punitive damages.

 

11.14       Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither any Agent nor any Other Representative or Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor; and

 

(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among the Borrower and the Lenders.

 

11.15       Waiver Of Jury Trial.  EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.16       Confidentiality.  (a) Each Agent and each Lender agrees to keep
confidential any information (a) provided to it by or on behalf of Holdings or
the Borrower or any of their respective Subsidiaries pursuant to or in
connection with the Loan Documents or (b) obtained by such Lender based on a
review of the books and records of Holdings or the Borrower or any of their
respective Subsidiaries; provided that nothing herein shall prevent any Lender
from disclosing any such information (i) to any Agent, any Other Representative
or any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or

 

--------------------------------------------------------------------------------


 

prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations which agrees to comply with the
provisions of this Subsection 11.16 pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this
clause (ii), in respect to any electronic information (whether posted or
otherwise distributed on any Platform)) for the benefit of the Borrower (it
being understood that each relevant Lender shall be solely responsible for
obtaining such instrument (or such electronically recorded agreement)), (iii) to
its affiliates and the employees, officers, partners, directors, agents,
attorneys, accountants and other professional advisors of it and its affiliates,
provided that such Lender shall inform each such Person of the agreement under
this Subsection 11.16 and take reasonable actions to cause compliance by any
such Person referred to in this clause (iii) with this agreement (including,
where appropriate, to cause any such Person to acknowledge its agreement to be
bound by the agreement under this Subsection 11.16), (iv) upon the request or
demand of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that, other than with respect to any disclosure to
any bank regulatory authority, such Lender shall, unless prohibited by any
Requirement of Law, notify the Borrower of any disclosure pursuant to this
clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder,
under any Loan Document or under any Interest Rate Agreement, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Agreement, any affiliate of any Lender party
thereto) may be a party subject to the proviso in clause (iv) above, and
(ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to the Borrower being
violated. Notwithstanding any other provision of this Agreement, any other Loan
Document or any Assignment and Acceptance, the provisions of this
Subsection 11.16 shall survive with respect to each Agent and Lender until the
second anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

 

(b)           Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities.  Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

 

11.17       Incremental Indebtedness; Additional Indebtedness.  In connection
with the Incurrence by any Loan Party or any Subsidiary thereof of any
Incremental Indebtedness or

 

--------------------------------------------------------------------------------


 

Additional Indebtedness, each of the Administrative Agent and the Collateral
Agent agree to execute and deliver the ABL/Term Loan Intercreditor Agreement,
any Junior Lien Intercreditor Agreement, or any Other Intercreditor Agreement or
any Intercreditor Agreement Supplement and amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including but not limited to any
Mortgages and UCC fixture filings), and to make or consent to any filings or
take any other actions in connection therewith, as may be reasonably deemed by
the Borrower to be necessary or reasonably desirable for any Lien on the assets
of any Loan Party permitted to secure such Incremental Indebtedness or
Additional Indebtedness to become a valid, perfected lien (with such priority as
may be designated by the relevant Loan Party or Subsidiary, to the extent such
priority is permitted by the Loan Documents) pursuant to the Security Document
being so amended, amended and restated, restated, waived, supplemented or
otherwise modified or otherwise.

 

11.18       USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies the Borrower, which
information includes the name of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act,
and the Borrower agrees to provide such information from time to time to any
Lender.

 

11.19       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.20       Reinstatement.  This Agreement shall remain in full force and effect
and continue to be effective should any petition or other proceeding be filed by
or against any Loan Party for liquidation or reorganization, should any Loan
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrower under the
Loan Documents, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the obligations, whether as a fraudulent preference, reviewable transaction
or otherwise, all as though such payment or performance had not been made.  In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the obligations of the Borrower hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

BORROWER:

 

 

 

CDRT MERGER SUB, INC.

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title

Vice President and Secretary

 

[SIGNATURE PAGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

DEUTSCHE BANK AG NY NEW YORK BRANCH,

 

 

as Administrative Agent, Collateral Agent and Lender

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

Name:

Carin Keegan

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

[SIGNATURE PAGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Commitments and Addresses

 

Lender

 

Commitment

 

Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005

 

$

1,440,000,000

 

Total:

 

$

1,440,000,000

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

Assumed Indebtedness

1.               Promissory notes

 

(a)          Unsecured Subordinated Promissory Note, dated July 1, 2006, by
Eagle Acquisition Subsidiary, Inc. and Air Ambulance Specialists, Inc. in favor
of Janet Borrego, in original aggregate principal amount of $452,158, of which
$27,607 was outstanding at March 31, 2011.

 

(b)         Unsecured Subordinated Promissory Note, dated July 1, 2006, by Eagle
Acquisition Subsidiary, Inc. and Air Ambulance Specialists, Inc. in favor of
George Borrego, in original aggregate principal amount of $333,169, of which
$20,342.00 was outstanding at March 31, 2011.

 

(c)          Unsecured Subordinated Promissory Note, dated July 1, 2006, by
Eagle Acquisition Subsidiary, Inc. and Air Ambulance Specialists, Inc. in favor
of Kimarie M. Jones, in original aggregate principal amount of $333,169, of
which $20,342 was outstanding at March 31, 2011

 

(d)         Payment obligation in original aggregate principal amount of
$970,115 (of which $623,265 was outstanding at March 31, 2011) pursuant to the
Asset Acquisition Agreement, dated as of October 6, 1992, by and among Patient
Transport, Inc., Wooster Coaches. Inc., Montachusett Ambulance, Inc., Nancy
Leasing, Inc., Craig Leasing, Inc., each of the shareholders of the foregoing,
ASA Management Services and Zam Cul Enterprises, Inc.

 

(e)          Promissory Note, dated August 7, 2009, by Templeton Readings, LLC
in favor of Keystone Teleradiology, LLC, in original aggregate principal amount
of $250,000, of which $31,250 was outstanding at March 31, 2011.

 

2.               Swaps

 

(a)          ISDA Master Agreement and Schedule between J. Aron & Company
(“Aron”) and EMS Management LLC (“EMS”), dated as of June 30, 2009, as amended
by the Amendment Letter dated May 23, 2011 (the “Aron ISDA Master Agreement”).

 

(b)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of February 5, 2010.

 

(c)          Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of February 5, 2010.

 

(d)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of May 14, 2010.

 

(e)          Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of May 21, 2010.

 

(f)            Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of May 21, 2010.

 

(g)        Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of May 21, 2010.

 

2

--------------------------------------------------------------------------------


 

(h)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of May 25, 2010.

 

(i)             Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of June 29, 2010.

 

(j)             Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of June 29, 2010.

 

(k)          Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of June 30, 2010.

 

(l)             Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of July 1, 2010.

 

3.               Guarantees

 

(a)          Guarantee, dated 2009, by AMR Holdco, Inc. of all obligations and
liabilities of EMS under the Aron ISDA Master Agreement.

 

(b)         Guarantee, dated 2009, by EmCare Holdco, Inc. of all obligations and
liabilities of EMS under the Aron ISDA Master Agreement.

 

4.               Financing Leases

 

(a)          Letter agreement, dated March 26, 2008, between William Spencer
Company and American Medical Response West in connection with certain leasehold
improvements.

 

(b)         Equipment lease, dated October 29, 2008, between EverRad, LLC and
T&C Computer.

 

(c)          Commercial Lease Agreement Open End, dated May 27, 2009, between
USA Financial Services, LLC and American Medical Response Ambulance
Service, Inc. (as successor by assignment to Lifeguard Ambulance Service of
Texas, LLC).

 

5.               Earn-out obligations under the following agreements:

 

(a)          Amended and Restated Option Agreement, dated effective as of
April 29, 2010, by and among Dr. Harold Bolnick, Texas EM-I Medical Services,
P.A., and each of the other parties set forth on the signature pages thereto.

 

(b)         Stock Purchase Agreement, dated as of June 3, 2006 and amended as of
June 30, 2006, among Air Ambulance Specialists, Inc., Donald A. Jones, George
Borrego, Kimarie M. Jones and Janet Borrego, and Eagle Acquisition
Subsidiary, Inc.

 

(c)          Unit Purchase Agreement, dated November 9, 2009, by and among
Expansion Management Services, L.P., Apex Acquisition LLC, EmCare, Inc. (for the
limited purpose of Section 13.16 thereof) and Pinnacle Consultants Limited
Partnership (for the limited purpose of Section 8.14 thereof).

 

3

--------------------------------------------------------------------------------


 

(d)         Membership Interest Purchase Agreement, dated as of December 1,
2010, by and among Connecticut EM-I Medical Services, P.C., each of the Sellers
party thereto, Milford Anesthesia Associates, P.C. and Jeffrey Wagner, M.D., as
the Seller Representative.

 

(e)          Stock Purchase Agreement, dated as of June 30, 2010, by and among
Sun Devil Acquisition LLC, David J. Samuels, Eric Wilke, M.D., Ingenuity
Matrix, Inc., Traditions Emergency Medicine, P.A., and Keith Butler, M.D.

 

(f)            Securities Purchase Agreement, dated as of January 10, 2011, by
and among Dr. William N. Hartenbach, EmCare, Inc. and Florida Sunshine
Anesthesia Providers, P.A.

 

6.               Letters of Credit

 

(a)          Letter of credit issued by Royal Bank of Canada in favor of ACE
American Insurance Company and/or Indemnity Insurance Company of North America,
in aggregate amount not to exceed $27,231,609.

 

(b)         Letter of credit issued by Royal Bank of Canada in favor of
Continental Casualty Company and/or CAN Claim Plus, Inc., in the amount of
$150,771.

 

(c)          Letter of credit issued by Royal Bank of Canada in favor of The
Travelers Indemnity Company, in the amount of $25,000.

 

(d)         Letter of credit issued by The Milford Bank on behalf of Milford
Anesthesia Associates, P.C. in the amount of $100,000.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

 

Existing Capitalized Lease Obligations

 

Item 4 on Schedule 1.1(c) is incorporated herein by reference.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

Existing Liens(1)

 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Investment Enterprises, Inc.

 

NV SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002028011-1

 

4/24/07

 

2007012974-3

American Medical Response Northwest, Inc.

 

OR SOS

 

Les Schwab Tire Centers of Portland, Inc.

 

All goods purchased from Secured Party

 

8/5/09

 

8330514

 

 

 

 

American Medical Response of Colorado, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22643876

 

4/24/07

 

20071526101

American Medical Response of Connecticut, Incorporated

 

CT SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0002166270

 

4/25/07

 

0002451964

American Medical Response of Inland Empire

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560623

 

4/24/07

 

07-71113106

American Medical Response of Massachusetts, Inc.

 

MA Secretary of the Common-wealth

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200215721620

 

4/24/07

 

200756340850

American Medical Response of South Carolina, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644353

 

4/24/07

 

20071526267

 

--------------------------------------------------------------------------------

(1)                                  Does not include “all assets” liens in
favor of Bank of America, N.A., as collateral agent under the Company’s existing
credit facility, which will be terminated on the Closing Date.

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Medical Response of Southern California

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560765

 

4/24/07

 

0771113109

American Medical Response of Texas, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644312

 

4/24/07

 

20071526119

American Medical Response West

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560759

 

4/24/07

 

07-71113111

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/01

 

11400212

 

10/5/06

 

63460417

American Medical Response, Inc.

 

DE SOS

 

General Electronic Capital Corporation

 

Equipment

 

11/5/01

 

11594485

 

8/30/02; 10/25/06

 

22251654 (AM); 63726080

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

12/7/01

 

20100697

 

10/25/06

 

63726106

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

1/4/02

 

20279111

 

10/25/06

 

63726122

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

2/15/02

 

20612766

 

10/25/06

 

63726130

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

3/11/02

 

20832174

 

10/25/06

 

63726155

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

4/4/02

 

20845630

 

10/25/06

 

63726171

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813850

 

4/24/07

 

20071526044

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813926

 

4/24/07

 

20071526051

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

8/30/02

 

22206112

 

4/17/07

 

20071417939

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

8/30/02

 

2241689

 

4/24/07

 

20071526069

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/02

 

22671646

 

4/24/07

 

20071526093

American Medical Response, Inc.

 

DE SOS

 

GreatAmerica Leasing Corporation

 

Equipment

 

9/28/06

 

63361151

 

 

 

 

American Medical Response, Inc.

 

DE SOS

 

Dolphin Capital Corporation

 

Equipment

 

7/3/07

 

73058988

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238180

 

4/24/07

 

200704245425679

Atlantic/Key West Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644270

 

4/24/07

 

20071526135

Atlantic/Palm Beach Ambulance Inc.

 

DE SOS

 

American Medical Response

 

Equipment

 

10/21/02

 

22644296

 

4/24/07

 

20071526168

BestPractices, Inc.

 

VA State Corporations Commission

 

Mitel Leasing Inc.

 

Equipment

 

7/6/10

 

100706 3932-5

 

 

 

 

Broward Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644064

 

4/24/07

 

20071526184

Desert Valley Medical Transport, Inc.

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560618

 

4/24/07

 

07-71113113

Everrad, LLC

 

FL Secured Transaction Registry

 

Town & Country Leasing LLC

 

Leased Goods

 

8/22/07

 

200706348204

 

 

 

 

International Life Support, Inc.

 

HI Bureau of Conveyances

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002-188164

 

4/25/07

 

2007-074154

LifeFleet Southeast, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463867

 

4/24/07

 

200705376107

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

Medevac Medical Response, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116546J

 

4/24/07

 

20070047413K

Medevac MidAmerica, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116477A

 

4/24/07

 

20070047414M

Metro Ambulance Service (Rural), Inc

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644163

 

4/24/07

 

20071526200

Mobile Medic Ambulance Service, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644023

 

4/24/07

 

20071526218

Paramed, Inc.

 

MI SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002002944-8

 

4/25/07

 

2007065932-8

Physicians & Surgeons Ambulance Service, Inc.

 

OH SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

OH00055570244

 

4/24/07

 

20071140218

Randle Eastern Ambulance Service, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463875

 

4/24/07

 

200705376093

Sunrise Handicap Transport Corp.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238179

 

4/24/07

 

200704245425693

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(f)

 

Existing Investments

 

1.     Global Medical Response of India Limited, a Mauritian corporation and
wholly-owned subsidiary of Global Medical Response, Inc., has invested
approximately $2.1 million for an approximately 9.5% equity interest (on a fully
diluted basis) in Dial 1298 Ambulance, an ambulance company doing business in
India.

 

2.     Global Emergency Medical Services Limited participates in a joint venture
in Trinidad & Tobago, owning a 25.5% equity interest (on a fully diluted basis)
in Global Medical Response of Trinidad & Tobago, Ltd., a Trinidad and Tobago
corporation.

 

3.     Promissory Note dated April 4, 2001, by St. Paul ERDocs, P.A. in favor of
Healthcare Administrative Services, Inc., in aggregate principal amount not to
exceed $600,000.

 

4.     On December 13, 2010, EMS Management LLC funded the acquisition of
Milford Anesthesia Associates, L.L.C. by Connecticut EM-I Medical Services,
P.C., an Affiliated Medical Group, pursuant to a Promissory Note in a principal
amount not to exceed $78,744,776.

 

5.     On January 10, 2011, EMS Management LLC funded the acquisition of North
Pinellas Anesthesia Associates, P.A. by Florida Sunshine Anesthesia Providers,
P.A., an Affiliated Medical Group, pursuant to a Promissory Note in the
principal amount of $500,000.

 

6.     Promissory Note, effective as of June 30, 2010, by Texas Anesthesia
Specialists, P.A. in favor of EMS Management LLC, in principal amount of up to
$3,000,000, in connection the June 30, 2010 acquisition by Texas Anesthesia
Specialists, P.A. of the interests in Fredericksburg Anesthesia Consultants,
PLLC.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

Financial Condition

 

None.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

 

Material Adverse Effect Disclosure

 

None.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

Good Standing Disclosure

 

The following Loan Parties may not be in good standing in their respective
jurisdictions of organization (and it is not expected that a failure by such
Loan Parties to so be in good standing on the Closing Date would have a Material
Adverse Effect):  Adam Transportation Service, Inc., Associated Ambulance
Service, Inc., Five Counties Ambulance Service, Inc., Park Ambulance Service
Inc. and Sunrise Handicap Transport Corp.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

Consents Required

 

1.     Under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), the Merger may not be completed until the Company and
Holdings each file a notification and report form under the HSR Act with the
Federal Trade Commission (the “FTC”), and the Antitrust Division of the
Department of Justice (the “DOJ”), and the applicable waiting period has expired
or been terminated.  The notification and report forms under the HSR Act were
filed with the FTC and DOJ on February 28, 2011 and the FTC granted early
termination of the HSR waiting period on March 7, 2011.

 

2.     Due to the indirect change of ownership of EMCA Insurance Company, Ltd.,
the Company’s indirect subsidiary and captive insurance company, the Merger may
not be completed without approval by EMCA Insurance Company, Ltd.’s domestic
insurance regulator, the Cayman Islands Monetary Authority.  Application for
such approval was filed on February 24, 2011.  The Cayman Islands Monetary
Authority granted approval on March 1, 2011.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

 

Litigation

 

Eleven purported shareholder class actions relating to the transactions
contemplated by the merger agreement have been filed in state court in Delaware
and federal and state courts in Colorado against various combinations of the
Company, the members of our board of directors, CD&R, Parent, Merger Sub, Onex,
Goldman, Sachs & Co., Bank of America Corporation and BofA Merrill Lynch, which
we refer to as the Actions.  The Actions consist of the following: Seven actions
were filed in the Delaware Court of Chancery beginning on February 22, 2011,
which have since been consolidated into one action entitled In re Emergency
Medical Services Corporation Shareholder Litigation, Consolidated C.A.
No. 6248-VCS.  The Court of Chancery’s order requires the plaintiffs in this
consolidated action to designate an operative complaint for the consolidated
action by March 28, 2011.  Two actions, entitled Scott A. Halliday v. Emergency
Medical Services Corporation, et al., Case No. 2011CV316 (filed on February 15,
2011), and Alma C. Howell v. William Sanger, et. al., Case No. 2011CV488 (filed
on March 1, 2011), were filed in the District Court, Arapahoe County, Colorado. 
Two other actions, entitled Michael Wooten v. Emergency Medical Services
Corporation, et al., Case No. 2011CV412 (filed on February 17, 2011), and Neal
Greenberg v. Emergency Medical Services Corporation, et. al., Case
No. 11-CV-00496 (filed on February 28, 2011), were filed in the U.S. District
Court for the District of Colorado.  The Actions generally allege that the
directors of the Company and/or Onex breached their fiduciary duties by, among
other things: approving the transactions contemplated by the Merger Agreement,
which allegedly were financially unfair to the Company and its public
stockholders; agreeing to provisions in the merger agreement that will allegedly
prevent the board from considering other offers; permitting the unitholders
agreement and failing to require a provision in the merger agreement requiring
that a majority of the public stockholders approve the transactions contemplated
by the merger agreement; and/or making allegedly materially inadequate
disclosures.  The Actions further allege that certain defendants aided and
abetted these breaches.  In addition, the two actions filed in the U.S. District
Court for the District of Colorado contain individual claims brought under
Section 14(a) and Section 20(a) of the Exchange Act pertaining to the purported
dissemination of allegedly misleading proxy materials.  The Actions seek
unspecified damages and equitable relief, including an injunction halting the
transaction or rescission of the transaction as applicable.

 

On May 9, 2011, the plaintiffs in the consolidated Delaware action filed a
notice with the Delaware Court of Chancery withdrawing the motion for a
preliminary injunction they had filed on April 21, 2011; there is now no pending
motion for a preliminary injunction in any of the actions.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

Real Property

 

None.

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

 

Intellectual Property Claims

 

None.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Subsidiaries

 

Name of Entity

 

Legal Ownership

 

Jurisdiction of 
Organization

 

Ownership 
Interest

A1 Leasing, Inc.

 

Regional Emergency Services, L.P.

 

Florida

 

100%

Abbott Ambulance, Inc.

 

Mission Care of Missouri, LLC

 

Missouri

 

100%

Access 2 Care, LLC

 

Mission Care Services, LLC

 

Missouri

 

100%

Adam Transportation Service, Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Affilion, Inc.

 

Sun Devil Acquisition LLC

 

Delaware

 

100%

Air Ambulance Specialists, Inc.

 

American Medical Response, Inc.

 

Colorado

 

100%

Ambulance Acquisition, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Emergency Physicians Management, Inc.

 

EmCare of California, Inc.

 

California

 

100%

American Investment Enterprises, Inc.

 

Mercy, Inc.

 

Nevada

 

100%

American Medical Pathways, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Delaware Valley, LLC

 

American Medical Response Mid-Atlantic, Inc.

 

Delaware

 

100%

American Medical Response Holdings, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Management, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Mid-Atlantic, Inc.

 

American Medical Response, Inc.

 

Pennsylvania

 

100%

American Medical Response Northwest, Inc.

 

American Medical Response, Inc.

 

Oregon

 

100%

American Medical Response of Canada Inc.

 

American Medical Response, Inc.

 

Canada

 

100%

American Medical Response of Colorado, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Connecticut, Incorporated

 

American Medical Response, Inc.

 

Connecticut

 

100%

American Medical Response of Georgia, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Illinois, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Inland Empire

 

American Medical Response, Inc.

 

California

 

100%

American Medical Response of Massachusetts, Inc.

 

American Medical Response, Inc.

 

Massachusetts

 

100%

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Name of Entity

 

Legal Ownership

 

Jurisdiction of 
Organization

 

Ownership 
Interest

American Medical Response of North Carolina, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Oklahoma, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of South Carolina, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Southern California

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

American Medical Response of Tennessee, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Texas, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response West

 

American Medical Response, Inc.

 

California

 

100%

American Medical Response, Inc.

 

AMR HoldCo, Inc.

 

Delaware

 

100%

AMR Brockton, L.L.C.

 

American Medical Response of Massachusetts, Inc.

 

Delaware

 

100%

AMR HoldCo, Inc.

 

Emergency Medical Services L.P.

 

Delaware

 

100%

Apex Acquisition LLC

 

EmCare, Inc.

 

Delaware

 

100%

Arizona Oasis Acquisition, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Associated Ambulance Service, Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Atlantic Ambulance Services Acquisition, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Atlantic/Key West Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Atlantic/Palm Beach Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

BestPractices, Inc.

 

Holiday Acquisition Company, Inc.

 

Virginia

 

100%

Blythe Ambulance Service

 

Springs Ambulance Service, Inc.

 

California

 

100%

Broward Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Clinical Partners Management Company, LLC

 

EmCare, Inc.

 

Texas

 

100%

Desert Valley Medical Transport, Inc.

 

American Medical Response of Inland Empire

 

California

 

100%

EHR Management Co.

 

EmCare, Inc.

 

Delaware

 

100%

EMCA Insurance Company, Ltd.

 

EmCare Holdings, Inc.

 

Cayman Islands

 

100%

EmCare Anesthesia Providers, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

EmCare HoldCo, Inc.

 

Emergency Medical Services L.P.

 

Delaware

 

100%

EmCare Holdings Inc.

 

EmCare HoldCo, Inc.

 

Delaware

 

100%

EmCare of California, Inc.

 

EmCare, Inc.

 

California

 

100%

EmCare Physician Providers, Inc.

 

EmCare, Inc.

 

Missouri

 

100%

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Name of Entity

 

Legal Ownership

 

Jurisdiction of 
Organization

 

Ownership 
Interest

EmCare Physician Services, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

EmCare, Inc.

 

EmCare Holdings Inc.

 

Delaware

 

100%

Emergency Medical Services Corporation

 

CDRT Acquisition Corporation

 

Delaware

 

100%

Emergency Medical Services L.P.

 

Emergency Medical Services Corporation / EMS Executive Investco LLC

 

Delaware

 

97% / 3%

Emergency Medicine Education Systems, Inc.

 

EmCare, Inc.

 

Texas

 

100%

EMS Executive Investco LLC

 

Emergency Medical Services Corporation

 

Delaware

 

100%

EMS Management LLC

 

AMR HoldCo, Inc. / EmCare HoldCo, Inc.

 

Delaware

 

50% / 50%

EMS Offshore Medical Services, LLC

 

American Medical Response, Inc.

 

Delaware

 

100%

EverRad, LLC

 

Templeton Readings, LLC

 

Florida

 

100%

Five Counties Ambulance Service, Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Florida Emergency Partners, Inc.

 

American Medical Response, Inc.

 

Texas

 

100%

Fountain Ambulance Service, Inc.

 

Hank’s Acquisition Corp.

 

Alabama

 

100%

Global Emergency Medical Services Limited

 

Global Medical Response of Barbados Limited

 

Trinidad

 

100%

Global Medical Response, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Global Medical Response of Barbados Limited

 

Global Medical Response, Inc.

 

Barbados

 

100%

Global Medical Response of India Limited

 

Appleby Trust (Mauritius) Limited as trustee of Radec Purpose Trust, on behalf
of Global Medical Response, Inc.

 

Mauritius

 

100%

Gold Coast Ambulance Service

 

V.I.P. Professional Services, Inc.

 

California

 

100%

Hank’s Acquisition Corp.

 

American Medical Response, Inc.

 

Alabama

 

100%

Healthcare Administrative Services, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

Hemet Valley Ambulance Service, Inc.

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

Herren Enterprises, Inc.

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

Holiday Acquisition Company, Inc.

 

EmCare, Inc.

 

Colorado

 

100%

International Life Support, Inc.

 

American Medical Response of Colorado, Inc.

 

Hawaii

 

100%

Kutz Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Wisconsin

 

100%

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Name of Entity

 

Legal Ownership

 

Jurisdiction of 
Organization

 

Ownership 
Interest

LifeCare Ambulance Service, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Illinois

 

100%

LifeFleet Southeast, Inc.

 

American Medical Response, Inc.

 

Florida

 

100%

MedAssociates, LLC

 

EmCare, Inc.

 

Texas

 

100%

Medevac Medical Response, Inc.

 

American Medical Response, Inc.

 

Missouri

 

100%

Medevac MidAmerica, Inc.

 

American Medical Response, Inc.

 

Missouri

 

100%

Medic One Ambulance Services, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Medic One of Cobb, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Georgia

 

100%

Medi-Car Ambulance Service, Inc.

 

Medi-Car Systems, Inc.

 

Florida

 

100%

Medi-Car Systems, Inc.

 

American Medical Response, Inc.

 

Florida

 

100%

MedicWest Ambulance, Inc.

 

MedicWest Holdings, Inc.

 

Nevada

 

100%

MedicWest Holdings, Inc.

 

Nevada Red Rock Ambulance, Inc.

 

Delaware

 

100%

MedLife Emergency Medical Service, Inc.

 

Hank’s Acquisition Corp.

 

Alabama

 

100%

Mercy Ambulance of Evansville, Inc.

 

Paramed, Inc.

 

Indiana

 

100%

Mercy Life Care

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

Mercy, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Nevada

 

100%

Metro Ambulance Service (Rural), Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Metro Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Metro Ambulance Services, Inc.

 

American Medical Response, Inc.

 

Georgia

 

100%

Metropolitan Ambulance Service

 

American Medical Response West

 

California

 

100%

Midwest Ambulance Management Company

 

American Medical Response, Inc.

 

Delaware

 

100%

Mission Care of Illinois, LLC

 

Mission Care Services, LLC

 

Illinois

 

100%

Mission Care of Missouri, LLC

 

Mission Care Services, LLC

 

Missouri

 

100%

Mission Care Services, LLC

 

American Medical Response, Inc.

 

Missouri

 

100%

Mobile Medic Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

MSO Newco, LLC

 

Apex Acquisition LLC

 

Delaware

 

100%

Nevada Red Rock Ambulance, Inc.

 

Nevada Red Rock Holdings, Inc.

 

Delaware

 

100%

Nevada Red Rock Holdings, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Northwood Anesthesia Associates, L.L.C.

 

EmCare, Inc.

 

Florida

 

100%

Paramed, Inc.

 

American Medical Response, Inc.

 

Michigan

 

100%

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Name of Entity

 

Legal Ownership

 

Jurisdiction of 
Organization

 

Ownership 
Interest

Park Ambulance Service Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Physician Account Management, Inc.

 

EmCare Physician Providers, Inc.

 

Florida

 

100%

Physicians & Surgeons Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Ohio

 

100%

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

Apex Acquisition LLC

 

Delaware

 

100%

ProvidaCare, L.L.C.

 

American Medical Pathways, Inc.

 

Texas

 

100%

Provider Account Management, Inc.

 

EmCare Physician Services, Inc.

 

Delaware

 

100%

Puckett Ambulance Service, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Georgia

 

100%

Radiology Staffing Solutions, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

Radstaffing Management Solutions, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

Randle Eastern Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Florida

 

100%

Regional Emergency Services, L.P.

 

Florida Emergency Partners, Inc. / American Medical Response Management, Inc.

 

Delaware

 

1% / 99%

Reimbursement Technologies, Inc.

 

EmCare, Inc.

 

Pennsylvania

 

100%

River Medical Incorporated

 

Arizona Oasis Acquisition, Inc.

 

Arizona

 

100%

Seawall Acquisition, LLC

 

American Medical Response, Inc.

 

Delaware

 

100%

Seminole County Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Springs Ambulance Service, Inc.

 

American Medical Response, Inc.

 

California

 

100%

STAT Healthcare, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Sun Devil Acquisition LLC

 

EmCare, Inc.

 

Delaware

 

100%

Sunrise Handicap Transport Corp.

 

American Medical Response, Inc.

 

New York

 

100%

TEK Ambulance, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Illinois

 

100%

Templeton Readings, LLC

 

EmCare, Inc.

 

Maryland

 

100%

Tidewater Ambulance Service, Inc.

 

Paramed, Inc.

 

Virginia

 

100%

Troup County Emergency Medical Services, Inc.

 

American Medical Response of Georgia, Inc.

 

Georgia

 

100%

V.I.P. Professional Services, Inc.

 

Seawall Acquisition, LLC

 

California

 

100%

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

Environmental Matters

 

None.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Insurance(2)

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Casualty

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

ACE American Ins. Co

 

$2,750,000 Deductible xs $250,000 SIR

 

$2,750,000 per occurrence / $10,000,000 general aggregate

Automobile Liability All States

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

ACE American Ins. Co

 

$2,000,000

 

$5,000,000

Automobile Liability NY Only

 

EMSC

 

 

 

01/01/10 — 01/01/12

 

ACE American Ins. Co

 

 

 

$50,000

Excess Automobile Liability

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

National Union Fire Insurance Co of Pittsburgh, PA (Chartis)

 

 

 

$25,000,000 xs $5,000,000 (AOS) $25,000,000 xs $2,000,000 (Foreign AL)

Workers Compensation All Other States

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

Indemnity Insurance Co. of N.A.

 

$1,000,000

 

Statutory / $1,000,000

Workers Compensation Wisconsin

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

ACE American Ins. Co

 

$1,000,000

 

Statutory / $1,000,000

Workers Compensation AZ, CA, MA

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

ACE American Ins. Co

 

$1,000,000

 

Statutory / $1,000,000

Workers Compensation Excess OH & WA

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

ACE American Ins. Co

 

$1,000,000

 

Statutory / $1,000,000

 

--------------------------------------------------------------------------------

(2)           This Schedule 5.20 sets forth a complete and correct listing of
all insurance that is maintained by the Loan Parties and material to the
business and operations of the Borrower and its Restricted Subsidiaries taken as
a whole as of the Closing Date, as well as certain insurance policies of the
Loan Parties that are not material to the business and operations of the
Borrower and its Restricted Subsidiaries taken as a whole as of the Closing
Date.

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Healthcare Professional Liability (AMR) / Excess Umbrella Liability

 

EMSC

 

 

 

03/31/10 — 03/31/12

 

Lexington Ins. Co.

 

$3,000,000 PL SIR

 

$20,000,000 Healthcare Professional Limit (claims made) / $25,000,000 Umbrella
xs of scheduled underlying (occurrence)

FINPRO

 

 

 

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

Federal Insurance Company

 

$75,000

 

$10,000,000

Excess Fiduciary

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

US. Specialty Insurance Company

 

n/a

 

$10,000,000 xs $10,000,000

Crime Insurance

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

National Union Fire Insurance Co of Pittsburgh, PA (Chartis)

 

$100,000

 

$10,000,000

Excess Crime Insurance

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

Federal Insurance Company

 

n/a

 

$10,000,000 xs $10,000,000

Special Risk

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

National Union Fire Insurance Co of Pittsburgh, PA (Chartis)

 

n/a

 

$5,000,000

Directors & Officers Liability Primary, Side A, B, C

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

Federal Insurance Company

 

$0 / $500,000 / $750,000

 

$10,000,000 / $25,000 Securityholder Derivative Sub-limit

Directors & Officers Liability (First Excess)

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

Zurich American Insurance Company

 

n/a

 

$10,000,000 xs $10,000,000

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Directors & Officers Liability (Second Excess)

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

US. Specialty Insurance Company

 

n/a

 

$5,000,000 xs $20,000,000

Directors & Officers Liability (Third Excess)

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

Axis Insurance Company

 

n/a

 

$10,000,000 xs $25,000,000

Directors & Officers Liability (Fourth Excess)

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

Travelers Casualty & Surety Co. of America

 

n/a

 

$5,000,000 xs $35,000,000

Directors & Officers Liability Side A (Fifth Excess)

 

EMSC

 

 

 

12/01/10 — 12/01/11

 

ACE American Ins. Co

 

n/a

 

$10,000,000 xs $40,000,000

Errors & Omissions Professional Liability

 

EMSC

 

 

 

07/19/10 — 07/19/11

 

Executive Risk (Chubb)

 

$50,000

 

$5,000,000

Excess Liability Primary (Onex)

 

Onex Corporation

 

 

 

11/15/10 — 11/15/11

 

Federal Insurance Company

 

n/a

 

$10,000,000 xs $25,000,000 (Chartis Umbrella policy)

Excess Liability 1st Excess (Onex)

 

Onex Corporation

 

 

 

11/15/10 — 11/15/11

 

American Guarantee & Liability Insurance Co. (Zurich)

 

n/a

 

$15,000,000 xs $35,000,000

Excess Liability 2nd Excess (Onex)

 

Onex Corporation

 

 

 

11/15/10 — 11/15/11

 

ACE INA Insurance Co.

 

n/a

 

$25,000,000 xs $55,000,000

Excess Liability 3rd Excess (Onex)

 

Onex Corporation

 

 

 

11/15/10 — 11/15/11

 

Liberty Mutual Ins. Co.

 

n/a

 

$25,000,000 xs $80,000,000

Property

 

 

 

 

 

 

 

 

 

 

 

 

Property Insurance / Boiler & Machinery Primary + TRIA

 

EMSC

 

 

 

07/31/10 — 07/31/11

 

Beazley Insurance Company, Inc.

 

$25,000 / $100,000 Earth Movement / $50,000 Flood

 

$25,000,000

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Property DIC Earthquake (First Excess)

 

EMSC

 

 

 

07/31/10 — 07/31/11

 

Mount Hawley/Aspen Specialty

 

5% of total insured values at 911 locations, subject to $100,000 minimum

 

$10,000,000 xs $5,000,000 (Beazley Insurance Co.)

International

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Policy — Commercial Package

 

AMR

 

 

 

10/01/09 — 03/11/11

 

ACE American Ins. Co

 

$2,500 Property Business Income / $2,500 Laptops / $1,000 per occurrence
Employee Dishonesty

 

$1,000,000 per occurrence GL (no coverage provided for Products/Completed Ops) /
$2,000,000 each accident Contingent Auto Liability / $25,000 per accident & per
policy period Hired Auto Physical Damage / $1,000,000 per occurrence & aggregate
Employee Benefits Liability (claims made) / $5,000 per occurrence Employee
Dishonesty / $50,000 personal property an unnamed locations

Automobile Liability Mexico Primary

 

AMR

 

 

 

05/20/11 — 05/20/12

 

AXA Sergus S.A. de C.V.

 

 

 

$100,000 Combined single limit property damage / Bodily injury / $5,000 Medical
Expense / $100,000 Legal Assistance

Excess Automobile Liability Mexico Primary

 

AMR

 

 

 

05/20/11 — 05/20/12

 

AXA Sergus S.A. de C.V.

 

n/a

 

$150,000 xs $100,000

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Non-Owned Aviation

 

EMSC

 

 

 

07/29/10 — 07/29/11

 

Federal Insurance Co.

 

n/a

 

$50,000,000

Pollution Legal Liability & Remediation Legal Liability

 

EMSC

 

 

 

04/26/10 — 05/01/11

 

Greenwich Insurance Co (XL)

 

$50,000

 

$1,000,000 per occurrence / $2,000,000 aggregate

Public and Products Liability

 

GMRTT

 

 

 

06/25/10 — 09/30/11

 

QBE Syndicates

 

n/a

 

Public Liability $6,300,000 any one claim and in the aggregate for each annual
period commencing 9/30/09 / Employer’s Liability $6,300,000 each annual period
commencing 9/30/09 / Third Party Motor Liability $1,500,000 any one person BI;
$2,500,000 any one accident for BI; $750,000 any one person for property damage;
$1,500,000 any one claim for property damage

EmCare

 

 

 

 

 

 

 

 

 

 

 

 

EmCare Medical Professional Liability AOS

 

EMSC

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$1,000,000 per incident / $3,000,000 aggregate $1,000,000 per incident Corporate
Entity / $10,000,000 Corporate Entity aggregate / $10,000,000 combined aggregate

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

EmCare Medical Professional Liability Florida

 

EmCare, Inc.

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$250,000 per incident / $750,000 aggregate

EmCare Medical Professional Liability Indiana

 

EmCare, Inc.

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$250,000 per incident / $750,000 aggregate

EmCare Medical Professional Liability Kansas

 

EmCare, Inc.

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$200,000 per incident / $600,000 aggregate

EmCare Professional Liability Louisiana

 

EmCare, Inc.

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$100,000 per incident / $300,000 aggregate

EmCare Professional Liability New York

 

EmCare, Inc.

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$1,300,000 per incident / $3,900,000 aggregate

EmCare Professional Liability Pennsylvania

 

EmCare, Inc.

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$500,000 per incident / $1,500,000 aggregate

EmCare Professional Liability Wisconsin

 

EmCare, Inc.

 

 

 

03/31/11 — 03/31/12

 

Continental Casualty

 

 

 

$1,000,000 per incident / $3,000,000 aggregate

EmCare Workers Compensation/Employers Liability

 

EmCare, Inc.

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

California EM-I Medical Services, A Medical Corp

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Maryland Provo-I Medical Services PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

National Primary Care Network PA

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

EmCare Workers Compensation/Employers Liability

 

Illinois/Indiana EM-I Medical Services SC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Hawaii EM-I Medical Services Inc

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Wabash EM-I Medical Services PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Inpatient Services of Idaho PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Iowa EM-I Medical Services PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Massachusetts EM-I Medical Services PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Nevada EM-I Silver/Homansky Medical Services, Professional Corp

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Arizona EM-I Medical Services PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

New Jersey/Pennsylvania EM-I Medical Services PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

EmCare Workers Compensation/Employers Liability

 

North Carolina EM-I Medical Services PC

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Texas EM-I Medical Services PA

 

 

 

09/01/10 — 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

*Does not include surplus lines taxes & fees

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

Website Address for Electronic Financial Reporting

 

http://ir.emsc.net

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 7.12

 

Post-Closing Collateral Requirements

 

Not later than the thirtieth day after the Closing Date, the Loan Parties shall
have filed any filings with the United States Patent and Trademark Office or the
United States Copyright Office necessary to perfect the security interests
purported to be created by the Guarantee and Collateral Agreement.

 

Not later than the thirtieth day after the Closing Date, the Loan Parties shall
have delivered to the Administrative Agent endorsements to casualty insurance
policies as required by Subsection 7.5.

 

Not later than the forty-fifth day after the Closing Date, the Borrower shall
have entered into a Vehicles Collateral Agency Agreement (as defined in the
Guarantee and Collateral Agreement) and shall have delivered all information,
schedules, certificates, certificates of title and other information required to
be delivered thereunder.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Existing Indebtedness

 

General

 

Schedule 1.1(c) is incorporated herein by reference.

Bonds

 

EmCare, Inc. Surety Bonds. For the surety bonds described below, the
Entity/Principal name on the bond does not necessarily reflect the complete
legal name of the entity.

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

 

AC Provider Services of Florida, LLC

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

9/22/2011

 

Gator Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

12/1/2011

 

Pelican Coast Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

11/8/2011

 

Reimbursement Technologies, Inc.

 

STATE OF TEXAS

 

THIRD PARTY DEBT COLLECTOR BOND

 

10,000

 

1/1/2011

 

Reimbursement Technologies, Inc.

 

STATE OF MARYLAND

 

LICENSE SURETY BOND, LICENSE #04-2299

 

5,000

 

12/31/2011

 

Reimbursement Technologies, Inc.

 

COMMONWEALTH OF MA

 

FINANCIAL GUARANTEE, LICENSE TO COLLECT MONIES

 

10,000

 

5/24/2011

 

Harder Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/23/2011

 

Hammock Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/23/2011

 

Best Care Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/28/2011

 

Broderick ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER

 

50,000

 

5/12/2011

 

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

 

 

 

 

 

BOND

 

 

 

 

 

Leeland ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Oceanwind ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Sterthaus ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Watercanal ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Hillmoor ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

City Circle ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Shorecoast ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Sailfish ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Corinth Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

1/14/2011

 

Thales Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/10/2011

 

Gulfstream Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/11/2011

 

Quality Drive Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/11/2011

 

Cobblestone Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/20/2011

 

Stadion Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/28/2011

 

FC Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/11/2011

 

Southernmost Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER

 

50,000

 

3/12/2011

 

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

 

 

 

 

 

BOND

 

 

 

 

 

Calusa Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

3/15/2011

 

Harper Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/28/2011

 

Braden ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Carlton ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Caladium ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Maritime ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Berner ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Kemwall Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/9/2011

 

Alpata Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/9/2011

 

Sailfish ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

 

Pride Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/30/2011

 

Turtle Run Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/30/2011

 

Palm Harbor Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

7/25/2011

 

Sabel Palm Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

8/14/2011

 

Key Vaca Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

12/6/2011

 

Oakfield Drive Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER

 

50,000

 

5/26/2011

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

 

 

 

 

 

BOND

 

 

 

 

 

Ship Port Psychiatry Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

3/30/2011

 

Terra Cia Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/12/2011

 

 

American Medical Response, Inc. Surety Bonds. For the surety bonds described
below, the Entity/Principal name on the bond does not necessarily reflect the
complete legal name of the entity.

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

American Medical Response of No. California, Inc.

 

Santa Barbara, County of

 

Performance

 

$

1,000,000

 

01/01/11

American Medical Response of So. Florida, Inc.

 

Palm Beach, County of

 

Performance

 

$

1,000,000

 

01/01/11

Randle-Eastern (Ft. Lauderdale)

 

Miami-Dade, County of

 

Performance Contract 68A

 

$

250,000

 

03/17/11

Randle-Eastern (Ft. Lauderdale)

 

Miami-Dade, County of

 

Performance Contract 68B

 

$

100,000

 

03/17/11

American Medical Response of TX, Inc.

 

Milam, County of

 

Performance

 

$

100,000

 

01/01/11

Laidlaw Trprt dba American Medical Response-Wichita Falls

 

Wichita Falls, City of

 

Performance

 

$

500,000

 

11/20/11

American Medical Response of No. California, Inc.

 

Sacramento Metropolitan Fire District

 

Performance

 

$

1,000,000

 

06/30/11

American Medical Response Northwest, Inc.

 

Washington, State of (WC)

 

Performance

 

$

1,827,000

 

n/a

American Medical Response of San Diego, Inc.

 

Grossmont Hospital

 

ALS & BLS

 

$

675,000

 

05/01/11

International Life Support, Inc.

 

Honolulu International Airport

 

Customs Bond

 

$

10,000

 

03/01/12

Laidlaw Medical Transportation Inc dba American Medical Response

 

Belgrade Rural Fire District

 

Performance

 

$

100,000

 

03/09/12

Tacoma-Pierce County

 

Lakehaven Utility

 

Lease Bond

 

$

9,600

 

04/01/11

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

American Medical Response of NwP (SRM), Inc.

 

California, State of (WC)

 

Performance

 

$

 

220,000

 

12/29/11

American Medical Response of Massachusetts, Inc.

 

Massachusetts, State of

 

Turnpike

 

$

 

55,000

 

04/27/11

NCTI - West Coast

 

Nevada, State of (Commission on Postsecondary Education)

 

Performance

 

$

 

220,000

 

05/01/11

Laidlaw Trprt dba American Medical Response-Duncan, OK

 

Duncan Regional Hospital

 

Performance

 

$

 

250,000

 

05/23/11

American Medical Response of Southern CA, Inc.

 

Los Angeles, County of, Zone 1

 

Performance

 

$

 

500,000

 

05/31/11

American Medical Response of Southern CA, Inc.

 

Los Angeles, County of, Zone 5

 

Performance

 

$

 

500,000

 

05/31/11

American Medical Response of Southern CA, Inc.

 

Los Angeles, County of, Zone 2

 

Performance

 

$

 

500,000

 

05/31/11

Laidlaw Medical Transportation Inc dba American Medical Response

 

Chula Vista, City of

 

Performance

 

$

 

300,000

 

06/01/11

Access2CARE, LLC

 

Pennsylvania Public Utility Commission

 

License/Permit

 

$

 

10,000

 

11/16/11

American Medical Response Northwest, Inc.

 

Clark, County of (Washington) EMS District #2

 

Performance

 

$

 

1,750,000

 

10/20/11

American Medical Response of New Mexico, Inc.

 

Otero, County of

 

Performance

 

$

 

250,000

 

07/01/11

American Medical Response of No. California, Inc.

 

Contra Costa, County of

 

Performance

 

$

 

500,000

 

07/01/11

American Medical Response of CT, Inc.

 

Orange, CT Town of

 

Performance

 

$

 

174,234

 

07/01/11

American Medical Response of CT, Inc.

 

Windsor Vol. Amb. (ALS)

 

Performance

 

$

 

37,500

 

06/30/11

American Medical Response of CT, Inc.

 

Windsor Vol. Amb. (Back-Up)

 

Performance

 

$

 

37,500

 

06/30/11

Medic West Ambulance, Inc.

 

Las Vegas, City of

 

Performance

 

$

 

100,000

 

07/13/11

American Medical Response of Massachusetts, Inc.

 

Wellesley, Town of

 

Performance

 

$

 

250,000

 

07/01/11

American Medical Response of Massachusetts, Inc.

 

Middleborough, Town of (Continuous)

 

Performance

 

$

 

1,000,000

 

07/01/11

 

38

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

American Medical Response of No. California, Inc.

 

Santa Clara, County of

 

Performance

 

$

5,000,000

 

07/01/11

American Medical Response of Massachusetts, Inc.

 

Waltham, City of

 

Performance

 

$

100,000

 

07/01/11

American Medical Response of San Antonio, Texas, Inc.

 

Dona Ana County, New Mexico

 

Performance

 

$

1,000,000

 

07/01/11

American Medical Response of Massachusetts, Inc.

 

East Longmeadow & Hampden, Towns of

 

Performance

 

$

49,000

 

07/01/11

Medic West Ambulance, Inc.

 

Clark, County of (Nevada)

 

Performance

 

$

500,000

 

07/13/11

Medic West Ambulance, Inc.

 

North Las Vegas, City of

 

Performance

 

$

500,000

 

07/13/11

Laidlaw Trprt dba American Medical Response-Greenville, TX

 

Hunt Memorial Hospital

 

Performance

 

$

300,000

 

08/01/11

American Medical Response of Austin, TX, Inc.

 

Austin, City of

 

Performance

 

$

10,000

 

08/01/11

American Medical Response West (a California Corporation)

 

Santa Cruz, County of

 

Performance

 

$

500,000

 

09/01/11

IHM Health Studies Center

 

Missouri, State of

 

Non-Contract Bond

 

$

25,000

 

09/11/11

Mercy, Inc. dba American Medical Response

 

Clark, County of (Nevada)

 

Performance

 

$

500,000

 

10/01/11

American Medical Response of Massachusetts, Inc.

 

Springfield, City of

 

Performance

 

$

300,000

 

10/01/11

Abbott Ambulance, Inc.

 

St. Louis, City of

 

Performance

 

$

225,000

 

10/01/11

American Medical Response of Massachusetts, Inc.

 

Town of Framingham, MA

 

Performance

 

$

250,000

 

10/01/11

Mercy, Inc. dba American Medical Response

 

North Las Vegas, City of

 

Performance

 

$

50,000

 

10/04/11

American Medical Response of Montana, Inc.

 

Billings, City of

 

Performance

 

$

250,000

 

11/01/11

American Medical Response of Arlington, Inc.

 

Texas, State of (DoH)

 

License/Permit

 

$

50,000

 

11/01/11

American Medical Response of Colorado, Inc.

 

Longmont, City of

 

Performance

 

$

250,000

 

11/01/11

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

American Medical Response Ambulance Inc,

 

Collin County, TX

 

Performance

 

$

250,000

 

11/01/11

American Medical Response

 

Mountain-Valley EMS Agency

 

Performance

 

$

1,000,000

 

11/01/11

American Medical Response West (a California Corporation)

 

Alameda, County of

 

Performance

 

$

1,000,000

 

10/31/11

American Medical Response of Massachusetts, Inc.

 

Brockton, MA City of

 

Performance

 

$

100,000

 

11/01/11

Medic West Ambulance, Inc.

 

Nevada, State of (Commission on Postsecondary Education)

 

Performance

 

$

40,000

 

11/16/11

Mercy, Inc. dba American Medical Response

 

Las Vegas, City of

 

Performance

 

$

1,000,000

 

12/01/11

American Medical Response West dba American Medical Response

 

Sierra-Sacramento Valley

 

Performance

 

$

1,000,000

 

12/08/11

American Medical Response - Sacramento

 

Sierra-Sacramento Valley

 

Performance

 

$

1,000,000

 

12/16/11

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

License/Permit

 

$

30,000

 

12/31/10

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

Vehicle Inspection

 

$

5,000

 

1/1/12

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

Vehicle Inspection

 

$

5,000

 

1/1/12

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

License/Permit

 

$

5,000

 

12/31/11

American Medical Response West- A California Corp

 

The County of San Mateo

 

Performance

 

$

500,000

 

12/31/11

American Medical Response of CT, Inc.

 

Woodbridge, Town of

 

Performance

 

$

222,512

 

12/31/11

American Medical Response West (a California Corporation)

 

San Mateo, County of (ALS)

 

Performance

 

$

500,000

 

12/31/11

American Medical Response - No. California

 

San Mateo, County of (BLS)

 

Performance

 

$

25,000

 

12/31/11

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond
Amount

 

Expiration

American Medical Response of South Dakota, Inc.

 

Stanley & Hughes, Counties of

 

Performance

 

$

300,000

 

01/01/12

American Medical Response of Montana, Inc.

 

Bozeman, City of

 

Performance

 

$

250,000

 

01/01/12

American Medical Response Inc

 

Counties of Stanley and Hughes and the Cities of Pierre and Ft. Pierre

 

Performance

 

$

300,000

 

01/01/12

Access2Care, LLC

 

Commonwealth of Virginia

 

 

 

$

25,000

 

01/01/11

American Medical Response of CT, Inc.

 

Hartford, City of

 

Performance

 

$

100,000

 

01/31/11

MedicWest Ambulance Inc dba MedicWest Ambulance Health Science Center

 

the State of Nevada, Commission on Postsecondary Education

 

Performance

 

$

40,000

 

11/16/11

American Medical Response Northwest, Inc.

 

Oregon Court of Appeals

 

Appeal

 

$

3,835,000

 

12/14/11

American Medical Response, Inc

 

State of Nebraska

 

Performance

 

$

500,000

 

08/23/11

Atlantic/Palm Beach Ambulance, Inc dba American Medical Response

 

Boca West Master Association, Inc

 

Performance

 

$

528,629

 

08/04/11

Access2 Care

 

Amerigroup Maryland, Inc d/b/a Amerigroup Community Care

 

Performance

 

$

25,000

 

08/01/11

American Medical Response Ambulance Service Inc

 

Spokane Valley Fire Department

 

Financial Guarantee

 

$

10,000

 

07/12/11

American Medical Response West

 

County of San Benito

 

Performance

 

$

500,000

 

07/01/11

American Medical Response Ambulance Services dba Amarillo Med

 

City of Amarillo

 

Performance

 

$

625,000

 

01/01/11

American Medical Response Ambulance Services , Inc

 

City of National City

 

Performance

 

$

250,000

 

01/01/11

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 8.5

 

Affiliate Transactions

 

None.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A
to
CREDIT AGREEMENT

 

FORM OF NOTE

 

THIS NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$

New York, New York

 

[                  , 20   ]

 

FOR VALUE RECEIVED, the undersigned, EMERGENCY MEDICAL SERVICES CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Borrower”),
hereby unconditionally promises to pay to                             (the
“Lender”) and its successors and assigns, at the office of DEUTSCHE BANK AG NEW
YORK BRANCH, located at 60 Wall Street, New York, New York  10005, Attn:
[               ] in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the Term
Loans made by the Lender to the undersigned pursuant to Subsection 2.1 of the
Credit Agreement referred to below, which sum shall be payable at such times and
in such amounts as are specified in the Credit Agreement.  The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time at the applicable rates per annum and on the
dates set forth in Subsection 4.1 of the Credit Agreement until such principal
amount is paid in full (both before and after judgment).

 

This Note is one of the Notes referred to in, and is subject in all respects to,
the Credit Agreement, dated as of May 25, 2011 (as amended, restated, amended
and restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among CDRT Merger Sub, Inc., a Delaware corporation, that
is to be merged with and into the Borrower, the several banks and other
financial institutions from time to time parties thereto (including the Lender)
(the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for
the Lenders and as collateral agent for the Secured Parties (as defined
therein), and is entitled to the benefits thereof, is secured and guaranteed as
provided therein and is subject to optional and mandatory prepayment in whole or
in part as provided therein.  Reference is hereby made to the Loan Documents for
a description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.  The holder hereof, by
its acceptance of this Note, agrees to the terms of, and to be bound by and to
observe the provisions applicable to the Lenders contained in, the Credit
Agreement. Capitalized terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided therein.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to
CREDIT AGREEMENT

Page 2

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind under this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B
to
CREDIT AGREEMENT

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

CDRT ACQUISITION CORPORATION,

 

EMERGENCY MEDICAL SERVICES CORPORATION,

 

and certain of its Subsidiaries,

 

in favor of

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

Dated as of May 25, 2011

 

 

--------------------------------------------------------------------------------


 

SECTION 1 Defined Terms

2

 

 

 

1.1

Definitions

2

 

1.2

Other Definitional Provisions

12

 

 

SECTION 2 Guarantee

13

 

 

 

2.1

Guarantee

13

 

2.2

Right of Contribution

14

 

2.3

No Subrogation

14

 

2.4

Amendments, etc. with Respect to the Obligations

15

 

2.5

Guarantee Absolute and Unconditional

15

 

2.6

Reinstatement

17

 

2.7

Payments

17

 

 

SECTION 3 Grant of Security Interest

17

 

 

 

3.1

Grant

17

 

3.2

Pledged Collateral

18

 

3.3

Certain Limited Exceptions

19

 

3.4

Intercreditor Relations

22

 

 

SECTION 4 Representations and Warranties

23

 

 

 

4.1

Representations and Warranties of Each Guarantor

23

 

4.2

Representations and Warranties of Each Grantor

23

 

4.3

Representations and Warranties of Each Pledgor

26

 

 

SECTION 5 Covenants

28

 

 

 

5.1

Covenants of Each Guarantor

28

 

5.2

Covenants of Each Grantor

28

 

5.3

Covenants of Each Pledgor

33

 

 

SECTION 6 Remedial Provisions

35

 

 

 

6.1

Certain Matters Relating to Accounts

35

 

6.2

Communications with Obligors; Grantors Remain Liable

36

 

6.3

Pledged Stock

37

 

6.4

Proceeds to Be Turned Over to the Collateral Agent

38

 

6.5

Application of Proceeds

39

 

6.6

Code and Other Remedies

39

 

6.7

Registration Rights

40

 

6.8

Waiver; Deficiency

41

 

6.9

Enforcement Limitation

41

 

i

--------------------------------------------------------------------------------


 

SECTION 7 The Collateral Agent

41

 

 

 

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

41

 

7.2

Duty of Collateral Agent

43

 

7.3

Financing Statements

44

 

7.4

Authority of Collateral Agent

44

 

7.5

Right of Inspection

44

 

 

SECTION 8 Non-Lender Secured Parties

45

 

 

 

8.1

Rights to Collateral

45

 

8.2

Appointment of Agent

46

 

8.3

Waiver of Claims

46

 

8.4

Designation of Non-Lender Secured Parties

47

 

 

SECTION 9 Miscellaneous

47

 

 

 

9.1

Amendments in Writing

47

 

9.2

Notices

47

 

9.3

No Waiver by Course of Conduct; Cumulative Remedies

47

 

9.4

Enforcement Expenses; Indemnification

48

 

9.5

Successors and Assigns

48

 

9.6

Set-Off

48

 

9.7

Counterparts

49

 

9.8

Severability

49

 

9.9

Section Headings

49

 

9.10

Integration

49

 

9.11

GOVERNING LAW

50

 

9.12

Submission to Jurisdiction; Waivers

50

 

9.13

Acknowledgments

51

 

9.14

WAIVER OF JURY TRIAL

51

 

9.15

Additional Granting Parties

51

 

9.16

Releases

51

 

9.17

Judgment

53

 

SCHEDULES

 

Schedule 1

—

Notice Addresses of Granting Parties

Schedule 2

—

Pledged Securities

Schedule 3

—

Perfection Matters

Schedule 4

—

Jurisdiction of Organization

Schedule 5

—

Intellectual Property

Schedule 6

—

Commercial Tort Claims

Schedule 7

—

Letter-of-Credit Rights

 

ii

--------------------------------------------------------------------------------


 

ANNEXES

 

Annex 1

—

Acknowledgement and Consent of Issuers who are not Granting Parties

Annex 2

—

Assumption Agreement

Annex 3

—

Supplemental Agreement

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 25, 2011, made by CDRT
ACQUISITION CORPORATION, a Delaware corporation (“Holdings”), EMERGENCY MEDICAL
SERVICES CORPORATION, a Delaware corporation (the “Borrower”) and certain
Subsidiaries of the Borrower that are signatories hereto, in favor of DEUTSCHE
BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, and together
with its successors and assigns in such capacity, the “Collateral Agent”) and
administrative agent (in such capacity,  and together with its successors and
assigns in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (collectively, the “Lenders”; individually, a “Lender”)
from time to time parties to the Credit Agreement described below.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among CDRT Merger
Sub, Inc. (“Merger Sub”), a Delaware corporation that is to be merged with and
into the Borrower, the Borrower,  the Collateral Agent, the Administrative
Agent, and the other parties party thereto, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holdings, the Borrower, the Borrower’s Domestic Subsidiaries that are
party hereto and any other Domestic Subsidiary of the Borrower that becomes a
party hereto from time to time after the date hereof (all of the foregoing
collectively, the “Granting Parties”);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Senior ABL Facility Agreement”), among
Merger Sub, the Borrower, certain Subsidiaries of the Borrower from time to time
party thereto as Subsidiary Borrowers (as defined therein),

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG New York Branch, as collateral agent and as administrative
agent (in such capacities, the “ABL Agent”), and the other parties party
thereto, the Lenders party thereto have severally agreed to make extensions of
credit (the “ABL Loans”) to the Borrower and the Subsidiary Borrowers party
thereto upon the terms and subject to the conditions set forth therein;

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “ABL Collateral Agreement”), among
Holdings, the Borrower, certain Subsidiaries of the Borrower and the ABL Agent,
the Borrower and such Subsidiaries have granted a first priority (as defined in
the Senior ABL Facility Agreement) Lien to the ABL Agent for the benefit of the
ABL Secured Parties (as defined herein) on the ABL Priority Collateral (as
defined herein) and a second priority Lien for the benefit of the ABL Secured
Parties on the Term Loan Priority Collateral (as defined herein) (subject in
each case to Permitted Liens);

 

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by Holdings, the Borrower and the Granting
Parties, dated as of the date hereof (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time (subject to Subsection
9.1), the “ABL/Term Loan Intercreditor Agreement”); and

 

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit L, and acknowledged by the
Borrower and the other Granting Parties (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1), the “Junior Lien Intercreditor Agreement”), and one or more
Other Intercreditor Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Granting Party hereby agrees with the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties (as defined below),
as follows:

 

SECTION 1

 

Defined Terms

 

1.1                                 Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms that are
defined in the Code (as in effect on the date hereof) are used herein as so
defined:  Cash Proceeds, Chattel Paper, Commercial Tort Claims, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Letter-of-Credit Rights, Money, Promissory Notes, Records,
Securities, Securities Accounts, Security Entitlements, Software, Supporting
Obligations and Tangible Chattel Paper.

 

(b)                                                         The following terms
shall have the following meanings:

 

2

--------------------------------------------------------------------------------


 

“ABL Agent”:  as defined in the recitals hereto.

 

“ABL Collateral Agreement”:  as defined in the recitals hereto.

 

“ABL Loans”:  as defined in the recitals hereto.

 

“ABL Obligations”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“ABL Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“ABL Secured Parties”:  the “Secured Parties” as defined in the ABL Collateral
Agreement.

 

“ABL/Term Loan Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional ABL Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional ABL Credit Facility”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Agent”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Additional Collateral Documents”:  as such term is defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

3

--------------------------------------------------------------------------------


 

“Additional Term Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Secured Parties”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Adjusted Net Worth”:  of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, or
pursuant to its guarantee with respect to any Indebtedness then outstanding
under the Senior ABL Facility, the Senior Notes or any Assumed Indebtedness) on
such date.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in Subsection 9.8.

 

“Bank Products Affiliate” shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) was a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Borrower in accordance
with Subsection 8.4 (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Affiliate with respect to
more than one Credit Facility).

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).

 

“Bankruptcy Case”:  (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment

 

4

--------------------------------------------------------------------------------


 

for the benefit of its creditors; or (ii) there being commenced against Holdings
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

 

“Blocked Account”: as defined in the Senior ABL Facility Agreement.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Obligations”:  the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees accruing after the maturity
of the Loans and Reimbursement Obligations and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
or fees is allowed in such proceeding) the Loans, the Reimbursement Obligations,
and all other obligations and liabilities of the Borrower to the Secured
Parties, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, the Loans, the Letters of Credit, the
other Loan Documents, any Hedging Agreement or Bank Products Agreement entered
into with any Bank Products Affiliate or Hedging Affiliate, any Guarantee
Obligation of Holdings or any of its Subsidiaries as to which any Secured Party
is a beneficiary, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or a termination of any transaction entered into pursuant to any such Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees, expenses and disbursements of counsel to the
Administrative Agent or any other Secured Party that are required to be paid by
the Borrower pursuant to the terms of the Credit Agreement or any other Loan
Document).

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3; provided that, for purposes of
Subsection 6.5, Section 8 and Subsection 9.16(b), “Collateral” shall have the
meaning assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”:  a bank which at all times is a Lender or an
affiliate thereof as selected by the relevant Grantor and consented to in
writing by the Collateral Agent (such consent not to be unreasonably withheld or
delayed).

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

5

--------------------------------------------------------------------------------


 

“Collateral Representative”: (i) the Term Collateral Representative and the ABL
Collateral Representative (each as defined in the ABL/Term Loan Intercreditor
Agreement), (ii) if the Junior Lien Intercreditor Agreement is executed, the
Senior Priority Representative (as defined therein) and (iii) if any Other
Intercreditor Agreement is executed, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement.

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $3,000,000.

 

“Commitments”:  as to any Lender, the commitment, if any, of such Lender to make
extensions of credit to the Borrower.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Grantor is a party or under which such Grantor or any property of such Grantor
is subject, as the same may from time to time be amended, supplemented, waived
or otherwise modified, and all rights of such Grantor thereunder, including
without limitation (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Core Concentration Account”: as defined in the Senior ABL Facility Agreement.

 

“Credit Agreement”:  as defined in the recitals hereto.

 

6

--------------------------------------------------------------------------------


 

“Credit Facility”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“DDAs”:  as defined in the Senior ABL Facility Agreement.

 

“Discharge of ABL Obligations”: as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Discharge of Additional ABL Obligations”: as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Excluded Assets”:  as defined in Subsection 3.3.

 

“Excluded Vehicles”: at any time, Vehicles with a model year older than 10 years
at the time of determination, including all tires and appurtenances thereto.

 

“first priority”: as defined in the Credit Agreement.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Government Accounts Receivable”: as defined in the ABL Collateral Agreement.

 

“Government Receivables Deposit Accounts”: as defined in the ABL Collateral
Agreement.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  Holdings, the Borrower, the Borrower’s Domestic Subsidiaries that
are party hereto and any other Domestic Subsidiary of the Borrower that becomes
a party hereto from time to time after the date hereof.

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedging Agreement or Bank Products
Agreement entered into with any Bank Products Affiliate or Hedging Affiliate,
any Guarantee Obligation of Holdings or any of its Subsidiaries as to which any
Secured Party is a beneficiary, or any other document made, delivered or given
in connection therewith of such Guarantor, in each case whether on account of
guarantee obligations, reimbursement obligations,

 

7

--------------------------------------------------------------------------------


 

fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent, to the Other
Representatives or to the Lenders that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Loan Document and interest
and fees accruing after (or that would accrue but for) the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Guarantor, whether or not a claim for
post-filing or post-petition interest or fees is allowed in such proceeding).

 

“Guarantors”:  the collective reference to each Granting Party, other than the
Borrower.

 

“Hedging Affiliate”: any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was an Agent, a Lender or an Affiliate of a
Lender on the date hereof, or at the time of entry into such Hedging Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Borrower in accordance with Subsection 8.4
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate with respect to more than one Credit Facility).

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement (each as defined in the ABL/Term Loan Intercreditor
Agreement) or any other credit or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity, equity values or
creditworthiness (including, without limitation, any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Holdings”:  as defined in the preamble hereto.

 

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to Holdings, the Borrower or any of its Restricted Subsidiaries.

 

“Intercreditor Agreements”:  (a) the ABL/Term Loan Intercreditor Agreement,
(b) the Junior Lien Intercreditor Agreement (upon and during the effectiveness
thereof) and (c) any Other Intercreditor Agreement that may be entered into in
the future by the Collateral Agent and one or more Additional Agents and
acknowledged by the Borrower and the other Granting Parties (each as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time (subject to Subsection 9.1) (upon and during the effectiveness thereof).

 

8

--------------------------------------------------------------------------------


 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code as in effect in the State of New York on the date hereof (other
than Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) of any Foreign Subsidiary in
excess of 65% of any series of such stock and (other than any Capital Stock
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Subsection 8.7 of
the Credit Agreement).

 

“Issuing Lender”:  any lender that may become an “issuing lender” pursuant to
the Credit Agreement in its capacity as issuer of Letters of Credit issued by
such Lender.

 

“Junior Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Lender”:  as defined in the preamble hereto.

 

“Letters of Credit” or “L/Cs”:  letters of credit issued by any Issuing Lender
to, or for the account of the Borrower.

 

“Loan Party Concentration Account”: as defined in the Senior ABL Facility
Agreement.

 

“Loan Party DDAs”: as defined in the Senior ABL Facility Agreement.

 

“Management Loans”:  Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any purchases by them of Capital Stock of any
Parent Entity or Holdings, which Indebtedness is entitled to the benefit of any
Management Guarantee of the Borrower or any of its Restricted Subsidiaries.

 

“Merger Sub”: as defined in the recitals hereto.

 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Affiliates and Hedging Affiliates and any person, who at the time of entering
into any Management Loan secured hereby, was a Lender or an affiliate of any
Lender, and their respective successors, assigns and transferees.

 

“Obligations”:  (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each other Guarantor, its Guarantor Obligations.

 

9

--------------------------------------------------------------------------------


 

“Patent Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Borrower or such Grantor, including, without limitation, the
material license agreements listed on Schedule 5, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Subsection 7.9
of the Credit Agreement, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the Capital Stock of
any Issuer that may be issued or granted to, or held by, such Pledgor while this
Agreement is in effect; provided that in no event shall there be pledged, nor
shall any Pledgor be required to pledge, directly or indirectly, (i) more than
65% of any series of the outstanding Capital Stock (including for these purposes
any investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity, (iv) Capital Stock of any Captive
Insurance Subsidiary, (v) EMS Executive Investco LLC, and (vi) without
duplication, any Excluded Assets.

 

“Pledgor”:  Holdings (with respect to the Pledged Stock of the Borrower and all
other Pledged Collateral of Holdings), the Borrower (with respect to Pledged
Stock of the entities listed on Schedule 2 held by the Borrower and all other
Pledged Collateral of the

 

10

--------------------------------------------------------------------------------


 

Borrower) and each other Granting Party (with respect to Pledged Securities held
by such Granting Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code as in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Reimbursement Obligations”:  the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to the Credit Agreement for amounts drawn
under the applicable Letters of Credit.

 

“Restricted Government Accounts”: as defined in the Senior ABL Facility
Agreement.

 

“Restrictive Agreements”:  as defined in Subsection 3.3(a).

 

“Secured Parties”:  the collective reference to (i) the Administrative Agent,
the Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

 

“Senior ABL Facility Agreement”: as defined in the recitals hereto and as
further defined in the Credit Agreement.

 

“Specified Asset”:  as defined in Subsection 4.2.2.

 

“Term Loan Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Borrower or such Grantor,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or

 

11

--------------------------------------------------------------------------------


 

payable with respect thereto, including, without limitation, payments under all
licenses, non-disclosure agreements and memoranda of understanding entered into
in connection therewith, and damages and payments for past or future
misappropriations thereof, and (ii) the right to sue or otherwise recover for
past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, and including, without limitation, (i) the
right to sue or otherwise recover for any and all past, present and future
infringements or dilutions thereof, (ii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
in the United States, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin or business
identifiers.

 

“Vehicles”:  all vehicles (other than Excluded Vehicles) that are owned by a
Grantor, including cars, trucks, trailers, ambulances and other vehicles covered
by a certificate of title law of any state and all tires and other appurtenances
to any of the foregoing.

 

“Vehicles Collateral Agency Agreement”: a Collateral Agency Agreement, among the
Collateral Agent, the Borrower, the other Grantors party thereto from time to
time and the applicable designated agent for the Collateral Agent with respect
to the Vehicles, in form and substance satisfactory to the Borrower and the
Collateral Agent.

 

1.2                                 Other Definitional Provisions.  (a)  The
words “hereof”, “herein”, “hereto” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section,

 

12

--------------------------------------------------------------------------------


 

Schedule and Annex references are to this Agreement unless otherwise specified. 
The words “include”, “includes”, and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

(b)                                                         The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms.

 

(c)                                                          Where the context
requires, terms relating to the Collateral, Pledged Collateral or Security
Collateral, or any part thereof, when used in relation to a Granting Party shall
refer to such Granting Party’s Collateral, Pledged Collateral or Security
Collateral or the relevant part thereof.

 

(d)                                                         All references in
this Agreement to any of the property described in the definition of the term
“Collateral” or “Pledged Collateral”, or to any Proceeds thereof, shall be
deemed to be references thereto only to the extent the same constitute
Collateral or Pledged Collateral, respectively.

 

SECTION 2

 

Guarantee

 

2.1                                 Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties, the
prompt and complete payment and performance by the Borrower when due and payable
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations owed to the Secured Parties.

 

(b)                                                         Anything herein or
in any other Loan Document to the contrary notwithstanding, the maximum
liability of each Guarantor hereunder and under the other Loan Documents shall
in no event exceed the amount that can be guaranteed by such Guarantor under
applicable law, including applicable federal and state laws relating to the
insolvency of debtors; provided that, to the maximum extent permitted under
applicable law, it is the intent of the parties hereto that the rights of
contribution of each Guarantor provided in Subsection 2.2 be included as an
asset of the respective Guarantor in determining the maximum liability of such
Guarantor hereunder.

 

(c)                                                          Each Guarantor
agrees that the Borrower Obligations guaranteed by it hereunder may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.

 

(d)                                                         The guarantee
contained in this Section 2 shall remain in full force and effect until the
earlier to occur of (i) the first date on which all the Loans, any Reimbursement
Obligations, all other Borrower Obligations then due and owing, and the
obligations of each Guarantor under the guarantee contained in this Section 2
then due and owing shall have been satisfied by payment in full in cash, no
Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) and the Commitments shall be
terminated,

 

13

--------------------------------------------------------------------------------


 

notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations, (ii) as to any
Guarantor, the sale or other disposition of all of the Capital Stock of such
Guarantor (to a Person other than Holdings, the Borrower or a Restricted
Subsidiary of either) that is permitted under the Credit Agreement or (iii) the
designation of such Guarantor as an Unrestricted Subsidiary.

 

(e)                                                          No payment made by
the Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any other Secured Party
from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any of the Borrower Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Borrower Obligations or any payment received or collected from
such Guarantor in respect of any of the Borrower Obligations), remain liable for
the Borrower Obligations guaranteed by it hereunder up to the maximum liability
of such Guarantor hereunder until the earlier to occur of (i) the first date on
which all the Loans any Reimbursement Obligations, and all other Borrower
Obligations then due and owing, are paid in full in cash, no Letter of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments are terminated, (ii) the sale or
other disposition of all of the Capital Stock of such Guarantor (to a Person
other than Holdings, the Borrower or a Subsidiary of either) that is permitted
under the Credit Agreement or (iii) the designation of such Guarantor as an
Unrestricted Subsidiary.

 

2.2                                 Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share (based, to the maximum extent permitted by law, on the
respective Adjusted Net Worths of the Guarantors on the date the respective
payment is made) of any payment made hereunder, such Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
that has not paid its proportionate share of such payment.  Each Guarantor’s
right of contribution shall be subject to the terms and conditions of Subsection
2.3.  The provisions of this Subsection 2.2 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent and the
other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

2.3                                 No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Administrative Agent or any other Secured Party, no Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against the Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Secured Parties by the Borrower on
account of the Borrower Obligations are paid in full in cash, no Letter of
Credit shall be outstanding (or shall not have been cash collateralized or
otherwise provided for in a manner reasonably

 

14

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent) and the Commitments are terminated. 
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations shall not have been paid
in full in cash or any Letter of Credit shall remain outstanding (and shall not
have been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) or any of the Commitments shall remain
in effect, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be held as collateral security for all of the Borrower Obligations
(whether matured or unmatured) guaranteed by such Guarantor and/or then or at
any time thereafter may be applied against any Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

 

2.4                                 Amendments, etc. with Respect to the
Obligations.  To the maximum extent permitted by law, each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Collateral Agent, the Administrative Agent or any other Secured Party may be
rescinded by the Collateral Agent, the Administrative Agent or such other
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the Collateral Agent, the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, waived, modified, supplemented or terminated, in whole or in part, as
the Collateral Agent or the Administrative Agent (or the Required Lenders or the
applicable Lenders(s), as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Collateral Agent, the Administrative Agent or any other Secured Party for
the payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.  None of the Collateral Agent, the Administrative Agent
and each other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.

 

2.5                                 Guarantee Absolute and Unconditional.  Each
Guarantor waives, to the maximum extent permitted by applicable law, any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; each
of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been

 

15

--------------------------------------------------------------------------------


 

had or consummated in reliance upon the guarantee contained in this Section 2. 
Each Guarantor waives, to the maximum extent permitted by applicable law,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to any of the Borrower Obligations.  Each Guarantor understands and agrees, to
the extent permitted by law, that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and not of collection.  Each Guarantor hereby waives, to the maximum
extent permitted by applicable law, any and all defenses (other than any claim
alleging breach of a contractual provision of any of the Loan Documents) that it
may have arising out of or in connection with any and all of the following: 
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent, the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Borrower against the Collateral Agent, the Administrative Agent
or any other Secured Party, (c) any change in the time, place, manner or place
of payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, non-perfection, taking, or release of Security Collateral, (e) any
change in the structure or existence of the Borrower, (f) any application of
Security Collateral to any of the Obligations, (g) any law, regulation or order
of any jurisdiction, or any other event, affecting any term of any Obligation or
the rights of the Collateral Agent, the Administrative Agent or any other
Secured Party with respect thereto, including, without limitation:  (i) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of any currency (other than Dollars)
for Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice, (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives the Borrower of
any assets or its use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of the Borrower or such Guarantor) or any
existence of or reliance on any representation by the Secured Parties that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations guaranteed by such

 

16

--------------------------------------------------------------------------------


 

Guarantor hereunder or any right of offset with respect thereto, and any failure
by the Collateral Agent, the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent, the Administrative Agent
or any other Secured Party against any Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6                                 Reinstatement.  The guarantee of any
Guarantor contained in this Section 2 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations guaranteed by such Guarantor hereunder is
rescinded or must otherwise be restored or returned by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7                                 Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim, in Dollars (or in the case of any amount required to be paid in
any other currency pursuant to the requirements of the Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in Subsection 11.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Guarantor from time to time in accordance with
Subsection 11.2 of the Credit Agreement.

 

SECTION 3

 

Grant of Security Interest

 

3.1                                 Grant.  Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in Subsection 3.3.  The term “Collateral”, as to any Grantor, means the
following property (wherever located) now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, except as provided in
Subsection 3.3:

 

(a)                                  all Accounts;

 

(b)                                 all Money (including all cash);

 

(c)                                  all Cash Equivalents;

 

17

--------------------------------------------------------------------------------


 

(d)                                 all Chattel Paper;

 

(e)                                  all Contracts;

 

(f)                                    all Deposit Accounts;

 

(g)                                 all Documents;

 

(h)                                 all Equipment;

 

(i)                                     all General Intangibles (including all
Software);

 

(j)                                     all Instruments;

 

(k)                                  all Intellectual Property;

 

(l)                                     all Inventory;

 

(m)                               all Investment Property;

 

(n)                                 all Letter-of-Credit Rights;

 

(o)                                 all Fixtures;

 

(p)                                 all Vehicles;

 

(q)                                 all Supporting Obligations;

 

(r)                                    all Commercial Tort Claims constituting
Commercial Tort Actions described in Schedule 6 (together with any Commercial
Tort Actions subject to a further writing provided in accordance with Subsection
5.2.12);

 

(s)                                  all books and records relating to the
foregoing (including without limitation all books, customer lists, and records,
whether tangible or electronic, which contain any information or data relating
to any of the foregoing);

 

(t)                                    the Collateral Proceeds Account; and

 

(u)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that Collateral shall not include any Pledged Collateral (which is
covered by Subsection 3.2), or any property or assets described in the proviso
to the definition of Pledged Stock.

 

3.2                                 Pledged Collateral.  Each Granting Party
that is a Pledgor, hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Pledged Collateral of such
Pledgor now owned or at any time hereafter acquired by such

 

18

--------------------------------------------------------------------------------


 

Pledgor, and any Proceeds thereof, as collateral security for the prompt and
complete performance when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations of such Pledgor, except as provided in
Subsection 3.3.

 

3.3                                 Certain Limited Exceptions.  No security
interest is or will be granted pursuant to this Agreement or any other Security
Document in any right, title or interest of any Granting Party under or in, and
“Collateral” and “Pledged Collateral” shall not include the following
(collectively, the “Excluded Assets”):

 

(a)                                  any Instruments, Contracts, Chattel Paper,
General Intangibles, Copyright Licenses, Patent Licenses, Trademark Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than Holdings, a Subsidiary of Holdings or the Borrower or an Affiliate of
any of the foregoing, (collectively, “Restrictive Agreements”) that would
otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach, default or termination of such
Restrictive Agreements (in each case, except to the extent that, pursuant to the
Code or other applicable law, the granting of security interests therein can be
made without resulting in a breach, default or termination of such Restrictive
Agreements);

 

(b)                                 any Equipment or other property that would
otherwise be included in the Security Collateral (and such Equipment or other
property shall not be deemed to constitute a part of the Security Collateral) if
such Equipment or other property (x) (A) is subject to a Lien described in
Subsection 8.14(d) or (e) (with respect to a Lien described in Subsection
8.14(d)) of the Senior ABL Facility Agreement (or any corresponding section of
any Additional ABL Credit Facility) or (B) is subject to a Lien described in
clause (h) with respect to Purchase Money Obligations and Capitalized Lease
Obligations or (o) (with respect to such Liens described in clause (h)) of the
definition of “Permitted Liens” in the Credit Agreement or (y) (A) is subject to
any Lien in described in Subsection 8.14(q) of the Senior ABL Facility Agreement
(or any corresponding section of any Additional ABL Credit Facility) or (B) is
subject to any Lien in respect of Hedging Obligations (as defined in the Credit
Agreement) permitted by Subsection 8.6 of the Credit Agreement as a “Permitted
Lien” pursuant to clause (h) of the definition thereof in the Credit Agreement
(but in each case only for so long as such Liens are in place), and such
Equipment or other property consists solely of (i) cash, Cash Equivalents or
Temporary Cash Investments, together with proceeds, dividends and distributions
in respect thereof, (ii) any assets relating to such assets, proceeds, dividends
or distributions or to any Hedging Obligations, and/or (iii) any other assets
consisting of, relating to or arising under or in connection with (1) any
Interest Rate Agreements, Currency Agreements or Commodities Agreements or (2)
any other agreements, instruments or documents related to any Hedging
Obligations or to any of the assets referred to in any of subclauses (i) through
(iii) of this subclause (B);

 

(c)                                  any property (and/or related rights and/or
assets) that (A) would otherwise be included in the Security Collateral (and
such property (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such property

 

19

--------------------------------------------------------------------------------


 

has been sold or otherwise transferred in connection with a Sale and Leaseback
Transaction permitted under Subsection 8.5 of the Senior ABL Facility Agreement
(or any corresponding section of any Additional ABL Credit Facility) or clause
(x) of the definition of “Asset Disposition” in the Credit Agreement, or (B) is
subject to any Liens permitted under Subsection 8.14 of the Senior ABL Facility
(or any corresponding section of any Additional ABL Credit Facility) or
Subsection 8.6 of the Credit Agreement which relates to property subject to any
such Sale and Leaseback Transaction or general intangibles related thereto (but
only for so long as such Liens are in place), provided that notwithstanding the
foregoing, a security interest of the Collateral Agent shall attach to any
money, securities or other consideration received by any Grantor as
consideration for the sale or other disposition of such property as and to the
extent such consideration would otherwise constitute Security Collateral;

 

(d)                                 Capital Stock (including for these purposes
any investment deemed to be Capital Stock for United States tax purposes) which
is described in the proviso to the definition of Pledged Stock;

 

(e)                                  Capital Stock that constitutes de minimis
shares of a Foreign Subsidiary held by any Granting Party as a nominee or in a
similar capacity;

 

(f)                                    any Money, cash, checks, other negotiable
instruments, funds and other evidence of payment held in any Deposit Account of
the Borrower or any of its Subsidiaries in the nature of a security deposit with
respect to obligations for the benefit of the Borrower or any of its
Subsidiaries, which must be held for or returned to the applicable counterparty
under applicable law or pursuant to Contractual Obligations;

 

(g)                                 the Merger Agreement and any rights therein
or arising thereunder (except any proceeds of the Merger Agreement);

 

(h)                                 any interest in leased real property
(including Fixtures related thereto) (and there shall be no requirement to
deliver landlord lien waivers, estoppels or collateral access letters);

 

(i)                                     any fee interest in owned real property
(including Fixtures related thereto) if the fair market value of such fee
interest is less than $5,000,000 individually;

 

(j)                                     (x) any assets subject to certificate of
title (other than Vehicles) and (y) any Vehicles owned by a Grantor that are
subject to an agreement with a Governmental Authority that validly prohibits the
creation of a security interest or lien thereon or which would be breached or
give any party the right to terminate it as a result of creation of a security
interest or lien, including, without limitation, any restrictions related to any
Municipal Contract Liens;

 

(k)                                  Letter-of-Credit Rights and Commercial Tort
Claims individually with a value of less than $3,000,000;

 

(l)                                     assets to the extent the granting or
perfecting of a security interest in such assets would result in costs or other
consequences to Holdings or any of its Subsidiaries

 

20

--------------------------------------------------------------------------------


 

as reasonably determined in writing by the Borrower, the Administrative Agent
and, to the extent such assets would otherwise constitute Term Priority
Collateral, the Collateral Agent, that are excessive in view of the benefits
that would be obtained by the Secured Parties;

 

(m)                               those assets over which the granting of
security interests in such assets would be prohibited by contract permitted
under the Credit Agreement, applicable law or regulation or the organizational
or joint venture documents of any non-wholly owned Subsidiary (including
permitted liens, leases and licenses) (in each case, after giving effect to the
applicable anti-assignment provisions of the Code, other than proceeds and
receivables thereof to the extent that their assignment is expressly deemed
effective under the Code notwithstanding such prohibitions), or to the extent
that such security interests would result in material adverse tax consequences
as reasonably determined in writing by the Borrower and consented to by the
Collateral Agent (such consent not to be unreasonably withheld or delayed) (it
being understood that the Lenders shall not require the Borrower or any of its
subsidiaries to enter into any security agreements or pledge agreements governed
by foreign law);

 

(n)                                 any assets specifically requiring perfection
through control agreements (including cash, deposit accounts or other bank or
securities accounts) other than Loan Party DDAs, Loan Party Concentration
Accounts, the Core Concentration Account and Blocked Accounts (in each case only
to the extent required pursuant to Subsection 4.16 of the Senior ABL Facility
Agreement (or any corresponding section of any Additional ABL Credit Facility),
provided that no Loan Party shall be required to enter into a control agreement
covering any Government Receivables Deposit Accounts);

 

(o)                                 Foreign Intellectual Property;

 

(p)                                 any aircraft, airframes, aircraft engines or
helicopters, or any Equipment or other assets constituting a part thereof;

 

(q)                                 any Excluded Vehicles;

 

(r)                                    any property that would not otherwise be
ABL Priority Collateral and is an Excluded Asset (as such term is defined in the
Term Loan Collateral Agreement); and

 

(s)                                  any Capital Stock and other securities of a
Subsidiary to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of the holders of Additional
Term Obligations incurred in the form of notes (or the holders of any notes that
restructure, refund, replace or refinance the Term Loans or such Additional Term
Obligations) results in the Company being required to file separate financial
statements of such Subsidiary with the Securities and Exchange Commission (or
any other governmental authority) pursuant to either Rule 3-10 or 3-16 of
Regulation S-X under the Securities Act, or any other law, rule or regulation as
in effect from time to time, but only to the extent necessary to not be subject
to such requirement.

 

21

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Merger Agreement, such payment or other amount shall constitute
Collateral when and if actually received by such Grantor, to the extent set
forth in Subsection 3.1.

 

For purposes of this Subsection 3.3, the terms “Commodities Agreements”,
“Currency Agreements”, “Hedging Obligations”, and “Interest Rate Agreements”
shall have the meanings given to such terms in the ABL/Term Loan Intercreditor
Agreement.

 

3.4                                 Intercreditor Relations.  Notwithstanding
anything herein to the contrary, it is the understanding of the parties that the
Liens granted pursuant to Subsections 3.1 and 3.2 shall (a) with respect to all
Security Collateral other than Security Collateral constituting Term Loan
Priority Collateral, (x) prior to the Discharge of ABL Obligations, be subject
and subordinate to the Liens granted to the ABL Agent for the benefit of the ABL
Secured Parties to secure the ABL Obligations pursuant to the ABL Collateral
Agreement and (y) prior to the Discharge of Additional ABL Obligations, be
subject and subordinate to the Liens granted to any Additional ABL Agent for the
benefit of the holders of the Additional ABL Obligations to secure the
Additional ABL Obligations pursuant to any Additional ABL Collateral Documents
as and to the extent provided for therein, and (b) with respect to all Security
Collateral, prior to the Discharge of Additional Term Obligations (as defined in
the ABL/Term Loan Intercreditor Agreement), be pari passu and equal in priority
to the Liens granted to any Additional Term Agent for the benefit of the holders
of the applicable Additional Term Obligations to secure such Additional Term
Obligations pursuant to the applicable Additional Term Collateral Documents
(except, in the case of this clause (b), as may be separately otherwise agreed
between the Collateral Agent, on behalf of itself and the Secured Parties, and
any Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby).  The Collateral Agent acknowledges and agrees that
the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent, the ABL Agent and any Additional Agent shall be determined
solely pursuant to the applicable Intercreditor Agreements, and not by priority
as a matter of law or otherwise.  Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the applicable
Intercreditor Agreements.  In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement shall govern and control as among (i) the Collateral Agent, the ABL
Agent and any Additional Agent, in the case of the ABL/Term Loan Intercreditor
Agreement, (ii) the Collateral Agent and Additional Term Agent, in the case of
the Junior Lien Intercreditor Agreement, and (iii) the Collateral Agent and any
other secured creditor (or agent therefor) party thereto, in the case of any
Other Intercreditor Agreement.  In the event of any such conflict, each Grantor
may act (or omit to act) in accordance with such Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so.  Notwithstanding any other provision hereof, (x) for so long
as ABL Obligations or any Additional ABL Obligations remain outstanding, any
obligation hereunder to deliver to the Collateral Agent any Security Collateral
constituting ABL Priority Collateral shall be satisfied by causing such ABL
Priority Collateral to be delivered to the ABL Agent or the applicable ABL
Collateral Representative (as defined in the ABL/Term Loan Intercreditor
Agreement) to be held in accordance with the ABL/Term Loan Intercreditor
Agreement and (y) for so long as any Additional Term Obligations remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any
Security Collateral shall be satisfied

 

22

--------------------------------------------------------------------------------


 

by causing such Security Collateral to be delivered to the applicable Collateral
Representative or any Additional Term Agent to be held in accordance with the
applicable Intercreditor Agreement.

 

SECTION 4

 

Representations and Warranties

 

4.1                                 Representations and Warranties of Each
Guarantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Guarantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Collateral Agent and each other Secured Party shall be entitled to rely on each
of such representations and warranties as if fully set forth herein; provided
that each reference in each such representation and warranty to the Borrower’s
knowledge shall, for the purposes of this Subsection 4.1, be deemed to be a
reference to such Guarantor’s knowledge.

 

4.2                                 Representations and Warranties of Each
Grantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that, in each case
after giving effect to the Transactions and subject to Subsection 6.9:

 

4.2.1                        Title; No Other Liens.  Except for the security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on such
Grantor’s Collateral by the Credit Agreement (including, without limitation,
Subsection 8.6 thereof), such Grantor owns each item of such Grantor’s
Collateral free and clear of any and all Liens.  As of the Closing Date, except
as set forth on Schedule 3, (x) in the case of the Term Loan Priority
Collateral, to the knowledge of such Grantor, no currently effective financing
statement or other similar public notice with respect to any Lien securing
Indebtedness on all or any part of such Grantor’s Term Loan Priority Collateral
is on file or of record in any public office in the United States of America,
any state, territory or dependency thereof or the District of Columbia and (y)
in the case of the ABL Priority Collateral, no currently effective financing
statement or other similar public notice with respect to any Lien securing
Indebtedness on all or any part of such Grantor’s ABL Priority Collateral is on
file or of record in any public office in the United States of America, any
state, territory or dependency thereof or the District of Columbia, except, in
each case, such as have been filed in favor of the Collateral Agent for the
benefit of the Secured Parties pursuant to this Agreement or as are permitted by
the Credit Agreement (including, without limitation, Subsection 8.6 thereof) or
any other Loan Document or for which termination statements will be delivered on
the Closing Date.

 

4.2.2                        Perfected First Priority Liens. (a)  This Agreement
is effective to create, as collateral security for the Obligations of such
Grantor, valid and enforceable Liens on such

 

23

--------------------------------------------------------------------------------


 

Grantor’s Security Collateral in favor of the Collateral Agent for the benefit
of the Secured Parties, except as to enforcement, (i) as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing and (ii) with respect to Restricted Government Accounts and
Government Accounts Receivable, as may be limited by applicable state or federal
laws, rules and regulations.

 

(b)                                                         Except with regard
to (i) Liens (if any) on Specified Assets and (ii) any rights in favor of the
United States government as required by law (if any), upon the completion of the
Filings and, with respect to Instruments, Chattel Paper and Documents upon the
earlier of such Filing or the delivery to and continuing possession by the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, of all Instruments, Chattel Paper and Documents a security interest
in which is perfected by possession, and the obtaining and maintenance of
“control” (as described in the Code) by the Collateral Agent, the Administrative
Agent, the ABL Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with the applicable Intercreditor Agreement of all
Deposit Accounts, Blocked Accounts, the Collateral Proceeds Account, Electronic
Chattel Paper and Letter-of-Credit Rights a security interest in which is
perfected by “control” (in the case of Deposit Accounts and Blocked Accounts to
the extent required under Subsection 4.16 of the Senior ABL Facility Agreement
(or any corresponding section of any Additional ABL Credit Facility)) and in the
case of Commercial Tort Actions (other than such Commercial Tort Actions listed
on Schedule 6 on the date of this Agreement), the taking of the actions required
by Subsection 5.2.12, the Liens created pursuant to this Agreement will
constitute valid Liens on and (to the extent provided herein) perfected security
interests in such Grantor’s Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons securing Indebtedness, in each case other than Permitted Liens
(and subject to any applicable Intercreditor Agreement), and enforceable as such
as against all other Persons other than Ordinary Course Transferees, except to
the extent that the recording of an assignment or other transfer of title to the
Collateral Agent, the Administrative Agent, the ABL Agent, the applicable
Collateral Representative or any Additional Agent (in accordance with the
applicable Intercreditor Agreement) or the recording of other applicable
documents in the United States Patent and Trademark Office or United States
Copyright Office may be necessary for perfection or enforceability, and except
as to enforcement, (x) as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights’ generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing and (y) with respect
to Restricted Government Accounts and Government Accounts Receivable, as may be
limited by applicable state or federal laws, rules and regulations.  As used in
this Subsection 4.2.2(b), the following terms shall have the following meanings:

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, (iii) the recordation on the
certificate of title related thereto of each Lien

 

24

--------------------------------------------------------------------------------


 

granted in favor of the Collateral Agent hereunder on Vehicles, subject to
certificate of titles statutes, and (iv) any filings after the Closing Date in
any other jurisdiction as may be necessary under any Requirement of Law.

 

“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

(1)                                  Patents, Patent Licenses, Trademarks and
Trademark Licenses to the extent that (a) Liens thereon cannot be perfected by
the filing of financing statements under the Uniform Commercial Code or by the
filing and acceptance of intellectual property security agreements in the United
States Patent and Trademark Office or (b) such Patents, Patent Licenses,
Trademarks and Trademark Licenses are not, individually or in the aggregate,
material to the business of the Borrower and its Subsidiaries taken as a whole;

 

(2)                                  Copyrights and Copyright Licenses with
respect thereto and Accounts or receivables arising therefrom to the extent that
(a) Liens thereon cannot be perfected by filing and acceptance of intellectual
property security agreements in the United States Copyright Office or (b) the
Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction is not applicable to the creation or perfection of Liens thereon;

 

(3)                                  Collateral for which the perfection of
Liens thereon requires filings in or other actions under the laws of
jurisdictions outside of the United States of America, any State, territory or
dependency thereof or the District of Columbia;

 

(4)                                  Goods included in Collateral received by
any Person from any Grantor for “sale or return” within the meaning of Section
2-326(1)(b) of the Uniform Commercial Code of the applicable jurisdiction, to
the extent of claims of creditors of such Person;

 

(5)                                  Fixtures, Vehicles, any other assets
subject to certificates of title and Money; and Cash Equivalents (except to the
extent maintained in a Blocked Account and other than Cash Equivalents
constituting Investment Property to the extent a security interest is perfected
by the filing of a financing statement under the Uniform Commercial Code);

 

(6)                                  Proceeds of Accounts or Inventory which do
not themselves constitute Collateral or which do not constitute identifiable
Cash Proceeds or which have not yet

 

25

--------------------------------------------------------------------------------


 

been transferred to or deposited in the Collateral Proceeds Account (if any) or
to a Blocked Account; and

 

(7)                                Uncertificated securities (to the extent a
security interest is not perfected by the filing of a financing statement).

 

4.2.3                Jurisdiction of Organization.  On the date hereof, such
Grantor’s jurisdiction of organization is specified on Schedule 4.

 

4.2.4                Farm Products.  None of such Grantor’s Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.2.5                Accounts Receivable.  The amounts represented by such
Grantor to the Administrative Agent or the other Secured Parties from time to
time as owing by each account debtor or by all account debtors in respect of
such Grantor’s Accounts Receivable constituting Security Collateral will at such
time be the correct amount, in all material respects, actually owing by such
account debtor or debtors thereunder, except to the extent that appropriate
reserves therefor have been established on the books of such Grantor in
accordance with GAAP.  Unless otherwise indicated in writing to the
Administrative Agent, each Account Receivable of such Grantor arises out of a
bona fide sale and delivery of goods or rendition of services by such Grantor. 
Such Grantor has not given any account debtor any deduction in respect of the
amount due under any such Account, except in the ordinary course of business or
as such Grantor may otherwise advise the Administrative Agent in writing.

 

4.2.6                Patents, Copyrights and Trademarks.  Schedule 5 lists all
material Trademarks, material Copyrights and material Patents, in each case,
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and owned by such Grantor in its own name as of
the date hereof, and all material Trademark Licenses, all material Copyright
Licenses and all material Patent Licenses (including, without limitation,
material Trademark Licenses for registered Trademarks, material Copyright
Licenses for registered Copyrights and material Patent Licenses for registered
Patents but excluding licenses to commercially available “off-the-shelf”
software) owned by such Grantor in its own name as of the date hereof, in each
case, that is solely United States Intellectual Property.

 

4.3                                 Representations and Warranties of Each
Pledgor.  To induce the Collateral Agent, the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Pledgor
hereby represents and warrants to the Collateral Agent and each other Secured
Party that:

 

4.3.1                Except as provided in Subsection 3.3, the shares of Pledged
Stock pledged by such Pledgor hereunder constitute (i) in the case of shares of
a Domestic Subsidiary, all the issued and outstanding shares of all classes of
the Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in
the case of any Pledged Stock constituting Capital Stock of any Foreign
Subsidiary, such percentage (not more than 65%) as is specified on Schedule 2 of

 

26

--------------------------------------------------------------------------------


 

all the issued and outstanding shares of all classes of the Capital Stock of
each such Foreign Subsidiary owned by such Pledgor.

 

4.3.2                [Reserved].

 

4.3.3                Such Pledgor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Permitted Liens.

 

4.3.4                Upon the delivery to the Collateral Agent, the ABL Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created in such Pledged Securities constituting certificated securities by this
Agreement, assuming the continuing possession of such Pledged Securities by the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent as applicable, in accordance with the applicable Intercreditor
Agreement, will constitute a valid, perfected first priority (subject, in terms
of priority only, to the priority of the Liens of the ABL Agent, the applicable
Collateral Representative and any Additional Agent) security interest in such
Pledged Securities to the extent provided in and governed by the Code,
enforceable in accordance with its terms against all creditors of such Pledgor
and any Persons purporting to purchase such Pledged Securities from such Pledgor
to the extent provided in and governed by the Code, in each case subject to
Permitted Liens (and any applicable Intercreditor Agreement), and except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.5                Upon the earlier of (x) (to the extent a security interest
in uncertificated securities may be perfected by the filing of a financing
statement) the filing of the financing statements listed on Schedule 3 or
pursuant to Subsection 7.9 of the Credit Agreement and (y) the obtaining and
maintenance of “control” (as described in the Code) by the Collateral Agent, the
ABL Agent, the applicable Collateral Representative or any Additional Agent (or
their respective agents appointed for purposes of perfection), as applicable, in
accordance with the applicable Intercreditor Agreement, of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority to
the security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and any applicable Intercreditor Agreement), and except as to enforcement, as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

27

--------------------------------------------------------------------------------


 

4.3.6                Letter-of-Credit Rights.  Schedule 7 lists all
Letter-of-Credit Rights not constituting Excluded Assets owned by any Grantor on
the date hereof.

 

SECTION 5

 

Covenants

 

5.1                                 Covenants of Each Guarantor.  Each Guarantor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing, shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments shall have terminated, (ii) as to
any Guarantor, the date upon which all the Capital Stock of such Guarantor shall
have been sold or otherwise disposed of (to a Person other than Holdings, the
Borrower or any Restricted Subsidiary) in accordance with the terms of the
Credit Agreement or (iii) as to any Guarantor, the designation of such Guarantor
as an Unrestricted Subsidiary, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Restricted Subsidiaries.

 

5.2                                 Covenants of Each Grantor.  Subject to
Subsection 6.9, each Grantor covenants and agrees with the Collateral Agent and
the other Secured Parties that, from and after the date of this Agreement until
the earliest to occur of (i) the date upon which the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing shall have been paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and the Commitments shall
have terminated, (ii) as to any Grantor, the date upon which all the Capital
Stock of such Grantor shall have been sold or otherwise disposed of (to a Person
other than Holdings, the Borrower or any Restricted Subsidiary) in accordance
with the terms of the Credit Agreement or (iii) as to any Grantor, the
designation of such Grantor as an Unrestricted Subsidiary:

 

5.2.1                Delivery of Instruments and Chattel Paper.  If any amount
payable under or in connection with any of such Grantor’s Collateral shall be or
become evidenced by any Instrument or Chattel Paper, such Grantor shall (except
as provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties.  In the event that an Event of Default shall
have occurred and be continuing, upon the request of the Collateral Agent, the
ABL Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, such
Instrument or Chattel Paper shall be promptly delivered to the Collateral Agent,
the ABL Agent, the applicable Collateral Representative, or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
duly indorsed in a manner reasonably satisfactory to the Collateral Agent, the
ABL Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the

 

28

--------------------------------------------------------------------------------


 

applicable Intercreditor Agreement, to be held as Collateral pursuant to this
Agreement.  Such Grantor shall not permit any other Person to possess any such
Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by the Intercreditor Agreements.

 

5.2.2                [Reserved].

 

5.2.3                Payment of Obligations.  Such Grantor will pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all material taxes, assessments and governmental
charges or levies imposed upon such Grantor’s Collateral or in respect of income
or profits therefrom, as well as all material claims of any kind (including,
without limitation, material claims for labor, materials and supplies) against
or with respect to such Grantor’s Collateral, except that no such tax,
assessment, charge, levy or claim need be paid, discharged or satisfied if the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and except to the extent
that the failure to do so, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

5.2.4                Maintenance of Perfected Security Interest; Further
Documentation. (a) Such Grantor shall use commercially reasonable efforts to
maintain the security interest created by this Agreement in such Grantor’s
Collateral as a perfected security interest as and to the extent described in
Subsection 4.2.2 and to defend the security interest created by this Agreement
in such Grantor’s Collateral against the claims and demands of all Persons
whomsoever (subject to the other provisions hereof).

 

(b)                                                         Such Grantor will
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing such Grantor’s Collateral and such other
reports in connection with such Grantor’s Collateral as the Collateral Agent may
reasonably request in writing, all in reasonable detail.

 

(c)                                                          At any time and
from time to time, upon the written request of the Collateral Agent, and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Grantor, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any United States jurisdiction with respect to the
security interests created hereby; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Borrower nor
any Grantor will be required to (u) assign any rights in Restricted Government
Accounts or Government Accounts Receivable in violation of applicable state or
federal laws, rules and regulations, (v) take any action in any jurisdiction
other than the United States of America, or required by the laws of any such
non-U.S. jurisdiction, or enter into any security agreement or pledge agreement
governed by the laws of any such non-U.S. jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any Collateral, (w) deliver control agreements with

 

29

--------------------------------------------------------------------------------


 

respect to, or confer perfection by “control” over, any deposit accounts, bank
or securities account or other Collateral, except (A) so long as the Senior ABL
Facility Agreement is in effect, as required by Subsection 4.16 of the Senior
ABL Facility Agreement (or any corresponding section of any Additional ABL
Credit Facility) and (B) in the case of Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes to the Collateral Agent, (or another Person as required
under the ABL/Term Loan Intercreditor Agreement), (x) take any action in order
to perfect any security interests in cash, deposit accounts or securities
accounts (except to the extent consisting of proceeds perfected by the filing of
a financing statement under the Code), (y) deliver landlord lien waivers,
estoppels or collateral access letters or (z) file any fixture filing with
respect to any security interest in Fixtures affixed to or attached to any real
property constituting Excluded Assets.

 

(d)                                                         The Collateral Agent
may grant extensions of time for the creation and perfection of security
interests in, or the obtaining a delivery of documents or other deliverables
with respect to, particular assets of any Grantor where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or any other Security Documents.

 

5.2.5                Changes in Name, Jurisdiction of Organization, etc.  Such
Grantor will give prompt written notice to the Collateral Agent of any change in
its name or jurisdiction of organization (whether by merger of otherwise) (and
in any event within thirty (30) days of such change); provided that, promptly
thereafter such Grantor shall deliver to the Collateral Agent all additional
financing statements and other documents reasonably necessary to maintain the
validity, perfection and priority of the security interests created hereunder
and other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests as and to the extent
provided for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor. 
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.

 

5.2.6                Notices.  Such Grantor will advise the Collateral Agent and
the Administrative Agent promptly, in reasonable detail, of:

 

(a)                                                          any Lien (other
than security interests created hereby or Permitted Liens) on any of such
Grantor’s (i) Term Priority Collateral and (i) after the Discharge of ABL
Obligations and the Discharge of Additional ABL Obligations, Collateral which
would materially adversely affect the ability of the Collateral Agent to
exercise any of its remedies hereunder; and

 

(b)                                                         the occurrence of
any other event which would reasonably be expected to have a material adverse
effect on the security interests in (i) the Term Priority Collateral created
hereby and (ii) after the Discharge of ABL Obligations and the Discharge of
Additional ABL Obligations, the ABL Priority Collateral created hereby.

 

30

--------------------------------------------------------------------------------


 

5.2.7                Pledged Stock.  In the case of each Grantor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Stock issued by it and will comply with such
terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Agent promptly in writing of the occurrence of any of the events
described in Subsection 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Subsection 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8                Accounts Receivable. (a) At any time with respect to
Accounts Receivable constituting Term Priority Collateral, and after the
Discharge of ABL Obligations and the Discharge of Additional ABL Obligations
with respect to Accounts Receivable constituting ABL Priority Collateral, such
Grantor will not (i) grant any extension of the time of payment of any of such
Grantor’s Accounts Receivable, (ii) compromise or settle any such Accounts
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any such Accounts Receivable,
(iv) allow any credit or discount whatsoever on any such Accounts Receivable or
(v) amend, supplement or modify any such Accounts Receivable, provided that
notwithstanding any of the above, such extensions, compromises, settlements,
releases, credits, discounts, amendments, supplements or modifications shall be
permitted if (A) they occur in the ordinary course of business (it being
acknowledged that each Grantor in the ordinary course of its business
compromises and settles Accounts Receivable for significantly less than the full
amount thereof and routinely gives significant credits or discounts), (B) they
are otherwise permitted by the Loan Documents, or (C) they (1) would not
reasonably be expected to materially adversely affect the value of the Accounts
Receivable constituting Term Priority Collateral taken as a whole and (2) after
the Discharge of ABL Obligations and Discharge of Additional ABL Obligations,
would not reasonably be expected to materially adversely affect the value of the
Accounts Receivable constituting Collateral taken as a whole.

 

(b)                                                         Such Grantor will
deliver to the Collateral Agent a copy of each material demand, notice or
document received by it from any obligor under the Accounts Receivable
constituting Term Priority Collateral, and, after the Discharge of ABL
Obligations and the Discharge of Additional ABL Obligations, constituting
Collateral that disputes the validity or enforceability of more than 5% of the
aggregate amount of the then outstanding Accounts Receivable.

 

5.2.9                        Maintenance of Records.   Such Grantor will keep
and maintain at its own cost and expense reasonably satisfactory and complete
records of its Collateral, including, without limitation, a record of all
payments received and all credits granted with respect to such Collateral;
provided that with respect to the Term Loan Priority Collateral, the
satisfactory maintenance of such records shall be determined in good faith by
such Grantor or the Borrower.

 

5.2.10                  Acquisition of Intellectual Property.  Within ninety
(90) days after the end of each calendar year, such Grantor will notify the
Collateral Agent of any acquisition by such Grantor of (i) any registration of
any material United States Copyright, Patent or Trademark or (ii) any exclusive
rights under a material United States Copyright License, Patent License or
Trademark License constituting Collateral, and shall take such actions as may be
reasonably

 

31

--------------------------------------------------------------------------------


 

requested by the Collateral Agent (but only to the extent such actions are
within such Grantor’s control) to perfect the security interest granted to the
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of any United States Copyright, Patent or Trademark
constituting Collateral on the date hereof, by (x) the execution and delivery of
an amendment or supplement to this Agreement (or amendments to any such
agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office).

 

5.2.11                                                          Vehicles.

 

(a)                                                          Within ninety days
(90) days following the acquisition of any Vehicle (other than an Excluded
Vehicle), the relevant Grantor shall deliver to the applicable agent under the
Vehicles Collateral Agency Agreement (or, if no Vehicles Collateral Agency
Agreement is then in effect, to the Collateral Agent or its designated agent for
perfection) the certificate of title or equivalent certificate or document
issued by the applicable jurisdiction evidencing ownership of such Vehicle.

 

(b)                                                         Upon any termination
of the Vehicles Collateral Agency Agreement required to be entered into
following the Closing Date pursuant to Subsection 7.13 of the Credit Agreement,
upon the request of the Collateral Agent each Grantor will use its commercially
reasonable efforts to enter into a replacement Vehicles Collateral Agency
Agreement.

 

(c)                                                          At any time that no
Vehicles Collateral Agency Agreement is in full force and effect and subject to
any applicable grace periods, including pursuant to Subsections 6.1(h) and 7.13
of the Credit Agreement, upon reasonable request of the Collateral Agent, each
Grantor will, at its own expense, take all action and deliver all documents to
the Collateral Agent as were required to be taken or delivered pursuant to the
then most recently effective Vehicles Collateral Agency Agreement.

 

5.2.12                                                          Commercial Tort
Actions.  All Commercial Tort Actions of each Grantor in existence on the date
of this Agreement, known to such Grantor on the date hereof, are described in
Schedule 6 hereto.  If any Grantor shall at any time after the date of this
Agreement acquire a Commercial Tort Action, such Grantor shall promptly notify
the Collateral Agent thereof in a writing signed by such Grantor and describing
the details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon and subject to
the terms of this Agreement.

 

5.2.13                                                          [RESERVED]

 

5.2.14                                                          Protection of
Trademarks.  Such Grantor shall, with respect to any Trademarks that are
material to the business of such Grantor, use commercially reasonable efforts
not to cease the use of any of such Trademarks or fail to maintain the level of
the quality of products sold and services rendered under any of such Trademarks
at a level at least substantially consistent with the quality of such products
and services as of the date hereof, and shall use commercially reasonable
efforts to take all steps reasonably necessary to ensure that

 

32

--------------------------------------------------------------------------------


 

licensees of such Trademarks use such consistent standards of quality, except as
would not reasonably be expected to have a Material Adverse Effect.

 

5.2.15                                                          Protection of
Intellectual Property.  Subject to and except as permitted by the Credit
Agreement, such Grantor shall use commercially reasonable efforts not to do any
act or omit to do any act whereby any of the Intellectual Property that is
material to the business of Grantor may lapse, expire, or become abandoned, or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.16                                                          Assignment of
Letter-of-Credit Rights.  In the case of any Letter-of-Credit Rights of any
Grantor not constituting Excluded Assets acquired following the Closing Date and
constituting Term Priority Collateral, such Grantor shall use its commercially
reasonable efforts to promptly obtain the consent of the issuer thereof and any
nominated person thereon to the assignment of the proceeds of the related letter
of credit in accordance with Section 5-114(c) of the Code.

 

5.3                                 Covenants of Each Pledgor.  Each Pledgor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earlier to occur of
(i) the Loans, any Reimbursement Obligations, and all other Obligations then due
and owing shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) and the Commitments shall have terminated, (ii) as to any Pledgor, all
the Capital Stock of such Pledgor shall have been sold or otherwise disposed of
(to a Person other than Holdings, the Borrower or any Restricted Subsidiary) as
permitted under the terms of the Credit Agreement or (iii) the designation of
such Pledgor as an Unrestricted Subsidiary.

 

5.3.1                Additional Shares.  If such Pledgor shall, as a result of
its ownership of its Pledged Stock, become entitled to receive or shall receive
any stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same in trust for
the Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), or the ABL Agent, any applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, in the exact form received, duly indorsed by such
Pledgor to the Collateral Agent, the ABL Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor, to be
held by the Collateral Agent, the ABL Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement. subject to the terms hereof, as additional
collateral security for the Obligations (subject to Subsection 3.3 and provided
that in no event shall there be pledged, nor shall any Pledgor be required to
pledge, more than 65% of any series of

 

33

--------------------------------------------------------------------------------


 

outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement).  If an Event of Default shall have occurred and be
continuing, any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer (except any liquidation or dissolution
of any Subsidiary of the Borrower in accordance with the Credit Agreement) shall
be paid over to the Collateral Agent, the ABL Agent, any applicable Collateral
Representative, or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement to be held by the Collateral Agent, the ABL
Agent, any applicable Collateral Representative, or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement subject to
the terms hereof as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of the Pledged
Stock or any property shall be distributed upon or with respect to the Pledged
Stock pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, to be held by the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement subject to the terms hereof as additional collateral security for the
Obligations, in each case except as otherwise provided by the applicable
Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement hold such money or property in trust for the Secured Parties,
segregated from other funds of such Pledgor, as additional collateral security
for the Obligations.

 

5.3.2                [RESERVED]

 

5.3.3                Pledged Notes.  Such Pledgor shall, on the date of this
Agreement (or on such later date upon which it becomes a party hereto pursuant
to Subsection 9.15) deliver to the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement all Pledged Notes then
held by such Pledgor, endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent, the ABL Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement.  Furthermore, within ten Business
Days after any Pledgor obtains a Pledged Note, such Pledgor shall cause such
Pledged Note to be delivered to the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, endorsed in blank or, at
the request of the Collateral Agent, the ABL Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, endorsed to the Collateral Agent, the ABL
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement.

 

34

--------------------------------------------------------------------------------


 

5.3.4                Maintenance of Security Interest.

 

(a)                                                          Such Pledgor shall
use commercially reasonable efforts to defend the security interest created by
this Agreement in such Pledgor’s Pledged Collateral against the claims and
demands of all Persons whomsoever.  At any time and from time to time, upon the
written request of the Collateral Agent and at the sole expense of such Pledgor,
such Pledgor will promptly and duly execute and deliver such further instruments
and documents and take such further actions as the Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such Pledgor;
provided, that notwithstanding any other provision of this Agreement or any
other Loan Documents, neither the Borrower nor any Pledgor will be required to
(u) assign any rights in Restricted Government Accounts or Government Accounts
Receivable in violation of applicable state or federal laws, rules and
regulations, (v) take any action in any jurisdiction other than the United
States of America, or required by the laws of any such non-U.S. jurisdiction or
enter into any security agreement or pledge agreement governed by the laws of
any such non-U.S. jurisdiction, in order to create any security interests (or
other Liens) in assets located or titled outside of the United States of America
or to perfect any security interests (or other Liens) in any Collateral,
(w) deliver control agreements with respect to, or confer perfection by
“control” over, any deposit accounts, bank or securities account or other
Collateral, except (A) so long as the Senior ABL Facility Agreement is in
effect, as required by Subsection 4.16 of the Senior ABL Facility Agreement (or
any corresponding section of any Additional ABL Credit Facility) and (B) in the
case of Collateral that constitutes Capital Stock or Intercompany Notes in
certificated form, delivering such Capital Stock or Intercompany Notes to the
Collateral Agent (or another Person as required under the ABL/Term Loan
Intercreditor Agreement), (x) take any action in order to perfect any security
interests in cash, deposit accounts or securities accounts (except to the extent
consisting of proceeds perfected by the filing of a financing statement under
the Code), (y) deliver landlord lien waivers, estoppels or collateral access
letters or (z) file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property constituting Excluded
Assets.

 

(b)                                                         The Collateral Agent
may grant extensions of time for the creation and perfection of security
interests in, or obtaining or delivery of documents or other deliverables with
respect to, particular assets of any Pledgor where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or any other Security Documents.

 

SECTION 6

 

Remedial Provisions

 

6.1                                 Certain Matters Relating to Accounts. 
(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, if the Discharge of ABL Obligations and the
Discharge of Additional ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement), the Collateral Agent shall have the right
to make test verifications of the Accounts Receivable constituting Collateral in
any reasonable manner and through any reasonable medium that it reasonably
considers advisable, and the relevant Grantor shall furnish all such assistance
and information as the Collateral Agent may reasonably require in connection
with such test verifications.  At any time and from time to time after the
occurrence and during the continuance of an Event of Default, if the Discharge
of ABL

 

35

--------------------------------------------------------------------------------


 

Obligations and the Discharge of Additional ABL Obligations has occurred
(subject to any applicable Intercreditor Agreement), upon the Collateral Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others reasonably satisfactory to
the Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)                                                         [Reserved].

 

(c)                                                          At any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement if the Discharge
of ABL Obligations and the Discharge of Additional ABL Obligations has occurred,
subject to any applicable Intercreditor Agreement, at the Collateral Agent’s
request, each Grantor shall deliver to the Collateral Agent copies or, if
required by the Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such Grantor evidencing, and
relating to, the agreements and transactions which gave rise to such Grantor’s
Accounts Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

 

(d)                                                         So long as no Event
of Default has occurred and is continuing, the Collateral Agent shall instruct
the Collateral Account Bank to promptly remit any funds on deposit in each
Grantor’s Collateral Proceeds Account to such Grantor’s General Fund Account or
any other account designated by such Grantor.  In the event that an Event of
Default has occurred and is continuing, if the Discharge of ABL Obligations and
the Discharge of Additonal ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement), the Collateral Agent at its option may
require that each Collateral Proceeds Account and the General Fund Account of
each Grantor be established at the Collateral Agent or at another institution
reasonably acceptable to the Collateral Agent.  Each Grantor shall have the
right, at any time and from time to time, to withdraw such of its own funds from
its own General Fund Account, and to maintain such balances in its General Fund
Account, as it shall deem to be necessary or desirable.

 

6.2                                 Communications with Obligors; Grantors
Remain Liable. (a) The Collateral Agent in its own name or in the name of
others, may at any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Subsection 9.1(a) of the
Credit Agreement, if the Discharge of ABL Obligations and the Discharge of
Additional ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement), communicate with obligors under the Accounts
Receivable (other than Government Accounts Receivable prior to assignment
thereof established by or pursuant to the order of a court of competent
jurisdiction) constituting Collateral and parties to the Contracts (in each
case, to the extent constituting Collateral) to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts
Receivable or Contracts.

 

(b)                                                         Upon the request of
the Collateral Agent at any time after the occurrence and during the continuance
of an Event of Default specified in Subsection 9.1(a) of the Credit Agreement,
if the Discharge of ABL Obligations and the Discharge of Additional

 

36

--------------------------------------------------------------------------------


 

ABL Obligations has occurred (and subject to any applicable Intercreditor
Agreement), each Grantor shall notify obligors on such Grantor’s Accounts
Receivable and parties to such Grantor’s Contracts (in each case, to the extent
constituting Collateral, and with respect to Restricted Government Accounts only
if an assignment thereof has been established by the order of a court of
competent jurisdiction) that such Accounts Receivable and such Contracts have
been assigned to the Collateral Agent, for the benefit of the Secured Parties,
and that payments in respect thereof shall be made directly to the Collateral
Agent.

 

(c)                                                          Anything herein to
the contrary notwithstanding, each Grantor shall remain liable under each of
such Grantor’s Accounts Receivable to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  None of the Collateral
Agent, the Administrative Agent or any other Secured Party shall have any
obligation or liability under any Accounts Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
the Collateral Agent or any other Secured Party of any payment relating thereto,
nor shall the Collateral Agent or any other Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Accounts Receivable (or any agreement giving rise thereto) to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.

 

6.3                                 Pledged Stock. (a) Unless an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given notice to the relevant Pledgor of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to Subsection 6.3(b), each Pledgor
shall be permitted to receive all cash dividends and distributions paid in
respect of the Pledged Stock (subject to the last two sentences of Subsection
5.3.1) and all payments made in respect of the Pledged Notes, and to exercise
all voting and corporate rights with respect to the Pledged Stock.

 

(b)                                                         If an Event of
Default shall occur and be continuing and the Collateral Agent shall give
written notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors (i) the Collateral Agent, or the ABL Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of each applicable Intercreditor Agreement, shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Stock and make application thereof to the Obligations of the
relevant Pledgor as provided in the Credit Agreement consistent with Subsection
6.5, and (ii) any or all of the Pledged Stock shall be registered in the name of
the Collateral Agent, the ABL Agent, the applicable Collateral Representative or
any Additional Agent or the respective nominee thereof, and the Collateral
Agent, the ABL Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, or acting through its respective nominee, if applicable,
in accordance with the terms of each applicable Intercreditor Agreement, may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including,

 

37

--------------------------------------------------------------------------------


 

without limitation, the right to exchange at its discretion any and all of the
Pledged Stock upon the merger, consolidation, reorganization, recapitalization
or other fundamental change in the corporate structure of any Issuer, or upon
the exercise by the relevant Pledgor or the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of each applicable Intercreditor Agreement, of any
right, privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent, the ABL Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the terms of each applicable Intercreditor Agreement, may
reasonably determine), all without liability to the maximum extent permitted by
applicable law (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral
Agent, the ABL Agent, the applicable Collateral Representative, or any
Additional Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, shall have no duty, to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of each applicable Intercreditor Agreement, shall not
exercise any voting or other consensual rights pertaining to the Pledged Stock
in any way that would constitute an exercise of the remedies described in
Subsection 6.6 other than in accordance with Subsection 6.6.

 

(c)                                                          Each Pledgor hereby
authorizes and instructs each Issuer or maker of any Pledged Securities pledged
by such Pledgor hereunder to (i) comply with any instruction received by it from
the Collateral Agent in writing with respect to Capital Stock in such Issuer
that (x) states that an Event of Default has occurred and is continuing and
(y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

6.4                                 Proceeds to Be Turned Over to the Collateral
Agent.  In addition to the rights of the Collateral Agent specified in
Subsection 6.1 with respect to payments of Accounts Receivable constituting
Collateral, if an Event of Default shall occur and be continuing, and the
Collateral Agent shall have instructed any Grantor to do so, all Proceeds of
Collateral received by such Grantor consisting of cash, checks and other Cash
Equivalent items shall be held by such Grantor in trust for the Collateral Agent
and the other Secured Parties hereto, or the ABL Agent and the other ABL Secured
Parties or any Additional Agent and the other applicable Additional Secured
Parties (as defined in the applicable Intercreditor Agreement), or the
applicable Collateral Representative, as applicable, in accordance with the
terms of the applicable Intercreditor Agreement, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent, the ABL Agent, the applicable Collateral Representative
or any Additional Agent, as applicable (or their respective agents appointed for
purposes of perfection), in accordance with the terms of the applicable
Intercreditor Agreement, in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, the ABL Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of the applicable Intercreditor

 

38

--------------------------------------------------------------------------------


 

Agreement, if required).  All Proceeds of Collateral received by the Collateral
Agent hereunder shall be held by the Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control.  All Proceeds
of Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Subsection 6.5.

 

6.5                                 Application of Proceeds.  It is agreed that
if an Event of Default shall occur and be continuing, any and all Proceeds of
the relevant Granting Party’s Collateral (as defined in the Credit Agreement)
received by the Collateral Agent (whether from the relevant Granting Party or
otherwise) shall be held by the Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the relevant Granting
Party (whether matured or unmatured), and/or then or at any time thereafter may,
in the sole discretion of the Collateral Agent, subject to each applicable
Intercreditor Agreement, shall be applied by the Collateral Agent against the
Obligations of the relevant Granting Party then due and owing in the order of
priority set forth in Subsection 10.14 of the Credit Agreement.

 

6.6                                 Code and Other Remedies.  If an Event of
Default shall occur and be continuing, the Collateral Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations to the extent permitted by
applicable law, all rights and remedies of a secured party under the Code and
under any other applicable law and in equity.  Without limiting the generality
of the foregoing, to the extent permitted by applicable law, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  To the extent permitted by law, the Collateral Agent or any other
Secured Party shall have the right, upon any such sale or sales, to purchase the
whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such Granting Party, which right or equity is hereby
waived and released.  Each Granting Party further agrees, at the Collateral
Agent’s request, subject to the Intercreditor Agreements, to assemble the
Security Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Granting
Party’s premises or elsewhere.  The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Subsection 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Security
Collateral or in any way relating to the Security Collateral or the rights of
the Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and

 

39

--------------------------------------------------------------------------------


 

disbursements, to the payment in whole or in part of the Obligations of the
relevant Granting Party then due and owing, in the order of priority specified
in Subsection 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to such Granting Party.  To
the extent permitted by applicable law, (i) such Granting Party waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Secured Party arising out of the repossession, retention or sale of the
Security Collateral, other than any such claims, damages and demands that may
arise from the gross negligence or willful misconduct of any of the Collateral
Agent or such other Secured Party, and (ii) if any notice of a proposed sale or
other disposition of Security Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

6.7                                 Registration Rights. (a) If the Collateral
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to Subsection 6.6, and if in the reasonable opinion of the
Collateral Agent it is necessary or reasonably advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Pledgor will use its reasonable best efforts to
cause the Issuer thereof to (i) execute and deliver, and use its reasonable best
efforts to cause the directors and officers of such Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Collateral Agent,
necessary or advisable to register such Pledged Stock, or that portion thereof
to be sold, under the provisions of the Securities Act, (ii) use its reasonable
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of not more than one year from
the date of the first public offering of such Pledged Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)                                                         Such Pledgor
recognizes that the Collateral Agent may be unable to effect a public sale of
any or all such Pledged Stock, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Such Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, to the
extent permitted by applicable law, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall not be under any obligation to delay a sale of any of the Pledged
Stock for the period of time necessary to permit the Issuer thereof to register
such securities for public sale under the Securities Act, or under applicable
state securities laws, even if such Issuer would agree to do so.

 

40

--------------------------------------------------------------------------------


 

(c)                                                          Such Pledgor agrees
to use its reasonable best efforts to do or cause to be done all such other acts
as may be necessary to make such sale or sales of all or any portion of such
Pledged Stock pursuant to this Subsection 6.7 valid and binding and in
compliance with any and all other applicable Requirements of Law.  Such Pledgor
further agrees that a breach of any of the covenants contained in this
Subsection 6.7 will cause irreparable injury to the Collateral Agent and the
Lenders, that the Collateral Agent and the Lenders have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Subsection 6.7 shall be specifically enforceable
against such Pledgor, and to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants [except for a defense that no Event
of Default has occurred or is continuing under the Credit Agreement].

 

6.8                                 Waiver; Deficiency.  Each Granting Party
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Security Collateral are insufficient to pay in full, the
Loans, Reimbursement Obligations constituting Obligations of such Granting Party
and, to the extent then due and owing, all other Obligations of such Granting
Party and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

6.9                                 Enforcement Limitation.  Notwithstanding
anything to the contrary contained in this Agreement or any Loan Document, in
the absence of a court order by a court of competent jurisdiction, neither the
Collateral Agent nor the Administrative Agent nor any Secured Party shall have a
right to directly collect, direct the transfer of, or otherwise enforce against
any applicable Governmental Authority with respect to Restricted Government
Accounts or Government Accounts Receivable owing by such Governmental Authority
and pledged as Collateral hereunder.

 

SECTION 7

 

The Collateral Agent

 

7.1                                 Collateral Agent’s Appointment as
Attorney-in-Fact, etc.(a) Each Granting Party hereby irrevocably constitutes and
appoints the Collateral Agent and any authorized officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Granting Party
and in the name of such Granting Party or in its own name, for the purpose of
carrying out the terms of this Agreement, subject to the limitation on
enforcement set forth in Subsection 6.9, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the Collateral Agent agrees
not to exercise such power except upon the occurrence and during the continuance
of any Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement.  Without limiting the generality of the foregoing and
subject to the limitation on enforcement set forth in Subsection 6.9, at any
time when an Event of Default has occurred and is continuing (in each case to
the extent permitted by applicable law and subject to each applicable
Intercreditor Agreement), (x) each Pledgor hereby gives the Collateral Agent the
power and right, on behalf of such Pledgor, without notice or assent by such
Pledgor, to execute, in connection with any sale provided for in

 

41

--------------------------------------------------------------------------------


 

Subsection 6.6 or 6.7, any endorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral, and
(y) each Grantor hereby gives the Collateral Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following (with respect to Restricted Government Accounts only
after assignment thereof has been established by or pursuant to the order of a
court of competent jurisdiction):

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Accounts Receivable of such Grantor that constitutes Collateral or
with respect to any other Collateral of such Grantor and file any claim or take
any other action or institute any proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Accounts Receivable of such
Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor whenever payable;

 

(ii)                                  in the case of any Copyright, Patent, or
Trademark constituting Collateral of such Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to such Grantor to evidence the Collateral Agent’s and the
Lenders’ security interest in such Copyright, Patent, or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby, and such Grantor hereby consents to the non-exclusive royalty free use
by the Collateral Agent of any Copyright, Patent or Trademark owned by such
Grantor included in the Collateral for the purposes of disposing of any Term
Loan Priority Collateral;

 

(iii)                               pay or discharge taxes and Liens, other than
Liens permitted under this Agreement or the other Loan Documents, levied or
placed on the Collateral of such Grantor, effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof; and

 

(iv)                              (A) direct any party liable for any payment
under any of the Collateral of such Grantor to make payment of any and all
moneys due or to become due thereunder directly to the Collateral Agent or as
the Collateral Agent shall direct; (B) ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any

 

42

--------------------------------------------------------------------------------


 

existing reserved rights or licenses, assign any Copyright, Patent or Trademark
constituting Collateral of such Grantor (along with the goodwill of the business
to which any such Copyright, Patent or Trademark pertains), for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral of such Grantor and the Collateral Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

(b)                                 The reasonable expenses of the Collateral
Agent incurred in connection with actions undertaken as provided in this
Subsection 7.1, together with interest thereon at a rate per annum equal to the
rate per annum at which interest would then be payable on past due ABR Loans
under the Credit Agreement, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Granting Party, shall be payable by such
Granting Party to the Collateral Agent on demand.

 

(c)                                  Each Granting Party hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable as to the relevant Granting Party until this
Agreement is terminated as to such Granting Party, and the security interests in
the Security Collateral of such Granting Party created hereby are released.

 

7.2                                 Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Security Collateral in its possession, under Section 9-207
of the Code or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account.  None of the
Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof.  The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Security
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and to the maximum extent permitted
by applicable law, neither they nor any of their officers, directors, employees
or agents shall be responsible to any Granting Party for any act or failure to
act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

43

--------------------------------------------------------------------------------


 

7.3                                 Financing Statements.  Pursuant to any
applicable law, each Granting Party authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such filing offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  Each Granting Party
authorizes the Collateral Agent to use any collateral description reasonably
determined by the Collateral Agent, including, without limitation, the
collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements.  The Collateral Agent agrees
to use its commercially reasonable efforts to notify the relevant Granting Party
of any financing or continuation statement filed by it, provided that any
failure to give such notice shall not affect the validity or effectiveness of
any such filing.

 

7.4                                 Authority of Collateral Agent.  Each
Granting Party acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement or any amendment,
supplement or other modification of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Granting Parties, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Granting Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

7.5                                 Right of Inspection.  Upon reasonable
written advance notice to any Grantor and as often as may reasonably be desired,
or at any time and from time to time after the occurrence and during the
continuation of an Event of Default, the Collateral Agent shall have reasonable
access during normal business hours to all the books, correspondence and records
of such Grantor, and the Collateral Agent and its representatives may examine
the same, and to the extent reasonable take extracts therefrom and make
photocopies thereof, and such Grantor agrees to render to the Collateral Agent
at such Grantor’s reasonable cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.  It being
understood that with respect to any Confidential Healthcare Information
encountered during such access, unless required by law, the Collateral Agent and
its representatives shall not require or perform any act that would cause any
Grantor to violate any laws, regulations or ordinances intended to protect the
privacy rights of healthcare patients, including, without limitation, HIPAA. 
The Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Intercreditor Agreement).

 

44

--------------------------------------------------------------------------------


 

SECTION 8

 

Non-Lender Secured Parties

 

8.1                                 Rights to Collateral.  (a) The Non-Lender
Secured Parties shall not have any right whatsoever to do any of the following:
(i) exercise any rights or remedies with respect to the Collateral (such term,
as used in this Section 8, having the meaning assigned to it in the Credit
Agreement) or to direct the Collateral Agent to do the same, including, without
limitation, the right to (A) enforce any Liens or sell or otherwise foreclose on
any portion of the Collateral, (B) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election, notify account debtors or make collections with respect to all or any
portion of the Collateral or (C) release any Granting Party under this Agreement
or release any Collateral from the Liens of any Security Document or consent to
or otherwise approve any such release; (ii) demand, accept or obtain any Lien on
any Collateral (except for Liens arising under, and subject to the terms of,
this Agreement); (iii) vote in any Bankruptcy Case or similar proceeding in
respect of Holdings or any of its Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with this Agreement); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lenders or Agents seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

(b)                                                         Each Non-Lender
Secured Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, agrees that in exercising rights and remedies with respect
to the Collateral, the Collateral Agent and the Lenders, with the consent of the
Collateral Agent, may enforce the provisions of the Security Documents and
exercise remedies thereunder and under any other Loan Documents (or refrain from
enforcing rights and exercising remedies), all in such order and in such manner
as they may determine in the exercise of their sole business judgment.  Such
exercise and enforcement shall include, without limitation, the rights to
collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code of any applicable
jurisdiction.  The Non-Lender Secured Parties by their acceptance of the
benefits of this Agreement and the other Security Documents hereby agree not to
contest or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of Holdings or any of its Subsidiaries and the release of any
or all of the Collateral from the Liens of any Security Document in connection
therewith.

 

(c)                                                          Notwithstanding any
provision of this Subsection 8.1, the Non-Lender Secured Parties shall be
entitled subject to each applicable Intercreditor Agreement to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary

 

45

--------------------------------------------------------------------------------


 

proceeding or other pleadings (A) in order to prevent any Person from seeking to
foreclose on the Collateral or supersede the Non-Lender Secured Parties’ claim
thereto or (B) in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Non-Lender Secured Parties.  Each Non-Lender Secured Party,
by its acceptance of the benefits of this Agreement, agrees to be bound by and
to comply with each applicable Intercreditor Agreement and authorizes the
Collateral Agent to enter into the Intercreditor Agreements on its behalf.

 

(d)                                                         Each Non-Lender
Secured Party, by its acceptance of the benefits of this Agreement, agrees that
the Collateral Agent and the Lenders may deal with the Collateral, including any
exchange, taking or release of Collateral, may change or increase the amount of
the Borrower Obligations and/or the Guarantor Obligations, and may release any
Granting Party from its Obligations hereunder, all without any liability or
obligation (except as may be otherwise expressly provided herein) to the
Non-Lender Secured Parties.

 

8.2                                 Appointment of Agent.  Each Non-Lender
Secured Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, shall be deemed irrevocably to make, constitute and appoint
the Collateral Agent, as agent under the Credit Agreement (and all officers,
employees or agents designated by the Collateral Agent) as such Person’s true
and lawful agent and attorney-in-fact, and in such capacity, the Collateral
Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral.  It is understood and
agreed that the appointment of the Collateral Agent as the agent and
attorney-in-fact of the Non-Lender Secured Parties for the purposes set forth
herein is coupled with an interest and is irrevocable.  It is understood and
agreed that the Collateral Agent has appointed the Administrative Agent as its
agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

 

8.3                                 Waiver of Claims.  To the maximum extent
permitted by law, each Non-Lender Secured Party waives any claim it might have
against the Collateral Agent or the Lenders with respect to, or arising out of,
any action or failure to act or any error of judgment, negligence, or mistake or
oversight whatsoever on the part of the Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Collateral (including, without limitation, any such exercise described in
Subsection 8.1(b)), except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.  To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holdings, any Subsidiary
of Holdings, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.

 

46

--------------------------------------------------------------------------------


 

8.4                                 Designation of Non-Lender Secured Parties. 
The Borrower may from time to time designate a Person as a “Bank Products
Affiliate” or a “Hedging Affiliate” hereunder by written notice to the
Collateral Agent.  Upon being so designated by the Borrower, such Bank Products
Affiliate or Hedging Affiliate (as the case may be) shall be a Non-Lender
Secured Party for the purposes of this Agreement for as long as so designated by
the Borrower; provided that, at the time of the Borrower’s designation of such
Non-Lender Secured Party, the obligations of such Grantor under the applicable
Hedging Agreement or Bank Products Agreement (as the case may be) have not been
designated as ABL Obligations, Additional ABL Obligations or Additional Term
Obligations.

 

SECTION 9

 

Miscellaneous

 

9.1                                 Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Granting Party
and the Collateral Agent, provided that (a) any provision of this Agreement
imposing obligations on any Granting Party may be waived by the Collateral Agent
in a written instrument executed by the Collateral Agent and (b) notwithstanding
anything to the contrary in Subsection 11.1 of the Credit Agreement, no such
waiver and no such amendment or modification shall amend, modify or waive the
definition of “Secured Party” or Subsection 6.5 if such waiver, amendment, or
modification would adversely affect a Secured Party without the written consent
of each such affected Secured Party.  For the avoidance of doubt, it is
understood and agreed that any amendment, amendment and restatement, waiver,
supplement or other modification of or to any Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
Subsection 9.1.

 

9.2                                 Notices.  All notices, requests and demands
to or upon the Collateral Agent or any Granting Party hereunder shall be
effected in the manner provided for in Subsection 11.2 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Granting Party
shall be addressed to such Granting Party at its notice address set forth on
Schedule 1, unless and until such Granting Party shall change such address by
notice to the Collateral Agent and the Administrative Agent given in accordance
with Subsection 11.2 of the Credit Agreement.

 

9.3                                 No Waiver by Course of Conduct; Cumulative
Remedies.  None of the Collateral Agent or any other Secured Party shall by any
act (except by a written instrument pursuant to Subsection 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or

 

47

--------------------------------------------------------------------------------


 

further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

9.4                                 Enforcement Expenses; Indemnification. 
(a) Each Granting Party jointly and severally agrees to pay or reimburse each
Secured Party and the Collateral Agent for all their respective reasonable costs
and expenses incurred in collecting against such Granting Party under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement against such Granting Party and the other Loan Documents to
which such Granting Party is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Parties, the
Collateral Agent and the Administrative Agent and any fees, expenses and
disbursements required to be paid by the Collateral Agent pursuant to any
Vehicles Collateral Agency Agreement.

 

(b)                                                         Each Grantor jointly
and severally agrees to pay, and to save the Collateral Agent, the
Administrative Agent and the other Secured Parties harmless from, (x) any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Security Collateral or in
connection with any of the transactions contemplated by this Agreement and
(y) any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (collectively, the “indemnified liabilities”),
in each case to the extent the Borrower would be required to do so pursuant to
Subsection 11.5 of the Credit Agreement, and in any event excluding any taxes or
other indemnified liabilities arising from gross negligence, bad faith or
willful misconduct of the Collateral Agent, the Administrative Agent or any
other Secured Party as determined by a court of competent jurisdiction in a
final and nonappealable decision.

 

(c)                                                          The agreements in
this Subsection 9.4 shall survive repayment of the Obligations and all other
amounts payable under the Credit Agreement and the other Loan Documents.

 

9.5                                 Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the Granting Parties,
the Collateral Agent and the Secured Parties and their respective successors and
assigns; provided that no Granting Party may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent, except as permitted by the Credit Agreement.

 

9.6                                 Set-Off.  Each Granting Party hereby
irrevocably authorizes each of the Administrative Agent and the Collateral Agent
and each other Secured Party at any time and from time to time without notice to
such Granting Party or any other Granting Party, any such notice being expressly
waived by each Granting Party, to the extent permitted by applicable law, upon
the occurrence and during the continuance of an Event of Default under
Subsection 9.1(a) of the Credit Agreement so long as any amount remains unpaid
after it becomes due and payable

 

48

--------------------------------------------------------------------------------


 

by such Granting Party hereunder, to set-off and appropriate and apply against
any such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account or any
Government Receivables Deposit Accounts (prior to the assignment of the relevant
Government Accounts Receivable or the Government Receivables Deposit Account
established by or pursuant to the order of a court of competent jurisdiction)),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Granting Party, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect.  The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Granting Party promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent, the
Administrative Agent or such other Secured Party may have.

 

9.7                                 Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

9.8                                 Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9                                 Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                           Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Granting Parties, the Collateral
Agent and the other Secured Parties with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Granting Parties, the Collateral Agent or any other Secured Party relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

49

--------------------------------------------------------------------------------


 

9.11                           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

9.12                           Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party to the exclusive general jurisdiction of the
Supreme Court of the State of New York for the County of New York (the “New York
Supreme Court”), and the United States District Court for the Southern District
of New York (the “Federal District Court”, and together with the New York
Supreme Court, the “New York Courts”) and appellate courts from either of them;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) the Collateral Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Subsection 9.12 would
otherwise require to be asserted in a legal action or proceeding in a New York
Court), or to enforce a judgment or other court order in favor of the
Administrative Agent or the Collateral Agent, (ii) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment and (iii) if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having jurisdiction;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient forum and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
any party at its address specified in Subsection 9.2 or at such other address of
which the Collateral Agent and the Administrative Agent (in the case of any
other party hereto) and the Borrower (in the case of the Collateral Agent and
the Administrative Agent) shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or
(subject to clause (a) above) shall limit the right to sue in any other
jurisdiction; and

 

(e)                                  without in any way qualifying the
obligations (including any indemnity obligations) of any Granting Party under
the Loan Documents, waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Subsection 9.12 any consequential or punitive damages.

 

50

--------------------------------------------------------------------------------


 

9.13                           Acknowledgments.  Each Granting Party hereby
acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 none of the Collateral Agent, the
Administrative Agent or any other Secured Party has any fiduciary relationship
with or duty to any Granting Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Granting Parties, on the one hand, and the Collateral Agent, the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Granting Parties and
the Secured Parties.

 

9.14                           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.15                           Additional Granting Parties.  Each new Subsidiary
of the Borrower that is required to become a party to this Agreement pursuant to
Subsection 7.9(b) or (c) of the Credit Agreement shall become a Granting Party
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 2 hereto.  Each
existing Granting Party that is required to become a Pledgor with respect to
Capital Stock of any new Subsidiary of the Borrower pursuant to Subsection
7.9(b) or (c) of the Credit Agreement shall become a Pledgor with respect
thereto upon execution and delivery by such Granting Party of a Supplemental
Agreement substantially in the form of Annex 3 hereto.

 

9.16                           Releases.  (a) At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than any Obligations
owing to a Non-Lender Secured Party) then due and owing shall have been paid in
full in cash, the Commitments have been terminated and no Letters of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent), all Security Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Granting Party hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Security
Collateral shall revert to the Granting Parties.  At the request and sole
expense of any Granting Party following any such termination, the Collateral
Agent shall deliver to such Granting Party (without recourse and without any
representation or warranty) any Security Collateral held by the Collateral Agent
hereunder, and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents (including without limitation UCC
termination statements and certificates and instructions for terminating the
Liens on the Vehicles), and do or cause to be done all other acts, as any
Granting Party shall reasonably request to evidence such termination.

 

51

--------------------------------------------------------------------------------


 

(b)                                                         In connection with
any sale or other disposition of Security Collateral permitted by the Credit
Agreement (other than any sale or disposition to another Grantor), the Lien
pursuant to this Agreement on such sold or disposed of Security Collateral shall
be automatically released.  In connection with the sale or other disposition of
all of the Capital Stock of any Granting Party (other than to Holdings, the
Borrower or any Restricted Subsidiary) or the sale or other disposition of
Security Collateral (other than a sale or disposition to another Grantor)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Borrower of a written request for the release of such Granting Party
from its Guarantee or the release of the Security Collateral subject to such
sale or other disposition, identifying such Granting Party or the relevant
Security Collateral and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents, execute
and deliver to the Borrower or the relevant Granting Party (without recourse and
without any representation or warranty), at the sole cost and expense of such
Granting Party, any Security Collateral of such relevant Granting Party held by
the Collateral Agent that is being released, or the Security Collateral subject
to such sale or disposition (as applicable), and, at the sole cost and expense
of such Granting Party, execute, acknowledge and deliver to such Granting Party
such releases, instruments or other documents (including without limitation UCC
termination statements and certificates and instructions for terminating Liens
on Vehicles, if applicable), and do or cause to be done all other acts, as the
Borrower or such Granting Party shall reasonably request (x) to evidence or
effect the release of such Granting Party from its Guarantee (if any) and of the
Liens created hereby (if any) on such Granting Party’s Security Collateral or
(y) to evidence the release of the Security Collateral subject to such sale or
disposition.

 

(c)                                                          Upon the
designation of any Granting Party as an Unrestricted Subsidiary in accordance
with the provisions of the Credit Agreement, the Lien pursuant to this Agreement
on all Security Collateral of such Granting Party (if any) shall be
automatically released, and the Guarantee (if any) of such Granting Party, and
all obligations of such Granting Party hereunder, shall, terminate, all without
delivery of any instrument or performance of any act by any party, and the
Collateral Agent shall, upon the request of the Borrower or such Granting Party,
deliver to the Borrower or such Granting Party (without recourse and without any
representation or warranty) any Security Collateral of such Granting Party held
by the Collateral Agent hereunder and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to the Borrower or
such Granting Party (at the sole cost and expense of the Borrower or such
Granting Party) all releases, instruments or other documents (including without
limitation UCC termination statements) and certificates and instructions for
terminating Liens on Vehicles, if applicable, and do or cause to be done all
other acts, necessary or reasonably desirable for the release of such Granting
Party from its Guarantee (if any) or the Liens created hereby (if any) on such
Granting Party’s Security Collateral, as applicable, as the Borrower or such
Granting Party may reasonably request.

 

(d)                                                         Upon any Security
Collateral being or becoming an Excluded Asset, the Lien pursuant to this
Agreement on such Security Collateral shall be automatically released.  At the
request and sole expense of any Granting Party, the Collateral Agent shall
deliver such Security Collateral (if held by the Collateral Agent) to such
Granting Party and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents

 

52

--------------------------------------------------------------------------------


 

(including without limitation UCC termination statements and certificates and
instructions for terminating Liens on Vehicles, if applicable), and do or cause
to be done all other acts, as such Granting Party shall reasonably request to
evidence such release.

 

(e)                                                          So long as no Event
of Default has occurred and is continuing, the Collateral Agent shall at the
direction of any applicable Granting Party return to such Granting Party any
proceeds or other property received by it during any Event of Default pursuant
to either Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with
Subsection 6.5.

 

(f)                                                            The Collateral
Agent shall have no liability whatsoever to any other Secured Party as the
result of any release of Security Collateral by it in accordance with (or which
the Collateral Agent in good faith believes to be in accordance with) this
Subsection 9.16.

 

9.17                           Judgment.  (a) If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Collateral Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.

 

(b)                                                         The obligations of
any Granting Party in respect of this Agreement to the Collateral Agent, for the
benefit of each holder of Secured Obligations, shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by the Collateral Agent of any sum adjudged to be so due in the judgment
currency, the Collateral Agent may in accordance with normal banking procedures
purchase the original currency with the judgment currency; if the amount of the
original currency so purchased is less than the sum originally due to such
holder in the original currency, such Granting Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Collateral
Agent for the benefit of such holder, against such loss, and if the amount of
the original currency so purchased exceeds the sum originally due to the
Collateral Agent, the Collateral Agent agrees to remit to the Borrower, such
excess.  This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.

 

[Remainder of page left blank intentionally; Signature pages to follow.]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

 

BORROWER:

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GUARANTORS:

 

 

 

 

CDRT ACQUISITION CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                                                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGES TO TERM LOAN GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX 1

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of May 25, 2011 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by Emergency Medical Services Corporation and the other Granting
Parties party thereto in favor of Deutsche Bank AG New York Branch, as
Collateral Agent and Administrative Agent.  The undersigned agrees for the
benefit of the Collateral Agent, the Administrative Agent and the Lenders as
follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

[                                      ]

 

 

Title:

[                               ]

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

[                                         ]

 

--------------------------------------------------------------------------------

* This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of  [                                ],
20[       ], made by [                                                  ], a
[                            ] corporation (the “Additional Granting Party”), in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions from
time to time parties to the Credit Agreement referred to below and the other
Secured Parties (as defined in the Guarantee and Collateral Agreement).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such the Guarantee and Collateral Agreement referred to below, or if not defined
therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc. (“Merger Sub”), a Delaware corporation that was
merged with and into Emergency Medical Services Corporation, a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders thereunder and as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties, and the other parties party thereto are parties to a Credit Agreement,
dated as of May 25, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Borrower and each other Granting Party; the proceeds
of the extensions of credit under the Credit Agreement will be used in part to
enable the Borrower to make valuable transfers to one or more of the other
Granting Parties (including the Additional Granting Party) in connection with
the operation of their respective businesses; and the Borrower and the other
Granting Parties (including the Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including the Additional
Granting Party) will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, the Additional Granting
Party, as provided in Subsection 9.15 of the Guarantee and Collateral Agreement,
hereby becomes a party to the Guarantee and Collateral Agreement as a Granting
Party thereunder with the same force and effect as if originally named therein
as a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor](2) and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a [Guarantor] [, Grantor and Pledgor] [and
Grantor] [and Pledgor](3) thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules
[                             ] to the Guarantee and Collateral Agreement, and
such Schedules are hereby amended and modified to include such information.  The
Additional Granting Party hereby represents and warrants that each of the
representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor [, Grantor and Pledgor] [and Grantor] [and
Pledgor],(4) contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date. 
Each Additional Granting Party hereby grants, as and to the same extent as
provided in the Guarantee and Collateral Agreement, to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
[Collateral (as such term is defined in Subsection 3.1 of the Guarantee and
Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the Guarantee and Collateral Agreement)
of such Additional Granting Party, except as provided in Subsection 3.3 of the
Guarantee and Collateral Agreement].

 

2.                                       GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(2)                                  Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

(3)                                  Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

(4)                                  Indicate the capacities in which the
Additional Granting Party is becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [                              ], 2011, made
by [                                             ], a [                        ]
corporation (the “Additional Pledgor”), in favor of DEUTSCHE BANK AG NEW YORK
BRANCH, as collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement).  All capitalized terms not defined herein
shall have the meaning ascribed to them in such the Guarantee and Collateral
Agreement referred to below, or if not defined therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc., a Delaware corporation that was merged with and
into Emergency Medical Services Corporation, a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), and
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders thereunder and as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties, and the other
parties party thereto are parties to a Credit Agreement, dated as of May 25,
2011 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement.  By
executing and delivering this Supplemental Agreement, the Additional Pledgor, as
provided in Subsection 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a Pledgor under the Guarantee and Collateral Agreement with respect to
the shares of Capital Stock of the Subsidiary of the Additional Pledgor listed
in Annex 1 hereto and will be bound by all terms, conditions and duties
applicable to a Pledgor under the Guarantee and Collateral Agreement, as a
Pledgor thereunder.  The information set

 

--------------------------------------------------------------------------------


 

forth in Annex 1 hereto is hereby added to the information set forth in Schedule
2 to the Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information.  The Additional Pledgor hereby
represents and warrants that each of the representations and warranties of such
Additional Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of
the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Supplemental
Agreement) as if made on and as of such date.  The Additional Pledgor hereby
undertakes each of the covenants, in its capacity as a Pledgor, contained in
Subsection 5.3 of the Guarantee and Collateral Agreement.  The Additional
Pledgor hereby grants, as and to the same extent as provided in the Guarantee
and Collateral Agreement, to the Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in all of the Pledged Collateral
of such Additional Pledgor now owned or at any time hereafter acquired by such
Pledgor, and any Proceeds thereof, except as provided in Subsection 3.3 of the
Guarantee and Collateral Agreement.  The Additional Pledgor represents and
warrants to the Collateral Agent and the other Secured Parties that this
Supplemental Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms.

 

2.                                       GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C
to
CREDIT AGREEMENT

 

FORM OF MORTGAGE

 

(1) This instrument was prepared in consultation with
counsel in the state in which the Premises is
located by the attorney named below and after
recording, please return to:

 

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attention:  Leila Rachlin, Esq.

1111779-2152

 

STATE OF                                

 

 

 

COUNTY OF                                     

 

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (as amended, modified or supplemented from time to time, the “Mortgage”)
is made and entered into as of the [            ] day of
[                     ], 201[         ], by
[                                          , a
                                   ], with an address as of the date hereof at
[                          ], Attention: [                   ] (the
“Mortgagor”), for the benefit of DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), in
its capacity as Collateral Agent for the Secured Parties (as such terms are
defined in the Guarantee and Collateral Agreement defined below), with an
address as of the date hereof at [                          ], Attention:
[                      ] (in such capacity, the “Mortgagee”).

 

RECITALS:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 25, 2011 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among CDRT Merger
Sub, Inc. (“Merger Sub”), a Delaware corporation that is to be merged with and
into Emergency Medical Services Corporation, a Delaware corporation (upon and at
any time after consummation of the Merger, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (as further
defined in Subsection 1.1 of the Credit Agreement, the “Lenders”), the
Collateral Agent, the Administrative Agent, and the

 

--------------------------------------------------------------------------------

(1) Local counsel to advise as to any recording requirements for the cover page,
including need for recording tax notification or a separate tax affidavit.

 

--------------------------------------------------------------------------------


 

other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes CDRT Acquisition Corporation, a Delaware corporation (“Holdings”), the
Borrower’s Subsidiaries that are party to the Guarantee and Collateral Agreement
(as defined below), the Borrower’s other Subsidiaries and the Mortgagor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Mortgagor in connection with the operation of its business;

 

WHEREAS, the Borrower and the Mortgagor are engaged in related businesses, and
each will derive substantial direct and indirect benefit from the making of the
extensions of credit under the Credit Agreement;

 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Mortgagor
shall execute and deliver this Mortgage to the Mortgagee for the benefit of the
Secured Parties;

 

WHEREAS, concurrently with the entering into of the Credit Agreement, Holdings,
the Borrower and certain Subsidiaries of the Borrower have entered into that
Guarantee and Collateral Agreement (as amended, amended and restated, modified,
renewed or replaced from time to time, the “Guarantee and Collateral Agreement”)
in favor of DBNY, as Collateral Agent and Administrative Agent for the Lenders
from time to time parties to the Credit Agreement;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 25, 2011 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the indebtedness under such
agreement or successor agreements, the “ABL Credit Agreement”), among Merger
Sub, the Borrower, the Subsidiary Borrowers (as defined therein) from time to
time party thereto, DBNY, as collateral agent and as administrative agent (in
such capacities, the “ABL Agent”), and the other parties party thereto, the
Lenders party thereto have severally agreed to make extensions of credit (the
“Term Loans”) to the Borrower upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of May 25, 2011 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “ABL Collateral Agreement”), among
Holdings, the Borrower, certain Subsidiaries of the Borrower and the ABL Agent,
the Borrower and such Subsidiaries have granted a first priority Lien to the ABL
Agent for the benefit of the ABL Secured Parties (as defined in the ABL/Term
Loan Intercreditor Agreement) on the ABL Priority Collateral (as defined in the
ABL/Term Loan Intercreditor Agreement defined below) and a second priority

 

2

--------------------------------------------------------------------------------


 

Lien for the benefit of the ABL Secured Parties on the Term Loan Priority
Collateral (as defined in the ABL/Term Loan Intercreditor Agreement) (subject in
each case to Permitted Liens);

 

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by Holdings, the Borrower and the Granting
Parties, dated as of May 25, 2011 (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time (subject to Subsection 9.1
of the Guarantee and Collateral Agreement), the “ABL/Term Loan Intercreditor
Agreement”);

 

WHEREAS, the Mortgagor will receive substantial benefit from the execution and
performance of the obligations under the Credit Agreement, and is, therefore,
willing to enter into this Mortgage; and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
the benefit of the Secured Parties to secure the payment and performance of all
of the Obligations (as defined in the Guarantee and Collateral Agreement) of the
Mortgagor (such Obligations of the Mortgagor being hereinafter referred to as
the “Obligations”).

 

W I T N E S S E T H:

 

NOW THEREFORE, the Mortgagor, in consideration of the indebtedness herein
recited and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has irrevocably granted, released, sold,
remised, bargained, assigned, pledged, warranted, mortgaged, transferred and
conveyed, and does hereby grant, release, sell, remise, bargain, assign, pledge,
warrant, mortgage, transfer and convey to the Mortgagee, for the benefit of the
Secured Parties, and the Mortgagee’s successors and assigns, a continuing
security interest in and to, and lien upon, all of the Mortgagor’s right, title
and interest in and to the following described land, real property interests,
buildings, improvements, fixtures and proceeds:

 

(a)                                  All that tract or parcel of land and other
real property interests in [                           ] County,
[                       ], as more particularly described in Exhibit A attached
hereto and made a part hereof, together with any greater or additional estate
therein as hereafter may be acquired by the Mortgagor (the “Land”), and all of
the Mortgagor’s right, title and interest in and to rights appurtenant thereto,
including easement rights;

 

(b)                                 All buildings and improvements of every kind
and description now or hereafter erected or placed on the Land (the
“Improvements”), all materials, equipment, apparatus and fixtures now or
hereafter owned by the Mortgagor and attached to or installed in or located on
and used in connection with the aforesaid Land and Improvements (collectively,
the “Fixtures”) (hereinafter, the Land, the Improvements and the Fixtures may be
collectively referred to as the “Premises”.  As used in this Mortgage, the term
“Premises” shall mean all, or, where the context permits or requires, any
portion of the above or any interest therein); and

 

(c)                                  Subject to the terms of the Guarantee and
Collateral Agreement, any and all cash proceeds and noncash proceeds from the
conversion, voluntary or involuntary, of

 

3

--------------------------------------------------------------------------------


 

any of the Premises or any portion thereof into cash or liquidated claims,
including (i) proceeds of any insurance, indemnity, warranty, guaranty or claim
payable to the Mortgagee or to the Mortgagor from time to time with respect to
any of the Premises, (ii) payments (in any form whatsoever) made or due and
payable to the Mortgagor in connection with any condemnation, seizure or similar
proceeding and (iii) other amounts from time to time paid or payable under or in
connection with any of the Premises, including, without limitation, refunds of
real estate taxes and assessments, including interest thereon, but in each case
under this clause (c) excluding Excluded Assets (as defined in the Guarantee and
Collateral Agreement).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee, for the benefit of the Secured Parties, and the Mortgagee’s
successors and assigns to secure the Obligations; provided that, upon (i) the
Obligations Satisfaction Date (as defined below) or (ii) the full satisfaction
of the conditions set forth in the Credit Agreement for the release of this
Mortgage in accordance with the terms thereof, the lien and security interest of
this Mortgage shall cease, terminate and be void and the Mortgagee or its
successor or assign shall promptly cause a release of this Mortgage to be filed
in the appropriate office; and until the Obligations are fully satisfied, it
shall remain in full force and virtue.

 

And, as additional security for said Obligations, subject to the Credit
Agreement or the Guarantee and Collateral Agreement, as applicable, the
Mortgagor hereby unconditionally assigns to the Mortgagee, for the benefit of
the Secured Parties, all the security deposits, rents, issues, profits and
revenues of the Premises from time to time accruing (the “Rents and Profits”),
which assignment constitutes a present, absolute and unconditional assignment
and not an assignment for additional security only, reserving only to the
Mortgagor a license to collect and apply the same as the Mortgagor chooses as
long as no Event of Default has occurred and is continuing.  Immediately upon
the occurrence of and during the continuance of any Event of Default, whether or
not legal proceedings have commenced and without regard to waste, adequacy of
security for the Obligations or solvency of the Mortgagor, the license granted
in the immediately preceding sentence shall automatically cease and terminate
without any notice by the Mortgagee (such notice being hereby expressly waived
by the Mortgagor to the extent permitted by applicable law), or any action or
proceeding or the intervention of a receiver appointed by a court.

 

As additional collateral and further security for the Obligations, subject to
the Credit Agreement or the Guarantee and Collateral Agreement, as applicable,
the Mortgagor does hereby assign by way of security and grants to the Mortgagee,
for the benefit of the Secured Parties, a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases and rental agreements (collectively, the “Leases”) with respect to the
Premises or any part thereof, and the Mortgagor agrees to execute and deliver to
the Mortgagee such additional instruments, in form and substance reasonably
satisfactory to the Mortgagee, as may hereafter be requested by the Mortgagee to
evidence and confirm said assignment; provided, however, that acceptance of any
such assignment shall not be construed to impose upon the Mortgagee any
obligation or liability with respect thereto.

 

4

--------------------------------------------------------------------------------


 

The Mortgagor covenants, represents and agrees as follows:

 

ARTICLE I

 

Obligations Secured

 

1.1                                 Obligations.  The Mortgagee and the Lenders
have agreed to establish a secured credit facility in favor of the Borrower
pursuant to the terms of the Credit Agreement.  This Mortgage is given to secure
the payment and performance by the Mortgagor of the Obligations.  [The maximum
amount of the Obligations secured hereby will not exceed $                     ,
plus, to the extent permitted by applicable law, collection costs, sums advanced
for the payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amounts shall be secured hereby.](2)

 

1.2                                 [Future] Advances.  This Mortgage is given
to secure the Obligations and the repayment of the aforesaid obligations
(including, without limitation, the Obligations of the Mortgagor with respect to
each advance of any Loan, any renewals or extensions or modifications thereof
upon the same or different terms or at the same or different rate of interest
and also to secure all future advances[ and readvances] thereof that may
subsequently be made to the Mortgagor, the Borrower or any other Loan Party by
the Lenders pursuant to the Credit Agreement or any other Loan Document, and all
renewals, modifications, replacements and extensions thereof).  The lien of such
future advances[ and re-advances] shall relate back to the date of this
Mortgage.  [Portions of the Loans represent revolving credit and letter of
credit accommodations, all or any part of which may be advanced to or for the
benefit of the Borrower or the Guarantors (as defined in the Guarantee and
Collateral Agreement), repaid by the Borrower or the Guarantors and re-advanced
to or for the benefit of the Borrower or the Guarantors from time to time
subject to the terms of the Credit Agreement.]  The Mortgagor agrees that if the
outstanding balance of any Obligation[ or revolving credit or letter of credit
accommodation] or all of the Loans, principal and interest, is ever repaid to
zero, the lien of this Mortgage shall not be or be deemed released or
extinguished by operation of law or implied intent of the parties.  This
Mortgage shall remain in full force and effect as to any further advances made
under the Credit Agreement, any Interest Rate Agreement, Hedging Agreement (as
defined in the Guarantee and Collateral Agreement) or Bank Products Agreement
(entered into with any Bank Products Affiliate (as defined in the Guarantee and
Collateral Agreement) or Hedging Affiliate(as defined in the Guarantee and
Collateral Agreement)) after any such zero balance until such time as the
Loans,[ the Reimbursement Obligations] and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party in respect of the provision of
cash management services) then due and owing shall have been paid in full[, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized in a manner
satisfactory to the applicable Issuing Lenders(as defined in the Guarantee and
Collateral Agreement))] (the date upon which all of such events have occurred,
the “Obligations Satisfaction Date”) or this Mortgage has been cancelled or
released of record in accordance with the requirements of the Credit Agreement,
and the

 

--------------------------------------------------------------------------------

(2)  To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

5

--------------------------------------------------------------------------------


 

Mortgagor waives, to the fullest extent permitted by applicable law, the
operation of any applicable statute, case law or regulation having a contrary
effect.

 

ARTICLE II

 

Mortgagor’s Covenants, Representations and Agreements

 

2.1                                 Title to Property.  The Mortgagor hereby
represents and warrants to the Mortgagee and each other Secured Party that the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to the Mortgagor or to the Loan Documents to which the Mortgagor is
a party, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Mortgagee and each other Secured Party shall be entitled to rely on each of such
representations and warranties as if fully set forth herein; provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 2.1, be deemed to be a reference to the
Mortgagor’s knowledge.

 

2.2                                 Taxes and Fees; Maintenance of Premises. 
The Mortgagor agrees to comply with Subsections 7.3, 7.5(a)(i) and 11.5 of the
Credit Agreement, in each case in accordance with and to the extent provided
therein.

 

2.3                                 Reimbursement.  The Mortgagor agrees to
comply with Subsection 7.5(b)(iii) of the Credit Agreement in accordance with
and to the extent provided therein.

 

2.4                                 Additional Documents.  The Mortgagor agrees
to take any and all actions reasonably required to create and maintain the Lien
of this Mortgage as against the Premises, and to protect and preserve the
validity thereof, in each case in accordance with and to the extent provided in
Subsection 7.9(d) of the Credit Agreement.

 

2.5                                 Restrictions on Sale or Encumbrance.  The
Mortgagor agrees to comply with Subsections 8.1, 8.3, 8.4, 8.5, 8.6 and
[8.7](3) of the Credit Agreement, in each case in accordance with and to the
extent provided therein.

 

2.6                                 Fees and Expenses.  The Mortgagor will
promptly pay upon demand any and all reasonable costs and expenses of the
Mortgagee, including, without limitation, reasonable attorneys’ fees actually
incurred by the Mortgagee, to the extent required under the Credit Agreement.

 

2.7                                 Insurance.

 

(a)                                  Types Required.  The Mortgagor shall
maintain insurance for the Premises as set forth in Subsections
7.5(a)(ii) through 7.5(a)(v) and Subsection 7.5(b)(i) of the Credit Agreement to
the extent applicable.

 

(b)                                 Insurance Generally.  The Mortgagor agrees
to comply with Subsection 7.5(b)(ii) of the Credit Agreement in accordance with
and to the extent provided therein.

 

--------------------------------------------------------------------------------

(3)  To be included only if the Mortgagor is the Borrower.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Use of Proceeds.  Insurance proceeds shall
be applied or disbursed as set forth in Subsection 7.5 of the Credit Agreement
to the extent and as applicable.

 

2.8                                 Eminent Domain.  All proceeds or awards
relating to condemnation or other taking of the Premises pursuant to the power
of eminent domain shall be applied pursuant to Subsection 7.5 of the Credit
Agreement to the extent and as applicable.

 

2.9                                 Releases and Waivers.  The Mortgagor agrees
that no release by the Mortgagee of any portion of the Premises, the Rents and
Profits or the Leases, no subordination of lien, no forbearance on the part of
the Mortgagee to collect on any Obligations, Loans, or any part thereof, no
waiver of any right granted or remedy available to the Mortgagee and no action
taken or not taken by the Mortgagee shall, except to the extent expressly
released, in any way have the effect of releasing the Mortgagor from full
responsibility to the Mortgagee for the complete discharge of each and every of
the Mortgagor’s obligations hereunder.

 

2.10                           Compliance with Law.  The Mortgagor agrees to
comply with Subsections 7.4 and 7.8 of the Credit Agreement, in each case in
accordance with and to the extent provided therein.

 

2.11                           Inspection.  The Mortgagor agrees to comply with
Subsection 7.6 of the Credit Agreement in accordance with and to the extent
provided therein.

 

2.12                           Security Agreement.

 

(a)                                  This Mortgage is hereby made and declared
to be a security agreement encumbering the Fixtures, and Mortgagor grants to the
Mortgagee a security interest in the Fixtures.  The Mortgagor grants to the
Mortgagee all of the rights and remedies of a secured party under the laws of
the state in which the Premises are located.  A financing statement or
statements reciting this Mortgage to be a security agreement with respect to the
Fixtures may be appropriately filed by the Mortgagee.

 

(b)                                 The Mortgagor warrants that, as of the date
hereof, the name and address of the “Debtor” (which is the Mortgagor) are as set
forth in the preamble of this Mortgage and a statement indicating the types, or
describing the items, of collateral is set forth hereinabove.  Mortgagor
warrants that Mortgagor’s exact legal name is correctly set forth in the
preamble of this Mortgage.

 

(c)                                  This Mortgage will be filed in the real
property records.

 

(d)                                 As of the date hereof, the Mortgagor is a
[                             ] organized under the laws of the State of
[                          ], and the Mortgagor’s organizational identification
number is [                           ].

 

7

--------------------------------------------------------------------------------


 

2.13                           Mortgage Recording Tax.  The Mortgagor shall pay
upon the recording hereof any and all mortgage recording taxes or any such
similar fees and expenses due and payable to record this Mortgage in the
appropriate records of the county in which the Premises is located.

 

ARTICLE III

 

Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

 

ARTICLE IV

 

Foreclosure

 

4.1                                 Acceleration of Obligations; Foreclosure. 
Upon the occurrence and during the continuance of an Event of Default, the
entire balance of the Obligations, including all accrued interest, shall become
due and payable to the extent such amounts become due and payable under the
Credit Agreement.  Provided an Event of Default has occurred and is continuing,
upon failure to pay the Obligations or reimburse any other amounts due under the
Loan Documents in full at any stated or accelerated maturity and in addition to
all other remedies available to the Mortgagee at law or in equity, the Mortgagee
may foreclose the lien of this Mortgage by judicial or non-judicial proceeding
in a manner permitted by applicable law.  The Mortgagor hereby waives, to the
fullest extent permitted by law, any statutory right of redemption in connection
with such foreclosure proceeding.

 

4.2                                 Proceeds of Sale. The proceeds of any
foreclosure sale of the Premises, or any part thereof, will be distributed and
applied in accordance with the terms and conditions of the Credit Agreement and
the ABL/Term Loan Intercreditor Agreement (subject to any applicable provisions
of applicable law).

 

ARTICLE V

 

Additional Rights and Remedies of the Mortgagee

 

5.1                                 Rights Upon an Event of Default.  Upon the
occurrence and during the continuance of an Event of Default, the Mortgagee,
immediately and without additional notice and without liability therefor to the
Mortgagor, except for gross negligence, willful misconduct, bad faith or
unlawful conduct, may do or cause to be done any or all of the following to the
extent permitted by applicable law, and subject to the terms of the ABL/Term
Loan Intercreditor Agreement: (a) enter the Premises and take exclusive physical
possession thereof; (b) invoke any legal remedies to dispossess the Mortgagor if
the Mortgagor remains in possession of the Premises without the Mortgagee’s
prior written consent; (c) exercise its right to collect the Rents and Profits;
(d) generally, supervise, manage and contract with reference to the Premises as
if the Mortgagee were equitable owner of the Premises, hold, lease, develop,
operate or otherwise use

 

8

--------------------------------------------------------------------------------


 

the Premises or any part thereof upon such terms and conditions as the Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as the
Mortgagee deems necessary or desirable), and apply all rents and other amounts
collected by the Mortgagee in connection therewith in accordance with the
provisions hereof; (e) enter into contracts for the completion, repair and
maintenance of the Improvements thereon; (f) institute proceedings for the
complete foreclosure of the Mortgage, either by judicial action or by power of
sale, in which case the Premises may be sold for cash or credit in one or more
parcels; (g) expend Loan funds and any rents, income and profits derived from
the Premises for the payment of any taxes, insurance premiums, assessments and
charges for completion, repair and maintenance of the Improvements, preservation
of the Lien of this Mortgage and satisfaction and fulfillment of any liabilities
or obligations of the Mortgagor arising out of or in any way connected with the
Premises whether or not such liabilities and obligations in any way affect, or
may affect, the Lien of this Mortgage; (h) take such steps to protect and
enforce the specific performance of any covenant, condition or agreement in this
Mortgage, the Credit Agreement or the other Loan Documents, or to aid the
execution of any power herein granted; and (i) exercise all other rights,
remedies and recourses granted under the Loan Documents or otherwise available
at law or in equity.  At any foreclosure sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, the Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against the Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under the Mortgagor.  The Mortgagee or any of the Secured Parties may be a
purchaser at such sale and if the Mortgagee is the highest bidder, the Mortgagee
shall credit the portion of the purchase price that would be distributed to the
Mortgagee against the indebtedness in lieu of paying cash.  In the event this
Mortgage is foreclosed by judicial action, appraisement of the Premises is
waived to the extent permitted by applicable law.  With respect to any notices
required or permitted under the UCC to the extent applicable, the Mortgagor
agrees that ten (10) days’ prior written notice shall be deemed commercially
reasonable.  The Mortgagor also agrees that any of the foregoing rights and
remedies of the Mortgagee may be exercised at any time during the continuance of
an Event of Default independently of the exercise of any other such rights and
remedies, and the Mortgagee may continue to exercise any or all such rights and
remedies until (i) the Event of Default is cured, (ii) foreclosure and the
conveyance of the Premises to the high bidder, or (iii) the outstanding
principal amount of the Loans, accrued and unpaid interest thereon (if any), and
any other amounts then due and owing under the Credit Agreement and any other
Loan Document to the Lenders or the Mortgagee are paid in full.

 

5.2                                 Appointment of Receiver.  Upon the
occurrence and during the continuance of an Event of Default, subject to the
terms of the ABL/Term Loan Intercreditor Agreement, the Mortgagee shall be
entitled, without additional notice and without regard to the adequacy of any
security for the Obligations secured hereby, whether the same shall then be
occupied as a homestead or not, or the solvency of any party bound for its
payment, to make application for the appointment of a receiver to take
possession of and to operate the Premises, and to collect the rents, issues,
profits, and income thereof, all expenses of which shall be added to the
Obligations

 

9

--------------------------------------------------------------------------------


 

and secured hereby. The receiver shall have all the rights and powers provided
for under the laws of the state in which the Premises are located, including
without limitation, the power to execute leases, and the power to collect the
rents, sales proceeds, issues, profits and proceeds of the Premises during the
pendency of such foreclosure suit, as well as during any further times when the
Mortgagor, its successors or assigns, except for the intervention of such
receiver, would be entitled to collect such rents, sales proceeds, issues,
proceeds and profits, and all other powers which may be necessary or are usual
in such cases for the protection, possession, control, management and operation
of the Premises during the whole of said period.  Receiver’s fees, reasonable
attorneys’ fees and costs incurred in connection with the appointment of a
receiver pursuant to this Section 5.2 shall be secured by this Mortgage. 
Notwithstanding the appointment of any receiver, trustee or other custodian,
subject to the ABL/Term Loan Intercreditor Agreement, the Mortgagee shall be
entitled to retain possession and control of any cash or other instruments at
the time held by or payable or deliverable under the terms of the Mortgage to
the Mortgagee to the fullest extent permitted by law.

 

5.3                                 Waivers.  No waiver of a prior Event of
Default shall operate to waive any subsequent Event(s) of Default.  All remedies
provided in this Mortgage, the Credit Agreement or any of the other Loan
Documents are cumulative and may, at the election of the Mortgagee, be exercised
alternatively, successively, or in any manner and are in addition to any other
rights provided by law.

 

5.4                                 Delivery of Possession After Foreclosure. 
In the event there is a foreclosure sale hereunder and at the time of such sale,
the Mortgagor or the Mortgagor’s successors or assigns are occupying or using
the Premises, or any part thereof, each and all immediately shall become the
tenant of the purchaser at such sale, which tenancy shall be a tenancy from day
to day, terminable at the will of either landlord or tenant, at a reasonable
rental per day based upon the value of the property occupied, such rental to be
due daily to the purchaser; and to the extent permitted by applicable law, the
purchaser at such sale, notwithstanding any language herein apparently to the
contrary, shall have the sole option to demand possession immediately following
the sale or to permit the occupants to remain as tenants at will.  In the event
the tenant fails to surrender possession of said property upon demand, the
purchaser shall be entitled to institute and maintain a summary action for
possession of the property (such as an action for forcible detainer) in any
court having jurisdiction.

 

5.5                                 Marshalling.  The Mortgagor hereby waives,
in the event of foreclosure of this Mortgage or the enforcement by the Mortgagee
of any other rights and remedies hereunder, any right otherwise available in
respect to marshalling of assets which secure any Loan and any other
indebtedness secured hereby or to require the Mortgagee to pursue its remedies
against any other such assets.

 

5.6                                 Protection of Premises.  Upon the occurrence
and during the continuance of an Event of Default, the Mortgagee may take such
actions, including, but not limited to disbursements of such sums, as the
Mortgagee in its sole but reasonable discretion deems necessary to protect the
Mortgagee’s interest in the Premises.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

 

General Conditions

 

6.1                                 Terms.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.  The singular used herein shall be deemed to include the
plural; the masculine deemed to include the feminine and neuter; and the named
parties deemed to include their successors and assigns to the extent permitted
under the Credit Agreement.  The term “Mortgagee” shall include the Collateral
Agent on the date hereof and any successor Collateral Agent under the Loan
Documents.  The word “person” shall include any individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature, and the word “Premises” shall include any
portion of the Premises or interest therein.  The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase without limitation.

 

6.2                                 Notices.  All notices, requests and other
communications shall be given in accordance with Subsection 11.2 of the Credit
Agreement.

 

6.3                                 Severability.                             
If any provision of this Mortgage is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.

 

6.4                                 Headings.  The captions and headings herein
are inserted only as a matter of convenience and for reference and in no way
define, limit, or describe the scope of this Mortgage nor the intent of any
provision hereof.

 

6.5                                 Intercreditor Agreements.

 

(a)                                  Notwithstanding anything to the contrary
contained herein, the lien and security interest granted to the Mortgagee
pursuant to this Mortgage and the exercise of any right or remedy by the
Mortgagee hereunder are subject to the provisions of the applicable
Intercreditor Agreements (as defined in the Guarantee and Collateral
Agreement).  The Mortgagee acknowledges and agrees that the relative priority of
the Liens granted to the Mortgagee, the ABL Agent and any Additional Agent (as
defined in the ABL/Term Loan Intercreditor Agreement) shall be determined solely
pursuant to the applicable Intercreditor Agreements, and not by priority as a
matter of law or otherwise.

 

(b)                                 Subject to the provisions of the ABL/Term
Loan Intercreditor Agreement, the lien of the Mortgage and security interest
granted hereunder are expressly senior and superior to the lien and security
interest granted (i) to the ABL Agent pursuant to the ABL Facility Documents
(including that certain Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Filing, dated as of the date hereof, executed and delivered by
the Mortgagor to

 

--------------------------------------------------------------------------------


 

the ABL Agent for the benefit of the ABL Secured Parties) and (ii) to any
Additional ABL Agent pursuant to any Additional ABL Documents (as such terms are
defined in the ABL/Term Loan Intercreditor Agreement).

 

6.6                                 Conflicting Terms.

 

(a)                                  In the event of any conflict between the
terms of this Mortgage and any of the Intercreditor Agreements, (i) the terms of
the ABL/Term Loan Intercreditor Agreement shall govern and control any conflict
between the Mortgagee, the ABL Agent and/or any Additional Agent, (ii) the terms
of the Junior Lien Intercreditor Agreement shall govern and control any conflict
between the Mortgagee and any Additional Term Agent (as defined in the ABL/Term
Loan Intercreditor Agreement) and (iii) the terms of any Other Intercreditor
Agreement shall govern and control any conflict between the Mortgagee and any
other party to such Other Intercreditor Agreement, in each case other than with
respect to Section 6.7 of this Mortgage.  In the event of any such conflict, the
Mortgagor may act (or omit to act) in accordance with any of the applicable
Intercreditor Agreements, and shall not be in breach, violation or default of
its obligations hereunder by reason of doing so.

 

(b)                                 In the event of any conflict between the
terms and provisions of the Credit Agreement and the terms and provisions of
this Mortgage, the terms and provisions of the Credit Agreement shall control
and supersede the provisions of this Mortgage with respect to such conflicts
other than with respect to Section 6.7 of this Mortgage.

 

6.7                                 Governing Law.  This Mortgage shall be
governed by and construed in accordance with the internal law of the state in
which the Premises are located.

 

6.8                                 Application of the Foreclosure Law.  If any
provision in this Mortgage shall be inconsistent with any provision of the
foreclosure laws of the state in which the Premises are located, the provisions
of such laws shall take precedence over the provisions of this Mortgage, but
shall not invalidate or render unenforceable any other provision of this
Mortgage that can be construed in a manner consistent with such laws.

 

6.9                                 Written Agreement.  This Mortgage may not be
amended, supplemented or otherwise modified except in accordance with Subsection
11.1 of the Credit Agreement.  For the avoidance of doubt, it is understood and
agreed that any amendment, amendment and restatement, waiver, supplement or
other modification of or to the ABL/Term Loan Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to the
ABL/Term Loan Intercreditor Agreement or otherwise, of waiving, amending,
supplementing or otherwise modifying this Mortgage, or any term or provision
hereof, or any right or obligation of the Mortgagor hereunder or in respect
hereof, shall not be given such effect except pursuant to a written instrument
executed by the Mortgagor and the Mortgagee in accordance with this Section 6.9.

 

6.10                           Waiver of Jury Trial.  Subsection 11.15 of the
Credit Agreement is hereby incorporated by reference.

 

12

--------------------------------------------------------------------------------


 

6.11                           Request for Notice.  The Mortgagor requests that
a copy of any statutory notice of default and a copy of any statutory notice of
sale hereunder be mailed to the Mortgagor in accordance with the requirements in
Section 6.2 of this Mortgage.

 

6.12                           Counterparts.  This Mortgage may be executed by
one or more of the parties on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

6.13                           Release.  If any of the Premises shall be sold,
transferred or otherwise disposed of by the Mortgagor in a transaction permitted
by the Credit Agreement, then the Mortgagee, at the request of the Mortgagor,
shall execute and deliver to the Mortgagor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
the Premises.  The Mortgagor shall deliver to the Mortgagee prior to the date of
the proposed release, a written request for release.

 

6.14                           [Last Dollars Secured; Priority.  This Mortgage
secures only a portion of the Obligations owing or which may become owing by the
Mortgagor to the Secured Parties.  The parties agree that any payments or
repayments of such Obligations shall be and be deemed to be applied first to the
portion of the Obligations that is not secured hereby, it being the parties’
intent that the portion of the Obligations last remaining unpaid shall be
secured hereby.  If at any time this Mortgage shall secure less than all of the
principal amount of the Obligations, it is expressly agreed that any repayments
of the principal amount of the Obligations shall not reduce the amount of the
lien of this Mortgage until the lien amount shall equal the principal amount of
the Obligations outstanding.](4)

 

6.15                           State Specific Provisions.  In the event of any
inconsistencies between this Section 6.15 and any of the other terms and
provisions of this Mortgage, the terms and provisions of this Section 6.15 shall
control and be binding.

 

(a)                                  [                                ]

 

(b)                                 [                                ]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(4)  To be included in mortgages for states with a mortgage recording tax, to
the extent required.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

 

MORTGAGOR:

 

 

 

[                                ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[ADD STATE NOTARY FORM FOR MORTGAGOR](5)

 

--------------------------------------------------------------------------------

(5)  Local counsel to confirm signature page and notary block which are
acceptable for recording in the jurisdiction.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT D
to
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is made to the Loan(s) held by the undersigned or, if the undersigned
is not a Lender, to the Loan(s) held by the Lender of which the undersigned is a
beneficiary or member, pursuant to the Credit Agreement (as amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of May 25, 2011, among CDRT MERGER
SUB, INC., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), and DEUTSCHE BANK AG, NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties (as defined therein).
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. The undersigned hereby certifies under penalty of perjury that:

 

1.                                       If the undersigned is a Lender, the
undersigned is the sole record and beneficial owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) registered in its name, and if the
undersigned is not a Lender, the undersigned is a beneficiary or member of a
Lender that is a non-U.S. intermediary or flow-through entity for U.S. federal
income tax purposes;

 

2.                                       If the undersigned is a Lender, the
income from the Loan(s) held by the undersigned, and if the undersigned is not a
Lender, the income from the Loan(s) held by the Lender of which the undersigned
is a beneficiary or member, is not effectively connected with the conduct of a
trade or business within the United States;

 

3.                                       The undersigned is not a bank (as such
term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”));

 

4.                                       The undersigned is not a 10-percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code; and

 

5.                                       The undersigned is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

 

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall so inform the Borrower and the Administrative
Agent in writing within thirty (30) days of such change and (2) the undersigned
shall furnish the Borrower and the Administrative Agent, a properly completed
and currently effective certificate in either the calendar year in which payment
is to be made by the Borrower to the undersigned, or in either of the two
calendar years preceding such payment.

 

--------------------------------------------------------------------------------


 

EXHIBIT D
to
CREDIT AGREEMENT

Page 2

 

 

[NAME OF LENDER OR BENEFICIARY OR MEMBER OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                  , 2011

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E
to
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), dated as of May 25, 2011, among CDRT MERGER SUB, INC., a
Delaware corporation that was merged with and into EMERGENCY MEDICAL SERVICES
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein).  Unless otherwise defined herein, capitalized
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

                                        (the “Assignor”) and
                                        (the “Assignee”) agree as follows:

 

1.                                       The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Transfer Effective Date (as defined below), an interest
(the “Assigned Interest”) as set forth in Schedule 1 in and to the Assignor’s
rights and obligations under the Credit Agreement and the other Loan Documents
with respect to those credit facilities provided for in the Credit Agreement as
are set forth on Schedule 1 (individually, an “Assigned Facility”; collectively,
the “Assigned Facilities”), in a principal amount for each Assigned Facility as
set forth on Schedule 1.

 

2.                                       The Assignor (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, other
than that it is the legal and beneficial owner of the Assigned Interest and that
it has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches the Note(s), if
any, held by it evidencing the Assigned Facilities [and requests that the
Administrative Agent exchange such Note(s) for a new Note or Notes payable to
the Assignee and (if the Assignor has retained any interest in the Assigned
Facilities) a new Note or Notes payable to the Assignor in the respective
amounts which reflect the assignment being made hereby (and after giving effect
to any other assignments which have become effective on the Transfer Effective
Date)].(1)

 

3.                                       The Assignee (a) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Subsection 5.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to

 

--------------------------------------------------------------------------------

(1)                              Should only be requested when specifically
required by the Assignee and/or the Assignor, as the case may be.

 

--------------------------------------------------------------------------------


 

EXHIBIT E
to
CREDIT AGREEMENT

Page 2

 

enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, any Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes each applicable Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (e) hereby affirms the
acknowledgements and representations of such Assignee as a Lender contained in
Subsection 10.5 of the Credit Agreement; and (f) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with the
terms of the Credit Agreement all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, including its
obligations pursuant to Subsection 11.16 of the Credit Agreement, and, if it is
organized under the laws of a jurisdiction outside the United States, its
obligations pursuant to Subsection 4.11(b) of the Credit Agreement.

 

4.                                       The effective date of this Assignment
and Acceptance shall be [               ], [               ] (the “Transfer
Effective Date”).  Following the execution of this Assignment and Acceptance, it
will be delivered to the Administrative Agent for acceptance by it and recording
by the Administrative Agent pursuant to Subsection 11.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

5.                                       Upon such acceptance and recording,
from and after the Transfer Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to the Transfer Effective Date or accrued subsequent
to the Transfer Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Transfer Effective Date or with respect to the making of this
assignment directly between themselves.

 

6.                                       From and after the Transfer Effective
Date, (a) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement, but shall nevertheless
continue to be entitled to the benefits of (and bound by related obligations
under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 thereof.

 

7.                                       Notwithstanding any other provision
hereof, if the consents of the Borrower and the Administrative Agent hereto are
required under Subsection 11.6 of the Credit Agreement, this Assignment and
Acceptance shall not be effective unless such consents shall have been obtained.

 

8.                                       This Assignment and Acceptance shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules are not mandatorily applicable by statute and
would require or permit the application of the laws of another jurisdiction.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E
to
CREDIT AGREEMENT

Page 3

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

Re:  Credit Agreement (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), dated
as of May 25, 2011, among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent for the Lenders and as collateral agent for the
Secured Parties (as defined therein).

 

Name of Assignor:  Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Credit Facility Assigned

 

Aggregate Amount of Term
Loans for all Lenders

 

Amount of Term Loans Assigned

 

 

 

 

%

$

 

 

 

 

[NAME OF ASSIGNEE]

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
EXHIBIT E

Page 2

 

Accepted for recording in the Register:

Consented To:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

[EMERGENCY MEDICAL SERVICES CORPORATION

as Administrative Agent

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:](2)

 

 

 

 

 

By:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

Name:

 

as Administrative Agent

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  Insert only as required by Subsection 11.6 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F
to
CREDIT AGREEMENT

 

FORM OF SECRETARY’S CERTIFICATE

 

[             , 2011]

 

Reference is hereby made to (i) that certain asset-based credit agreement, dated
as of May 25, 2011 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “ABL Credit Agreement”), by
and among CDRT Merger Sub, Inc., a Delaware corporation that is to be merged
with and into EMSC (as defined below) (“Parent Borrower”), [[            ] a
[                ] [corporation][limited liability company][(the “General
Partner”, the general partner of [                                  ]] (the
“Company”)], the Subsidiary Borrowers (as defined therein) from time to time
party thereto, the several banks and other financial institutions from time to
time party thereto, Deutsche Bank AG New York Branch, as an issuing lender, as
administrative agent for the Lenders under the ABL Credit Agreement, as
collateral agent for the Secured Parties (as defined under the ABL Credit
Agreement), and as swingline lender, (ii) that certain term loan credit
agreement (the “Term Loan Credit Agreement”), by and among the Parent Borrower,
Emergency Medical Services Corporation, a Delaware corporation, (“EMSC”), the
several banks and other financial institutions from time to time party thereto,
Deutsche Bank AG New York Branch, as administrative agent for the Lenders under
the Term Loan Credit Agreement and as collateral agent for the Secured Parties
(as defined under the Term Loan Credit Agreement), and (iii) that certain
Purchase Agreement, dated [                   ], among [EMSC]/[the Company] and
Barclays Capital Inc., Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated, RBC Capital
Markets, UBS Securities LLC, Citigroup Global Markets Inc. and Natixis
Securities North America Inc. as initial purchasers (the “Purchase Agreement”),
providing for, among other things, the issuance of [         ]% Senior Unsecured
Notes due 2019 (the “Notes”) by EMSC (the ABL Credit Agreement, the Term Loan
Credit Agreement and the Purchase Agreement, together with the other “Loan
Documents” (as defined in the ABL Credit Agreement), the other “Loan Documents”
(as defined in the Term Loan Credit Agreement) and the other Note Documents (as
defined in the Purchase Agreement) delivered by or on the date hereof by
[                   ] (the “Company”)] [EMSC] in connection with the ABL Credit
Agreement, the Term Loan Credit Agreement, or the Purchase Agreement, as
applicable, the “Transaction Documents”).

 

The undersigned, [                  ], [                     ] of the [Company]
[General Partner], certifies solely on behalf of the Company, in [his][her]
capacity as [                          ] and not individually, as follows:

 

(a)                                  Attached hereto as Annex 1 is a true,
correct and complete copy of the [certificate of incorporation][certificate of
formation] [certificate of limited liability partnership] of the Company, as
amended through the date hereof (the “[Charter]”), as certified by the Secretary
of State of the State of [               ].  The Charter is in full force and
effect on the date hereof, has not been cancelled and no amendment to the
Charter is pending or proposed.

 

(b)                                 To the best of the undersigned’s knowledge,
no steps have been taken and no proceedings are pending for the dissolution or
liquidation of the Company and no such proceedings are threatened or
contemplated.

 

(c)                                  Attached hereto as Annex 2 is a true,
correct and complete copy of the [bylaws][limited liability company agreement]
[partnership agreement] of the Company (the “Operating

 

--------------------------------------------------------------------------------


 

EXHIBIT F
to
CREDIT AGREEMENT

Page 2

 

Agreement”) as in effect at all times since the adoption thereof to and
including the date hereof.  Such Operating Agreement has not been amended,
repealed, modified, superseded, revoked or restated, and such Operating
Agreement is in full force and effect on the date hereof.

 

(d)                                 Attached hereto as Annex 3 is a correct and
complete copy of the [unanimous] written consents of the [Board of
Directors][Members][Managing Member] [General Partner] of the Company (the
[“Board”][“Members”][“Managing Member”]), dated [                    ,
           ] (the “Resolutions”), authorizing, among other things, the
execution, delivery and performance of the ABL Credit Agreement, the Term Loan
Credit Agreement, and the issuance of the Notes.  The Resolutions (i) were duly
adopted by the [Board][Members][Managing Member][General Partner] and have not
been amended, modified, superseded or revoked in any respect, (ii) are in full
force and effect on the date hereof, (iii) are the only proceedings of the
[Board][Members][Managing Member][General Partner] relating to or affecting the
Transaction Documents and the matters referred to therein and (iv) have been
filed with the minutes of the proceedings of the [Board][Members][Managing
Member][General Partner] in accordance with the Operating Agreement.  [As of
[                  ], there were no vacancies or unfilled newly-created
directorships on the Board.]

 

(e)                                  Attached hereto as Annex 4 is a list of the
persons who, as of the date hereof, are duly elected and qualified officers of
[the Company][the Managing Member of the Company] [the General Partner] holding
the offices indicated next to their respective names, and the signatures
appearing opposite their respective names are the true and genuine signatures of
such officers or true facsimiles thereof, and each of such officers is duly
authorized to execute and deliver, on behalf of [the Company][the Managing
Member of the Company], the Transaction Documents.

 

(f)                                    The Company has delivered to each of the
other parties thereto a duly executed copy of each of the Transaction Documents.

 

Debevoise & Plimpton LLP is entitled to rely on this certificate in connection
with the opinions it is delivering in connection with Subsection 6.1(f)(i) of
the ABL Credit Agreement and Subsection 6(f)(i) of the Term Loan Agreement. 
[[                  ] is entitled to rely on this certificate in connection with
the opinions it is delivering in connection with Subsection [       ] of the
Term Loan Credit Agreement.]

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [the Company][the Managing Member of the Company] has caused
this certificate to be executed on its behalf by its [          ], as of the day
first set forth above.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I, [                ], am the duly elected and acting [                    ] of
[the Company][the Managing Member of the Company], and do hereby certify in such
capacity on behalf of [the Company][the Managing Member of the Company] and not
in my individual capacity that [                  ] is the duly elected,
qualified and acting [                  ] of [the Company][the Managing Member
of the Company] and that the signature appearing above is [his][her] genuine
signature or a true facsimile thereof.

 

IN WITNESS WHEREOF, [the Company][the Managing Member of the Company] has caused
this certificate to be executed on its behalf by its [                    ], as
of the date first set forth above.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 1
to
EXHIBIT F

CHARTER

 

--------------------------------------------------------------------------------


 

ANNEX 2
to
EXHIBIT F

OPERATING AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX 3
to
EXHIBIT F

[UNANIMOUS WRITTEN CONSENT]

 

--------------------------------------------------------------------------------


 

ANNEX 4
to
EXHIBIT F

INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G
to
CREDIT AGREEMENT

 

FORM OF OFFICER’S CERTIFICATE

 

CDRT MERGER SUB, INC.

 

Pursuant to Subsection 6.1(g) of the Credit Agreement, dated as of May 25, 2011
(as amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms defined
therein being used herein as therein defined), among CDRT MERGER SUB, INC., a
Delaware corporation that is to be merged with and into EMERGENCY MEDICAL
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for the
Lenders and as collateral agent for the Secured Parties, the undersigned hereby
certifies, on behalf of the Borrower, that:

 

1.                                       On and as of the date hereof, both
before and after giving effect to any Extension of Credit to occur on the date
hereof and the application of the proceeds thereof, (i) the condition in
Subsection 7.2(a) of the Merger Agreement (but only with respect to the
representations that are material to the interests of the Lenders, and only to
the extent that Merger Sub has the right to terminate its obligations under the
Merger Agreement as a result of a breach of such representations in the Merger
Agreement) has been satisfied and (ii) the Specified Representations are true
and correct in all material respects, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date.

 

2.                                       On the date hereof, all conditions set
forth in Subsection 6.1 of the Credit Agreement have been satisfied (except as
explicitly set forth in the provisos to Subsection 6.1(a) and Subsection 6.1(h))
or waived.

 

3.                                       Attached hereto as Annex I and Annex II
are complete and correct copies of the Senior ABL Facility Agreement and the
Senior Notes Indenture, respectively.

 

IN WITNESS WHEREOF, the undersigned has hereunto set her name as of the date
first written above.

 

 

 

CDRT MERGER SUB, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H
to
CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

Date:  [          , 2011]

 

To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of Emergency Medical Services
Corporation, a Delaware corporation (the “Borrower”), in that capacity only and
not in my individual capacity (and without personal liability), do hereby
certify as of the date hereof, and based upon facts and circumstances as they
exist as of the date hereof (and disclaiming any responsibility for changes in
such fact and circumstances after the date hereof), that:

 

1.                                       This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Subsection 6.1(q) of the Credit
Agreement, dated as of May 25, 2011 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among CDRT Merger Sub, Inc., a Delaware corporation that is to be
merged with and into the Borrower, the several banks and other financial
institutions from time to time party thereto, Deutsche Bank AG New York Branch,
as administrative agent and as collateral agent for the Secured Parties.  Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

 

2.                                       For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                  “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Restricted Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Restricted
Subsidiaries taken as a whole are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries taken as a whole as of the date hereof after giving effect to the
consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

--------------------------------------------------------------------------------


 

EXHIBIT H
to
CREDIT AGREEMENT

Page 2

 

(d)                                 “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Restricted Subsidiaries
taken as a whole after giving effect to the Transactions (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of the Borrower.

 

(e)                                  “Will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Restricted Subsidiaries taken as a whole will have sufficient assets and
cash flow to pay their respective Stated Liabilities and Identified Contingent
Liabilities as those liabilities mature or (in the case of contingent
liabilities) otherwise become payable.

 

(f)                                    “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Restricted Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to ensure that it
will continue to be a going concern for such period.

 

3.                                       For purposes of this certificate, I, or
officers of the Borrower under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                  I have reviewed the financial statements
(including the pro forma financial statements) referred to in Subsection 5.1 of
the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of the
Borrower, I am familiar with the financial condition of the Borrower and its
Restricted Subsidiaries.

 

4.                                       Based on and subject to the
foregoing, I hereby certify on behalf of the Borrower that after giving effect
to the consummation of the Transactions, it is my opinion that (i) the Fair
Value and Present Fair Salable Value of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) the Borrower and its Restricted
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Restricted Subsidiaries taken as a whole will be able
to pay their Stated Liabilities and Identified Contingent Liabilities as they
mature.

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H
to
CREDIT AGREEMENT

Page 3

 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I-1
to
CREDIT AGREEMENT

 

FORM OF INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of [                ], to the Credit Agreement,
dated as of May 25, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among CDRT MERGER SUB, INC., a
Delaware corporation that was merged with and into EMERGENCY MEDICAL SERVICES
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time parties thereto (the “Lenders”)
and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent for the
Secured Parties.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

1.             Pursuant to Subsection 2.6 of the Credit Agreement, the Borrower
hereby proposes to increase (the “Increase”) the aggregate Existing Term Loan
commitments from [$             ] to [$             ].

 

2.             Each of the following Lenders (each, an “Increasing Lender”) has
been invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its Existing Term Loan commitment as follows:

 

Name of Lender

 

Initial Term Loan
Commitment

 

[     Tranche](3)
Supplemental Term Loan
Commitment
(after giving effect hereto)

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

3.             Pursuant to Subsection 2.6 of the Credit Agreement, by execution
and delivery of this Increase Supplement, each of the Increasing Lenders agrees
and acknowledges that it shall have an aggregate Initial Term Loan Commitment
and Supplemental Term Loan Commitment in the amount equal to the amount set
forth above next to its name.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(1)           Indicate relevant Tranche.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender:

 

[INCREASING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2
to
CREDIT AGREEMENT

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [                   ] (this “Lender
Joinder Agreement”), by and among the bank or financial institution party hereto
(the “Additional Commitment Lender”), EMERGENCY MEDICAL SERVICES CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Borrower”)
and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity,
the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is made to the Credit Agreement, dated as of May 25, 2011 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among CDRT MERGER SUB, INC., a Delaware corporation that
was merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders and as collateral agent for the Secured Parties.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental Term Loan Commitments of one or more Additional
Commitment Lenders by entering into one or more Lender Joinder Agreements
provided that after giving effect thereto the aggregate amount of all
Supplemental Term Loan Commitments shall not exceed the Maximum Incremental
Facilities Amount.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      The Additional Commitment Lender party
hereto hereby agrees to commit to provide its respective Commitments as set
forth on Schedule A annexed hereto, on the terms and subject to the conditions
set forth below:

 

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsection 5.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Joinder Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Additional Commitment Lender as
a Lender contained in Subsection 10.5 of the

 

--------------------------------------------------------------------------------


 

Credit Agreement; and (f) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Subsection 11.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
Subsection 4.11(b) of the Credit Agreement.

 

2.                                     The Additional Commitment Lender hereby
agrees to make its Supplemental Term Loan Commitment on the following terms and
conditions on the Effective Date set forth on Schedule A pertaining to such
Additional Commitment Lender attached hereto:

 

1.                                       Additional Commitment Lender to Be a
Lender.  Such Additional Commitment Lender acknowledges and agrees that upon its
execution of this Lender Joinder Agreement that such Additional Commitment
Lender shall on and as of the Effective Date set forth on Schedule A become a
“Lender” with respect to the Term Loan Tranche indicated on Schedule A, under,
and for all purposes of, the Credit Agreement and the other Loan Documents,
shall be subject to and bound by the terms thereof, shall perform all the
obligations of and shall have all rights of a Lender thereunder, and shall make
available such amount to fund its ratable share of outstanding Loans on the
Effective Date as the Administrative Agent may instruct.

 

2.                                       Certain Delivery Requirements.  Such
Additional Commitment Lender has delivered or shall deliver herewith to the
Borrower and the Administrative Agent such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Additional Commitment Lender may be required to deliver to the Borrower and the
Administrative Agent pursuant to Subsection 4.11 of the Credit Agreement.

 

3.                                       Credit Agreement Governs.  Except as
set forth in this Lender Joinder Agreement, Supplemental Term Loan Commitments
shall otherwise be subject to the provisions of the Credit Agreement and the
other Loan Documents.

 

4.                                       Notice.  For purposes of the Credit
Agreement, the initial notice address of such Additional Commitment Lender shall
be as set forth below its signature below.

 

5.                                       Recordation of the New Loans.  Upon
execution, delivery and effectiveness hereof, the Administrative Agent will
record the Supplemental Term Loan Commitments made by such Additional Commitment
Lender in the Register.

 

6.                                       Amendment, Modification and Waiver. 
This Lender Joinder Agreement may not be amended, modified or waived except by
an instrument or instruments in writing signed and delivered on behalf of each
of the parties hereto.

 

7.                                       Entire Agreement.  This Lender Joinder
Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

2

--------------------------------------------------------------------------------


 

8.                                       GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.                                       Severability.  Any provision of this
Lender Joinder Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.                                 Counterparts.  This Lender Joinder Agreement
may be executed in counterparts, including by facsimile or other electronic
transmission, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

 

 

[NAME OF ADDITIONAL COMMITMENT LENDER]

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION,

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
EXHIBIT I-2

 

SUPPLEMENTAL TERM LOAN COMMITMENTS

 

Additional
Commitment
Lender

 

[      Tranche](2)
Supplemental Term
Loan Commitment

 

Principal Amount
Committed

 

Aggregate Amount of
All Supplemental Term
Loan Commitments

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

Effective Date of Lender Joinder Agreement: 
                                          

 

--------------------------------------------------------------------------------

(2)           Indicate relevant Tranche.

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1
to
CREDIT AGREEMENT

 

FORM OF OPINION OF DEBEVOISE & PLIMPTON LLP,
SPECIAL NEW YORK COUNSEL TO THE LOAN PARTIES

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J-2
to
CREDIT AGREEMENT

 

FORM OF OPINION OF RICHARDS, LAYTON & FINGER, P.A.,
SPECIAL DELAWARE COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J-3
to
CREDIT AGREEMENT

 

FORM OF OPINION OF BROWNSTEIN HYATT FARBER SCHRECK LLP,

 

SPECIAL NEVADA COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT J-4
to
CREDIT AGREEMENT

 

FORM OF OPINION OF GREENBERG TRAURIG LLP,

 

SPECIAL MASSACHUSETTS, CONNECTICUT AND PENNSYLVANIA COUNSEL TO CERTAIN OF THE
LOAN PARTIES

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J-5
to
CREDIT AGREEMENT

 

FORM OF OPINION OF HOLME ROBERTS & OWEN LLP,

 

SPECIAL CALIFORNIA AND COLORADO COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT J-6
to
CREDIT AGREEMENT

 

FORM OF OPINION OF STOEL RIVES LLP,

 

SPECIAL OREGON COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT J-7
to
CREDIT AGREEMENT

 

FORM OF OPINION OF BRYAN CAVE LLP,

 

SPECIAL ARIZONA AND MISSOURI COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT K
to
CREDIT AGREEMENT

 

 

INTERCREDITOR AGREEMENT

 

by and between

 

DEUTSCHE BANK AG NEW YORK BRANCH
as ABL Agent,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH
as Term Loan Agent

 

Dated as of May 25, 2011

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 1 Definitions

2

 

 

Section 1.1 UCC Definitions

2

Section 1.2 Other Definitions

2

Section 1.3 Rules of Construction

34

 

 

ARTICLE 2 Lien Priority

35

 

 

Section 2.1 Agreement to Subordinate

35

Section 2.2 Waiver of Right to Contest Liens

41

Section 2.3 Remedies Standstill

48

Section 2.4 Exercise of Rights

61

Section 2.5 No New Liens

70

Section 2.6 Waiver of Marshalling

76

 

 

ARTICLE 3 Actions of the Parties

77

 

 

Section 3.1 Certain Actions Permitted

77

Section 3.2 Agent for Perfection

77

Section 3.3 Sharing of Information and Access

78

Section 3.4 Insurance

78

Section 3.5 No Additional Rights For the Credit Parties Hereunder

79

Section 3.6 Actions Upon Breach

79

Section 3.7 Inspection Rights

79

 

 

ARTICLE 4 Application of Proceeds

81

 

 

Section 4.1 Application of Proceeds

81

Section 4.2 Specific Performance

86

Section 4.3 Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral

87

 

 

ARTICLE 5 Intercreditor Acknowledgements and Waivers

87

 

 

Section 5.1 Notice of Acceptance and Other Waivers

87

Section 5.2 Modifications to ABL Documents and Term Loan Documents

94

Section 5.3 Reinstatement and Continuation of Agreement

100

 

 

ARTICLE 6 Insolvency Proceedings

102

 

 

Section 6.1 DIP Financing

102

Section 6.2 Relief From Stay

105

Section 6.3 No Contest

105

Section 6.4 Asset Sales

107

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

Section 6.5 Separate Grants of Security and Separate Classification

107

Section 6.6 Enforceability

108

Section 6.7 ABL Obligations Unconditional

108

Section 6.8 Term Loan Obligations Unconditional

109

Section 6.9 Additional Obligations Unconditional

109

Section 6.10 Adequate Protection

110

 

 

ARTICLE 7 Miscellaneous

112

 

 

Section 7.1 Rights of Subrogation

112

Section 7.2 Further Assurances

114

Section 7.3 Representations

114

Section 7.4 Amendments

115

Section 7.5 Addresses for Notices

119

Section 7.6 No Waiver, Remedies

120

Section 7.7 Continuing Agreement, Transfer of Secured Obligations

120

Section 7.8 Governing Law: Entire Agreement

120

Section 7.9 Counterparts

120

Section 7.10 No Third Party Beneficiaries

121

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents

121

Section 7.12 Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change

122

Section 7.13 Provisions Solely to Define Relative Rights

123

Section 7.14 Headings

123

Section 7.15 Severability

123

Section 7.16 Attorneys Fees

123

Section 7.17 VENUE; JURY TRIAL WAIVER

124

Section 7.18 Intercreditor Agreement

124

Section 7.19 No Warranties or Liability

125

Section 7.20 Conflicts

125

Section 7.21 Information Concerning Financial Condition of the Credit Parties

125

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Additional Indebtedness Designation

Exhibit B

—

Additional Indebtedness Joinder

Exhibit C

—

Joinder of ABL Credit Agreement or Term Loan Credit Agreement

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of May 25, 2011 between DEUTSCHE BANK AG NEW
YORK BRANCH, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined herein,
the “ABL Agent”) for the ABL Secured Parties and DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined herein, the
“Term Loan Agent”) for the Term Loan Secured Parties.  Capitalized terms defined
in Article 1 hereof are used in this Agreement as so defined.

 

RECITALS

 

A.            Pursuant to the Original ABL Credit Agreement, the ABL Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the ABL Borrowers.

 

B.            Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to
guarantee the payment and performance of the ABL Borrowers’ obligations under
the ABL Documents.

 

C.            As a condition to the effectiveness of the Original ABL Credit
Agreement and to secure the obligations of the ABL Credit Parties under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral.

 

D.            Pursuant to the Original Term Loan Credit Agreement, the Term Loan
Credit Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Term Loan Borrower.

 

E.             Pursuant to the Term Loan Guarantees, the Term Loan Guarantors
have agreed to guarantee the payment and performance of the Term Loan Borrower’s
obligations under the Term Loan Documents.

 

F.             As a condition to the effectiveness of the Original Term Loan
Credit Agreement and to secure the obligations of the Term Loan Credit Parties
under and in connection with the Term Loan Documents, the Term Loan Credit
Parties have granted to the Term Loan Agent (for the benefit of the Term Loan
Secured Parties) Liens on the Collateral.

 

G.            Pursuant to this Agreement, the Company may, from time to time,
designate certain additional Indebtedness of any Credit Party as “Additional
Indebtedness” (and as either “Additional ABL Indebtedness” or “Additional Term
Indebtedness,” as the case may be) by executing and delivering the Additional
Indebtedness Designation and by complying with the procedures set forth in
Section 7.11 hereof, and the holders of such Additional Indebtedness and any
other applicable Additional Secured Party shall thereafter constitute Additional
Secured Parties (and either “Additional ABL Secured Parties” or “Additional Term
Secured Parties,” as the case may be), and any Additional Agent for any such
Additional Secured Parties shall

 

--------------------------------------------------------------------------------


 

thereafter constitute an Additional Agent (and either an “Additional ABL Agent”
or an “Additional Term Agent,” as the case may be), for all purposes under this
Agreement.

 

H.            Each of the ABL Agent (on behalf of the ABL Secured Parties) and
the Term Loan Agent (on behalf of the Term Loan Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Term Loan Credit Parties,
desire to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1

 

Definitions

 

Section 1.1  UCC Definitions.  The following terms which are defined in the
Uniform Commercial Code are used herein as so defined:  Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Promissory Notes, Records, Security, Securities
Accounts, Security Entitlements, Supporting Obligations and Tangible Chattel
Paper.

 

Section 1.2  Other Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“ABL Agent” shall mean Deutsche Bank AG New York Branch in its capacity as
collateral agent under the ABL Credit Agreement, together with its successors
and assigns in such capacity from time to time, whether under the Original ABL
Credit Agreement or any subsequent ABL Credit Agreement, as well as any Person
designated as the “Agent” or “Collateral Agent” under any ABL Credit Agreement.

 

“ABL Bank Products Affiliate” shall mean any Person who (a) has entered into a
Bank Products Agreement with an ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) was an ABL Credit Agreement Lender or an Affiliate of an ABL
Credit Agreement Lender on the date hereof, or at the time of entry into such
Bank Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more ABL Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

 

“ABL Borrowers” shall mean the Company and certain of its Subsidiaries, in their
capacities as borrowers under the ABL Credit Agreement, together with its and
their respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or modified from time to
time.

 

“ABL Collateral Exposure” shall mean, as to any ABL Credit Agreement or
Additional ABL Credit Facility as of the date of determination, the sum of
(a) as to any revolving facility, the total commitments (whether funded or
unfunded) of the ABL Secured Parties to make loans and other extensions of
credit thereunder (or after the termination of such commitments, the total
outstanding principal amount of loans and other extensions of credit under such
facility) plus (b) as to any other facility, the outstanding principal amount of
ABL Obligations or Additional ABL Obligations (as applicable) thereunder.

 

“ABL Collateral Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the Form of Exhibit P to the Original ABL Credit Agreement as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof.

 

“ABL Collateral Obligations” shall mean the ABL Obligations and any Additional
ABL Obligations.

 

“ABL Collateral Representative” shall mean (a) if the Original ABL Credit
Agreement is then in effect, the ABL Agent acting for the ABL Collateral Secured
Parties; and (b) if the Original ABL Credit Agreement is not then in effect, the
ABL Agent under the relevant subsequent ABL Credit Agreement acting for the ABL
Collateral Secured Parties, unless the ABL Collateral Exposure under any
Additional ABL Credit Facility exceeds the ABL Collateral Exposure under such
subsequent ABL Credit Agreement, and in such case (unless otherwise agreed in
writing between the ABL Agent and any Additional ABL Agent or, after the
Discharge of ABL Obligations, between any Additional ABL Agents), the Additional
ABL Agent under such Additional ABL Credit Facility (or, if there is more than
one such Additional ABL Credit Facility, the Additional ABL Credit Facility
under which the greatest ABL Collateral Exposure is outstanding at the time)
acting for the ABL Collateral Secured Parties.

 

“ABL Collateral Secured Parties” shall mean the ABL Secured Parties and any
Additional ABL Secured Parties.

 

“ABL Commingled Collateral” shall have the meaning set forth in
Section 3.7(a) hereof.

 

“ABL Credit Agreement” shall mean (i) if the Original ABL Credit Agreement is
then in effect, the Original ABL Credit Agreement and (ii) thereafter, if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that complies with clause (1) of the definition of

 

3

--------------------------------------------------------------------------------


 

“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original ABL Credit Agreement or (y) any subsequent ABL Credit Agreement
(in each case, as amended, restated, supplemented, waived or otherwise modified
from time to time); provided, that the requisite creditors party to such ABL
Credit Agreement (or their agent or other representative on their behalf) shall
agree, by a joinder agreement substantially in the form of Exhibit C attached
hereto or otherwise in form and substance reasonably satisfactory to the Term
Loan Agent and any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company), that the obligations under such ABL Credit Agreement are subject
to the terms and provisions of this Agreement.  Any reference to the ABL Credit
Agreement shall be deemed a reference to any ABL Credit Agreement then in
existence.

 

“ABL Credit Agreement Lenders” shall mean the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees, as well as any Person designated as
an “ABL Credit Agreement Lender” under any ABL Credit Agreement.

 

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is now or hereafter becomes a party to any ABL Document.

 

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guarantees, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, those other ancillary agreements as
to which the ABL Agent or any ABL Secured Party is a party or a beneficiary and
all other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the ABL Agent, in connection with
any of the foregoing or any ABL Credit Agreement, in each case as the same may
be amended, restated, supplemented, waived or otherwise modified from time to
time.

 

“ABL Guarantees” shall mean that certain guarantee agreement dated as of the
date hereof by the ABL Guarantors in favor of the ABL Agent, and all other
guarantees of any ABL Obligations of any ABL Credit Party by any other ABL
Credit Party in favor of any ABL Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

 

“ABL Guarantors” shall mean the collective reference to Holdings (so long as it
is a guarantor under any of the ABL Guarantees), each of the Company’s Domestic
Subsidiaries that is a guarantor under any of the ABL Guarantees and any other
Person who becomes a guarantor under any of the ABL Guarantees.

 

“ABL Hedging Affiliate” shall mean any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, (b) was the
ABL Agent or

 

4

--------------------------------------------------------------------------------


 

an ABL Credit Agreement Lender or an Affiliate of an ABL Credit Agreement Lender
on the date hereof, or at the time of entry into such Hedging Agreement, or at
the time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more ABL
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

“ABL Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any ABL Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each ABL Credit
Party from time to time to the ABL Agent, the “administrative agent” or “agent”
under the ABL Credit Agreement, the ABL Credit Agreement Lenders or any of them,
any ABL Bank Products Affiliates or any ABL Hedging Affiliates, under any ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such ABL Credit
Party, would have accrued on any ABL Obligation, whether or not a claim is
allowed against such ABL Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the ABL Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

 

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

 

(1)           all Accounts (other than Accounts which constitute identifiable
Proceeds of Term Loan Priority Collateral) and all General Intangibles derived
from, arising from or owing under and in respect of, any Related Corporation
Contract;

 

(2)           all Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper);

 

(3)           (x) all Deposit Accounts and Money and all cash, checks, other
negotiable instruments, funds and other evidences of payments held therein and
(y) all Securities, Security Entitlements, and Securities Accounts, in each
case, to the extent constituting cash or Cash Equivalents or representing a
claim to Cash Equivalents, in each case other than the Asset Sales Proceeds
Account and Capital Stock of direct and indirect Subsidiaries of Holdings and
all cash, checks and other property held therein or credited thereto, but in any
event and regardless of the foregoing clauses, but excluding the Asset Sales
Proceeds Account and identifiable Proceeds of Term Loan Priority Collateral;

 

(4)           all Inventory;

 

(5)           to the extent involving or governing any of the items referred to
in the preceding clauses (1) through (4), all Documents, General Intangibles
(including data processing software and excluding Intellectual Property and
Capital Stock of direct and indirect Subsidiaries

 

5

--------------------------------------------------------------------------------


 

of Holdings), Instruments (including, without limitation, Promissory Notes),
Letter of Credit Rights and Commercial Tort Claims, provided that to the extent
any of the foregoing also relates to Term Loan Priority Collateral, only that
portion related to the items referred to in the preceding clauses (1) through
(4) shall be included in the ABL Priority Collateral;

 

(6)           to the extent evidencing or governing any of the items referred to
in the preceding clauses (1) through (5), all Supporting Obligations; provided
that to the extent any of the foregoing also relates to Term Loan Priority
Collateral only that portion related to the items referred to in the preceding
clauses (1) through (5) shall be included in the ABL Priority Collateral;

 

(7)           all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists, and Records, whether tangible
or electronic, which contain any information relating to any of the foregoing);
and

 

(8)           all collateral security and guarantees with respect to any of the
foregoing and all cash, Money, instruments, securities (other than Capital Stock
of direct and indirect Subsidiaries of Holdings), financial assets, Investment
Property (other than Capital Stock of direct and indirect Subsidiaries of
Holdings), insurance proceeds and deposit accounts directly received as Proceeds
of any ABL Priority Collateral described in the preceding clauses (1) through
(5) (such Proceeds, “ABL Priority Proceeds”); provided, however, that no
Proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral unless
such Proceeds of ABL Priority Proceeds would otherwise constitute ABL Priority
Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets (as
defined in the next succeeding sentence) be ABL Priority Collateral.

 

As used in this definition of “ABL Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided in the Original ABL Credit Agreement (if
the Original ABL Credit Agreement is then in effect) or in the ABL Collateral
Documents relating thereto, or in any other ABL Credit Agreement then in effect
(if the Original ABL Credit Agreement is not then in effect) or in the ABL
Collateral Documents relating thereto, or in any other Additional ABL Credit
Facility then in effect (if no ABL Credit Agreement is then in effect), which
Additional ABL Credit Facility is designated as applicable for purposes of this
definition or in the Additional ABL Collateral Documents relating thereto.

 

“ABL Priority Collateral Documents” shall mean the ABL Documents and any
Additional ABL Documents, as applicable.

 

“ABL Priority Proceeds” shall have the meaning set forth in the definition of
ABL Priority Collateral of this Agreement.

 

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

 

“ABL Secured Parties” shall mean the ABL Agent and all ABL Credit Agreement
Lenders, all ABL Bank Products Affiliates and all ABL Hedging Affiliates, and
all successors, assigns, transferees and replacements thereof, as well as any
Person designated as an “ABL Secured Party” under any ABL Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

“Additional ABL Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional ABL Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional ABL
Credit Facility.

 

“Additional ABL Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional ABL Credit Party with
the obligations of such Additional ABL Credit Party thereunder being secured by
one or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent
or an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Credit Facility Lender at the time of entry into such Bank Products Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company in accordance with the terms of one or
more Additional ABL Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Affiliate
hereunder with respect to more than one Credit Facility).

 

“Additional ABL Bank Products Provider” shall mean any Person (other than an
Additional ABL Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional ABL Credit Party with the obligations of such
Additional ABL Credit Party thereunder being secured by one or more Additional
ABL Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional ABL Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Additional ABL Collateral Documents” shall mean all “Security Documents” as
defined in any Additional ABL Credit Facility, and in any event shall include
all security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional ABL Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Additional ABL Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional ABL Indebtedness is or may
be incurred, including without limitation any credit agreements, loan
agreements, indentures or other financing agreements, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company, any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional ABL Obligations, whether by the
same or any other lender, debtholder or other creditor or group of lenders,
debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional ABL Credit Facility Lenders” shall mean one or more holders of
Additional ABL Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional ABL Credit Facilities, together with their
successors, assigns and transferees, as

 

7

--------------------------------------------------------------------------------


 

well as any Person designated as an “Additional ABL Credit Facility Lender”
under any ABL Credit Agreement.

 

“Additional ABL Credit Party” shall mean the Company, Holdings (so long as it is
a guarantor under any of the Additional ABL Guarantees), each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional ABL Document, and any other Person who becomes a guarantor under
any of the Additional ABL Guarantees.

 

“Additional ABL Documents” shall mean any Additional ABL Credit Facilities, any
Additional ABL Guarantees, any Additional ABL Collateral Documents, any Bank
Products Agreements between any Additional ABL Credit Party and any Additional
ABL Bank Products Affiliate or Additional ABL Bank Products Provider, any
Hedging Agreements between any Additional ABL Credit Party and any Additional
ABL Hedging Affiliate or Additional ABL Hedging Provider, those other ancillary
agreements as to which any Additional ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Additional ABL Credit Party or
any of its respective Subsidiaries or Affiliates, and delivered to any
Additional ABL Agent, in connection with any of the foregoing or any Additional
ABL Credit Facility, including any intercreditor or joinder agreement among any
of the Additional ABL Secured Parties or among any of the ABL Secured Parties
and Additional ABL Secured Parties, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Additional ABL Guarantees” shall mean any one or more guarantees of any
Additional ABL Obligations of any Additional ABL Credit Party by any other
Additional ABL Credit Party in favor of any Additional ABL Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Additional ABL Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional ABL Credit Party with the
obligations of such Additional ABL Credit Party thereunder being secured by one
or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent or
an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Credit Facility Lender at the time of entry into such Hedging Agreement, or at
the time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Additional ABL Collateral Documents (provided that no Person shall, with respect
to any Hedging Agreement, be at any time a Hedging Affiliate hereunder with
respect to more than one Credit Facility).

 

“Additional ABL Hedging Provider” shall mean any Person (other than an
Additional ABL Hedging Affiliate) that has entered into a Hedging Agreement with
an Additional ABL Credit Party with the obligations of such Additional ABL
Credit Party thereunder being secured by one or more Additional ABL Collateral
Documents, as designated by the Company in accordance with the terms of one or
more Additional ABL Collateral Documents, (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Provider hereunder
with respect to more than one Credit Facility).

 

8

--------------------------------------------------------------------------------


 

“Additional ABL Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional ABL Indebtedness” in the relevant
Additional Indebtedness Designation in accordance with Section 7.11 hereof.

 

“Additional ABL Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional ABL Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional ABL Credit Party from time to time to any Additional ABL Agent,
any Additional ABL Secured Parties or any of them, including any Additional ABL
Bank Products Affiliates, Additional ABL Hedging Affiliates, Additional ABL Bank
Products Provider or Additional ABL Hedging Provider, under any Additional ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Additional
ABL Credit Party, would have accrued on any Additional ABL Obligation, whether
or not a claim is allowed against such Additional ABL Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Additional ABL Documents, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.

 

“Additional ABL Recovery” shall have the meaning set forth in Section 5.3(c).

 

“Additional ABL Secured Parties” shall mean all Additional ABL Agents, all
Additional ABL Credit Facility Lenders, all Additional ABL Bank Products
Affiliates, all Additional ABL Bank Products Providers, all Additional ABL
Hedging Affiliates, all Additional ABL Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional ABL Secured Party” under any Additional ABL Credit Facility;
and with respect to any Additional ABL Agent shall mean the Additional ABL
Secured Parties represented by such Additional ABL Agent.

 

“Additional Agent” shall mean any Additional ABL Agent and any Additional Term
Agent.

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean any Additional ABL Collateral
Documents and any Additional Term Collateral Documents.

 

“Additional Credit Facilities” shall mean any Additional ABL Credit Facilities
and any Additional Term Credit Facilities.

 

“Additional Credit Party” shall mean any Additional ABL Credit Party and any
Additional Term Credit Party.

 

9

--------------------------------------------------------------------------------


 

“Additional Documents” shall mean any Additional ABL Documents and any
Additional Term Documents.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guarantees” shall mean any Additional ABL Guarantees and any
Additional Term Guarantees.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by

 

(a)           prior to the Discharge of ABL Obligations, Section 8.14 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other ABL Credit Agreement then in effect if the Original ABL Credit
Agreement is not then in effect (which covenant is designated in such ABL Credit
Agreement as applicable for purposes of this definition);

 

(b)           prior to the Discharge of Term Loan Obligations, Section 8.2 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Term Loan Credit Agreement then in effect if the
Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Loan Obligations, in the Original Term Loan Credit Agreement
(if the Original Term Loan Credit Agreement is then in effect), or in any other
Term Loan Credit Agreement then in effect (if the Original Term Loan Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(1)(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

 

10

--------------------------------------------------------------------------------


 

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness substantially in the form of Exhibit A
attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of the Additional Indebtedness subject to
an Additional Indebtedness Designation, on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

 

“Additional Lender” shall mean any Additional ABL Credit Facility Lender and any
Additional Term Credit Facility Lender.

 

“Additional Obligations” shall mean any Additional ABL Obligations and any
Additional Term Obligations.

 

“Additional Secured Parties” shall mean any Additional ABL Secured Parties and
any Additional Term Secured Parties.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)           prior to the Discharge of ABL Obligations, Section 8.13 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other ABL Credit Agreement then in effect if the Original ABL
Credit Agreement is not then in effect (which covenant is designated in such ABL
Credit Agreement as applicable for purposes of this definition);

 

(b)           prior to the Discharge of Term Loan Obligations, Section 8.1 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Term Loan Credit Agreement then in effect if
the Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of  “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Term Loan Credit Agreement then in effect (if the Original Term
Loan Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (c), prior to the Discharge of

 

11

--------------------------------------------------------------------------------


 

Additional Obligations, in the applicable Additional Credit Facility then in
effect.  In the event that any Indebtedness as defined in any such Credit
Document shall not be Indebtedness as defined in any other such Credit Document,
but is or may be incurred in compliance with such other Credit Document, such
Indebtedness shall constitute Additional Specified Indebtedness for the purposes
of such other Credit Document.

 

“Additional Term Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional Term Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Term Credit Facility.

 

“Additional Term Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional Term Credit Party with
the obligations of such Additional Term Credit Party thereunder being secured by
one or more Additional Term Collateral Documents, (b) was an Additional Term
Agent or an Additional Term Credit Facility Lender or an Affiliate of an
Additional Term Credit Facility Lender at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more Additional Term Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

 

“Additional Term Bank Products Provider” shall mean any Person (other than an
Additional Term Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Term Credit Party with the obligations of such
Additional Term Credit Party thereunder being secured by one or more Additional
Term Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional Term Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Additional Term Collateral Documents” shall mean all “Security Documents” as
defined in any Additional Term Credit Facility, and in any event shall include
all security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Term Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional Term Obligations or under which rights
or remedies with respect to such Liens are governed, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time.

 

“Additional Term Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Term Indebtedness is or may
be incurred, including without limitation any credit agreements, loan
agreements, indentures, guarantees or other financing agreements, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, together with (b) if designated by the Company, any other agreement
extending the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional Term Obligations, whether by
the same or any other lender, debtholder or other creditor or group of lenders,

 

12

--------------------------------------------------------------------------------


 

debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional Term Credit Facility Lenders” shall mean one or more holders of
Additional Term Indebtedness (or commitments therefor) that is or may be
incurred under one or more Additional Term Credit Facilities, together with
their successors, assigns and transferees, as well as any Person designated as
an “Additional Term Credit Facility Lender” under any Additional Term Credit
Facility.

 

“Additional Term Credit Party” shall mean the Company, Holdings (so long as it
is a guarantor under any of the Additional Term Guarantees), each direct or
indirect Subsidiary of the Company or any of its Affiliates that is or becomes a
party to any Additional Term Document, and any other Person who becomes a
guarantor under any of the Additional Term Guarantees.

 

“Additional Term Documents” shall mean any Additional Term Credit Facilities,
any Additional Term Guarantees, any Additional Term Collateral Documents, any
Bank Products Agreements between any Credit Party and any Additional Term Bank
Products Affiliate or Additional Term Bank Products Provider, any Hedging
Agreements between any Credit Party and any Additional Term Hedging Affiliate or
Additional Term Hedging Provider, those other ancillary agreements as to which
any Additional Term Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to any Additional Term Agent, in connection with any
of the foregoing or any Additional Term Credit Facility, including any
intercreditor or joinder agreement among any of the Additional Term Secured
Parties or among any of the Term Loan Secured Parties and Additional Term
Secured Parties, in each case as the same may be amended, supplemented, waived
or otherwise modified from time to time.

 

“Additional Term Guarantees” shall mean any one or more guarantees of any
Additional Term Obligations of any Additional Term Credit Party by any other
Additional Term Credit Party in favor of any Additional Term Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Additional Term Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional Term Credit Party with the
obligations of such Additional Term Credit Party thereunder being secured by one
or more Additional Term Collateral Documents, (b) was an Additional Term Agent
or an Additional Term Credit Facility Lender or an Affiliate of an Additional
Term Credit Facility Lender at the time of entry into such Hedging Agreement, or
at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company in accordance with the terms of one or
more Additional Term Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

 

13

--------------------------------------------------------------------------------


 

“Additional Term Hedging Provider” shall mean any Person (other than an
Additional Term Hedging Affiliate) that has entered into a Hedging Agreement
with an Additional Term Credit Party with the obligations of such Additional
Term Credit Party thereunder being secured by one or more Additional Term
Collateral Documents, as designated by the Company in accordance with the terms
of one or more Additional Term Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

 

“Additional Term Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional Term Indebtedness” in the relevant
Additional Indebtedness Designation.

 

“Additional Term Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional Term Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional Term Credit Party from time to time to any Additional Term
Agent, any Additional Term Secured Parties or any of them, including any
Additional Term Bank Products Affiliates, Additional Term Hedging Affiliates,
Additional Term Bank Products Provider or Additional Term Hedging Provider,
under any Additional Term Document, whether for principal, interest (including
interest and fees which, but for the filing of a petition in bankruptcy with
respect to such Additional Term Credit Party, would have accrued on any
Additional Term Obligation, whether or not a claim is allowed against such
Additional Term Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Term Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Additional Term Recovery” shall have the meaning set forth in Section 5.3(d).

 

“Additional Term Secured Parties” shall mean all Additional Term Agents, all
Additional Term Credit Facility Lenders, all Additional Term Bank Products
Affiliates, all Additional Term Bank Products Providers, all Additional Term
Hedging Affiliates, all Additional Term Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Term Secured Party” under any Additional Term Credit Facility;
and with respect to any Additional Term Agent shall mean the Additional Term
Secured Parties represented by such Additional Term Agent.

 

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.  For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

14

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time pursuant
to the terms hereof.

 

“Agent” shall mean the ABL Agent, the Term Loan Agent and any Additional Agent,
as applicable.

 

“Alternative DIP Offer”:  shall have the meaning set forth in Subsection
6.1(c)(ii).

 

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts holding only the proceeds of any sale or disposition of any
Term Loan Priority Collateral and the Proceeds of investment thereof.

 

“Bank Products Affiliate” shall mean any ABL Bank Products Affiliate, any Term
Loan Bank Products Affiliate, any Additional ABL Bank Products Affiliate or any
Additional Term Bank Products Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, processing and other administrative services with respect
thereto), (c) cash management services (including, without limitation,
controlled disbursements, credit cards, credit card processing services,
automated clearinghouse and other electronic funds transfer transactions, return
items, netting, overdrafts, depository, lockbox, stop payment, information
reporting, wire transfer and interstate  depository network services) and
(d) other banking products or services as may be requested by any Credit Party
(other than letters of credit and other than loans except indebtedness arising
from services described in items (a) through (c) of this definition) .

 

“Bank Products Provider” shall mean any Term Loan Bank Products Provider, any
Additional ABL Bank Products Provider or any Additional Term Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Borrower” shall mean any of the ABL Borrowers, the Term Loan Borrower and any
Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York (or with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing Lender) are authorized or required by law to close.

 

“Capitalized Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with generally accepted accounting principles as in
effect in the United States.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent

 

15

--------------------------------------------------------------------------------


 

ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean (1) money and (2) (a) securities issued or fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any ABL Secured Party, any Term Loan Secured Party or any
Additional Secured Party or any Affiliate thereof or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof as of the date of such investment) and the commercial paper
of the holding company of which is rated at least A-2 or the equivalent thereof
by Standard & Poor’s Ratings Group (a division of The McGraw Hill Companies
Inc.) or any successor rating agency (“S&P”) or at least P-2 or the equivalent
thereof by Moody’s Investors Service, Inc. or any successor rating agency
(“Moody’s”) (or if at such time neither is issuing ratings, then a comparable
rating of such other nationally recognized rating agency as shall be approved by
any Agent (other than any Designated Agent), in each case, in its reasonable
judgment), (or, if there is no continuing Agent other than any Designated Agent,
as designated by the Company)), (c) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) commercial paper rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by any Agent (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent other than any
Designated Agent, as designated by the Company)), (e) investments in money
market funds complying with the risk limiting conditions of Rule 2a-7 or any
successor rule of the Securities and Exchange Commission under the Investment
Company Act of 1940, and (f) investments similar to any of the foregoing
denominated in foreign currencies approved by the board of directors of the
Company, in each case provided in clauses (a), (b), (d) and (to the extent
relating to any such clause) (f) above only, maturing within twelve months after
the date of acquisition.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent, the Term Loan Agent or any Additional Agent under any
of the ABL Collateral Documents, the Term Loan Collateral Documents or the
Additional Collateral Documents, together with all rents, issues, profits,
products, and Proceeds thereof to the extent a Lien is granted or purported to
be granted therein to the applicable Agent by such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean Emergency Medical Services Corporation, a Delaware
corporation, and any successor in interest thereto.

 

16

--------------------------------------------------------------------------------


 

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

“Copyright Licenses” shall mean with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right to use any United States copyright of
such Credit Party, other than agreements with any Person who is an Affiliate or
a Subsidiary of such Credit Party, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights” shall mean with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States copyrights,
whether or not the underlying works of authorship have been published or
registered, United States copyright registrations and copyright applications,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof and (iii) the
right to sue or otherwise recover for past, present and future infringements and
misappropriations thereof.

 

“Credit Documents” shall mean the ABL Documents, the Term Loan Documents and any
Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the Term Loan Credit
Agreement or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the ABL Credit Parties, the Term Loan Credit Parties
and any Additional Credit Parties.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Additional Agent, any Term Loan Agent under
any Term Loan Credit Agreement other than the Original Term Loan Credit
Agreement, or any ABL Agent under any ABL Credit Agreement other than the
Original ABL Credit Agreement, in each case that the Company designates as a
Designated Agent (as confirmed in writing by such Agent if such designation is
made subsequent to the joinder of such Agent to this Agreement), as and to the
extent so designated.  Such designation may be for all purposes under this
Agreement, or may be for one or more specified purposes thereunder or provisions
thereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“DIP Offer”: shall have the meaning set forth in Subsection 6.1(c)(i).

 

17

--------------------------------------------------------------------------------


 

“Discharge of ABL Collateral Obligations” shall mean the Discharge of ABL
Obligations and (if applicable) the Discharge of Additional ABL Obligations for
each Additional ABL Credit Facility.

 

“Discharge of ABL Obligations” shall mean:

 

(a) the payment in full in cash of the applicable ABL Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable ABL
Credit Agreement is paid in full in cash, (i) including (if applicable), with
respect to amounts available to be drawn under outstanding letters of credit
issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such ABL Credit Agreement (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) but excluding unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the ABL Documents at such time.

 

“Discharge of Additional ABL Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional ABL Credit Facility, with
respect to each Additional ABL Credit Facility:

 

(a) the payment in full in cash of the applicable Additional ABL Obligations
that are outstanding and unpaid at the time all Additional ABL Indebtedness
under such Additional ABL Credit Facility is paid in full in cash (i) including
(if applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit) delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional ABL Credit Facility (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Additional ABL Credit Facility at such time;
and

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional ABL Documents at such time.

 

“Discharge of Additional Obligations” shall mean the Discharge of Additional ABL
Obligations (if applicable) for each Additional ABL Credit Facility and the
Discharge of Additional Term Obligations (if applicable) for each Additional
Term Credit Facility.

 

“Discharge of Additional Term Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional Term Credit Facility, with
respect to each Additional Term Credit Facility:

 

(a) the payment in full in cash of the applicable Additional Term Obligations
that are outstanding and unpaid at the time all Additional Term Indebtedness
under such Additional

 

18

--------------------------------------------------------------------------------


 

Term Credit Facility is paid in full in cash, (i) including (if applicable),
with respect to amounts available to be drawn under outstanding letters of
credit issued thereunder at such time (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding letters of credit at such
time), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Term Credit Facility
(which shall not exceed an amount equal to 101.5% of the aggregate undrawn
amount of such letters of credit) but (ii) excluding unasserted contingent
indemnification or other obligations under the applicable Additional Term Credit
Facility at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional Term Documents at such time.

 

“Discharge of Term Loan Collateral Obligations” shall mean the Discharge of Term
Loan Obligations and (if applicable) the Discharge of Additional Term
Obligations for each Additional Term Credit Facility.

 

“Discharge of Term Loan Obligations” shall mean:

 

(a) the payment in full in cash of the applicable Term Loan Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable Term
Loan Credit Agreement is paid in full in cash, but excluding, for the avoidance
of doubt, unasserted contingent indemnification or other obligations under the
applicable Term Loan Credit Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Term Loan Documents at such time.

 

“Disposition” shall mean any sale, issuance, conveyance, transfer, lease or
other disposition.

 

“Domestic Subsidiaries” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Term Loan Credit Agreement or any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)           the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien;

 

(b)           the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor, in
an Insolvency Proceeding or otherwise, including the election to retain any of
the Collateral in satisfaction of a Lien;

 

19

--------------------------------------------------------------------------------


 

(c)           the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)           the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)           the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)            the exercise of any other right of a secured creditor under
Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)           the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)           the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral,

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the ABL Obligations, the Term
Loan Obligations or any Additional Obligations, (iii) the establishment of
borrowing base and/or availability reserves, collateral, Accounts or Inventory
ineligibles, or other conditions for advances, (iv) the changing of advance
rates or advance sub-limits, (v) the imposition of a default rate or late fee,
(vi) the collection and application (including pursuant to “cash dominion”
provisions) of Accounts or other monies deposited from time to time in Commodity
Accounts, Deposit Accounts or Securities Accounts, in each case, against the ABL
Obligations or any Additional ABL Obligations pursuant to the provisions of the
ABL Documents or any applicable Additional ABL Documents (including the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of Collateral to the ABL Agent or any applicable Additional ABL
Agent), (vii) the cessation of lending pursuant to the provisions of the ABL
Documents, the Term Loan Documents or any applicable Additional Documents,
including upon the occurrence of a default on the existence of an over-advance,
(viii) the consent by the ABL Agent to disposition by any Grantor of any of the
ABL Priority Collateral or the consent by the Term Loan Collateral
Representative to disposition by any Grantor of any of the Term Loan Priority
Collateral or (ix) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies.

 

“Excluded Vehicles” shall mean, at any time, Vehicles with a model year older
than 10 years that are owned by a Grantor, including all tires and appurtenances
thereto.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles as in effect in the United States.

 

20

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary of the Company which is organized
and existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.  Any subsidiary of the Company
which is organized and existing under the laws of Puerto Rico or any other
territory of the United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary of the Company, so long as
such Subsidiary has no material assets other than securities or Indebtedness of
one or more Foreign Subsidiaries (or Subsidiaries thereof), and intellectual
property relating to such Foreign Subsidiaries (or Subsidiaries thereof) and
other assets (including cash, Cash Equivalents or Temporary Cash Investments)
relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including, without limitation, with
respect to any Credit Party, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Credit Party is a
party or under which such Credit Party has any right, title or interest or to
which such Credit Party or any property of such Credit Party is subject, as the
same may from time to time be amended, supplemented, waived or otherwise
modified from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Collateral Documents or
in the Term Loan Collateral Documents, as the context requires.

 

“Guarantor” shall mean any of the ABL Guarantors, the Term Loan Guarantors and
any Additional Guarantors.

 

“Hedging Affiliate” shall mean any ABL Hedging Affiliate, any Term Loan Hedging
Affiliate, any Additional ABL Hedging Affiliate or any Additional Term Hedging
Affiliate, as applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Provider” shall mean any Term Loan Hedging Provider, any Additional ABL
Hedging Provider or any Additional Term Hedging Provider, as applicable.

 

“Holdings” shall mean CDRT Acquisition Corporation, a Delaware corporation, and
any successor in interest thereto.

 

21

--------------------------------------------------------------------------------


 

“Impairment” shall (a) with respect to the Term Loan Collateral Obligations,
have the meaning set forth in Section 2.1(e), and (b) with respect to the ABL
Collateral Obligations, have the meaning set forth in Section 2.1(f).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices) , which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of  letters of credit, bankers’
acceptances or other similar instruments issued or created for the account of
such Person, (e) all obligations of such Person in respect of interest rate
protection agreements, interest rate futures, interest rate options, interest
rate caps and any other interest rate hedge arrangements, and (f) all
indebtedness or obligations of the types referred to in the preceding clauses
(a) through (e) to the extent secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof and (g) all guarantees by such Person of Indebtedness of
other Persons, to the extent so guaranteed by such Person.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” shall mean, with respect to any Credit Party, the
collective reference to such Credit Party’s Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and
Trademark Licenses.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Intervening ABL Secured Party” shall have the meaning set forth in
Section 4.1(g).

 

“Intervening Term Creditor” shall have the meaning set forth in Section 4.1(g).

 

“Inventory” shall have the meaning assigned in the Uniform Commercial Code as of
the date hereof.

 

“Issuing Lender” shall have the meaning set forth in the ABL Credit Agreement,
the Term Loan Credit Agreement or any Additional Term Credit Facility, as the
context requires.

 

22

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Term Loan Agent, the Term Loan Secured Parties, any
Additional Agent or any Additional Secured Parties in the Collateral, the order
of priority of such Lien as specified in Section 2.1.

 

“Management Credit Provider” shall mean any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of the Term Loan Collateral Documents.

 

“Management Guarantee” shall have the meaning assigned to such term in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect).

 

“Matching DIP Offer”: shall have the meaning set forth in Subsection 6.1(c)(ii).

 

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
whose provisions are inconsistent with the provisions of this Agreement,
including any plan of reorganization that purports to re-order (whether by
subordination, invalidation, or otherwise) or otherwise disregard, in whole or
part, the provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

 

“Original ABL Credit Agreement” shall mean that certain Credit Agreement dated
as of the date hereof by and among the ABL Borrowers, Deutsche Bank AG New York
Branch, as administrative agent, the ABL Credit Agreement Lenders and the ABL
Agent, as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Original Term Loan Credit Agreement” shall mean that certain Credit Agreement
dated as of the date hereof by and among the Term Loan Borrower, Deutsche Bank
AG New York Branch, as administrative agent, the Term Loan Credit Agreement
Lenders and the Term Loan Agent, as amended, restated, supplemented, waived or
otherwise modified from time to time.

 

“Party” shall mean the ABL Agent, the Term Loan Agent or any Additional Agent,
and “Parties” shall mean all of the ABL Agent, the Term Loan Agent and any
Additional Agent.

 

“Patent License” shall mean, with respect to any Credit Party, all United States
written license agreements of such Credit Party with any other Person that is
not an Affiliate or a Subsidiary of such Credit Party, in connection with any
United States patent, patent application,

 

23

--------------------------------------------------------------------------------


 

or patentable invention other than agreements with any Person who is an
Affiliate or a Subsidiary of such Credit Party, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now or hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Credit Party accruing thereunder or pertaining thereto.

 

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

“Pledged Securities” shall have the meaning set forth in the ABL Collateral
Documents or in the Term Loan Collateral Documents, as the context requires.

 

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Priority Collateral” shall mean the ABL Priority Collateral or the Term Loan
Priority Collateral.

 

“Proceeds” shall mean (a) all “proceeds,” as such term is defined in Article 9
of the Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities, all dividends or other

 

24

--------------------------------------------------------------------------------


 

income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Proposed DIP” shall have the meaning set forth in Subsection 6.1(c)(i).

 

“Purchase Money Indebtedness” shall mean any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, whether acquired through the direct acquisition of
such property or assets or the acquisition of the Capital Stock of any Person
owning such property or assets, or otherwise.

 

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

 

“Related Corporation Contract” shall mean (a) a “Related Corporation Contract”
as defined in the Original ABL Credit Agreement if the Original ABL Credit
Agreement is then in effect; (b) if the Original ABL Credit Agreement is not
then in effect, a “Related Corporation Contract” as defined in any subsequent
ABL Credit Agreement then in effect; and (c) if neither the Original ABL Credit
Agreement nor any subsequent ABL Credit Agreement is then in effect, a “Related
Corporation Contract” as defined in any Additional ABL Credit Facility then in
effect.

 

“Requisite ABL Holders” shall mean ABL Secured Parties and/or Additional ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility; provided that:

 

(a)           if the matter being consented to or the action being taken by the
ABL Collateral Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the ABL Priority Collateral or (after the Discharge of Term Loan Collateral
Obligations) all or substantially all of the Collateral, then “Requisite ABL
Holders” shall mean those ABL Collateral Secured Parties necessary to validly
consent to the requested action in accordance with the applicable ABL Documents
and Additional ABL Documents,

 

(b)           except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect the ABL
Secured Parties in a manner different and materially adverse relative to the
manner such matter or action affects any Additional ABL Secured Parties (except
to the extent expressly set forth in this Agreement), then “Requisite ABL
Holders” shall mean (1) Additional ABL Secured Parties and/or ABL Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional

 

25

--------------------------------------------------------------------------------


 

ABL Credit Facility, and (2) ABL Secured Parties holding, in the aggregate, in
excess of 50% of the ABL Collateral Exposure under the ABL Credit Agreement,

 

(c)           except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect any
Additional ABL Agent or the Additional ABL Secured Parties represented thereby
in a manner different and materially adverse relative to the manner such matter
or action affects the ABL Secured Parties or the other Additional ABL Secured
Parties (except to the extent expressly set forth in this Agreement), then
“Requisite ABL Holders” shall mean (1) Additional ABL Secured Parties and/or ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility and (2) such Additional ABL Agent and/or Additional ABL Secured Parties
represented thereby holding, in the aggregate, in excess of 50% of the ABL
Collateral Exposure under the applicable Additional ABL Credit Facility or
Facilities.

 

“Requisite Term Holders” shall mean Term Loan Secured Parties and/or Additional
Term Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of any loans included in the Term Loan Collateral
Obligations; provided that:

 

(a)           if the matter being consented to or the action being taken by the
Term Loan Collateral Representative is the subordination of Liens to other
Liens, the consent to DIP Financing, or the consent to a sale of all or
substantially all of the Term Loan Priority Collateral or (after the Discharge
of ABL Collateral Obligations) all or substantially all of the Collateral, then
“Requisite Term Holders” shall mean those Term Loan Collateral Secured Parties
necessary to validly consent to the requested action in accordance with the
applicable Term Loan Documents and Additional Term Documents,

 

(b)           except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, if the matter being
consented to or the action being taken by the Term Loan Collateral
Representative will affect the Term Loan Secured Parties in a manner different
and materially adverse relative to the manner such matter or action affects any
Additional Term Secured Parties (except to the extent expressly set forth in
this Agreement), then “Requisite Term Holders” shall mean (1) Additional Term
Secured Parties and/or Term Loan Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the Term Loan Collateral
Obligations and (2) Term Loan Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the Term Loan Obligations and

 

(c)           except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, if the matter being
consented to or the action being taken by the Term Loan Collateral
Representative will affect any Additional Term Agent or the Additional Term
Secured Parties represented thereby in a manner different and materially adverse
relative to the manner such

 

26

--------------------------------------------------------------------------------


 

matter or action affects the Term Loan Secured Parties or the other Additional
Term Secured Parties (except to the extent expressly set forth in this
Agreement), then “Requisite Term Holders” shall mean (1) Additional Term Secured
Parties and/or Term Loan Secured Parties holding, in the aggregate, in excess of
50% of the aggregate principal amount of the Term Loan Collateral Obligations
and (2) such Additional Term Agent and/or Additional Term Secured Parties
represented thereby holding, in the aggregate, in excess of 50% of the aggregate
principal amount of the applicable Additional Term Obligations.

 

“Right of Last Refusal”: shall have the meaning set forth in Subsection
6.1(c)(i).

 

“Secured Parties” shall mean the ABL Secured Parties, the Term Loan Secured
Parties and the Additional Secured Parties.

 

“Series” shall mean (a) with respect to the Term Loan Collateral Secured
Parties, each of (i) the Term Loan Secured Parties (in their capacities as such)
and (ii) the Additional Term Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Additional Term
Agent (in its capacity as such for such Additional Term Secured Parties),
(b) with respect to any Term Loan Collateral Obligations, each of (i) the Term
Loan Obligations and (ii) the Additional Term Obligations incurred pursuant to
any Additional Term Credit Facility that is to be represented by a common
Additional Agent (in its capacity as such for such Additional Term Obligations),
(c) with respect to the ABL Collateral Secured Parties, each of (i) the ABL
Secured Parties (in their capacities as such) and (ii) the Additional ABL
Secured Parties that become subject to this Agreement after the date hereof that
are represented by a common Additional ABL Agent (in its capacity as such for
such Additional ABL Secured Parties) and (d) with respect to any ABL Collateral
Obligations, each of (i) the ABL Obligations and (ii) the Additional ABL
Obligations incurred pursuant to any Additional ABL Credit Facility that is to
be represented by a common Additional Agent (in its capacity as such for such
Additional ABL Obligations).

 

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

“Temporary Cash Investments” shall mean any of the following:  (i) any
investment in (x) direct obligations of the United States of America, a member
state of the European Union or any country in whose currency funds are being
held pending their application in the making of an investment or capital
expenditure by the Company or a Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof, or obligations guaranteed by
the United States of America or a member state of the European Union or any
country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Company or a Subsidiary in
that country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any

 

27

--------------------------------------------------------------------------------


 

of the foregoing or (y) direct obligations of any foreign country recognized by
the United States of America rated at least “A” by S&P or “A-1” by Moody’s (or,
in either case, the equivalent of such rating by such organization or, if no
rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization as shall be approved by any Agent
(other than any Designated Agent), in each case, in its reasonable judgment (or,
if there is no continuing Agent other than the Designated Agent, as designated
by the Company), (ii) overnight bank deposits, and investments in time deposit
accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under the ABL Credit Agreement, the Term Loan
Credit Agreement or any Additional Credit Facility or any affiliate thereof or
(y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company) at the time
such Investment is made, (iii) repurchase obligations with a term of not more
than 30 days for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 270 days after the date of acquisition, issued by a Person (other
than that of the Company or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization as shall be approved by any Agent (other than any
Designated Agent), in each case, in its reasonable judgment (or, if there is no
continuing Agent other than any Designated Agent, as designated by the Company),
(vi) Preferred Stock (other than of the Company or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization as shall be approved by any Agent (other than any
Designated Agent), in each case, in its reasonable judgment (or, if there is no
continuing Agent other than any Designated Agent, as designated by the Company),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i)-(vi) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (viii) any money market
deposit accounts issued or offered by a domestic

 

28

--------------------------------------------------------------------------------


 

commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act of 1940, as amended, and (ix) similar investments approved by the
board of directors of the Company in the ordinary course of business.

 

“Term Loan Agent” shall mean Deutsche Bank AG New York Branch in its capacity as
collateral agent under the Original Term Loan Credit Agreement, together with
its successors and assigns in such capacity from time to time, whether under the
Original Term Loan Credit Agreement or any subsequent Term Loan Credit
Agreement, as well as any Person designated as the “Agent” or “Collateral Agent”
under any Term Loan Credit Agreement.

 

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with a Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Agent, a Term Loan
Credit Agreement Lender or an Affiliate of a Term Loan Credit Agreement Lender
at the time of entry into such Bank Products Agreement, or on or prior to
June 15, 2011, or at the time of the designation referred to in the following
clause (c), and (c) has been designated by the Company in accordance with the
terms of one or more Term Loan Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

 

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Bank
Products Affiliate) that has entered into a Bank Products Agreement with a Term
Loan Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company in accordance with the terms of one or more Term Loan Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider hereunder with respect to
more than one Credit Facility).

 

“Term Loan Borrower” shall mean the Company, in its capacity as a borrower under
the Term Loan Credit Agreement, together with its respective successors and
assigns.

 

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Original Term Loan Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Loan Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, supplemented, waived or
modified from time to time.

 

“Term Loan Collateral Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the Form of Exhibit P-2 to the Original Term Loan
Credit Agreement as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms thereof.

 

29

--------------------------------------------------------------------------------


 

“Term Loan Collateral Obligations” shall mean the Term Loan Obligations and any
Additional Obligations.

 

“Term Loan Collateral Representative” shall mean the Term Loan Agent acting for
the Term Loan Collateral Secured Parties, unless the principal amount of
Additional Term Obligations under any Additional Term Credit Facility exceeds
the principal amount of Term Loan Obligations under the Term Loan Credit
Agreement, and in such case (unless otherwise agreed in writing between the Term
Loan Agent and any Additional Term Agent or after the Discharge of Term Loan
Obligations, between any Additional Term Agents), the Additional Term Agent
under such Additional Term Credit Facility (or, if there is more than one such
Additional Term Credit Facility, the Additional Term Credit Facility under which
the greatest principal amount of Additional Term Obligations is outstanding at
the time) acting for the Term Loan Collateral Secured Parties.  In addition, in
the event that any Additional Term Agent subordinates its security interest in
any Term Loan Priority Collateral to the security interest of the ABL Agent or
any Additional ABL Agent as permitted by Section 2.1(a)(6) and (8) or which
otherwise has an Impairment with respect to all or substantially all of the Term
Loan Priority Collateral then such Additional Term Agent shall not serve as Term
Loan Collateral Representative (unless (x) the Discharge of Term Loan
Obligations has occurred and (y) either such Additional Term Agent is the only
Additional Term Agent or each other Additional Term Agent has similarly
subordinated its security interest) and, in such event the Term Loan Collateral
Representative will be selected as if the disqualified Additional Term Agent and
the Additional Term Obligations represented thereby did not exist.

 

“Term Loan Collateral Secured Parties” shall mean the Term Loan Secured Parties
and any Additional Term Secured Parties.

 

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that the requisite creditors
party to such Term Loan Credit Agreement (or their agent or other representative
on their behalf) shall agree, by a joinder agreement substantially in the form
of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than the Term Loan Agent and any Designated
Agent, as designated by the Company), that the obligations under such Term Loan
Credit Agreement are subject to the terms and provisions of this Agreement.  Any
reference to the Term Loan Credit Agreement shall be deemed a reference to any
Term Loan Credit Agreement then in existence.

 

30

--------------------------------------------------------------------------------


 

“Term Loan Credit Agreement Lenders” shall mean the lenders, debtholders and
other creditors party from time to time to the Term Loan Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as a “Term Loan Credit Agreement Lender” under the Term Loan Credit
Agreement.

 

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

 

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guarantees, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or any Term Loan Hedging
Provider, any Management Guarantee and those other ancillary agreements as to
which the Term Loan Agent or any Term Loan Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Term Loan Credit Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Term Loan
Agent, in connection with any of the foregoing or any Term Loan Credit
Agreement, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Term Loan Guarantees” shall mean that certain guarantee agreement dated as of
the date hereof by the Term Loan Guarantors in favor of the Term Loan Agent, and
all other guarantees of any Term Loan Obligations of any Term Loan Credit Party
by any other Term Loan Credit Party in favor of any Term Loan Secured Party, in
each case as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Term Loan Guarantors” shall mean the collective reference to Holdings (so long
as it is a guarantor under any of the Term Loan Guarantees), each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guarantees and any other Person who becomes a guarantor under any of the Term
Loan Guarantees.

 

“Term Loan Hedging Affiliate” shall mean any Term Loan Credit Agreement Lender
or any Affiliate of any Term Loan Credit Agreement Lender who (a) has entered
into a Hedging Agreement with a Term Loan Credit Party with the obligations of
such Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Agent, a Term Loan Credit Agreement
Lender or an Affiliate of a Term Loan Credit Agreement Lender at the time of
entry into such Hedging Agreement, or on or prior to June 15, 2011, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more Term
Loan Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Affiliate hereunder with respect to
more than one Credit Facility).

 

“Term Loan Hedging Provider” shall mean any Person (other than a Term Hedging
Affiliate) that has entered into a Hedging Agreement with a Term Loan Credit
Party with the obligations of such Term Loan Credit Party thereunder being
secured by one or more Term Loan Collateral Documents, as designated by the
Company in accordance with the terms

 

31

--------------------------------------------------------------------------------


 

of one or more Term Loan Collateral Documents (provided that no Person shall,
with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

 

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the “administrative
agent” or “agent” under the Term Loan Credit Agreement, the Term Loan Credit
Agreement Lenders or any of them, any Term Loan Bank Products Affiliates, any
Term Loan Hedging Affiliates, any Term Loan Bank Products Providers, any Term
Loan Hedging Providers or any Management Credit Providers under any Term Loan
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Term Loan
Credit Party, would have accrued on any Term Loan Obligation, whether or not a
claim is allowed against such Term Loan Credit Party for such interest and fees
in the related bankruptcy proceeding), reimbursement for amounts drawn under
letters of credit, payments for early termination of Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Term Loan Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Term Loan Priority Collateral Documents” shall mean the Term Loan Documents and
any Additional Term Documents, as applicable.

 

“Term Loan Priority Collateral” shall mean all Collateral, other than the ABL
Priority Collateral, including all Real Property, Equipment, Intellectual
Property and Capital Stock of any direct or indirect Subsidiaries of Holdings,
collateral security and guarantees with respect to any Term Loan Priority
Collateral and all cash, Money, instruments, securities, financial assets and
deposit accounts directly received as Proceeds of any Term Loan Priority
Collateral; provided, however, no Proceeds of Proceeds will constitute Term Loan
Priority Collateral unless such Proceeds of Proceeds would otherwise constitute
Term Loan Priority Collateral or are credited to any Asset Sales Proceeds
Account, provided, further that under no circumstance shall Excluded Assets (as
defined in the next succeeding sentence) be Term Loan Priority Collateral.  As
used in this definition of “Term Loan Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided (x) prior to the Discharge of Term Loan
Obligations, in the Original Term Loan Credit Agreement (if the Original Term
Loan Credit Agreement is then in effect), or in any other Additional Term Credit
Facility then in effect (if the Original Term Loan Credit Agreement is not then
in effect) or the Term Loan Collateral Documents relating thereto, and (y) from
and after the Discharge of Term Loan Obligations, in the applicable Additional
Term Credit Facility then in effect which is designated as applicable for the
purposes of this definition or the Additional Term Collateral Documents relating
thereto.

 

“Term Loan Recovery” shall have the meaning set forth in Section 5.3(b).

 

“Term Loan Secured Parties” shall mean the Term Loan Agent, all Term Loan Credit
Agreement Lenders, all Term Loan Bank Products Affiliates, all Term Loan Bank

 

32

--------------------------------------------------------------------------------


 

Products Providers, all Term Loan Hedging Affiliates, all Term Loan Hedging
Providers, all Management Credit Providers and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Term Loan Secured Party” under any Term Loan Credit Agreement.

 

“Trade Secret Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Company or
such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trade Secrets” shall mean with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, including,
without limitation, (i) all income, royalties, damages and payments now or
hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses, non disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

 

“Trademark License” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, with any other Person who is not an Affiliate or
Subsidiary of such Credit Party, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, trademark and service mark registrations, and applications
for trademark or service mark registrations (except for “intent to use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of said Act has
been filed, it being understood and agreed that the carve out in this
parenthetical shall be applicable only if and for so long as a grant of a
security interest in such intent to use application would invalidate or
otherwise jeopardize such Credit Party’s rights therein), and any renewals
thereof, including, without limitation, (i) the right to sue or otherwise
recover for any and all past, present and future infringements or dilutions
thereof, (ii) all income, royalties, damages and other payments now or hereafter
due and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements

 

33

--------------------------------------------------------------------------------


 

thereof), and (iii) all other rights corresponding thereto in the United States
and all other rights of any kind whatsoever of such Credit Party accruing
thereunder or pertaining thereto in the United States, together in each case
with the goodwill of the business connected with the use of, and symbolized by,
each such trademark, service mark, trade name, trade dress or other indicia of
trade origin or business identifiers.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“Vehicles”:  all vehicles (other than Excluded Vehicles) that are owned by a
Grantor, including cars, trucks, trailers, ambulances and other vehicles covered
by a certificate of title law of any state (other than Excluded Vehicles) and
all tires and other appurtenances to any of the foregoing.

 

Section 1.3  Rules of Construction.  Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation, or in such other manner as may be approved by the requisite
holders or representatives in respect of such obligation.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 2

 

Lien Priority

 

Section 2.1  Agreement to Subordinate.  (a) Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Agent or the ABL Secured Parties in respect of all
or any portion of the Collateral, or of any Liens granted to the Term Loan Agent
or the Term Loan Secured Parties in respect of all or any portion of the
Collateral, or of any Liens granted to any Additional Agent or any Additional
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the Term Loan Agent or any Additional Agent (or the ABL Secured
Parties, the Term Loan Secured Parties or any Additional Secured Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable law, or of the ABL Documents, the Term Loan
Documents or any Additional Documents, (iv) whether the ABL Agent, the Term Loan
Agent or any Additional Agent, in each case, either directly or through agents,
holds possession of, or has control over, all or any part of the Collateral,
(v) the fact that any such Liens in favor of the ABL Agent or the ABL Secured
Parties, the Term Loan Agent or the Term Loan Secured Parties or any Additional
Agent or any Additional Secured Parties securing any of the ABL Obligations, the
Term Loan Obligations or any Additional Obligations, respectively, are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Term Loan Obligations or any Additional Term Obligations (in the case
of the ABL Obligations and any Additional ABL Obligations) or the ABL
Obligations or any Additional ABL Obligations (in the case of the Term Loan
Obligations or any Additional Term Obligations), respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties, the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent, on behalf of itself and
any Additional Secured Parties represented thereby, hereby agree that:

 

(1)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Parties that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and subordinate to
all Liens granted to the ABL Agent and the ABL Secured Parties in the ABL
Priority Collateral to secure all or any portion of the ABL Obligations;

 

(2)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and

 

35

--------------------------------------------------------------------------------


 

subordinate to all Liens granted to any Additional ABL Agent and any Additional
ABL Secured Parties in the ABL Priority Collateral to secure all or any portion
of any Additional ABL Obligations;

 

(3)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be senior and prior to all Liens granted to the Term Loan Agent or
any Term Loan Secured Party in the ABL Priority Collateral to secure all or any
portion of the Term Loan Obligations, and all Liens granted to any Additional
Term Agent or any Additional Term Secured Parties in the ABL Priority Collateral
to secure all or any portion of the Additional Term Obligations;

 

(4)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional ABL Secured Party that secures all or any portion of any
Additional ABL Obligations shall in all respects be senior and prior to (x) all
Liens granted to the Term Loan Agent or any Term Loan Secured Party in the ABL
Priority Collateral to secure all or any portion of the Term Loan Obligations
and (y) all Liens granted to any Additional Term Agent or any Additional Term
Secured Parties in the ABL Priority Collateral to secure all or any portion of
the Additional Term Obligations;

 

(5)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations,
and any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional Secured Party that secures all or any portion of the Additional
ABL Obligations, shall in all respects be junior and subordinate to all Liens
granted to the Term Loan Agent and the Term Loan Secured Parties in the Term
Loan Priority Collateral to secure all or any portion of the Term Loan
Obligations;

 

(6)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations,
and any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional Secured Party that secures all or any portion of the Additional
ABL Obligations,  shall in all respects be junior and subordinate to all Liens
granted to any Additional Term Agent or any Additional Term Secured Parties in
the Term Loan Priority Collateral to secure all or any portion of any Additional
Term Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and (x) the ABL Agent, on behalf of itself
and the ABL Secured Parties and (y) such Additional ABL Agent on behalf of
itself and the Additional ABL Secured Parties represented thereby, as the case
may be);

 

36

--------------------------------------------------------------------------------


 

(7)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the Term Loan Agent
or any Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Term Loan Priority Collateral to
secure all or any portion of the ABL Obligations, and all Liens granted to any
Additional ABL Agent or any Additional ABL Secured Parties in the Term Loan
Priority Collateral to secure all or any portion of the Additional ABL
Obligations;

 

(8)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of any Additional Term
Agent or any Additional Term Secured Party that secures all or any portion of
the Additional Term Obligations shall in all respects be senior and prior to
(x) all Liens granted to the ABL Agent or any ABL Secured Party in the Term Loan
Priority Collateral to secure all or any portion of the ABL Obligations and
(y) all Liens granted to any Additional ABL Agent or any Additional ABL Secured
Parties in the Term Loan Priority Collateral to secure all or any portion of the
Additional ABL Obligations (except in the case of either (x) or (y) as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and (i) the ABL Agent, on behalf of itself and the ABL Secured Parties
or (ii) such Additional ABL Agent on behalf of itself and the Additional ABL
Secured Parties represented thereby, as the case may be);

 

(9)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of the ABL Agent or any ABL Secured Party that secures all or any portion
of the ABL Obligations (except as may be separately otherwise agreed in writing
by and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties);

 

(10)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent that secures all or any portion
of the Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional Secured Parties represented thereby);

 

(11)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion

 

37

--------------------------------------------------------------------------------


 

of the Collateral now or hereafter held by or on behalf of the Term Loan Agent
or any Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties); provided, however, that
notwithstanding the foregoing, if any Additional Term Agent and any Additional
Term Secured Party subordinates itself to any of the ABL Agent, the ABL Secured
Parties, any Additional ABL Agent or any Additional ABL Secured Parties with
respect to any Term Loan Priority Collateral in a separate writing as permitted
by paragraphs (6) and (8) of this Section 2.1(a) then such Additional Term Agent
and Additional Term Secured Parties shall not be pari passu with the Term Loan
Agent and Term Loan Secured Parties with respect to any Term Loan Priority
Collateral so subordinated but rather shall be junior and subordinate to the
Term Loan Agent and Term Loan Secured Parties with respect to such Term Loan
Priority Collateral; and

 

(12)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent that secures all or any
portion of the Additional Term Obligations (except as may be separately
otherwise agreed in writing by and between such Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby); provided, however, that notwithstanding the foregoing, if any
Additional Term Agent and any Additional Term Secured Party subordinates itself
to any of the ABL Agent, the ABL Secured Parties, any Additional ABL Agent or
Additional ABL Secured Parties with respect to any Term Loan Priority Collateral
in a separate writing as permitted by paragraphs (6) and (8) of this
Section 2.1(a) then such Additional Term Agent and Additional Term Secured
Parties shall not be pari passu with the Term Loan Agent and the Term Loan
Secured Parties with respect to any Term Loan Priority Collateral so
subordinated but rather shall be junior and subordinate to the Term Loan Agent
and the Term Loan Secured Parties with respect to such Term Loan Priority
Collateral.

 

(b)           Notwithstanding any failure by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party to perfect its security interests in
the Collateral or any avoidance, invalidation, priming or subordination by any
third party or court of competent jurisdiction of the security interests in the
Collateral granted to the ABL Secured Parties, the Term Loan Secured Parties or
any Additional Secured Parties:

 

(1)           the priority and rights as between the ABL Secured Parties, on the
one hand, and the Term Loan Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein;

 

(2)           the priority and rights as between the ABL Secured Parties, on the
one hand, and any Additional Secured Parties, on the other hand, with respect to
the

 

38

--------------------------------------------------------------------------------


 

Collateral shall be as set forth herein (except as may be separately otherwise
agreed in writing by and between any applicable Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties);

 

(3)           the priority and rights as between the Term Loan Secured Parties,
on the one hand, and any Additional Secured Parties, on the other hand, with
respect to the Collateral shall be as set forth herein (except as may be
separately otherwise agreed in writing by and between or among any applicable
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Credit Agreement Lenders); and

 

(4)           the priority and rights as between any Additional Agent and the
Additional Secured Parties represented thereby, on the one hand, and any other
Additional Agent and the Additional Secured Parties represented thereby, on the
other hand, with respect to the Collateral shall be as set forth herein (except
as may be separately otherwise agreed in writing by and between such Additional
Agents, each on behalf of itself and the Additional Secured Parties represented
thereby).

 

(c)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, acknowledges and agrees that (x) concurrently herewith, the ABL
Agent, for the benefit of itself and the ABL Secured Parties, has been granted
Liens upon all of the Collateral in which the Term Loan Agent has been granted
Liens and the Term Loan Agent hereby consents thereto and (y) any Additional
Agent, on behalf of itself and any Additional Secured Parties, may be granted
Liens upon all of the Collateral in which the Term Loan Agent has been granted
Liens and the Term Loan Agent hereby consents thereto.  The ABL Agent, for and
on behalf of itself and the ABL Secured Parties, acknowledges and agrees that
(x) concurrently herewith, the Term Loan Agent, for the benefit of itself and
the Term Loan Secured Parties, has been granted Liens upon all of the Collateral
in which the ABL Agent has been granted Liens and the ABL Agent hereby consents
thereto, (y) any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties, may be granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and (z) any Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties, may be granted Liens upon all
of the Collateral in which the ABL Agent has been granted Liens, and the ABL
Agent hereby consents thereto.  Any Additional Agent, for and on behalf of
itself and any Additional Secured Parties represented thereby, acknowledges and
agrees, concurrently upon becoming a party hereto, that (x) the ABL Agent, for
the benefit of itself and the ABL Secured Parties, was granted Liens upon all of
the Collateral in which such Additional Agent is being granted Liens and such
Additional Agent hereby consents thereto, (y) the Term Loan Agent, for the
benefit of itself and the Term Loan Secured Parties, was granted Liens upon all
of the Collateral in which such Additional Agent is being granted Liens and such
Additional Agent hereby consents thereto and (z) any other Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, may be
granted Liens upon all of the Collateral in which such Additional Agent has been
granted Liens and such Additional Agent hereby consents thereto.  The
subordination of Liens by the Term Loan Agent in favor of the ABL Agent and any
Additional ABL Agent, by the ABL Agent in favor of the Term Loan Agent and any
Additional Term Agent, by any Additional Term Agent in favor of the ABL Agent
and any Additional ABL Agent, and by any Additional ABL Agent in favor of the
Term Loan Agent

 

39

--------------------------------------------------------------------------------


 

and any Additional Term Agent, in each case as set forth herein, shall not be
deemed to subordinate the Liens of the Term Loan Agent, the ABL Agent or any
Additional Agent to the Liens of any other Person.  The provision of pari passu
and equal priority as between Liens of the Term Loan Agent and Liens of any
Additional Term Agent, or as between Liens of any Additional Term Agent and
Liens of any other Additional Term Agent, in each case as set forth herein,
shall not be deemed to subordinate the Liens of the Term Loan Agent or any
Additional Term Agent to the Liens of any Person other than the ABL Agent and
any Additional ABL Agent as and to the extent set forth herein, or to provide
that the Liens of the Term Loan Agent or any Additional Term Agent will be pari
passu or of equal priority with the Liens of any other Person. The provision of
pari passu and equal priority as between Liens of the ABL Agent and Liens of any
Additional ABL Agent, or as between Liens of any Additional ABL Agent and Liens
of any other Additional ABL Agent, in each case as set forth herein, shall not
be deemed to subordinate the Liens of the ABL Agent or any Additional ABL Agent
to the Liens of any Person other than the Term Loan Agent and any Additional
Term Agent as and to the extent set forth herein, or to provide that the Liens
of the ABL Agent or any Additional ABL Agent will be pari passu or of equal
priority with the Liens of any other Person.

 

(d)           Lien priority as among the ABL Obligations, the Term Loan
Obligations and the Additional Obligations with respect to any Collateral will
be governed solely by this Agreement, except as may be separately otherwise
agreed in writing by or among any applicable Parties (including pursuant to the
Term Loan Collateral Intercreditor Agreement and the ABL Collateral
Intercreditor Agreement, in each case, if entered into in the future).

 

(e)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, and each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, hereby acknowledges and
agrees that, it is the intention of the Term Loan Collateral Secured Parties of
each Series that the holders of Term Loan Collateral Obligations of such
Series (and not the Term Loan Collateral Secured Parties of any other Series)
bear the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Term Loan Collateral Obligations of such Series are unenforceable
under applicable law or are subordinated to any other obligations (other than
another Series of Term Loan Collateral Obligations), (y) any of the Term Loan
Collateral Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of Term Loan
Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Term Loan
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of Term Loan Collateral Obligations but junior to the security
interest of any other Series of Term Loan Collateral Obligations or (ii) the
existence of any Collateral for any other Series of Term Loan Collateral
Obligations that is not also Collateral for the other Series of Term Loan
Collateral Obligations (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of Term Loan Collateral Obligations, an
“Impairment” of such Series).  In the event of any Impairment with respect to
any Series of Term Loan Collateral Obligations, the results of such Impairment
shall be borne solely by the holders of such Series of Term Loan Collateral
Obligations, and the rights of the holders of such Series of Term Loan
Collateral Obligations (including, without limitation, the right to receive
distributions in respect of such Series of Term Loan Collateral Obligations
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such

 

40

--------------------------------------------------------------------------------


 

Impairment are borne solely by the holders of the Series of such Term Loan
Collateral Obligations subject to such Impairment.

 

(f)            The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, and each Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, hereby acknowledges and agrees that, it
is the intention of the ABL Collateral Secured Parties of each Series that the
holders of ABL Collateral Obligations of such Series (and not the ABL Collateral
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the ABL Collateral Obligations
of such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of ABL Collateral Obligations),
(y) any of the ABL Collateral Obligations of such Series do not have an
enforceable security interest in any of the Collateral securing any other
Series of ABL Collateral Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of ABL
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of ABL Collateral Obligations but junior to the security interest of
any other Series of ABL Collateral Obligations or (ii) the existence of any
Collateral for any other Series of ABL Collateral Obligations that is not also
Collateral for the other Series of ABL Collateral Obligations (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of ABL Collateral Obligations, an “Impairment” of such Series). In the
event of any Impairment with respect to any Series of ABL Collateral
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of ABL Collateral Obligations, and the rights of the holders of
such Series of ABL Collateral Obligations (including, without limitation, the
right to receive distributions in respect of such Series of ABL Collateral
Obligations pursuant to Section 4.1) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such ABL Collateral Obligations subject to such
Impairment.

 

Section 2.2  Waiver of Right to Contest Liens.  (a) The Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, agrees that it and they
shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of the ABL Agent and the ABL Secured Parties in respect of the
Collateral or the provisions of this Agreement.  Except to the extent expressly
set forth in this Agreement, the Term Loan Agent, for itself and on behalf of
the Term Loan Secured Parties, agrees that none of the Term Loan Agent or the
Term Loan Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby waives any and all rights it or the Term Loan Secured Parties may have as
a junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the ABL Agent or any ABL Secured Party seeks to enforce
its Liens in any ABL Priority Collateral.

 

(b)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action

 

41

--------------------------------------------------------------------------------


 

to contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and any
Additional Term Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).  Except to the extent expressly set
forth in this Agreement and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, agrees that none of the Term Loan Agent or the Term Loan
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Additional Term Agent or any
Additional Term Secured Party under any Additional Term Documents with respect
to the Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).  Except to the extent expressly set
forth in this Agreement, and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, hereby waives any and all rights it or the Term Loan Secured
Parties may have as a pari passu lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Additional Term Agent or
any Additional Term Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties).

 

(c)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
agrees that none of the Term Loan Agent or the Term Loan Secured Parties will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under any Additional ABL Documents with respect to the ABL Priority
Collateral.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby waives any and all rights it or the Term Loan Secured Parties may have as
a junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional ABL Agent or any Additional ABL Secured
Party seeks to enforce its Liens in any ABL Priority Collateral.

 

(d)           The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Loan Agent and any

 

42

--------------------------------------------------------------------------------


 

Term Loan Secured Parties in respect of the Collateral or the provisions of this
Agreement.  Except to the extent expressly set forth in this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Term
Loan Agent or any Term Loan Secured Party under the Term Loan Documents, with
respect to the Term Loan Priority Collateral.  Except to the extent expressly
set forth in this Agreement, the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the Term Loan Agent or any Term Loan
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral.

 

(e)           The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and any
Additional Term Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
agrees that none of the ABL Agent or the ABL Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Additional Term Agent or any Additional Term Secured Party
under any Additional Term Documents, with respect to the Term Loan Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Term Agent or any Additional Term
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(f)            The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement and, for the avoidance of doubt, subject to Section 2.3(j), the ABL

 

43

--------------------------------------------------------------------------------


 

Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional ABL Agent or any Additional ABL Secured Party under any Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).  Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(j), the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

(g)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent and the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement.  Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that none of such Additional
Term Agent and Additional Term Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the ABL
Agent or any ABL Secured Party under the ABL Documents with respect to the ABL
Priority Collateral.  Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, hereby waives any and all rights it or
such Additional Term Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any ABL
Priority Collateral.

 

(h)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Term Loan Agent or the Term Loan Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  Except
to the extent expressly set forth in this Agreement, and, for the avoidance of
doubt, subject to Section 2.3(g), any Additional Term Agent, on behalf of itself
and any Additional Term Secured Parties represented thereby, agrees that none of
such Additional Term Agent and Additional Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the Term Loan Agent or any Term Loan Secured

 

44

--------------------------------------------------------------------------------


 

Party under the Term Loan Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties).  Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(g), any Additional Term Agent, on behalf
of itself and any Additional Term Secured Parties represented thereby, hereby
waives any and all rights it or such Additional Term Secured Parties may have as
a pari passu lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the Term Loan Agent or any Term Loan Secured
Party seeks to enforce its Liens in any Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).

 

(i)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Additional ABL Agent and any Additional ABL Secured Parties in respect of
the Collateral or the provisions of this Agreement.  Except to the extent
expressly set forth in this Agreement, any Additional Term Agent, on behalf of
itself and any Additional Term Secured Parties represented thereby, agrees that
none of such Additional Term Agent and Additional Term Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Additional ABL Agent or any Additional ABL Secured Party under
the Additional ABL Documents with respect to the ABL Priority Collateral. 
Except to the extent expressly set forth in this Agreement, any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby waives any and all rights it or such Additional Term Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any ABL Priority
Collateral.

 

(j)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Additional Term Agent or any Additional Term Secured Parties
represented by such other Additional Term Agent in respect of the Collateral or
the provisions of this Agreement (except as may be separately otherwise agreed
in writing by and between such Additional Term Agents, in each case on behalf of
itself and the Additional Secured Parties represented thereby).  Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(g), any Additional Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, agrees that none of such
Additional Term Agent and Additional Term Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any other Additional Term Agent or any Additional Term Secured Party
represented by such other Additional Term Agent under any applicable Additional
Documents with respect to the Collateral (except as may be separately otherwise

 

45

--------------------------------------------------------------------------------


 

agreed in writing by and between such Additional Term Agents, in each case on
behalf of itself and the Additional Term Secured Parties represented thereby). 
Except to the extent expressly set forth in this Agreement, and subject to
Section 2.3(g), any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, hereby waives any and all
rights it or such Additional Term Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agents, in each case on behalf of itself and
the Additional Term Secured Parties represented thereby).

 

(k)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Term Loan Agent and the Term Loan Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  Except
to the extent expressly set forth in this Agreement, any Additional ABL Agent,
on behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the Term Loan Agent or any Term Loan Secured Party under
the Term Loan Documents with respect to the Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties).  Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the Term
Loan Agent or any Term Loan Secured Party seeks to enforce its Liens in any Term
Loan Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(l)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent or the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement (except, with respect to priority, as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties).  Except to
the extent expressly set forth in this Agreement, and subject to Section 2.3(j),

 

46

--------------------------------------------------------------------------------


 

any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that none of such Additional ABL Agent and
Additional ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties). 
Except to the extent expressly set forth in this Agreement, and subject to
Section 2.3(j), any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, hereby waives any and all rights it or
such Additional ABL Secured Parties may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

 

(m)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Additional Term Agent and any Additional Term Secured Parties in respect
of the Collateral or the provisions of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby).  Except to the extent expressly set forth
in this Agreement, any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees that none of such
Additional ABL Agent and Additional ABL Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any Additional Term Agent or any Additional Term Secured Party under the
Additional Term Documents with respect to the Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby).  Except to the extent
expressly set forth in this Agreement, any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, hereby waives
any and all rights it or such Additional ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Term Agent or any Additional Term
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby).

 

(n)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in

 

47

--------------------------------------------------------------------------------


 

contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any other Additional ABL Agent or
any Additional ABL Secured Parties represented by such other Additional ABL
Agent in respect of the Collateral or the provisions of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
ABL Agents, in each case on behalf of itself and the Additional ABL Secured
Parties represented thereby).  Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees that
none of such Additional ABL Agent and Additional ABL Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent under any applicable Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agents, in each
case on behalf of itself and the Additional ABL Secured Parties represented
thereby).  Except to the extent expressly set forth in this Agreement, and
subject to Section 2.3(j), any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, hereby waives any and all
rights it or such Additional ABL Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional ABL Agent or any Additional ABL Secured
Party represented by such other Additional ABL Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby).

 

(o)           For the avoidance of doubt, the assertion of priority rights
established under the terms of this Agreement or in any separate writing between
any of the parties hereto shall not be considered a challenge to Lien priority
of any Party prohibited by this Section 2.2.

 

Section 2.3  Remedies Standstill.  (a) The Term Loan Agent, on behalf of itself
and the Term Loan Secured Parties, agrees that, until the date upon which the
Discharge of ABL Obligations shall have occurred, neither the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, as
applicable) nor any Term Loan Secured Party will Exercise Any Secured Creditor
Remedies with respect to any of the ABL Priority Collateral without the written
consent of the ABL Agent and will not knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by the Term Loan Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative.  Subject to Sections 2.3(b) and 2.3(g) hereof, from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), the Term
Loan Agent or any Term Loan Secured Party may Exercise Any Secured Creditor
Remedies under the Term Loan Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the Term Loan Agent or any Term Loan Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the Term Loan Agent or any Term Loan Secured Party may:

 

48

--------------------------------------------------------------------------------


 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties, including any claims secured by the Term Loan
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(b)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, neither the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, as applicable) nor any Term
Loan Secured Party will Exercise Any Secured Creditor Remedies with respect to
any of the ABL Priority Collateral without the written consent of each
Additional ABL Agent and will not knowingly take, receive or accept any Proceeds
of ABL Priority Collateral, it being understood and agreed that the temporary
deposit of Proceeds of ABL Priority Collateral in a Deposit Account controlled
by the Term Loan Agent shall not constitute a breach of this Agreement so long
as such Proceeds are promptly remitted to the ABL Collateral Representative. 
Subject to Sections 2.3(a) and 2.3(g) hereof, from and after the date upon which
the Discharge of Additional ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of each Additional ABL Agent), the
Term Loan Agent or any Term Loan Secured Party may Exercise Any Secured Creditor
Remedies under the Term Loan

 

49

--------------------------------------------------------------------------------


 

Documents or applicable law as to any ABL Priority Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Term Loan Agent or any Term Loan Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, the Term Loan Agent
or any Term Loan Secured Party may:

 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of each Additional ABL Agent or
any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the ABL
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties, including any claims secured by the Term Loan
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(c)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the date upon which the Discharge of Term Loan Obligations
shall have occurred, neither the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to the Term Loan Priority
Collateral without the written consent of the Term Loan Agent and will not
knowingly take, receive or accept any Proceeds of the Term Loan Priority
Collateral, it being

 

50

--------------------------------------------------------------------------------


 

understood and agreed that the temporary deposit of Proceeds of Term Loan
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Term Loan Collateral Representative.  Subject to Sections
2.3(d) and 2.3(j) hereof, from and after the date upon which the Discharge of
Term Loan Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the Term Loan Agent), the ABL Agent or any ABL Secured Party
may Exercise Any Secured Creditor Remedies under the ABL Documents or applicable
law as to any Term Loan Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent or any ABL Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, the ABL Agent or any ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Term Loan Agent or
any of the Term Loan Secured Parties to exercise rights, powers, and/or remedies
in respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

 

(d)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the date upon which the Discharge of Additional Term
Obligations shall have occurred,

 

51

--------------------------------------------------------------------------------


 

neither the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any ABL Secured Party will Exercise Any
Secured Creditor Remedies with respect to the Term Loan Priority Collateral
without the written consent of each Additional Term Agent and will not knowingly
take, receive or accept any Proceeds of the Term Loan Priority Collateral
(except, in each case, as may be separately otherwise agreed in writing by and
between each such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties), it being understood and agreed that the temporary
deposit of Proceeds of Term Loan Priority Collateral in a Deposit Account
controlled by the ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Term Loan Collateral
Representative.  Subject to Sections 2.3(c) and 2.3(j) hereof, from and after
the date upon which the Discharge of Additional Term Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
Term Agent), the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term Loan
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the ABL Agent or any ABL Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the ABL Agent or any ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of each Additional Term
Agent or any of the Additional Term Secured Parties to exercise rights, powers,
and/or remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in

 

52

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement.  Without limiting the generality of
the foregoing or of the other provisions of this Agreement, any vote to accept,
and any other act to support the confirmation or approval of, any Non-Conforming
Plan of Reorganization shall be inconsistent with and accordingly, a violation
of the terms of this Agreement, and each Additional Term Agent shall be entitled
to have any such vote to accept a Non-Conforming Plan of Reorganization changed
and any such support of any Non-Conforming Plan of Reorganization withdrawn.

 

(e)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the date upon which
the Discharge of ABL Obligations shall have occurred, neither such Additional
Term Agent (including in its capacity as Term Loan Collateral Representative, if
applicable) nor any such Additional Term Secured Party will Exercise Any Secured
Creditor Remedies with respect to any of the ABL Priority Collateral without the
written consent of the ABL Agent and will not knowingly take, receive or accept
any Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by such Additional Term Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative.  Subject to Sections 2.3(f) and 2.3(g) hereof, from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), any
Additional Term Agent or any Additional Term Secured Party may Exercise Any
Secured Creditor Remedies under any Additional Term Documents or applicable law
as to any ABL Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional Term
Agent or Additional Term Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional Term Agent or any Additional Term
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional Term Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and,

 

53

--------------------------------------------------------------------------------


 

subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each ABL Agent shall be entitled to have any such vote to accept
a Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(f)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Additional ABL Obligations shall have occurred, neither such
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) nor any such Additional Term Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the ABL Priority
Collateral without the written consent of each Additional ABL Agent and will not
knowingly take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by such Additional Term
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the ABL Collateral Representative.  Subject to Sections
2.3(e) and 2.3(g) hereof, from and after the date upon which the Discharge of
Additional ABL Obligations shall have occurred (or prior thereto upon obtaining
the written consent of each Additional ABL Agent), any Additional Term Agent or
any Additional Term Secured Party may Exercise Any Secured Creditor Remedies
under any Additional Term Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by any Additional Term Agent or Additional Term
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof. Notwithstanding anything to the contrary contained
herein, any Additional Term Agent or any Additional Term Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional Term Secured Parties,

 

54

--------------------------------------------------------------------------------


 

including any claims secured by the ABL Priority Collateral or the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(g)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that such Additional Term Agent
and such Additional Term Secured Parties will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the Term Loan Collateral Representative and will not knowingly take, receive or
accept any Proceeds of Collateral (except as may be separately otherwise agreed
in writing by and between or among each Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by such Additional Term Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
Term Loan Collateral Representative; provided that nothing in this sentence
shall prohibit any Additional Term Agent from taking such actions in its
capacity as Term Loan Collateral Representative, if applicable.  The Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, agrees that the
Term Loan Agent and the Term Loan Secured Parties will not Exercise Any Secured
Creditor Remedies with respect to any of the Collateral without the written
consent of the Term Loan Collateral Representative and will not take, receive or
accept any Proceeds of Collateral (except as may be separately otherwise agreed
in writing by and between or among each Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Term Loan Agent shall not constitute a breach
of this Agreement so long as such Proceeds are promptly remitted to the Term
Loan Collateral Representative; provided that nothing in this sentence shall
prohibit the Term Loan Agent from taking such actions in its capacity as Term
Loan Collateral Representative, if applicable.  Subject to Sections 2.3(a) and
2.3(b) hereof, the Term Loan

 

55

--------------------------------------------------------------------------------


 

Collateral Representative may Exercise Any Secured Creditor Remedies under the
Term Loan Priority Collateral Documents or applicable law as to any Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the Term Loan Collateral Representative is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.  Each
Term Loan Collateral Secured Party hereby appoints the Term Loan Collateral
Representative as its agent to exercise all remedies under all Term Loan
Collateral Documents and Additional Term Collateral Documents. Notwithstanding
anything to the contrary contained herein, the Term Loan Agent or any Term Loan
Secured Party and any Additional Term Agent or any Additional Term Secured Party
may:

 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations or the Additional Term Obligations respectively; provided that
an Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Term Loan Agent or
any of the Term Loan Secured Parties or any Additional Term Agent or any of the
Additional Term Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties or the Additional Term Secured Parties
respectively, including any claims secured by the ABL Priority Collateral or the
Term Loan Priority Collateral, if any, in each case in accordance with the terms
of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent and each Additional Term Agent shall be
entitled to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any Non-Conforming Plan of Reorganization
withdrawn.

 

56

--------------------------------------------------------------------------------


 

(h)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Term Loan Obligations shall have occurred, neither such
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any such Additional ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Loan
Priority Collateral without the written consent of the Term Loan Agent and will
not knowingly take, receive or accept any Proceeds of Term Loan Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Term Loan Priority Collateral in a Deposit Account controlled by
such Additional ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Term Loan Collateral
Representative.  Subject to Sections 2.3(i) and 2.3(j) hereof, from and after
the date upon which the Discharge of Term Loan Obligations shall have occurred
(or prior thereto upon obtaining the written consent of the Term Loan Agent),
any Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as

 

57

--------------------------------------------------------------------------------


 

applicable, the confirmation or approval of any Plan of Reorganization) that
are, in each case, in accordance with the terms of this Agreement.  Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, any vote to accept, and any other act to support the confirmation or
approval of, any Non-Conforming Plan of Reorganization shall be inconsistent
with and accordingly, a violation of the terms of this Agreement, and each Term
Loan Agent shall be entitled to have any such vote to accept a Non-Conforming
Plan of Reorganization changed and any such support of any Non-Conforming Plan
of Reorganization withdrawn.

 

(i)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Additional Term Obligations shall have occurred, neither such
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any such Additional ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Loan
Priority Collateral without the written consent of each Additional Term Agent
and will not knowingly take, receive or accept any Proceeds of Term Loan
Priority Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and each Additional Term Agent, on
behalf of itself and the Additional Term Secured Parties represented thereby),
it being understood and agreed that the temporary deposit of Proceeds of Term
Loan Priority Collateral in a Deposit Account controlled by such Additional ABL
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the Term Loan Collateral Representative.  Subject to
Sections 2.3(h) and 2.3(j) hereof, from and after the date upon which the
Discharge of Additional Term Obligations shall have occurred (or prior thereto
upon obtaining the written consent of each Additional Term Agent), any
Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

58

--------------------------------------------------------------------------------


 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Term Agent shall be entitled to have any such
vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(j)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that such Additional ABL Agent
and such Additional ABL Secured Parties will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the ABL Collateral Representative and will not knowingly take, receive or accept
any Proceeds of Collateral (except as may be separately otherwise agreed in
writing by and between or among each Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties), it being understood and agreed
that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Additional ABL Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative; provided that nothing in this sentence shall prohibit any
Additional ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable.  The ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that the ABL Agent and the ABL Secured Parties will not
Exercise Any Secured Creditor Remedies with respect to any of the Collateral
without the written consent of the ABL Collateral Representative and will not
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among each Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the ABL Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the ABL
Collateral Representative; provided that nothing in this sentence shall prohibit
the ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable.  Subject to Sections 2.3(c) and 2.3(d) hereof,
the ABL Collateral Representative may Exercise Any Secured Creditor Remedies
under the ABL Priority Collateral Documents or applicable law as to any
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the ABL Collateral Representative is at all
times subject to the provisions of this Agreement, including Section 4.1
hereof.  Each ABL Collateral Secured Party

 

59

--------------------------------------------------------------------------------


 

hereby appoints the ABL Collateral Representative as its agent to exercise all
remedies under all ABL Collateral Documents and Additional ABL Collateral
Documents. Notwithstanding anything to the contrary contained herein, any, the
ABL Agent or any ABL Secured Party and any Additional ABL Agent or any
Additional ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations or the Additional ABL Obligations respectively; provided that an
Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties or any Additional ABL Agent or any of the Additional ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties or the Additional ABL Secured Parties respectively,
including any claims secured by the ABL Priority Collateral or the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Collateral Representative shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(k)           Notwithstanding any other provision of this Agreement, nothing
contained herein shall be construed to prevent (i) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or any Additional Term Agent or any Additional Term Secured Party, from
objecting to any proposed retention of Collateral by the Term Loan Agent or any
Term Loan Secured Party in full or partial satisfaction of any Term

 

60

--------------------------------------------------------------------------------


 

Loan Obligations, (ii) the Term Loan Agent or any Term Loan Secured Party, or
any Additional Term Agent or any Additional Term Secured Party or any Additional
ABL Agent or any Additional ABL Secured Party, from objecting to any proposed
retention of Collateral by the ABL Agent or any ABL Secured Party in full or
partial satisfaction of any ABL Obligations, (iii) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or the Term Loan Agent or any Term Loan Secured Party, or any other Additional
Term Agent or any other Additional Term Secured Party, from objecting to any
proposed retention of Collateral by any Additional Term Agent or any Additional
Term Secured Party in full or partial satisfaction of any Additional Term
Obligations, or (iv) the Term Loan Agent or any Term Loan Secured Party, or any
Additional Term Agent or any Additional Term Secured Party or the ABL Agent or
any ABL Secured Party, or any other Additional ABL Agent or any other Additional
ABL Secured Party, from objecting to any proposed retention of Collateral by any
Additional ABL Agent or any Additional ABL Secured Party in full or partial
satisfaction of any Additional ABL Obligations.

 

Section 2.4  Exercise of Rights.

 

(a)           Notice of ABL Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, hereby agrees that, until
the date upon which the Discharge of ABL Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any Term Loan Secured Party with respect to any ABL Priority
Collateral, the Term Loan Agent or such Term Loan Secured Party, as applicable,
shall advise any purchaser or transferee of any ABL Priority Collateral in
writing that the sale (whether public, private, by foreclosure, or otherwise) or
other transfer is subject to the Liens of the ABL Agent and the ABL Secured
Parties, unless the ABL Agent otherwise consents in writing.  In addition, the
Term Loan Agent agrees, for and on behalf of itself and the Term Loan Secured
Parties, that, until the date upon which the Discharge of ABL Obligations shall
have occurred, any notice of any proposed foreclosure or sale of any ABL
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the ABL Agent’s and the ABL Secured Parties’
prior Liens and that such Liens shall continue as against the ABL Priority
Collateral to be sold, unless the ABL Agent otherwise consents in writing.

 

(ii)           Without limiting Section 2.3 hereof, any Additional Term Agent,
for and on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of ABL
Obligations shall have occurred, in connection with any Exercise of Secured
Creditor Remedies by such Additional Term Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) or any such Additional Term
Secured Party with respect to any ABL Priority Collateral, such Additional Term
Agent or Additional Term Secured Party, as applicable, shall advise any
purchaser or transferee of any ABL Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the ABL Agent and the ABL Secured Parties, unless the

 

61

--------------------------------------------------------------------------------


 

ABL Agent otherwise consents in writing.  In addition, any Additional Term Agent
agrees, for and on behalf of itself and any Additional Term Secured Parties
represented thereby, that, until the date upon which the Discharge of ABL
Obligations shall have occurred, any notice of any proposed foreclosure or sale
of any ABL Priority Collateral and any other notice in connection with the
Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to the ABL Agent’s and the ABL
Secured Parties’ prior Liens and that such Liens shall continue as against the
ABL Priority Collateral to be sold, unless the ABL Agent otherwise consents in
writing.

 

(b)           Notice of Term Loan Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the ABL Agent, for and on
behalf of itself and the ABL Secured Parties, hereby agrees that, until the date
upon which the Discharge of Term Loan Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any ABL Secured Party with respect to the Term Loan Priority Collateral, the ABL
Agent or such ABL Secured Party, as applicable, shall advise any purchaser or
transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the Term Loan Agent and the Term Loan Secured Parties,
unless the Term Loan Agent otherwise consents in writing.  In addition, the ABL
Agent agrees, for and on behalf of itself and the ABL Secured Parties, that,
until the date upon which the Discharge of Term Loan Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any Term Loan
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the Term Loan Agent’s and the Term Loan
Secured Parties’ prior Liens and that such Liens shall continue as against the
Term Loan Priority Collateral to be sold, unless the Term Loan Agent otherwise
consents in writing.

 

(ii)           Without limiting Section 2.3 hereof, any Additional ABL Agent,
for and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of Term
Loan Obligations shall have occurred, in connection with any Exercise of Secured
Creditor Remedies by such Additional ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) or any such Additional ABL Secured
Party with respect to any Term Loan Priority Collateral, such Additional ABL
Agent or Additional ABL Secured Party, as applicable, shall advise any purchaser
or transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the Term Loan Agent and the Term Loan Secured Parties,
unless the Term Loan Agent otherwise consents in writing.  In addition, any
Additional ABL Agent agrees, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, that, until the date upon which the
Discharge of Term Loan Obligations shall have occurred, any notice of any
proposed foreclosure or sale of any Term Loan Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and

 

62

--------------------------------------------------------------------------------


 

clearly that the sale is subject to the Term Loan Agent’s and the Term Loan
Secured Parties’ prior Liens and that such Liens shall continue as against the
Term Loan Priority Collateral to be sold, unless the Term Loan Agent otherwise
consents in writing.

 

(c)           Notice of Additional Term Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the ABL Agent, for and on
behalf of itself and the ABL Secured Parties, hereby agrees that, until the date
upon which the Discharge of Additional Term Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any ABL Secured Party with respect to any Term Loan Priority Collateral, the ABL
Agent or such ABL Secured Party, as applicable, shall advise any purchaser or
transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional Term Agent and any Additional Term
Secured Parties (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  In addition, the ABL Agent agrees, for and on behalf
of itself and the ABL Secured Parties, that, until the date upon which the
Discharge of Additional Term Obligations shall have occurred, any notice of any
proposed foreclosure or sale of any Term Loan Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional Term Agent’s and any Additional Term Secured Parties’ prior Liens and
that such Liens shall continue as against the Term Loan Priority Collateral to
be sold (except as may be separately otherwise agreed in writing by and between
such Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(ii)           Without limiting Section 2.3 hereof, any Additional ABL Agent,
for and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of
Additional Term Obligations shall have occurred, in connection with any Exercise
of Secured Creditor Remedies by such Additional ABL Agent (including in its
capacity as ABL Collateral Representative, if applicable) or Additional ABL
Secured Party with respect to any ABL Priority Collateral, such Additional ABL
Agent or Additional ABL Secured Party, as applicable, shall advise any purchaser
or transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional Term Agent and any Additional Term
Secured Parties (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and such Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby).  In
addition, any Additional ABL Agent agrees, for and on behalf of itself and any
Additional ABL Secured Parties represented thereby, that, until the date upon
which the Discharge of Additional Term Obligations shall have occurred, any
notice of any proposed foreclosure or sale of any Term Loan Priority Collateral
and

 

63

--------------------------------------------------------------------------------


 

any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to any Additional Term Agent’s and any Additional Term Secured Parties’
prior Liens and that such Liens shall continue as against the Term Loan Priority
Collateral to be sold (except as may be separately otherwise agreed in writing
by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby).

 

(d)           Notice of Additional ABL Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, hereby agrees that, until
the date upon which the Discharge of Additional ABL Obligations shall have
occurred, in connection with any Exercise of Secured Creditor Remedies by the
Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any Term Loan Secured Party with respect to
any ABL Priority Collateral, the Term Loan Agent or such Term Loan Secured
Party, as applicable, shall advise any purchaser or transferee of any ABL
Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of any
Additional ABL Agent and any Additional ABL Secured Parties.  In addition, the
Term Loan Agent agrees, for and on behalf of itself and the Term Loan Secured
Parties, that, until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, any notice of any proposed foreclosure or sale
of any ABL Priority Collateral and any other notice in connection with the
Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to any Additional ABL Agent’s
and any Additional ABL Secured Parties’ prior Liens and that such Liens shall
continue as against the ABL Priority Collateral to be sold.

 

(ii)           Without limiting Section 2.3 hereof, any Additional Term Agent,
for and on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of
Additional ABL Obligations shall have occurred, in connection with any Exercise
of Secured Creditor Remedies by such Additional Term Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) or Additional
Term Secured Party with respect to any ABL Priority Collateral, such Additional
Term Agent or Additional Term Secured Party, as applicable, shall advise any
purchaser or transferee of any ABL Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional ABL Agent and any Additional ABL Secured
Parties.  In addition, any Additional Term Agent agrees, for and on behalf of
itself and any Additional Term Secured Parties represented thereby, that, until
the date upon which the Discharge of Additional ABL Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any ABL Priority
Collateral and any other notice in connection with the Exercise of Secured
Creditor Remedies with respect thereto shall state prominently and clearly that
the sale is subject to any Additional ABL Agent’s and any Additional ABL Secured
Parties’ prior Liens and that such Liens shall continue as against the ABL
Priority Collateral to be sold.

 

64

--------------------------------------------------------------------------------


 

(e)           No Other Restrictions.

 

(i)            Except as expressly set forth in this Agreement, each of the Term
Loan Agent, the Term Loan Secured Parties, the ABL Agent, the ABL Secured
Parties, any Additional Agent and any Additional Secured Parties shall have any
and all rights and remedies it may have as a creditor under applicable law,
including the right to the Exercise of Secured Creditor Remedies (except as may
be separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Secured Parties represented
thereby), provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Sections 2.3 and 4.1 hereof.  The ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) may enforce the provisions of the ABL Documents, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) may enforce the provisions of the Term Loan Documents, any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may enforce the provisions of the Additional Term
Documents, any Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) may enforce the provisions of the Additional ABL
Documents, and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement and mandatory provisions
of applicable law (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Secured Parties represented thereby); provided, however, that each of the
ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable), the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), any Additional Term Agent (including
in its capacity as Term Loan Collateral Representative, if applicable) and any
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) agrees to provide to each other such Party copies
of any notices that it is required under applicable law to deliver to any
Borrower or any Guarantor; provided, further, however, that the ABL Agent’s
failure to provide any such copies to any other such Party shall not impair any
of the ABL Agent’s rights hereunder or under any of the ABL Documents, the Term
Loan Agent’s failure to provide any such copies to any other such Party shall
not impair any of the Term Loan Agent’s rights hereunder or under any of the
Term Loan Documents, any failure by any Additional Term Agent to provide any
such copies to any other such Party shall not impair any of such Additional Term
Agent’s rights hereunder or under any of the Additional Term Documents and any
failure by any Additional ABL Agent to provide any such copies to any other such
Party shall not impair any of such Additional ABL Agent’s rights hereunder or
under any of the Additional ABL Documents.

 

(ii)           Each of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the ABL Agent
or any other ABL Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with

 

65

--------------------------------------------------------------------------------


 

respect to the Collateral that is consistent with the terms of this Agreement,
and none of such Persons shall be liable for any such action taken or omitted to
be taken.  Each of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Additional
Agent or any other Additional Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

 

(iii)          Each of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) and the ABL Secured Parties agrees
that it will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against the Term Loan Agent
or any other Term Loan Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken.  Each of the ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) and the ABL Secured Parties agrees that it will not institute any
suit or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against any Additional Agent or any other Additional
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).

 

(iv)          Each of any Additional Agent (including in its capacity as Term
Loan Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party agrees that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against the ABL Agent or any other ABL Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Each of any Additional Agent (including
in its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable) and each Additional Secured Party agrees
that it will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against the Term Loan Agent
or any other Term Loan Secured Party seeking damages from or other relief

 

66

--------------------------------------------------------------------------------


 

by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties).  Each of any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party represented thereby agrees that it
will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any other Additional
Agent or any Additional Secured Party represented by such other Additional
Agent, seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken (except as may be separately otherwise
agreed in writing by and between such Additional Agents, in each case on behalf
of itself and the Additional Secured Parties represented thereby).

 

(f)            Release of Liens.

 

(i)            In the event of (A) any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the ABL Priority Collateral, so long as such sale, transfer or other
disposition is then permitted by the ABL Priority Collateral Documents or (C)
the release of the ABL Collateral Secured Parties’ Lien on all or any portion of
the ABL Priority Collateral, which release under clause (C) shall have been
approved by the Requisite ABL Holders, in the case of clauses (B) and (C) only
to the extent occurring prior to the date upon which the Discharge of ABL
Collateral Obligations shall have occurred and not in connection with a
Discharge of ABL Obligations (and irrespective of whether an Event of Default
has occurred), (x) the Term Loan Agent agrees, on behalf of itself and the Term
Loan Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof) such sale or release will be free and clear of the Liens on
such ABL Priority Collateral securing the Term Loan Obligations, and the Term
Loan Agent’s and the Term Loan Secured Parties’ Liens with respect to the ABL
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action and (y) any Additional Term
Agent agrees, on behalf of itself and any Additional Term Secured Parties
represented thereby, that (so long as, if applicable,  the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof) such sale or release will be free and clear of the Liens on
such ABL Priority Collateral securing the Additional Term Obligations, and such
Additional Term Agent’s and the applicable Additional Term Secured Parties’
Liens with respect to the ABL Priority Collateral so sold, transferred, disposed
or released shall terminate and be automatically released without further
action.  In furtherance of, and subject to, the foregoing, each of the Term Loan
Agent and any Additional Term Agent

 

67

--------------------------------------------------------------------------------


 

agrees that it will execute any and all Lien releases or other documents
reasonably requested by the ABL Collateral Representative in connection
therewith. Each of the Term Loan Agent and any Additional Term Agent hereby
appoints the ABL Collateral Representative and any officer or duly authorized
person of the ABL Collateral Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of such Party and in the name of such Party or in the ABL
Collateral Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).  In the event of any private or public sale of all or any portion
of the ABL Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the ABL Collateral Representative,
each Additional ABL Agent agrees, on behalf of the Additional ABL Secured
Parties, that (so long as, if applicable, the net cash proceeds of any such
sale, if any, are applied as provided in Section 4.1 hereof), such sale or
release will be free and clear of its Liens on such ABL Priority Collateral
securing the Additional ABL Obligations, and the Additional ABL Agent’s and the
Additional ABL Secured Parties’ Liens with respect to the ABL Priority
Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action.  In furtherance of, and subject
to, the foregoing, each Additional ABL Agent agrees that it will execute any and
all Lien releases or other documents reasonably requested by the ABL Collateral
Representative in connection therewith.  Each Additional ABL Agent hereby
appoints the ABL Collateral Representative and any officer or duly authorized
person of the ABL Collateral Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of such Party and in the name of such Party or in the ABL
Collateral Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

(ii)           In the event of (A) any private or public sale of all or any
portion of the Term Loan Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Term Loan Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Term Loan Priority Collateral
Documents or (C) the release of the Term Loan Collateral Secured Parties’ Liens
on all or any portion of the Term Loan Priority Collateral, which release under
clause (C) shall have been approved by the Requisite Term Holders, in the case
of clauses (B) and (C) only to the extent occurring prior to the date upon which
the Discharge of Term Loan Collateral Obligations shall have occurred and not in
connection

 

68

--------------------------------------------------------------------------------


 

with a Discharge of Term Loan Collateral Obligations (and irrespective of
whether an Event of Default has occurred), (x) the ABL Agent agrees, on behalf
of itself and the ABL Secured Parties, that (so long as, if applicable, the net
cash proceeds of any such sale, if any, described in clause (A) above are
applied as provided in Section 4.1 hereof) such sale or release will be free and
clear of the Liens on such Term Loan Priority Collateral securing the ABL
Obligations and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the Term Loan Priority Collateral so sold, transferred, disposed or released
shall terminate and be automatically released without further action and (y) any
Additional ABL Agent agrees, on behalf of itself and any Additional ABL Secured
Parties represented thereby, that (so long as, if applicable, the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1 hereof) such sale or release will be free and clear of
the Liens on such Term Loan Priority Collateral securing the Additional ABL
Obligations, and such Additional ABL Agent’s and the applicable Additional ABL
Secured Parties’ Liens with respect to the Term Loan Priority Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released without further action.  In furtherance of, and subject to, the
foregoing, each of the ABL Agent and each Additional ABL Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the Term Loan Collateral Representative in connection therewith. Each of the
ABL Agent and each Additional ABL Agent hereby appoints the Term Loan Collateral
Representative and any officer or duly authorized person of the Term Loan
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the Term Loan Collateral
Representative’s own name, from time to time, in the Term Loan Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).  In the event of any private or public sale of all or any portion
of the Term Loan Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, each Additional Term Agent agrees, on behalf of the Additional
Term Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, are applied as provided in Section 4.1 hereof), such sale
or release will be free and clear of its Liens on such Term Loan Priority
Collateral securing the Additional Term Obligations, and the Additional Term
Agent’s and the Additional Term Secured Parties’ Liens with respect to the Term
Loan Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action.  In furtherance
of, and subject to, the foregoing, each Additional Term Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the Term Loan Collateral Representative in connection therewith.  Each
Additional Term Agent hereby appoints the Term Loan Collateral Representative
and any officer or duly authorized person of the Term Loan Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Party and in the name of such Party or in the

 

69

--------------------------------------------------------------------------------


 

Term Loan Collateral Representative’s own name, from time to time, in the Term
Loan Collateral Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

Section 2.5  No New Liens.  (a) Until the date upon which the Discharge of ABL
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No Term Loan Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Term Loan Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Term Loan
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of the ABL Agent under the ABL Documents,
subject to the Lien Priority set forth herein, then the Term Loan Agent (or the
relevant Term Loan Secured Party) shall, without the need for any further
consent of any other Term Loan Secured Party and notwithstanding anything to the
contrary in any other Term Loan Document, be deemed to also hold and have held
such Lien for the benefit of the ABL Agent as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Agent in writing of the existence of such Lien.  For the avoidance of
doubt, this paragraph (i) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Term Loan Secured Party, or any Lien on any property
that has been sold or otherwise transferred in connection with a sale and
leaseback transaction entered into with any Term Loan Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

 

(ii)           No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Additional
Term Secured Party shall (nonetheless and in breach hereof) acquire or hold any
Lien on any assets of any Credit Party securing any Additional Term Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional Term Agent (or the relevant Additional Term Secured Party) shall,
without the need for any further consent of any other Additional Term Secured
Party and notwithstanding anything to the contrary in any other Additional Term
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.  For the avoidance of doubt, this paragraph (ii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation

 

70

--------------------------------------------------------------------------------


 

owing to any Additional Term Secured Party, or any Lien on any property that has
been sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Term Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Additional ABL
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional ABL Agent (or the relevant Additional ABL Secured Party) shall,
without the need for any further consent of any other Additional ABL Secured
Party and notwithstanding anything to the contrary in any other Additional ABL
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.  For the avoidance of doubt, this paragraph (iii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Additional ABL
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional ABL Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the ABL Documents)).

 

(b)           Until the date upon which the Discharge of Term Loan Obligations
shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of the Term Loan Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein.  If any ABL Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of the Term Loan Agent under the Term Loan Documents, subject to the
Lien Priority set forth herein, then the ABL Agent (or the relevant ABL Secured
Party) shall, without the need for any further consent of any other ABL Secured
Party and notwithstanding anything to the contrary in any other ABL Document be
deemed to also hold and have held such Lien for the benefit of the Term Loan
Agent as security for the Term Loan Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify the Term Loan Agent in writing
of the existence of such Lien.  For the avoidance of doubt, this paragraph (i)
shall not apply to any Lien on any property of any Credit Party securing any
Purchase Money Indebtedness or Capitalized Lease Obligation owing to any ABL
Secured Party, or any Lien on any

 

71

--------------------------------------------------------------------------------


 

property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any ABL Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the Term Loan Documents)).

 

(ii)           No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein.  If any
Additional Term Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of the Term Loan Agent
under the Term Loan Documents, subject to the Lien Priority set forth herein,
then the relevant Additional Term Agent (or the relevant Additional Term Secured
Party) shall, without the need for any further consent of any other Additional
Term Secured Party and notwithstanding anything to the contrary in any other
Additional Term Document, be deemed to also hold and have held such Lien for the
benefit of the Term Loan Agent as security for the Term Loan Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Loan Agent in writing of the existence of such Lien.  For the avoidance
of doubt, this paragraph (ii) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional Term Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional Term Secured Party,
or that consists of property subject to any such sale and leaseback transaction
or general intangibles related thereto (in each case, to the extent such
property constitutes Excluded Assets (as defined in the applicable Term Loan
Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein.  If any
Additional ABL Secured Party shall (nonetheless and in breach hereof) acquire or
hold any Lien on any assets of any Credit Party securing any Additional ABL
Obligation which assets are not also subject to the Lien of the Term Loan Agent
under the Term Loan Documents, subject to the Lien Priority set forth herein,
then the relevant Additional ABL Agent (or the relevant Additional ABL Secured
Party) shall, without the need for any further consent of any other Additional
ABL Secured Party and notwithstanding anything to the contrary in any other
Additional ABL Document, be deemed to also hold and have held such Lien for the
benefit of the Term Loan Agent as security for the Term Loan Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Loan Agent in writing of the existence of such Lien.  For the avoidance
of doubt, this paragraph (iii) shall not apply to any Lien on any property of
any Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional ABL Secured Party, or
that consists of property subject to any such sale and leaseback

 

72

--------------------------------------------------------------------------------


 

transaction or general intangibles related thereto (in each case, to the extent
such property constitutes Excluded Assets (as defined in the Term Loan
Documents)).

 

(c)           Until the date upon which the Discharge of Additional Term
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein.  If any ABL Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
assets of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party and notwithstanding anything to the contrary in
any other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional Term Agent as security for the Additional Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional Term Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this paragraph (i) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any ABL Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the
applicable Additional Term Documents)).

 

(ii)           No Term Loan Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional Term Agent under the Additional
Term Documents, subject to the Lien Priority set forth herein and except as may
be separately otherwise agreed in writing by and between any Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties. If any Term Loan Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any Term
Loan Obligation which assets are not also subject to the Lien of each Additional
Term Agent under the Additional Term Documents, subject to the Lien Priority set
forth herein, then the Term Loan Agent (or the relevant Term Loan Secured Party)
shall, without the need for any further consent of any other Term Loan Secured
Party and notwithstanding anything to the contrary in any other Term Loan
Document be deemed to also hold and have held such Lien for the benefit of each
Additional Term Agent as security for the Additional Term Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify each
Additional Term Agent in writing of the existence of such Lien.  For the
avoidance of doubt, this paragraph (ii) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any Term Loan Secured Party, or any Lien
on any property that has been sold or otherwise transferred in connection with a

 

73

--------------------------------------------------------------------------------


 

sale and leaseback transaction entered into with any Term Loan Secured Party, or
that consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional Term
Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of any Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein.  If
any Additional ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any
Additional ABL Obligation which assets are not also subject to the Lien of any
Additional Term Agent under the Additional Term Documents, subject to the Lien
Priority set forth herein, then the relevant Additional ABL Agent (or the
relevant Additional ABL Secured Party) shall, without the need for any further
consent of any other Additional ABL Secured Party and notwithstanding anything
to the contrary in any other Additional ABL Document, be deemed to also hold and
have held such Lien for the benefit of each Additional Term Agent as security
for the Additional Term Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify each Additional Term Agent in writing of
the existence of such Lien.  For the avoidance of doubt, this paragraph (iii)
shall not apply to any Lien on any property of any Credit Party securing any
Purchase Money Indebtedness or Capitalized Lease Obligation owing to any
Additional ABL Secured Party, or any Lien on any property that has been sold or
otherwise transferred in connection with a sale and leaseback transaction
entered into with any Additional ABL Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the applicable Additional Term Documents)).

 

(d)           Until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein and except as may be
separately otherwise agreed in writing by and between any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). If any ABL
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any ABL Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein, then the ABL Agent
(or the relevant ABL Secured Party) shall, without the need for any further
consent of any other ABL Secured Party and notwithstanding anything to the
contrary in any other ABL Document be deemed to also hold and have held such
Lien for the benefit of each Additional ABL Agent as security for the Additional
ABL Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this

 

74

--------------------------------------------------------------------------------


 

paragraph (i) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any ABL Secured Party, or any Lien on any property that has been sold or
otherwise transferred in connection with a sale and leaseback transaction
entered into with any ABL Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the applicable Additional ABL Documents)).

 

(ii)           No Term Loan Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein.  If any Term Loan
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of each Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein, then
the Term Loan Agent (or the relevant Term Loan Secured Party) shall, without the
need for any further consent of any other Term Loan Secured Party and
notwithstanding anything to the contrary in any other Term Loan Document be
deemed to also hold and have held such Lien for the benefit of each Additional
ABL Agent as security for the Additional ABL Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional ABL
Agent in writing of the existence of such Lien.  For the avoidance of doubt,
this paragraph (ii) shall not apply to any Lien on any property of any Credit
Party securing any Purchase Money Indebtedness or Capitalized Lease Obligation
owing to any Term Loan Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Term Loan Secured Party, or that consists of
property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

(iii)          No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of any Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein.  If any
Additional Term Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of any Additional ABL
Agent under the Additional ABL Documents, subject to the Lien Priority set forth
herein, then the relevant Additional Term Agent (or the relevant Additional Term
Secured Party) shall, without the need for any further consent of any other
Additional Term Secured Party and notwithstanding anything to the contrary in
any other Additional Term Document, be deemed to also hold and have held such
Lien for the benefit of each Additional ABL Agent as security for the Additional
ABL Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this paragraph (iii) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any Additional Term
Secured Party, or any Lien on any property that has been

 

75

--------------------------------------------------------------------------------


 

sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Term Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

Section 2.6  Waiver of Marshalling.  Until the Discharge of ABL Obligations, the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees (including in its capacity as Term Loan
Collateral Representative, if applicable) not to assert, and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

 

Until the Discharge of Term Loan Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, and any Additional ABL Agent, on behalf of itself
and any Additional ABL Secured Parties represented thereby, agrees (including in
its capacity as ABL Collateral Representative, if applicable) not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

Until the Discharge of Additional Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees
(including in its capacity as ABL Collateral Representative, if applicable) not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law (except
as may be separately otherwise agreed in writing by and between the applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (x) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or (y) the applicable Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, as
applicable).

 

Until the Discharge of Additional ABL Obligations, the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, agrees (including in its capacity as Term Loan Collateral
Representative, if applicable) not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Actions of the Parties

 

Section 3.1  Certain Actions Permitted.  The Term Loan Agent, the ABL Agent and
any Additional Agent may make such demands or file such claims in respect of the
Term Loan Obligations, the ABL Obligations or the Additional Obligations, as
applicable, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time.

 

Section 3.2  Agent for Perfection.  The ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for and on behalf of itself and
each ABL Secured Party, the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), for and on behalf of itself and
each Term Loan Secured Party, and any Additional Agent (including in its
capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and each
Additional Secured Party represented thereby, as applicable, each agree to hold
all Control Collateral and Cash Collateral that is part of the Collateral in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as agent for each other solely for
the purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2.  None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), the ABL Secured Parties, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable), the Term Loan Secured Parties, any Additional Agent (including in
its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), or any Additional Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Control Collateral or the Cash Collateral is genuine or owned by any
Borrower, any Guarantor, or any other Person or to preserve rights or benefits
of any Person.  The ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), for and on behalf of itself and each ABL Secured
Party, the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable), for and on behalf of itself and each Term Loan
Secured Party, and any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable), for and on behalf of itself and each Additional Secured Party
represented thereby, as applicable, each agree to as agent for each other solely
for the purpose of perfecting the security interest granted to each in Vehicles,
subject to the terms and conditions of this Section 3.2.  The duties or
responsibilities of the ABL Agent, the Term Loan Agent and any Additional Agent
under this Section 3.2 are and shall be limited solely to holding or maintaining
control of the Control Collateral and the Cash Collateral as agent for the other
Parties for purposes of perfecting the Lien held by the Term Loan Agent, the ABL
Agent or any Additional Agent, as applicable.  The ABL Agent is not and shall
not be deemed to be a fiduciary of any kind for the Term Loan Agent, the Term
Loan Secured Parties, any Additional Agent, any Additional Secured Parties, or
any other Person.  The Term Loan Agent is not and shall not be deemed to be a
fiduciary of any kind for the ABL Agent, the ABL Secured Parties, any Additional
Agent, any Additional Secured Parties, or any other Person.  Any Additional
Agent is not and shall not be deemed to be a fiduciary of any kind for the ABL
Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, any other Additional Agent or any Additional Secured Parties
represented by any other Additional

 

77

--------------------------------------------------------------------------------


 

Agent, or any other Person.  In the event that (a) the Term Loan Agent or any
Term Loan Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement, (b) the ABL Agent or any ABL Secured
Party receives any Collateral or Proceeds of the Collateral in violation of the
terms of this Agreement, or (c) any Additional Agent or any Additional Secured
Party receives any Collateral or Proceeds of the Collateral in violation of the
terms of this Agreement, then the Term Loan Agent, such Term Loan Secured Party,
the ABL Agent, such ABL Secured Party, such Additional Agent, or such Additional
Secured Party, as applicable, shall promptly pay over such Proceeds or
Collateral to (i) in the case of ABL Priority Collateral or Proceeds thereof,
the ABL Collateral Representative, or (ii) in the case of Term Loan Priority
Collateral or Proceeds thereof, the Term Loan Collateral Representative, in each
case, in the same form as received with any necessary endorsements, for
application in accordance with the provisions of Section 4.1 of this Agreement. 
Each Credit Party shall deliver all Control Collateral and all Cash Collateral
required to be delivered pursuant to the Credit Documents (i) in the case of ABL
Priority Collateral or Proceeds thereof, to the ABL Collateral Representative,
or (ii) in the case of Term Loan Priority Collateral or Proceeds thereof, to the
Term Loan Collateral Representative.

 

Section 3.3  Sharing of Information and Access. In the event that the ABL Agent
or any Additional ABL Agent shall, in the exercise of its rights under the ABL
Collateral Documents, the Additional ABL Collateral Documents or otherwise,
receive possession or control of any books and records of any Term Loan Credit
Party that contain information identifying or pertaining to the Term Loan
Priority Collateral, such Party shall, upon request of the Term Loan Agent or
any Additional Term Agent and as promptly as practicable thereafter, either make
available to such requesting Party such books and records for inspection and
duplication or provide to such requesting Party copies thereof.  In the event
that the Term Loan Agent or any Additional Term Agent shall, in the exercise of
its rights under the Term Loan Collateral Documents, the Additional Term
Collateral Documents or otherwise, receive possession or control of any books
and records of any ABL Credit Party that contain information identifying or
pertaining to any of the ABL Priority Collateral, such Party shall, upon written
request from the ABL Agent or any Additional ABL Agent and as promptly as
practicable thereafter, either make available to such requesting Party such
books and records for inspection and duplication or provide to such requesting
Party copies thereof.  Each Credit Party, the Term Loan Agent and each
Additional Term Agent hereby consent to the non-exclusive royalty free use by
the ABL Agent and any Additional ABL Agent of any Intellectual Property included
in the Collateral for the purposes of disposing of any ABL Priority Collateral
and, in the event that the Term Loan Agent or any Additional Term Agent shall,
in the exercise of its rights under the Term Loan Collateral Documents, the
Additional Term Collateral Documents or otherwise, obtain title to any such
Intellectual Property, such Party hereby irrevocably grants the ABL Agent and
any Additional ABL Agent a non-exclusive license or other right to use, without
charge, such Intellectual Property as it pertains to the ABL Priority Collateral
in advertising for sale and selling any ABL Priority Collateral.

 

Section 3.4  Insurance.  Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds.  The ABL Collateral Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to ABL Priority Collateral and the Term Loan Collateral
Representative shall be named as additional insured or loss payee, as
applicable,

 

78

--------------------------------------------------------------------------------


 

with respect to all insurance policies relating to Term Loan Priority
Collateral.  The ABL Collateral Representative shall have the sole and exclusive
right, as against the Term Loan Collateral Representative, the ABL Agent (other
than in its capacity as ABL Collateral Representative, if applicable) and any
Additional ABL Agent (other than in its capacity as ABL Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of ABL Priority Collateral.  The
Term Loan Collateral Representative shall have the sole and exclusive right, as
against the ABL Collateral Representative, the Term Loan Agent (other than in
its capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (other than in its capacity as Term Loan Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of Term Loan Priority
Collateral.  All proceeds of such insurance shall be remitted to the ABL
Collateral Representative or to the Term Loan Collateral Representative, as the
case may be, and each of the Term Loan Collateral Representative and the ABL
Collateral Representative shall cooperate (if necessary) in a reasonable manner
in effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.

 

Section 3.5  No Additional Rights For the Credit Parties Hereunder.  Except as
provided in Section 3.6, if any ABL Secured Party, Term Loan Secured Party or
Additional Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party,
Term Loan Secured Party or Additional Secured Party.

 

Section 3.6  Actions Upon Breach.  If any Term Loan Secured Party, any ABL
Secured Party or any Additional Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against the Credit Parties
or the Collateral, the Credit Parties, with the prior written consent of the ABL
Collateral Representative or the Term Loan Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party, Term Loan Secured Party or Additional
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

 

Section 3.7  Inspection Rights.  (a) Without limiting any rights the ABL
Collateral Representative or any other ABL Collateral Secured Party may
otherwise have under applicable law or by agreement, the ABL Collateral
Representative and the ABL Collateral Secured Parties may, at any time and
whether or not the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any other Term Loan Secured Party
or any Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any other Additional Term Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies (the “ABL
Permitted Access Right”), during normal business hours on any business day,
access ABL Priority Collateral that (A) is stored or located in or on, (B) has
become an accession with respect to (within the meaning of Section 9-335 of the
Uniform Commercial Code), or (C) has been commingled with (within the meaning of
Section 9-336 of the Uniform Commercial Code), Term Loan Priority Collateral
(collectively, the “ABL Commingled Collateral”), for the limited purposes of
assembling, inspecting, copying

 

79

--------------------------------------------------------------------------------


 

or downloading information stored on, taking actions to perfect its Lien on,
completing a production run of inventory involving, taking possession of,
moving, selling, storing or otherwise dealing with, or to Exercise Any Secured
Creditor Remedies with respect to, the ABL Commingled Collateral, in each case
without notice to, the involvement of or interference by any Term Loan Secured
Party or Additional Term Secured Party or liability to any Term Loan Secured
Party or Additional Term Secured Party, except as specifically provided below. 
In addition, subject to the terms hereof, the ABL Collateral Representative may
advertise and conduct public auctions or private sales of the ABL Priority
Collateral without notice to, the involvement of or interference by any Term
Loan Secured Party or Additional Term Secured Party (including the Term Loan
Collateral Representative) or liability to any Term Loan Secured Party or
Additional Term Secured Party (including the Term Loan Collateral
Representative).  In the event that any ABL Collateral Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies with
respect to any ABL Commingled Collateral, the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may not sell, assign or otherwise transfer the
related Term Loan Priority Collateral prior to the expiration of the 180-day
period commencing on the date such ABL Collateral Secured Party begins to
Exercise Any Secured Creditor Remedies, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.7.  If
any stay or other order that prohibits the ABL Collateral Representative and
other ABL Collateral Secured Parties from commencing and continuing to Exercise
Any Secured Creditor Remedies with respect to ABL Commingled Collateral has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order.  During the period
of actual occupation, use and/or control by the ABL Collateral Representative or
ABL Collateral Secured Parties (or their respective employees, agents, advisers
and representatives) of any Term Loan Priority Collateral, the ABL Collateral
Representative and the ABL Collateral Secured Parties shall be obligated to
repair at their expense any physical damage (but not any diminution in value) to
such Term Loan Priority Collateral resulting from such occupancy, use or
control, and to leave such Term Loan Priority Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted.  In no event shall the ABL Collateral
Representative or the ABL Collateral Secured Parties have any liability to the
Term Loan Agent and/or to the Term Loan Secured Parties or to any Additional
Term Agent or any Additional Term Secured Parties hereunder as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Loan Priority Collateral existing prior to the date of the
exercise by the ABL Collateral Representative of its rights or the exercise by
the ABL Collateral Secured Parties of their rights under this Agreement. The ABL
Collateral Representative and ABL Collateral Secured Parties shall cooperate
with the Term Loan Collateral Secured Parties and/or the Term Loan Collateral
Representative in connection with any efforts made by the Term Loan Collateral
Secured Parties and/or the Term Loan Collateral Representative to sell the Term
Loan Priority Collateral.

 

(b)           The Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the other Term Loan Secured
Parties and any Additional Term Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and any other Additional Term Secured
Parties shall use commercially reasonable efforts to not hinder or obstruct the
ABL Collateral Representative and the other ABL Collateral Secured Parties from
exercising the ABL Permitted Access Right.

 

80

--------------------------------------------------------------------------------


 

(c)           Subject to the terms hereof, the Term Loan Collateral
Representative may advertise and conduct public auctions or private sales of the
Term Loan Priority Collateral without notice to, the involvement of or
interference by any ABL Collateral Secured Party or liability to any ABL
Collateral Secured Party.

 

ARTICLE 4

 

Application of Proceeds

 

Section 4.1  Application of Proceeds.

 

(a)           Revolving Nature of ABL Obligations.  The Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, and any Additional Agent,
for and on behalf of itself and any Additional Secured Parties represented
thereby, expressly acknowledge and agree that (i) any ABL Credit Agreement
includes a revolving commitment, that in the ordinary course of business the ABL
Agent and the ABL Secured Parties will apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, the
terms of the ABL Obligations may be modified, extended or amended from time to
time, and the aggregate amount of the ABL Obligations may be increased, replaced
or refinanced, in each event, without notice to or consent by the Term Loan
Secured Parties (in the case of the Term Loan Agent) or the applicable
Additional Secured Parties (in the case of such Additional Agent) and without
affecting the provisions hereof; and (iii) all Payment Collateral or Cash
Collateral received by the ABL Agent may be applied, reversed, reapplied,
credited, or reborrowed, in whole or in part, to the ABL Obligations at any
time; provided, however, that from and after the date on which the ABL Agent (or
any ABL Secured Party) commences the Exercise of Secured Creditor Remedies
(other than, prior to the acceleration of any of the Term Loan Obligations or
any Additional Obligations, the exercise of its rights in accordance with
Section 4.16 of the Original ABL Credit Agreement or any similar provision of
any other ABL Credit Agreement), all amounts received by the ABL Agent or any
ABL Secured Party shall be applied as specified in this Section 4.1.  The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the ABL Obligations, the
Term Loan Obligations, or any Additional Obligations, or any portion thereof.

 

(b)           Revolving Nature of Additional Obligations.  The Term Loan Agent,
for and on behalf of itself and the Term Loan Secured Parties, and the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, and any
Additional Agent, for and on behalf of itself and any Additional Secured Parties
represented thereby, expressly acknowledge and agree that (i) Additional Credit
Facilities may include a revolving commitment, and in the ordinary course of
business any Additional Agent and Additional Secured Parties may apply payments
and make advances thereunder; and (ii) the amount of Additional Obligations that
may be outstanding thereunder at any time or from time to time may be increased
or reduced and subsequently reborrowed, the terms of Additional Obligations
thereunder may be modified, extended or

 

81

--------------------------------------------------------------------------------


 

amended from time to time, and the aggregate amount of Additional Obligations
thereunder may be increased, replaced or refinanced, in each event, without
notice to or consent by the Term Loan Secured Parties (in the case of the Term
Loan Agent), the ABL Secured Parties (in the case of the ABL Agent) or any
Additional Secured Parties (in the case of any other Additional Agent) and
without affecting the provisions hereof; provided, however, that from and after
the date on which any Additional Agent or Additional Secured Party commences the
Exercise of Secured Creditor Remedies, all amounts received by any such
Additional Agent or Additional Secured Party shall be applied as specified in
this Section 4.1.  The Lien Priority shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of the
ABL Obligations, the Term Loan Obligations, or any Additional Obligations, or
any portion thereof.

 

(c)           Application of Proceeds of ABL Priority Collateral.  The ABL
Agent, the Term Loan Agent and any Additional Agent hereby agree that all ABL
Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,
subject to Section 4.1(g) and Section 2.1(f),

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations shall have occurred and
(y) any Additional ABL Obligations in accordance with the applicable Additional
ABL Credit Facility until the Discharge of Additional ABL Obligations shall have
occurred, which payment shall be made between and among the ABL Obligations and
any Additional ABL Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the ABL Obligations and any Additional ABL
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) with respect to allocation of payments among
Additional ABL Agents, as may be separately otherwise agreed in writing by and
between or among any applicable Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby),

 

third, to the payment of (x) the Term Loan Obligations and in accordance with
the Term Loan Credit Agreement until the Discharge of Term Loan Obligations
shall have occurred and (y) any Additional Term Obligations in accordance with
the applicable Additional Term Credit Facility until the Discharge of Additional
Term Obligations shall have occurred, which payment shall be made between and
among the Term Loan Obligations and any Additional Term Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
Term Loan Obligations and any Additional Term Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional Term Agent,
on behalf of itself and the Additional Term Secured Parties represented thereby,
and the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
and (ii) with respect to allocation of payments among Additional

 

82

--------------------------------------------------------------------------------


 

Term Agents, as may be separately otherwise agreed in writing by and between or
among any applicable Additional Term Agents, in each case on behalf of itself
and the Additional Term Secured Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Each ABL Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent
shall provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(d)           Application of Proceeds of Term Loan Priority Collateral.  The ABL
Agent, the Term Loan Agent and any Additional Agent hereby agree that all Term
Loan Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the Term Loan Obligations in accordance with the
Term Loan Credit Agreement until the Discharge of Term Loan Obligations shall
have occurred and (y) any Additional Term Obligations in accordance with the
applicable Additional Term Credit Facility until the Discharge of Additional
Term Obligations shall have occurred, which payment shall be made between and
among the Term Loan Obligations and any Additional Term Obligations on a pro
rata basis (except (i) with respect to allocation of payments between the Term
Loan Obligations and any Additional Term Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional Term Agent,
on behalf of itself and the Additional Term Secured Parties represented thereby,
and the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
and (ii) with respect to allocation of payments among Additional Term Agents, as
may be separately otherwise agreed in writing by and between or among any
applicable Additional Term Agents, in each case on behalf of itself and the
Additional Term Secured Parties represented thereby),

 

third, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations shall have occurred and
(y) any Additional ABL Obligations in accordance with the applicable Additional
ABL Credit Facility until the Discharge of Additional ABL Obligations shall have
occurred, which payment shall be made between and among the ABL Obligations and
any Additional ABL Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the ABL Obligations and any Additional ABL
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) with respect

 

83

--------------------------------------------------------------------------------


 

to allocation of payments among Additional ABL Agents, as may be separately
otherwise agreed in writing by and between or among any applicable Additional
ABL Agents, in each case on behalf of itself and the Additional ABL Secured
Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

 

except, in the case of application of Term Loan Priority Collateral and Proceeds
thereof (i) as between Additional Term Obligations and ABL Obligations, as may
be separately otherwise agreed in writing by and between any applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (ii) as between Additional Term Obligations and Additional
ABL Obligations, as may be separately otherwise agreed in writing by and between
any applicable Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and any applicable Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, in each case with respect to the Additional Term Obligations owing to
any of such Additional Term Agent and Additional Term Secured Parties. Each ABL
Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent shall
provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(e)           Limited Obligation or Liability.

 

(i)            In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to the Term
Loan Agent or any Term Loan Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement.  In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to any
Additional Agent or any Additional Secured Party, regarding the adequacy of any
Proceeds or for any action or omission, save and except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

 

(ii)           In exercising remedies, whether as a secured creditor or
otherwise, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) shall have no obligation or liability
to the ABL Agent or any ABL Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement.  In exercising remedies, whether as a

 

84

--------------------------------------------------------------------------------


 

secured creditor or otherwise, the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) shall have no obligation or
liability to any Additional Agent or any Additional Secured Party, regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).

 

(iii)          In exercising remedies, whether as a secured creditor or
otherwise, any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) shall have no obligation or liability to the ABL Agent or any ABL
Secured Party regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).  In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to the Term Loan Agent or any Term Loan Secured
Party regarding the adequacy of any Proceeds or for any action or omission, save
and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Agent, on behalf of itself and the Term Loan Secured
Parties).  In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to any other Additional Agent or any Additional
Secured Parties represented by such other Additional Agent regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby).

 

(f)            Turnover of Cash Collateral After Discharge.  Upon the Discharge
of ABL Collateral Obligations, the ABL Collateral Representative shall deliver
to the Term Loan Collateral Representative or shall execute such documents as
the Company or the Term Loan Collateral Representative (if other than a
Designated Agent) may reasonably request to enable the Term Loan Collateral
Representative to have control over any Control Collateral or Cash Collateral
still in the ABL Collateral Representative’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct.  Upon the Discharge of Term Loan
Collateral Obligations, the Term Loan Collateral Representative shall deliver to
the ABL Collateral Representative or shall execute

 

85

--------------------------------------------------------------------------------


 

such documents as the ABL Collateral Representative may reasonably request to
enable the ABL Collateral Representative to have control over any Control
Collateral or Cash Collateral still in the Term Loan Collateral Representative’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  As
between (i) the Term Loan Collateral Representative and (ii) the Term Loan Agent
and any Additional Term Agent (other than the Term Loan Collateral
Representative), any such Control Collateral or Cash Collateral held by the Term
Loan Collateral Representative shall be held by it subject to the terms and
conditions of Section 2.2.

 

(g)           Intervening Creditor.  Notwithstanding anything in Sections
4.1(c) or (d) to the contrary, (i) with respect to any Collateral for which a
third party (other than a Term Loan Collateral Secured Party) has a Lien or
security interest that is junior in priority to the Lien or security interest of
any Series of Term Loan Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of Term Loan Collateral Obligations (such
third party an “Intervening Term Creditor”), the value of any Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of Term Loan Collateral Obligations with respect to
which such Impairment exists and (ii) with respect to any Collateral for which a
third party (other than an ABL Collateral Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of ABL Collateral Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the Lien or security interest
of any other Series of ABL Collateral Obligations (such third party an
“Intervening ABL Secured Party”), the value of any Collateral or Proceeds which
are allocated to such Intervening ABL Secured Party shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of ABL Collateral Obligations with respect to which
such Impairment exists.  In the event that any ABL Collateral Secured Party
turns over any proceeds of Term Loan Priority Collateral to any Term Loan
Collateral Secured Party as required by Section 4.1, such ABL Collateral Secured
Party shall be subrogated to the rights of such Term Loan Collateral Secured
Parties; provided however, that any such subrogation shall be subject to
Section 7.1 hereof.  In the event that any Term Loan Collateral Secured Party
turns over any proceeds of ABL Priority Collateral to any ABL Collateral Secured
Party as required by Section 4.1, such Term Loan Collateral Secured Party shall
be subrogated to the rights of such ABL Collateral Secured Parties; provided
however, that any such subrogation shall be subject to Section 7.1 hereof.

 

Section 4.2  Specific Performance.  Each of the ABL Agent, the Term Loan Agent
and any Additional Agent is hereby authorized to demand specific performance of
this Agreement, whether or not any Borrower or any Guarantor shall have complied
with any of the provisions of any of the Credit Documents, at any time when any
other Party shall have failed to comply with any of the provisions of this
Agreement applicable to it.  Each of the ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for and on behalf of itself and
the ABL Secured Parties, the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), for and on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent (including in its
capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and any
Additional Secured Parties represented thereby, hereby irrevocably waives any
defense

 

86

--------------------------------------------------------------------------------


 

based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

 

Section 4.3  Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral.  In the event that prior to the Discharge of ABL
Obligations, or Discharge of Additional ABL Obligations, proceeds of the
Collateral are received in connection with a Disposition, loss, condemnation or
other disposition (whether voluntary or involuntary) of Collateral that involves
both ABL Priority Collateral and Term Loan Priority Collateral, for the purposes
of this Agreement with respect to such Disposition, loss, condemnation or other
disposition, the ABL Collateral Representative and the Term Loan Collateral
Representative shall use commercially reasonable efforts in good faith to
allocate the Proceeds received in connection with such Disposition, loss,
condemnation or other disposition of such Collateral to the ABL Priority
Collateral and the Term Loan Priority Collateral.  If the ABL Collateral
Representative and the Term Loan Collateral Representative are unable to agree
on such allocation within five (5) Business Days (or such other period of time
as the ABL Collateral Representative and the Term Loan Collateral Representative
agree) of the consummation of such Disposition, loss, condemnation or other
disposition, (i) the ABL Priority Collateral comprised in such Collateral
consisting of Accounts (as described in sub-clause (i) of the definition of “ABL
Priority Collateral” but excluding any Accounts to the extent excluded pursuant
to the proviso of such definition as provided for therein) shall be deemed to
have a valuation equal to the net book value of each such Account (the “Accounts
Amount”) and (ii) the ABL Priority Collateral comprised in such Collateral
consisting of Inventory shall be deemed to have a value equal to the net book
value of such Inventory (the “Inventory Amount”, and together with the Accounts
Amount, the “ABL Amount”),  in each case determined at the time of such
Disposition, loss, condemnation or disposition, and such Proceeds shall
constitute (1) first, in an amount equal to the ABL Amount, ABL Priority
Collateral and (2) second, to the extent of any balance remaining in excess of
the ABL Amount, Term Loan Priority Collateral, provided that to the extent that
the ABL Priority Collateral subject to such Disposition, loss, condemnation or
other disposition includes assets other than Accounts and Inventory, at the
option of the ABL Collateral Representative, the appraised value of such other
assets may be used for the purposes of the allocation of such Proceeds to the
ABL Priority Collateral based on the then most current satisfactory appraisal
received by the ABL Collateral Representative with respect thereto. In the event
that proceeds of the Collateral are received in connection with a Disposition of
all or substantially all of the Capital Stock issued by any Grantor, and the
Liens of the ABL Agent, on behalf of the ABL Secured Parties and the Liens of
each Additional ABL Agent, on behalf of the Additional ABL Secured Parties on
any ABL Priority Collateral in which such Grantor has an interest are released,
then such ABL Priority Collateral shall also be deemed to be Disposed of in
connection with such Disposition for the purposes of the preceding sentence. It
is understood and agreed that any Intellectual Property shall not be subject to
this Section 4.3 and shall constitute Term Loan Priority Collateral.

 

ARTICLE 5

 

Intercreditor Acknowledgements and Waivers

 

Section 5.1  Notice of Acceptance and Other Waivers.  (a) All ABL Obligations at
any time made or incurred by any Borrower or any Guarantor shall be deemed to
have been

 

87

--------------------------------------------------------------------------------


 

made or incurred in reliance upon this Agreement, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, hereby
waives notice of acceptance of, or proof of reliance by the ABL Agent or any ABL
Secured Party on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations.  All Term Loan Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and any Additional Agent, on behalf of itself and any
Additional Secured Parties represented thereby, hereby waives notice of
acceptance, or proof of reliance, by the Term Loan Agent or any Term Loan
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the Term Loan
Obligations.  All Additional Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, the ABL Agent, on behalf of itself and any ABL
Secured Parties, and any other Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, hereby waives notice of
acceptance, or proof of reliance by any Additional Agent or any Additional
Secured Parties of this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
Additional Obligations.

 

(b)           None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to the Term Loan Agent or any Term Loan Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement.  If the ABL Agent or any ABL Secured Party honors
(or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Term Loan Credit Agreement or any other Term Loan Document (but not a
default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to the Term Loan Agent or any
Term Loan Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement).  The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Loan Agent or any
Term Loan Secured Party has in the Collateral, except as otherwise expressly set
forth in this Agreement.  The Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, agrees that neither the ABL Agent nor any ABL Secured
Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Collateral or
Proceeds thereof,

 

88

--------------------------------------------------------------------------------


 

pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

(c)           None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to any Additional Agent or any Additional Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).  If the ABL Agent or any ABL Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Additional Credit Facility or any other Additional Document (but not a
default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to any Additional Agent or any
Additional Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement) (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).  The ABL Agent and the ABL Secured Parties shall be entitled
to manage and supervise their loans and extensions of credit under any ABL
Credit Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Additional Agent or
any Additional Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(d)           None of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), the Term Loan Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or

 

89

--------------------------------------------------------------------------------


 

any Proceeds, or for any delay in doing so, or shall be under any obligation to
sell or otherwise dispose of any Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the Collateral or any part or Proceeds
thereof, except as specifically provided in this Agreement.  If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any ABL Credit
Agreement or any other ABL Document (but not a default under this Agreement) or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the Term Loan Agent or any
Term Loan Secured Party otherwise should exercise any of its contractual rights
or remedies under the Term Loan Documents (subject to the express terms and
conditions hereof), neither the Term Loan Agent nor any Term Loan Secured Party
shall have any liability whatsoever to the ABL Agent or any ABL Secured Party as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement).  The Term
Loan Agent and the Term Loan Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Term Loan Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the ABL
Agent or any ABL Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement.  The ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees that none of the Term Loan Agent (including in
its capacity as Term Loan Collateral Representative, if applicable) or the Term
Loan Secured Parties shall incur any liability as a result of a sale, lease,
license, application, or other disposition of the Collateral or any part or
Proceeds thereof, pursuant to the Term Loan Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

 

(e)           None of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), the Term Loan Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any Additional Agent or any Additional Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the Term Loan
Agent or any Term Loan Secured Party otherwise should exercise any of its
contractual rights or remedies under the Term Loan Documents (subject to the
express terms and conditions hereof), neither the Term Loan Agent nor any Term
Loan Secured Party shall have any liability whatsoever to any

 

90

--------------------------------------------------------------------------------


 

Additional Agent or any Additional Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).  The Term Loan Agent and
the Term Loan Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Term Loan Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any
Additional Agent or any Additional Secured Party has in the Collateral, except
as otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  Any Additional
Agent, on behalf of itself and any Additional Secured Parties represented
thereby, agrees that none of the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) or the Term Loan Secured
Parties shall incur any liability as a result of a sale, lease, license,
application, or other disposition of the Collateral or any part or Proceeds
thereof, pursuant to the Term Loan Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(f)            None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).  If any Additional Agent or any Additional
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Additional Credit Facility or any of the
other Additional Documents, whether such Additional Agent or any Additional
Secured Party has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of any ABL Credit Agreement
or any other ABL Document (but not a default under this Agreement) or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if any Additional Agent or any
Additional Secured Party otherwise should exercise any of its contractual rights
or remedies under the Additional Documents (subject to the express terms and
conditions hereof), neither such Additional Agent nor any Additional Secured
Party shall have any liability whatsoever to the ABL Agent or any ABL Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement)
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself

 

91

--------------------------------------------------------------------------------


 

and the ABL Secured Parties).  Any Additional Agent and any Additional Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under the Additional Documents as they may, in their sole discretion,
deem appropriate, and may manage their loans and extensions of credit without
regard to any rights or interests that the ABL Agent or any ABL Secured Party
has in the Collateral, except as otherwise expressly set forth in this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).  The ABL Agent, on behalf of itself and the ABL Secured Parties agrees
that none of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Additional Secured Parties
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

 

(g)           None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the Term Loan Agent or any Term Loan Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  If any
Additional Agent or any Additional Secured Party honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Additional
Credit Facility or any of the other Additional Documents, whether such
Additional Agent or any Additional Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of the Term Loan Credit Agreement or any other Term Loan Document (but not
a default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to the Term Loan Agent or any Term Loan Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement) (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  Any Additional
Agent and any Additional Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Additional Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the Term
Loan Agent or any Term Loan Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be

 

92

--------------------------------------------------------------------------------


 

separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  The
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, agrees
that none of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Additional Secured Parties
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).

 

(h)           None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any other Additional Agent or any Additional Secured Party
represented thereby for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agents, in each case on behalf of itself and the Additional Secured Parties
represented thereby).  If any Additional Agent or any Additional Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any Additional Credit Facility or any of the other Additional
Documents, whether such Additional Agent or any Additional Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any Additional Credit Facility or any
other Additional Document to which any other Additional Agent or any Additional
Secured Party represented by such other Additional Agent is party or beneficiary
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agents, in each case on behalf
of itself and the Additional Secured Parties represented thereby).  Any
Additional Agent and any Additional Secured Parties shall be entitled to manage
and supervise their loans and extensions of credit under the Additional
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby). 
Any Additional Agent, on behalf of itself and the Additional Secured

 

93

--------------------------------------------------------------------------------


 

Parties represented thereby, agrees that none of any other Additional Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any Additional Secured Party represented thereby shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby).

 

Section 5.2  Modifications to ABL Documents and Term Loan Documents.  (a) The
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, hereby
agrees that, without affecting the obligations of the Term Loan Agent and the
Term Loan Secured Parties hereunder, the ABL Agent and the ABL Secured Parties
may, at any time and from time to time, in their sole discretion without the
consent of or notice to the Term Loan Agent or any Term Loan Secured Party
(except to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to the Term
Loan Agent or any Term Loan Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the ABL
Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Obligations; and

 

(vii)         otherwise manage and supervise the ABL Obligations as the ABL
Agent shall deem appropriate.

 

(b)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the ABL Agent and the ABL Secured Parties may, at any time and from
time to time, in their sole discretion without the

 

94

--------------------------------------------------------------------------------


 

consent of or notice to such Additional Agent or any such Additional Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
such Additional Agent or any such Additional Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the ABL Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Obligations; and

 

(vii)         otherwise manage and supervise the ABL Obligations as the ABL
Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(c)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, the Term Loan Agent and the Term Loan Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Loan Documents in any manner
whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with

 

95

--------------------------------------------------------------------------------


 

respect to, all or any part of the Term Loan Obligations or any of the Term Loan
Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan Obligations; and

 

(vii)         otherwise manage and supervise the Term Loan Obligations as the
Term Loan Agent shall deem appropriate.

 

(d)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the Term Loan Agent and the Term Loan Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to such Additional Agent or any such Additional Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to such Additional Agent
or any such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Term Loan Documents in
any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Term Loan Obligations or any of
the Term Loan Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

96

--------------------------------------------------------------------------------


 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan Obligations; and

 

(vii)         otherwise manage and supervise the Term Loan Obligations as the
Term Loan Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(e)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, hereby agrees that, without affecting the obligations of the Term Loan
Agent and the Term Loan Secured Parties hereunder, any Additional Agent and any
Additional Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Term Loan Agent or any Term
Loan Secured Party or (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to the Term Loan Agent or any Term Loan Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Additional Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

97

--------------------------------------------------------------------------------


 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(f)            The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, any Additional Agent and any Additional Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents in any manner
whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(g)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, any other Additional Agent and any Additional Secured Parties
represented by such other Additional Agent may, at any time and from time to
time, in their sole discretion without the consent of or notice to such
Additional

 

98

--------------------------------------------------------------------------------


 

Agent or any such Additional Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to such Additional Agent or any such Additional
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents to which such
other Additional Agent or any Additional Secured Party represented by such other
Additional Agent is party or beneficiary in any manner whatsoever, including,
to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
other Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby.

 

(h)           The ABL Obligations, the Term Loan Obligations and any Additional
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any ABL Document, any Term Loan Document or any Additional Document) of the ABL
Agent, the ABL Secured Parties, the Term Loan Agent or the Term Loan Secured
Parties, any Additional Agent or any Additional Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof; provided, however, that, if the indebtedness refunding,
replacing or refinancing any such ABL Obligations, Term Loan Obligations or
Additional Obligations is to constitute ABL Obligations, Term Loan Obligations
or Additional Obligations governed by this Agreement, the holders of such
indebtedness (or an authorized agent or trustee on their behalf) bind themselves

 

99

--------------------------------------------------------------------------------


 

in writing to the terms of this Agreement pursuant to a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Term Loan Agent or any
Additional Agent (other than any Designated Agent), as the case may be (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company), and any such refunding, replacement or refinancing transaction
shall be in accordance with any applicable provisions of the ABL Documents, the
Term Loan Documents and any Additional Documents.  For the avoidance of doubt,
any ABL Obligations, Term Loan Obligations or Additional Obligations may be
refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is required to permit the refinancing
transaction under the ABL Documents, Term Loan Documents or Additional
Documents) of, any of the ABL Agent or any other ABL Secured Party, the Term
Loan Agent or any other Term Loan Secured Party or any Additional Agent or any
other Additional Secured Party, through the incurrence of Additional
Indebtedness, subject to Section 7.11.

 

Section 5.3  Reinstatement and Continuation of Agreement.  (a) If the ABL Agent
or any ABL Secured Party is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Borrower, any Guarantor, or
any other Person any payment made in satisfaction of all or any portion of the
ABL Obligations (an “ABL Recovery”), then the ABL Obligations shall be
reinstated to the extent of such ABL Recovery.  If this Agreement shall have
been terminated prior to such ABL Recovery, this Agreement shall be reinstated
in full force and effect in the event of such ABL Recovery, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the Parties from such date of reinstatement.  All rights,
interests, agreements, and obligations of the ABL Agent, the Term Loan Agent,
any Additional Agent, the ABL Secured Parties, the Term Loan Secured Parties and
any Additional Secured Parties under this Agreement shall remain in full force
and effect and shall continue irrespective of the commencement of, or any
discharge, confirmation, conversion, or dismissal of, any Insolvency Proceeding
by or against any Borrower or any Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations.  No priority or right of the ABL
Agent or any ABL Secured Party shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agent or any ABL Secured Party may have.

 

(b)           If the Term Loan Agent or any Term Loan Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Loan Obligations (a “Term Loan
Recovery”), then the Term Loan Obligations shall be reinstated to the extent of
such Term Loan Recovery.  If this Agreement shall have been terminated prior to
such Term Loan Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Term Loan Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement.  All rights, interests, agreements,
and obligations of the ABL Agent, the Term Loan Agent, any Additional Agent, the
ABL Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge,

 

100

--------------------------------------------------------------------------------


 

confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations, the Term Loan Obligations or any
Additional Obligations.  No priority or right of the Term Loan Agent or any Term
Loan Secured Party shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Term Loan Documents, regardless of any knowledge thereof which the Term Loan
Agent or any Term Loan Secured Party may have.

 

(c)           If any Additional ABL Agent or any Additional ABL Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Borrower, any Guarantor, or any other Person any payment
made in satisfaction of all or any portion of the Additional ABL Obligations (an
“Additional ABL Recovery”), then the Additional ABL Obligations shall be
reinstated to the extent of such Additional ABL Recovery.  If this Agreement
shall have been terminated prior to such Additional ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Additional ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of any
Additional ABL Agent, the ABL Agent, the Term Loan Agent, any Additional Term
Agent, the Additional ABL Secured Parties, the ABL Secured Parties, the Term
Loan Secured Parties and any Additional Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of any Additional ABL
Obligations, the ABL Obligations, the Term Loan Obligations or any Additional
Term Obligations.  No priority or right of any Additional ABL Agent or any
Additional ABL Secured Party shall at any time be prejudiced or impaired in any
way by any act or failure to act on the part of any Borrower or any Guarantor or
by the noncompliance by any Person with the terms, provisions, or covenants of
any of the Additional ABL Documents, regardless of any knowledge thereof which
any Additional ABL Agent or any Additional ABL Secured Party may have.

 

(d)           If any Additional Term Agent or any Additional Term Secured Party
is required in any Insolvency Proceeding or otherwise to turn over or otherwise
pay to the estate of any Borrower, any Guarantor, or any other Person any
payment made in satisfaction of all or any portion of the Additional Term
Obligations (an “Additional Term Recovery”), then the Additional Term
Obligations shall be reinstated to the extent of such Additional Term Recovery. 
If this Agreement shall have been terminated prior to such Additional Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Additional Term Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement.  All rights, interests, agreements, and
obligations of any Additional Term Agent, the ABL Agent, the Term Loan Agent,
any Additional ABL Agent, any Additional Term Secured Parties, the ABL Secured
Parties, the Term Loan Secured Parties and any Additional ABL Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency

 

101

--------------------------------------------------------------------------------


 

Proceeding by or against any Borrower or any Guarantor or any other circumstance
which otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of any Additional Term Obligations, the ABL
Obligations, the Term Loan Obligations or any Additional ABL Obligations.  No
priority or right of any Additional Term Agent or any Additional Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Additional Term Documents, regardless of any knowledge thereof which any
Additional Term Agent or any Additional Term Secured Party may have.

 

ARTICLE 6

 

Insolvency Proceedings

 

Section 6.1  DIP Financing.  (a) If any Borrower or any Guarantor shall be
subject to any Insolvency Proceeding in the United States at any time prior to
the Discharge of ABL Collateral Obligations, and the ABL Agent or any ABL Credit
Agreement Lenders, or any Additional Agent or any Additional ABL Credit Facility
Lenders shall agree to provide any Borrower or any Guarantor with, or consent to
a third party providing, any financing under Section 364 of the Bankruptcy Code
or consent to any order for the use of cash collateral under Section 363 of the
Bankruptcy Code (“DIP Financing”), with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code would be Collateral), then the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, agrees that it
will raise no objection, and will not support or act in concert with any other
party in raising an objection, to such DIP Financing or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of the Term Loan Agent securing the Term Loan Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
DIP Financing), so long as (i) the Term Loan Agent retains its Lien on the
Collateral to secure the Term Loan Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to the Term Loan Priority Collateral only, such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and any Lien securing such DIP Financing is junior and subordinate to the
Lien of the Term Loan Agent on the Term Loan Priority Collateral, (ii) all Liens
on ABL Priority Collateral securing any such DIP Financing shall be senior to or
on a parity with the Liens of the ABL Agent and the ABL Secured Parties securing
the ABL Obligations, and the Liens of any Additional ABL Agent and Additional
ABL Secured Parties securing the Additional ABL Obligations,  on ABL Priority
Collateral, (iii) if the ABL Agent and/or any ABL Secured Party, or any
Additional ABL Agent and/or any Additional ABL Secured Party, receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations or the Additional ABL Obligations, as the case may be, the Term Loan
Agent also receives an adequate protection Lien on such post-petition assets of
the debtor to secure the Term Loan Obligations and (iv) the terms of such DIP
Financing do not require any Grantor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, provided that
(x) such Liens in favor of the ABL Agent, any Additional ABL Agent and the Term
Loan Agent shall be subject to the provisions of Section 6.1(d) hereof and
(y) the foregoing provisions of this Section 6.1(a) shall not prevent the

 

102

--------------------------------------------------------------------------------


 

Term Loan Agent and the Term Loan Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a Plan of
Reorganization.

 

(b)           If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Collateral Obligations, and the ABL Agent or any ABL Credit Agreement
Lenders, or any Additional ABL Agent or Additional ABL Credit Facility Lenders,
shall agree to provide any Borrower or any Guarantor with, or consent to a third
party providing, any DIP Financing, with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code would be Collateral), then any Additional
Term Agent, on behalf of itself and any Additional Term Secured Parties
represented thereby, agrees that it will raise no objection, and will not
support, or act in concert with any other party in raising an objection, to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Additional Term Agent
securing the Additional Term Obligations or on any other grounds (and will not
request any adequate protection solely as a result of such DIP Financing), so
long as (i) such Additional Term Agent retains its Lien on the Collateral to
secure the Additional Term Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code) and, as to
the Term Loan Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such DIP Financing is junior and subordinate to the Lien of such
Additional Term Agent on the Term Loan Priority Collateral (except as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties), or
any Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby, (ii) all Liens on ABL Priority Collateral securing
any such DIP Financing shall be senior to or on a parity with the Liens of the
ABL Agent and the ABL Secured Parties securing the ABL Obligations, and the
Liens of any Additional ABL Agent and any Additional ABL Secured Parties
securing the Additional ABL Obligations,  on ABL Priority Collateral, (iii) if
the ABL Agent and/or any ABL Secured Party, or any Additional ABL Agent and/or
any Additional ABL Secured Party, receives an adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations or the
Additional ABL Obligations, as the case may be, such Additional Term Agent also
receives an adequate protection Lien on such post-petition assets of the debtor
to secure the Additional Term Obligations and (iv) the terms of such DIP
Financing do not require any Grantor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, provided that
(x) such Liens in favor of the ABL Agent, any Additional ABL Agent and such
Additional Term Agent shall be subject to the provisions of
Section 6.1(d) hereof and (y) the foregoing provisions of this
Section 6.1(b) shall not prevent any Additional Term Agent and any Additional
Term Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a Plan of Reorganization.

 

(c)

 

(i)            If the Original ABL Credit Agreement is then in effect, then in
the event that any Additional ABL Agent or any Additional ABL Secured Party
proposes to enter into and consummate any DIP Financing (such proposed DIP
Financing, the “Proposed

 

103

--------------------------------------------------------------------------------


 

DIP”), then (x) such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall provide written notice to the ABL Agent thereof, which notice
shall contain the material terms and conditions of such Proposed DIP (including
with respect to facility type, tenor, amounts, collateral, obligors, fees,
pricing, covenant package and roles) (such notice, the “DIP Offer”) at least
five (5) Business Days prior to the consummation of such Proposed DIP and
(y) such Additional ABL Agent or Additional ABL Secured Party, as applicable,
hereby unconditionally and irrevocably grants to the ABL Agent and the ABL
Credit Agreement Lenders the right, but not an obligation, to enter into and
consummate a DIP Financing either (A) on the terms and conditions set forth in
the DIP Offer, or (B) on the terms and conditions (including with respect to
facility type, tenor, amounts, collateral, obligors, fees, pricing, covenant
package and roles) no less advantageous to the Credit Parties than the terms and
conditions (including with respect to facility type, tenor, amounts, collateral,
obligors, fees, pricing, covenant package and roles) of the Proposed DIP
specified in the DIP Offer (collectively, the “Right of Last Refusal”).

 

(ii)           To exercise its Right of Last Refusal, the ABL Agent or any ABL
Credit Agreement Lender shall, within three (3) Business Days after receipt by
the ABL Agent of the DIP Offer, deliver a written notice to the Company and each
Additional ABL Agent, which shall either specify that the ABL Agent or such ABL
Credit Agreement Lender is willing to provide the DIP Financing on the terms of
the DIP Offer (such notice, the “Matching DIP Offer”) or provide the material
terms and conditions (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) of a DIP
Financing that the ABL Agent or such ABL Credit Agreement Lender is willing to
provide (such notice, the “Alternative DIP Offer”).  If the ABL Agent or any ABL
Credit Agreement Lender provides a Matching DIP Offer within the time period
specified in the preceding sentence, each Additional ABL Agent and Additional
ABL Secured Party agrees not to provide (other than in its capacity as ABL Agent
or ABL Credit Agreement Lender, if applicable), and not to support or act in
concert with any other party to provide, any DIP Financing and agrees that in
such event the ABL Agent or such ABL Credit Agreement Lender shall have the sole
right as between the parties hereto to provide any DIP Financing.

 

(iii)          If the Company agrees to proceed with a Matching DIP Offer or an
Alternative DIP Offer, then in each such case without limiting any of the
provisions of Section 6.1(a) or (b) hereof, each Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties represented thereby, agrees
that it will raise no objection, and will not support or act in concert with any
other party in raising an objection, to such DIP Financing provided pursuant to
such Matching DIP Offer or Alternative DIP Offer, as the case may be, or to the
Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of such Additional ABL Agent securing the Additional
ABL Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such applicable DIP Financing), so long as
(1) such Additional ABL Agent retains its Lien on the Collateral to secure the
Additional ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the Bankruptcy Code) and such Lien has
the same priority as existed prior to the commencement of the case under the
Bankruptcy Code

 

104

--------------------------------------------------------------------------------


 

(subject only to any “super-priority” of the Liens securing such DIP Financing)
and (2) if the ABL Agent and/or any ABL Secured Party receives an adequate
protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, as the case may be, such Additional ABL Agent also receives an
adequate protection Lien on such post-petition assets of the debtor to secure
the Additional ABL Obligations; provided that (A) such Liens in favor of the ABL
Agent and any Additional ABL Agent shall be subject to the provisions of
Section 6.1(d) hereof and (B) the foregoing provisions of this
Section 6.1(c) shall not prevent any Additional ABL Agent or any Additional ABL
Secured Parties from objecting to any provision in any DIP Financing relating to
any provision or content of a Plan of Reorganization that is not a Conforming
Plan of Reorganization.

 

(d)           All Liens granted to the ABL Agent, the Term Loan Agent or any
Additional Agent in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement;
provided, however, that the foregoing shall not alter the super-priority of any
Liens securing any DIP Financing in accordance with this Section 6.1.

 

Section 6.2  Relief From Stay.  Until the Discharge of ABL Collateral
Obligations has occurred, the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, agrees not to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the ABL Priority Collateral without the ABL Collateral
Representative’s express written consent.  Until the Discharge of Term Loan
Collateral Obligations has occurred, the ABL Agent, on behalf of itself and the
ABL Secured Parties, and any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees not to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Term Loan Priority Collateral without the Term
Loan Collateral Representative’s express written consent.  In addition, none of
the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable), the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any Additional Agent (including in
its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable) shall seek any relief from the automatic
stay with respect to any Collateral without providing 30 days’ prior written
notice to each other Party, unless such period is agreed in writing by the ABL
Agent, the Term Loan Agent and each Additional Agent to be modified.

 

Section 6.3  No Contest.  (a) The Term Loan Agent, on behalf of itself and the
Term Loan Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the ABL Agent or any ABL Secured Party for adequate
protection of its interest in the Collateral, or (ii) any objection by the ABL
Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the ABL Agent as adequate protection of its interests are subject to this
Agreement.  Any Additional Agent, on behalf of itself and any Additional Secured
Parties represented thereby, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request

 

105

--------------------------------------------------------------------------------


 

by the ABL Agent or any ABL Secured Party for adequate protection of its
interest in the Collateral, or (ii) any objection by the ABL Agent or any ABL
Secured Party to any motion, relief, action, or proceeding based on a claim by
the ABL Agent or any ABL Secured Party that its interests in the Collateral are
not adequately protected (or any other similar request under any law applicable
to an Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties).

 

(b)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Loan Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the Term
Loan Agent or any Term Loan Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(a) or
(c) hereof), or (ii) any objection by the Term Loan Agent or any Term Loan
Secured Party to any motion, relief, action or proceeding based on a claim by
the Term Loan Agent or any Term Loan Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(a) or (c) hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Loan Agent
as adequate protection of its interests are subject to this Agreement.  Any
Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, agrees that, prior to the Discharge of Term Loan
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the Term Loan Agent or any Term Loan Secured Party for
adequate protection of its interest in the Collateral, or (ii) any objection by
the Term Loan Agent or any Term Loan Secured Party to any motion, relief, action
or proceeding based on a claim by the Term Loan Agent or any Term Loan Secured
Party that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the Term Loan Agent as adequate protection of its
interests are subject to this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(c)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, prior to the Discharge of Additional Obligations, none of
them shall contest (or support any other Person contesting) (i) any request by
any Additional Agent or any Additional Secured Party for adequate protection of
its interest in the Collateral, or (ii) any objection by any Additional Agent or
any Additional Secured Party to any motion, relief, action, or proceeding based
on a claim by any Additional Agent or any Additional Secured Party that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such Additional Agent as adequate protection of its interests
are subject to this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).  The ABL Agent, on behalf
of itself and the ABL Secured Parties, agrees that, prior to the Discharge of
Additional Obligations, none of them shall contest (or support any other Person
contesting) (i) any request by any Additional Agent or any

 

106

--------------------------------------------------------------------------------


 

Additional Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(b) hereof), or (ii) any
objection by any Additional Agent or any Additional Secured Party to any motion,
relief, action, or proceeding based on a claim by any Additional Agent or any
Additional Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1(b) hereof) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Additional Agent as adequate protection of its
interests are subject to this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that,
prior to the applicable Discharge of Additional Obligations, none of them shall
contest (or support any other Person contesting) (a) any request by any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.1(b) hereof), or (b) any objection by such
other Additional Agent or any Additional Secured Party to any motion, relief,
action, or proceeding based on a claim by any Additional Agent or any Additional
Secured Party represented by such other Additional Agent that its interests in
the Collateral (unless in contravention of Section 6.1(b) hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Additional
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agents, in each case on behalf of itself and the Additional Secured
Parties represented thereby).

 

Section 6.4  Asset Sales.  The Term Loan Agent agrees, on behalf of itself and
the Term Loan Secured Parties, and any Additional Term Agent agrees, on behalf
of itself and any Additional Term Secured Parties represented thereby, that it
will not oppose any sale consented to by the ABL Agent, any Additional ABL Agent
or the ABL Collateral Representative of any ABL Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement.  The ABL Agent agrees, on behalf
of itself and the ABL Secured Parties, and each Additional ABL Agent agrees, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
that it will not oppose any sale consented to by the Term Loan Agent, any
Additional Term Agent or the Term Loan Collateral Representative of any Term
Loan Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.

 

Section 6.5  Separate Grants of Security and Separate Classification.  Each Term
Loan Secured Party, the Term Loan Agent, each Additional Term Secured Party and
each Additional Term Agent on the one hand and each ABL Secured Party, the ABL
Agent, each Additional ABL Secured Party and each Additional ABL Agent on the
other hand acknowledges and agrees that (i) the grants of Liens pursuant to the
ABL Collateral Documents, the Term Loan Collateral Documents, the Additional
Term Collateral Documents and the Additional ABL Collateral Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Term Loan Obligations and
Additional Term Obligations are fundamentally different from the ABL Obligations
and the Additional

 

107

--------------------------------------------------------------------------------


 

ABL Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Secured Parties and the Additional ABL
Secured Parties, on the one hand, and the Term Loan Secured Parties and the
Additional Term Secured Parties, on the other hand, in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties, the Term Loan Secured
Parties, any Additional Term Secured Parties and any Additional ABL Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims, Additional ABL Obligation
claims, Term Loan Obligation claims and Additional Term Obligation claims
against the Credit Parties (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or the Term Loan Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties and the Additional ABL Secured Parties
or the Term Loan Secured Parties and the Additional Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties and Additional
ABL Secured Parties, on the one hand, and the Term Loan Secured Parties and the
Additional Term Secured Parties, on the other hand, before any distribution is
made in respect of the claims held by the other Secured Parties, with the other
Secured Parties hereby acknowledging and agreeing to turn over to the respective
other Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.  The foregoing
sentence is subject to any separate agreement by and between any Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and any other Party, on behalf of itself and the Additional Secured
Parties represented thereby, with respect to the Additional Obligations owing to
any of such Additional Agent and Additional Secured Parties.

 

Section 6.6  Enforceability.  The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code.

 

Section 6.7  ABL Obligations Unconditional.  All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Loan Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any ABL Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any

 

108

--------------------------------------------------------------------------------


 

refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the ABL
Obligations, or of any of the Term Loan Agent, any Additional Agent or any
Credit Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8  Term Loan Obligations Unconditional.  All rights of the Term Loan
Agent hereunder, and all agreements and obligations of the ABL Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Term Loan Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Loan Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Term
Loan Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Term Loan Obligations or any guarantee
thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Term Loan
Obligations, or of any of the ABL Agent, any Additional Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9  Additional Obligations Unconditional.  All rights of any Additional
Agent hereunder, and all agreements and obligations of the ABL Agent, the Term
Loan Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Additional
Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Additional Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Additional Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Additional Obligations or any guarantee
thereof; or

 

109

--------------------------------------------------------------------------------


 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Additional
Obligations, or of any of the ABL Agent, the Term Loan Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.10  Adequate Protection.  Except to the extent expressly provided in
Section 6.1, nothing in this Agreement shall limit the rights of (x) the ABL
Agent and the ABL Secured Parties, (y) the Term Loan Agent and the Term Loan
Secured Parties, or (z) any Additional Agent and any Additional Secured Parties,
respectively, from seeking or requesting adequate protection with respect to
their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that:

 

(a)           in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Term Loan
Priority Collateral, then the ABL Agent, on behalf of itself and each of the ABL
Secured Parties, agrees that the Term Loan Agent shall also be granted a senior
Lien on such collateral as security for the Term Loan Obligations and that any
Lien on such collateral securing the ABL Obligations shall be subordinate to any
Lien on such collateral securing the Term Loan Obligations,

 

(b)           in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Term Loan
Priority Collateral, then the ABL Agent, on behalf of itself and each of the ABL
Secured Parties, agrees that any Additional Term Agent shall also be granted a
senior Lien on such collateral as security for the Additional Term Obligations
and that any Lien on such collateral securing the ABL Obligations shall be
subordinate to any Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties),

 

(c)           in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term Loan Agent, on behalf of
itself and each of the Term Loan Secured Parties, agrees that the ABL Agent
shall also be granted a senior Lien on such collateral as security for the ABL
Obligations and that any Lien on such collateral securing the Term Loan
Obligations shall be subordinate to the Lien on such collateral securing the ABL
Obligations,

 

(d)           in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term

 

110

--------------------------------------------------------------------------------


 

Loan Agent, on behalf of itself and each of the Term Loan Secured Parties,
agrees that any Additional ABL Agent shall also be granted a senior Lien on such
collateral as security for the Additional ABL Obligations and that any Lien on
such collateral securing the Term Loan Obligations shall be subordinate to any
Lien on such collateral securing the Additional ABL Obligations,

 

(e)           in the event that any Additional Term Agent, on behalf of itself
or any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then such Additional Term Agent,
on behalf of itself and any Additional Term Secured Parties represented thereby,
agrees that the ABL Agent shall also be granted a senior Lien on such collateral
as security for the ABL Obligations and that any Lien on such collateral
securing the Additional Term Obligations shall be subordinate to the Lien on
such collateral securing the ABL Obligations,

 

(f)            in the event that any Additional Term Agent, on behalf of itself
or any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then such Additional Term Agent,
on behalf of itself and any Additional Term Secured Party represented thereby,
agrees that any Additional ABL Agent shall also be granted a senior Lien on such
collateral as security for the Additional ABL Obligations and that any Lien on
such collateral securing the Additional Term Obligations shall be subordinate to
the Lien on such collateral securing the Additional ABL Obligations,

 

(g)           in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Term Loan Priority Collateral, then such Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Party represented
thereby, agrees that the Term Loan Agent shall also be granted a senior Lien on
such collateral as security for the Term Loan Obligations and that any Lien on
such collateral securing the Additional ABL Obligations shall be subordinate to
the Lien on such collateral securing the Term Loan Obligations, and

 

(h)           in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Term Loan Priority Collateral, then such Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Party represented
thereby, agrees that any Additional Term Agent shall also be granted a senior
Lien on such collateral as security for the Additional Term Obligations and that
any Lien on such collateral securing the Additional ABL Obligations shall be
subordinate to the Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL

 

111

--------------------------------------------------------------------------------


 

Secured Parties represented thereby, and such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby).

 

ARTICLE 7

 

Miscellaneous

 

Section 7.1  Rights of Subrogation.  The Term Loan Agent, for and on behalf of
itself and the Term Loan Secured Parties, agrees that no payment by the Term
Loan Agent or any Term Loan Secured Party to the ABL Agent or any ABL Secured
Party pursuant to the provisions of this Agreement shall entitle the Term Loan
Agent or any Term Loan Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred. 
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term Loan
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the ABL Obligations resulting from payments to
the ABL Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof.

 

The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, agrees that no payment by the Term Loan Agent or any Term Loan Secured
Party to any Additional ABL Agent or any Additional ABL Secured Party
represented thereby pursuant to the provisions of this Agreement shall entitle
the Term Loan Agent or any Term Loan Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Additional ABL Obligations
with respect to the Additional ABL Obligations owed to such Additional ABL
Secured Parties shall have occurred.  Following the Discharge of Additional ABL
Obligations with respect to the Additional ABL Obligations owed to such
Additional ABL Secured Parties, such Additional ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term Loan
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the applicable Additional ABL Obligations
resulting from payments to such Additional ABL Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Additional ABL Agent are paid by such
Person upon request for payment thereof.

 

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to the Term Loan Agent
or any Term Loan Secured Party pursuant to the provisions of this Agreement
shall entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred.  Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as the
ABL Agent or any ABL Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Term Loan
Obligations resulting from payments to the Term Loan Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Loan Agent are paid
by such Person upon request for payment thereof.

 

112

--------------------------------------------------------------------------------


 

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to any Additional Term
Agent or any Additional Term Secured Party represented thereby pursuant to the
provisions of this Agreement shall entitle the ABL Agent or any ABL Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred. 
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, such
Additional Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
applicable Additional Term Obligations resulting from payments to such
Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle such
Additional Term Agent or any such Additional Term Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of ABL Obligations
shall have occurred.  Following the Discharge of ABL Obligations, the ABL Agent
agrees to execute such documents, agreements, and instruments as such Additional
Term Agent or any such Additional Term Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof.

 

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to any Additional ABL Agent
or any Additional ABL Secured Party pursuant to the provisions of this Agreement
shall entitle such Additional Term Agent or any such Additional Term Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional ABL Obligations with respect to the Additional ABL
Obligations owed to such Additional ABL Secured Parties shall have occurred. 
Following the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties, any
Additional ABL Agent agrees to execute such documents, agreements, and
instruments as such Additional Term Agent or any such Additional Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional ABL Obligations resulting from payments
to such Additional ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional ABL Agent are paid by such Person upon request for
payment thereof.

 

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to the Term Loan Agent or any
Term Loan Secured

 

113

--------------------------------------------------------------------------------


 

Party pursuant to the provisions of this Agreement shall entitle such Additional
ABL Agent or any such Additional ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred.  Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as such
Additional ABL Agent or any such Additional ABL Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Term Loan Obligations resulting from payments to the Term Loan
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Term Loan Agent are paid by such Person upon request for payment thereof.

 

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to any Additional Term Agent
or any Additional Term Secured Party pursuant to the provisions of this
Agreement shall entitle such Additional ABL Agent or any such Additional ABL
Secured Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred. 
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, any
Additional Term Agent agrees to execute such documents, agreements, and
instruments as such Additional ABL Agent or any such Additional ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional Term Obligations resulting from payments
to such Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Section 7.2  Further Assurances.  The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3  Representations.  The Term Loan Agent represents and warrants to
the ABL Agent and any Additional Agent that it has the requisite power and
authority under the Term Loan Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and the Term Loan
Secured Parties.  The ABL Agent represents and warrants to the Term Loan Agent
and any Additional Agent that it has the requisite power and authority under the
ABL Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the ABL Secured Parties.  Any Additional Agent
represents and warrants to the Term Loan Agent, the ABL Agent and any other
Additional Agent that it has

 

114

--------------------------------------------------------------------------------


 

the requisite power and authority under the applicable Additional Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and any Additional Secured Parties represented thereby.

 

Section 7.4  Amendments.  (a) No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by the
Term Loan Agent, the ABL Agent and any Additional Agent.  Notwithstanding the
foregoing, the Company may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement in the
form of Exhibit C attached hereto as provided for in the definition of “ABL
Credit Agreement” or “Term Loan Credit Agreement”, as applicable.  No amendment,
modification or waiver of any provision of this Agreement, and no consent to any
departure therefrom by any Party hereto, that changes, alters, modifies or
otherwise affects any power, privilege, right, remedy, liability or obligation
of, or otherwise affects in any manner, any Additional Agent that is not then a
Party, or any Additional Secured Party not then represented by an Additional
Agent that is then a Party (including but not limited to any change, alteration,
modification or other effect upon any power, privilege, right, remedy, liability
or obligation of or other effect upon any such Additional Agent or Additional
Secured Party that may at any subsequent time become a Party or beneficiary
hereof) shall be effective unless it is consented to in writing by the Company
(regardless of whether any such Additional Agent or Additional Secured Party
ever becomes a Party or beneficiary hereof), and any amendment, modification or
waiver of any provision of this Agreement that would have the effect, directly
or indirectly, through any reference in any Credit Document to this Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying any Credit
Document, or any term or provision thereof, or any right or obligation of the
Company or any other Credit Party thereunder or in respect thereof, shall not be
given such effect except pursuant to a written instrument executed by the
Company and each other affected Credit Party.

 

(b)           In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and each Additional Term Collateral Document, in
each case without the consent of, or any action by, any Term Loan Agent or any
Term Loan Secured Party or any Additional Term Agent or Additional Term Secured
Party, as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Term Loan Secured Parties or the
Additional Term Secured Parties, as applicable, or the interests of the Term
Loan Secured Parties or the Additional Term Secured Parties, as applicable, in
the Term Loan Priority Collateral.  The ABL Agent shall give written notice of
such amendment, waiver or consent to the Term Loan Agent and each Additional
Term Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or

 

115

--------------------------------------------------------------------------------


 

consent with respect to the provisions of any Term Loan Collateral Document or
any Additional Term Collateral Document as set forth in this Section 7.4(b).

 

(c)           In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon ), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and each Additional ABL Collateral Document, in each
case without the consent of, or any action by, any Additional ABL Agent or any
Additional ABL Secured Party (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties); provided, that such amendment, waiver or
consent does not materially adversely affect the rights or interests of the
Additional ABL Secured Parties in the ABL Priority Collateral.  The ABL Agent
shall give written notice of such amendment, waiver or consent to each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional ABL Collateral Document as set forth in this
Section 7.4(c).

 

(d)           In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each ABL Collateral Document and each Additional
ABL Collateral Document, in each case without the consent of, or any action by,
the ABL Agent or any ABL Secured Party or any Additional ABL Agent or Additional
ABL Secured Party, as applicable (except as may be separately otherwise agreed
in writing by and between the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and (x) the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (y) any Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral).  The Term Loan Agent shall give written notice of such
amendment, waiver or consent to the ABL Agent and each Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or

 

116

--------------------------------------------------------------------------------


 

consent with respect to the provisions of any ABL Collateral Document or
Additional ABL Collateral Document as set forth in this Section 7.4(d).

 

(e)           In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Additional Term Collateral Document without
the consent of, or any action by, any Additional Term Agent or Additional Term
Secured Party (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties); provided, that such amendment, waiver
or consent does not materially adversely affect the rights or interests of the
Additional Term Secured Parties in the Collateral.  The applicable Term Loan
Agent shall give written notice of such amendment, waiver or consent to each
Additional Term Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional Term Collateral Document as set forth in this
Section 7.4(e).

 

(f)            In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and each Additional ABL Collateral Document, in each
case without the consent of, or any action by, the ABL Agent or any ABL Secured
Party or any Additional ABL Agent or Additional ABL Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral).  The applicable Additional Term Agent shall give written
notice of such amendment, waiver or consent to the ABL Agent and each Additional
ABL Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment,

 

117

--------------------------------------------------------------------------------


 

waiver or consent with respect to the provisions of any ABL Collateral Document
or Additional ABL Collateral Document as set forth in this Section 7.4(f).

 

(g)           In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and (with respect to any other Additional Term
Credit Facility) each Additional Term Collateral Document, in each case without
the consent of, or any action by, the Term Loan Agent or any Term Loan Secured
Party or (with respect to any other Additional Term Credit Facility) any other
Additional Term Agent or related Additional Term Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the Term Agent, on behalf of itself and the
Term Loan Secured Parties, or such other Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby); provided,
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Term Loan Secured Parties or such other Additional
Term Secured Parties, as applicable, in the Collateral.  The applicable
Additional Term Agent shall give written notice of such amendment, waiver or
consent to the Term Loan Agent and each such other Additional Term Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document or Additional Term Collateral Document as set forth in
this Section 7.4(g).

 

(h)           In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and each Additional Term Collateral Document, in
each case without the consent of, or any action by, the Term Loan Agent or any
Term Loan Secured Party or any Additional Term Agent or Additional Term Secured
Party, as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the Term Loan Secured
Parties or the Additional Term Secured Parties, as applicable, in the Term Loan
Priority Collateral.  The applicable Additional ABL Agent shall give written
notice of such amendment, waiver or consent to the Term Loan Agent and each
Additional Term Agent; provided that the failure to give such notice shall not
affect the effectiveness of such

 

118

--------------------------------------------------------------------------------


 

amendment, waiver or consent with respect to the provisions of any Term Loan
Collateral Document or Additional Term Collateral Document as set forth in this
Section 7.4(h).

 

(i)            In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and (with respect to any other Additional ABL Credit
Facility) each Additional ABL Collateral Document, in each case without the
consent of, or any action by, the ABL Agent or any ABL Secured Party or (with
respect to any other Additional ABL Credit Facility) any other Additional ABL
Agent or related Additional ABL Secured Party (except as may be separately
otherwise agreed in writing by and between (x) such Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby, and
(y) the ABL Agent, on behalf of itself and the ABL Secured Parties, or such
other Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby); provided, that such amendment, waiver or consent
does not materially adversely affect the rights or interests of the ABL Secured
Parties or such other Additional ABL Secured Parties in the Collateral.  The
applicable Additional ABL Agent shall give written notice of such amendment,
waiver or consent to the ABL Agent and each such other Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(i).

 

Section 7.5  Addresses for Notices.  Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed).  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent:

Deutsche Bank AG New York Branch

 

60 Wall Street

 

New York, NY 10005

 

Attention: Carin Keegan

 

Facsimile: (212) 797-5690

 

Telephone: (212) 250-6083

 

 

Term Loan Agent:

Deutsche Bank AG New York Branch

 

60 Wall Street

 

119

--------------------------------------------------------------------------------


 

 

New York, NY 10005

 

Attention: Carin Keegan

 

Facsimile: (212) 797-5690

 

Telephone: (212) 250-6083

 

 

Any Additional Agent:

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

 

Section 7.6  No Waiver, Remedies.  No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7  Continuing Agreement, Transfer of Secured Obligations.  This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations, the Discharge of Term Loan
Obligations and the Discharge of Additional Obligations shall have occurred,
(b) be binding upon the Parties and their successors and assigns, and (c) inure
to the benefit of and be enforceable by the Parties and their respective
successors, transferees and assigns.  Nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10 hereof. 
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Term Loan Agent, any Term Loan
Secured Party, any Additional Agent or any Additional Secured Party may assign
or otherwise transfer all or any portion of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations, as applicable, to any other Person,
and such other Person shall thereupon become vested with all the rights and
obligations in respect thereof granted to the ABL Agent, the Term Loan Agent,
such ABL Secured Party, such Term Loan Secured Party, such Additional Agent or
such Additional Secured Party, as the case may be, herein or otherwise.  The ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

 

Section 7.8  Governing Law:  Entire Agreement.  The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

 

Section 7.9  Counterparts.  This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

 

120

--------------------------------------------------------------------------------


 

Section 7.10  No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, each Additional Agent, the Additional Secured Parties and the Company
and the other Credit Parties.  No other Person shall have or be entitled to
assert rights or benefits hereunder.

 

Section 7.11  Designation of Additional Indebtedness; Joinder of Additional
Agents.  (a) The Company may designate any Additional Indebtedness complying
with the requirements of the definition of “Additional Indebtedness” as
Additional Indebtedness, and as either Additional ABL Indebtedness or Additional
Term Indebtedness, for purposes of this Agreement, upon complying with the
following conditions:

 

(i)            one or more Additional Agents for one or more Additional Secured
Parties in respect of such Additional Indebtedness shall have executed the
Additional Indebtedness Joinder with respect to such Additional Indebtedness,
and the Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to the ABL Agent, the Term Loan Agent and any
other Additional Agent then party to this Agreement;

 

(ii)           at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Company) prior to delivery of the Additional
Indebtedness Joinder, the Company shall have delivered to the ABL Agent, the
Term Loan Agent and any other Additional Agent then party to this Agreement
complete and correct copies of any Additional Credit Facility, Additional
Guarantees and Additional Collateral Documents that will govern such Additional
Indebtedness upon giving effect to such designation (which may be unexecuted
copies of Additional Documents to be executed and delivered concurrently with
the effectiveness of such designation);

 

(iii)          the Company shall have executed and delivered to the ABL Agent,
the Term Loan Agent and any other Additional Agent then party to this Agreement
an Additional Indebtedness Designation, with respect to such Additional
Indebtedness, which Additional Indebtedness Designation shall designate such
Additional Indebtedness as Additional ABL Indebtedness or Additional Term
Indebtedness, as the case may be;

 

(iv)          all state and local stamp, recording, filing, intangible and
similar taxes or fees (if any) that are payable in connection with the inclusion
of such Additional Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to the ABL Agent, the Term
Loan Agent and any other Additional Agent then party to this Agreement; and

 

(v)           no Event of Default shall have occurred and be continuing.

 

(b)           Upon satisfaction of the foregoing conditions, (i) the designated
Additional Indebtedness shall constitute “Additional Indebtedness,” any
Additional Credit Facility under which such Additional Indebtedness is or may be
incurred shall constitute an “Additional Credit Facility,” any holder of such
Additional Indebtedness or other applicable

 

121

--------------------------------------------------------------------------------


 

Additional Secured Party shall constitute an “Additional Secured Party,” and any
Additional Agent for any such Additional Secured Party shall constitute an
“Additional Agent,” (ii) any designated Additional Term Indebtedness shall
constitute “Additional Term Indebtedness,” any Additional Term Credit Facility
under which such Additional Term Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility” and an “Additional Term Credit
Facility,” any holder of such Additional Term Indebtedness or other applicable
Additional Term Secured Party shall constitute an “Additional Secured Party” and
an “Additional Term Secured Party,” and any Additional Term Agent for any such
Additional Term Secured Party shall constitute an “Additional Term Agent” and
(iii) any designated Additional ABL Indebtedness shall constitute “Additional
ABL Indebtedness,” any Additional ABL Credit Facility under which such
Additional ABL Indebtedness is or may be incurred shall constitute an
“Additional ABL Credit Facility,” any holder of such Additional ABL Indebtedness
or other applicable Additional ABL Secured Party shall constitute an “Additional
ABL Secured Party,” and any Additional ABL Agent for any such Additional ABL
Secured Party shall constitute an “Additional ABL Agent,” in each case for all
purposes under this Agreement.  The date on which the foregoing conditions shall
have been satisfied with respect to such Additional Indebtedness is herein
called the “Additional Effective Date.”  Prior to the Additional Effective Date
with respect to such Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the ABL Agent, the Term Loan
Agent and any other Additional Agent then party to this Agreement shall be
determined on the basis that such Additional Indebtedness is not then
designated.  On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of the ABL Agent, the Term Loan Agent and any other Additional Agent
then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is then designated.

 

(c)           In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Agent, the Term Loan Agent and
any Additional Agent then party hereto agrees at the Company’s expense (x) to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Term Loan Collateral
Documents, ABL Collateral Documents, or Additional Collateral Documents, as
applicable, and any blocked account, control or other agreements relating to any
security interest in Control Collateral or Cash Collateral, and to make or
consent to any filings or take any other actions, as may be reasonably deemed by
the Company to be necessary or reasonably desirable for any Lien on any
Collateral to secure such Additional Indebtedness to become a valid and
perfected Lien (with the priority contemplated by this Agreement), provided that
such amendment, restatement, waiver or supplement does not adversely affect the
validity, perfection or priority of the Lien of such Agent (subject, as to
priority, to the provisions of this Agreement) and (y) otherwise to reasonably
cooperate to effectuate a designation of Additional Indebtedness pursuant to
this Section 7.11 (including without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

Section 7.12  Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change.  The Term Loan Collateral Representative shall
act for the Term Loan Collateral Secured Parties as provided in this Agreement,
and shall be entitled to so

 

122

--------------------------------------------------------------------------------


 

act at the direction of the Requisite Term Holders from time to time.  Until a
Party (other than the existing Term Loan Collateral Representative) receives
written notice from the existing Term Loan Collateral Representative, in
accordance with Section 7.5 of this Agreement, of a change in the identity of
the Term Loan Collateral Representative, such Party shall be entitled to act as
if the existing Term Loan Collateral Representative is in fact the Term Loan
Collateral Representative.  Each Party (other than the existing Term Loan
Collateral Representative) shall be entitled to rely upon any written notice of
a change in the identity of the Term Loan Collateral Representative which
facially appears to be from the then existing Term Loan Collateral
Representative and is delivered in accordance with Section 7.5 and such Agent
shall not be required to inquire into the veracity or genuineness of such
notice.  Each existing Term Loan Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the Term Loan Collateral Representative.

 

The ABL Collateral Representative shall act for the ABL Collateral Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction of the Requisite ABL Holders from time to time.  Until a Party (other
than the existing ABL Collateral Representative) receives written notice from
the existing ABL Collateral Representative, in accordance with Section 7.5 of
this Agreement, of a change in the identity of the ABL Collateral
Representative, such Party shall be entitled to act as if the existing ABL
Collateral Representative is in fact the ABL Collateral Representative.  Each
Party (other than the existing ABL Collateral Representative) shall be entitled
to rely upon any written notice of a change in the identity of the ABL
Collateral Representative which facially appears to be from the then existing
ABL Collateral Representative and is delivered in accordance with Section 7.5
and such Agent shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing ABL Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the ABL Collateral Representative.

 

Section 7.13  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the ABL Secured Parties, the Term Loan Secured Parties and
any Additional Secured Parties, respectively.  Nothing in this Agreement is
intended to or shall impair the rights of the Company or any other Credit Party,
or the obligations of the Company or any other Credit Party to pay the ABL
Obligations, the Term Loan Obligations and any Additional Obligations as and
when the same shall become due and payable in accordance with their terms.

 

Section 7.14  Headings.  The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.15  Severability.  If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

 

Section 7.16  Attorneys Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other

 

123

--------------------------------------------------------------------------------


 

proceeding shall be entitled to recover its reasonable attorneys’ fees and all
other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

 

Section 7.17  VENUE; JURY TRIAL WAIVER.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RELATED THERETO, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.18  Intercreditor Agreement.  This Agreement is the “ABL/Term Loan
Intercreditor Agreement” referred to in the ABL Credit Agreement, the “ABL/Term
Loan Intercreditor Agreement” referred to in the Term Loan Credit Agreement and
the “ABL/Term Loan Intercreditor Agreement or ABL/Secured Notes Intercreditor
Agreement” referred to in any Additional Credit Facility.  Nothing in this
Agreement shall be deemed to subordinate the right of any ABL Secured Party or
any Additional ABL Secured Party to receive payment to the right of any Term
Loan Secured Party or any Additional Term Secured Party to receive payment or of
any Term Loan Secured Party or any Additional Term Secured Party to receive
payment to the right of any ABL Secured Party or any Additional ABL Secured
Party to receive payment (whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the

 

124

--------------------------------------------------------------------------------


 

Parties that this Agreement shall effectuate a subordination of Liens as between
the ABL Secured Parties, or any Additional ABL Secured Parties, on the one hand,
and the Term Loan Secured Parties or any Additional Term Secured Parties, on the
other hand, but not a subordination of Indebtedness.

 

Section 7.19  No Warranties or Liability.  The Term Loan Agent, the ABL Agent
and any Additional Agent each acknowledges and agrees that none of the other
Parties has made any representation or warranty with respect to the execution,
validity, legality, completeness, collectability or enforceability of any other
ABL Document, any other Term Loan Document or any other Additional Document. 
Except as otherwise provided in this Agreement, the Term Loan Agent, the ABL
Agent and any Additional Agent will be entitled to manage and supervise their
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

 

Section 7.20  Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Term Loan Document or
any Additional Document, the provisions of this Agreement shall govern.  The
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Term Loan Documents, the ABL Documents or any
Additional Documents.

 

Section 7.21  Information Concerning Financial Condition of the Credit Parties. 
None of the Term Loan Agent, the ABL Agent and any Additional Agent has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the Term Loan Obligations or any Additional
Obligations.  The Term Loan Agent, the ABL Agent and any Additional Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances.  In the event
the Term Loan Agent, the ABL Agent or any Additional Agent, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.

 

[Signature pages follow]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Loan Agent, for and on behalf of itself and the
Term Loan Secured Parties, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as the ABL Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as the Term Loan Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term
Loan Secured Parties, any Additional Agent and any Additional Secured Parties
and will not do any act or perform any obligation which is not in accordance
with the agreements set forth in this Agreement.

 

CREDIT PARTIES:

 

 

[              ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of                     , 20   , by [COMPANY](1) (the
“Company”).  Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Intercreditor Agreement (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) entered into as of May 25, 2011 between DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”) for the ABL Secured Parties and
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent (together
with its successors and assigns in such capacity from time to time, and as
further defined in the Intercreditor Agreement, the “Term Loan Agent”) for the
Term Loan Secured Parties.(2)  Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                     , 20    (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list Additional Secured Parties] [and
Additional Agent, as agent (the “Additional Agent”)].(3)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Company hereby represents and
warrants to the ABL Agent, the Term Loan Agent, and any Additional Agent that:

 

(1)           the Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement;

 

(2)           all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied; and

 

(3)           on the date hereof there does not exist, and after giving effect
to the designation of such Additional Indebtedness there will not exist, any
Event of Default.

 

Section 2.  Designation of Additional Indebtedness.  The Company hereby
designates such Additional Indebtedness as Additional Indebtedness and as
Additional [ABL] / [Term] Indebtedness under the Intercreditor Agreement.

 

--------------------------------------------------------------------------------

(1)           Revise as appropriate to refer to any permitted successor or
assign.

 

(2)           Revise as appropriate to refer to any successor ABL Agent or Term
Loan Agent and to add reference to any previously added Additional Agent.

 

(3)           Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Secured Parties and any Additional Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

 

[COMPANY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                            , 20   , among [COMPANY] (the
“Company”), DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “ABL
Agent”)(4) for the ABL Secured Parties, DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Loan Agent”)(5) for the Term Loan Secured Parties, [list
any previously added Additional Agent] [and insert name of each Additional Agent
under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Intercreditor Agreement dated as of
May 25, 2011 (as amended, supplemented, waived or otherwise modified from time
to time, the “Intercreditor Agreement”) among the ABL Agent, [and] the Term Loan
Agent [and (list any previously added Additional Agent)].  Capitalized terms
used herein and not otherwise defined herein shall have the meaning specified in
the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                     , 20    (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list any applicable Additional
Secured Parties (the “Joining Additional Secured Parties”)] [and insert name of
each applicable Additional Agent (the “Joining Additional Agent”)].(6)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness and as Additional [ABL]
[Term] Indebtedness by means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Secured Parties,](7) hereby agrees with the ABL Agent, the
Term Loan Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for itself
and on behalf of the Joining Additional Secured Parties,](8) hereby agrees to be
bound by the terms and

 

--------------------------------------------------------------------------------

(4)           Revise as appropriate to refer to any successor ABL Agent.

 

(5)           Revise as appropriate to refer to any successor Term Loan Agent.

 

(6)           Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Secured Parties and any Additional Agent.

 

(7)           Revise as appropriate to refer to any Additional Agent being added
hereby and any Additional Secured Parties represented thereby.

 

(8)           Revise references throughout as appropriate to refer to the party
or parties being added.

 

--------------------------------------------------------------------------------


 

provisions of the Intercreditor Agreement and shall, as of the Additional
Effective Date with respect to the Additional Credit Facility, be deemed to be a
party to the Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  (a) The ABL Agent (for itself and on behalf
of the ABL Secured Parties), the Term Loan Agent (for itself and on behalf of
the Term Loan Secured Parties) and [each of] the Additional Agent[s](for itself
and on behalf of any Additional Secured Parties represented thereby) hereby
agree that the interests of the respective Secured Parties in the Liens granted
to the ABL Agent, the Term Loan Agent, or any Additional Agent, as applicable,
under the applicable Credit Documents shall be treated, as among the Secured
Parties, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Secured
Parties as provided therein regardless of any claim or defense (including
without limitation any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the ABL Agent, the Term
Loan Agent, any Additional Agent or any Secured Party may be entitled or
subject.  The ABL Agent (for itself and on behalf of the ABL Secured Parties),
the Term Loan Agent (for itself and on behalf of the Term Loan Secured Parties),
and any Additional Agent party to the Intercreditor Agreement (for itself and on
behalf of any Additional Secured Parties represented thereby) (a) recognize the
existence and validity of the Additional Obligations represented by the
Additional Credit Facility, and (b) agree to refrain from making or asserting
any claim that the Additional Credit Facility or other applicable Additional
Documents are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations.  The
[Joining Additional Agent (for itself and on behalf of the Joining Additional
Secured Parties] (a) recognize[s] the existence and validity of the ABL
Obligations, the existence and validity of the Term Loan Obligations [and the
existence and validity of the Additional Obligations](9) and (b) agree[s] to
refrain from making or asserting any claim that the ABL Credit Agreement, the
Term Loan Credit Agreement, the other ABL Documents or Term Loan Documents or
the Additional Credit Facility or the Additional Documents](10), as the case may
be, are invalid or not enforceable in accordance with their terms as a result of
the circumstances surrounding the incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(9)           Add reference to any previously added Additional Obligations as
appropriate.

 

(10)         Add reference to any previously added Additional Credit Facility
and related Additional Documents as appropriate.

 

2

--------------------------------------------------------------------------------


 

[Add Signatures]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][TERM LOAN CREDIT AGREEMENT][ADDITIONAL CREDIT FACILITY]
JOINDER

 

JOINDER, dated as of                         , 20   , among DEUTSCHE BANK AG NEW
YORK BRANCH, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”)(11) for the ABL Secured Parties,
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent (together
with its successors and assigns in such capacity from time to time, and as
further defined in the Intercreditor Agreement, the “Term Loan Agent”)(12) for
the Term Loan Secured Parties, [list any previously added Additional Agent] [and
insert name of additional Term Loan Secured Parties, Term Loan Agent, ABL
Secured Parties or ABL Agent, as applicable, being added hereby as party] and
any successors or assigns thereof, to the Intercreditor Agreement dated as of
May 25, 2011 (as amended, supplemented, waived or otherwise modified from time
to time, the “Intercreditor Agreement”) among the ABL Agent(13), [and] the Term
Loan Agent(14) [and (list any previously added Additional Agent)].  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
                       , 20     (the “Joining [ABL Credit Agreement][Term Loan
Credit Agreement][Additional Credit Facility]”), among [list any applicable
Credit Party], [list any applicable new ABL Secured Parties, Term Loan Secured
Parties or Additional Secured Parties, as applicable (the “Joining [ABL Secured
Parties][Term Loan Secured Parties][Additional Secured Parties]”)] [and insert
name of each applicable Agent (the “Joining [ABL][Term Loan][Additional]
Agent”)].(15)

 

The Joining [ABL][Term Loan][Additional] Agent, for itself and on behalf of the
Joining [ABL Secured Parties][Term Loan Secured Parties][Additional Secured
Parties],(16) hereby agrees with the Company and the other Grantors, the [ABL][
Term Loan][Additional] Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining [ABL][Term Loan][Additional]
Agent, for itself and on behalf of the Joining [ABL Secured Parties][Term Loan
Secured

 

 

--------------------------------------------------------------------------------

(11)         Revise as appropriate to refer to any successor ABL Agent.

 

(12)         Revise as appropriate to refer to any successor Term Loan Agent.

 

(13)         Revise as appropriate to describe predecessor ABL Agent or ABL
Secured Parties, if joinder is for a new ABL Credit Agreement.

 

(14)         Revise as appropriate to describe predecessor Term Loan Agent or
Term Loan Secured Parties, if joinder is for a new Term Loan Credit Agreement.

 

(15)         Revise as appropriate to refer to the new credit facility, Secured
Parties and Agents.

 

(16)         Revise as appropriate to refer to any Agent being added hereby and
any Secured Parties represented thereby.

 

--------------------------------------------------------------------------------


 

Parties][Additional Secured Parties],](17) hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Term Loan] [Additional] Agent.  As of the date hereof, the Joining [ABL Credit
Agreement][Term Loan Credit Agreement][Additional Credit Facility] shall be
deemed [the][a] [ABL Credit Agreement] [Term Loan Credit Agreement] [Additional
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL] [Term Loan]
[Additional] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

--------------------------------------------------------------------------------

(17)         Revise references throughout as appropriate to refer to the party
or parties being added.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT L

to
CREDIT AGREEMENT

 

[FORM OF]
JUNIOR LIEN INTERCREDITOR AGREEMENT

 

by and between

 

[                ]

 

as Term Loan Agent,

 

and

 

[                ]

 

as Initial Junior Priority Agent

 

Dated as of [          ], 20[  ]

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.1

UCC Definitions

2

Section 1.2

Other Definitions

2

Section 1.3

Rules of Construction

20

 

 

 

 

ARTICLE II

 

 

 

 

 

LIEN PRIORITY

 

 

 

 

Section 2.1

Agreement to Subordinate

20

Section 2.2

Waiver of Right to Contest Liens

23

Section 2.3

Remedies Standstill

24

Section 2.4

Exercise of Rights

25

Section 2.5

[RESERVED]

26

Section 2.6

Waiver of Marshalling

26

 

 

 

 

ARTICLE III

 

 

 

 

 

ACTIONS OF THE PARTIES

 

 

 

 

Section 3.1

Certain Actions Permitted

26

Section 3.2

Agent for Perfection

27

Section 3.3

Sharing of Information and Access

27

Section 3.4

Insurance

28

Section 3.5

No Additional Rights for the Credit Parties Hereunder

28

Section 3.6

Actions upon Breach

28

 

 

 

 

ARTICLE IV

 

 

 

 

 

APPLICATION OF PROCEEDS

 

 

 

 

Section 4.1

Application of Proceeds

28

Section 4.2

Specific Performance

30

 

 

 

 

ARTICLE V

 

 

 

 

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

 

 

 

Section 5.1

Notice of Acceptance and Other Waivers

31

Section 5.2

Modifications to Senior Priority Documents and Junior Priority Documents

31

Section 5.3

Reinstatement and Continuation of Agreement

35

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

ARTICLE VI

 

 

 

 

 

INSOLVENCY PROCEEDINGS

 

 

 

 

Section 6.1

DIP Financing

36

Section 6.2

Relief from Stay

36

Section 6.3

No Contest

36

Section 6.4

Asset Sales

37

Section 6.5

Separate Grants of Security and Separate Classification

37

Section 6.6

Enforceability

37

Section 6.7

Senior Priority Obligations Unconditional

37

Section 6.8

Junior Priority Obligations Unconditional

38

Section 6.9

Adequate Protection

38

 

 

 

 

ARTICLE VII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 7.1

Rights of Subrogation

39

Section 7.2

Further Assurances

39

Section 7.3

Representations

40

Section 7.4

Amendments

40

Section 7.5

Addresses for Notices

41

Section 7.6

No Waiver, Remedies

41

Section 7.7

Continuing Agreement, Transfer of Secured Obligations

41

Section 7.8

Governing Law; Entire Agreement

42

Section 7.9

Counterparts

42

Section 7.10

No Third-Party Beneficiaries

42

Section 7.11

Designation of Additional Indebtedness; Joinder of Additional Agents

42

Section 7.12

Senior Priority Representative; Notice of Senior Priority Representative Change

43

Section 7.13

Term Loan Collateral Representative

44

Section 7.14

Provisions Solely to Define Relative Rights

44

Section 7.15

Headings

44

Section 7.16

Severability

44

Section 7.17

Attorneys’ Fees

44

Section 7.18

VENUE; JURY TRIAL WAIVER

44

Section 7.19

Intercreditor Agreement

45

Section 7.20

No Warranties or Liability

45

Section 7.21

Conflicts

45

Section 7.22

Information Concerning Financial Condition of the Credit Parties

45

 

EXHIBITS:

 

Exhibit A                Additional Indebtedness Designation

 

Exhibit B                Additional Indebtedness Joinder

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

Exhibit C

Joinder of Term Loan Credit Agreement or Initial Junior Priority Credit Facility

 

 

iii

--------------------------------------------------------------------------------


 

JUNIOR LIEN INTERCREDITOR AGREEMENT

 

This JUNIOR LIEN INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of [          ], 20[  ] between
[                ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, from time to time, and as further
defined herein, the “Term Loan Agent”) for the Term Loan Secured Parties
referred to below and [                  ], in its capacity as collateral agent
(together with its successors and assigns in such capacity, from time to time,
and as further defined herein, the “Initial Junior Priority Agent”) for the
Initial Junior Priority Secured Parties.  Capitalized terms defined in Article I
hereof are used in this Agreement as so defined.

 

RECITALS

 

A.                                   Pursuant to the Original Term Loan Credit
Agreement, the Term Loan Credit Agreement Lenders have agreed to make certain
loans and other financial accommodations to or for the benefit of the Company.

 

B.                                     Pursuant to the Term Loan Guaranties, the
Term Loan Guarantors have agreed to guarantee the payment and performance of the
Term Loan Borrower’s obligations under the Term Loan Documents.

 

C.                                     Pursuant to the Original Initial Junior
Priority Credit Facility, the Initial Junior Priority Secured Creditors have
agreed to make certain extensions of credit to or for the benefit of the Initial
Junior Priority Borrower.

 

E.                                      Pursuant to the Initial Junior Priority
Guaranties, the Initial Junior Priority Guarantors have agreed to guarantee the
payment and performance of the Initial Junior Priority Borrower’s obligations
under the Initial Junior Priority Documents.

 

F.                                      The Term Loan Agent (on behalf of the
Term Loan Secured Parties) is party to the Base Intercreditor Agreement, and the
Initial Junior Priority Agent (on behalf of the Initial Junior Priority Secured
Parties) is or concurrently herewith will become party thereto.

 

G.                                     Pursuant to the Base Intercreditor
Agreement and this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Additional Indebtedness”
(i) by executing and delivering an “Additional Indebtedness Designation” under
the Base Intercreditor Agreement, by designating such additional Indebtedness as
“Additional Term Indebtedness” thereunder, and by complying with the procedures
set forth in Section 7.11 thereof, and (ii) by executing and delivering an
Additional Indebtedness Designation hereunder and by complying with the
procedures set forth in Section 7.11 hereof, and the holders of such Additional
Indebtedness and any other applicable Additional Credit Facility Secured Party
shall thereafter constitute Senior Priority Creditors or Junior Priority
Creditors (as so designated by the Company), as the case may be, and any
Additional Agent therefor shall thereafter constitute a Senior Priority Agent or
Junior Priority Agent (as so designated by the Company), as the case may be, for
all purposes under this Agreement.

 

H.                                    Each of the Term Loan Agent (on behalf of
the Term Loan Secured Parties) and the Initial Junior Priority Agent (on behalf
of the Initial Junior Priority Secured Parties) and, by their acknowledgment
hereof, the Term Loan Credit Parties and the Initial Junior Credit Parties,
desire to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1         UCC Definitions.  The following terms which are defined in
the Uniform Commercial Code are used herein as so defined:  Accounts, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Promissory Notes, Records, Security, Securities
Accounts, Security Entitlements, Supporting Obligations, and Tangible Chattel
Paper.

 

Section 1.2         Other Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“ABL Agent” shall have the meaning assigned thereto in the Base Intercreditor
Agreement.

 

“ABL Priority Collateral” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Additional Agent” shall mean any one or more administrative agents, collateral
agents, security agents, trustees or other representatives for or of any one or
more Additional Credit Facility Secured Parties, any Additional Bank Products
Provider or any Additional Hedging Provider, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Credit Facility.

 

“Additional Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Additional Credit Party with the
obligations of such Additional Credit Party thereunder being secured by one or
more Additional Collateral Documents, (b) was an Additional Credit Facility
Lender or an Affiliate of an Additional Credit Facility Lender on the date
hereof, or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Additional Collateral Documents (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Affiliate hereunder
with respect to more than one Credit Facility).

 

“Additional Bank Products Provider” shall mean any Person (other than an
Additional Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Company in accordance with the terms
of one or more Additional Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider hereunder with respect to more than one Credit Facility).

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Security Documents” as defined
in any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing

 

2

--------------------------------------------------------------------------------


 

any Additional Obligations or under which rights or remedies with respect to
such Liens are governed, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures, guarantees or other financing agreements, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company, any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional Obligations, whether by the
same or any other lender, debtholder or other creditor or group of lenders,
debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional Credit Facility Lenders” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their successors,
assigns and transferees, as well as any Person designated as an “Additional
Credit Facility Lender” under any Additional Credit Facility.

 

“Additional Credit Facility Secured Parties” shall mean all Additional Agents,
one or more Additional Credit Facility Lenders and shall include all Additional
Bank Products Affiliates, Additional Hedging Affiliates, Additional Bank
Products Providers and Additional Hedging Providers and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as an
“Additional Credit Facility Secured Party” under any Additional Credit Facility;
and with respect to any Additional Agent, shall mean the Additional Credit
Facility Secured Party represented by such Additional Agent.

 

“Additional Credit Party” shall mean the Company, Holdings (so long as it is a
guarantor under any of the Additional Guaranties), each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional Document, and any other Person who becomes a guarantor under any
of the Additional Guaranties.

 

“Additional Documents” shall mean any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Affiliate
or Additional Bank Products Provider, any Hedging Agreements between any Credit
Party and any Additional Hedging Affiliate or Additional Hedging Provider, those
other ancillary agreements as to which any Additional Secured Party is a party
or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Credit Party or
any of its respective Subsidiaries or Affiliates, and delivered to any
Additional Agent, in connection with any of the foregoing or any Additional
Credit Facility, including any intercreditor or joinder agreement among any of
the Additional Credit Facility Secured Parties or among any of the Term Loan
Secured Parties and Additional Credit Facility Secured Parties, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Credit Facility Secured Party, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

3

--------------------------------------------------------------------------------


 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

 

“Additional Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Credit Facility Lender or an
Affiliate of an Additional Credit Facility Lender on the date hereof, or at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

 

“Additional Hedging Provider” shall mean any Person (other than an Additional
Hedging Affiliate) that has entered into a Hedging Agreement with an Additional
Credit Party with the obligations of such Additional Credit Party thereunder
being secured by one or more Additional Collateral Documents, as designated by
the Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)           prior to the Discharge of Term Loan Obligations, Subsection 8.6 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Term Loan Credit Agreement then in effect if the
Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition);

 

(b)           prior to the Discharge of Initial Junior Priority Obligations,
Section [  ](1) of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Liens contained in any other Initial
Junior Priority Credit Facility then in effect (which covenant is designated in
such Initial Junior Priority Credit Facility as applicable for purposes of this
definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated (a) as “Additional Term Indebtedness” by the Company in
compliance with the procedures set forth in Section 7.11 of the Base
Intercreditor Agreement and (b) as “Additional Indebtedness” by the Company
pursuant to an Additional Indebtedness Designation and in compliance with the
procedures set forth in Section 7.11.

 

--------------------------------------------------------------------------------

(1)                                  Insert the section number of the negative
covenant restricting Liens in the Original Initial Junior Priority Credit
Facility.

 

4

--------------------------------------------------------------------------------


 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Term Loan Credit Agreement then in effect (if the Original Term
Loan Credit Agreement is not then in effect), (y) for purposes of the preceding
clause (1)(b), prior to the Discharge of Initial Junior Priority Obligations, in
the Original Junior Priority Credit Facility (if the Original Junior Priority
Credit Facility is then in effect), or in any other Junior Priority Credit
Facility then in effect (if the Original Junior Priority Credit Facility is not
then in effect), and (z) for purposes of the preceding clause (1)(c), prior to
the Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness, substantially in the form of Exhibit A
attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Credit Facility Secured Parties in respect of such Additional Indebtedness,
substantially in the form of Exhibit B attached hereto.

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Credit
Facility Secured Parties or any of them, including any Additional Bank Products
Affiliates, Additional Hedging Affiliates, Additional Bank Products Provider or
Additional Hedging Provider, under any Additional Document, whether for
principal, interest (including interest and fees which, but for the filing of a
petition in bankruptcy with respect to such Additional Credit Party, would have
accrued on any Additional Obligation, whether or not a claim is allowed against
such Additional Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)           prior to the Discharge of Term Loan Obligations, Subsection 8.1 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Term Loan Credit Agreement then in effect if
the Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition);

 

5

--------------------------------------------------------------------------------


 

(b)           prior to the Discharge of Initial Junior Priority Obligations,
Section [  ](2) of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
Initial Junior Priority Credit Facility then in effect (which covenant is
designated in such Initial Junior Priority Credit Facility as applicable for
purposes of this definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Term Loan Obligations, in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect), (y) for
purposes of the preceding clause (b), prior to the Discharge of Initial Junior
Priority Obligations, in the Original Junior Priority Credit Facility (if the
Original Junior Priority Credit Facility is then in effect), or in any other
Junior Priority Credit Facility then in effect (if the Original Junior Priority
Credit Facility is not then in effect), and (z) for purposes of the preceding
clause (c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.  In the event that any Indebtedness
as defined in any such Credit Document shall not be Indebtedness as defined in
any other such Credit Document, but is or may be incurred in compliance with
such other Credit Document, such Indebtedness shall constitute Additional
Specified Indebtedness for the purposes of such other Credit Document.

 

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.  For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Affiliate” shall mean any Term Loan Bank Products Affiliate, any
Initial Junior Priority Bank Products Affiliate or any Additional Bank Products
Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, processing and other administrative services with respect
thereto), (c) cash management services (including, without limitation,
controlled disbursements, credit cards, credit card processing services,
automated clearinghouse and other electronic funds transfer transactions, return
items, netting, overdrafts, depository, lockbox, stop payment, information

 

--------------------------------------------------------------------------------

(2)                                  Insert the section number of the negative
covenant restricting Indebtedness in the Original Initial Junior Priority Credit
Facility.

 

6

--------------------------------------------------------------------------------


 

reporting, wire transfer and interstate depository network services) and
(d) other banking products or services as may be requested by any Credit Party
(other than letters of credit and other than loans except indebtedness arising
from services described in items (a) through (c) of this definition).

 

“Bank Products Provider” shall mean any Term Loan Bank Products Provider, any
Initial Junior Priority Bank Products Provider or any Additional Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Base Intercreditor Agreement” shall mean the ABL/Term Loan Intercreditor
Agreement, dated as of May 25, 2011, by and among Deutsche Bank AG New York
Branch, as ABL Agent, Deutsche Bank AG New York Branch, as Term Loan Agent, and
any additional agents party thereto from time to time, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Borrower” shall mean any of the Term Loan Borrower, the Initial Junior Priority
Borrower and any Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean (1) money and (2) (a) securities issued or fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any ABL Secured Party (as defined under the Base
Intercreditor Agreement), any Term Loan Secured Party (as defined under the Base
Intercreditor Agreement) or any Additional Secured Party (as defined under the
Base Intercreditor Agreement) or any Affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500,000,000 (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by Standard & Poor’s Ratings Group (a division of The McGraw
Hill Companies Inc.) or any successor rating agency (“S&P”) or at least P-2 or
the equivalent thereof by Moody’s Investors Service, Inc. or any successor
rating agency (“Moody’s”) (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by any Agent (as defined under the Base Intercreditor Agreement) (other
than any Designated Agent), in each case, in its reasonable judgment), (or, if
there is no continuing Agent (as defined under the Base Intercreditor Agreement)
other than any Designated Agent, as designated by the Company)), (c) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above,
(d) commercial paper rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency as shall be approved by any Agent (as defined under the Base
Intercreditor Agreement) (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent other than any
Designated Agent, as designated by the Company)), (e) investments in money
market funds complying with the risk limiting conditions of Rule 2a-7 or any
successor rule of the Securities and Exchange Commission under

 

7

--------------------------------------------------------------------------------


 

the Investment Company Act of 1940, and (f) investments similar to any of the
foregoing denominated in foreign currencies approved by the board of directors
of the Company, in each case provided in clauses (a), (b), (d) and (to the
extent relating to any such clause) (f) above only, maturing within twelve
months after the date of acquisition.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any Agent under any of the Term Loan Collateral Documents, the
Initial Junior Priority Collateral Documents or the Additional Collateral
Documents, together with all rents, issues, profits, products, and Proceeds
thereof to the extent a Lien is granted or purported to be granted therein to
the applicable Agent by such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean Emergency Medical Services Corporation, a Delaware
corporation, and any successor in interest thereto.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

“Credit Documents” shall mean the Term Loan Documents, the Initial Junior
Priority Documents and any Additional Documents.

 

“Credit Facility” shall mean the Term Loan Credit Agreement, the Initial Junior
Lien Credit Facility or any Additional Credit Facility, as applicable

 

“Credit Parties” shall mean the Term Loan Credit Parties, the Initial Junior
Priority Credit Parties and any Additional Credit Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Party that the Company designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party (in the case of the
Initial Junior Priority Agent) or the joinder of such Party to this Agreement),
as and to the extent so designated.  Such designation may be for all purposes of
this Agreement, or may be for one or more specified purposes hereunder or
provisions hereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each Additional Credit Facility, (a) the payment in full in cash of the
applicable Additional Obligations that are outstanding and unpaid at the time
all Additional Indebtedness under such Additional Credit Facility is paid in
full in cash, (i) including (if applicable), with respect to amounts available
to be drawn under outstanding letters of credit issued

 

8

--------------------------------------------------------------------------------


 

thereunder at such time (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding letters of credit at such time), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 101.5% of the aggregate undrawn amount of such letters of
credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Additional Credit Facility at such time and
(b) the termination of all then outstanding commitments to extend credit under
the applicable Additional Documents at such time.

 

“Discharge of Initial Junior Priority Obligations” shall mean, with respect to
each Junior Priority Credit Facility, (a) the payment in full in cash of the
applicable Initial Junior Priority Obligations that are outstanding and unpaid
at the time all Indebtedness under the applicable Initial Junior Priority Credit
Facility is paid in full in cash, (i) including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder at such time (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding letters of credit at such time), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Initial Junior Priority Credit Facility (which shall
not exceed an amount equal to 101.5% of the aggregate undrawn amount of such
letters of credit) but (ii) excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations at such time and (b) the
termination of all then outstanding commitments to extend credit under the
Initial Junior Priority Documents at such time.

 

“Discharge of Term Loan Obligations” shall mean (a) the payment in full in cash
of the applicable Term Loan Obligations that are outstanding and unpaid at the
time all Indebtedness under the applicable Term Loan Credit Agreement is paid in
full in cash, but excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations under the applicable Term Loan Credit
Agreement at such time and (b) the termination of all then outstanding
commitments to extend credit under the Term Loan Documents at such time.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Term Loan Obligations and the Discharge of Additional
Obligations in respect of Senior Priority Debt.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any Term Loan Credit
Agreement, any Initial Junior Priority Credit Facility or any Additional Credit
Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)           the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien;

 

(b)           the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

 

9

--------------------------------------------------------------------------------


 

(c)           the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)           the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)           the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)            the exercise of any other right of a secured creditor under
Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)           the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)           the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral;

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the Senior Priority Obligations,
(iii) the imposition of a default rate, (iv) the cessation of lending pursuant
to the provisions of the Senior Priority Documents, (v) the consent by any
Senior Priority Agent to disposition by any Grantor of any of the Collateral or
the consent by the Senior Priority Representative to disposition by any Grantor
of any of the Collateral or (vi) seeking adequate protection shall not be deemed
to be an Exercise of Secured Creditor Remedies.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the Term Loan Collateral
Documents or in the Junior Priority Collateral Documents, as the context
requires.

 

“Guarantor” shall mean any of the Term Loan Guarantors, the Initial Junior
Priority Guarantors and any Additional Guarantors.

 

“Hedging Affiliate” shall mean any Term Loan Hedging Affiliate, any Initial
Junior Priority Hedging Affiliate or any Additional Hedging Affiliate, as
applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement..

 

“Hedging Provider” shall mean any Term Loan Hedging Provider, any Initial Junior
Priority Hedging Provider or any Additional Hedging Provider, as applicable.

 

10

--------------------------------------------------------------------------------


 

“Holdings” shall mean CDRT Acquisition Corporation, a Delaware corporation, and
any successor in interest thereto.

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices) , which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments issued or created for the account of such Person,
(e) all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
guarantees by such Person of Indebtedness of other Persons, to the extent so
guaranteed by such Person..

 

“Initial Junior Priority Agent” shall mean [          ] in its capacity as
collateral agent under the Original Initial Junior Priority Credit Facility,
together with its successors and assigns in such capacity from time to time,
whether under the Original Initial Junior Priority Credit Facility or any
subsequent Initial Junior Priority Credit Facility, as well as any Person
designated as the “Agent” or “Collateral Agent” under any Initial Junior
Priority Credit Facility.

 

“Initial Junior Priority Bank Products Affiliate” shall mean any Person who
(a) has entered into a Bank Products Agreement with any Initial Junior Priority
Credit Party with the obligations of such Initial Junior Priority Credit Party
thereunder being secured by one or more Initial Junior Priority Collateral
Documents, (b) was an Initial Junior Priority Credit Facility Lender or an
Affiliate of an Initial Junior Priority Credit Facility Lender on the date
hereof, or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Initial Junior Priority Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time an Initial Junior
Priority Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

 

“Initial Junior Priority Bank Products Provider” shall mean any Person (other
than an Initial Junior Priority Bank Products Affiliate) that has entered into a
Bank Products Agreement with an Initial Junior Priority Credit Party with the
obligations of such Initial Junior Priority Credit Party thereunder being
secured by one or more Initial Junior Priority Collateral Documents, as
designated by the Company in accordance with the terms of the Initial Junior
Priority Collateral Documents , as designated by the Company in accordance with
the terms of one or more Initial Junior Priority Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Provider hereunder with respect to more than one Credit
Facility).

 

“Initial Junior Priority Borrower” shall mean [          ] in [its][their]
capacity[y][ies] as borrower[s] under the Initial Junior Priority Credit
Facility, together with its [and their respective] successors and assigns.

 

“Initial Junior Priority Collateral Documents” shall mean all “Security
Documents” as defined in the Initial Junior Priority Credit Facility, and all
other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered in connection with any Initial Junior Priority
Credit Facility, and any other agreement, document or instrument pursuant to
which a Lien is granted securing

 

11

--------------------------------------------------------------------------------


 

any Junior Priority Obligations or under which rights or remedies with respect
to such Liens are governed, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Initial Junior Priority Credit Facility” shall mean (a) if the Original Initial
Junior Priority Credit Facility is then in effect, the Original Initial Junior
Priority Credit Facility, and (b) thereafter, if designated by the Company, any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
refund, refinance, restructure, replace, renew, repay, increase or extend
(whether in whole or in part and whether with the original agent and creditors
or other agents and creditors or otherwise) the indebtedness and other
obligations outstanding under (x) the Original Initial Junior Priority Credit
Facility or (y) any subsequent Initial Junior Priority Credit Facility (in each
case, as amended, restated, supplemented, waived or otherwise modified from time
to time); provided, that the requisite creditors party to such Initial Junior
Priority Credit Facility (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of
Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Senior Priority Agent (other than any Designated Agent) (or,
if there is no continuing Senior Priority Agent other than any Designated Agent,
as designated by the Company), that the obligations under such Initial Junior
Priority Credit Facility are subject to the terms and provisions of this
Agreement.  Any reference to the Initial Junior Priority Credit Facility shall
be deemed a reference to any Initial Junior Priority Credit Facility then in
existence.

 

“Initial Junior Priority Credit Facility Lenders” shall mean one or more holders
of Indebtedness (or commitments therefor) that is or may be incurred under the
Initial Junior Priority Credit Facility, together with their successors, assigns
and transferees, as well as any Person designated as an “Initial Junior Priority
Credit Facility Lender” under any Initial Junior Priority Credit Facility.

 

“Initial Junior Priority Credit Parties” shall mean the Initial Junior Priority
Borrower, the Initial Junior Priority Guarantors and each other direct or
indirect Subsidiary of the Company or any of its Affiliates that is now or
hereafter becomes a party to any Initial Junior Priority Document.

 

“Initial Junior Priority Creditors” shall mean one or more Initial Junior
Priority Credit Facility Lenders and shall include all Initial Junior Priority
Bank Products Affiliates, Initial Junior Priority Hedging Affiliates, Initial
Junior Priority Bank Products Providers and Initial Junior Priority Hedging
Providers and all successors, assigns, transferees and replacements thereof, as
well as any Person designated as an “Initial Junior Priority Creditor” under any
Initial Junior Priority Credit Facility.

 

“Initial Junior Priority Documents” shall mean the Initial Junior Priority
Credit Facility, the Initial Junior Priority Guaranties, the Initial Junior
Priority Collateral Documents, any Bank Products Agreements between any Initial
Junior Priority Credit Party and any Initial Junior Priority Bank Products
Affiliate or Initial Junior Priority Bank Products Provider, any Hedging
Agreements between any Initial Junior Priority Credit Party and any Initial
Junior Priority Hedging Affiliate or Initial Junior Priority Hedging Provider,
those other ancillary agreements as to which the Initial Junior Priority Agent
or any Initial Junior Priority Creditor is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Initial Junior Priority Credit Party or any of
its respective Subsidiaries or Affiliates, and delivered to the Initial Junior
Priority Agent, in connection with any of the foregoing or any Initial Junior
Priority Credit Facility, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

12

--------------------------------------------------------------------------------


 

“Initial Junior Priority Guaranties” shall mean the guarantees of the Initial
Junior Priority Guarantors pursuant to the [          ](3), and all other
guaranties of any Initial Junior Priority Obligations of any Initial Junior
Priority Credit Party in favor of any Initial Junior Priority Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Initial Junior Priority Guarantors” shall mean the collective reference to each
of the Company’s Domestic Subsidiaries that is a guarantor under any of the
Initial Junior Priority Guaranties and any other Person who becomes a guarantor
under any of the Initial Junior Priority Guaranties.

 

“Initial Junior Priority Hedging Affiliate” shall mean any Person who (a) has
entered into a Hedging Agreement with any Initial Junior Priority Credit Party
with the obligations of such Initial Junior Priority Credit Party thereunder
being secured by one or more Initial Junior Priority Collateral Documents,
(b) was an Initial Junior Priority Credit Facility Lender or an Affiliate of an
Initial Junior Priority Credit Facility Lender on the date hereof, or at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company in accordance with the terms of one or more Initial Junior Priority
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

“Initial Junior Priority Hedging Provider” shall mean any Person (other than an
Initial Junior Priority Hedging Affiliate) that has entered into a Hedging
Agreement with an Initial Junior Priority Credit Party with the obligations of
such Initial Junior Priority Credit Party thereunder being secured by one or
more Initial Junior Priority Collateral Documents, as designated by the Company
in accordance with the terms of one or more Initial Junior Priority Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“Initial Junior Priority Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Initial Junior Priority
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Initial Junior Priority Credit Party from time to time to any Initial
Junior Priority Agent, any Initial Junior Priority Creditors or any of them,
including any Initial Junior Priority Bank Products Affiliates or Initial Junior
Priority Hedging Affiliates, Initial Junior Priority Bank Products Provider or
Initial Junior Priority Hedging Provider, under any Initial Junior Priority
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Initial
Junior Priority Credit Party, would have accrued on any Initial Junior Priority
Obligation, whether or not a claim is allowed against such Initial Junior
Priority Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Initial
Junior Priority Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

--------------------------------------------------------------------------------

(3)                                  Describe guarantee arrangements.

 

13

--------------------------------------------------------------------------------


 

“Initial Junior Priority Secured Parties” shall mean the Initial Junior Priority
Agent and the Initial Junior Priority Creditors.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Junior Priority Agent” shall mean any of the Initial Junior Priority Agent and
any Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean the Initial Junior Priority
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

“Junior Priority Credit Facility” shall mean the Initial Junior Priority Credit
Facility and any Additional Credit Facility in respect of any Junior Priority
Obligations.

 

“Junior Priority Creditors” shall mean the Initial Junior Priority Creditors and
any Additional Credit Facility Secured Party in respect of any Junior Priority
Obligations.

 

“Junior Priority Debt” shall mean:

 

(1)           all Initial Junior Priority Obligations; and

 

(2)           any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Junior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean the Initial Junior Priority Documents and
any Additional Documents in respect of any Junior Priority Obligations.

 

“Junior Priority Lien” shall mean a Lien granted (a) by an Initial Junior
Priority Collateral Document to the Initial Junior Priority Agent or (b) by an
Additional Collateral Document to any Additional Agent for the purpose of
securing Junior Priority Obligations.

 

“Junior Priority Obligations” shall mean the Initial Junior Priority Obligations
and any Additional Obligations constituting Junior Priority Debt.

 

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity.  The Junior Priority Representative shall
initially be the Initial Junior Priority Agent.

 

14

--------------------------------------------------------------------------------


 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the Term Loan Agent, the
Term Loan Secured Parties, the Initial Junior Priority Agent, the Initial Junior
Priority Creditors, any Additional Agent or any Additional Credit Facility
Secured Party in the Collateral, the order of priority of such Lien as specified
in Section 2.1.

 

“Management Credit Provider” shall mean any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of the Term Loan Collateral Documents.

 

“Management Guarantee” shall have the meaning assigned to such term in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect).

 

“Original Initial Junior Priority Credit Facility” shall mean the
[          ](4), dated as of [         ], among [          ], as such agreement
may be amended, supplemented, restated, waived or otherwise modified from time
to time.

 

“Original Term Loan Credit Agreement” shall mean that certain Credit Agreement
dated as of May 25, 2011, by and among the Term Loan Borrower, Holdings,
Deutsche Bank AG New York Branch, as administrative agent, the Term Loan Credit
Agreement Lenders and the Term Loan Agent, as amended, restated, supplemented,
waived or otherwise modified from time to time.

 

“Party” shall mean any of the Term Loan Agent, the Initial Junior Priority Agent
or any Additional Agent, and “Parties” shall mean all of the Term Loan Agent,
the Initial Junior Priority Agent and any Additional Agent.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

 

--------------------------------------------------------------------------------

(4)                                  Describe the Initial Junior Priority Credit
Facility.

 

15

--------------------------------------------------------------------------------


 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Requisite Senior Priority Holders” shall mean Senior Priority Secured Parties
holding, in the aggregate, in excess of 50% of the aggregate principal amount of
the Senior Priority Obligations; provided that, (x) if the matter being
consented to or the action being taken by the Senior Priority Representative is
the subordination of Liens to other Liens, or the consent to a sale of all or
substantially all of the Collateral, then “Requisite Senior Priority Holders”
shall mean those Senior Priority Secured Parties necessary to validly consent to
the requested action in accordance with the applicable Senior Priority Documents
and (y) except as may be separately otherwise agreed in writing by and between
or among each Senior Priority Agent, on behalf of itself and the Senior Priority
Creditors represented thereby, if the matter being consented to or the action
being taken by the Senior Priority Representative will affect any Series of
Senior Priority Debt in a manner different and materially adverse relative to
the manner such matter or action affects any other Series of Senior Priority
Debt (except to the extent expressly set forth in this Agreement), then
“Requisite Senior Priority Holders” shall mean (1) Senior Priority Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate principal
amount of the Senior Priority Obligations and (2) Senior Priority Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate principal
amount of the applicable Series of Senior Priority Debt.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Priority Agent” shall mean any of the Term Loan Agent or any Additional
Agent under any Senior Priority Documents.

 

“Senior Priority Credit Facility” shall mean the Term Loan Credit Agreement and
any Additional Credit Facility in respect of any Senior Priority Obligations.

 

“Senior Priority Recovery” shall have the meaning set forth in Section 5.3.

 

“Senior Priority Creditors” shall mean the Term Loan Secured Parties and any
Additional Credit Facility Secured Party in respect of any Senior Priority
Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)           all Term Loan Obligations; and

 

(2)           any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean the Term Loan Documents and any
Additional Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Lien” shall mean a Lien granted (a) by a Term Loan Collateral
Document to the Term Loan Agent or (b) by an Additional Collateral Document to
any Additional Agent for the purpose of securing Senior Priority Obligations.

 

16

--------------------------------------------------------------------------------


 

“Senior Priority Obligations” shall mean the Term Loan Obligations and any
Additional Obligations constituting Senior Priority Debt.

 

“Senior Priority Representative” shall mean the Senior Priority Agent designated
by the Senior Priority Agents to act on behalf of the Senior Priority Agents
under this Agreement, acting in such capacity; provided that, at any time the
Base Intercreditor Agreement is in effect, the Senior Priority Representative
shall be the “Term Loan Collateral Representative” as defined under the Base
Intercreditor Agreement.  The Senior Priority Representative shall initially be
the Term Loan Agent.

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Term Loan Credit Agreement and (b) the Indebtedness
outstanding under any Additional Credit Facility in respect of or constituting
Senior Priority Debt.

 

“Standstill Period” shall have the meaning set forth in Section 2.3(a).

 

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

“Term Loan Agent” shall mean [                ](5) in its capacity as collateral
agent under the Term Loan Credit Agreement, together with its successors and
assigns in such capacity from time to time, whether under the Original Term Loan
Credit Agreement or any subsequent Term Loan Credit Agreement, as well as any
Person designated as the “Agent” or “Collateral Agent” under any Term Loan
Credit Agreement.

 

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Credit Agreement Lender
or an Affiliate of a Term Loan Credit Agreement Lender on the date hereof, or at
the time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company in accordance with the terms of one or more Term Loan Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

 

--------------------------------------------------------------------------------

(5) Insert name of Term Collateral Agent.

 

17

--------------------------------------------------------------------------------


 

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Loan
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
Term Loan Credit Party with the obligations of such Term Loan Credit Party
thereunder being secured by one or more Term Loan Collateral Documents, as
designated by the Company in accordance with the terms of one or more Term Loan
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

 

“Term Loan Borrower” shall mean the Company, in its capacity as borrower under
the Term Loan Credit Agreement, together with its successors and assigns.

 

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Original Term Loan Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Loan Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, modified or supplemented
from time to time.

 

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that the requisite creditors
party to such Term Loan Credit Agreement (or their agent or other representative
on their behalf) shall agree, by a joinder agreement substantially in the form
of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to the Initial Junior Priority Agent (if other than a Designated
Agent) and any other Junior Priority Agent, (other than any Designated Agent)
(or, if there is no continuing Junior Priority Agent other than any Designated
Agent, as designated by the Company) that the obligations under such Term Loan
Credit Agreement are subject to the terms and provisions of this Agreement.  Any
reference to the Term Loan Credit Agreement shall be deemed a reference to any
Term Loan Credit Agreement then in existence.

 

“Term Loan Credit Agreement Lender” shall mean one or more holders of
Indebtedness (or commitments therefor) that is or may be incurred under any Term
Loan Credit Agreement, together with their successors, assigns and transferees,
as well as any Person designated as a “Term Loan Credit Agreement Lender” under
any Term Loan Credit Agreement.

 

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

 

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guaranties, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or Term Loan Hedging
Provider, any Management Guarantee, and those other ancillary agreements as to

 

18

--------------------------------------------------------------------------------


 

which the Term Loan Agent or any Term Loan Credit Agreement Lender is a party or
a beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Term Loan Credit Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Term Loan
Agent, in connection with any of the foregoing or any Term Loan Credit
Agreement, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Term Loan Guaranties” shall mean that certain guarantee agreement dated as of
the date hereof by the Term Loan Guarantors in favor of the Term Loan Agent, and
all other guarantees of any Term Loan Obligations of any Term Loan Credit Party
by any other Term Loan Credit Party in favor of any Term Loan Secured Party, in
each case as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Term Loan Guarantors” shall mean the collective reference to Holdings (so long
as it is a guarantor under any of the Term Loan Guaranties), each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guaranties and any other Person who becomes a guarantor under any of the Term
Loan Guaranties.

 

“Term Loan Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Term Loan Credit Party with the obligations of such
Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Credit Agreement Lender or an
Affiliate of a Term Loan Credit Agreement Lender on the date hereof, or at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c) and (c) has been designated by the
Company in accordance with the terms of one or more Term Loan Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

 

“Term Loan Hedging Provider” shall mean any Person (other than a Term Loan
Hedging Affiliate) that has entered into a Hedging Agreement with a Term Loan
Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company in accordance with the terms of the Term Loan Collateral Documents,
as designated by the Company in accordance with the terms of one ore more Term
Loan Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Provider hereunder with respect to
more than one Credit Facility).

 

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the Term Loan Credit
Agreement Lender, any Term Loan Bank Products Affiliate, Term Loan Hedging
Affiliate, Term Loan Bank Products Provider or Term Loan Hedging Provider or any
Management Credit Providers under any Term Loan Document, whether for principal,
interest (including interest and fees which, but for the filing of a petition in
bankruptcy with respect to such Term Loan Credit Party, would have accrued on
any Term Loan Obligation, whether or not a claim is allowed against such Term
Loan Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement for amounts drawn under letters of credit, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Term Loan Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

19

--------------------------------------------------------------------------------


 

“Term Loan Secured Parties” shall mean all Term Loan Credit Agreement Lenders
together with all Term Loan Bank Products Affiliates, Term Loan Hedging
Affiliates, Term Loan Bank Product Providers, Term Loan Hedging Providers and
Management Credit Providers and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Term Loan Secured
Party” under any Term Loan Credit Agreement.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“United States” shall mean the United States of America.

 

Section 1.3         Rules of Construction.  Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation, or in such other manner as may be approved by the requisite
holders or representatives in respect of such obligation.

 

ARTICLE II

 

LIEN PRIORITY

 

Section 2.1         Agreement to Subordinate.

 

(a)           Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any

 

20

--------------------------------------------------------------------------------


 

Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable law, or of any Senior Priority Documents or Junior
Priority Documents, (iv) whether any Senior Priority Agent or any Junior
Priority Agent, in each case either directly or through agents, holds possession
of, or has control over, all or any part of the Collateral, (v) the fact that
any such Liens in favor of any Senior Priority Agent or any Senior Priority
Creditors securing any of the Senior Priority Obligations are (x) subordinated
to any Lien securing any other obligation of any Credit Party or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Creditors represented thereby,
hereby agrees that:

 

(i)             any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be junior and subordinate in all respects to all Liens granted
to any of the Senior Priority Agents and the Senior Priority Creditors in the
Collateral to secure all or any portion of the Senior Priority Obligations;

 

(ii)            any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

 

(iii)           except as otherwise provided in Sections 2.1(a)(11) and (12) of
the Base Intercreditor Agreement, any Lien in respect of all or any portion of
the Collateral now or hereafter held by or on behalf of any Senior Priority
Agent or any Senior Priority Creditor that secures all or any portion of the
Senior Priority Obligations shall be pari passu and equal in priority in all
respects with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations; and

 

(iv)          except as otherwise provided in Sections 2.1(a)(11) and (12) of
the Base Intercreditor Agreement, and except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and the Junior Priority Secured Parties
represented thereby, any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be pari passu and equal in priority in all respects with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Junior Priority Agent or any other Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations.

 

(b)           Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all

 

21

--------------------------------------------------------------------------------


 

or any part of the Collateral, (v) the fact that any such Liens in favor of any
Senior Priority Agent or any Senior Priority Creditors securing any of the
Senior Priority Obligations are (x) subordinated to any Lien securing any other
obligation of any Credit Party or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed or (vi) any other circumstance of any kind or nature
whatsoever, each Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, hereby agrees that except as may
be separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations.

 

(c)           Notwithstanding any failure by any Senior Priority Secured Party
to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to any of the
Senior Priority Secured Parties, the priority and rights as (x) between the
respective classes of Senior Priority Secured Parties, and (y) between the
Senior Priority Secured Parties, on the one hand, and the Junior Priority
Secured Parties, on the other hand, with respect to the Collateral shall be as
set forth herein.  Notwithstanding any failure by any Junior Priority Secured
Party to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to any of the
Junior Priority Secured Parties, the priority and rights as between the
respective classes of Junior Priority Secured Parties with respect to the
Collateral shall be as set forth herein.  Lien priority as among the Senior
Priority Obligations and the Junior Priority Obligations with respect to any
Collateral will be governed solely by this Agreement, except as may be
separately otherwise agreed in writing by or among any applicable Parties.

 

(d)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, acknowledges and agrees that (x) concurrently herewith, the
Initial Junior Priority Agent, for the benefit of itself and the Initial Junior
Priority Secured Parties, has been granted Junior Priority Liens upon all of the
Collateral in which the Term Loan Agent has been granted Senior Priority Liens,
and the Term Loan Agent hereby consents thereto, and (y) one or more Additional
Agents, each on behalf of itself and any Additional Credit Facility Secured
Parties represented thereby, may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which the Term Loan Agent has been
granted Senior Priority Liens, and the Term Loan Agent hereby consents thereto.

 

(e)           The Initial Junior Priority Agent, for and on behalf of itself and
the Initial Junior Priority Secured Parties, acknowledges and agrees that
(x) the Term Loan Agent, for the benefit of itself and the Term Loan Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which the Initial Junior Priority Agent has been granted Junior Priority Liens,
and the Initial Junior Priority Agent hereby consents thereto, and (y) one or
more Additional Agents, each on behalf of itself and any Additional Credit
Facility Secured Parties represented thereby, may be granted Senior Priority
Liens or Junior Priority Liens upon all of the Collateral in which the Initial
Junior Priority Agent has been granted Junior Priority Liens, and the Initial
Junior Priority Agent hereby consents thereto.

 

(f)            Each Additional Agent, for and on behalf of itself and any
Additional Credit Facility Secured Parties represented thereby, acknowledges and
agrees that, (x) the Term Loan Agent, for the benefit of itself and the Term
Loan Secured Parties, has been granted Senior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby

 

22

--------------------------------------------------------------------------------


 

consents thereto, (y) concurrently herewith, the Initial Junior Priority Agent,
for the benefit of itself and the Initial Junior Priority Secured Parties, has
been granted Junior Priority Liens upon all of the Collateral in which such
Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto, and (z) one or more other Additional Agents, each on behalf of
itself and any Additional Credit Facility Secured Parties represented thereby,
have been or may be granted Senior Priority Liens or Junior Priority Liens upon
all of the Collateral in which such Additional Agent is being granted Liens, and
such Additional Agent hereby consents thereto.

 

(g)           The subordination of Liens by each Junior Priority Agent in favor
of the Senior Priority Agents shall not be deemed to subordinate the Liens of
any Junior Priority Agent to the Liens of any other Person.  The provision of
pari passu and equal priority as between Liens of any Senior Priority Agent and
Liens of any other Senior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Senior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person, or to
subordinate any Liens of any Senior Priority Agent to the Liens of any Person. 
The provision of pari passu and equal priority as between Liens of any Junior
Priority Agent and Liens of any other Junior Priority Agent, in each case as set
forth herein, shall not be deemed to provide that the Liens of the Junior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person.

 

(h)           So long as the Discharge of Senior Priority Obligations has not
occurred, the parties hereto agree that in the event that Holdings or any
Borrower shall, or shall permit any other Grantor to, grant or permit any
additional Liens, or take any action to perfect any additional Liens, on any
asset or property to secure any Junior Priority Obligation and have not also
granted a Lien on such asset or property to secure the Senior Priority
Obligations and taken all actions to perfect such Liens, then, without limiting
any other rights and remedies available to any Senior Priority Agent and/or the
other Senior Priority Secured Parties, each Junior Priority Agent, on behalf of
itself and the Junior Lien Secured Parties for which it is a Junior Priority
Agent, and each other Junior Priority Secured Party (by its acceptance of the
benefits of the Junior Priority Documents), agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.1(h) shall be subject to Section 4.1(e).

 

Section 2.2         Waiver of Right to Contest Liens.

 

(a)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that it and they shall not
(and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement.  Except to the extent expressly
set forth in this Agreement, each Junior Priority Agent, for itself and on
behalf of the Junior Priority Creditors represented thereby, agrees that no
Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Agent or any Senior Priority Creditor under the Senior Priority
Documents with respect to the Collateral.  Except to the extent expressly set
forth in this Agreement, each Junior Priority Agent, for itself and on behalf of
the Junior Priority Creditors represented thereby, hereby waives any and all
rights it or such Junior Priority Creditors may have as a junior lien creditor
or otherwise to contest, protest, object to or interfere with the manner in
which any Senior Priority Agent or any Senior Priority Creditor seeks to enforce
its Liens in any Collateral.

 

23

--------------------------------------------------------------------------------


 

(b)           The assertion of priority rights established under the terms of
this Agreement shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

 

Section 2.3         Remedies Standstill.

 

(a)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that, until the date upon
which the Discharge of Senior Priority Obligations shall have occurred, such
Junior Priority Agent and such Junior Priority Creditors:

 

(i)             will not Exercise Any Secured Creditor Remedies with respect to
the Collateral without the written consent of the Senior Priority
Representative; provided that any Junior Priority Agent may Exercise Any Secured
Creditor Remedies (other than any Secured Creditor Remedies the exercise of
which is otherwise prohibited by this Agreement, including, without limitation,
Section 6) after a period of 180 consecutive days has elapsed from the date of
delivery of written notice by such Junior Priority Agent to each Senior Priority
Agent stating that an Event of Default (as defined under the applicable Junior
Priority Credit Facility) has occurred and is continuing thereunder and stating
its intention to Exercise Any Secured Creditor Remedies (the “Standstill
Period”), and then such Junior Priority Agent may Exercise Any Secured Creditor
Remedies only so long as (1) no Event of Default relating to the payment of
interest, principal, fees or other Senior Priority Obligations shall have
occurred and be continuing and (2) no Senior Priority Secured Party shall have
commenced (or attempted to commence or given notice of its intent to commence)
the Exercise of Secured Creditor Remedies with respect to the Collateral
(including seeking relief from the automatic stay or any other stay in any
Insolvency Proceeding), and

 

(ii)            will not take, receive or accept any Proceeds of the Collateral,
it being understood and agreed that the temporary deposit of Proceeds of
Collateral in a Deposit Account controlled by the Junior Priority Representative
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Senior Priority Representative.

 

From and after the date upon which the Discharge of Senior Priority Obligations
shall have occurred (or prior thereto upon obtaining the written consent of each
Senior Priority Agent), any Junior Priority Agent and any Junior Priority
Creditor may Exercise Any Secured Creditor Remedies under the Junior Priority
Documents or applicable law as to any Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by any
Junior Priority Agent or any Junior Priority Creditor is at all times subject to
the provisions of this Agreement, including Section 4.1.

 

(b)           Any Senior Priority Agent, on behalf of itself and any Senior
Priority Creditors represented thereby, agrees that such Senior Priority Agent
and such Senior Priority Creditors will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the Senior Priority Representative and will not take, receive or accept any
Proceeds of Collateral (except as may be separately otherwise agreed in writing
by and between or among all Senior Priority Agents, in each case on behalf of
itself and the Senior Priority Creditors represented thereby), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by such Senior Priority Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
Senior Priority Representative; provided that nothing in this sentence shall
prohibit any Senior Priority Agent from taking such actions in its capacity as
Senior Priority Representative, if applicable.  The Senior Priority
Representative may Exercise Any Secured Creditor Remedies under the Senior
Priority Collateral Documents or applicable law as to any Collateral; provided,

 

24

--------------------------------------------------------------------------------


 

however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Senior Priority Representative is at all times subject to the
provisions of this Agreement, including Section 4.1 hereof and of the Base
Intercreditor Agreement.

 

Section 2.4         Exercise of Rights.

 

(a)           No Other Restrictions.  Except as expressly set forth in this
Agreement, each Agent and each Creditor shall have any and all rights and
remedies it may have as a creditor under applicable law, including the right to
the Exercise of Secured Creditor Remedies (except as may be separately otherwise
agreed in writing by and between or among any applicable Parties, solely as
among such Parties and the Creditors represented thereby); provided, however,
that the Exercise of Secured Creditor Remedies with respect to the Collateral
shall be subject to the Lien Priority and to the provisions of this Agreement,
including Section 4.1.  Each Senior Priority Agent may enforce the provisions of
the applicable Senior Priority Documents, each Junior Priority Agent may enforce
the provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law (except as
may be separately otherwise agreed in writing by and between or among any
applicable Parties, solely as among such Parties and the Creditors represented
thereby); provided, however, that each Agent agrees to provide to each other
such Party copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided, further, however, that any Senior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Senior Priority Agent’s rights hereunder or under any of
the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents.  Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, (x) in the case of any Junior Priority
Agent and any Junior Priority Creditor represented thereby, against any Senior
Priority Secured Party, and (y) in the case of any Senior Priority Agent and any
Senior Priority Creditor represented thereby, against any Junior Priority
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken.  Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, each Senior Priority Agent agrees for and on
behalf of any Senior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Agent or any Senior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.  Except as may be separately otherwise
agreed in writing by and between or among any Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent agrees for and on behalf of any Junior Priority
Creditors represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any other Junior Priority Agent
or any Junior Priority Creditor represented thereby seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such

 

25

--------------------------------------------------------------------------------


 

Person with respect to the Collateral that is consistent with the terms of this
Agreement, and none of such Persons shall be liable for any such action taken or
omitted to be taken.

 

(b)           Release of Liens.  Without limiting any release permitted under
the Base Intercreditor Agreement, in the event of (A) any private or public sale
of all or any portion of the Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Senior Priority
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Collateral, so long as such sale, transfer or other disposition
is then permitted by the Senior Priority Documents, or (C) the release of the
Senior Priority Secured Parties’ Liens on all or any portion of the Collateral
which release under Clause (C) shall have been approved by all of the requisite
Senior Priority Secured Parties (as determined pursuant to the applicable Senior
Priority Documents), in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of Senior Priority Obligations and not in
connection with a Discharge of Senior Priority Obligations (and irrespective of
whether an Event of Default has occurred), each Junior Priority Agent agrees,
for and on behalf of itself and the Junior Priority Creditors represented
thereby, that (x) so long as, if applicable, the net cash proceeds of any such
sale, if any, described in clause (A) above are applied as provided in
Section 4.1 of the Base Intercreditor Agreement as supplemented by Section 4.1
hereof, such sale or release will be free and clear of the Liens on such
Collateral securing the Junior Priority Obligations and (y) such Junior Priority
Secured Parties’ Liens with respect to the Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action.  In furtherance of, and subject to, the foregoing, each Junior
Priority Agent agrees that it will execute any and all Lien releases or other
documents reasonably requested by any Senior Priority Agent in connection
therewith, so long as the net cash proceeds, if any, from such sale described in
clause (A) above of such Collateral are applied in accordance with the terms of
this Agreement.  Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

Section 2.5         [RESERVED].

 

Section 2.6         Waiver of Marshalling.  Until the Discharge of Senior
Priority Obligations, each Junior Priority Agent, on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

Section 3.1         Certain Actions Permitted.  Notwithstanding anything herein
to the contrary, (a) each Agent may make such demands or file such claims in
respect of the Senior Priority Obligations

 

26

--------------------------------------------------------------------------------


 

or Junior Priority Obligations, as applicable, owed to such Agent and the
Creditors represented thereby as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time, (b) in any Insolvency Proceeding
commenced by or against the Borrower or any other Credit Party, the Junior
Priority Agent or the Junior Priority Creditors may file a proof of claim or
statement of interest with respect to the Junior Priority Obligations, (c) the
Junior Priority Creditors shall be entitled to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of the Junior Priority Creditors, including without
limitation any claims secured by the Collateral, if any, in each case if not
otherwise in contravention of the terms of this Agreement, (d) the Junior
Priority Creditors shall be entitled to file any pleadings, objections, motions
or agreements which assert rights or interests available to unsecured creditors
of the Credit Parties arising under either the Bankruptcy Law or applicable
non-bankruptcy law, in each case if not otherwise in contravention of the terms
of this Agreement, (e) the Junior Priority Creditors shall be entitled to file
any proof of claim and other filings and make any arguments and motions in order
to preserve or protect its Liens on the Collateral that are, in each case, not
otherwise in contravention of the terms of this Agreement, with respect to the
Junior Priority Obligations and the Collateral and (f) the Junior Priority Agent
or any Junior Priority Creditor may exercise any of its rights or remedies with
respect to the Collateral after the termination of the Standstill Period to the
extent permitted by Section 2.3 above.

 

Section 3.2         Agent for Perfection.

 

(a)           Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to
(x) until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

 

(b)           None of the Senior Priority Agents, the Senior Priority
Representative or the Senior Priority Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Junior Priority Representatives or the Junior
Priority Secured Parties.

 

(c)           [RESERVED].

 

(d)           Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, in the event that any Secured Party receives
any Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then such Secured Party shall promptly pay over such Proceeds or
Collateral to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative, and (y) thereafter, the Junior Priority Representative,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1 of the Base Intercreditor
Agreement, as supplemented by Section 4.1 hereof.

 

Section 3.3         Sharing of Information and Access.  In the event that any
Junior Priority Agent shall, in the exercise of its rights under the applicable
Junior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Credit Party that contain information
identifying or pertaining to the Collateral, such Junior Priority Agent shall,
upon request from any other Agent, and as promptly as practicable thereafter,
either make available to such Agent such books and records for inspection and
duplication or provide to such Agent copies thereof.  In the event that any
Senior Priority Agent shall, in the exercise of its rights under the applicable
Senior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Senior Priority Credit Party that contain
information identifying or pertaining to the Senior Priority Collateral, such
Senior Priority Agent

 

27

--------------------------------------------------------------------------------


 

shall, upon request from any other Senior Priority Agent, and as promptly as
practicable thereafter, either make available to such Senior Priority Agent such
books and records for inspection and duplication or provide to such Senior
Priority Agent copies thereof.

 

Section 3.4         Insurance.  Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds.  Subject to the provisions of the Base
Intercreditor Agreement with respect to ABL Priority Collateral, the Senior
Priority Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral. 
Subject to the provisions of the Base Intercreditor Agreement with respect to
ABL Priority Collateral, the Senior Priority Representative shall have the sole
and exclusive right, as against any Secured Party, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of
Collateral.  Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, all proceeds of such insurance shall be
remitted to the Senior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1.

 

Section 3.5         No Additional Rights for the Credit Parties Hereunder. 
Except as provided in Section 3.6, if any Secured Party shall enforce its rights
or remedies in violation of the terms of this Agreement, the Credit Parties
shall not be entitled to use such violation as a defense to any action by any
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any Secured Party.

 

Section 3.6         Actions upon Breach.  If any Junior Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against the Credit Parties or the Collateral, the Credit Parties,
with the prior written consent of the Senior Priority Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Senior Priority Secured Party may intervene and interpose such defense or plea
in its own name or in the name of the Credit Parties.  Should any Junior
Priority Secured Party, contrary to this Agreement, in any way take, or attempt
or threaten to take, any action with respect to the Collateral (including,
without limitation, any attempt to realize upon or enforce any remedy with
respect to this Agreement), or fail to take any action required by this
Agreement, any Senior Priority Agent (in its own name or in the name of the
Credit Parties) may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each Junior Priority Agent, for and on behalf of
itself and each Junior Priority Creditor represented thereby, that the Senior
Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Secured Creditor represented thereby, waives any
defense that the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages.

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

Section 4.1         Application of Proceeds.

 

(a)           Revolving Nature of Certain Term Loan Obligations.  Each Agent,
for and on behalf of itself and the Secured Parties represented thereby,
expressly acknowledges and agrees that (i) Term Loan Credit Agreements may
include a revolving commitment, that in the ordinary course of business any Term
Loan Agent and Term Loan Credit Agreement Lender may apply payments and make
advances thereunder and (ii) the amount of Term Loan Obligations that may be
outstanding thereunder at

 

28

--------------------------------------------------------------------------------


 

any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of Term Loan Obligations thereunder may be
modified, extended or amended from time to time, and that the aggregate amount
of Term Loan Obligations thereunder may be increased, replaced or refinanced, in
each event, without notice to or consent by the any other Secured Parties and
without affecting the provisions hereof; provided, however, that from and after
the date on which any Term Loan Agent or Term Loan Credit Agreement Lender
commences the Exercise of Any Secured Creditor Remedies, all amounts received by
any such Term Loan Agent or Term Loan Credit Agreement Lender shall be applied
as specified in this Section 4.1.  The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the Term Loan Obligations, the Initial Junior Priority
Obligations, or any Additional Obligations, or any portion thereof.

 

(b)           Revolving Nature of Certain Additional Obligations.  Each Agent,
for and on behalf of itself and the Secured Parties represented thereby,
expressly acknowledges and agrees that (x) Additional Credit Facilities may
include a revolving commitment, that in the ordinary course of business any
Additional Agent and Additional Credit Facility Secured Parties may apply
payments and make advances thereunder and (y) the amount of Additional
Obligations that may be outstanding thereunder at any time or from time to time
may be increased or reduced and subsequently reborrowed, and that the terms of
Additional Obligations thereunder may be modified, extended or amended from time
to time, and that the aggregate amount of Additional Obligations thereunder may
be increased, replaced or refinanced, in each event, without notice to or
consent by the any other Secured Parties and without affecting the provisions
hereof; provided, however, that from and after the date on which any Additional
Agent or Additional Credit Facility Secured Party commences the Exercise of Any
Secured Creditor Remedies, all amounts received by any such Additional Agent or
Additional Credit Facility Secured Party shall be applied as specified in this
Section 4.1.  The Lien Priority shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the Term Loan
Obligations, the Initial Junior Priority Obligations, or any Additional
Obligations, or any portion thereof.

 

(c)           Application of Proceeds of Collateral.  This Agreement constitutes
a separate agreement in writing as contemplated by clauses 4.1(c) third and
4.1(d) second of the Base Intercreditor Agreement.  The parties hereto agree
that any proceeds of Collateral to be allocated under such clauses of the Base
Intercreditor Agreement will be allocated first to the Senior Priority
Obligations in accordance with the Base Intercreditor Agreement until a
Discharge of Senior Priority Obligations shall have occurred and then only after
such Discharge of Senior Priority Obligations shall have occurred to the Junior
Priority Obligations.

 

(d)           Limited Obligation or Liability.  In exercising remedies, whether
as a secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement.  In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any

 

29

--------------------------------------------------------------------------------


 

action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by such Junior Priority Agent under
the terms of this Agreement.

 

(e)           Turnover of Cash Collateral After Discharge.  Subject to the
obligations of each Senior Priority Agent under the Base Intercreditor Agreement
with respect to ABL Priority Collateral, upon the Discharge of Senior Priority
Obligations, each Senior Priority Agent shall deliver to the Junior Priority
Representative or shall execute such documents as the Company or as the Junior
Priority Representative (if a Junior Priority Agent other than a Designated
Agent) may reasonably request to enable it to have control over any Cash
Collateral or Control Collateral still in such Senior Priority Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  As
between any Junior Priority Agent and any other Junior Priority Agent, any such
Cash Collateral or Control Collateral held by any such Party shall be held by it
subject to the terms and conditions of Section 3.2.

 

Section 4.2         Specific Performance.  Each Agent is hereby authorized to
demand specific performance of this Agreement, whether or not any Credit Party
shall have complied with any of the provisions of any of the Credit Documents,
at any time when any other Party shall have failed to comply with any of the
provisions of this Agreement applicable to it.  Each Agent, for and on behalf of
itself and the Secured Parties represented thereby, hereby irrevocably waives
any defense based on the adequacy of a remedy at law that might be asserted as a
bar to such remedy of specific performance.

 

30

--------------------------------------------------------------------------------


 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1         Notice of Acceptance and Other Waivers.

 

(a)           All Senior Priority Obligations at any time made or incurred by
any Credit Party shall be deemed to have been made or incurred in reliance upon
this Agreement, and each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

 

(b)           None of the Senior Priority Agents, the Senior Priority Creditors,
or any of their respective Affiliates, or any of the respective directors,
officers, employees, or agents of any of the foregoing, shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If any Senior Priority Agent
or Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Facility or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Facility or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise, in each case so long as any such
exercise does not breach the express terms and provisions of this Agreement. 
Each Senior Priority Secured Party shall be entitled to manage and supervise its
loans and extensions of credit under the relevant Senior Priority Credit
Facility and other Senior Priority Documents as it may, in its sole discretion,
deem appropriate, and may manage its loans and extensions of credit without
regard to any rights or interests that the Junior Priority Agents or Junior
Priority Creditors have in the Collateral, except as otherwise expressly set
forth in this Agreement.  Each Junior Priority Agent, on behalf of itself and
the Junior Priority Creditors represented thereby, agrees that no Senior
Priority Agent or Senior Priority Creditor shall incur any liability as a result
of a sale, lease, license, application, or other disposition of all or any
portion of the Collateral or Proceeds thereof pursuant to the Senior Priority
Documents, in each case so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement.

 

Section 5.2         Modifications to Senior Priority Documents and Junior
Priority Documents.

 

(a)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Junior Priority Secured Parties hereunder,
each Senior Priority Agent and the Senior Priority Creditors represented thereby
may, at any time and from time to time, in their sole discretion without the
consent of or notice to any such Junior Priority Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to any such Junior Priority

 

31

--------------------------------------------------------------------------------


 

Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Senior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Senior Priority
Obligations or any of the Senior Priority Documents;

 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
additional Senior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Senior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Senior Priority Obligations as
the applicable Senior Priority Agent shall deem appropriate.

 

(b)           Each Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Senior Priority Secured Parties hereunder,
each Junior Priority Agent and the Junior Priority Creditors represented thereby
may, at any time and from time to time, in their sole discretion without the
consent of or notice to any such Senior Priority Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Junior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Junior Priority
Obligations or any of the Junior Priority Documents;

 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
additional Junior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

32

--------------------------------------------------------------------------------


 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Junior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Junior Priority Obligations as
the Junior Priority Agent shall deem appropriate.

 

(c)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document shall include the following language (or language
to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[          ], 20[  ] (as amended, restated, supplemented or otherwise modified,
replaced or refinanced from time to time, the “Junior Lien Intercreditor
Agreement”), initially among[          ], as Term Loan Agent, [          ], as
Initial Junior Priority Agent, and certain other persons party or that may
become party thereto from time to time.  In the event of any conflict between
the terms of the Junior Lien Intercreditor Agreement and this Agreement, the
terms of the Junior Lien Intercreditor Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

 

(d)           Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Senior Priority Agents, in each
case on behalf of itself and the Senior Priority Creditors represented thereby,
and except as otherwise provided in the Base Intercreditor Agreement,each Senior
Priority Agent, for and on behalf of itself and the Senior Priority Creditors
represented thereby, hereby agrees that, without affecting the obligations of
such Senior Priority Secured Parties hereunder, any other Senior Priority Agent
and any Senior Priority Creditors represented thereby may, at any time and from
time to time, in their sole discretion without the consent of or notice to any
such Senior Priority Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Senior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Senior Priority Documents to which such other Senior
Priority Agent or any Senior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Senior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Senior Priority
Obligations or any of the Senior Priority Documents;

 

33

--------------------------------------------------------------------------------


 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
Senior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Senior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Senior Priority Obligations as
such other Senior Priority Agent shall deem appropriate.

 

(e)           Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Junior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Junior Priority
Obligations or any of the Junior Priority Documents;

 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

34

--------------------------------------------------------------------------------


 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Junior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Junior Priority Obligations as
such other Junior Priority Agent shall deem appropriate.

 

(f)            The Senior Priority Obligations and the Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, all without affecting the Lien
Priorities provided for herein or the other provisions hereof.  If the
indebtedness refunding, replacing or refinancing any such Senior Priority
Obligations or Junior Priority Obligations is to constitute Senior Priority
Obligations or Junior Priority Obligations hereunder (as designated by the
Company), as the case may be, the holders of such indebtedness (or an authorized
agent or trustee on their behalf) shall bind themselves in writing to the terms
of this Agreement pursuant to a joinder substantially in the form of Exhibit C
hereto or otherwise in form and substance reasonably satisfactory to the Senior
Priority Agents (other than any Designated Agent) and Junior Priority Agents
(other than any Designated Agent) (or, if there is no continuing Agent other
than Designated Agents, as designated by the Company), and any such refunding,
replacement or refinancing transaction shall be in accordance with any
applicable provisions of the Senior Priority Documents and the Junior Priority
Documents. For the avoidance of doubt, the Senior Priority Obligations and
Junior Priority Obligations may be refunded, replaced or refinanced, in whole or
in part, in each case, without notice to, or the consent (except to the extent a
consent is required to permit the refunding, replacement or refinancing
transaction under any Senior Priority Document or any Junior Priority Document)
of any Senior Priority Agent, Senior Priority Creditors, Junior Priority Agent
or Junior Priority Creditors, as the case may be, through the incurrence of
Additional Indebtedness, subject to Section 7.11.

 

Section 5.3         Reinstatement and Continuation of Agreement.  If any Senior
Priority Agent or Senior Priority Creditor is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Credit Party or any other Person any payment made in satisfaction of all or any
portion of the Senior Priority Obligations (a “Senior Priority Recovery”), then
the Senior Priority Obligations shall be reinstated to the extent of such Senior
Priority Recovery.  If this Agreement shall have been terminated prior to such
Senior Priority Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Senior Priority Recovery, and such prior termination
shall not diminish, release, discharge, impair, or otherwise affect the
obligations of the Parties from such date of reinstatement.  All rights,
interests, agreements, and obligations of each Agent, each Senior Priority
Creditor, and each Junior Priority Creditor under this Agreement shall remain in
full force and effect and shall continue irrespective of the commencement of, or
any discharge, confirmation, conversion, or dismissal of, any Insolvency
Proceeding by or against any Credit Party or any other circumstance which
otherwise might constitute a defense available to, or a discharge of, any Credit
Party in respect of the Senior Priority Obligations or the Junior Priority
Obligations.  No priority or right of any Senior Priority Agent or any Senior
Priority Creditor shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

 

35

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1         DIP Financing.

 

(a)           If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time after the Discharge of
ABL Collateral Obligation (as defined in the Base Intercreditor Agreement) and
prior to the Discharge of Senior Priority Obligations, and any Senior Priority
Agent, or any Senior Priority Creditors, shall agree to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code would
be Collateral), then any Junior Priority Agent, each on behalf of itself and any
Junior Priority Secured Parties, agrees that it will raise no objection and will
not support any objection to such DIP Financing or to the Liens securing the
same on the grounds of a failure to provide “adequate protection” for the Liens
of any Junior Priority Agent securing the Junior Priority Obligations or on any
other grounds (and will not request any adequate protection solely as a result
of such DIP Financing), so long as (i) each Junior Priority Agent retains its
Lien on the Collateral to secure the Junior Priority Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code) and such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and (ii) if the Senior
Priority Agent receives an adequate protection Lien on post-petition assets of
the debtor to secure the Senior Priority Obligations, as the case may be, the
Junior Priority Agent also receives an adequate protection Lien on such
post-petition assets of the debtor to secure the Junior Priority Obligations,
provided that (x) such Liens in favor of the Senior Priority Agent and the
Junior Priority Agent shall be subject to the provisions of
Section 6.1(b) hereof and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent the Junior Priority Agent and the Junior
Priority Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization.

 

(b)           All Liens granted to any Senior Priority Agent or Junior Priority
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

 

Section 6.2         Relief from Stay.  Until the Discharge of Senior Priority
Obligations has occurred, each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees not to seek
relief from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent.

 

Section 6.3         No Contest.  Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that,
prior to the Discharge of Senior Priority Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by any Senior
Priority Agent or Senior Priority Creditor for adequate protection of its
interest in the Collateral or (ii) any objection by any Senior Priority Agent or
Senior Priority Creditor to any motion, relief, action or proceeding based on a
claim by such Senior Priority Agent or Senior Priority Creditor that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such Senior Priority Agent as adequate protection of its
interests are subject to this Agreement.  Except as may be separately otherwise
agreed in writing by and between or among any applicable Senior Priority Agents,
in each case on behalf of itself and any Senior

 

36

--------------------------------------------------------------------------------


 

Priority Creditors represented thereby, any Senior Priority Agent, for and on
behalf of itself and any Senior Priority Creditors represented thereby, agrees
that, prior to the applicable Discharge of Senior Priority Obligations, none of
them shall contest (or support any other Person contesting) (a) any request by
any other Senior Priority Agent or any Senior Priority Creditor represented by
such other Senior Priority Agent for adequate protection of its interest in the
Collateral, or (b) any objection by such other Senior Priority Agent or any
Senior Priority Creditor to any motion, relief, action, or proceeding based on a
claim by such other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to
such other Senior Priority Agent as adequate protection of its interests are
subject to this Agreement.

 

Section 6.4         Asset Sales.  Each Junior Priority Agent agrees, for and on
behalf of itself and the Junior Priority Creditors represented thereby, that it
will not oppose any sale consented to by any Senior Priority Agent of any
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as the
proceeds of such sale are applied in accordance with the Base Intercreditor
Agreement as supplemented by this Agreement.

 

Section 6.5         Separate Grants of Security and Separate Classification. 
Each Secured Party acknowledges and agrees that (i) the grants of Liens pursuant
to the Senior Priority Security Documents and the Junior Priority Security
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, prepetition interest and other claims, all amounts
owing in respect of postpetition interest that is available from the Collateral
for each of the Senior Priority Secured Parties, before any distribution is made
in respect of the claims held by the Junior Priority Secured Parties, with the
Junior Priority Secured Parties hereby acknowledging and agreeing to turn over
to the Senior Priority Secured Parties amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the aggregate recoveries.  The
foregoing sentence is subject to any separate agreement by and between any
Additional Agent, on behalf of itself and the Additional Credit Facility Secured
Parties represented thereby, and any other Agent, on behalf of itself and the
Creditors represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Credit Facility Secured Parties.

 

Section 6.6         Enforceability.  The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.

 

Section 6.7         Senior Priority Obligations Unconditional.  All rights of
the Senior Priority Agents hereunder, and all agreements and obligations of the
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

37

--------------------------------------------------------------------------------


 

(a)           any lack of validity or enforceability of any Senior Priority
Document;

 

(b)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Senior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Senior Priority Document;

 

(c)           any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Senior Priority Obligations or any guarantee or
guaranty thereof;

 

(d)           the commencement of any Insolvency Proceeding in respect of the
Borrower or any other Credit Party; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Senior
Priority Obligations, or of any of the Junior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8         Junior Priority Obligations Unconditional.  All rights of
the Junior Priority Agents hereunder, and all agreements and obligations of the
Senior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any Junior Priority
Document;

 

(b)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;

 

(c)           any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Junior Priority Obligations or any guarantee or
guaranty thereof;

 

(d)           the commencement of any Insolvency Proceeding in respect of any
Credit Party; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Junior
Priority Obligations, or of any of the Senior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9         Adequate Protection.  Except as expressly provided in this
Agreement (including, without limitation, Section 6.1), nothing in this
Agreement shall limit the rights of any Agent and the Secured Parties
represented thereby from seeking or requesting adequate protection with respect
to their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that (a) in the event that any Junior Priority Agent, on behalf of
itself or any of the Junior

 

38

--------------------------------------------------------------------------------


 

Priority Creditors represented thereby, seeks or requests adequate protection in
respect of the Junior Priority Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Collateral, then each Junior Priority Agent, on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that each
Senior Priority Agent shall also be granted a senior Lien on such collateral as
security for the Senior Priority Obligations and that any Lien on such
collateral securing the Junior Priority Obligations shall be subordinate to any
Lien on such collateral securing the Senior Priority Obligations and (b) in the
event that any Senior Priority Agent, for or on behalf of itself or any Senior
Priority Creditor represented thereby, seeks or requests adequate protection in
respect of the Senior Priority Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Collateral, then such Senior Priority Agent, for and on
behalf of itself and the Senior Priority Creditors represented thereby, agrees
that each other Senior Priority Agent shall also be granted a pari passu Lien on
such collateral as security for the Senior Priority Obligations owing to such
other Senior Priority Agent and the Senior Priority Secured Parties represented
thereby, and that any such Lien on such collateral securing such Senior Priority
Obligations shall be pari passu to each such other Lien on such collateral
securing such other Senior Priority Obligations (except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby).

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1         Rights of Subrogation.  Each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that no payment by such Junior Priority Agent or any such Junior Priority
Creditor to any Senior Priority Agent or Senior Priority Creditor pursuant to
the provisions of this Agreement shall entitle such Junior Priority Agent or
Junior Priority Creditor to exercise any rights of subrogation in respect
thereof until the Discharge of Senior Priority Obligations with respect to the
Senior Priority Obligations owed to such Senior Priority Creditors shall have
occurred.  Following the Discharge of Senior Priority Obligations with respect
to the Senior Priority Obligations owed to such Senior Priority Creditors, each
Senior Priority Agent agrees to execute such documents, agreements, and
instruments as any Junior Priority Agent or Junior Priority Creditor may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Senior Priority Obligations resulting from payments to such
Senior Priority Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Senior Priority Agent are paid by such Person upon request for
payment thereof.

 

Section 7.2         Further Assurances.  The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

39

--------------------------------------------------------------------------------


 

Section 7.3         Representations.  The Term Loan Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the Term Loan Documents to enter into, execute, deliver, and carry out the terms
of this Agreement on behalf of itself and the Term Loan Secured Parties.  The
Initial Junior Priority Agent represents and warrants to each other Agent that
it has the requisite power and authority under the Initial Junior Priority
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Initial Junior Priority Creditors.  Each
Additional Agent represents and warrants to each other Agent that it has the
requisite power and authority under the applicable Additional Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and any Additional Credit Facility Secured Parties represented thereby.

 

Section 7.4         Amendments.

 

(a)           No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by the Term Loan Agent,
the Initial Junior Priority Agent and any Additional Agent.  Notwithstanding the
foregoing, the Company may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement in the
form of Exhibit C attached hereto as provided for in the definition of “Term
Loan Credit Agreement” or “Initial Junior Priority Credit Facility”, as
applicable.  No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure therefrom by any Party hereto, that
changes, alters, modifies or otherwise affects any power, privilege, right,
remedy, liability or obligation of, or otherwise affects in any manner, any
Additional Agent that is not then a Party, or any Additional Credit Facility
Secured Party not then represented by an Additional Agent that is then a Party
(including but not limited to any change, alteration, modification or other
effect upon any power, privilege, right, remedy, liability or obligation of or
other effect upon any such Additional Agent or Additional Credit Facility
Secured Party that may at any subsequent time become a Party or beneficiary
hereof) shall be effective unless it is consented to in writing by the Company
(regardless of whether any such Additional Agent or Additional Credit Facility
Secured Party ever becomes a Party or beneficiary hereof).  Any amendment,
modification or waiver of any provision of this Agreement that would have the
effect, directly or indirectly, through any reference in any Credit Document to
this Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying any Credit Document, or any term or provision thereof, or any right or
obligation of the Company or any other Credit Party thereunder or in respect
thereof, shall not be given such effect except pursuant to a written instrument
executed by the Company and each other affected Credit Party.

 

(b)           In the event that any Senior Priority Agent or the requisite
Senior Priority Creditors enter into any amendment, waiver or consent in respect
of or replace any Senior Priority Collateral Document for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Priority Collateral Document relating to the
Collateral or changing in any manner the rights of the Senior Priority Agent,
the Senior Priority Creditors, or any Credit Party with respect to the
Collateral (including, subject to Section 2.4(b), the release of any Liens on
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors; provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the Junior Priority Creditors in the
Collateral.  The applicable Senior Priority Agent shall give written notice of
such amendment, waiver or consent to the Junior Priority Agents; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Junior
Priority Collateral Document as set forth in this Section 7.4(b).

 

40

--------------------------------------------------------------------------------


 

Section 7.5         Addresses for Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed).  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

Term Loan Agent:

[                ]

 

[                ]

 

Attention: [                       ]

 

Facsimile: [                        ]

 

Telephone: [                        ]

 

 

Initial Junior Priority Agent:

[                       ]

 

[                       ]

 

Attention: [                       ]

 

Facsimile: [                        ]

 

Telephone: [                        ]

 

 

Any Additional Agent:

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

 

Section 7.6         No Waiver, Remedies.  No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7         Continuing Agreement, Transfer of Secured Obligations.  This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of the Senior Priority Obligations and the Discharge of the Junior
Priority Obligations, (b) be binding upon the Parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the Parties and
their respective successors, transferees and assigns.  Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral, subject to
Section 7.10.  All references to any Credit Party shall include any Credit Party
as debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise.  The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

41

--------------------------------------------------------------------------------


 

Section 7.8         Governing Law; Entire Agreement.  The validity, performance,
and enforcement of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  This Agreement constitutes
the entire agreement and understanding among the Parties with respect to the
subject matter hereof and supersedes any prior agreements, written or oral, with
respect thereto (it being understood that this Agreement does not supersede the
Base Intercreditor Agreement).

 

Section 7.9         Counterparts.  This Agreement may be executed in any number
of counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

 

Section 7.10       No Third-Party Beneficiaries.  This Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
its respective successors and assigns and shall inure to the benefit of each of
the Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Company and the other Credit
Parties.  No other Person shall have or be entitled to assert rights or benefits
hereunder.

 

Section 7.11       Designation of Additional Indebtedness; Joinder of Additional
Agents.

 

(a)           The Company may designate any Additional Indebtedness complying
with the requirements of the definition of “Additional Indebtedness” as
Additional Indebtedness for purposes of this Agreement, upon complying with the
following conditions:

 

(i)             one or more Additional Agents for one or more Additional Credit
Facility Secured Parties in respect of such Additional Indebtedness shall have
executed the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Company or any such Additional Agent shall have delivered
such executed Additional Indebtedness Joinder to the Term Loan Agent, the
Initial Junior Priority Agent and any other Additional Agent then party to this
Agreement;

 

(ii)            at least five Business Days (unless a shorter period is agreed
in writing by the Parties and the Company) prior to delivery of the Additional
Indebtedness Joinder, the Company shall have delivered to the Term Loan Agent,
the Initial Junior Priority Agent and any other Additional Agent then party to
this Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

 

(iii)           the Company shall have executed and delivered to the Term Loan
Agent, the Initial Junior Priority Agent and any other Additional Agent then
party to this Agreement the Additional Indebtedness Designation (including
whether such Additional Indebtedness is designated Senior Priority Debt or
Junior Priority Debt) with respect to such Additional Indebtedness;

 

(iv)          all state and local stamp, recording, filing, intangible and
similar taxes or fees (if any) that are payable in connection with the inclusion
of such Additional Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to the Term Loan Agent, the
Initial Junior Priority Agent and any other Additional Agent then party to this
Agreement; and

 

(v)           no Event of Default shall have occurred and be continuing.

 

42

--------------------------------------------------------------------------------


 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

(b)           Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Credit Facility Secured Party shall constitute an “Additional Credit
Facility Secured Party”, and any Additional Agent for any such Additional Credit
Facility Secured Party shall constitute an “Additional Agent” for all purposes
under this Agreement.  The date on which such conditions specified in clause
(a) shall have been satisfied with respect to any Additional Indebtedness is
herein called the “Additional Effective Date” with respect to such Additional
Indebtedness.  Prior to the Additional Effective Date with respect to any
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of the Term Loan Agent, the Initial Junior Priority Agent and
each other Additional Agent then party to this Agreement shall be determined on
the basis that such Additional Indebtedness is not then designated.  On and
after the Additional Effective Date with respect to such Additional
Indebtedness, all references herein to Additional Indebtedness shall be deemed
to take into account such Additional Indebtedness, and the rights and
obligations of the Term Loan Agent, the Initial Junior Priority Agent and each
other Additional Agent then party to this Agreement shall be determined on the
basis that such Additional Indebtedness is then designated.

 

(c)           In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the Term Loan Agent, the Initial Junior
Priority Agent and each Additional Agent then party hereto agrees at the
Company’s expense (x) to execute and deliver any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Term Loan Collateral Documents, Initial Junior Priority
Collateral Documents or Additional Collateral Documents, as applicable, and any
agreements relating to any security interest in Control Collateral and Cash
Collateral, and to make or consent to any filings or take any other actions, as
may be reasonably deemed by the Company to be necessary or reasonably desirable
for any Lien on any Collateral to secure such Additional Indebtedness to become
a valid and perfected Lien (with the priority contemplated by the applicable
Additional Indebtedness Designation delivered pursuant to this Section 7.11 and
by this Agreement), and (y) otherwise to reasonably cooperate to effectuate a
designation of Additional Indebtedness pursuant to this Section 7.11 (including,
without limitation, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

 

Section 7.12       Senior Priority Representative; Notice of Senior Priority
Representative Change.  The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act at the direction of the Requisite Senior Priority Holders
from time to time.  Until a Party (other than the existing Senior Priority
Representative) receives written notice from the existing Senior Priority
Representative, in accordance with Section 7.5 of this Agreement, of a change in
the identity of the Senior Priority Representative, such Party shall be entitled
to act as if the existing Senior Priority Representative is in fact the Senior
Priority Representative.  Each Party (other than the existing Senior Priority
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Senior Priority Representative which facially appears to be
from the then existing Senior Priority Representative and is delivered in
accordance with Section 7.5 and such Agent shall not be required to inquire into
the veracity or genuineness of such notice.   Each existing Senior Priority
Representative from time to time agrees to give prompt written notice to each
Party of any change in the identity of the Senior Priority Representative.

 

43

--------------------------------------------------------------------------------


 

Section 7.13       Term Loan Collateral Representative.  Each Junior Priority
Agent, on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that prior to the date upon which the Discharge of the Senior
Priority Obligations shall have occurred, (x) such Junior Priority Agent shall
be ineligible to act as the “Term Loan Collateral Representative” under the Base
Intercreditor Agreement and shall not act in such capacity, and for purposes of
determining the “Term Loan Collateral Representative” under the Base
Intercreditor Agreement the Additional Obligations (as defined in the Base
Intercreditor Agreement) of such Junior Priority Creditors shall be disregarded
and deemed not obligations, (y) such Junior Priority Creditors shall be
ineligible to vote on matters requiring the consent or approval of the
“Requisite Term Loan Holders” under the Base Intercreditor Agreement and (z) the
Additional Term Loan Obligations (as defined in the Base Intercreditor
Agreement) of such Junior Priority Creditors shall be disregarded and deemed not
outstanding for purposes of calculating “Requisite Term Loan Holders” under the
Base Intercreditor Agreement.

 

Section 7.14       Provisions Solely to Define Relative Rights.  The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the Senior Priority Secured Parties and the Junior Priority
Secured Parties, respectively.  Nothing in this Agreement is intended to or
shall impair the rights of the Company or any other Credit Party, or the
obligations of the Company or any other Credit Party to pay the Term Loan
Obligations, the Initial Junior Priority Obligations and any Additional
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

Section 7.15       Headings.  The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.16       Severability.  If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

 

Section 7.17       Attorneys’ Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.18       VENUE; JURY TRIAL WAIVER.

 

(a)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATED
THERETO, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE

 

44

--------------------------------------------------------------------------------


 

ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

(b)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.19       Intercreditor Agreement.  This Agreement is the Junior Lien
Intercreditor Agreement referred to in the Term Loan Credit Agreement, the
Initial Junior Priority Credit Facility and each Additional Credit Facility. 
Nothing in this Agreement shall be deemed to subordinate the right of any Junior
Priority Secured Party to receive payment to the right of any Senior Priority
Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

 

Section 7.20       No Warranties or Liability.  Each Party acknowledges and
agrees that none of the other Parties has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other Term Loan Document, any other Initial Junior
Priority Document or any other Additional Document.  Except as otherwise
provided in this Agreement, each Party will be entitled to manage and supervise
its respective extensions of credit to any Credit Party in accordance with law
and their usual practices, modified from time to time as they deem appropriate.

 

Section 7.21       Conflicts.  In the event of any conflict between the
provisions of this Agreement and the provisions of any Term Loan Document, any
Initial Junior Priority Document or any Additional Document, the provisions of
this Agreement shall govern.  Notwithstanding the foregoing, in the even of any
conflict between the Base Intercreditor Agreement and this Agreement, the
provisions of the Base Intercreditor Agreement shall control; provided, however,
that as permitted by the Base Intercreditor Agreement this Agreement is intended
to constitute a separate writing altering the rights between the Senior Priority
Creditors on the one hand and the Junior Priority Creditors on the other hand. 
The parties hereto acknowledge that the terms of this Agreement are not intended
to negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Term Loan Documents, the Initial Junior Priority
Documents or any Additional Documents.

 

Section 7.22       Information Concerning Financial Condition of the Credit
Parties.  No Party has any responsibility for keeping any other Party informed
of the financial condition of the Credit Parties or of other circumstances
bearing upon the risk of nonpayment of the Term Loan Obligations, the Initial
Junior Priority Obligations or any Additional Obligations, as applicable.  Each
Party hereby agrees that no Party shall have any duty to advise any other Party
of information known to it regarding such condition or

 

45

--------------------------------------------------------------------------------


 

any such circumstances.  In the event any Party, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other Party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other Party or any other Party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.

 

[Signature pages follow]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Term Loan Agent, for and on behalf of itself and the
Term Loan Secured Parties, and the Initial Junior Priority Agent, for and on
behalf of itself and the Initial Junior Priority Creditors, have caused this
Agreement to be duly executed and delivered as of the date first above written.

 

 

[                ], in its capacity as Term Loan Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                ], in its capacity as Senior Priority Representative

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                ], in its capacity as Initial Junior Priority Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[[                ], in its capacity as Additional Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:](6)

 

--------------------------------------------------------------------------------

(6)           Add signature block for any Additional Agents.

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Term Loan Agent, the Term Loan Secured Parties, the Initial Junior
Priority Agent, Initial Junior Priority Creditors, any Additional Agent and any
Additional Credit Facility Secured Parties, and will not do any act or perform
any obligation which is not in accordance with the agreements set forth in this
Agreement.

 

CREDIT PARTIES:

 

 

HOLDINGS

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BORROWER

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of                    , 20    , by [COMPANY](7) (the
“Company”).  Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Junior Lien Intercreditor Agreement (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) entered into as of [          ], 20[  ], among
[          ], in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Loan Agent”) for the Term Loan Secured
Parties, [                            ], in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Initial Junior
Priority Agent”) for the Initial Junior Priority Secured
Parties[[                     ], as Additional Agent for the Additional Credit
Facility Creditors under the [describe applicable Additional Credit
Facility]].(8)  Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                    , 20     (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list Additional Credit Facility
Secured Parties] [and Additional Agent, as agent (the “Additional Agent”)].(9)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Company hereby represents and
warrants to the Term Loan Agent, the Initial Junior Priority Agent, and any
Additional Agent that:

 

(1)           The Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement;

 

(2)           all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied; and

 

(3)           on the date hereof there does not exist, and after giving effect
to the designation of such Additional Indebtedness there will not exist, any
Event of Default.

 

Section 2.  Designation of Additional Indebtedness.  The Company hereby
designates such Additional Indebtedness as Additional Indebtedness under the
Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt] [Junior Priority Debt].

 

--------------------------------------------------------------------------------

(7)           Revise as appropriate to refer to any permitted successor or
assign.

 

(8)           Revise as appropriate to refer to any successor Term Loan Agent or
Initial Junior Priority Agent and to add reference to any previously added
Additional Agent.

 

(9)           Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Creditors and any Additional Agent.

 

Ex. A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

 

[COMPANY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                               , 20    , among [COMPANY], a
Delaware corporation (“Company”), [          ], in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “Term Loan
Agent”)(10) for the Term Loan Secured Parties, [          ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the
“Initial Junior Priority Agent”)(11) for the Initial Junior Priority Secured
Parties, [list any previously added Additional Agent] [and insert name of each
Additional Agent under any Additional Credit Facility being added hereby as
party] and any successors or assigns thereof, to the Junior Lien Intercreditor
Agreement dated as of [          ], 20[  ] (as amended, supplemented, waived or
otherwise modified from time to time, the “Intercreditor Agreement”) among the
Term Loan Agent, [and] the Initial Junior Priority Agent [and (list any
previously added Additional Agent)].  Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Intercreditor
Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                    , 20     (the “Additional Credit Facility”),
among [list any applicable Grantor], [list any applicable Additional Credit
Facility Secured Parties (the “Joining Additional Creditors”)] [and insert name
of each applicable Additional Agent (the “Joining Additional Agent”)].(12)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,](13) hereby agrees with the Term Loan Agent, the
Initial Junior Priority Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for itself
and on behalf of the Joining Additional Creditors,](14) hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a party to the Intercreditor Agreement.

 

--------------------------------------------------------------------------------

(10)         Revise as appropriate to refer to any successor Term Loan Agent.

 

(11)         Revise as appropriate to refer to any successor Initial Junior
Priority Agent.

 

(12)         Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Creditors and any Additional Agent.

 

(13)         Revise as appropriate to refer to any Additional Agent being added
hereby and any Additional Creditors represented thereby.

 

(14)         Revise references throughout as appropriate to refer to the party
or parties being added.

 

Ex. B-1

--------------------------------------------------------------------------------


 

Section 2.  Recognition of Claims.  The Term Loan Agent (for itself and on
behalf of the Term Loan Secured Parties), the Initial Junior Priority Agent (for
itself and on behalf of the Initial Junior Priority Secured Parties) and [each
of] the Additional Agent[s](for itself and on behalf of any Additional Credit
Facility Secured Parties represented thereby) hereby agree that the interests of
the respective Creditors in the Liens granted to the Term Loan Agent, the
Initial Junior Priority Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Creditors, as having
the priorities provided for in Section 2.1 of the Intercreditor Agreement, and
shall at all times be allocated among the Creditors as provided therein
regardless of any claim or defense (including without limitation any claims
under the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the Term Loan Agent, the Initial Junior Priority
Agent, any Additional Agent or any Creditor may be entitled or subject.  The
Term Loan Agent (for itself and on behalf of the Term Loan Secured Parties), the
Initial Junior Priority Agent (for itself and on behalf of the Initial Junior
Priority Creditors), and any Additional Agent party to the Intercreditor
Agreement (for itself and on behalf of any Additional Credit Facility Secured
Parties represented thereby) (a) recognize the existence and validity of the
Additional Obligations represented by the Additional Credit Facility, and
(b) agree to refrain from making or asserting any claim that the Additional
Credit Facility or other applicable Additional Documents are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.  The [Joining Additional Agent
(for itself and on behalf of the Joining Additional Creditors] (a) recognize[s]
the existence and validity of the Term Loan Obligations and the existence and
validity of the Initial Junior Priority Obligations(15) and (b) agree[s] to
refrain from making or asserting any claim that the Term Loan Credit Agreement,
the Initial Junior Priority Credit Facility or other Term Loan Documents or
Initial Junior Priority Documents,(16) as the case may be, are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

--------------------------------------------------------------------------------

(15)         Add reference to any previously added Additional Credit Facility
and related Additional Obligations as appropriate.

 

(16)         Add reference to any previously added Additional Credit Facility
and related Additional Documents as appropriate.

 

Ex. B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[TERM LOAN CREDIT AGREEMENT][INITIAL JUNIOR PRIORITY CREDIT FACILITY] JOINDER

 

JOINDER, dated as of                               , 20    , among [    ], in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Loan Agent”)(17) for the Term Loan Secured Parties,
[             ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Initial Junior Priority Agent”)(18)
for the Initial Junior Priority Secured Parties, [list any previously added
Additional Agent] [and insert name of additional Term Loan Secured Parties, Term
Loan Agent, Initial Junior Priority Secured Parties or Initial Junior Priority
Agent, as applicable, being added hereby as party] and any successors or assigns
thereof, to the Junior Lien Intercreditor Agreement dated as of [        ], 20[ 
] (as amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) among the Term Loan Agent(19), [and] the Initial
Junior Priority Agent(20) [and (list any previously added Additional Agent)]. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
                   , 20     (the “Joining [Term Loan Credit Agreement][Initial
Junior Priority Credit Facility]”), among [list any applicable Credit Party],
[list any applicable new Term Loan Secured Parties or new Initial Junior
Priority Secured Parties, as applicable (the “Joining [Term Loan][Initial Junior
Priority] Secured Parties”)] [and insert name of each applicable Agent (the
“Joining [Term Loan][Initial Junior Priority] Agent”)].(21)

 

The Joining [Term Loan][Initial Junior Priority] Agent, for itself and on behalf
of the Joining [Term Loan][Initial Junior Priority](22) Secured Parties, hereby
agrees with the Company and the other Grantors, the [Term Loan][Initial Junior
Priority] Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining [Term Loan][Initial Junior
Priority] Agent, for itself and on behalf of the Joining [Term Loan][Initial
Junior Priority] Secured Parties,](23) hereby agrees to

 

--------------------------------------------------------------------------------

(17)         Revise as appropriate to refer to any successor Term Loan Agent.

 

(18)         Revise as appropriate to refer to any successor Initial Junior
Priority Agent.

 

(19)         Revise as appropriate to describe predecessor Term Loan Agent or
Term Loan Secured Parties, if joinder is for a new Term Loan Credit Agreement.

 

(20)         Revise as appropriate to describe predecessor Initial Junior
Priority Agent or Initial Junior Priority Secured Parties, if joinder is for a
new Initial Junior Priority Credit Facility.

 

(21)         Revise as appropriate to refer to the new credit facility, Secured
Parties and Agents.

 

(22)         Revise as appropriate to refer to any Agent being added hereby and
any Secured Parties represented thereby.

 

(23)         Revise references throughout as appropriate to refer to the party
or parties being added.

 

Ex. C-1

--------------------------------------------------------------------------------


 

be bound by the terms and provisions of the Intercreditor Agreement and shall,
as of the date hereof, be deemed to be a party to the Intercreditor Agreement as
[the][a] [Term Loan][Initial Junior Priority] Agent.  As of the date hereof, the
Joining [Term Loan Credit Agreement][Initial Junior Priority Credit Facility]
shall be deemed [the][a] [Term Loan Credit Agreement][Initial Junior Priority
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Term Loan][Initial Junior
Priority] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

Ex. C-2

--------------------------------------------------------------------------------


 

EXHIBIT M

to

CREDIT AGREEMENT

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of May 25, 2011 (as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms defined therein being
used herein as therein defined), dated as of May 25, 2011, among CDRT MERGER
SUB, INC., a Delaware corporation that was merged with and into EMERGENCY
MEDICAL SERVICES CORPORATION, a Delaware corporation (the “Borrower”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”),  DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties (as defined therein).  Unless otherwise defined
herein, capitalized terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement.

 

_______________________ (the “Assignor”) and _____________________ (the
“Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes payable to the Assignee and (if the Assignor has retained any interest
in the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].(1)  The Assignor acknowledges and agrees that in
connection with this assignment, (1) the Assignee is an Affiliated Lender and it
or its Affiliates may have, and later may come into possession of, information
regarding the Loans or the Loan Parties that is not known to the Assignor and
that may be material to a decision by such Assignor to assign the Assigned
Interests (such information, the “Excluded Information”), (2) such Assignor has
independently, without reliance on the

 

--------------------------------------------------------------------------------

(1)  Should only be requested when specifically required by the Assignee and/or
the Assignor, as the case may be.

 

--------------------------------------------------------------------------------


 

Assignee, Holdings, the Borrower, any of its Subsidiaries, any Agent or any
other Lender or any of their respective Affiliates, made its own analysis and
determination to participate in such assignment notwithstanding such Assignor’s
lack of knowledge of the Excluded Information, (3) none of the Assignee,
Holdings, its Subsidiaries, the Agent, the other Lenders or any of their
respective Affiliates shall have any liability to the Assignor, and the Assignor
hereby waives and releases, to the extent permitted by law, any claims such may
have against the Assignee, Holdings, its Subsidiaries, the Agents, the other
Lenders and their respective Affiliates, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information and (4) the
Excluded Information may not be available to the Agents or the other Lenders.

 

3.             The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Assignment and Assumption (ii) it is an Affiliated
Lender; (iii) [each of the terms and conditions set forth Section 11.6(h)(i) of
the Credit Agreement have been satisfied with respect to this Assignment and
Assumption;](2) (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Subsection 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, any Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) [agrees that it shall not be permitted
to attend or participate in, and shall not attend or participate in, any
“lender-only” meetings or receive any related “lender-only”
information;](3) (e) appoints and authorizes each applicable Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (f) hereby affirms the acknowledgements and representations
of such Assignee as a Lender contained in Subsection 10.5 of the Credit
Agreement; and (g) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with the terms of the Credit Agreement
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including its obligations pursuant to Subsection
11.16 of the Credit Agreement, and, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Subsection
4.11(b) of the Credit Agreement.

 

4.             [The Assignee hereby confirms, in accordance with Subsection
11.6(h)(iv) of the Credit Agreement, that it will comply with the requirements
of such subsection.](4)

 

 

5.             The effective date of this Assignment and Assumption shall be
[                    ], [               ] (the “Transfer Effective Date”). 
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Subsection 11.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

--------------------------------------------------------------------------------

(2)  Insert if Assignee is not an Affiliated Debt Fund.

(3)  Insert if Assignee is not an Affiliated Debt Fund.

(4)  Insert if Assignee is not an Affiliated Debt Fund.

 

2

--------------------------------------------------------------------------------


 

6.             Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

7.             From and after the Transfer Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of an Affiliated
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 thereof.

 

8.             Notwithstanding any other provision hereof, if the consents of
the Borrower and the Administrative Agent hereto are required under Subsection
11.6 of the Credit Agreement, this Assignment and Assumption shall not be
effective unless such consents shall have been obtained.

 

9.             This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
its principles or rules of conflict of laws to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

EXHIBIT M

 

ASSIGNMENT AND ACCEPTANCE

 

Re:  Credit Agreement, dated as of May 25, 2011, among CDRT MERGER SUB, INC., a
Delaware corporation that was merged with and into EMERGENCY MEDICAL SERVICES
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein).

 

Name of Assignor:  Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Credit Facility Assigned

 

Aggregate Amount of Term
Loans for all Lenders

 

Amount of Term Loans Assigned

 

 

 

 

%

$

 

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted for recording in the Register:

 

Consented To:

 

 

 

DEUTSCHE BANK AG NEW YORK

 

[EMERGENCY MEDICAL SERVICES

BRANCH,

 

CORPORATION

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:](5)

 

 

 

 

By:

 

 

DEUTSCHE BANK AG NEW YORK

 

Name:

 

BRANCH,

 

Title:

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)  Insert only as required by Subsection 11.6 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT N
to
CREDIT AGREEMENT

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                         EMERGENCY MEDICAL SERVICES CORPORATION

 

This Acceptance and Prepayment Notice is delivered to you pursuant to Subsection
4.4(h)(iv) of that certain Credit Agreement dated as of May 25, 2011 (together
with all exhibits and schedules thereto and as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among CDRT MERGER SUB, INC., a Delaware corporation that was merged
with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions from time
to time parties thereto (the “Lenders”),  DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent  for the Secured Parties (as defined therein). 
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(h)(iv) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[•]% (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice and is
subject to the provisions of Subsection 4.4(h) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [,][and]
[the Lenders of the Initial Term Loans] [[and]] the Lenders of the [·, 20·](1)
Tranche[s]] as follows:

 

1.             At the time of making the Discounted Term Loan Prepayment
contemplated by Subsection 4.4(h)(iv), after giving effect thereto, Total
Liquidity is equal to or greater than $100.0 million.

 

--------------------------------------------------------------------------------

(1)           List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

2.             [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date.][At
least three Business Days have passed since the date the Borrower was notified
that no Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.](2)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)           Insert applicable representation.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT O
to
CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                         EMERGENCY MEDICAL SERVICES CORPORATION

 

This Discount Range Prepayment Notice is delivered to you pursuant to Subsection
4.4(h)(iii) of that certain Credit Agreement dated as of May 25, 2011 (together
with all exhibits and schedules thereto and as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among CDRT MERGER SUB, INC., a Delaware corporation that was merged
with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions from time
to time parties thereto (the “Lenders”),  DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent  for the Secured Parties (as defined therein). 
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(h)(iii) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[·, 20·](3) Tranche[s]] submit a Discount Range Prepayment Offer.  Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.                                       This Borrower Solicitation of Discount
Range Prepayment Offers is extended at the sole discretion of the Borrower to
each [Lender of the Initial Term Loans] [[and to each] Lender of the [·, 20·](4)
Tranche[(s)]].

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that will be made in connection
with this solicitation is [$[·] of Initial Term Loans] [[and] $[·] of the [·,
20·](5) Tranche[(s)] of Incremental Term Loans] (the “Discount Range Prepayment
Amount”).(6)

 

3.                                       The Borrower is willing to make
Discount Term Loan Prepayments at a percentage discount to par value greater
than or equal to [·]% but less than or equal to [·]% (the “Discount Range”).

 

--------------------------------------------------------------------------------

(3)                                  List multiple Tranches if applicable.

(4)                                  List multiple Tranches if applicable.

(5)                                  List multiple Tranches if applicable.

(6)                                  Minimum of $10.0 million and whole
increments of $1.0 million.

 

--------------------------------------------------------------------------------


 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three Business Days following
the dated delivery of the notice pursuant to Subsection 4.4(h)(i) of the Credit
Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders] [[and the] Lenders of the [·, 20·](7) Tranche[s]] as follows:

 

1.                                       At the time of making the Discounted
Term Loan Prepayment contemplated by Subsection 4.4(h)(i) of the Credit
Agreement, after giving effect thereto, Total Liquidity is equal to or greater
than $100.0 million.

 

2.                                       [At least ten Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three Business Days have passed since the
date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](8)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(7)                                  List multiple Tranches if applicable.

(8)                                  Insert applicable representation.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure: Form of Discount Range Prepayment Offer

 

--------------------------------------------------------------------------------


 

EXHIBIT P
to
CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                         EMERGENCY MEDICAL SERVICES CORPORATION

 

Reference is made to (a) that certain Credit Agreement dated as of May 25, 2011
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”),  DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders and as collateral agent  for the Secured Parties (as defined
therein) and (b) that certain Discount Range Prepayment Notice, dated
            , 20    , from the Borrower (the “Discount Range Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(h)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                       This Discount Range Prepayment Offer is
available only for prepayment on the [Initial Term Loans] [[and the] [·,
20·](9) Tranche[s]] held by the undersigned.

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that may be made in connection
with this offer shall not exceed (the “Submitted Amount”):

 

[Initial Term Loans - $[·]]

 

[[·, 20·](10) Tranche[s] - $[·]]

 

--------------------------------------------------------------------------------

(9)                                  List multiple Tranches if applicable.

(10)                            List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

3.                                       The percentage discount to par value at
which such Discounted Term Loan Prepayment may be made is [·]% (the “Submitted
Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [·, 20·](11) Tranche[s]] indicated above
pursuant to Subsection 4.4(h) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

--------------------------------------------------------------------------------

(11)                            List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

 

[                    ]

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT Q
to
CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

[              ]

 

[DATE]

 

Attention: [                ]

 

Re:                          EMERGENCY MEDICAL SERVICES CORPORATION

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Subsection 4.4(h)(iv) of that certain Credit Agreement dated as of May 25, 2011
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders and as collateral agent for the Secured Parties (as defined
therein).  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(h)(iv) of the Credit Agreement, the hereby requests
that [each Lender of the Initial Term Loans] [[and] each Lender of the [·,
20·](12) Tranche[s]] submit a Solicited Discounted Prepayment Offer.  Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.                                       This Borrower Solicitation of
Discounted Prepayment Offers is extended at the sole discretion of the Borrower
to each [Lender of the Initial Term Loans] [[and to each] Lender of the [·,
20·](13) Tranche[s]].

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that will be made in connection
with this solicitation is (the “Solicited Discounted Prepayment Amount”):(14)

 

--------------------------------------------------------------------------------

(12)                            List multiple Tranches if applicable.

(13)                            List multiple Tranches if applicable.

(14)                            Minimum of $10.0 million and whole increments of
$1.0 million.

 

--------------------------------------------------------------------------------


 

[Initial Term Loans - $[·]]

 

[[·, 20·](15) Tranche[s] - $[·]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three Business Days
following delivery of this notice pursuant to Subsection 4.4(h)(iv) of the
Credit Agreement.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(15)                            List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

--------------------------------------------------------------------------------


 

EXHIBIT R

to

CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

[            ]

 

[DATE]

 

Attention: [            ]

 

Re:                          EMERGENCY MEDICAL SERVICES CORPORATION

 

Reference is made to (a) that certain Credit Agreement dated as of May 25, 2011
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”),  DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders and as collateral agent for the Secured Parties (as defined
therein) and (b) that certain Solicited Discounted Prepayment Notice, dated
            , 20    , from the Borrower (the “Solicited Discounted Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Solicited Discounted Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(h)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                       This Solicited Discounted Prepayment
Offer is available only for prepayment on the [Initial Term Loans][[and the] [·,
20·](16) Tranche[s]] held by the undersigned.

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that may be made in connection
with this offer shall not exceed (the “Offered Amount”):

 

--------------------------------------------------------------------------------

(16)         List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

[Initial Term Loans - $[·]]

 

[[·, 20·](17) Tranche[s] - $[·]]

 

3.                                       The percentage discount to par value at
which such Discounted Term Loan Prepayment may be made is [·]% (the “Offered
Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [·, 20·](18) Tranche[s]] pursuant to
Subsection 4.4(h) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

--------------------------------------------------------------------------------

(17)                            List multiple Tranches if applicable.

(18)                            List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                  ]

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT S

to

CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                         EMERGENCY MEDICAL SERVICES CORPORATION

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Subsection 4.4(h)(ii) of that certain Credit Agreement dated as of May 25, 2011
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”),  DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders and as collateral agent  for the Secured Parties (as defined
therein).  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(h)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [·, 20·](1) Tranche[s]] on the
following terms:

 

1.                                       This Borrower Offer of Specified
Discount Prepayment is available only to each [Lender of the Initial Term Loans]
[[and to each] Lender of the [·, 20·](2) Tranche[s]].

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that will be made in connection
with this offer shall not exceed $[·] of the [Initial Term Loans] [[and $[·] of
the] [·, 20·](3) Tranche[(s)] of Incremental Term Loans] (the “Specified
Discount Prepayment Amount”).(4)

 

3.                                       The percentage discount to par value at
which such Discounted Term Loan Prepayment will be made is [·]% (the “Specified
Discount”).

 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Subsection 4.4(h)(ii) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                  List multiple Tranches if applicable.

(2)                                  List multiple Tranches if applicable.

(3)                                  List multiple Tranches if applicable.

(4)                                  Minimum of $10.0 million and whole
increments of $1.0 million.

 

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [·, 20·](5) Tranche[s]] as follows:

 

1.                                       At the time of making the Discounted
Term Loan Prepayment contemplated by Subsection 4.4(h)(ii) of the Credit
Agreement, after giving effect thereto, Total Liquidity is equal to or greater
than $100.0 million.

 

2.                                       [At least ten Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three Business Days have passed since the
date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](6)

 

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(5)                                  List multiple Tranches if applicable.

(6)                                  Insert applicable representation.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Specified Discount Prepayment Response

 

--------------------------------------------------------------------------------


 

EXHIBIT T

to

CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent under the
Credit Agreement referred to below

 

[                ]

 

[DATE]

 

Attention:  [                 ]

 

Re:                         EMERGENCY MEDICAL SERVICES CORPORATION

 

Reference is made to (a) that certain Credit Agreement dated as of May 25, 2011
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”),  DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders and as collateral agent  for the Secured Parties (as defined
therein) and (b) that certain Specified Discount Prepayment Notice, dated
              , 20    , from the Borrower (the “Specified Discount Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(h)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Tranches of] Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

 

[Initial Term Loans - $[·]]

 

[[·, 20·](1) Tranche[s] - $[·]]

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [·, 20·](2) Tranche[s]] pursuant to
Subsection 4.4(h)(ii) of the Credit Agreement at a price equal to the Specified
Discount in the aggregate Outstanding Amount not to exceed the amount set forth
above, as such amount may be reduced in accordance with the Specified Discount
Proration, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                  List multiple Tranches if applicable.

(2)                                  List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                          ]

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

--------------------------------------------------------------------------------

 